Case 2:20-cv-02470-WBS-JDP Document 8 Filed 12/29/20 Page 1 of 341




  EXHIBIT 183
                   Case 2:20-cv-02470-WBS-JDP Document 8 Filed 12/29/20 Page 2 of 341
Incidence and Prevalence of Juvenile Idiopathic
Arthritis Among Children in a Managed Care
Population, 1996–2009
Leslie R. Harrold, Craig Salman, Stanford Shoor, Jeffrey R. Curtis, Maryam M. Asgari,
Joel M. Gelfand, Jashin J. Wu, and Lisa J. Herrinton
       ABSTRACT. Objective. Few studies based in well-defined North American populations have examined the occur-
                 rence of juvenile idiopathic arthritis (JIA), and none has been based in an ethnically diverse
                 population. We used computerized healthcare information from the Kaiser Permanente Northern
                 California membership to validate JIA diagnoses and estimate the incidence and prevalence of the
                 disease in this well-characterized population.
                 Methods. We identified children aged ≤ 15 years with ≥ 1 relevant International Classification of
                 Diseases, 9th edition, diagnosis code of 696.0, 714, or 720 in computerized clinical encounter data
                 during 1996–2009. In a random sample, we then reviewed the medical records to confirm the
                 diagnosis and diagnosis date and to identify the best-performing case-finding algorithms. Finally, we
                 used the case-finding algorithms to estimate the incidence rate and point prevalence of JIA.
                 Results. A diagnosis of JIA was confirmed in 69% of individuals with at least 1 relevant code. Forty-five
                 percent were newly diagnosed during the study period. The age- and sex-standardized incidence rate of
                 JIA per 100,000 person-years was 11.9 (95% CI 10.9–12.9). It was 16.4 (95% CI 14.6–18.1) in girls and
                 7.7 (95% CI 6.5–8.9) in boys. The peak incidence rate occurred in children aged 11–15 years. The preva-
                 lence of JIA per 100,000 persons was 44.7 (95% CI 39.1–50.2) on December 31, 2009.
                 Conclusion. The incidence rate of JIA observed in the Kaiser Permanente population, 1996–2009,
                 was similar to that reported in Rochester, Minnesota, USA, but 2 to 3 times higher than Canadian
                 estimates. (First Release April 15 2013; J Rheumatol 2013;40:1218-25; doi:10.3899/jrheum.120661)

                      Key Indexing Terms:
                      JUVENILE IDIOPATHIC ARTHRITIS EPIDEMIOLOGY INCIDENCE     PREVALENCE
                      HEALTH MAINTENANCE ORGANIZATIONS   COMPUTERIZED MEDICAL INFORMATION

Juvenile idiopathic arthritis (JIA) is one of the more                       persists for at least 6 weeks, with other known conditions
common chronic diseases in childhood1. It is defined by the                  excluded2. In addition to arthritis, extraarticular manifesta-
International League of Associations for Rheumatology                        tions such as uveitis can occur3. JIA often persists into
(ILAR) as arthritis that begins before the 16th birthday and                 adulthood and the resulting inflammation and joint damage

From the Department of Medicine, University of Massachusetts Medical         Roche/Genentech, UCB/Centocor, CORRONA, Amgen, Pfizer, BMS,
School, Meyers Primary Care Institute and Fallon Clinic, Worcester,          Crescendo, and Abbott and receives salary support from the U.S.
Massachusetts; Division of Research, Kaiser Permanente Northern              National Institutes of Health (AR053351) and Agency for Healthcare
California, Oakland, California; The Permanente Medical Group, Santa         Research and Quality (R01 R01HS018517).
Clara, California; Division of Clinical Immunology and Rheumatology,         L.R. Harrold, MD, MPH, Department of Medicine, University of
University of Alabama at Birmingham, Birmingham, Alabama;                    Massachusetts Medical School, Meyers Primary Care Institute and
Department of Dermatology, University of California at San Francisco,        Fallon Clinic; C. Salman, BS, Division of Research, Kaiser Permanente
San Francisco, California; Departments of Dermatology, Biostatistics,        Northern California; S. Shoor, MD, The Permanente Medical Group;
and Epidemiology, and Center for Clinical Epidemiology and                   J.R. Curtis, MD, MPH, Division of Clinical Immunology and
Biostatistics, Perelman School of Medicine, University of Pennsylvania,      Rheumatology, University of Alabama at Birmingham; M.M. Asgari, MD,
Philadelphia, Pennsylvania; and Department of Dermatology, Kaiser            MPH, Division of Research, Kaiser Permanente Northern California, and
Permanente Medical Center, Los Angeles, California, USA.                     Department of Dermatology, University of California at San Francisco;
Supported by a grant from the National Institute of Allergy and Infectious   J.M. Gelfand, MD, MSCE, Departments of Dermatology, Biostatistics and
Disease (1RC1AI086107-01). Dr. Harrold has a consulting role with the        Epidemiology and Center for Clinical Epidemiology and Biostatistics,
Consortium of Rheumatology Researchers of North America (CORRONA)            Perelman School of Medicine, University of Pennsylvania; J.J. Wu, MD,
and was supported by K23AR053856 from the National Institute of              Department of Dermatology, Kaiser Permanente Medical Center;
Arthritis and Musculoskeletal and Skin Diseases. Dr. Herrinton has           L.J. Herrinton, PhD, Division of Research, Kaiser Permanente Northern
                                                                             California.
research contracts with Centocor, Genentech, and Proctor and Gamble;
Dr. Asgari with Genentech; and Dr. Wu with Abbott Laboratories,              Address correspondence to Dr. L.R. Harrold, Department of Medicine,
Amgen, and Pfizer. Dr. Gelfand receives grants to the trustees of the        University of Massachusetts Medical School, Biotech 4, Suite 315,
University of Pennsylvania from Amgen, Abbott, and Genentech, and has        377 Plantation Street, Worcester, MA 01605, USA.
consulting roles with Amgen, Abbott, Centocor, Pfizer, and Merck. Dr.        E-mail: Leslie.Harrold@umassmed.edu
Curtis receives consulting fees/honoraria and research support from          Accepted for publication March 4, 2013.

                  Personal non-commercial use only. The Journal of Rheumatology Copyright © 2013. All rights reserved.

1218                                                                             The Journal of Rheumatology 2013; 40:7; doi:10.3899/jrheum.120661

           Downloaded from www.jrheum.org on July 1, 2020 - Published by The Journal of
           Rheumatology
                                                                             1                                                  Exhibit 183
                  Case 2:20-cv-02470-WBS-JDP Document 8 Filed 12/29/20 Page 3 of 341
can lead to substantial longterm morbidity and physical                         children’s hospitals, with claims captured by a Kaiser Permanente infor-
disability4,5. The ILAR classification includes 7 subtypes of                   mation system. Usually referrals were made at the time of diagnosis and
                                                                                during periods of disease exacerbations that were difficult for non-sub-
JIA, which are defined on the basis of symptoms and the                         specialists to manage.
number of involved joints. The 7 subtypes include systemic                          The present study included persons with > 12 months of enrollment in
arthritis, oligoarthritis, polyarthritis [rheumatoid factor                     Kaiser Permanente Northern California between 1996 and 2009. Cases of
(RF)-negative and RF-positive], psoriatic arthritis (PsA),                      preliminary JIA in patients age ≤ 15 years were identified using age on the
enthesitis-related arthritis, and undifferentiated arthritis2.                  date of the first diagnosis recorded during the period of observation. The
                                                                                upper age limit of 15 years was selected on the basis of the diagnostic
Prior to the introduction of the ILAR classification, the most                  criteria used by ILAR2. As indicated in Figure 1, we identified children age
common term used in North America to describe chronic                           ≤ 15 years with at least 1 International Classification of Diseases, 9th
arthritis in childhood was “juvenile rheumatoid arthritis”                      edition (ICD-9) code of interest. Because there was no single code for JIA
(JRA). However, this rubric included only 4 of the subtypes                     in the computerized outpatient or inpatient database, we used codes for
defined by ILAR: systemic arthritis, oligoarthritis, and                        chronic arthritis including 696.0 (PsA), 714 (which includes RA and JRA),
                                                                                and 720 (AS) to identify preliminary cases. We did not use codes for
polyarthritis (RF-negative and RF-positive).                                    inflammatory bowel disease because few of those patients would be
    Population-based registries are important for accurately                    confirmed with JIA. A random sample of about 10% of all preliminary
identifying cases for epidemiologic studies. These registries                   cases was selected, by assigning random numbers from 0 to 1.00 and
are used to set research priorities, investigate potentially                    selecting cases with numbers from 0 to 0.10 for validation, using detailed
causal associations, describe prognosis, and identify patient                   review of the medical record; the actual random sample was 8.4% of the
                                                                                total population.
subgroups who share etiologic or clinical characteristics that
                                                                                Data collection. Data collection was accomplished during 2010. The period
influence treatment. Examining the frequency of JIA in
                                                                                of observation began on the later of the patient’s first enrollment or January
diverse populations of patients is important because chronic                    1, 1996, and ended on the earlier of their disenrollment or December 31,
arthritis has been shown to vary according to race and                          2009. Relevant computerized medical information was obtained for all
location6,7,8. In Europe, incidence rates per 100,000 range                     preliminary cases and included clinical and membership data recorded
from 22.6 in Norway9 to 3.5 in the former East Berlin area                      during 1996–2009. These computerized data were recorded to provide
of Germany10. Prevalence rates in Sweden are 86 per                             clinical care and not to administer insurance claims. For care received
                                                                                between 2004 and 2006, electronic medical record information was
100,000 as compared to 31 per 100,000 in Costa Rica and                         available. Before the electronic medical record was established, the health
0.83 per 100,000 in Japan7. Previous studies of JIA occur-                      plan maintained several computerized information systems that were
rence in the United States and Canada were conducted in                         accessed for our study. These information systems included outpatient
somewhat homogeneous populations; their results may not                         encounters, hospital diagnoses, laboratory results, pharmacy information,
be generalizable to contemporary cohorts7,11,12,13,14. The                      and imaging examinations, among others. We also accessed outside claims
                                                                                that were generated when patients were referred out of the plan, for
Kaiser Permanente Northern California Autoimmune                                example, to children’s hospitals and academic medical centers.
Disease Registry, containing information for patients seen                          Manual chart review was performed on the random sample of pre-
from 1996 through 2009, includes patients with JIA using                        liminary cases. The primary purpose of the chart review was to confirm the
the ILAR definition and those diagnosed using older rubrics                     diagnosis recorded in the computerized data and to establish the initial
(including JRA), as well as those with ankylosing spondy-                       diagnosis date. The initial diagnosis date was the date the patient was first
litis (AS), PsA, and inflammatory bowel disease5. In this                       diagnosed with JIA, whether or not the diagnosis was made within Kaiser
                                                                                Permanente or within the study period. A secondary purpose of the chart
report, we describe case-finding for JIA and provide                            review was to obtain information on clinical characteristics of the disease.
estimates of the incidence, prevalence, and clinical charac-                    A single trained medical record abstractor reviewed each medical record
teristics of JIA in the Kaiser Permanente membership.                           after extensive training supervised by a rheumatologist. Every chart was
                                                                                discussed with the rheumatologist until the rheumatologist was satisfied
MATERIALS AND METHODS                                                           with the quality of the medical record abstractor’s work. The abstractor
We conducted our study with the approval of the Kaiser Foundation               accessed information from the electronic medical record, computerized
Research Institute Institutional Review Board.                                  information systems, and paper-based medical records. She reviewed
                                                                                outpatient clinic notes, hospital discharge summaries, laboratory results,
Study population. Kaiser Permanente is a prepaid, comprehensive,
integrated care organization that maintains computerized clinical data of all   radiology reports, and any other information in the medical record that was
visits, procedures, pharmacy dispensings, and other medical goods and           pertinent to the study. A board-certified rheumatologist was consulted when
services provided to its 8.5 million members across the United States,          the abstractor was unsure how to interpret the medical record.
including the 3.2 million members in Northern California. Health plan           Case definition. ILAR defines JIA as being present when disease symptoms
enrollees are 41.9% white, 13.5% Asian, 6.5% black, and 16.7% multiracial       persist for ≥ 6 weeks2. Disease is classified as follows: (1) systemic onset;
or other race. Hispanic ethnicity was reported by 16.1%. These databases,       (2) oligoarticular (“persistent” if ≤ 4 joints over the course of disease and
comprising a variety of computerized information systems as well as an          “extended” if > 4 joints after 6 months); (3) polyarticular (> 4 joints) and
electronic medical record, provide the opportunity to build disease regis-      RF-negative; (4) polyarticular (> 4 joints) and RF-positive; (5) PsA; (6)
tries for efficient study of chronic diseases that otherwise cannot be easily   enthesitis-related arthritis; and (7) undifferentiated (not meeting the criteria
identified in a stable and well-characterized population. Kaiser Permanente     of any of the other subgroups, or of multiple subgroups).
did not have a pediatric rheumatologist on staff during much of the study           For the purpose of our study, we defined a preliminary case of JIA as
period, but pediatricians and adult rheumatologists were free to refer          one for whom a diagnosis of JIA was recorded by an adult or pediatric
patients to outside pediatric rheumatologists when needed. When outside         rheumatologist. A diagnosis recorded by a primary care provider required
referrals were made, they typically were to nearby academic centers and         supporting information, such as documentation of a telephone conversation

                Personal non-commercial use only. The Journal of Rheumatology Copyright © 2013. All rights reserved.

Harrold, et al: JIA in managed care                                                                                                                       1219

        Downloaded from www.jrheum.org on July 1, 2020 - Published by The Journal of
        Rheumatology
                                                                                2                                                        Exhibit 183
                    Case 2:20-cv-02470-WBS-JDP Document 8 Filed 12/29/20 Page 4 of 341




                 Figure 1. The process of selection of patients identified for the study. JIA: juvenile idiopathic arthritis; PCP: primary care
                 physician.


between the primary care provider and a rheumatologist. Clinic notes by a            The sensitivity and positive predictive value (PPV) were determined for
primary care provider indicating joint inflammation (including synovitis or      each of the algorithms under consideration15. The sensitivity of the
dactylitis on physical examination and lasting at least 6 weeks) in children     case-finding algorithms was defined as the number of confirmed cases
aged ≤ 15 years were considered to be confirmed as JIA. Terms such as RA         captured by the algorithm divided by the number of confirmed cases with
and PsA were included as cases of JIA. In addition, notes such as “history       1 or more relevant diagnosis codes, as described. The PPV was defined as
of JIA,” “JIA in remission,” or “RA diagnosed at age 15” were accepted as        the proportion of cases identified by the algorithm that were confirmed with
confirmation of JIA for all providers.                                           JIA during the chart review. We did not compute the specificity and
Disease manifestations. Disease manifestations ascertained from chart            negative predicted value of the diagnostic codes because the focus of the
review included JIA subtype; joint involvement (hand/wrist, shoulder, hip,       study was on evaluating case-finding algorithms, and given the rarity of
knee, feet/ankle, sacroileum, cervical spine/neck, thoracic spine, lumbar        JIA, pursuing identification of patients without a diagnosis would have had
spine, spine not otherwise specified, and jaw); systemic symptoms (fever,        an exceedingly low yield. The 95% CI for the rate was computed assuming
hepatosplenomegaly, lymphadenopathy, rash, and arthritis); associated            a Poisson distribution16. All analyses were conducted using SAS version
autoimmune diseases (inflammatory bowel disease, other); radiographic            9.13 (SAS Institute Inc.).
evidence of sacroiliitis, spondylitis, or juxtaarticular new bone formation;     Estimation of the standardized incidence rate and point prevalence. We
and presence of uveitis/iritis. We also obtained laboratory findings recorded    applied the best case-finding algorithm to all children aged ≤ 15 years in
in the computerized laboratory data.                                             the Kaiser Permanente membership. The best algorithm was defined as the
Validity of computerized data for identifying incident and prevalent JIA. A      one that provided the fewest falsely classified cases, including both
case-finding algorithm was developed based on clinical experience and            false-positive and false-negative cases. The false-negative cases were those
input from researchers with expertise using administrative data for this         not captured by the algorithm. For example, an algorithm requiring 2 or
purpose. In addition, we developed a second algorithm to identify                more rheumatologist diagnoses would not capture patients with only a
confirmed cases that were newly diagnosed, or incident. The variables            single rheumatologist diagnosis, even if the diagnosis were correct. This
examined for inclusion in the case-finding and incidence algorithms              would represent a false-negative case when assessing the algorithm “≥ 2
included (1) inpatient and outpatient visits with relevant codes; (2) visits     rheumatologist diagnoses.”
specifically to a rheumatologist (adult or pediatric); (3) use of relevant           The incidence and point prevalence estimates were corrected by first
drugs; (4) use of relevant radiology services; and (5) use of relevant           multiplying by the PPV and then dividing by the sensitivity. For example,
laboratory services. We evaluated multiple possible case-finding                 an uncorrected incidence rate of 13.9 per 100,000 person-years times PPV
algorithms, with “1 or more relevant codes recorded in the inpatient or          of 0.80 divided by a sensitivity of 0.95 yields a corrected incidence rate of
outpatient setting by a primary care physician, pediatrician, or rheuma-         11.7 per 100,000 person-years.
tologist (adult or pediatric)” as the basis for comparison with all other            The incidence rate of JIA among health plan members ≤ 15 years of age
algorithms.                                                                      was computed as the number of newly diagnosed cases divided by the

                  Personal non-commercial use only. The Journal of Rheumatology Copyright © 2013. All rights reserved.

1220                                                                                 The Journal of Rheumatology 2013; 40:7; doi:10.3899/jrheum.120661

           Downloaded from www.jrheum.org on July 1, 2020 - Published by The Journal of
           Rheumatology
                                                                                 3                                                         Exhibit 183
                 Case 2:20-cv-02470-WBS-JDP Document 8 Filed 12/29/20 Page 5 of 341
number of person-years of membership within Kaiser Permanente Northern            pediatric or adult rheumatologist that was not accurately
California in each year. The age- and sex-specific incidence rates were           captured in the computerized data, and 2 had longstanding
calculated using as the denominator the number of boys and girls in each
5-year age group. The age- and sex-standardized incidence rates were
                                                                                  disease diagnosed before their enrollment, with multiple
estimated using the direct method of standardization, with the 2000 US            mentions by their pediatricians and ophthalmologic evalua-
Census population providing weights17,18. The age- and sex-standardized           tions for iritis. The best-performing case-finding algorithm
point prevalence rates were estimated on December 31, 2009; for this              to confirm a diagnosis of JIA required ≥ 2 diagnoses of
calculation, only persons who were health plan members and ≤ 15 years of          diagnosis codes 696.0, 714, or 720 by any provider type
age on that day were included. The 95% CI were computed assuming a
Poisson distribution16.
                                                                                  (e.g., primary care or pediatric or adult rheumatology). Of
                                                                                  the 1153 children, 772 had ≥ 2 diagnoses. This algorithm,
RESULTS                                                                           which identified both incident and prevalent cases of JIA,
Validation of the case-finding algorithm. The number of                           had a sensitivity of 87% with CI 76%–93%, capturing 58 of
children with ≥ 1 ICD-9 diagnosis code of 696.0, 714, or                          67 true cases (9 false-negatives); it had a PPV of 91% with
720 in the computerized data was 1153. They were enrolled                         CI 80%–96%, with 58 of the 64 cases in the sample captured
in the study for an average of 8 years following their first                      being true cases (6 false-positive).
relevant diagnosis code. Among these, 97 children were                            Validation of incident JIA. Of the 67 children confirmed
randomly sampled for chart review, of which 67 (69% with                          with JIA, 44 (66% with CI 53%–77%) had incident disease
CI 59%–78%) were determined to have JIA documented in                             diagnosed while they were a Kaiser Permanente member
the medical record (Figure 1 and Table 1). Requiring a                            and during the study period, while 23 (34% with CI
                                                                                  23%–47%) were diagnosed before the patient enrolled in
relevant computerized diagnosis by a rheumatologist
                                                                                  Kaiser Permanente or before the study period. The best
reduced the sensitivity of case-finding from 67 true cases to
                                                                                  algorithm required 12 months of enrollment before the first
54 true cases (change in sensitivity from 100% to 81% with                        diagnosis, a diagnosis by a rheumatologist, and 2 or more
CI 69%–89%), but it also reduced the selection of                                 diagnostic laboratory tests. This algorithm, which identified
false-positive cases from 30 to 6 (change in PPV, from 69%                        incident JIA only, had a sensitivity of 95% with CI
to 90% with CI 79%–96%). Of the 13 patients identified in                         81%–99%, capturing 37 of 44 true cases (9 false-negatives);
the computerized data as having a primary care diagnosis, 7                       it had a PPV of 82% with CI 67%–91%, with 37 of the 45
had seen a pediatric rheumatologist at an academic center or                      cases in the sample captured being true cases (8
children’s hospital, 4 had documentation of a diagnosis by a                      false-positive).
Table 1. Sensitivity and PPV of various algorithms for confirming JIA and the incidence date.

                                                                                                  Using Chart Review as the Gold Standard
Concept               Operational Definition of     No. in       No. in Random      No. True        No. False     Sensitivity            PPV
                      Preliminary Case-finding    Population       Sample*          Positives       Positives        (%)       95% CI (%) 95% CI
                      Algorithm

Disease               ≥ 1 diagnosis code from      1153                97               67             30           100 by          —        69    59–78
 confirmation         any provider                                                                                 definition
                      ≥ 2 diagnosis codes from      772                64               58              6              87         76–93      91    80–96
                      any provider**
                      ≥ 1 diagnosis code from       696                60               54              6              81         69–89      90    79–96
                      rheumatology
New-onset disease     ≥ 1 diagnosis code from      1153                97               44             53           100 by          —        45    35–56
                      any provider                                                                                 definition
                      ≥ 1 diagnosis code from      696                 60               42             18              95         84–99      70    57–81
                      rheumatology
                      ≥ 1 diagnosis code from      581                 52               39             13              93         79–98      75    61–86
                      rheumatology, ≥ 2 laboratory
                      tests performed (ANA, RF,
                      HLA-B27)
                      ≥ 1 diagnosis code from      488                 45               37              8              95         81–99      82    67–91
                      rheumatology, ≥ 2 laboratory
                      tests performed (ANA, RF,
                      HLA-B27), ≥ 12 months of
                      prediagnostic enrollment

* A random sample of about 10% of all preliminary cases was selected by assigning random numbers from 0–1.00 to the 1153 cases and selecting all cases
with numbers from 0–0.10 for validation using medical record review. The number in the random sample was 97 of 1153, with subsets of the 97 meeting
various operational definitions tested as preliminary case-finding algorithms. PPV: positive predictive value; JIA: juvenile idiopathic arthritis; ANA: anti-
nuclear antibody; RF: rheumatoid factor.

                Personal non-commercial use only. The Journal of Rheumatology Copyright © 2013. All rights reserved.

Harrold, et al: JIA in managed care                                                                                                                     1221

          Downloaded from www.jrheum.org on July 1, 2020 - Published by The Journal of
          Rheumatology
                                                                               4                                                        Exhibit 183
                    Case 2:20-cv-02470-WBS-JDP Document 8 Filed 12/29/20 Page 6 of 341
Incidence and prevalence of JIA. We calculated the age- and                           with 9% positive; and for HLA-B27, 24% were tested with
sex-standardized incidence rate of JIA among children ≤ 15                            2% positive. Among the 5 patients who were RF-positive, 4
years of age by applying the optimal incidence algorithm                              were among the 22 patients (18%) with polyarticular
(determined through chart review of 97 children and                                   disease, while 1 was among the 45 patients (0.4%) without
requiring 12 months of enrollment before the first diagnosis,                         polyarticular disease. The knee was involved in 72% of
a diagnosis by a rheumatologist, and 2 or more diagnostic                             cases, the hand in 43%, and the feet in 37%. No associated
laboratory tests) to the computerized database that included                          autoimmune disease was recorded for 82% of children. Of
1153 persons with a relevant diagnosis code. We then                                  note, 3% had uveitis/iritis recorded during the course of
corrected the number of estimated cases obtained using this                           their disease.
algorithm by accounting for the sensitivity (95%) and PPV
(82%). The corrected incidence rate per 100,000                                       DISCUSSION
person-years was 11.9 (CI 10.9–12.9). It was 16.4 (CI                                 We estimated the incidence of JIA among pediatric enrollees
14.6–18.1) in girls and 7.7 (CI 6.5–8.9) in boys (Table 2).                           of Kaiser Permanente Northern California during the period
Using the optimal case-finding algorithm to identify all                              1996–2009 at 11.9 cases (CI 10.9–12.9) per 100,000
cases (which included those with at least 1 diagnosis from                            person-years. This rate is consistent with population-based
any provider), the corrected prevalence of JIA among those                            studies that have been conducted during the past 20 years
aged ≤ 15 years among Kaiser Permanente Northern                                      (Table 4). Most were performed in Europe and North
California enrollees, standardized to the 2000 U.S. Census,                           America, with the number of cases identified ranging from
was 44.7 (CI 39.1–50.2) per 100,000 persons on December                               4 to 488 (the present study).
31, 2009 (Table 2).                                                                      In Europe, studies have reported annual incidence rates
Characteristics of JIA cases. Demographic characteristics                             per 100,000 in Scandinavia of 14 to 22.69,19,20,21, similar to
of the 67 children confirmed with JIA on chart review are                             the rate in Estonia (21.7 per 100,000)22, but higher than the
shown in Table 3. Forty percent were white, 26% Hispanic,                             rate in Germany (3.5 to 7.5 per 100,000)10,23. The rates in
6% Asian, and 3% African American, with 25% being of                                  Costa Rica and Spain approached 7 per 100,000024,25.
other races, multiracial, or of unknown race. Forty-eight                                In North America, the incidence rate reported for Canada
percent had oligoarticular disease, 31% had polyarticular                             was 4.1 to 5.3 per 100,00013,14, lower than the incidence rate
disease, 9% systemic, 3% AS, and 8% psoriatic. The                                    estimated in our study using our case-finding algorithm,
proportion receiving an antinuclear antibody test was 97%,                            which was nearly identical to the rate of 11.7 (CI 8.7–14.8)
with 70% having a positive result; for RF, 82% were tested                            per 100,000 person-years reported for Rochester,

Table 2. Standardized1 incidence (per 100,000 person-years), 1996–2009, and point prevalence (per 100,000), December 31, 2009, of juvenile idiopathic
arthritis, by sex and age.

                                     Boys                                             Girls                                       Boys and Girls
Incidence2         N      Person-     Cases       (95% CI)        N         Person-      Cases     (95% CI)         N         Person-    Cases        (95% CI)
                            yrs        per                                    yrs          per                                  yrs       per
                                     100,000                                            100,000                                         100,000

Age group, yrs
 0–5           51         781,699       5.6       (1.3–9.9)      105        743,786        12.2    (5.9–18.6)      156       1,525,484       8.8      (3.5–14.2)
 6–10          51         522,150       8.5      (3.1–13.7)       92        500,196        15.9    (8.6–23.1)      143       1,022,346      12.1      (5.8–18.4)
 11–15         58         543,446       9.2      (3.7–14.8)      131        520,994        21.7   (13.2–30.2)      189       1,064,441      15.4      (8.2–22.4)
Overall        160       1,847.295      7.7       (6.5–8.9)      328       1,764,976       16.4   (14.6–18.1)      488       3,612,271      11.9     (10.9–12.9)

Prevalence3        N    Population    Cases       (95% CI)        N        Population    Cases     (95% CI)         N        Population    Cases      (95% CI)
                                       per                                                per                                               per
                                     100,000                                            100,000                                           100,000

Age group, yrs
 0–5               7       85,578       8.6      (2.2–14.9)      31          80,969        40.1    (25.9–54.2)      38        166,547       23.8     (16.3–31.5)
 6–10             31       95,340      34.0     (22.1–46.0)      51          91,643        58.3    (42.3–74.2)      82        186,983       45.9     (36.0–55.8)
 11–15            46      105,366      45.7     (32.4–58.9)      87         101,373        89.7   (70.9–108.6)     133        206,739       67.3     (55.9–78.8)
Overall           84      286,284      28.6     (22.4–34.6)      169        273,985        61.6    (52.3–70.9)     253        560,269       44.7     (39.1–50.2)

1 The age and sex distribution were standardized to that of the 2000 Census for the entire US population. The Kaiser Permanente population included 102,652

boys and 98,238 girls aged 0–5, 101,000 boys and 96,888 girls aged 6–10, and 108,747 boys and 104,399 girls aged 11–15. 2 The incidence rate is corrected
for the sensitivity (0.95) and positive predictive value (0.82) of the validated incidence algorithm. 3 The point prevalence is corrected for the sensitivity (0.87)
and posiive predictive value (0.91) of the validated case-finding algorithm.


                  Personal non-commercial use only. The Journal of Rheumatology Copyright © 2013. All rights reserved.

1222                                                                                       The Journal of Rheumatology 2013; 40:7; doi:10.3899/jrheum.120661

             Downloaded from www.jrheum.org on July 1, 2020 - Published by The Journal of
             Rheumatology
                                                                                       5                                                        Exhibit 183
                   Case 2:20-cv-02470-WBS-JDP Document 8 Filed 12/29/20 Page 7 of 341
Table 3. Demographic and disease manifestations of confirmed cases of        awareness of the condition by providers in certain regions,
JIA, Kaiser Permanente, Northern California, 1996–2009.                      and varying access to pediatric rheumatologists to diagnose
Characteristics                          Proportion of Confirmed
                                                                             the condition may partly explain these results.
                                           JIA Cases, n = 67 %                   Despite the consistency of our study with other reports,
                                                                             our study has limitations. Computerized information has
Age, yrs*                                                                    well-known limitations relating to accuracy and com-
  0–5                                               33                       pleteness; it was for this reason that we validated our data
  6–10                                              21
  11–15                                             46
                                                                             and corrected our estimates for the sensitivity and PPV of
Sex                                                                          case-finding27. It is possible that we underascertained mild
  Female                                            64                       disease, particularly among those who were enrolled in the
Race/ethnicity                                                               health plan for a short time. However, the study was
  White                                             40                       restricted to those Kaiser Permanente Northern California
  African American                                   3
  Asian                                              6
                                                                             members with at least 12 months of enrollment (both to be
  Hispanic                                          26                       identified as a case and to be included in the denominators
  Other/multiracial/unknown                         25                       of the incidence and prevalence calculations). In addition, it
Type                                                                         is possible that some patients with JIA never received a
  Oligoarticular                                    48                       diagnosis by their providers and thus were not ascertained
  Polyarticular                                     31
  Systemic                                           9
                                                                             for this study. Because the computerized data did not
  Psoriatic arthritis                                8                       contain information on symptoms recorded in a standar-
  Ankylosing spondylitis                             3                       dized manner, we cannot confirm the presence of synovitis,
  Unknown                                            1                       enthesitis, or associated autoimmune conditions.
Laboratory findings (no. who received test)                                      The Kaiser Permanente Northern California population is
  Antinuclear antibody (n = 65)                70% positive
  Rheumatoid factor (n = 55)                    9% positive
                                                                             quite representative of the general population of the state of
  HLA-B27 (n = 16)                              2% positive                  California. The health plan’s data have been linked to the
Joint involvement                                                            California Health Interview Survey of California residents
  Knee                                              72                       age 20–79 years living in those postal codes served by
  Hand                                              43                       Kaiser Permanente. When compared with persons who have
  Feet                                              37
  Hip                                                9
                                                                             medical insurance through other providers, the Kaiser
  Shoulder                                           7                       Permanente membership has greater racial diversity
  Cervical spine/neck                                3                       (nonwhite, 43% vs 34%). When compared with persons who
  Spine                                              3                       were not Kaiser Permanente members, including those who
  Other                                              7                       were uninsured or insured by others, Kaiser Permanente
  Not recorded                                       7
Associated autoimmune disease
                                                                             members have similar racial diversity (nonwhite, 43% vs
  Negtive/not mentioned                             82                       45%), although with fewer Latinos (16% vs 23%)28.
  Other**                                           13                           The point prevalence observed in the Kaiser Permanente
Presence during course of the disease                                        Northern California population (44.7 per 100,000) estimates
  Uveitis/iritis                                     3                       the disease burden among children ≤ 15 years of age only
* Age at the time of identification of an incident or prevalent case, thus
                                                                             and does not include the burden among adults, although the
does not correspond to the age of diagnosis for the entire population.       disease is chronic in most. With respect to disease manifes-
** These conditions include type 1 diabetes, asthma, autoimmune              tations, we observed 48% of children with oligoarticular
hepatitis, and ulcerative colitis. JIA: juvenile idiopathic arthritis.       disease, 31% with polyarticular, and 9% systemic. The
                                                                             Rochester, Minnesota, cohort differed, with 72% of patients
Minnesota, USA, 1978-199311. These rates were higher than                    having oligoarticular, 17% polyarticular, and 11% systemic
the annual incidence rate of 4.0 per 100,000 reported by                     disease at onset, with progression of oligoarticular to poly-
pediatric rheumatology centers in the Northeast (United                      articular disease in 11% of the cases11. The prospective
States), although ascertainment at the pediatric rheuma-                     design they used could account for the difference, with the
tology centers may have been incomplete12.                                   present study including prevalent cases, for whom disease
   Differences in incidence rates reported across studies                    manifestation may have been recorded following the
may be the result of many factors including small numbers                    diagnosis. Our report of uveitis/iritis in 3% of children is a
of cases26, differences in methods of ascertainment, true                    bit lower than the Scandinavian study that observed
population differences based on exposure to precipitating                    uveitis/iritis in 8.6% of children, which may be due to dif-
factors, or genetic predisposition. In addition, changes over                ferences in race and ethnicity19. Medical record review
time in the classification of pediatric rheumatic diseases (the              revealed a diagnosis of AS in only 3% of our study
adoption of the ILAR classification of JIA), greater                         population. While this may reflect the true prevalence of the

                  Personal non-commercial use only. The Journal of Rheumatology Copyright © 2013. All rights reserved.

Harrold, et al: JIA in managed care                                                                                                   1223

        Downloaded from www.jrheum.org on July 1, 2020 - Published by The Journal of
        Rheumatology
                                                                             6                                           Exhibit 183
                     Case 2:20-cv-02470-WBS-JDP Document 8 Filed 12/29/20 Page 8 of 341
Table 4. Summary of articles reporting population-based JIA incidence rates*.

Reference                             Location                    Period                         Source                    No. Cases     Annual Incidence per
                                                                                                                                          100,000 (95% CI)

Kiessling, 199810         Former East Berlin area, Germany      1980–89                    Pediatrician reports                78            3.5 (2.8–4.4)
Malleson, 199613                 13 centers, Canada            1991–1993             Disease registry of Canadian             861            4.1 (3.6–4.6)
                                                                                 Pediatric Rheumatology Association
Oen, et al, 199514               Winnipeg, Canada                1975–92            Disease registry of the Pediatric         261            5.3 (4.7–6.0)
                                                                              Rheumatology Clinic, Children’s Hospital
Arguedas, 199824             Costa Rica, urban area            1993–1995                   Pediatrician reports               48             6.8 (4.1–9.6)
Modesto, 201025                 Catalonia, Spain               2004–2006                   Pediatrician reports               145            6.9 (5.8–8.1)
Von Koskull, et al, 200123 12 southern Germany towns             1995          Reports from pediatricians, orthopedists,      78             7.5 (5.8–12.6)
                                                                                            rheumatologists
Peterson, et al, 199611      Rochester, Minnesota, USA           1978–93         Rochester Epidemiology Project and            65           11.7 (8.7–14.8)
                                                                                         previous cohort study
Herrinton, et al            Kaiser Permanente, Northern        1996–2009          Computerized outpatient diagnoses           488          11.9 (10.9–12.9)
 (current report)                 California, USA                                            (all providers)
Hanova, 200626               Czech Republic, 2 regions         2002–2003      Reports from PCP, surgeons, orthopedists,         4              13 (1–20)
                                                                                     rheumatologist, and hospitals
Riise, 200821                   Norway, 3 countries            2004–2005          Reports from pediatricians, general          36             14 (10–19)
                                                                            practitioners, orthopedists, and rheumatologist
Berntson, 200319             Iceland, Norway, Sweden,            1997–98                   Pediatrician reports               315             15 (13–17)
                               Denmark, and Finland
Kaipiainen-Seppänen,         11 of 21 hospital districts,          1995                    Pharmacy records                   114          19.5 (15.6–24.1)
  200120                               Finland
Pruunsild, 200722            14 of 15 countries, Estonia       1998–2000         Pediatrician and family doctor reports       162          21.7 (15.4–26.7)
Moe and Rygg, 19979             Norway, 2 countries             1985–94                         Registry                       71          22.6 (19.2–28.6)

* Does not include studies in which denominators are estimated from pediatric-clinic populations. JIA: juvenile idiopathic arthritis; PCP: primary care physicians.


disease, it may also have been influenced by changes in the                          mental and genetic influences on incident JIA, current
diagnosis and/or coding of the condition. More recently,                             treatment patterns, healthcare use, and longterm outcomes,
physicians are considering spondyloarthropathies as a group                          as well as the safety of current treatments for JIA.
rather than individual conditions and may include it as part
of the JIA classification. Thus, physicians may report a                             REFERENCES
diagnosis of JIA rather than AS in these patients29.                                   1. Ravelli A, Martini A. Juvenile idiopathic arthritis. Lancet
                                                                                          2007;369:767-78.
   The methods used for case-finding in any particular
                                                                                       2. Petty RE, Southwood TR, Manners P, Baum J, Glass DN,
study will depend on the nature of the research question, the                             Goldenberg J, et al. International League of Associations for
research setting, and the relative costs of overascertainment                             Rheumatology classification of juvenile idiopathic arthritis: second
and underascertainment with respect to study validity and                                 revision, Edmonton, 2001. J Rheumatol 2004;31:390-2.
precision. A case-finding strategy that has poor sensitivity                           3. Nordal E, Zak M, Aalto K, Berntson L, Fasth A, Herlin T, et al.
                                                                                          Ongoing disease activity and changing categories in a long-term
but a high PPV, such as through recruitment of pediatric                                  Nordic cohort study of juvenile idiopathic arthritis. Arthritis Rheum
rheumatology clinics, likely will yield more severe cases.                                2011;63:2809-18.
Milder cases, and those of children whose families cannot                              4. Simon D. Management of growth retardation in juvenile idiopathic
afford the time or expense to travel to specialty clinics, are                            arthritis. Horm Res 2007;68 Suppl 5:122-5.
                                                                                       5. Beukelman T, Patkar NM, Saag KG, Tolleson-Rinehart S, Cron RQ,
more likely to be managed by adult rheumatologists or
                                                                                          DeWitt EM, et al. 2011 American College of Rheumatology
primary care providers including pediatricians and family                                 recommendations for the treatment of juvenile idiopathic arthritis:
practitioners.                                                                            Initiation and safety monitoring of therapeutic agents for the
   The incidence rate of JIA estimated for children aged ≤                                treatment of arthritis and systemic features. Arthritis Care Res
15 years in the Kaiser Permanente population, 1996–2009,                                  2011;63:465-82.
                                                                                       6. Gäre BA. Juvenile arthritis — Who gets it, where and when? A
was similar to that reported in Rochester, Minnesota, but 2                               review of current data on incidence and prevalence. Clin Exp
to 3 times greater than Canadian estimates. Key strengths of                              Rheumatol 1999;17:367-74.
our study include the size of the population, the diversity of                         7. Oen K. Comparative epidemiology of the rheumatic diseases in
the population, and the use of chart review to validate the                               children. Curr Opin Rheumatol 2000;12:410-4.
                                                                                       8. Manners PJ, Bower C. Worldwide prevalence of juvenile arthritis
diagnosis of JIA. Identification of an algorithm for use with
                                                                                          — Why does it vary so much? J Rheumatol 2002;29:1520-30.
computerized data enabled efficient identification of JIA                              9. Moe N, Rygg M. Epidemiology of juvenile chronic arthritis in
cases. As a result, our study provides a foundation for                                   northern Norway: A ten-year retrospective study. Clin Exp
further investigation including elucidation of the environ-                               Rheumatol 1998;16:99-101.

                    Personal non-commercial use only. The Journal of Rheumatology Copyright © 2013. All rights reserved.

1224                                                                                     The Journal of Rheumatology 2013; 40:7; doi:10.3899/jrheum.120661

            Downloaded from www.jrheum.org on July 1, 2020 - Published by The Journal of
            Rheumatology
                                                                                     7                                                         Exhibit 183
                Case 2:20-cv-02470-WBS-JDP Document 8 Filed 12/29/20 Page 9 of 341
10. Kiessling U, Doring E, Listing J, Meincke J, Schontube M,                  21. Riise OR, Handeland KS, Cvancarova M, Wathne KO, Nakstad B,
    Strangfeld A, et al. Incidence and prevalence of juvenile chronic              Abrahamsen TG, et al. Incidence and characteristics of arthritis in
    arthritis in East Berlin 1980-88. J Rheumatol 1998;25:1837-43.                 Norwegian children: A population-based study. Pediatrics
11. Peterson LS, Mason T, Nelson AM, O’Fallon WM, Gabriel SE.                      2008;121:e299-306.
    Juvenile rheumatoid arthritis in Rochester, Minnesota 1960-1993. Is        22. Pruunsild C, Uibo K, Liivamagi H, Tarraste S, Talvik T, Pelkonen
    the epidemiology changing? Arthritis Rheum 1996;39:1385-90.                    P. Incidence of juvenile idiopathic arthritis in children in Estonia: A
12. Denardo BA, Tucker LB, Miller LC, Szer IS, Schaller JG.                        prospective population-based study. Scand J Rheumatol 2007;
    Demography of a regional pediatric rheumatology patient                        36:7-13.
    population. Affiliated Children’s Arthritis Centers of New England.        23. von Koskull S, Truckenbrodt H, Holle R, Hormann A. Incidence
    J Rheumatol 1994;21:1553-61.                                                   and prevalence of juvenile arthritis in an urban population of
13. Malleson PN, Fung MY, Rosenberg AM. The incidence of pediatric                 southern Germany: A prospective study. Ann Rheum Dis
    rheumatic diseases: Results from the Canadian Pediatric                        2001;60:940-5.
    Rheumatology Association Disease Registry. J Rheumatol                     24. Arguedas O, Fasth A, Andersson-Gare B, Porras O. Juvenile
    1996;23:1981-7.                                                                chronic arthritis in urban San Jose, Costa Rica: A 2 year
14. Oen K, Fast M, Postl B. Epidemiology of juvenile rheumatoid                    prospective study. J Rheumatol 1998;25:1844-50.
    arthritis in Manitoba, Canada, 1975-92: Cycles in incidence.               25. Modesto C, Anton J, Rodriguez B, Bou R, Arnal C, Ros J, et al.
    J Rheumatol 1995;22:745-50.                                                    Incidence and prevalence of juvenile idiopathic arthritis in
15. Rothman KJ, Greenland S, Lash TL. Modern epidemiology. 3rd ed.                 Catalonia (Spain). Scand J Rheumatol 2010;39:472-9.
    Philadelphia: Lippincott, Williams & Wilkin; 2008.                         26. Hanova P, Pavelka K, Dostal C, Holcatova I, Pikhart H.
16. Garwood F. Fiducial limits for the Poisson distribution. Biometrika            Epidemiology of rheumatoid arthritis, juvenile idiopathic arthritis
    1936;28:437-42. [Internet. Accessed March 6, 2013.] Available                  and gout in two regions of the Czech Republic in a descriptive
    from: http://www.jstor.org/discover/10.2307/2333958                            population-based survey in 2002-2003. Clin Exp Rheumatol
17. Kleinbaum D, Kupper L, Morgenstern H. Epidemiologic research:                  2006;24:499-507.
    Principles and quantitative methods. New York: Van Nostrand                27. Couris CM, Polazzi S, Olive F, Remontet L, Bossard N, Gomez F,
    Reinhold; 1982.                                                                et al. Breast cancer incidence using administrative data: Correction
18. U.S. Census Bureau. National Level Census Data for the United                  with sensitivity and specificity. J Clin Epidemiol 2009;62:660-6.
    States: 2000. April 2, 2001. [Internet. Accessed March 6, 2013.]           28. Gordon N. How does the adult Kaiser Permanente membership in
    Available from: http://www.census.gov/population/cen2000/                      Northern California compare with the larger community? June 14,
    phc-t1/tab01.txt                                                               2006. [Internet. Accessed March 6, 2013.] Available from:
19. Berntson L, Andersson Gäre B, Fasth A, Herlin T, Kristinsson J,                http://www.dor.kaiser.org/external/uploadedFiles/content/research/
    Lahdenne P, et al. Incidence of juvenile idiopathic arthritis in the           mhs/_2011_Revised_Site/Documents_Special_Reports/
    Nordic countries. A population based study with special reference              comparison_kaiser_vs_nonKaiser_adults_kpnc(1).pdf
    to the validity of the ILAR and EULAR criteria. J Rheumatol                29. Rudwaleit M, Taylor WJ. Classification criteria for psoriatic
    2003;30:2275-82.                                                               arthritis and ankylosing spondylitis/axial spondyloarthritis. Best
20. Kaipiainen-Seppanen O, Savolainen A. Incidence of chronic                      Pract Res Clin Rheumatol 2010;24:589-604.
    juvenile rheumatic diseases in Finland during 1980-1990. Clin Exp
    Rheumatol 1996;14:441-4.




              Personal non-commercial use only. The Journal of Rheumatology Copyright © 2013. All rights reserved.

Harrold, et al: JIA in managed care                                                                                                                  1225

        Downloaded from www.jrheum.org on July 1, 2020 - Published by The Journal of
        Rheumatology
                                                                           8                                                         Exhibit 183
Case 2:20-cv-02470-WBS-JDP Document 8 Filed 12/29/20 Page 10 of 341




  EXHIBIT 184
          Case 2:20-cv-02470-WBS-JDP Document 8 Filed 12/29/20 Page 11 of 341
Arthritis & Rheumatism (Arthritis Care & Research)
Vol. 57, No. 8, December 15, 2007, pp 1439 –1445
DOI 10.1002/art.23087
© 2007, American College of Rheumatology
 ORIGINAL ARTICLE




Prevalence of and Annual Ambulatory Health
Care Visits for Pediatric Arthritis and Other
Rheumatologic Conditions in the United States in
2001–2004
JEFFREY J. SACKS,1 CHARLES G. HELMICK,1 YAO-HUA LUO,2 NORMAN T. ILOWITE,3                                   AND
SUZANNE BOWYER4


Objective. To estimate the prevalence of and the annual number of ambulatory health care visits for pediatric arthritis
and other rheumatologic conditions.
Methods. We used physician ofﬁce visit, outpatient department visit, and emergency department visit data from the
2001–2004 National Ambulatory Medical Care Survey and 2001–2004 National Hospital Ambulatory Medical Care
Survey to estimate annual visits for the International Classiﬁcation of Diseases, Ninth Revision, Clinical Modiﬁcation
codes thought to represent signiﬁcant pediatric arthritis and other rheumatologic conditions (SPARC). We converted visit
estimates into prevalence estimates using data on the number of prior annual visits per patient. Synthetic estimates for
states were produced using national rates.
Results. The average annualized estimate of the number of children with SPARC was 294,000 (95% conﬁdence interval
[95% CI] 188,000 – 400,000). The annualized number of ambulatory health care visits for SPARC was 827,000 (95% CI
609,000 –1,044,000).
Conclusion. Pediatric arthritis estimates have varied widely because it is an umbrella term for which there are many
deﬁnitions and because it is a relatively uncommon condition from a population surveillance perspective. Our estimates
suggest that arthritis-related health care visits impose a substantial burden on the pediatric health care system. One
advantage of this surveillance paradigm is that it has established a starting point for tracking the national prevalence of
arthritis and rheumatologic conditions in children on an ongoing basis using existing infrastructure rather than expensive
new surveys. This surveillance system will help us monitor and predict the health care needs of patients with these
conditions.

KEY WORDS. Pediatric rheumatology; Juvenile arthritis; Prevalence; Surveillance; Epidemiology.



INTRODUCTION                                                       arthritis prevalence range of 7– 401 per 100,000 children
                                                                   (1,2). Applying these ranges to the almost 73 million chil-
The prevalence of childhood arthritis in the US is not
                                                                   dren younger than age 18 years in the US during 2002–
currently known. Data reported from 34 worldwide stud-
                                                                   2003 (3,4) yields estimates of 5,100 –292,600 children with
ies conducted between 1966 and 1998 showed a juvenile
                                                                   arthritis. Using only studies conducted in the mainland
                                                                   US (1,2), the prevalence rate range is 9.2–220 per 100,000.
     1
       Jeffrey J. Sacks, MD, MPH, Charles G. Helmick, MD:          Applying these ranges yields estimates of 6,700 –160,500
  Centers for Disease Control and Prevention, Atlanta, Geor-
  gia; 2Yao-Hua Luo, PhD: Business Computer Applications           US children with arthritis during 2002–2003. These wide
  Inc., Atlanta, Georgia; 3Norman T. Ilowite, MD: Children’s       ranges result from the following: 1) differing study deﬁni-
  Hospital at Monteﬁore, and the Albert Einstein College of        tions and criteria for what childhood arthritis is, including
  Medicine, Bronx, New York; 4Suzanne Bowyer, MD: Indi-
  ana University School of Medicine, Indianapolis.
                                                                   “ever affected” or “currently affected”; 2) differing ways of
     Address correspondence to Jeffrey J. Sacks, MD, MPH,          ascertaining cases (e.g., hospital based versus community
  Centers for Disease Control and Prevention, 4770 Buford          based); 3) differing deﬁnitions of what a child is (age
  Highway, MS-K51, Atlanta, GA 30341-3724. E-mail:                 cutoffs ranged from 12 to 18 years old); 4) small sample
  jjs3@cdc.gov.
     Submitted for publication February 6, 2007; accepted in       sizes or durations in studies leading to chance variation in
  revised form May 1, 2007.                                        rates; and 5) temporal trends and geographic differences


                                                                                                                          1439

                                                               1                                            Exhibit 184
          Case 2:20-cv-02470-WBS-JDP Document 8 Filed 12/29/20 Page 12 of 341
1440                                                                                                                              Sacks et al


(e.g., rates may vary over time and place with socioeco-                 Table 1. International Classiﬁcation of Diseases, Ninth
nomic, environmental, and genetic factors) (1,2).                        Revision, Clinical Modiﬁcation (ICD-9-CM) code-based
   The introduction of the Arthritis Prevention, Control                  deﬁnition of signiﬁcant pediatric arthritis and other
and Cure Act of 2004 (S. 2338), although not passed,                                   rheumatologic conditions*
provided impetus for the Centers for Disease Control and
Prevention (CDC) to conduct studies on the prevalence of                                       ICD-9-CM codes
arthritis and other rheumatic diseases and report data on
juvenile arthritis. In response, CDC and the American Col-             099.3      Reactive arthritis
lege of Rheumatology co-hosted in December 2004 a 1-day                136.1      Behçet’s syndrome
summit of surveillance experts, pediatric rheumatologists,             274        Gout
and key stakeholders to review available data, consider                277.3      Amyloidosis (includes familial Mediterranean
                                                                                    fever)*
options for estimating prevalence, and draft a list of con-
                                                                       287.0      Allergic purpura
ditions for ongoing surveillance. In June 2006, after a year-          390        Rheumatic fever without mention of heart
and-a-half process of gathering and considering additional                          involvement
input, seeking comments on varying surveillance case def-              391        Rheumatic fever with heart involvement
initions, testing possibilities, and consulting with key con-          437.4      Cerebral arteritis
stituents and partners (e.g., the Arthritis Foundation; the            443.0      Raynaud’s syndrome
American Academy of Pediatrics; and the National Insti-                446        Polyarteritis nodosa and allied conditions
tute of Arthritis and Musculoskeletal and Skin Diseases,               447.6      Arteritis, unspeciﬁed
National Institutes of Health), the CDC Arthritis Program              695.2      Erythema nodosum*
ﬁnalized a paradigm for ongoing surveillance of pediatric              696.0      Psoriatic arthropathy
                                                                       701.0      Circumscribed scleroderma*
arthritis. Mirroring that of adult surveillance, the method
                                                                       710        Diffuse diseases of connective tissue
uses selected International Classiﬁcation of Diseases (ICD)            711        Arthropathy associated with infections
diagnostic codes from health care and other diagnostically             712        Crystal arthropathies
based data systems. The present study deﬁned this new                  713        Arthropathy associated with other disorders
approach and used it to estimate the national (and syn-                             classiﬁed elsewhere
thetic state) prevalence and number of ambulatory health               714        Rheumatoid arthritis and other inﬂammatory
care encounters for pediatric arthritis and other rheuma-                           polyarthropathies
tologic conditions.                                                    715        Osteoarthrosis and allied disorders
                                                                       716        Other and unspeciﬁed arthropathies
                                                                       719.2      Villonodular synovitis
MATERIALS AND METHODS                                                  719.3      Palindromic rheumatism
                                                                       720        Ankylosing spondylitis and other inﬂammatory
                                                                                    spondylopathies
   Case deﬁnition. The International Classiﬁcation of Dis-             727.0      Synovitis and tenosynovitis
eases, Ninth Revision, Clinical Modiﬁcation (ICD-9-CM)                 729.0      Rheumatism, unspeciﬁed and ﬁbrositis
code set for surveillance of pediatric arthritis was devel-            729.1      Myalgia and myositis, unspeciﬁed
oped over the period December 2004 to June 2006. Various
approaches were considered (e.g., using the codes from an              * The only conditions that are not a subset of the National Arthritis
                                                                       Data Workgroup adult deﬁnition of arthritis and rheumatologic
existing pediatric arthritis registry) (5) and comments were           conditions and were the ones frequently requested by consultants.
sought from the American College of Rheumatology Sec-
tion on Pediatric Rheumatology, the American Academy
of Pediatrics Section on Rheumatology, and individual                sistently requested for surveillance by the American Col-
consultants in rheumatology and surveillance. Our inten-             lege of Rheumatology Section on Pediatric Rheumatology,
tion was to focus on capturing conditions that met the               the American Academy of Pediatrics Section on Rheuma-
following criteria: 1) expected duration of ⱖ3 months; 2)            tology, and pediatric rheumatologist and surveillance con-
likely to signiﬁcantly impact a child’s life; and 3) likely to       sultants to the CDC (Table 1). These selected codes were
involve or already involving joint, cartilage, or muscle. As         termed signiﬁcant pediatric arthritis and other rheumato-
options were considered, it was noted that for well over 10          logic conditions (SPARC) codes.
years, a set of ICD-9-CM codes developed by the National
Arthritis Data Workgroup (NADW) had been used to ana-                  Data source and approach. We used physician ofﬁce
lyze and report arthritis burden for adults (6). Ultimately,         visit, hospital outpatient department visit, and emergency
we decided that maintaining parallelism in adult and pe-             department (ED) visit data from the 2001–2004 National
diatric arthritis surveillance had far more beneﬁts and              Ambulatory Medical Care Survey (NAMCS) and National
fewer downsides than other available options. Therefore,             Hospital Ambulatory Medical Care Survey (NHAMCS) (7)
the ﬁnal codes chosen were: 1) the subset of adult NADW              to estimate annual visits for the SPARC ICD-9-CM codes
ICD-9-CM codes thought to capture conditions, such as                (Table 1). These surveys sample visits to physician ofﬁces
juvenile rheumatoid arthritis (JRA), that are most relevant          and hospital clinics (not individuals), include up to 3
and likely to represent signiﬁcant pediatric arthritis or            diagnostic codes assigned by health care professionals,
other rheumatologic conditions in children younger than              and allow for disease-speciﬁc estimations. Because the
18 years old and 2) additional ICD-9-CM codes for signif-            physician ofﬁce and outpatient clinic (but not the ED) visit
icant diseases (not symptoms or signs) frequently and con-           data also include information on the number of past visits


                                                                 2                                                    Exhibit 184
           Case 2:20-cv-02470-WBS-JDP Document 8 Filed 12/29/20 Page 13 of 341
Childhood Arthritis Prevalence                                                                                                          1441


                      Table 2. ICD-9-CM code-speciﬁc proportion of prevalence and ambulatory care visits for
                                                            SPARC*

                                                                                               Percent of          Percent of
                                           ICD-9-CM code and condition†                        prevalence           visits‡

                      727.0        Synovitis and tenosynovitis                                    31.3                23.2
                      729.1        Myalgia and myositis, unspeciﬁed                               22.9                26.9
                      715          Osteoarthrosis and allied disorders                            10.9                 6.7
                      710          Diffuse diseases of connective tissue                           7.2                 6.4
                      714          Rheumatoid arthritis and other inﬂammatory                      5.4                 7.4
                                     polyarthropathies
                      287.0        Allergic purpura                                                 5.3                6.9
                      711          Arthropathy associated with infections                           5.2                6.9
                      716          Other and unspeciﬁed arthropathies                               3.0                3.0
                      446          Polyarteritis nodosa and allied conditions                       2.4                3.4
                                   Remaining SPARC codes§                                           6.4                9.2

                      * ICD-9-CM ⫽ International Classiﬁcation of Diseases, Ninth Revision, Clinical Modiﬁcation; SPARC ⫽
                      signiﬁcant pediatric arthritis and other rheumatologic conditions.
                      † Estimates for 727.0, 729.1, 710, and 714 are based on samples of 42–104 records, but relative standard
                      errors exceed 30%. All the remaining code estimates are based on ⬍30 records.
                      ‡ Visit data include 83,000 emergency department visits that were not used to estimate prevalence.
                      § Data not shown individually for codes with estimated proportions ⬍3% for prevalence or visits. Such
                      codes include 099.3 reactive arthritis; 136.1 Behçet’s syndrome; 274 gout; 277.3 amyloidosis; 390 –391
                      rheumatic fever; 437.4 cerebral arteritis; 443.0 Raynaud’s syndrome; 447.6 arteritis, unspeciﬁed; 695.2
                      erythema nodosum; 696.0 psoriatic arthropathy; 701.0 circumscribed scleroderma; 712 crystal arthropa-
                      thies; 713 arthropathy associated with other disorders classiﬁed elsewhere; 719.2 villonodular synovitis;
                      719.3 palindromic rheumatism; 720 ankylosing spondylitis and other inﬂammatory spondylopathies; and
                      729.0 rheumatism, unspeciﬁed and ﬁbrositis.



within the last 12 months for the patient represented by                      ﬁrst instance was used to assign the condition. Standard
the record (categorized as 0, 1–2, 3–5 or ⱖ6 and excluding                    errors and 95% conﬁdence intervals (95% CIs) for both the
the current visit), we used those survey data to estimate                     average annual visit and prevalence estimates were calcu-
the prevalence of children with SPARC in the manner                           lated based on the complex survey design variables
suggested by Burt and Hing (8). Conceptually, the method                      (CSTRATM and CPSUM) using SUDAAN software (Re-
assumes that the weighted number of visits for 1 record                       search Triangle Institute, Research Triangle Park, NC). Be-
divided by the number of annual visits for the patient                        cause the 2001 data set did not contain these variables,
reﬂected in the record (visits/patient) equals the number of                  they were created from other variables present in the data
patients with that condition (i.e., visits / [visits/patient] ⫽               set (Schappert SM: personal communication).
patients). Thus, if a sampled visit was for a new patient                        National estimates were rounded to thousands. Because
with JRA who had a current visit and the weighted number                      NAMCS and NHAMCS estimates based on ⬍30 records or
of visits estimated for that record was 1,000, then 1,000/                    with relative standard errors ⬎30% are considered unre-
1 ⫽ an estimated 1,000 patients with JRA, where 1 is the                      liable (9), we clariﬁed how estimates for speciﬁc condi-
total number of annual visits for that patient (1 current                     tions relate to these criteria.
visit ⫹ 0 prior visits). Similarly, for a sampled visit of a
patient with JRA who had been seen 3–5 times previously                          Synthetic state-based prevalence estimates. State health
during the past 12 months, if the weighted number of visits                   departments have requested prevalence data on juvenile ar-
estimated for that record was 1,000, then 1,000/5 ⫽ 200                       thritis from the CDC because they lack such data in their own
estimated patients with JRA (5 is the total number of                         states. To address this data gap, we converted the above
annual visits for that patient: 1 current visit ⫹ 4 prior visits              national ICD-based estimate into a rate by dividing the na-
[the midpoint of 3–5]). Using the midpoint for the number                     tional estimate by the average number of US children
of prior visits, the total number of visits was calculated as                 younger than age 18 years during 2002–2003 (3,4). We mul-
follows: 0 prior visits ⫽ 1 total visit; 1–2 prior visits ⫽ 2.5               tiplied that rate by the average in the year 2002 and year 2003
total visits; 3–5 prior visits ⫽ 5 total visits; and ⱖ6 prior                 state-speciﬁc population estimates (3,4) of the number of
visits ⫽ 8 total visits.                                                      children younger than age 18 years to produce state-speciﬁc
   We used the SAS software, version 9.1 (SAS Institute,                      estimates. We then applied the upper and lower 95% CI
Cary, NC) for data extraction and analysis. We estimated                      estimates for the national prevalence estimates to produce
the weighted number of visits and patients for each year                      the range in rates to use for the state estimates. All state
for each diagnostic code and averaged the estimates to                        estimates were rounded to the nearest hundred.
produce an annualized 4-year estimate. We made these
estimates when a SPARC code was a listed diagnosis any-
where on the record. Programming steps were taken to
                                                                              RESULTS
avoid double counting of any records. In the case where                       The estimated number of children with SPARC was
more than one SPARC code was present on a record, the                         236,000 in 2001; 364,000 in 2002; 292,000 in 2003; and


                                                                        3                                                         Exhibit 184
          Case 2:20-cv-02470-WBS-JDP Document 8 Filed 12/29/20 Page 14 of 341
1442                                                                                                                   Sacks et al


284,000 in 2004, for an average annualized estimate of               because there are pockets of specialists, e.g., pediatric
294,000 children with SPARC (95% CI 188,000 – 400,000).              rheumatologists, whose practices may not have been in-
The corresponding prevalence rate was 403 per 100,000                cluded in the sample, there may be undercounting of
(95% CI 257–548 per 100,000). The top 5 most common                  cases. In contrast, children with SPARC who saw more
conditions were synovitis and tenosynovitis, myalgia and             than one physician may have been overcounted if the
myositis (includes codes for ﬁbromyalgia), osteoarthrosis            survey samples included both of these practitioners.
and allied disorders, diffuse diseases of connective tissue,            Fourth, our ICD-based estimate is based on diagnoses
and rheumatoid arthritis and other inﬂammatory polyar-               listed in any of 3 diagnostic ﬁelds of the sampled visit, as
thropathies (includes all codes for JRA and related condi-           opposed to only the primary diagnosis for the visit. We
tions) (Table 2).                                                    chose to use any listed diagnosis as the basis for estima-
   The number of ambulatory care visits for SPARC in-                tion, because although a SPARC code may not have been
creased from 665,000 in 2001 to 813,000 in 2002 to                   the primary reason for a visit, by virtue of it being listed
828,000 in 2003 to 1,000,000 in 2004, for an average an-             one can assume it impacted on the visit in some way. For
nualized estimate of 827,000 visits (95% CI 609,000 –                example, if a child with JRA went to a physician for an
1,044,000), including an average annualized estimate of              acute infection, the infection might be coded as the pri-
83,000 ED visits. State estimates based on the ICD-9-CM              mary reason for the visit and JRA as a secondary reason.
deﬁnition ranged from 500 children with SPARC in Wyo-                We did not want to miss counting such children. This
ming to 38,000 children in California (Table 3).                     decision may have caused some overestimation. If we were
                                                                     to use only the ﬁrst-listed (i.e., primary) diagnosis, the
                                                                     annualized estimate would be 23% less (i.e., 226,000 chil-
DISCUSSION                                                           dren with SPARC [185,000 in 2001; 227,000 in 2002;
                                                                     262,000 in 2003; 230,000 in 2004]). The annualized num-
The national annualized prevalence estimate for 2001–                ber of pediatric outpatient visits for SPARC using only the
2004 was 294,000 children with SPARC in the US. Child-               ﬁrst-listed (primary) diagnosis would be 24% less (i.e.,
hood arthritis-related ambulatory health care visits were            627,000 [65,000 of which were ED visits] with 474,000 in
estimated to be 827,000, imposing a substantial burden on            2001; 647,000 in 2002; 668,000 in 2003; and 719,000 in
pediatric health care systems.                                       2004). In contrast, using any diagnosis meant that in the
   These ICD-based estimates have a number of limitations.           case where a child had ⱖ2 SPARC codes, only the ﬁrst
First and foremost, much disagreement exists among ex-               encountered was used to assign the condition. Thus, a
perts about clinical case deﬁnitions of childhood arthritis.         child with tenosynovitis and JRA listed in that order might
Indeed, our prolonged efforts at developing a surveillance           be assigned to tenosynovitis, with JRA underestimated.
case deﬁnition revealed much variation about what con-                  Fifth, we were unable to convert ED visits into preva-
sultants thought should be counted as pediatric arthritis.           lence estimates, which no doubt led to an undercount.
In response, we also provide estimates for conditions that           Using the most conservative assumption that if the data on
some constituents unsuccessfully nominated for SPARC                 prior visits had been present and that each ED visit had the
(see Appendix A). Thus, a constituent who thought that               upper range (n ⫽ 8) of prior visits (for conversion of visits
enthesopathy should have been included can see how                   to children), then an additional 10,000 cases were not
much that estimate would add to the national estimate for            counted because we were unable to convert the ED visit
what they consider to be childhood arthritis.                        data into prevalence. In contrast, if each such ED visit
   Second, our estimates are based on small numbers of               represented the only annual visit for that child, then an
records meeting the SPARC deﬁnition and these estimates,             additional 83,000 children with SPARC were not counted
especially for components of the deﬁnition, may be unre-             in the estimate.
liable (9). Nevertheless, one can observe (Table 2) that the            Sixth, the conversion of visits to prevalence assumes
majority of SPARC do not come from the conditions most               that the prior annual visit data are accurate. To the extent
think of as juvenile arthritis, e.g., JRA or connective tissue       this parameter is mistaken, the estimates are imprecise.
diseases. One can also observe much year-to-year variation           Another limitation is that misclassiﬁcation and incorrect
in the estimates, again attesting to the difﬁculty in stably         ICD coding can lead to estimate errors. We note that os-
estimating a relatively rare condition from a small number           teoarthrosis and allied disorders was one of the more fre-
of records in these surveys. To compensate for this varia-           quently coded diagnoses (usually not as the ﬁrst-listed
tion, we included 4 years of survey data to smooth esti-             diagnosis); however, osteoarthritis is most unusual in
mates. However, there was a shift in NAMCS weighting                 childhood and suggests misclassiﬁcation or misdiagnosis.
procedures beginning in 2003 that makes trend analysis               These problems of misclassiﬁcation and misdiagnosis con-
crossing this year potentially erroneous (10). The small             tinue to be an issue, especially considering that the vast
numbers also precluded our using regional rates to syn-              majority of these children were not diagnosed by a physi-
thetically estimate the prevalence in states. Moreover, the          cian with specialty training in pediatric rheumatology.
state-speciﬁc estimates do not account for the variability in        Previous studies have shown that adult rheumatologists
size of more and less susceptible subpopulations in states.          see many children with arthritis and joint symptoms in
   Third, because these surveys are based on contact with            general because of the lack of adequate numbers of pedi-
the health care system, children with SPARC but no health            atric rheumatologists. The obvious miscoding of the diag-
care may have been undercounted. Thus, children in re-               noses found in this survey points out once again the need
mission may also have not been counted. In addition,                 for more pediatric rheumatologists who can make the cor-


                                                                 4                                            Exhibit 184
           Case 2:20-cv-02470-WBS-JDP Document 8 Filed 12/29/20 Page 15 of 341
Childhood Arthritis Prevalence                                                                                                       1443


                      Table 3. Synthetic state-speciﬁc prevalence estimates of pediatric arthritis, 2001–2004*

                                                    Children <18 years old,                 ICD-9-CM–based estimates,
                                                             no.†                                  no. (95% CI)

                     United States                          72,969,000                       294,000 (188,000–400,000)
                     Alabama                                 1,107,500                         4,500 (2,900–6,000)
                     Alaska                                    190,900                           800 (500–1,000)
                     Arizona                                 1,498,100                         6,000 (3,900–8,200)
                     Arkansas                                  679,800                         2,700 (1,700–3,700)
                     California                              9,436,200                        38,000 (24,300–51,700)
                     Colorado                                1,151,900                         4,600 (3,000–6,300)
                     Connecticut                               854,100                         3,400 (2,200–4,700)
                     Delaware                                  194,300                           800 (500–1,000)
                     Dist. of Columbia                         110,300                           400 (300–600)
                     Florida                                 3,903,200                        15,800 (10,000–21,400)
                     Georgia                                 2,282,600                         9,200 (5,900–12,500)
                     Hawaii                                    296,300                         1,200 (800–1,600)
                     Idaho                                     371,200                         1,500 (1,000–2,000)
                     Illinois                                3,254,600                        13,100 (8,300–17,800)
                     Indiana                                 1,599,400                         6,400 (4,100–8,800)
                     Iowa                                      695,700                         2,800 (1,800–3,800)
                     Kansas                                    695,800                         2,800 (1,800–3,800)
                     Kentucky                                  962,900                         3,900 (2,500–5,300)
                     Louisiana                               1,181,600                         4,800 (3,000–6,500)
                     Maine                                     282,900                         1,100 (700–1,600)
                     Maryland                                1,379,000                         5,600 (3,500–7,600)
                     Massachusetts                           1,475,200                         5,900 (3,800–8,100)
                     Michigan                                2,554,600                        10,300 (6,600–14,000)
                     Minnesota                               1,250,400                         5,000 (3,200–6,900)
                     Mississippi                               761,000                         3,100 (2,000–4,200)
                     Missouri                                1,402,400                         5,700 (3,600–7,700)
                     Montana                                   216,100                           900 (600–1,200)
                     Nebraska                                  440,100                         1,800 (1,100–2,400)
                     Nevada                                    577,000                         2,300 (1,500–3,200)
                     New Hampshire                             308,300                         1,200 (800–1,700)
                     New Jersey                              2,129,500                         8,600 (5,500–11,700)
                     New Mexico                                501,300                         2,000 (1,300–2,700)
                     New York                                4,573,000                        18,400 (11,800–25,100)
                     North Carolina                          2,078,100                         8,400 (5,300–11,400)
                     North Dakota                              146,800                           600 (400–800)
                     Ohio                                    2,847,600                        11,500 (7,300–15,600)
                     Oklahoma                                  875,900                         3,500 (2,300–4,800)
                     Oregon                                    852,100                         3,400 (2,200–4,700)
                     Pennsylvania                            2,847,100                        11,500 (7,300–15,600)
                     Rhode Island                              241,600                         1,000 (600–1,300)
                     South Carolina                          1,001,300                         4,000 (2,600–5,500)
                     South Dakota                              195,500                           800 (500–1,100)
                     Tennessee                               1,399,600                         5,600 (3,600–7,700)
                     Texas                                   6,171,200                        24,900 (15,900–33,800)
                     Utah                                      728,000                         2,900 (1,900–4,000)
                     Vermont                                   138,600                           600 (400–800)
                     Virginia                                1,789,100                         7,200 (4,600–9,800)
                     Washington                              1,505,000                         6,100 (3,900–8,300)
                     West Virginia                             390,000                         1,600 (1,000–2,100)
                     Wisconsin                               1,335,500                         5,400 (3,400–7,300)
                     Wyoming                                   121,700                           500 (300–700)

                     * ICD-9-CM ⫽ International Classiﬁcation of Diseases, Ninth Revision, Clinical Modiﬁcation; 95% CI ⫽
                     95% conﬁdence interval.
                     † Estimates based on dividing national ICD-9-CM– based any diagnosis signiﬁcant pediatric arthritis and
                     other rheumatologic conditions prevalence by the child population younger than 18 years of age and
                     applying that rate to state-speciﬁc populations (3,4). All estimates rounded to the nearest 100.


rect diagnosis of joint pain and swelling in the pediatric                  of 2004: the critical undersupply and maldistribution of
population. This fact again speaks to the other issue ad-                   pediatric rheumatologists.
dressed by the Arthritis Prevention, Control and Cure Act                     Beyond how SPARC is deﬁned, at least 3 clinical clas-


                                                                      5                                                        Exhibit 184
          Case 2:20-cv-02470-WBS-JDP Document 8 Filed 12/29/20 Page 16 of 341
1444                                                                                                                           Sacks et al


siﬁcation schemes for childhood arthritis exist: JRA, juve-          hood, they cannot be used to estimate the need for pedi-
nile chronic arthritis, and juvenile idiopathic arthritis. All       atric rheumatologists. These practitioners diagnose and
3 schemes do not include many of the conditions consid-              treat a broad range of conditions in addition to those
ered as arthritis and other rheumatic conditions in adults,          considered to be classic rheumatic diseases. Whereas in-
and while a case counted in 1 classiﬁcation system may               ternal medicine-trained rheumatologists often conﬁne
not be a case in another system, all schemes deﬁne child-            their practices to the diagnoses listed in the NADW list,
hood arthritis as occurring in children younger than 16              pediatric rheumatologists often serve as diagnosticians in
years of age. SPARC, however, includes 16- and 17-year-              their respective departments, seeing patients with a much
olds in the estimates because we elected to maintain na-             wider spectrum of diagnoses. Indeed, a number of pediat-
tional arthritis surveillance across the complete age spec-          ric rheumatologists asked for the inclusion of conditions
trum (adult surveillance starts at age 18 years). Regardless         listed in the Appendix A, because they believed that these
of the classiﬁcation schemes, the purpose of SPARC is for            diagnoses comprised a large number of the patients seen in
ongoing surveillance and trend analysis with a broad pop-            their practices, even if they were not deﬁned as SPARC.
ulation focus and not clinical diagnosis of individual cases         However deﬁned, pediatric arthritis-related health care
of illness.                                                          visits clearly impose a substantial burden on pediatric
   To gauge the reasonableness of the SPARC estimates, we            health care systems, with more than three-quarters of a
looked at 2 other data sources. First, we used self-reported         million visits annually. Adding in the visits for just a few
data from the 2001–2004 National Health Interview Sur-               of the conditions that pediatric practitioners see in their
vey (NHIS). In 2001, adults were asked, “Have you ever               practice (see Appendix A) suggests that annual ambulatory
been told by a doctor or other health professional that you          care visits for conditions needing evaluation easily top 1
have arthritis?” In 2002–2004, adults were asked, “Have              million.
you ever been told by a doctor or other health professional             Pediatric arthritis estimates vary widely, and therefore
that you have arthritis, rheumatoid arthritis, gout, lupus or        much difﬁculty is encountered in describing its epidemi-
ﬁbromyalgia?” Assuming the questions were, for practical             ology. The reasons for this are 3-fold: pediatric arthritis is
purposes, identical, we summed the weighted annual 18-               an umbrella term covering a number of types of arthritis
year-old prevalences for each year and averaged them.                and related rheumatic conditions, there are a number of
From a total of 3,428 sampled 18-year-olds, the average              different clinical case deﬁnitions for pediatric arthritis,
annualized estimate of self-reported doctor-diagnosed ar-            and pediatric arthritis is a relatively uncommon condition
thritis for 18-year-olds was 119,600 (95% CI                         from a population surveillance perspective. These difﬁcul-
79,400 –159,900). Second, the 2001–2004 NHIS also con-               ties have inhibited progress in the ﬁeld. The strength/merit
tained a sampling of children in households. Adult re-               of this surveillance paradigm is that in this contentious
spondents were asked, “Has a doctor or health profes-                ﬁeld, it has established a starting point for tracking the
sional ever told you that (sampled child’s name) had any             prevalence of arthritis and rheumatologic conditions in
of these conditions?” The respondent was given a list of 10          children on an ongoing basis using existing infrastructure
conditions, one of which was arthritis. From child samples           rather than expensive new surveys. Its advantage over
ranging from 12,249 to 13,579 over the 4 years, the average          prior estimates is that these estimates are data based and
annualized estimate of arthritis prevalence among chil-              national in scope. This surveillance system will help us
dren younger than 18 years old was 80,100 (95% CI                    monitor and predict the health care needs of patients with
51,500 –108,600) (11).                                               these conditions.
   That both of these self-report– based estimates are lower
than the ICD-based estimates is not surprising. The SPARC
deﬁnition includes many other conditions that the respon-            ACKNOWLEDGMENTS
dent may not think of as the conditions mentioned in the             We thank Gary Langmaid for computer programming, and
questions. For example, a respondent with tenosynovitis              Brian Feldman, MD, MSc, FRCPC (Hospital for Sick Chil-
or polyarteritis nodosa might have answered “no” to the              dren, Toronto); Rosemarie Hirsch, MD, MPH (National
self-report question. For the 18-year-old– based estimate,           Center for Health Statistics); Reva Lawrence, MPH (Na-
poor recall may underestimate prevalence; the estimate               tional Institute of Arthritis and Musculoskeletal Diseases);
also reﬂects a cohort experience and, therefore, is a lagging        and Patience White, MD, MA, FAAP (Arthritis Founda-
indicator of the current prevalence. For the proxy report            tion) for work at the December 2004 meeting on consider-
on the child having arthritis, studies have shown that               ing surveillance options and the case deﬁnition.
parental reporting of child arthritis is imprecise (12). Nev-
ertheless, both forms of self-report provide a potential tool
to monitor national trends over time. Although the adult                              AUTHOR CONTRIBUTIONS
self-report question is also used in the state-based Behav-
                                                                        Dr. Sacks had full access to all of the data in the study and takes
ioral Risk Factor Surveillance System (BRFSS), state-spe-            responsibility for the integrity of the data and the accuracy of the
ciﬁc 18-year-old BRFSS sample sizes averaged only 42 and,            data analysis.
therefore, are not likely to be useful for state surveillance.       Study design. Sacks, Helmick, Ilowite, Bowyer.
   One aspect of the Arthritis Prevention, Control and Cure          Acquisition of data. Sacks, Luo.
                                                                     Analysis and interpretation of data. Sacks, Helmick, Luo, Ilowite,
Act of 2004 was to address the need for pediatric rheuma-            Bowyer.
tologists. Although the estimates here give a data-based             Manuscript preparation. Sacks, Helmick, Ilowite, Bowyer.
estimate of the burden of rheumatologic diseases in child-           Statistical analysis. Sacks, Luo.



                                                                 6                                                  Exhibit 184
            Case 2:20-cv-02470-WBS-JDP Document 8 Filed 12/29/20 Page 17 of 341
Childhood Arthritis Prevalence                                                                                                                             1445


REFERENCES                                                                          7. Centers for Disease Control and Prevention/National Center
                                                                                       for Health Statistics. Ambulatory health care data. URL:
 1. Manners PJ, Bower C. Worldwide prevalence of juvenile                              http://www.cdc.gov/nchs/about/major/ahcd/ahcd1.htm.
    arthritis: why does it vary so much? J Rheumatol 2002;29:                       8. Burt CW, Hing E. Making patient-level estimates from medical
    1520 –30.                                                                          encounter records using a multiplicity estimator. Stat Med
 2. Oen KG, Cheang M. Epidemiology of chronic arthritis in                             2007;26:1762–74.
    childhood. Semin Arthritis Rheum 1996;26:575–91.                                9. Centers for Disease Control and Prevention/National Center
 3. US Census Bureau. State population estimates: characteris-                         for Health Statistics. Reliability of survey estimates. URL:
    tics. URL: http://www.census.gov/popest/archives/2000s/                            http://www.cdc.gov/nchs/about/major/ahcd/reliability.htm.
    vintage_2002/ST-EST2002-ASRO-01.html. 2002.                                    10. Centers for Disease Control and Prevention/National Center
 4. US Census Bureau. Annual estimates of the population for the                       for Health Statistics. NAMCS estimation procedures. URL:
    United States and States, and for Puerto Rico: April 1, 2000 to                    http://www.cdc.gov/nchs/about/major/ahcd/namcs_est_proc.
    July 1, 2003. URL: http://www.census.gov/popest/states/                            htm.
    tables/ST-EST2003-01res.xls.                                                   11. Centers for Disease Control and Prevention/National Center
 5. Bowyer S, Roettcher P, and the Pediatric Rheumatology Da-                          for Health Statistics. Questionnaires, datasets, and relat-
    tabase Research Group. Pediatric rheumatology clinic popu-                         ed documentation 1997-2007. URL: http://www.cdc.gov/nchs/
    lations in the United States: results of a 3 year survey. J Rheu-                  about/major/nhis/quest_data_related_1997_forward.htm.
    matol 1996;23:1968 –74.                                                        12. Miller J, Gaboda D, Davis D, and the Centers for Disease
 6. Helmick CG, Lawrence RC, Pollard RA, Lloyd E, Heyse SP, for                        Control and Prevention/National Center for Health Statistics.
    the National Arthritis Data Workgroup. Arthritis and other                         Early childhood chronic illness: comparability of maternal
    rheumatic conditions: who is affected now, who will be af-                         reports and medical records. Vital Health Stat 2 2001;131:1–
    fected later? Arthritis Care Res 1995;8:203–11.                                    10.




     Appendix A: Potential addition to estimated prevalence and outpatient visits for SPARC from selected pediatric conditions
                                            not included in SPARC, by ICD-9-CM code*

                                                                                                      Percent addition                  Percent addition
                                      ICD-9-CM code and condition†                                     to prevalence                       to visits‡

     719.4               Pain in joint                                                                       97.7                               94.8
     726                 Peripheral enthesopathies and allied syndromes                                      53.1                               37.6
     729.5               Pain in limb§                                                                       34.7                               44.9
     727.4               Ganglion and cyst of synovium, tendon, and bursa                                    28.0                               17.3
     719.0               Effusion of joint                                                                   19.6                               13.0
     728.8               Other disorders of muscle, ligament, and fascia                                     19.1                               18.9
     729.8               Other musculoskeletal symptoms referable to limbs§                                  13.6                               15.4
     719.9               Unspeciﬁed disorder of joint                                                        12.8                               13.9
     088.81              Lyme disease§                                                                       12.1                               11.7
     719.6               Other symptoms referable to joints                                                  10.6                                7.5
     717.7               Chondromalacia of patella§                                                           9.1                                6.0
     759.82              Marfan’s syndrome§                                                                   9.1                                5.7
     727.8               Other disorders of synovium, tendon, and bursa                                       7.8                                4.1
     719.8               Other speciﬁed disorders of joint                                                    6.7                                2.9
     719.7               Difﬁculty in walking                                                                 6.6                                3.6
     279.4               Autoimmune disease, not elsewhere classiﬁed§                                         6.3                                2.9
     756.83              Ehlers Danlos syndrome§                                                              3.8                                1.5
     729.4               Fasciitis, unspeciﬁed                                                                3.3                                1.2
     337.2               Reﬂex sympathetic dystrophy§                                                         2.9                                4.0
     728.9               Unspeciﬁed disorder of muscle, ligament, and fascia                                  2.8                                5.4

   * Because some of the input during our case deﬁnition development process requested inclusion of some conditions other than the ﬁnal ones chosen
   for SPARC, we used a similar approach (any listed diagnosis) to calculate outpatient visits and estimated prevalence for the conditions above and
   below. Programming steps were taken to avoid double counting of any records. Any cases of SPARC were removed from the data set before this analysis
   was conducted. In the case where more than 1 of the codes of interest below was present on a record, the ﬁrst instance found when proceeding from
   primary diagnosis to last listed diagnosis was used to assign the condition. We then calculated what percentage the estimate for SPARC would increase
   if the speciﬁc condition had been included in SPARC. The following ICD-9-CM codes all contributed ⬍3% to either prevalence or visit estimates: 3.23§,
   36.82§, 56.71§, 95.6, 95.7, 98.5, 135§, 272.8§, 277.2, 279.8§, 344.6, 353.0, 354.0, 355.5, 357.1, 364.1§, 443.89§, 719.1, 719.5, 721, 727.1, 727.2, 727.3,
   727.5, 727.9, 728.0, 728.1, 728.2, 728.3, 728.4, 728.5, 728.6, 728.7, 729.3§, and 733.4§. SPARC ⫽ signiﬁcant pediatric arthritis and other rheumatologic
   conditions; ICD-9-CM ⫽ International Classiﬁcation of Diseases, Ninth Revision, Clinical Modiﬁcation. Example: to add ICD-9-CM 726 (peripheral
   enthesopathies and allied syndromes) to the national estimate, multiply 294,000 (the national prevalence estimate) times 0.531 (the percent addition
   to prevalence found in the column) to yield 156,000 (the estimate of cases of ICD-9-CM 726). Add 156,000 to 294,000 to arrive at a sum of 450,000 cases
   of SPARC including peripheral enthesopathies and allied syndromes.
   † Estimate for 719.4 based on ⬎30 records and has relative standard error less than 30%; estimates for 726, 729.5, 727.4, 719.0, 728.8, 729.8, and 719.9
   are based on ⬎30 records but have relative standard errors greater than 30%. All other estimates are based on less than 30 records.
   ‡ Visit data include the following emergency department visits that were not used to estimate prevalence: 719.4 ⫽ 139,000; 729.5 ⫽ 108,000; 729.8 ⫽
   40,000; 719.0 ⫽ 23,000; 728.8 ⫽ 15,000. The ﬁrst 2 estimates were based on ⬎30 records; the latter 2 were not and should be considered unreliable.
   The remaining codes with emergency department visits all had estimates ⬍15,000.
   § Conditions that are not a subset of National Arthritis Data Workgroup adult deﬁnition.




                                                                              7                                                        Exhibit 184
Case 2:20-cv-02470-WBS-JDP Document 8 Filed 12/29/20 Page 18 of 341




  EXHIBIT 185
                   Case 2:20-cv-02470-WBS-JDP Document 8 Filed 12/29/20 Page 19 of 341
Arthritis

Childhood Arthritis

What is childhood arthritis?




Arthritis in children is called childhood arthritis or juvenile arthritis. The most common type of childhood arthritis is
juvenile idiopathic arthritis (JIA), also known as juvenile rheumatoid arthritis.

Childhood arthritis can cause permanent physical damage to joints. This damage can make it hard for the child to do
everyday things like walking or dressing and can result in disability.




Is there a cure for childhood arthritis?
Although there is no cure, some children with arthritis achieve permanent remission, which means the disease is no
longer active. Any physical damage to the joint will remain.




What are the signs and symptoms of childhood arthritis?
Symptoms may come and go over time. There may be times when symptoms get worse, known as ﬂares, and times when
symptoms get better, known as remission. Signs and symptoms include:

     Joint pain.
     Swelling.
     Fever.
     Stiﬀness.
     Rash.
     Fatigue (tiredness).
     Loss of appetite.
                                                               1                                     Exhibit 185
                   Case 2:20-cv-02470-WBS-JDP Document 8 Filed 12/29/20 Page 20 of 341
     Inﬂammation of the eye.
     Diﬃculty with daily living activities such as walking, dressing, and playing.




What causes childhood arthritis?
The exact cause of childhood arthritis is unknown. In childhood arthritis the immune system may not work right which
causes the inﬂammation in the joints and other body systems.




How is childhood arthritis diagnosed?
Childhood arthritis is diagnosed through a physical examination and review of symptoms, X-rays, and lab tests. A doctor
should make this diagnosis, particularly a rheumatologist who specializes in arthritis and other related conditions in
children. These doctors are called pediatric rheumatologists.




Who gets childhood arthritis?
Childhood arthritis can aﬀect children of all ages, races and ethnic backgrounds.

  Learn more about childhood arthritis

     Juvenile Arthritis    from National Institute of Arthritis and Musculoskeletal and Skin Diseases
     Juvenile Arthritis: Fast Facts for Patients and Caregivers    from the American College of Rheumatology
     Childhood Arthritis and Rheumatology Research Alliance (CARRA)
     Kids Get Arthritis Too     from the Arthritis Foundation




  Learn more about arthritis

     Arthritis Types
     Physical Activity for Arthritis
     Frequently Asked Questions (FAQs)
     Arthritis-Related Statistics


                                                                                              Page last reviewed: August 15, 2018




                                                              2                                    Exhibit 185
Case 2:20-cv-02470-WBS-JDP Document 8 Filed 12/29/20 Page 21 of 341




  EXHIBIT 186
Systemic Lupus Erythematosus - Bone, Joint, and Muscle Disorders - Merck Manuals Consumer Version                                        7/1/20, 5:44 PM
                     Case 2:20-cv-02470-WBS-JDP Document 8 Filed 12/29/20 Page 22 of 341

                      Merck Manuals on COVID-19                                   View Consumer Resources                                         !



              MERCK MANUAL
              Consumer Version
              The trusted provider of medical information since 1899




    Systemic Lupus Erythematosus (SLE)
    (Disseminated Lupus Erythematosus or Lupus)
    By Alana M. Nevares , MD, The University of Vermont Medical Center

    Last full review/revision Apr 2020| Content last modiﬁed Apr 2020




    Systemic lupus erythematosus is a chronic autoimmune inﬂammatory connective tissue disorder that
    can involve joints, kidneys, skin, mucous membranes, and blood vessel walls.


           Problems in the joints, nervous system, blood, skin, kidneys, gastrointestinal tract, lungs, and other tissues and
           organs can develop.

           Blood tests and sometimes other tests are done to make the diagnosis.

           All people with lupus need hydroxychloroquine and people with lupus that is continuing to cause damage (active
           lupus) also need corticosteroids and other drugs that suppress the immune system.

    About 70 to 90% of people who have lupus are women of child-bearing age, but children (mostly girls), older men and
    women, and even newborns can also be aﬀected. Lupus occurs in all parts of the world but may be more common
    among blacks and Asians than whites.
    The cause of lupus is usually not known. Occasionally, the use of certain drugs (such as hydralazine and procainamide,
    which are used to treat heart conditions, and isoniazid, which is used to treat tuberculosis) can cause lupus. Drug-
    induced lupus usually disappears after the drug is stopped.
    The number and variety of antibodies that can appear in lupus are greater than those in any other disorder. These
    antibodies may sometimes determine which symptoms develop. However, the levels of these antibodies may not
    always be proportional to the person’s symptoms.
    Discoid lupus erythematosus (DLE), sometimes called chronic cutaneous lupus erythematosus, is a form of lupus that
    aﬀects only the skin. In this condition, raised, round, red rashes occur, sometimes progressing to some loss of the skin
    with scarring and hair loss in aﬀected areas. The rash clusters on light-exposed areas of the skin, such as the face,
    scalp, and ears. Sometimes a rash or sores also aﬀect the mucous membranes, especially in the mouth. In 10% of
    people, manifestations of systemic lupus—for example, those aﬀecting the joints, kidneys, and brain—may occur.




https://www.merckmanuals.com/home/bone,-joint,-and-muscle-disorders…ne-disorders-of-connective-tissue/systemic-lupus-erythematosus-sle       Page 1 of 9


                                                                           1                                             Exhibit 186
Systemic Lupus Erythematosus - Bone, Joint, and Muscle Disorders - Merck Manuals Consumer Version                                        7/1/20, 5:44 PM
                     Case 2:20-cv-02470-WBS-JDP Document 8 Filed 12/29/20 Page 23 of 341

       Chronic Discoid Lupus Erythematosus




            Hide Details
       This photo shows chronic discoid lupus erythematosus with characteristic areas of thickened, red skin.

       © Springer Science+Business Media



    Subacute cutaneous lupus erythematosus (SCLE) is a form of lupus that aﬀects mostly the skin, causing various
    rashes that are widespread, come and go, and may worsen with exposure to sunlight. Red and ring-shaped or
    psoriasis–like patches may form on the arms, face, and trunk. SCLE diﬀers from DLE because SCLE rarely causes
    scarring. People commonly have fatigue and joint pains but usually do not have the serious damage to internal organs
    that can occur in SLE.


    Symptoms
    Symptoms of lupus vary greatly from person to person. Symptoms may begin suddenly with fever, resembling a
    sudden infection. Or symptoms may develop gradually over months or years with episodes (called ﬂare-ups) of fever,
    feeling unwell, or any of the symptoms discussed below alternating with periods when symptoms are absent or
    minimal. Most people with lupus have mild symptoms aﬀecting mostly the skin and joints.
    Migraine-type headaches, epilepsy, or severe mental disorders (psychoses) may be the ﬁrst abnormalities that are
    noticed. Eventually, however, symptoms may aﬀect any organ system.

    Joint problems
    Joint symptoms, ranging from intermittent joint pains (arthralgias) to sudden inﬂammation of multiple joints (acute
    polyarthritis), occur in about 90% of people and may exist for years before other symptoms appear. In long-standing
    disease, marked joint looseness and deformity may occur (Jaccoud arthropathy) but is rare. However, joint
    inﬂammation is generally intermittent and usually does not damage the joints.

    Skin and mucous membrane problems
    Rashes include a butterﬂy-shaped redness across the nose and cheeks (called a malar rash or butterﬂy rash), raised
    bumps or patches of thin skin, and ﬂat or raised red areas on exposed areas of the face and neck, upper chest, and
    elbows. Blisters and skin ulcers (sores) are rare, but ulcers do commonly occur on mucous membranes, particularly on
    the roof of the mouth, on the inside of the cheeks, on the gums, and inside the nose.



https://www.merckmanuals.com/home/bone,-joint,-and-muscle-disorders…ne-disorders-of-connective-tissue/systemic-lupus-erythematosus-sle       Page 2 of 9


                                                                           2                                             Exhibit 186
Systemic Lupus Erythematosus - Bone, Joint, and Muscle Disorders - Merck Manuals Consumer Version                                        7/1/20, 5:44 PM
                     Case 2:20-cv-02470-WBS-JDP Document 8 Filed 12/29/20 Page 24 of 341

       Systemic Lupus Erythematosus (Butterﬂy Rash)




            Hide Details
       This raised, persistent, red rash develops in light-exposed areas of the skin. This butterﬂy pattern includes the
       bridge of the nose, the cheek areas, and the sun-exposed areas over the eyebrows. Importantly, the folds of skin
       on the sides of the nose and the shaded areas under the eyebrows are not aﬀected.

       © Springer Science+Business Media




    Generalized or patchy loss of hair (alopecia) is common during ﬂare-ups.
    Mottled red areas on the sides of the palms and up the ﬁngers, redness and swelling around the nails, and ﬂat, reddish
    purple blotches between the knuckles on the inner surfaces of the ﬁngers also may occur. Purplish spots (petechiae)
    may occur because of bleeding in the skin as a result of low platelet levels in the blood.
    Long-lasting rashes resulting from exposure to sunlight (photosensitivity) occur in some people with lupus, particularly
    fair-skinned people.



       Raynaud Syndrome With Pallor




                © SPRINGER SCIENCE+BUSINESS MEDIA




https://www.merckmanuals.com/home/bone,-joint,-and-muscle-disorders…ne-disorders-of-connective-tissue/systemic-lupus-erythematosus-sle       Page 3 of 9


                                                                           3                                             Exhibit 186
Systemic Lupus Erythematosus - Bone, Joint, and Muscle Disorders - Merck Manuals Consumer Version                                        7/1/20, 5:44 PM
                     Case 2:20-cv-02470-WBS-JDP Document 8 Filed 12/29/20 Page 25 of 341


       Raynaud Syndrome With
       Cyanosis




                © SPRINGER SCIENCE+BUSINESS MEDIA



    People with lupus who have Raynaud syndrome have very pale or bluish ﬁngers and toes when they are exposed to
    cold.

    Lung problems
    It is common for people with lupus to feel pain when breathing deeply. The pain is due to recurring inﬂammation of the
    sac around the lungs (pleurisy), with or without ﬂuid (eﬀusion—see symptoms of pleural eﬀusion) inside this sac.
    Inﬂammation of the lungs (lupus pneumonitis), resulting in breathlessness, is rare, although minor abnormalities in
    lung function are common. Life-threatening bleeding into the lungs may rarely occur. Blockage of arteries in the lung
    caused by blood clots (thrombosis) can also occur.

    Heart problems
    People with lupus may have chest pain due to inﬂammation of the sac around the heart (pericarditis). More serious but
    rare eﬀects on the heart are inﬂammation of the walls of the coronary arteries (coronary artery vasculitis), which can
    lead to angina, and inﬂammation of the heart muscle (myocarditis), which can lead to heart failure. The valves of the
    heart can rarely be involved and may need to be surgically repaired. People are at increased risk of coronary artery
    disease.
    An infant whose mother has lupus and has a certain type of antibody (anti-Rho/SSA antibody) can be born with heart
    block.

    Lymph node and spleen problems
    Widespread enlargement of the lymph nodes is common, particularly among children, young adults, and blacks of all
    ages.
    Enlargement of the spleen (splenomegaly) occurs in about 10% of people.

    Nervous system problems
    Involvement of the brain (neuropsychiatric lupus) can cause headaches, mild impairment of thinking, personality
    changes, stroke, seizures, severe mental disorders (psychoses), or a condition in which a number of physical changes
    may occur in the brain, resulting in disorders such as dementia. The nerves in the body or spinal cord may also be
    damaged.


https://www.merckmanuals.com/home/bone,-joint,-and-muscle-disorders…ne-disorders-of-connective-tissue/systemic-lupus-erythematosus-sle       Page 4 of 9


                                                                           4                                             Exhibit 186
Systemic Lupus Erythematosus - Bone, Joint, and Muscle Disorders - Merck Manuals Consumer Version                                        7/1/20, 5:44 PM
                     Case 2:20-cv-02470-WBS-JDP Document 8 Filed 12/29/20 Page 26 of 341
    Kidney problems
    Kidney involvement may be minor and without symptoms or may be progressive and fatal. People may develop kidney
    failure that requires dialysis. The kidneys can be aﬀected at any time and may be the only organ aﬀected by lupus. The
    most common results of kidney impairment are high blood pressure and protein in the urine that leads to swelling
    (edema) in the legs.

    Blood problems
    The numbers of red blood cells, white blood cells, and platelets may decrease. Platelets assist in blood clotting, so if
    these numbers decrease greatly, bleeding may occur. Also, and for other reasons, the blood may clot too easily, which
    accounts for many of the problems that can aﬀect other organs (such as strokes and blood clots to the lungs or
    repeated miscarriages).

    Gastrointestinal tract problems
    People may have nausea, diarrhea, and vague abdominal discomfort. The occurrence of these symptoms may be the
    forewarning of a ﬂare-up. Impairment of blood supply to various parts of the gastrointestinal tract may result in more
    severe abdominal pain, damage to the liver or pancreas (pancreatitis), or a blockage or hole (perforation) of the
    gastrointestinal tract.

    Pregnancy problems
    Pregnant women have a higher-than-normal risk of miscarriage and stillbirth. Flare-ups are common during pregnancy
    or immediately after delivery.
    Doctors do not advise women to conceive if their lupus has not been controlled during the prior 6 months.


    Diagnosis
           A doctor's examination

           Laboratory tests

    Doctors suspect lupus mainly on the basis of the person’s symptoms during a thorough physical examination,
    particularly in a young woman.
    To help conﬁrm the diagnosis, doctors do several laboratory tests. Although there is no single laboratory test that
    conﬁrms the diagnosis of lupus, doctors do these tests to rule out other connective tissue disorders. Doctors then base
    the diagnosis of lupus on all of the information they gather, including symptoms, physical examination results, and all
    test results. Doctors use this information to help them determine whether people meet speciﬁc, established criteria
    that are used to conﬁrm lupus. Nonetheless, because of the wide range of symptoms, distinguishing lupus from similar
    diseases and making the diagnosis can be diﬃcult.

    Laboratory tests
    Although blood test results can help doctors diagnose lupus, they alone cannot conﬁrm a deﬁnite diagnosis of lupus
    because sometimes the abnormalities they detect are present in healthy people or in people who have other disorders.
    A blood test can detect antinuclear antibodies (ANA), which are present in almost all people who have lupus. However,
    these antibodies also occur in other diseases. Therefore, if antinuclear antibodies are detected, a test for antibodies to
    double-stranded DNA as well as a test for other autoimmune antibodies (autoantibodies) are done. A high level of
    these antibodies to DNA strongly supports the diagnosis of lupus, but not all people who have lupus have these
    antibodies.




https://www.merckmanuals.com/home/bone,-joint,-and-muscle-disorders…ne-disorders-of-connective-tissue/systemic-lupus-erythematosus-sle       Page 5 of 9


                                                                           5                                             Exhibit 186
Systemic Lupus Erythematosus - Bone, Joint, and Muscle Disorders - Merck Manuals Consumer Version                                        7/1/20, 5:44 PM
                     Case 2:20-cv-02470-WBS-JDP Document 8 Filed 12/29/20 Page 27 of 341

       LAB TEST                                                   LAB TEST

       Antinuclear Antibody (ANA)                                 Anti-dsDNA




    Other blood tests, such as measuring the level of complement proteins (proteins with various immune functions, such
    as killing bacteria), are also done and can help predict the activity and course of the disease in some people.
    Women with lupus who have repeated miscarriages or have had problems with blood clots should be tested for
    antiphospholipid antibodies. This is an important test when planning contraceptive methods or pregnancy. This blood
    test, which detects antibodies to phospholipids, can also help identify people at risk of repeated blood clots. Women
    with positive antibodies to phospholipids should not take estrogen-containing oral contraceptives and should choose
    other methods of contraception.

       LAB TEST

       Antiphospholipid Antibodies




    Blood tests can also indicate anemia, a low white blood cell count, or a low platelet count. People who have anemia
    undergo a direct Coombs test. This test is used to detect increased amounts of certain antibodies that are attached to
    the surface of red blood cells and can destroy red blood cells, causing anemia.
    Additional laboratory tests are done to detect the presence of protein or red blood cells in the urine (urinalysis) or an
    elevation of creatinine in the blood. These ﬁndings indicate kidney inﬂammation of the ﬁltering structure in the kidneys
    (glomeruli), a condition referred to as glomerulonephritis. Sometimes a kidney biopsy (removal of tissue for
    examination and testing) is done to help the doctor plan treatment. People who have lupus should be tested frequently
    for kidney damage even if they have no symptoms (see Kidney Function Tests).

       LAB TEST

       Urinalysis




    Prognosis
    Lupus tends to be chronic and relapsing, often with symptom-free periods (remissions) that can last for years. Flare-
    ups can be triggered by sun exposure, infection, surgery, or pregnancy. Flare-ups occur less often after menopause.
    Many people are being diagnosed earlier and with milder lupus than in the past, and better treatment is available. As a
    result, in most developed countries, more than 95% of people live for at least 10 years after the diagnosis is made.
    However, because the course of lupus is unpredictable, the prognosis varies widely. Usually, if the initial inﬂammation
    is controlled, the long-term prognosis is good. Early detection and treatment of kidney damage reduce the incidence of
    severe kidney disease. However, people who have lupus have an increased risk of heart disease.


    Treatment

https://www.merckmanuals.com/home/bone,-joint,-and-muscle-disorders…ne-disorders-of-connective-tissue/systemic-lupus-erythematosus-sle       Page 6 of 9


                                                                           6                                             Exhibit 186
Systemic Lupus Erythematosus - Bone, Joint, and Muscle Disorders - Merck Manuals Consumer Version                                        7/1/20, 5:44 PM
                     Case 2:20-cv-02470-WBS-JDP Document 8 Filed 12/29/20 Page 28 of 341
           Hydroxychloroquine (an antimalarial drug) for all aﬀected people

           Nonsteroidal anti-inﬂammatory drugs for mild joint symptoms and corticosteroid creams for mild skin symptoms

           Corticosteroids, immunosuppressive drugs, and antimalarial drugs for severe disease

    Treatment of lupus depends on which organs are aﬀected and how active the inﬂammation is. The severity of organ
    damage in lupus is not necessarily the same as the activity of inﬂammation. For example, organs may be permanently
    damaged and scarred from lupus that caused inﬂammation in the past. Such damage may be referred to as “severe,”
    even if the lupus is not active (that is, it is not causing any inﬂammation or any further damage at this time). The goal of
    treatment is to decrease the activity of lupus—that is, to decrease inﬂammation, which in turn should prevent new or
    further damage.
    The antimalarial drug hydroxychloroquine is given by mouth to all people who have lupus regardless of whether their
    disease is mild or severe because it decreases ﬂare-ups and decreases their risk of death. However,
    hydroxychloroquine is not given to people who have G6PD deﬁciency (G6PD is an enzyme that protects red blood cells
    from certain toxic chemicals) because the drug can rapidly destroy red blood cells. People who take
    hydroxychloroquine should have periodic eye examinations because this drug slightly increases the risk of damage to
    the back of the eye when it is taken for many years.

    Mild lupus
    If lupus is not very active, causing mild joint or skin symptoms, treatment may not need to be intensive. Nonsteroidal
    anti-inﬂammatory drugs (NSAIDs) often can relieve joint pain but should usually not be taken for long periods of time
    uninterrupted. Antimalarial drugs, such as hydroxychloroquine, chloroquine, or quinacrine, help relieve skin and joint
    symptoms and reduce the frequency of ﬂare-ups.
    People who have rashes or sores should stay out of direct sunlight and use strong sunscreens (with a sun protection
    factor of at least 30) when outside. Rashes may also be treated with corticosteroid creams or ointments. If skin
    symptoms are not relieved by corticosteroid creams or ointments and hydroxychloroquine, people are given a
    combination of hydroxychloroquine and quinacrine or a combination of hydroxychloroquine and methotrexate,
    mycophenolate mofetil, or azathioprine.

    Severe lupus
    People who have severe, active lupus aﬀecting the kidneys or brain, or causing lung bleeding are treated immediately,
    usually with the corticosteroid methylprednisolone given by vein (see Corticosteroids: Uses and Side Eﬀects). Then
    people are given the corticosteroid prednisone taken by mouth. The dose and duration of treatment depend on which
    organs are aﬀected. The immunosuppressive drug cyclophosphamide is also given to suppress the body’s autoimmune
    attack. Mycophenolate mofetil is a commonly used alternative for severe lupus aﬀecting the kidneys because it is as
    eﬀective as and less toxic than cyclophosphamide.
    People who have end-stage kidney disease can undergo a kidney transplantation as an alternative to dialysis.
    People who have certain blood problems are given moderate or high doses of corticosteroids by mouth along with an
    immunosuppressive drug such as azathioprine or mycophenolate mofetil. They may be given immune globulin (a
    substance that contains large quantities of many antibodies) by vein. People who are not helped by those treatments
    may be given rituximab.
    People who have nervous system problems may be given cyclophosphamide or rituximab by vein.
    People who develop blood clots are given heparin, warfarin, or other anticoagulants (drugs that are sometimes called
    blood thinners).
    People with severe lupus often notice their symptoms have lessened after 4 to 12 weeks of treatment.

    Maintenance drug therapy
    Once the initial inﬂammation is controlled, a doctor determines the lowest dose of corticosteroids and other drugs that
    control inﬂammation (such as antimalarial drugs and immunosuppressants) that is needed to most eﬀectively suppress
    inﬂammation over the long term. Usually, the dose of prednisone is gradually decreased when symptoms are
    controlled and laboratory test results show improvement. Relapses or ﬂare-ups can occur during this process. For most


https://www.merckmanuals.com/home/bone,-joint,-and-muscle-disorders…ne-disorders-of-connective-tissue/systemic-lupus-erythematosus-sle       Page 7 of 9


                                                                           7                                             Exhibit 186
Systemic Lupus Erythematosus - Bone, Joint, and Muscle Disorders - Merck Manuals Consumer Version                                        7/1/20, 5:44 PM
                     Case 2:20-cv-02470-WBS-JDP Document 8 Filed 12/29/20 Page 29 of 341
    people who have lupus, the dose of prednisone can eventually be decreased or eventually discontinued.
    Because the long-term use of high doses of corticosteroids leads to many side eﬀects, people who need to take high
    doses of corticosteroids for a long time are given an alternative drug such as azathioprine, methotrexate, or
    mycophenolate mofetil. People who take corticosteroids should be tested periodically and, if necessary, treated for
    osteoporosis, which can occur with chronic corticosteroid use. People who take high doses of corticosteroids for long
    periods may be given calcium and vitamin D supplements and bisphosphonates to help prevent osteoporosis even if
    their bone density is normal.

    Other medical conditions and pregnancy
    All people should be monitored closely by a doctor for heart disease. Common risk factors for coronary artery disease
    (for example, high blood pressure, diabetes, and high cholesterol levels) should be controlled as well as possible.
    Surgical procedures and pregnancy may be more complicated for people who have lupus, and they require close
    medical supervision. If pregnant, women should remain on hydroxychloroquine throughout their pregnancy and may
    be given low-dose aspirin as well. Pregnant women who are at risk of blood clots may be given heparin. Miscarriages
    and ﬂare-ups during pregnancy are common.
    Women should avoid becoming pregnant during a ﬂare-up. Because mycophenolate mofetil and other drugs cause
    birth defects, women should wait to become pregnant until their disease has been well controlled for 6 months or
    longer (see lupus during pregnancy). Women who are in remission and who are thinking about becoming pregnant but
    who need to keep taking maintenance drugs are usually switched from mycophenolate mofetil to azathioprine at least
    6 months before conceiving.


    More Information
    Lupus Foundation of America


    Drugs Mentioned In This Article

      Generic Name                                                             Select Brand Names

      methylprednisolone                                                       MEDROL

      hydroxychloroquine                                                       PLAQUENIL

      cyclophosphamide                                                         CYTOXAN (LYOPHILIZED)

      immune globulin                                                          Gammagard S/D

      mycophenolate                                                            Mycophenolate

      procainamide                                                             No US brand name

      azathioprine                                                             IMURAN

      methotrexate                                                             OTREXUP



https://www.merckmanuals.com/home/bone,-joint,-and-muscle-disorders…ne-disorders-of-connective-tissue/systemic-lupus-erythematosus-sle       Page 8 of 9


                                                                           8                                             Exhibit 186
Systemic Lupus Erythematosus - Bone, Joint, and Muscle Disorders - Merck Manuals Consumer Version                                        7/1/20, 5:44 PM
                     Case 2:20-cv-02470-WBS-JDP Document 8 Filed 12/29/20 Page 30 of 341
      chloroquine                                                              ARALEN


      prednisone                                                               RAYOS

      isoniazid                                                                LANIAZID

      rituximab                                                                RITUXAN

      warfarin                                                                 COUMADIN

      heparin                                                                  PANHEPRIN


                                                      © 2020 Merck Sharp & Dohme Corp., a subsidiary of Merck & Co., Inc., Kenilworth, NJ, USA)




https://www.merckmanuals.com/home/bone,-joint,-and-muscle-disorders…ne-disorders-of-connective-tissue/systemic-lupus-erythematosus-sle       Page 9 of 9


                                                                           9                                             Exhibit 186
Case 2:20-cv-02470-WBS-JDP Document 8 Filed 12/29/20 Page 31 of 341




  EXHIBIT 187
Systemic Lupus Erythematosus (SLE) | CDC                                                                             7/1/20, 5:45 PM
                     Case 2:20-cv-02470-WBS-JDP Document 8 Filed 12/29/20 Page 32 of 341




    Lupus

  Systemic Lupus Erythematosus (SLE)

  What is SLE?
  Systemic lupus erythematosus (SLE), is the most common type of lupus. SLE is an autoimmune disease in which the
  immune system attacks its own tissues, causing widespread inﬂammation and tissue damage in the aﬀected organs. It
  can aﬀect the joints, skin, brain, lungs, kidneys, and blood vessels. There is no cure for lupus, but medical interventions
  and lifestyle changes can help control it.

                                                                                                                   Top of Page


  How serious is SLE?
  The seriousness of SLE can range from mild to life-threatening. The disease should be treated by a doctor or a team of
  doctors who specialize in care of SLE patients. People with lupus that get proper medical care, preventive care, and
  education can signiﬁcantly improve function and quality of life.

  Learn what you can do to manage lupus.


                                                                                                                   Top of Page


  What causes SLE?
  The causes of SLE are unknown, but are believed to be linked to environmental, genetic, and hormonal factors.

                                                                                                                   Top of Page



  What are the signs and symptoms?
  People with SLE may experience a variety of symptoms that include fatigue, skin rashes, fevers, and pain or swelling in
  the joints. Among some adults, having a period of SLE symptoms—called ﬂares—may happen every so often, sometimes
  even years apart, and go away at other times—called remission. However, other adults may experience SLE ﬂares more
  frequently throughout their life.

  Other symptoms can include sun sensitivity, oral ulcers, arthritis, lung problems, heart problems, kidney problems,
  seizures, psychosis, and blood cell and immunological abnormalities.




https://www.cdc.gov/lupus/facts/detailed.html#prevalence                                                                 Page 1 of 7


                                                               1                                        Exhibit 187
Systemic Lupus Erythematosus (SLE) | CDC                                                                           7/1/20, 5:45 PM
                     Case 2:20-cv-02470-WBS-JDP Document 8 Filed 12/29/20 Page 33 of 341
  Learn more about lupus symptoms.

  Learn more about lupus triggers and how to control your symptoms on the Managing Lupus page.

                                                                                                                 Top of Page


  What are the complications of SLE?
  SLE can have both short- and long-term eﬀects on a person’s life. Early diagnosis and eﬀective treatments can help
  reduce the damaging eﬀects of SLE and improve the chance to have better function and quality of life. Poor access to
  care, late diagnosis, less eﬀective treatments, and poor adherence to therapeutic regimens may increase the damaging
  eﬀects of SLE, causing more complications and an increased risk of death.1

  SLE can limit a person’s physical, mental, and social functioning. These limitations experienced by people with SLE can
  impact their quality of life, especially if they experience fatigue. Fatigue is the most common symptom negatively
  aﬀecting the quality of life of people with SLE.2,3


  Many studies use employment as a measure to determine the quality of life of people with SLE, as employment is central
  to a person’s life.3 Some studies have shown that the longer a person has had SLE, the less likely they are to be a part of
  the workforce. On average, only 46% of people with SLE of working age report being employed.3

  Adherence to treatment regimens is often a problem, especially among young women of childbearing age (15 to 44
  years). Because SLE treatment may require the use of strong immunosuppressive medications that can have serious side
  eﬀects, female patients must stop taking the medication before and during pregnancy to protect unborn children from
  harm.

                                                                                                                 Top of Page


  Can a woman with SLE have a healthy pregnancy?
  Women with lupus can safely get pregnant and most will have normal pregnancies and healthy babies. However all
  women with lupus who get pregnant are considered to have a “high risk pregnancy.”

  Learn more about pregnancy and lupus.

                                                                                                                 Top of Page


  How is SLE diagnosed?
  SLE is diagnosed by a health care provider using symptom assessments, physical examination, X-rays, and lab tests. SLE
  may be diﬃcult to diagnose because its early signs and symptoms are not speciﬁc and can look like signs and symptoms
  of other diseases.1 SLE may also be misdiagnosed if only a blood test is used for diagnosis. Because diagnosis can be
  challenging, it is important to see a doctor specializing in rheumatology for a ﬁnal diagnosis. Rheumatologists sometimes
  use speciﬁc criteria     [PDF -510KB]     to classify SLE for research purposes.

  Learn more about lupus diagnosis and treatment.

https://www.cdc.gov/lupus/facts/detailed.html#prevalence                                                               Page 2 of 7


                                                              2                                       Exhibit 187
Systemic Lupus Erythematosus (SLE) | CDC                                                                            7/1/20, 5:45 PM
                     Case 2:20-cv-02470-WBS-JDP Document 8 Filed 12/29/20 Page 34 of 341
                                                                                                                  Top of Page



  Who is at risk for SLE?
  SLE can aﬀect people of all ages, including children. However, women of childbearing ages—15 to 44 years—are at
  greatest risk of developing SLE.1 Women of all ages are aﬀected far more than men (estimates range from 4 to 12 women
  for every 1 man).1

  Learn more about lupus in women.


  Minority racial and ethnic groups—blacks/African Americans, Hispanics/Latinos, Asians, and American Indians/Alaska
  Natives—are aﬀected more than whites/Caucasians.1

                                                                                                                  Top of Page


  Does SLE run in families?
  Most people with SLE do not have family members with the disease; however, some people with SLE do have a family
  history of the disease. Men and women with an immediate family member with SLE have only a slightly higher risk for the
  disease.

                                                                                                                  Top of Page


  How is SLE treated?
  Treating SLE often requires a team approach because of the number of organs that can be aﬀected.

  SLE treatment consists primarily of immunosuppressive drugs that inhibit activity of the immune system.
  Hydroxychloroquine and corticosteroids (e.g., prednisone) are often used to treat SLE. The FDA approved belimumab in
  2011, the ﬁrst new drug for SLE in more than 50 years.

  SLE also may occur with other autoimmune conditions that require additional treatments, like Sjogren’s syndrome,
  antiphospholipid syndrome, thyroiditis, hemolytic anemia, and idiopathic thrombocytopenia purpura.1

  Learn more about lupus treatment.

                                                                                                                  Top of Page


  How many people have SLE?
  Incidence and prevalence are terms commonly used to describe how many people have a disease or condition.

  CDC uses the latest available data for important research questions. Recent national estimates of prevalence and
  incidence are not available for SLE. SLE is relatively uncommon, is diﬃcult to diagnose, and is not a reportable disease, so
  it is expensive to capture all diagnosed cases reliably for epidemiologic studies. There are no recent studies to determine


https://www.cdc.gov/lupus/facts/detailed.html#prevalence                                                                Page 3 of 7


                                                               3                                       Exhibit 187
Systemic Lupus Erythematosus (SLE) | CDC                                                                            7/1/20, 5:45 PM
                     Case 2:20-cv-02470-WBS-JDP Document 8 Filed 12/29/20 Page 35 of 341
  if SLE prevalence or incidence are changing over time.

  CDC funded several population-based patient registries to better estimate how many people have doctor-diagnosed SLE
  in certain racial/ethnic groups. The registries provide the most recent available prevalence and incidence estimates for
  SLE for whites, blacks, and American Indians/Alaska Natives was published in 2014, and those for Hispanics and Asians
  were published in 2017. The CDC-funded lupus registries used similar intensive methods for case ﬁnding (hospitals,
  specialists’ practices, health department data) and for seeing if possible cases met standard classiﬁcation criteria (i.e.,
  medical record review). See the Lupus Studies page for more information.


  Prevalence
  Prevalence is a measurement of all individuals aﬀected by a disease at a particular time, usually a year.


  Older national prevalence estimates vary widely due to diﬀerences in case deﬁnitions, small study populations, and study
  methods. A conservative estimate suggests a prevalence of 161,000 with deﬁnite SLE and 322,000 with deﬁnite or
  probable SLE.4

  Results from the CDC Lupus registries estimated that annual prevalence from 2002–2004 was much higher for blacks
  than whites in Michigan (Washtenaw and Wayne Counties) (111.6 vs 47.5 per 100,000 people)5 and in Georgia (DeKalb and
  Fulton Counties) (128.0 vs 39.9 per 100,000 people).6 Annual prevalence from 2007–2009 for American Indians/Alaska
  Natives was 178 per 100,000 people.7 Registries in California (San Francisco County) and New York City (Manhattan)
  provided 2007-2009 prevalence estimates for Hispanics (90.5 and 82.2 per 100,000 people, respectively) and Asians (94.7
  and 56.2 per 100,000 people, respectively).8,9

  Annual prevalence estimates were much higher among women than men in Michigan (9.3 vs 1.5 per 100,000 people),5 in
  Georgia (145.8 vs 17.5 per 100,000 people),6 and in the American Indian/Alaska Native population (271 vs 54 per 100,000
  people).7 From 2007–2009, in San Francisco County and Manhattan, estimates were higher among women than men for
  Hispanics (CA: 149.7 vs 22.9; NYC: 138.3 vs 19.4 per 100,000 people) and Asians (CA: 177.9 vs 20.1; NYC: 91.2 vs 14.2 per
  100,000 people).8,9


  Incidence
  Incidence is a measurement of the number of new cases of individuals who contract a disease during a particular period
  of time, often a year.

  Recent national incidence estimates are not available for SLE. National incidence data are diﬃcult to obtain because it is
  relatively expensive to capture all diagnosed cases reliably (learn more about SLE prevalence and incidence above) and
  the year of onset is hard to determine (slowly developing, non-speciﬁc symptoms and signs), so resource-intense studies
  must be done in small areas.1

  SLE incidence estimates are available from the ﬁve CDC-funded lupus registries. Annual incidence for diﬀerent
  racial/ethnic groups from 2002–2004 was much higher for blacks than whites in Michigan (7.9 vs 3.7 100,000 people)5 and
  in Georgia (9.4 vs 3.2 per 100,000 people).6 Annual incidence from 2007–2009 for American Indians/Alaska Natives was
  7.4 per 100,000 people).7 From 2007–2009, incidence for Hispanics in San Francisco County and Manhattan was 4.1 and
  4.0 per 100,000 people, respectively, and for Asians, incidence was 4.2 and 3.8 per 100,000 people, respectively.8,9



                                                                                                                    5

https://www.cdc.gov/lupus/facts/detailed.html#prevalence                                                                Page 4 of 7


                                                               4                                       Exhibit 187
Systemic Lupus Erythematosus (SLE) | CDC                                                                           7/1/20, 5:45 PM
                     Case 2:20-cv-02470-WBS-JDP Document 8 Filed 12/29/20 Page 36 of 341
  Annual incidence estimates were much higher for women than men in Michigan (9.3 vs 1.5 per 100,000 people),5 Georgia
  (10.6 vs 1.9 per 100,000 people)6 and the American Indian/Alaska Native population (unadjusted 8.4 vs 2.7 per 100,000
  people).7 Hispanic women had higher incidence estimates than men in San Francisco County (7.2 vs 0.6 per 100,000
  people) and Manhattan (6.5 vs 1.3 per 100,000 people), as well as Asian women in San Francisco County (8.9 vs 0.3 per
  100,000 people) and Manhattan (6.6 vs 0.5s per 100,000 people).8,9


                                                                                                                  Top of Page


  Can a person die from SLE?
  Causes of premature death associated with SLE are mainly active disease, organ failure (e.g., kidneys), infection, or
  cardiovascular disease from accelerated atherosclerosis.10 In a large international SLE cohort with average follow-up of
  over 8 years during a 1958–2001 observation interval, observed deaths were much higher than expected for all causes,
  and in particular for circulatory disease, infections, renal disease, and some cancers. Those who were female, younger,
  and had SLE of short duration were at higher risk of SLE-associated mortality.11

  Using death certiﬁcates for US residents, SLE was identiﬁed as the underlying cause of death for an average of 1,176
  deaths per year from 2010–2016.12 SLE was identiﬁed as a contributing cause of death (one of multiple causes of death,
  including underlying cause of death) for an average of 2,061 deaths per year during that 7-year-period.13

                                                                                                                  Top of Page


  What is CDC doing about SLE?
  CDC has previously funded ﬁve lupus registries and the development of a public health agenda            to guide public
  health eﬀorts. Currently, CDC is funding work on several SLE-relevant activities, such as three follow-up studies and
  research for self-management. For more information, visit the CDC-funded activities page.

                                                                                                                  Top of Page

     Other Types of Lupus

     SLE is the most common and most serious type of lupus. Other types of lupus include the following:

     Cutaneous lupus (skin lupus) is lupus that aﬀects the skin in the form of a rash or lesions. This type of lupus can
     occur on any part of the body, but usually appears where the skin is exposed to sunlight.


     Drug-induced lupus is similar to SLE, but occurs as the result of an overreaction to certain medications. Symptoms
     usually occur 3 to 6 months after starting a medication, and disappear once the medicine is stopped.14 Learn more
     about drug-induced lupus on the Medline Plus website       .

     Neonatal lupus occurs when an infant passively acquires auto-antibodies from a mother with SLE. The skin, liver,
     and blood problems resolve by 6 months, but the most serious problem—congenital heart block—requires a
     pacemaker and has a mortality rate of about 20%.15




https://www.cdc.gov/lupus/facts/detailed.html#prevalence                                                               Page 5 of 7


                                                               5                                       Exhibit 187
Systemic Lupus Erythematosus (SLE) | CDC                                                                          7/1/20, 5:45 PM
                     Case 2:20-cv-02470-WBS-JDP Document 8 Filed 12/29/20 Page 37 of 341
  Additional Information

  CDC Resources
        Lupus Basics
        CDC-Funded Lupus Activities
        CDC-Recommended Intervention Programs for Arthritis and other Rheumatologic Conditions


  External Resources
        National Resource Center on Lupus
        Lupus Research Alliance
        American College of Rheumatology–Lupus             [En–Español   ]
        The Lupus Initiative
        National Institute of Arthritis and Musculoskeletal and Skin Diseases   [En–Español    ]


  References
    1. Dall’Era M. Systemic lupus erythematosus. In: Imboden JB, Hellman DB, Stone JH. (Eds). Current Rheumatology
       Diagnosis and Treatment. 3rd ed. New York, NY:McGraw-Hill; 2013.
    2. Jolly M, Pickard SA, Mikolaitis RA, Rodby RA, Sequeira W, Block JA. Lupus QoL-US benchmarks for US patients with
       systemic lupus erythematosus. J Rheumatol. 2010;37(9):1828–1833. doi:10.3899/jrheum.091443. PubMed PMID:
       20716659. abstract
    3. Yazdany J, Yelin E. Health-related quality of life and employment among persons with systemic lupus erythematosus.
       Rheum Dic Clin North Am. 2010;36(1):15–32. PubMed PMID: 20202589; PubMedCentral PMCID: PMC2833285.
       doi:10.1016/j.rdc.2009.12.006. abstract
    4. Helmick CG, Felson DT, Lawrence RC, et al. Estimates of the prevalence of arthritis and other rheumatic conditions in
       the United States: Part I. Arthritis Rheum. 2008;58(1):15–25. PubMed PMID: 18163481. doi: 10.1002/art.23177.
       abstract
    5. Somers EC, Marder W, Cagnoli P, et al. Population-based Incidence and Prevalence of Systemic Lupus
       Erythematosus: The Michigan Lupus Epidemiology and Surveillance Program. Arthritis Rheumatol. 2014;66(2):369–
       378. doi:10.102/art.38238. PubMed PMID: 24504809; PubMed Central PMCID: PMC4198147. abstract
    6. Lim SS, Bayakly AR, Helmick CG, Gordon C, Easley KA, Drenkard C. The incidence and prevalence of systemic lupus
       erythematosus, 2002–2004: The Georgia Lupus Registry. Arthritis Rheumatol. 2014;66(2):357–368.
       doi:10.1002/art.38239. PubMed PMID: 24504808. abstract
    7. Ferucci ED, Johnston JM, Gaddy JR, et al. Prevalence and incidence of systemic lupus erythematosus in a population-
       based registry of American Indian and Alaska Native people, 2007–2009. Arthritis Rheumatol. 2014;66(9):2494–2502.
       doi: 10.1002/art.38720. PubMed PMID: 24891315. abstract
    8. Dall’Era M, Cisternas MG, Snipes K, Herrinton LJ, Gordon C, Helmick CG. The incidence and prevalence of systemic
       lupus erythematosus in San Francisco County, California: The California Lupus Surveillance Project. Arthritis Rheum.
       2017;69(10):1996–2005. doi: 10.1002/art.40191. PubMed PMID: 28891237. abstract
    9. Izmirly PM, Wan I, Sahl S et al. The incidence and prevalence of systemic lupus erythematosus in New York County
       (Manhattan), New York: The Manhattan Lupus Surveillance Program. Arthritis Rheum. 2017;69(10):2006-2017. doi:

https://www.cdc.gov/lupus/facts/detailed.html#prevalence                                                              Page 6 of 7


                                                                  6                                  Exhibit 187
Systemic Lupus Erythematosus (SLE) | CDC                                                                                               7/1/20, 5:45 PM
                     Case 2:20-cv-02470-WBS-JDP Document 8 Filed 12/29/20 Page 38 of 341
        10.1002/art.40192. PubMed PMID: 28891252. abstract
   10. Sacks JJ, Helmick CG, Langmaid G, Sniezek JE. Trends in deaths from systemic lupus erythematosus—United States,
       1979–1998. MMWR Morbid Mortal Wkly Rep. 2002;51(17):371–374. PubMed PMID: 12018384. abstract
       Republished in JAMA. 2002;287(20):2649–2650. PubMed PMID: 12035789.
   11. Bernatsky S, Boivin J-F, Joseph L, et al. Mortality in systemic lupus erythematosus. Arthritis Rheum. 2006;54:2550–
       2557. doi: 10.1002/art.21955. PubMed PMID: 16868977. abstract
   12. Centers for Disease Control and Prevention, National Center for Health Statistics. Compressed Mortality File 1999–
       2016 on CDC WONDER Online Database. http://wonder.cdc.gov/cmf-icd10.html. Accessed June 1, 2018.
   13. Centers for Disease Control and Prevention, National Center for Health Statistics. Multiple Cause of Death, 1999–
       2016 on CDC WONDER Online Database. https://wonder.cdc.gov/controller/datarequest/D77. Accessed June 1, 2018.
   14. National Library of Medicine. Medline Plus: Drug-Induced Lupus Erythematosus Website.
       http://www.nlm.nih.gov/medlineplus/ency/article/000446.htm. Accessed January 27, 2017.
   15. Sammaritano LR. Pregnancy in rheumatic disease patients. J Clin Rheumatol. 2013;19(5):259–266. PubMed PMID:
       23884185. doi: 10.1097/RHU.0b013e31829ce35f. abstract

                                                                                                               Page last reviewed: October 17, 2018
   Content source: Division of Population Health , National Center for Chronic Disease Prevention and Health Promotion , Centers for Disease Control
                                                                                                                                    and Prevention




https://www.cdc.gov/lupus/facts/detailed.html#prevalence                                                                                   Page 7 of 7


                                                                         7                                              Exhibit 187
Case 2:20-cv-02470-WBS-JDP Document 8 Filed 12/29/20 Page 39 of 341




  EXHIBIT 188
ARTHRITIS & RHEUMATOLOGY
             Case 2:20-cv-02470-WBS-JDP Document 8 Filed 12/29/20 Page 40 of 341
Vol. 70, No. 8, August 2018, pp 1251–1255
DOI 10.1002/art.40512
© 2018, American College of Rheumatology




BRIEF REPORT


Lupus—An Unrecognized Leading Cause of Death in Young Females: A
Population-Based Study Using Nationwide Death Certificates, 2000–2015

Eric Y. Yen and Ram R. Singh

        Objective. Mortality statistics from the Centers                           Conclusion. SLE is among the leading causes of
for Disease Control and Prevention (CDC) are used for                       death in young females, underscoring its impact as an
planning health care policy and allocating resources. The                   important public health issue.
CDC uses these data to compile its annual ranking of
leading causes of death based on a selected list of 113
causes. Systemic lupus erythematosus (SLE) is not                                    Systemic lupus erythematous (SLE) is a chronic
included on this list. Since the ranking is a useful tool for               inflammatory disease that predominantly affects
assessing the relative burden of cause-specific mortality,                  females and can involve virtually any organ. We
this study was undertaken to rank SLE deaths among the                      recently analyzed secular trends and population charac-
CDC’s leading causes of death to see whether SLE is a                       teristics associated with SLE mortality using the US
significant cause of death among females.                                   nationwide mortality database comprising 62,843 deaths
        Methods. Death counts for the female population                     from SLE, of which 84% were in females (1). We
of the US were obtained from the CDC’s Wide-ranging                         found that although SLE mortality rates have
Online Data for Epidemiologic Research database and                         decreased over the past 5 decades, they remain high
then grouped by age and race/ethnicity. Data on the lead-                   relative to the mortality rate for all causes other than
ing causes of death were obtained from the Web-based                        SLE (non-SLE). In fact, the ratio of the SLE mortality
Injury Statistics Query and Reporting System database.                      rate to the non-SLE mortality rate was 34.6% higher in
        Results. During 2000–2015, there were 28,411                        2013 than in 1968. Thus, SLE mortality remains high in
deaths of females with SLE recorded as an underlying or                     the US population.
contributing cause of death. SLE ranked among the top                                The National Vital Statistics System of the Cen-
20 leading causes of death in females between 5 and 64                      ters for Disease Control and Prevention (CDC) main-
years of age. SLE ranked tenth among those ages 15–24                       tains a mortality database, with data provided by
years, fourteenth among those ages 25–34 years and 35–                      various jurisdictions that are legally responsible for the
44 years, and fifteenth among those ages 10–14 years. For                   registration of vital events and information extracted
African American and Hispanic females, SLE ranked                           from death certificates. This database encompasses
fifth among those ages 15–24 years, sixth among those                       more than 99% of the deaths of US residents in all 50
ages 25–34 years, and eighth or ninth among those ages                      states and the District of Columbia. Mortality statistics
35–44 years, after the 3 common external injury causes of                   data from this database serve as important indicators
death were excluded from the analysis.                                      of the health of the US population and are used to
                                                                            estimate the burden of specific diseases. Mortality
         Dr. Yen’s work was supported by the NIH (grant T32-DK-             statistics are also used for health care policy planning
07789) and the UCLA Children’s Discovery and Innovation Institute.          and resource allocation.
Dr. Singh’s work was supported by the NIH (National Institute of                     Using the National Vital Statistics System mor-
Arthritis and Musculoskeletal and Skin Diseases grant R01-AR-
056465), the Lupus Foundation of America, and the Within Our                tality database, the CDC compiles an annual leading
Reach program of the Rheumatology Research Foundation.                      causes of death ranking based on a selected list of 113
         Eric Y. Yen, MD, MS, Ram R. Singh, MD: University of               causes (2). SLE is not included on this list. The cause
California at Los Angeles.
         Address correspondence to Ram R. Singh, MD, Autoimmu-              of death ranking is a useful tool for assessing the rela-
nity and Tolerance Laboratory, Division of Rheumatology, UCLA,              tive burden of cause-specific mortality. Hence, we
1000 Veteran Avenue, Room 32-59, Los Angeles, CA 90095. E-mail:             ranked SLE deaths among the CDC’s leading causes of
rrsingh@mednet.ucla.edu.
         Submitted for publication January 9, 2018; accepted in             death to determine the relative burden of SLE deaths
revised form March 22, 2018.                                                in females.
                                                                     1251




                                                                     1                                             Exhibit 188
              Table 1.    Twenty leading causes of death of females in the US from 2000 to 2015*
                                                                                                                                                                                                   1252

              Rank       Ages 5–9 years     Ages 10–14 years     Ages 15–24 years     Ages 25–34 years       Ages 35–44 years       Ages 45–54 years    Ages 55–64 years       Age ≥65 years
              1      Unintentional     Unintentional injury Unintentional injury Unintentional injury Malignant            Malignant            Malignant                   Heart disease
                      injury (6,052)†    (6,438)†             (56,747)†            (57,741)†            neoplasms            neoplasms            neoplasms                  (4,468,532)
                                                                                                        (121,604)            (387,239)            (747,302)
              2      Malignant         Malignant            Suicide (12,328)†    Malignant            Unintentional injury Heart disease        Heart disease               Malignant
                       neoplasms         neoplasms (3,450)                         neoplasms            (75,614)†            (166,833)            (334,259)                   neoplasms
                       (3,415)                                                     (30,101)                                                                                   (3,046,099)
              3      Congenital        Suicide (1,390)†     Homicide (10,746)† Suicide (17,021)†      Heart disease        Unintentional injury Chronic lower               Cerebrovascular
                       anomalies                                                                        (57,325)             (91,853)†            respiratory                 disease
                       (1,420)                                                                                                                    disease (104,733)           (1,224,648)
              4      Homicide (948)†   Congenital           Malignant            Heart disease        Suicide (24,778)†    Cerebrovascular      Diabetes mellitus           Chronic lower
                                         anomalies (1,302)    neoplasms            (16,951)                                  disease (42,810)     (75,872)                    respiratory
                                                              (10,454)                                                                                                        disease (978,817)
              5      Heart disease     Homicide (1,033)† Heart disease           Homicide (12,047)† Cerebrovascular        Liver disease        Cerebrovascular             Alzheimer’s disease
                       (726)                                  (5,534)                                   disease (15,801)     (38,999)             disease (73,651)            (844,609)
              6      Influenza and     Heart disease (951) Congenital            HIV (6,543)          HIV (15,224)         Diabetes mellitus    Unintentional injury        Diabetes mellitus
                       pneumonia (408)                        anomalies (2,820)                                              (35,350)             (63,404)†                   (454,459)
              7      Chronic lower     Chronic lower        Complicated          Complicated          Liver disease        Chronic lower        Liver disease               Influenza and
                       respiratory       respiratory          pregnancy (2,502)    pregnancy (5,193)    (14,919)             respiratory          (41,614)                    pneumonia
                       disease (337)     disease (451)                                                                       disease (33,297)                                 (448,129)
              8      Benign neoplasms Influenza and         Influenza and        Diabetes mellitus    Diabetes mellitus    Suicide (30,842)†    Septicemia (32,722)         Unintentional injury
                       (333)             pneumonia (420)      pneumonia            (4,329)              (12,094)                                                              (317,971)†
                                                              (1,358)
              9      Cerebrovascular   Cerebrovascular      Cerebrovascular      Cerebrovascular      Homicide (11,450)† Septicemia (17,072) Nephritis (31,003)             Nephritis (314,704)
                       disease (299)     disease (339)        disease (1,357)      disease (4,097)
              10     Septicemia (250)  Benign neoplasms     SLE (1,226)/         Congenital           Chronic lower        Influenza and        Influenza and               Septicemia
                                         (297)                diabetes mellitus    anomalies (2,897)    respiratory          pneumonia            pneumonia                   (243,733)




2
                                                              (1,176)                                   disease (6,948)      (14,323)             (24,855)
              11     Anemias (136)     Septicemia (260)     HIV (1,060)          Influenza and        Septicemia (6,671) HIV (13,935)           Suicide (20,156)†           Hypertension
                                                                                   pneumonia                                                                                 (216,273)
                                                                                   (2,888)
              12     Perinatal period  Diabetes mellitus    Septicemia (1,023) Liver disease          Influenza and        Nephritis (13,665)   Hypertension                Parkinson’s disease
                       (122)             (180)                                     (2,674)              pneumonia                                 (15,010)                    (136,101)
                                                                                                        (6,505)
              13     Meningitis (66)   Anemias (158)        Chronic lower        Septicemia (2,510) Nephritis (5,109)      Viral hepatitis      Viral hepatitis             Pneumonitis
                                                              respiratory                                                    (10,129)             (11,449)                    (122,080)
                                                              disease (1,012)
              14     Nephritis (66)    Perinatal period     Anemias (695)        SLE (2,431)/chronic SLE (3,646)/          Homicide (8,462)† Benign neoplasms               Benign neoplasms
                                         (98)                                      lower respiratory    congenital                                (9,587)                     (93,021)
                                                                                   disease (2,000)      anomalies (3,502)
              15     Diabetes mellitus SLE (78)/HIV (77) Nephritis (619)         Nephritis (1,932)    Complicated          Hypertension         Alzheimer’s disease         Atherosclerosis
                       (56)                                                                             pregnancy (3,421)    (7,302)              (6,283)                     (89,423)
              16     Pneumonitis (33)  Meningitis (74)      Benign neoplasms     Anemias (1,149)      Viral hepatitis      SLE (5,271)/benign Pneumonitis (5,867)           Liver disease
                                                              (614)                                     (2,499)              neoplasms (5,156)                                (76,262)
              17     Diseases of the   Nephritis (72)       Pneumonitis (250)    Benign neoplasms     Benign neoplasms     Congenital           Congenital                  Aortic aneurysm
                       appendix (32)                                               (1,100)              (2,343)              anomalies (5,134)    anomalies (5,860)           (69,881)
              18     Meningococcal     Pneumonitis (41)     Liver disease (188) Hypertension (673) Hypertension            Pneumonitis (2,923) HIV (5,804)                  Anemias (36,608)
                       infection (30)                                                                   (2,314)
              19     HIV (29)          Meningococcal        Meningitis (186)     Pneumonitis (483)    Anemias (1,548)      Aortic aneurysm      Aortic aneurysm             Nutritional
                                         infection (35)                                                                      (2,706)              (5,610)                     deficiencies
                                                                                                                                                                              (31,075)
                                                                                                                                                                                                                   Case 2:20-cv-02470-WBS-JDP Document 8 Filed 12/29/20 Page 41 of 341




              20     SLE (18)/hernia       Diseases of the     Meningococcal         Aortic aneurysm     Pneumonitis (1,103) Anemias (2,119)           SLE (5,495)/         Gallbladder
                       (12)/suicide (12)     appendix (33)       infection (157)       (416)                                                             homicide (4,430)     disorders (24,676)
              20+    –                     –                   –                     –                   –                      –                      –                    SLE (10,238)
              * There were 8 deaths from systemic lupus erythematosus (SLE) among those ages 0–4 years. Values in parentheses are the number of deaths.
                                                                                                                                                                                                   YEN AND SINGH




              † External injury causes of death.




Exhibit 188
            Case 2:20-cv-02470-WBS-JDP Document 8 Filed 12/29/20 Page 42 of 341
THE RELATIVE BURDEN OF LUPUS MORTALITY                                                                                            1253




                                                                          the relative burden of SLE mortality in minority females
               SUBJECTS AND METHODS
                                                                          of reproductive age (Figure 1). To focus on the organic
         We conducted a population-based study using nation-              causes of death, the 3 common external injury causes of
wide mortality counts for all female residents of the US from             death, namely, unintentional injury, homicide, and sui-
2000 to 2015. Data on SLE deaths were obtained from the                   cide, were excluded from this analysis. For females of all
CDC Wide-ranging OnLine Data for Epidemiologic Research                   races/ethnicities, SLE ranked seventh as the leading cause
(WONDER) Multiple Cause of Death database (3). Death                      of death among those ages 15–24 years and eleventh
certificates in the US provide the International Classification of
                                                                          among both those ages 25–34 years and those ages 35–44
Diseases (ICD) code for the underlying or contributing causes
of death (see Supplementary Figure 1, available on the Arthritis
                                                                          years. Among black and Hispanic females, the rankings
& Rheumatology web site at http://onlinelibrary.wiley.com/                for SLE were higher: fifth among those ages 15–24 years,
doi/10.1002/art.40512/abstract). The underlying cause of death is         sixth among those ages 25–34 years, and eighth or ninth
defined as “the disease or injury that initiated the events result-       among those ages 35–44 years.
ing in death” (4). The contributing causes of death are defined
as “other significant conditions contributing to death but not
resulting in the underlying cause.” Deaths were attributed to
                                                                                                DISCUSSION
SLE if an ICD-10 code for SLE (M32 [SLE], M32.1 [SLE with                         This study illustrates that SLE is among the lead-
organ or system involvement], M32.8 [other forms of SLE], or              ing causes of death in young females. The actual rankings
M32.9 [SLE, unspecified]) was listed as an underlying or con-             of SLE are likely even higher, because SLE may not be
tributing cause of death on the death certificate.
                                                                          recorded on the death certificate for as many as 40% of
         Age, race, and ethnicity were ascertained using stan-
                                                                          patients with SLE in the US (6). Furthermore, the rank-
dard methods described in the CDC’s Vital Statistics techni-
cal appendix (5). Race was classified as white, black or                  ings of some other leading causes of death may be higher
African-American, Asian or Pacific Islander, or American                  than their actual rank; for example, death certificates tend
Indian or Alaska Native. Ethnicity was classified as Hispanic             to overestimate cardiovascular disease mortality (7). The
or non-Hispanic.                                                          underreporting of SLE on death certificates may occur
         Death counts were obtained, using WONDER, in the                 because patients with SLE die prematurely of complica-
female population of the US by age groups and race/ethnicity.             tions such as cardiovascular events, infections, renal fail-
Data on the leading causes of death were obtained from the                ure, and respiratory diseases (8). These proximate causes
CDC WONDER Web-based Injury Statistics Query and Report-                  of death may be perceived to be unrelated to SLE, when
ing System database (3).                                                  in fact the disease or the medications used for it predis-
                                                                          pose to them. At the time of death, many SLE patients
                           RESULTS                                        may be under the care of physicians who may have a lim-
                                                                          ited awareness of SLE as the underlying cause of death.
        During 2000–2015, there were a total of 28,411                    For example, 86% of 2,314 SLE deaths in Sweden
deaths of females with SLE recorded as the underlying                     occurred in hospital units other than rheumatology (9).
or a contributing cause of death. The largest number of                   Thus, many SLE patients may have only the proximate
SLE deaths was in the group ages 65 years and older                       causes of death, and not SLE, recorded on their death
(Table 1). There were 8 SLE deaths among those ages                       certificates. Understanding the burden of SLE deaths will
0–4 years, 18 among those ages 5–9 years, and 78                          help improve this knowledge gap in health care workers.
among those ages 10–14 years.                                             An awareness campaign to educate primary care physi-
        The ranking of SLE deaths relative to the 20 offi-                cians and internists about the multiorgan complications of
cial leading causes of death in females is displayed in                   SLE and its varying presentations at the time of death
Table 1. SLE is among the top 20 leading causes of death                  may be helpful in future studies to assess the true burden
in females between 5 and 64 years of age. SLE ranked                      of SLE mortality.
tenth among those ages 15–24 years, fourteenth among                              We recently described a multiple regression analy-
those ages 25–34 years and those ages 35–44 years, and                    sis of SLE mortality risk stratified by race/ethnicity (1).
fifteenth among those ages 10–14 years. In those ages                     That analysis showed that SLE mortality risk was higher
15–24 years, SLE was the number one cause of death                        in females than in men in all races/ethnicities, but both
among chronic inflammatory diseases, ranking higher                       the adjusted odds ratio (OR) and predicted annual mor-
than diabetes mellitus, HIV, chronic lower respiratory dis-               tality differences were largest in African Americans, fol-
ease, nephritis, pneumonitis, and liver disease.                          lowed by Hispanics. The adjusted ORs for females
        Since the SLE mortality rate is independently asso-               relative to males were 6.49 (95% confidence interval
ciated with female sex and nonwhite race (1), we assessed                 [95% CI] 6.02–7.00) in African Americans, 5.81 (95% CI




                                                                      3                                           Exhibit 188
            Case 2:20-cv-02470-WBS-JDP Document 8 Filed 12/29/20 Page 43 of 341
1254                                                                                                                        YEN AND SINGH




Figure 1. Leading causes of deaths of females of reproductive age by race/ethnicity and age. The ranking of systemic lupus erythematosus (SLE)
relative to the 10 official leading causes of death in females of reproductive age in the US from 2000 to 2015 is shown. Rankings are shown for
females of all races, non-Hispanic black females, and Hispanic females in each age group. SLE deaths include cases where SLE was listed as the
underlying or contributing cause of death using International Statistical Classification of Diseases and Related Health Problems, Tenth Revision
(ICD-10) code M32. (All deaths since 1999 have been coded using ICD-10.) To focus on the organic causes of death, we excluded the external
injury causes of death, namely, unintentional injury, homicide, and suicide, from this analysis. CLRD = chronic lower respiratory disease.


5.19–6.51) in Hispanics, and 4.62 (95% CI 4.37–4.88) in                    physician’s coding on death certificates still remains an
whites. Consistently, SLE ranked higher among the lead-                    important limitation of this study. However, it is less likely
ing causes of death in nonwhite females. Our data likely                   that SLE would be recorded as a cause of death on the
underestimate the true disease burden in minorities, given                 death certificates of those who did not have SLE.
the underascertainment and underrecording of SLE                                   Several studies have suggested that older age is
deaths in less well-educated ethnic minorities (10) and                    associated with lack of recording of SLE on death certifi-
uninsured patients (6). The higher rankings of SLE deaths                  cates. In the LUpus in MInorities, NAture versus nurture
in minority females are unlikely to be artifacts from mis-                 (LUMINA) and Carolina Lupus Study cohorts, age at
classification of cause of death, because greater underre-                 death was significantly higher among those for whom SLE
porting of SLE as the cause of death in underprivileged                    was omitted on the death certificate compared to those
groups (6,10) would lead to greater underestimation of                     who had SLE included on the death certificate (mean 
SLE deaths in the groups in which we found the ranking                     SD 50.9  15.6 years versus 39.1  18.6 years; P = 0.005;
to be higher, namely African Americans and Hispanics.                      n = 76 SLE deaths) (6). The age at death was also signifi-
The difficulty in ascertaining the accuracy of the                         cantly higher for SLE decedents who did not have SLE




                                                                      4                                                  Exhibit 188
             Case 2:20-cv-02470-WBS-JDP Document 8 Filed 12/29/20 Page 44 of 341
THE RELATIVE BURDEN OF LUPUS MORTALITY                                                                                                              1255




recorded on the death certificate compared to those who                          the final version to be published. Dr. Singh had full access to all of
                                                                                 the data in the study and takes responsibility for the integrity of the
did in the Georgia Lupus Registry (mean  SD 55.5                               data and the accuracy of the data analysis.
16.4 years versus 44.4  17.6 years; P < 0.0001; n = 321                         Study conception and design. Yen, Singh.
SLE deaths) (11). In a Swedish population-based study                            Acquisition of data. Yen, Singh.
                                                                                 Analysis and interpretation of data. Yen, Singh.
that included 1,802 SLE deaths, decedents 60–79 years
old at death were ~2.5 times as likely to have SLE missing
from their death certificates than those younger than 40                                                   REFERENCES
years (OR 2.48 [95% CI 1.34–4.58]) (12). Those studies
                                                                                  1. Yen EY, Shaheen M, Woo JM, Mercer N, Li N, McCurdy DK,
also found that SLE patients who died of cancer or a car-                            et al. 46-year trends in systemic lupus erythematosus mortality in
diovascular event were more likely to be in the unre-                                the United States, 1968 to 2013: a nationwide population-based
corded group (6,12). Thus, the lower placement of SLE in                             study. Ann Intern Med 2017;167:777–85.
                                                                                  2. Centers for Disease Control and Prevention. Deaths: leading
the ranking of leading causes of death in older age groups                           causes for 2014. URL: https://www.cdc.gov/nchs/data/nvsr/nvsr65/
may be due to omission of SLE on the death certificates                              nvsr65_05.pdf.
of SLE decedents whose proximate causes of death were                             3. Centers for Disease Control and Prevention. WONDER online
                                                                                     databases. URL: https://wonder.cdc.gov/.
cancer or cardiovascular events.                                                  4. Centers for Disease Control and Prevention. Section I: instruc-
        Our findings underscore that SLE is an important                             tions for classifying the underlying cause of death. ICD-10 mor-
public health issue among young females, which should                                tality manual 2a. Hyattsville (MD): Centers for Disease Control
                                                                                     and Prevention; 2015.
be addressed by targeted public health and research pro-                          5. Centers for Disease Control and Prevention. Vital statistics of
grams. Increasing awareness among pediatricians and pri-                             the United States: mortality: technical appendix. Atlanta: Centers
mary care physicians about the importance of early                                   for Disease Control and Prevention. URL: http://www.cdc.gov/nchs/
                                                                                     data/statab/techap99.pdf.
diagnosis and better management of SLE may help to                                6. Calvo-Alen J, Alarcon GS, Campbell R Jr, Fernandez M,
reduce the high burden of SLE mortality. In recognition                              Reveille JD, Cooper GS. Lack of recording of systemic lupus ery-
of the high mortality of SLE, in 2016 the National Insti-                            thematosus in the death certificates of lupus patients. Rheuma-
                                                                                     tology (Oxford) 2005;44:1186–9.
tutes of Health increased research funding for SLE to $97                         7. Coady SA, Sorlie PD, Cooper LS, Folsom AR, Rosamond WD,
million annually. This is in comparison to $1,084 million                            Conwill DE. Validation of death certificate diagnosis for coronary
for diabetes mellitus and $3,780 million for HIV (13). In                            heart disease: the Atherosclerosis Risk in Communities (ARIC)
                                                                                     Study. J Clin Epidemiol 2001;54:40–50.
light of our data showing a higher burden of SLE mortal-                          8. Thomas G, Mancini J, Jourde-Chiche N, Sarlon G, Amoura Z,
ity in younger females than previously perceived, further                            Harle JR, et al. Mortality associated with systemic lupus erythe-
increases in research funding for SLE are warranted.                                 matosus in France assessed by multiple-cause-of-death analysis.
                                                                                     Arthritis Rheumatol 2014;66:2503–11.
        In conclusion, the inclusion of SLE in the CDC’s                          9. Bjornadal L, Yin L, Granath F, Klareskog L, Ekbom A. Cardio-
selected list of causes of death for the annual ranking would                        vascular disease a hazard despite improved prognosis in patients
highlight the importance of this disease as a major cause of                         with systemic lupus erythematosus: results from a Swedish popu-
                                                                                     lation based study 1964–95. J Rheumatol 2004;31:713–9.
death in young females. The recognition of SLE as a lead-                        10. Ward MM. Education level and mortality in systemic lupus ery-
ing cause of death may influence physicians’ coding on                               thematosus (SLE): evidence of underascertainment of deaths due
death certificates, CDC reporting of death burden, govern-                           to SLE in ethnic minorities with low education levels. Arthritis
                                                                                     Rheum 2004;51:616–24.
ment policy, and government research funding, which may                          11. Kaysen K, Drenkard C, Bao G, Lim SS. Death certificates do not
eventually help to reduce the disease burden of SLE.                                 accurately identify SLE patients [abstract]. Arthritis Rheumatol
                                                                                     2017;69 Suppl 10. URL: http://acrabstracts.org/abstract/death-
                                                                                     certificates-do-not-accurately-identify-sle-patients/.
                     ACKNOWLEDGMENT                                              12. Falasinnu T, Rossides M, Chaichian Y, Simard JF. Do death certifi-
                                                                                     cates underestimate the burden of rare diseases: the example of sys-
        We sincerely thank Dr. Jennifer Grossman for criti-                          temic lupus erythematosus mortality in Sweden [abstract]. Arthritis
cally reading the manuscript.                                                        Rheumatol 2017;69 Suppl 10. URL: http://acrabstracts.org/abstract/
                                                                                     do-death-certificates-underestimate-the-burden-of-rare-diseases-
                                                                                     the-example-of-systemic-lupus-erythematosus-mortality-in-sweden/.
                                                                                 13. National Institutes of Health. Estimates of Funding for Various
                   AUTHOR CONTRIBUTIONS
                                                                                     Research, Condition, and Disease Categories (RCDC). May
          All authors were involved in drafting the article or revising it           2018. URL: https://report.nih.gov/categorical_spending.aspx#lege
critically for important intellectual content, and all authors approved              nd8.




                                                                             5                                                   Exhibit 188
Case 2:20-cv-02470-WBS-JDP Document 8 Filed 12/29/20 Page 45 of 341




  EXHIBIT 189
           Case
Clin Rheumatol (2013)2:20-cv-02470-WBS-JDP
                      32:1301–1307                               Document 8 Filed 12/29/20 Page 46 of 341
DOI 10.1007/s10067-013-2266-7

 ORIGINAL ARTICLE



Human papillomavirus vaccine and systemic
lupus erythematosus
Mariele Gatto & Nancy Agmon-Levin & Alessandra Soriano &
Raffaele Manna & Ramit Maoz-Segal &
Shaye Kivity & Andrea Doria & Yehuda Shoenfeld



Received: 25 February 2013 / Revised: 28 March 2013 / Accepted: 14 April 2013 / Published online: 28 April 2013
# Clinical Rheumatology 2013


Abstract To investigate the association between human pap-              vaccine and the appearance of a spectrum of SLE-like condi-
illomavirus (HPV) vaccination and autoimmune manifesta-                 tions is reported. Additionally, among the patients described,
tions compatible with systemic lupus erythematosus (SLE) or             several common features were observed that may enable
SLE-like disease, the medical history of six women who                  better identification of subjects at risk. Further studies are
presented with SLE or SLE-like disease following HPV im-                required to assess the safety of immunization with the HPV
munization was collected. Data regarding type of vaccine,               vaccine in patients with autoimmune-rheumatic diseases or in
number of immunization, family and personal, clinical and               subject at risk of autoimmunity as well as the potential bene-
serological features, as well as response to treatments were            ficial effect of preventive immunosuppressants.
analyzed. In the reported cases, several common features were
observed, such as personal or familial susceptibility to auto-          Keywords Anti-phospholipids antibodies . ASIA .
immunity or adverse response to a prior dose of the vaccine,            Autoimmunity . Human papillomavirus . Systemic lupus
both of which may be associated with a higher risk of post-             erythematosus . Vaccine
vaccination autoimmunity. Favorable response to immuno-
suppressant was observed in all patients. In the current study,
a temporal association between immunization with HPV                    Introduction

Mariele Gatto and Nancy Agmon-Levin have equally contributed to         Human papillomavirus (HPV) infection is widespread
this manuscript.                                                        worldwide, affecting women of any age, with the highest
M. Gatto : A. Doria                                                     risk of infection being reported among young women aged
Department of Medicine, University of Padova, Padova, Italy             15–19 years [1]. Nearly 80 % of women are predicted to
                                                                        encounter the infection within the first 5 decades of their
N. Agmon-Levin : R. Maoz-Segal : S. Kivity : Y. Shoenfeld (*)
                                                                        lives, mostly through heterosexual activity [2].
The Zabludowicz Center for Autoimmune Diseases, Sheba
Medical Center, Tel Hashomer 52621, Israel                                 HPV infects squamous epithelial cells (e.g., uterine cervix),
e-mail: shoenfel@post.tau.ac.il                                         which can be eventually pushed to neoplastic transformation.
                                                                        Nowadays, more than 100 HPV serotypes are known, among
N. Agmon-Levin : S. Kivity : Y. Shoenfeld
                                                                        them, 40 have been shown to infect the human genital or
Sackler Faculty of Medicine, Tel Aviv University, Tel Aviv, Israel
                                                                        oropharyngeal tracts [1]. HPV serotypes 16 and 18 are consid-
A. Soriano : R. Manna                                                   ered to be the most hazardous, being related to the majority
Periodic Fever Research Centre, Catholic University of Sacred           (∼80 %) of cervical cancer. Notably, cervical cancer is the third
Heart, Rome, Italy
                                                                        most frequent gynecological malignancy and is the fourth lead-
S. Kivity                                                               ing cause for cancer death in women worldwide [3], of which,
Rheumatic Disease Unit, Sheba Medical Center, Tel Hashomer, Israel      the great majority of deaths occurring in developing countries.
                                                                           In the last decade, two vaccines (Gardasil TM and
Y. Shoenfeld
                                                                        CervarixTM) were developed for preventing HPV infection
Sackler Faculty of Medicine, Incumbent of the Laura Schwarz-Kip
Chair for Research of Autoimmune Diseases, Tel Aviv University,         and its associated morbidity. Both vaccines (CervarixTM
Tel Aviv, Israel                                                        and GardasilTM) are composed of HPV-like proteins, such




                                                                      1                                                Exhibit 189
1302        Case 2:20-cv-02470-WBS-JDP Document 8 Filed 12/29/20    Page 47
                                                               Clin Rheumatol    of 341
                                                                              (2013) 32:1301–1307


as the L1 viral proteins. The vaccines differ in a way that        Patients’ descriptions
CervarixTM is a bivalent vaccine (directed at HPV serotypes
16 and 18) while GardasilTM is quadrivalent (directed at HPV       Five patients presented with naïve autoimmune disease and
serotypes 16, 18, 6, 11). Different adjuvants were added to        one patient with SLE flare.
these vaccines, the GardasilTM utilizes the hydroxyphosphate
sulphate adjuvant whereas the CervarixTM exploits a double-        Patient n° 1
adjuvant system, ASO4 composed of 3-O-desacyl-4′
monophosphoryl lipid A and aluminum hydroxide [4].                 A 32-year-old woman was admitted to the hospital 5 days
CervarixTM and GardasilTM are administered through three           following the third immunization with GardasilTM. On ad-
boost intramuscular injections given within a period of            mission, she suffered from general weakness, severe myal-
6 months (at 0, 1, and 6 months, and 0, 2, and 6 months            gia, polyarthralgia, anorexia, severe skin rash (urticaria-
respectively). Both HPV vaccines have been studied in terms        like), malar rash, aphtous stomatitis, pharyngodynia, cervi-
of efficacy and safety [5–7]. They were found to be effective,     cal lymphadenopathy (more than 3.5 cm), and hair loss. In
providing a long-lasting protection against HPV infection and      addition, in the 4 weeks prior to her hospitalization she lost
premalignant lesions (90–100 % of cases prevented) [6, 7].         10 kg of body weight. Laboratory tests demonstrated ele-
Moreover, they may elicit a cross-protective antibody re-          vated erythrocyte sedimentation rate (ESR) and C-reactive
sponse against other HPV serotypes which are antigenically         protein (CRP), anemia (without evidence of hemolysis),
related to the vaccine-included ones [8, 9]. Both HPV vac-         leucopenia, and lymphopenia. Autoantibodies screening
cines are well tolerated, and in the general population, only      showed positive antinuclear antibodies (ANA) with very
mild local-site reactions and general symptoms such as fa-         high titers of anti-Ro (SSA) and anti-La (SSB) antibodies
tigue, headache, and myalgia were reported following immu-         and high positive anti-dsDNA antibodies. Antiphospholipid
nization [10, 11]. Nevertheless, it should be noted that a few     antibodies were undetectable. Complement (C3) levels were
serious adverse effects were also reported, including venous       very low. Urine analysis showed no active sediment and no
thrombosis, hypersensitivity reactions, anaphylaxis, motor         evidence of infections was documented (i.e., normal blood
neuron disease, and even deaths mainly in patients immunized       and urine culture, negative serology for hepatitis, Epstein–
with GardasilTM [10, 12] of which, only the rate of venous         Barr virus, cytomegalovirus, parvovirus). CPK and TSH
thrombosis was significantly higher than that expected in the      levels were normal, as well as chest radiography and endos-
general population. Furthermore, an association between            copy. Of note, her medical history was unremarkable prior
GardasilTM and autoimmunity was suggested following re-            to immunization. However, mild weakness, facial malar
ports of diverse post-vaccination autoimmune conditions [10,       rash, and hair loss were observed following the first immu-
13]. While considering CervarixTM, a large study of more than      nization (6 months prior to hospitalization). Local reaction
60,000 subjects immunized with different ASO4 adjuvanted           to vaccination, fever, fatigue, mild rash, and arthralgia were
vaccines was conducted by GlaxoSmithKline Biologicals. In          documented following the second dose but were interpreted
this study, the control groups received vaccines that were         as a “common cold.” Her family history was remarkable for
ASO4 free, non-adjuvanted, or adjuvanted with aluminum.            autoimmune thyroid diseases.
The overall relative risk for developing an autoimmune dis-           The patient was diagnosed as having SLE and treatment
ease was found to be 0.98, hence no direct statistically signif-   with high-dose prednisone (PDN) and hydroxychloroquine
icant difference could be attributed to the ASO4 adjuvant.         (HCQ) was commenced with gradual clinical improvement.
However, in the entire database, which included data for           PDN therapy was tapered slowly up to 5 mg/day, HCQ was
HPV as well as Hepatitis B and Herpes vaccines, the highest        continued at 400 mg/day along with supplementation of
relative risk for an individual autoimmune event was for           calcium and vitamin D. Eight months afterwards, the patient
systemic lupus erythematosus (SLE) (RR-2.39) [14].                 was in remission, with normalization of inflammatory labo-
                                                                   ratory parameters (CRP, ESR), as well as blood counts and
                                                                   complement levels.
Methods
                                                                   Patient n° 2
In the current study, we describe six patients who de-
veloped SLE or SLE-like disease after administration of            A 29-year-old woman was admitted to the hospital 3 weeks
the quadrivalent HPV vaccine. Data including demo-                 following the second dose of GardasilTM due to severe
graphics, disease manifestations, number of immuniza-              weakness, diarrhea, and elevated markers of inflammation.
tions, family and personal medical history, serological            On admission, her physical examination revealed malar
features, as well as response to treatments were collect-          rash, photosensitivity, arthritis, and alopecia. In the next
ed and analyzed.                                                   couple of months, she lost 30 % of her body weight and




                                                                   2                                            Exhibit 189
           Case
Clin Rheumatol (2013)2:20-cv-02470-WBS-JDP
                      32:1301–1307                       Document 8 Filed 12/29/20 Page 48 of 341                                1303


remained hospitalized. Laboratory tests demonstrated el-
evated ESR, high titers of ANA, and anti-dsDNA anti-
bodies, low levels of complement, and proteinuria of
1 g/day. The patient was diagnosed with SLE and
severe protein-losing enteropathy.
   Her medical history included immune thrombocytopenia
diagnosed several years before immunization. At that time,
she had normal bone marrow biopsies and no detectable
serum autoantibodies, including ANA. She was treated with
PDN and intravenous immunoglobulins. Two years prior to
the administration of HPV vaccine, she underwent splenec-
tomy with normalization of her platelet counts, and abortion
of additional therapies. Of note, the patient was immunized
with pneumococcal vaccine, as required, before splenecto-
my with no adverse events. In addition, the patient was
diagnosed with early cervical intraepithelial neoplasia relat-
ed to HPV months before immunization with GardasilTM.
Her family medical history was unremarkable for autoim-
mune disorders.
                                                                 Fig. 1 Multiple erythematous cutaneous lesions of the face and lower
   Following immunization and diagnosis of SLE, she was          limbs of patient number 3, occurring 8 days after the first dose of
treated with high-dose corticosteroids, azathioprine (AZA)       GardasilTM (a–b), 1 week later in course of steroid therapy (c–d) and
and HCQ with gradual remission of her symptoms which             1 month later (e–f)
were followed by slow down-tapering of PDN and AZA
doses. Two years following the diagnosis of SLE, the patient
achieved clinical and serological remission excluding ANA        within 6 months, and at 1 year following immunization,
seropositivity and traces of protein in her urine. Her present   the patient was in good health.
therapy comprises of HCQ and calcium/vitamin D
supplementation.                                                 Patient n°4

Patient n° 3                                                     A 16-year-old high school girl was admitted to the hospital
                                                                 with a preliminary diagnosis of FUO (fever of unknown
A 16-year-old high school girl was admitted to the               origin), which appeared for the first time 3 weeks after the
Infectious Diseases Department because of high-grade fever       second dose of GardasilTM. Fever was prolonged, mainly
(39.5 °C), generalized asthenia, diffuse polyarthralgia, and     present in the morning, and rose up to 39 °C. In addition,
multiple erythematous annular cutaneous lesions on the           pharyngodynia, erythematous skin lesions of elbows and
face, trunk, and lower limbs which occurred 8 days after         knees, generalized asthenia, anorexia, polyarthralgia, and
the first dose of GardasilTM (Fig 1a–b). While she received      headaches were present. Pharyngeal culture as well as the
the vaccine, she developed low-grade fever, which was            urine and blood cultures excluded active infections.
interpreted as viral flu syndrome. Laboratory examinations       Laboratory workup revealed normochromic normocytic
revealed normochromic normocytic anemia with elevated            anemia, slight increase of serum amyloid A (SAA) levels
CRP and ESR, an extensive bacterial and viral screening          of 9 mg/l (normal less than 6 mg/l). Proteinuria was absent.
was negative, and her urine sediment was normal.                 Autoantibodies profile demonstrated persistent positivity of
Autoantibodies profile revealed seropositivity for ANA           anti-cardiolipin IgM and LAC. Magnetic resonance imaging
and lupus anticoagulant (LAC). Her medical and family            of the brain excluded the presence of brain abnormalities
histories were remarkable for Raynaud’s phenomenon while         consistent with antiphospholipid syndrome.
her maternal aunt was diagnosed with systemic sclerosis.             Her medical history was remarkable for recurrent tonsil-
   A diagnosis of “lupus-like” syndrome was determined           litis during childhood and a streptococcus group B infection
and the patient was treated with intravenous high-dose           1 year before admission, treated with penicillin. In addition,
methylprednisolone followed by oral PDN. Following initi-        the patient suffered from Raynaud’s phenomenon grade II,
ation of treatment, her blood temperature normalized and         defined by nailfold capillaroscopy. Her family history was
her skin lesions significantly improved (Fig 1c–d), with         also remarkable for Raynaud disease of patient's mother.
almost complete resolution in a month, while receiving               The patient was diagnosed with fever in a patient with
50 mg of PDN (Fig 1e–f). The latter was tapered down             antiphospholipid antibodies, possibly related to GardasilTM




                                                                 3                                                 Exhibit 189
1304       Case 2:20-cv-02470-WBS-JDP Document 8 Filed 12/29/20    Page 49
                                                              Clin Rheumatol    of 341
                                                                             (2013) 32:1301–1307


vaccination, compatible with the autoimmune/auto inflam-         The patient was diagnosed with SLE. Hydroxychloroquine
matory syndrome induced by adjuvants (ASIA). She was             and prednisone treatment was started. Despite therapy, dis-
treated with naproxen 500 mg/day for 2 months and omega-         ease progression was documented with the appearance of
3 polyunsaturated fatty acids 2,000 mg/day for 4 months;         CNS (i.e., seizures) and kidney involvement. Renal biopsy
the doses were very gradually tapered down. She was              was compatible with mesangial proliferative glomerulone-
discharged with instructions to avoid sun exposure and to        phritis, class II lupus nephritis. Thus, therapy was enhanced
avoid further vaccination. At follow-up visit, the patient was   with high-dose steroids, cyclophosphamide, as well as
in remission and in good health.                                 antiepileptic medications. Under this therapy, there was
                                                                 gradual remission of the SLE. Notably, her personal medical
Patient n° 5                                                     history was remarkable only for common infections and a
                                                                 rash due to pityriasis rosea treated and resolved several
A 19-year-old SLE patient was diagnosed with SLE flare           months before immunization. Her family history revealed
10 days following the second dose of GardasilTM, while in        several members of the family with autoimmune diseases
retrospect minor symptoms were already acknowledged fol-         including SLE.
lowing the first immunization. The patient was diagnosed
with SLE 4 years prior due to the appearance of malar rash,
typical SLE skin rash, arthritis, positive serology for ANA      Discussion
and anti-dsDNA antibodies, as well as very low C4 com-
plement levels. She was treated with corticosteroid and          The above reported cases reveal a temporal association
HCQ and achieved a full clinical remission with normaliza-       between immunization with GardasilTM and the appearance
tion of complement and anti-dsDNA antibodies levels. Her         of a spectrum of SLE-like conditions. Lately, other cases of
maintenance therapy included low-dose HCQ and vitamin            SLE onset or relapse following HPV vaccinations were
D. Following the first dose of HPV immunization, she             reported [15]. Moreover, several features were common
experienced mild arthralgia, dyspnea (with no abnormalities      among patients (Table 1), and may shed some light on the
on her chest x-ray), cervical lymphadenopathy, and skin          link between HPV immunization and SLE.
rash. Treatment with PDN 40 mg/day was commenced with                In this study, all patients had a personal or family history
good response and the dose was slowly tapered down.              of autoimmune-rheumatic conditions suggesting genetic or
Although otherwise advised, the patient decided to receive       epigenetic contributing components. Genetic factors are key
the second boost of the vaccine. This time SLE-symptoms          players in the mosaic of autoimmunity and complex genetic
were more pronounced with very notable malar rash,               and epigenetic predisposition was defined in patients with
severe skin rash, cervical lymphadenopathy of more than          SLE [16–19]. It has been noted that some vaccines may
3 cm, alopecia, leucopenia, elevated ESR, and decreased          trigger autoimmunity in a predisposed recipient, since they
complement levels. Corticosteroids dose was increased,           widely stimulate the immune system [20, 21]. Specifically,
and following discussions with the patient, therapy with         SLE onset was reported after diverse vaccinations [22–24],
belimumab (anti-BLyS) was commenced, which induced               while narcolepsy, another autoimmune disorder, was recent-
an improvement.                                                  ly reported as having a strong link with genetic markers as
                                                                 well as the adjuvanted H1N1 vaccine [25]. In this context, it
Patient n° 6                                                     is important to mention that there are clinical data regarding
                                                                 using non-adjuvanted influenza A/H1N1 vaccine in a large
A 13-year-old African-American female approached                 cohort of autoimmune-rheumatic diseases, where the response
her general physician 3 weeks following immunization             to the vaccination was reduced, although adequate [26].
with the second dose of GardasilTM due to swelling of            Intriguingly, adjuvants contained in many vaccines may per
her index finger and a rash. During the following cou-           se tantalize both the innate and the adaptive immune response
ple of months, she developed erythematous rash on her            resulting in aberrant autoreactivity [27, 28]. Thus, one may
face, fever, periorbital edema, weight loss, malaise, fa-        suggest that a common denominator to post-vaccination au-
tigue, cervical, axillary and inguinal lymphadenopathy,          toimmunity is genetic or epigenetic vulnerability, and that
as well as mild anemia. At this stage, she was referred          personal or familial medical history of autoimmunity should
to a rheumatologist who noted that she had a petechial           be considered a risk factor for such adverse events. On the
rash, alopecia, leucopenia of 2,100 cells/mm3, and mild          other hand, although vaccines related perturbations of the
thrombocytopenia.                                                immune state may rarely unveil autoimmunity [21], patients
   Further evaluation documented seropositivity for ANA,         affected with autoimmune-rheumatic diseases are at risk of
anti-RNP, anti-Smith and anti-RO/SSA antibodies as well as       infectious diseases owing both to impairment in their immune
low C3 and C4, elevated ESR. The CRP level was normal.           system and/or to the immunosuppressive therapy they often




                                                                 4                                             Exhibit 189
           Case
Clin Rheumatol (2013)2:20-cv-02470-WBS-JDP
                      32:1301–1307                          Document 8 Filed 12/29/20 Page 50 of 341                              1305

Table 1 Summary of six patients with SLE and/or SLE-like manifestations following HPV immunization

Patient   Age of     First manifestations   Diagnosis of SLE/SLE-like      Personal        Family          Diagnosis         Response
number    patient    (following HPV         disease (following HPV         history of      history of      (following HPV    to therapy
          (years)    immunization)          immunization)                  autoimmunity    autoimmunity    immunization)

1         32         1st dose               3rd dose                       negative        positive        SLE               Good
2         29         2nd dose               2nd dose                       positive        negative        SLE               Good
3         16         1st dose               1st dose                       positive        positive        SLE-like          Good
4         16         2nd dose               2nd dose                       positive        positive        Fever-APLA        Good
5         19         1st dose               2nd dose                       positive        negative        SLE flare         Good
6         13         2nd dose               2nd dose                       negative        positive        SLE               Good



undergo [29]. Particularly, women affected with SLE display a               As pointed above, in addition to our series, another case
higher prevalence of HPV infection as compared to the gen-              series of three patients from the Philippines with SLE flares
eral population [30, 31]. As such, they should be carefully             was reported recently [15]. Moreover, other autoimmune
followed for HPV-related diseases (e.g., performing PAP                 and neurological immune-mediated conditions have been
smears regularly), as well as assessed for vaccination directed         related to HPV vaccination [10, 36, 37, 38]. With regard
at HPV and others infectious agents. In summary, it seems that          to HPV vaccines, and particularly GardasilTM, no large
a careful individualized risk assessment is required regarding          studies have ever outlined a significant incidence of auto-
both the patient medical history of autoimmune and infectious           immune disorders in immunized populations [39, 40].
diseases as well as history of adverse reactions to past vacci-         However, limitations to these large studies, especially in
nation is needed [20].                                                  assessing rare events, have been underlined before.
   Another point for consideration was reported in four                 Extremely large cohort studies are required for investigation
of the patients described. These patients received boost                of rare events, a longer follow-up duration may be needed
immunization (second or third vaccination) although mild                for assessment of post-immunization effects and the lack of
adverse events were observed following a previous dose                  data regarding immune modulatory therapy taken at the time
of GardasilTM (Table 1). Notably, in most healthy sub-                  of immunization may be of importance. Performing such
jects, mild adverse events following immunization are                   studies may be difficult, if not, impossible [40, 41].
transient and can be disregarded. Alas, in a high-risk                  Recently, official recommendations for vaccinations of pa-
population, these mild events may be of significance,                   tients affected with autoimmune-rheumatic disorders were
and although further studies are required, it seems that                drawn by a task force of the European League against
assessment following each boost of vaccination may be                   Rheumatism [20, 42, 43]. By which, vaccination is
beneficial [23].                                                        recommended to these patients depending on the prevalence
   In this study, all patients responded favorably to therapy           of the infective disease, the safety of the individual vaccine,
with corticosteroids, antimalarial drugs, and immunosuppres-            and the ongoing activity of their autoimmune-rheumatic
sants, further supporting the notion that immune-mediated               condition while hazardousness of some vaccines/ adjuvants
mechanisms underline these post-vaccination events. In addi-            is still being explored [20, 21, 27, 28]. In our study, as well
tion, at the time of immunization, only one patient was treated         as in the study from the Philippines mentioned above, HPV
with low-dose HCQ. The latter was found to be beneficial                vaccine, which is indicated mainly to young women, was
both for active therapy as well as for prevention of SLE                recommended to relatively older patients at the age of 32,
exacerbations [32]. Thus, we could speculate that immuno-               45, and 58 years. Furthermore, in our cohort, one of the
modulatory therapy taken appropriately at the time of immu-             patients was immunized following a documented HPV-
nization may have a protective effect for patients at high risk         related cervical carcinoma in situ.
for post-immunization adverse responses [33].                               In summary, based on the current data, a causal link
   Notably, patients with autoimmune-rheumatic diseases                 between HPV vaccination and onset or relapse of SLE is
are likely to achieve a less striking seroconversion                    plausible. Therefore, although for most patients, the benefits
(fourfold antibody increase after injection) as compared                of immunization outweigh its risks, clinicians must be aware
to healthy controls, especially while receiving immuno-                 of the odds for an autoimmune disease onset or exacerbation
suppressants such as mycophenolate or azathioprine [34,                 following HPV vaccination. A meticulous pre-vaccination
35]. Nonetheless, in most studies anti-infectious immu-                 risk-benefits assessment, close follow-up during and after
nity following vaccination was achieved regardless of                   each boost of vaccination, as well as assessment of concom-
immunosuppressant use [20].                                             itant therapy with immune-modulating agents such as HCQ,




                                                                    5                                                 Exhibit 189
1306          Case 2:20-cv-02470-WBS-JDP Document 8 Filed 12/29/20    Page 51
                                                                 Clin Rheumatol    of 341
                                                                                (2013) 32:1301–1307


seems reasonable for patients with an autoimmune disease.                   16. Cui H, Xue H, Yang L, Liu D, Qi L, Zhang N (2012) Missense
                                                                                polymorphisms within IL-10R1 exons are not associated with
Last but not least, a growing need to define risk factors (i.e.,
                                                                                systemic lupus erythematosus in Chinese. Lupus 21:1232–1236
genetic susceptibility markers) and methods of intervention                 17. Agmon-Levin N, Mosca M, Petri M, Shoenfeld Y (2012) Systemic
to decrease post-vaccination autoimmunity in healthy and                        lupus erythematosus one disease or many? Autoimmun Rev
diseased populations is yet unmet. Encouraging physicians                       11:593–595
                                                                            18. Strickland FM, Hewagama A, Lu Q et al (2012) Environmental
to report similar cases and establishing active vaccines sur-
                                                                                exposure, estrogen and two X chromosomes are required for disease
veillance registries [44] may improve our knowledge and                         development in an epigenetic model of lupus. J Autoimmun
decision making regarding vaccinations in the future.                           38:J135–J143
                                                                            19. Gatto M, Zen M, Ghirardello A et al (2013) Emerging and critical
                                                                                issues in the pathogenesis of lupus. Autoimmun Rev 12(4):523–
Disclosure YS appears in court defending subjects afflicted by                  536
immunization. All other authors: disclosure: none.                          20. Bijl M, Agmon-Levin N, Dayer JM, Israeli E, Gatto M, Shoenfeld
                                                                                Y (2012) Vaccination of patients with auto-immune inflammatory
                                                                                rheumatic diseases requires careful benefit-risk assessment.
References                                                                      Autoimmun Rev 11:572–576
                                                                            21. Agmon-Levin N, Paz Z, Israeli E et al (2009) Vaccines and
                                                                                autoimmunity. Nat Rev Rheumatol 5:648–652
 1. Paavonen J (2007) Human papillomavirus infection and the devel-         22. Doria A, Canova M, Tonon M et al (2008) Infections as triggers
    opment of cervical cancer and related genital neoplasias. Int J             and complications of systemic lupus erythematosus. Autoimmun
    Infect Dis 11(Suppl 2):S3–S9                                                Rev 8:24–28
 2. Carter JR, Ding Z, Rose BR (2011) HPV infection and cervical            23. Agmon-Levin N, Zafrir Y, Paz Z et al (2009) Ten cases of systemic
    disease: a review. Aust N Z J Obstet Gynaecol 51:103–108                    lupus erythematosus related to hepatitis B vaccine. Lupus
 3. Jamal A, Bray F, Center MM et al (2011) Global cancer statistics.           18:1192–1197
    CA Cancer J Clin 61:69–90                                               24. Stübgen JP (2012) Immune-mediated myelitis following hepatitis
 4. Balofsky A, Agmon-Levin N, Shoenfeld Y (2010) The new H1N1                  B vaccination. Autoimmun Rev 12(2):144–149
    and HPV vaccines and old fears. Curr Opin Rheumatol 22:431–436          25. Nohynek H, Jokinen J, Partinen M et al (2012) AS03 adjuvanted
 5. Descamps D, Hardt K, Spiessens B et al (2009) Safety oh human               AH1N1 vaccine associated with an abrupt increase in the incidence
    papilloma virus (HPV)-16/18 AS04-adjuvanted vaccine for cervi-              of childhood narcolepsy in Finland. PLoS One 7:e33536
    cal cancer prevention: a pooled analysis of 11 clinical trials. Hum     26. Saad CG, Borba EF, Aikawa NE et al (2011) Immunogenicity and
    Vaccine 5:332–340                                                           safety of the 2009 non-adjuvanted influenza A/H1N1 vaccine in a
 6. Ault KA (2007) Future II study group. Effect of prophylactic                large cohort of autoimmune rheumatic diseases. Ann Rheum Dis
    human papillomavirus L1 virus-like-particle vaccine on risk of              70(6):1068–1073
    cervical intraepithelial neoplasia grade 2, grade 3, and adenocarci-    27. Shoenfeld Y, Agmon-levin N (2011) 'ASIA'—autoimmune/inflam-
    noma in situ: a combined analysis of four randomised clinical               matory syndrome induced by adjuvants. J Autoimmun 36:4–8
    trials. Lancet 369:1861–1868                                            28. Israeli E, Agmon-Levin N, Blank M et al (2009) Adjuvants and
 7. Garland SM, Hernandez-Avila M, Wheeler CM et al (2007)                      autoimmunity. Lupus 18:1217–1225
    Quadrivalent vaccine against human papillomavirus to prevent            29. Doria A, Iaccarino L, Ghirardello A et al (2006) Long-term prog-
    anogenital diseases. N Engl J Med 356:1928–1943                             nosis and causes of death in systemic lupus erythematosus. Am J
 8. Brown DR, Kjaer SK, Sigurdsson K et al (2009) The impact of                 Med 119:700–706
    quadrivalent human papillomavirus (HPV; types 6, 11, 16, and 18)        30. Lyrio LD, Grassi MF, Santana IU et al (2013) Prevalence of
    L1 virus-like particle vaccine on infection and disease due to              cervical human papillomavirus infection in women with systemic
    oncogenic nonvaccine HPV types in generally HPV-naive women                 lupus erythematosus. Rheumatol Int 33(2):335–340
    aged 16–26 years. Infect Dis 199:926–935                                31. Klumb EM, Pinto AC, Jesus GR et al (2010) Are women with
 9. Harper DM, Franco EL, Wheeler CM et al (2006) Sustained                     lupus at higher risk of HPV infection? Lupus 19:1485–1491
    efficacy up to 4.5 years of a bivalent L1 virus-like particle vaccine   32. Doria A, Briani C (2008) Lupus: improving long-term prognosis.
    against human papillomavirus types 16 and 18: follow-up from a              Lupus 17:166–170
    randomised control trial. Lancet 367:1247–1255                          33. Doria A, Zen M, Canova M et al (2010) SLE diagnosis and
10. Slade BA, Leidel L, Vellozzi C et al (2009) Postlicensure safety            treatment: when early is early. Autoimmun Rev 10:55–60
    surveillance for quadrivalent human papillomavirus recombinant          34. Mok CC, Ho LY, Fong LS, To CH (2012) Immunogenicity and
    vaccine. JAMA 302:750–757                                                   safety of a quadrivalent human papillomavirus vaccine in patients
11. Franco EL, Harper DM (2005) Vaccination against human papil-                with systemic lupus erythematosus: a case–control study. Ann
    lomavirus infection: a new paradigm in cervical cancer control.             Rheum Dis [Epub ahead of print]
    Vaccine 23:2388–2394                                                    35. Conti F, Rezai S, Valesini G (2008) Vaccination and autoimmune
12. Tomljenovic L, Shaw CA (2012) Too fast or not too fast: the                 rheumatic diseases. Autoimmun Rev 8:124–128
    FDA's approval of Merck's HPV vaccine Gardasil. J Law Med               36. Chang J, Campagnolo D, Vollmer TL, Bomprezzi R (2011)
    Ethics 40:673–681                                                           Demyelinating disease and polyvalent human papillomavirus vac-
13. Orbach H, Agmon-Levin N, Zandman-goddard G (2010) Vaccines                  cination. J Neurol Neurosurg Psychiatry 82:1296–1298
    and autoimmune diseases of the adult. Discov Med 9:90–97                37. Souayah N, Michas-martin PA, Nasar A et al (2011) Guillain–Barré
14. Verstraeten T, Descamps D, David MP et al (2008) Analysis of adverse        syndrome after Gardasil vaccination: data from vaccine. Adverse
    events of potential autoimmune aetiology in a large integrated safety       Event Reporting System 2006–2009. Vaccine 29:886–889
    database of AS04 adjuvanted vaccines. Vaccine 26:6630–6638              38. Sutton I, Lahoria R, Tan I, Clouston P, Barnett M (2009) CNS demy-
15. Soldevilla HF, Briones SF, Navarra SV (2012) Systemic lupus                 elination and quadrivalent HPV vaccination. Mult Scler 15:116–119
    erythematosus following HPV immunization or infection? Lupus            39. Future I/II Study Group, Dillner J, Kjaer SK, Wheeler CM et al
    21:158–161                                                                  (2010) Four year efficacy of prophylactic human papillomavirus




                                                                            6                                                  Exhibit 189
           Case
Clin Rheumatol (2013)2:20-cv-02470-WBS-JDP
                      32:1301–1307                               Document 8 Filed 12/29/20 Page 52 of 341                              1307

    quadrivalent vaccine against low grade cervical, vulvar, and vag-    42. van Assen S, Agmon-Levin N, Elkayam O et al (2011) EULAR
    inal intraepithelial neoplasia and anogenital warts: randomised          recommendations for vaccination in adult patients with autoim-
    controlled trial. BMJ 341:c3493                                          mune inflammatory rheumatic diseases. Ann Rheum Dis 70:414–
40. Chao C, Klein NP, Velicer CM et al (2012) Surveillance of auto-          422
    immune conditions following routine use of quadrivalent human        43. van Assen S, Bijl M (2012) Immunization of patients with auto-
    papillomavirus vaccine. J Intern Med 271:193–203                         immune inflammatory rheumatic diseases (the EULAR recom-
41. Tomljenovic L, Shaw CA (2012) No autoimmune safety signal                mendations). Lupus 21:162–167
    after vaccination with quadrivalent HPV vaccine Gardasil? J Intern   44. Soriano A, Manna R (2012) Quantifying the efficacy of influenza
    Med 271(2):193–203                                                       vaccine. Lancet Infect 12:659–660




                                                                         7                                                Exhibit 189
Case 2:20-cv-02470-WBS-JDP Document 8 Filed 12/29/20 Page 53 of 341




  EXHIBIT 190
            Case 2:20-cv-02470-WBS-JDP Document 8 Filed 12/29/20 Page 54 of 341

Self-Organized Criticality Theory of Autoimmunity
Ken Tsumiyama1, Yumi Miyazaki1, Shunichi Shiozawa1,2,3,4*
1 Department of Biophysics, Kobe University Graduate School of Health Science, Kobe, Japan, 2 Department of Medicine, Kobe University Graduate School of Medicine,
Kobe, Japan, 3 The Center for Rheumatic Diseases, Kobe University Hospital, Kobe, Japan, 4 Global Center of Excellence (GCOE), Tokyo, Japan



     Abstract
     Background: The cause of autoimmunity, which is unknown, is investigated from a different angle, i.e., the defect in
     immune ‘system’, to explain the cause of autoimmunity.

     Methodology/Principal Findings: Repeated immunization with antigen causes systemic autoimmunity in mice otherwise not
     prone to spontaneous autoimmune diseases. Overstimulation of CD4+ T cells led to the development of autoantibody-inducing
     CD4+ T (aiCD4+ T) cell which had undergone T cell receptor (TCR) revision and was capable of inducing autoantibodies. The
     aiCD4+ T cell was induced by de novo TCR revision but not by cross-reaction, and subsequently overstimulated CD8+ T cells,
     driving them to become antigen-specific cytotoxic T lymphocytes (CTL). These CTLs could be further matured by antigen cross-
     presentation, after which they caused autoimmune tissue injury akin to systemic lupus erythematosus (SLE).

     Conclusions/Significance: Systemic autoimmunity appears to be the inevitable consequence of over-stimulating the host’s
     immune ‘system’ by repeated immunization with antigen, to the levels that surpass system’s self-organized criticality.

  Citation: Tsumiyama K, Miyazaki Y, Shiozawa S (2009) Self-Organized Criticality Theory of Autoimmunity. PLoS ONE 4(12): e8382. doi:10.1371/journal.
  pone.0008382
  Editor: Derya Unutmaz, New York University, United States of America
  Received September 11, 2009; Accepted November 30, 2009; Published December 31, 2009
  Copyright: ß 2009 Tsumiyama et al. This is an open-access article distributed under the terms of the Creative Commons Attribution License, which permits
  unrestricted use, distribution, and reproduction in any medium, provided the original author and source are credited.
  Funding: This work is supported by the Global Center of Excellence (GCOE) Program grant from the Ministry of Education, Culture, Sports, Science and
  Technology of Japan, and the Japan Science and Technology Organization. The funders had no role in study design, data collection and analysis, decision to
  publish, or preparation of the manuscript.
  Competing Interests: The authors have declared that no competing interests exist.
  * E-mail: shioz@med.kobe-u.ac.jp



Introduction                                                                        that 26 immunization with staphylococcus enterotoxin B
                                                                                    (SEB) caused SEB-reactive Vb8+CD4+ T cells from BALB/c
    Since ‘clonal selection theory of immunity’ of F. Macfarlane Burnet             mice to become anergized. However, these cells recovered
and subsequent molecular biological discoveries on V(D)J recombi-                   from anergy to divide and produce IL-2 after further immuni-
nation and the diversity and individuality of immune response, how                  zation 86 with SEB (Figure S1A). This was accompanied by the
autoimmunity arises remains unclear. Apart from the term ‘autoim-                   induction of autoantibodies, including IgG- and IgM-rheumatoid
munity’ which is now ready-made, in the present study, we tried to see              factor (RF), anti-Sm antibody, and in particular, RF reactive
the pathogenesis of autoimmunity from different angle and test the                  against galactose-deficient IgG, typically found in human
integrity of immune ‘system’. The method we have chosen was to                      autoimmunity [2] (Figure 1A). Autoantibodies can also be
stimulate the system maximally by antigen to the levels far beyond its              induced by other conventional antigens, including ovalbumin
steady-state just like testing the capability of automobile. In a perfectly         (OVA) or keyhole limpet hemocyanin (KLH) (Figure S2) as long
reproducible experiments in which the mice not prone to autoimmune                  as immunizing antigen is correctly presented to T cells (Figure
diseases were immunized repeatedly with antigen, we have unexpect-                  S1B). CD4+ T cells of repeatedly-immunized mice become fully
edly and surprisingly discovered that overstimulation of immune                     matured, expressing CD45RBlo, CD27lo and CD122hi (data not
system beyond its self-organized criticality inevitably leads to systemic           shown), and these primed CD4+ T cells can confer RF generation
autoimmunity. Subsequent detailed molecular analyses revealed in the                in naı̈ve recipients following adoptive transfer (Figure 1B). The
first that autoantibodies are induced not by cross reaction to antigen              induction of autoantibodies is independent of CD8+ T cells or
but by de novo T cell receptor (TCR) revision. Second, final maturation             MHC class I-restricted antigen presentation for the following
of effector cytotoxic T lymphocyte (CTL) via antigen cross-presenta-                reasons. First, both RF and anti-dsDNA antibody can be
tion is sine qua non for generating autoimmune tissue injury. Most                  consistently induced upon repeated immunization of b2-micro-
importantly, we now show that autoimmunity arises not from ‘auto-                   globulin (b2m)-deficient BALB/c mice with OVA. b2m-deficient
immunity’, but as a natural consequence of normal immune response                   mice are deficient in CD8+ T cells, which are reduced to
when stimulated maximally beyond system’s self-organized criticality.               ,0.8% of splenic T cells [3] (Figure S3). Second, the ability to
                                                                                    induce autoantibodies was transferable from OVA-immunized
Results                                                                             BALB/c mice to b2m-deficient mice solely via CD4+ T cells
                                                                                    (Figure 1C). Thus, CD4+ T cells from repeatedly-immunized
Induction of Autoantibodies                                                         mice acquire the ability to induce autoantibodies. We refer to
  Consistent with the common observation that T cells become                        these as autoantibody-inducing CD4+ T (aiCD4+ T) cells in this
anergic after strong stimulation with antigen [1], we observed                      communication.


       PLoS ONE | www.plosone.org                                               1                          December 2009 | Volume 4 | Issue 12 | e8382
                                                                               1                                                          Exhibit 190
           Case 2:20-cv-02470-WBS-JDP Document 8 Filed 12/29/20 Page 55Cause
                                                                         of 341
                                                                             of Autoimmunity




Figure 1. Induction of autoantibodies and proteinuria. BALB/c mice were repeatedly injected i.p. with 25 mg SEB, 500 mg OVA or PBS every 5 d.
(A) Serum IgG- and IgM-RFs, anti-galactose-deficient IgG and anti-Sm antibodies were measured using ELISA. The arbitrary unit (AU) of 1.0 is equivalent
to the titer obtained from sera of prototypic autoimmune MRL/lpr mice. Data from each mouse are connected by dotted lines. (B) Adoptive transfer of
splenic B, T, CD4+ T or CD8+ T cells of SEB-, OVA- or PBS-immunized BALB/c mice into naı̈ve BALB/c mice. The recipient mice were given single i.p.
injection of 25 mg SEB or 500 mg OVA 24 h after cell transfer, and autoantibodies were measured 2 weeks later. (C) Adoptive transfer of cells from
OVA-immunized BALB/c mice into b2m-deficient mice.
doi:10.1371/journal.pone.0008382.g001


       PLoS ONE | www.plosone.org                                         2                         December 2009 | Volume 4 | Issue 12 | e8382
                                                                         2                                                      Exhibit 190
           Case 2:20-cv-02470-WBS-JDP Document 8 Filed 12/29/20 Page 56Cause
                                                                         of 341
                                                                             of Autoimmunity



Mechanism of Autoantibody Induction                                          not thymocytes, from mice immunized 86 with SEB showed
   To further clarify the characteristics of aiCD4+ T cells, we              skewed length profiles, suggesting that TCR revision was in
examined their TCR repertoire by spectratyping of their                      progress at periphery of the spleen. Genes encoding components
complementarity determining region 3 (CDR3) [4]. Combinato-                  of the V(D)J recombinase complex were specifically re-expressed
rial assessment of Vb and Jb showed that the CDR3 length profiles            in mice immunized 86 with SEB, including the recombination-
of CD4+ splenocytes in mice immunized either 86with PBS or 26                activating genes 1 and 2 (RAG1/2), terminal deoxynucleotidyl
with SEB fit a normal Gaussian curve, typical of a diverse and               transferase (TdT) and surrogate TCRa chain (pTa) [5] (Figure 2B).
unbiased TCR repertoire (Figure 2A). However, splenocytes, but               The RAG1 gene is expressed in vivo after immunization 86 with




Figure 2. TCR revision upon repeated immunization with antigen. (A) TCR CDR3 length profiles of mice immunized 86 with PBS, 26 or 86
with SEB. TCR repertoire of splenic CD4+ T cell was skewed only after immunization 86 with SEB. (B) Expression of V(D)J recombinase complex and
related molecules in the spleen of PBS- or SEB-injected BALB/c mice. (C) GFP+ cells in the Vb8+CD4+ T population of rag1/gfp knock-in mice. IgG-RF as
induced in rag1/gfp knock-in mice after immunization 86 with SEB (lower left). The GFP+ T cell fraction was also increased among Vb8+CD4+ T cells
(mean 6 SD, 4–5 mice/group). (D) TCRa chain revision in the spleen of mice immunized 86with SEB was determined by LM-PCR detection of dsDNA
breaks at the RSS flanking the TCRAV2, with PCR-amplified TCRa constant region (TCRAC) as a DNA quality control.
doi:10.1371/journal.pone.0008382.g002


       PLoS ONE | www.plosone.org                                        3                         December 2009 | Volume 4 | Issue 12 | e8382
                                                                        3                                                     Exhibit 190
           Case 2:20-cv-02470-WBS-JDP Document 8 Filed 12/29/20 Page 57Cause
                                                                         of 341
                                                                             of Autoimmunity


SEB in rag1/gfp knock-in mice [6] (Figure 2C). In these mice,                recipient mice following cell transfer (Figure S5). Second,
serum RF was increased in conjunction with an increase of GFP-               autoimmune tissue injury is not induced by the transfer of CD8+
expressing Vb8+CD4+ T cells in the spleen. To directly prove that            T cells from OVA-immunized wild-type mice into b2m-deficient
V(D)J recombination took place at the periphery in spleen, we                mice (Figure 1C). And finally, CD8+ T cell transfer must be
used ligation-mediated PCR (LM-PCR) to detect blunt-end DNA                  accompanied by at least a 16 booster immunization with OVA to
fragments harboring a rearranged coding V region flanked by                  induce autoimmune tissue injury in the recipient mice (Figure S6).
recombination signal sequences (RSS) [7,8]. We identified                    The findings indicate that full-matured, IFNc-producing effector
rearranged intermediates corresponding to the TCRa variable                  CD8+ T cells are required for the induction of autoimmune tissue
region 2 (TCRAV2) in the splenocytes of mice immunized 86 with               injury, provided that the relevant antigen is correctly presented on
SEB (Figure 2D). These findings indicate that repeated immuni-               the target organs. These are well-established characteristic of CTL
zation with conventional antigen can induce the generation of                and not novel. We show, however, that (i) CTL is induced through
aiCD4+ T cells which have undergone TCR revision and are                     an immune, but not ‘autoimmune’, process, and that (ii)
capable of stimulating B cells [9]. This observation is in line with         autoimmune tissue injury inevitably occurs when CD8+ T cells
previous findings showing that such somatic mutations occur often            are overstimulated to become matured effector CTLs. The latter
in lymphocytes, a process which is considered to be a major                  means that regardless of how CTL is induced, the consequence of
stochastic element in the pathogenesis of autoimmunity [10,11].              CTL over-induction is immune tissue injury.
Thus, overstimulation of CD4+ T cells by repeated immunization
with antigen and induction of full maturation inevitably leads to            Antigen Cross-Presentation
the generation of aiCD4+ T cells which have undergone TCR                       We next show that antigen cross-presentation is required for the
revision and are capable of inducing autoantibodies. Importantly,            induction of CTL and tissue injury. To test this, we co-cultured
the present study shows that such aiCD4+ T cells are induced by de           OVA-pulsed dendritic cells (DC) from mice immunized 126 with
novo TCR revision but not by cross-reaction to antigen.                      OVA together with T cells from OVA-TCR transgenic DO11.10
                                                                             mice exclusively expressing OVA-reactive TCR [19]. We show
Induction of Autoimmune Tissue Injury                                        that OVA-reactive DO11.10 CD8+ T cells are activated upon co-
   Repeated immunization with OVA can also lead to autoim-                   culture with OVA-pulsed DCs (Figure 4C and Figure S7). Further,
mune tissue injury and the production of autoantibodies reactive             autoimmune tissue injury and the increase in IFNc+CD8+ T cells,
against IgG, Sm and dsDNA (Figure 3 and Figure S2A). Serum                   but not of autoantibody generation, were both abrogated by
immune complex (IC), proteinuria, and the deposition of IC and               adding chloroquine (CQ), an inhibitor of antigen cross-presenta-
OVA in the kidney were noted in mice immunized 126with OVA                   tion (Figure 4C). This indicates that antigen cross-presentation is
(Figure 3A). Typical diffuse proliferative glomerular lesions were           required for the expansion of IFNc-producing CD8+ T cells and
seen in the kidney, and these glomeruli were infiltrated with CD8+           autoimmune tissue injury.
T cells. These observations resemble the clinical features observed
in lupus patients, who typically exhibit an increase in CD8+ T               aiCD4+ T Cell Helps CD8+ T Cell to Induce Tissue Injury
cells in the peripheral blood and infiltration of CD8+ T cells in               Since CTL appear to play a rather passive role in autoimmu-
kidney [12,13]. Immunization of mice 126 with OVA led to re-                 nity, we next studied whether or not aiCD4+ T cell help is required
expression of the V(D)J recombinase complex and enlargement of               for the induction of autoimmune tissue injury. Since anti-CD4
the spleen (Figure S4A), and an increase in anti-dsDNA antibody,             treatment almost abrogates generation of IFNc-producing CD8+
which is uniquely linked to autoimmune tissue injury in lupus                T cell and autoimmune tissue injury in OVA-immunized BALB/c
nephritis [14] (Figure S2A). Pathological findings included diffuse          mice (Figure S8), to test whether this CD4+ T cell-mediated help is
membranous (wire-loop) and/or proliferative glomerulonephritis               mediated by aiT cells or antigen-specific T cells, we have
in the kidney (Figure 3A), infiltration of plasma cells around               transferred CD4+ T cells from mice immunized 126 with KLH
hepatic bile ducts (Figure S4B), enlarged lymphoid follicles with            into CD4+ T-depleted BALB/c mice immunized 86 with OVA
marked germinal center in spleen (Figure S4B), occasional                    (Figure 4D). Because full-matured IFNc+ CTLs do not develop
lymphocyte infiltration into the salivary glands (data not shown),           with less than 86 immunization with OVA (Figure S9), this
lymphoid cell infiltration into the thyroid, and perivascular                experiment can test the ability of aiCD4+ T cells that have
infiltration of neutrophils and macrophages into the skin dermis             undergone TCR revision to promote the maturation of OVA-
of the auricle (Figure S4B). The lupus band test, diagnostic of SLE,         specific CTL. The result showed that both autoimmune tissue
was positive in the skin at the epidermal-dermal junction                    injury and OVA-specific IFNc+CD8+ T cells arose in these mice
(Figure 3B).                                                                 after transfer, indicating that aiCD4+ T cells with de novo TCR
                                                                             revision are required for the maturation of CD8+ T cell and
Mechanism of Autoimmune Tissue Injury                                        autoimmune tissue injury (Figure 4D).
   It has been shown previously that IFNc is increased in
association with autoimmune tissue injury [15–17]. Consistent                Discussion
with this, we found that the number of IFNc+CD8+ T cells, but
not regulatory T or T helper 17 cells, was increased following                 The present findings are consistent with the current consensus
immunization 126 with OVA (Figure 4A and data not shown).                    that CD4+ T cells normally die via activation-induced cell death
We also observed an expansion of IFNc-producing effector/                    (AICD) after repeated exposure to a single antigen, while naı̈ve
memory CD8+ T cells, which are necessary for adaptive immunity               CD4+ T cells having a ‘cross-reactive’ TCR with lower affinity can
[18] (Figure 4A). These IFNc-producing CD8+ T cells were                     be activated through repeated exposure to the same antigen and
observed to have infiltrated into OVA-deposited glomeruli of                 survive due to weak TCR signaling, ultimately acquiring
OVA-immunized mice (Figure 3A). CD8+ T cells are required for                autoreactivity [20]. We show here, however, that aiCD4+ T cells
tissue injury based on the following observations. First, the transfer       are induced not by cross-reaction, but by de novo TCR revision.
of CD8+ T cells can induce renal lesions in mice (Figure 4B), as             The aiCD4+ T cells thus generated induce not only autoantibodies
well as the generation of new IFNc+CD8+ T cells in the spleens of            but also full-maturation of CD8+ T cells leading to autoimmune


       PLoS ONE | www.plosone.org                                        4                       December 2009 | Volume 4 | Issue 12 | e8382
                                                                         4                                                  Exhibit 190
           Case 2:20-cv-02470-WBS-JDP Document 8 Filed 12/29/20 Page 58Cause
                                                                         of 341
                                                                             of Autoimmunity




Figure 3. Induction of autoimmune tissue injury. BALB/c mice were injected i.p. with 500 mg OVA every 5 d. (A) Serum IC measured 2 d after
final immunization, expressed as AU. Proteinuria assessed 9 d after final immunization: grades 1, 2 and 3 represent 30–100 mg/dl, 100–300 mg/dl and
300–1000 mg/dl of urinary protein, respectively (upper left). Representative histopathology of kidneys from mice immunized 126 with PBS or OVA
(lower left) (H&E staining, bar = 20 mm; original magnification 6400): glomerular expansion with cellular infiltration including eosinophils seen under
the same magnification. Immunohistochemistry for deposited IC, IgG, C3 and OVA (upper right) (bar = 50 mm; original magnification 6200), and cells
infiltrated into glomeruli (bar = 20 mm; original magnification 6300), stained in serial tissue sections using anti-CD8a (53–6.7) and anti-IFNc (R4-6A2)
monoclonal antibodies, in the specimens of mice immunized 126 with OVA (lower right). (B) Lupus band test stained with anti-IgG and anti-C3
antibodies (bar = 20 mm; original magnification 6400).
doi:10.1371/journal.pone.0008382.g003



       PLoS ONE | www.plosone.org                                          5                         December 2009 | Volume 4 | Issue 12 | e8382
                                                                          5                                                      Exhibit 190
           Case 2:20-cv-02470-WBS-JDP Document 8 Filed 12/29/20 Page 59Cause
                                                                         of 341
                                                                             of Autoimmunity




Figure 4. Expansion of CD8+ T cells and antigen cross-presentation. (A) Spleen cells stimulated with 50 ng/ml phorbol myristate acetate
(PMA) and 500 ng/ml ionomycin for 4 h in the presence of brefeldin A (10 mg/ml) and stained for intracellular IFNc (upper). Subsets of CD8+ T cells
categorized into naı̈ve (CD44lowCD62Lhigh), effector (CD44highCD62Llow), and memory (CD44highCD62Lhigh) fractions (middle). Flow cytometry of IFNc+
cells within naı̈ve or effector/memory CD8+ T cell populations. Spleen cells were separated into naı̈ve (CD44low) and effector/memory (CD44high) cells
using CD44 MACS beads, and IFNc+ cells within the CD8+ T population was evaluated (lower). (B) Adoptive transfer of splenocytes of OVA-immunized
BALB/c mice into naı̈ve recipients. The recipients were injected with 500 mg OVA 24 h after cell transfer, and proteinuria examined 2 weeks later. (C)
Cross-presentation of OVA to CD8+ T cells. Splenic CD11c+ DC from OVA-immunized or control mice were incubated in the presence (OVA(+)) or
absence (OVA(2)) of 1 mg/ml OVA with or without chloroquine (CQ) (20 mg/ml) for 3 h, followed by a co-culture with KJ1-26+CD8+ T cells of DO11.10
transgenic mice for 24 h to examine surface expression of CD69 (upper). Inhibition of cross-presentation in vivo by administration of 250 mg CQ per
mouse 3 h prior to immunization with OVA or PBS. IFNc+CD8+ T cells (middle), autoantibodies and proteinuria (lower) after 126 immunization. (D)
Requirement of autoantibody-inducing CD4+ T cells for CD8+ T cell-mediated autoimmune tissue injury. BALB/c mice were immunized 126with KLH,
and CD4+ T cells were isolated using MACS beads. Cells were transferred into the anti-CD4 antibody-treated recipient mice immunized 86with OVA.
Percent matured CTL, i.e., IFNc+CD8+ T cells, and proteinuria were measured 2 weeks after booster immunization 16 with KLH.
doi:10.1371/journal.pone.0008382.g004



       PLoS ONE | www.plosone.org                                         6                        December 2009 | Volume 4 | Issue 12 | e8382
                                                                         6                                                     Exhibit 190
           Case 2:20-cv-02470-WBS-JDP Document 8 Filed 12/29/20 Page 60Cause
                                                                         of 341
                                                                             of Autoimmunity


tissue injury akin to human SLE. Thus, induction of aiCD4+ T                antibody, followed by fixation with 2% formaldehyde, permeabi-
cells is a critical step, and subsequent induction of effector CTL is       lization with 0.5% saponin (Sigma) and stained for IFNc.
a critical next step in the development of autoimmunity [21,22].               For adoptive cell transfer, B, T, CD4+ T and CD8+ T cells were
The question of how autoimmunity is triggered can therefore be              isolated from spleens to .90% purity using MACS beads
deduced to the quantitative response of host against immunizing             (Miltenyi Biotec, Germany). The cells were transferred into naı̈ve
antigen, i.e., the ability of host to present and/or cross-present          BALB/c or b2m-deficient mice via i.p. (56106/mouse) or i.v.
antigen. It then follows that the ability of certain antigens such as       (2.56107/mouse) injection. The recipients received a single i.p.
measles virus to cause autoimmunity may be due to their ability, in         injection of 25 mg SEB or 500 mg OVA 24 h after cell transfer,
conjunction with its ability to present antigen, to overstimulate           and sera, urine and organ of recipients were studied 2 weeks
CD4+ and/or CD8+ T cells of certain hosts beyond integrity of               afterwards.
their immune system. Living organisms are constantly exposed to                BALB/c mice were injected i.p. with 200 mg anti-CD4 antibody
a broad range of environmental antigens, as exemplified by the              (GK1.5; BioLegend) to deplete CD4+ T cell 24 h after
recent re-emergence of measles virus infection among a subpop-              immunization 86 with OVA. Four days later, CD4+ T cells from
ulation of Japanese young adults who were not vaccinated against            mice immunized 126 with KLH were transferred to the CD4+
the virus. We therefore conclude that systemic autoimmunity                 T-depleted mice. The recipient mice received a single i.p. injection
necessarily takes place when host’s immune ‘system’ is overstim-            of 100 mg KLH 24 h after the cell transfer.
ulated by external disturbance, i.e., repeated exposure to antigen,
to the levels that surpass system’s self-organized criticality, and         Assay for Mediators
propose here ‘self-organized criticality theory’ explaining the cause
                                                                               Sera were assayed for anti-Sm antibody using Sm antigen
of autoimmunity.
                                                                            (ImmunoVision, Springdale, AR), RF (Shibayagi Co., Gunma,
                                                                            Japan), RF for galactose-deficient IgG (Eisai Co., Ltd., Tokyo,
Materials and Methods                                                       Japan) and anti-dsDNA antibody using dsDNA (Worthington
                                                                            Biochemical Co., Lakewood, NJ) after digestion by S1 nuclease
Ethics Statement
                                                                            (Promega, Madison, WI). Serum IC was detected using goat anti-
  This study was approved by the Institutional Animal Care and
                                                                            C3 antibody (Bethyl Lab.).
Use Committee and carried out according to the Kobe University
Animal Experimental Regulations.
                                                                            CDR3 Length Spectratyping
Reagents                                                                       cDNAs from thymocytes and CD4+ splenocytes were subjected
                                                                            to PCR amplification using Cb- and Vb8-specific primers.
  APC (allophycocyanin)-conjugated antibody against CD4
                                                                            Amplified products were subjected to run-off reactions using three
(RM4-5), and PE-conjugated antibodies against CD62L (MEL-
14), CD69 (H1.2F3) and were purchased from BioLegend (San                   fluorophore-labeled Jb primers, Jb1.1, Jb1.3 and Jb2.4, and
Diego, CA); FITC-conjugated antibodies against CD44 (IM7.8.1)               analyzed by GeneScan software (Perkin-Elmer Applied Biosys-
and DO 11.10 clonotypic TCR (KJ1-26) and PE-conjugated rat                  tems, Emeryville, CA) [4].
IgG1 isotype control from CALTAG Laboratories (Burlingame,
CA); PE-Cy5 (phycoerythrin-cyanin 5)-conjugated antibody                    RT-PCR
against CD8a (53-6.7), PE-conjugated antibodies against Vb8                    Total RNA was reversely transcribed to cDNA and amplified by
TCR (F23.1) and IFNc (XMG1.2) from BD PharMingen (San                       PCR [23]. The products were fractionated by electrophoresis and
Diego, CA).                                                                 transferred to nylon membranes (Roche Diagnostics, Mannheim,
                                                                            Germany). The membranes were hybridized to fluorescein end-
Animal Studies                                                              labeled probes and visualized by alkaline phosphatase (ALP)-labeled
   Animal studies with BALB/c female mice (Japan SLC, Inc.,                 anti-fluorescein antibody and Gene Images CDP-Star chemilumi-
Hamamatsu, Japan) and DO11.10 TCR transgenic mice [19]                      nescence reaction (Amersham Pharmacia Biotech, Piscataway, NJ).
(Jackson Laboratory, Bar Harbor, ME), b2m-deficient mice [3]                The primers and probes were: 59-CCAAGCTGCAGACATTC-
and rag1/gfp knock-in mice [6] of BALB/c background were                    TAGCACTC-39 (forward), 59-CAACATCTGCCTTCACGTCG-
performed with the approval of the Institutional Review Board.              ATCC-39 (reverse) and 59-AACATGGCTGCCTCCTTGCCG-
Mice (8 weeks-old) were immunized with 25 mg SEB (Toxin                     TCTACCCT-39 (probe) for RAG1 [24]; 59-CACATCCACAAG-
Technologies, Sarasota, FL), 500 mg OVA (grade V; Sigma, St.                CAGGAAGTACAC-39 (forward), 59-GGTTCAGGGACATCT-
Louis, MO), 100 mg KLH (Sigma) or PBS by means of i.p.                      CCTACTAAG-39 (reverse) and 59-GCAATCTTCTCTAAAGA-
injection every 5 d.                                                        TTCCTGCTACCT-39 (probe) for RAG2 [24]; 59-GAACAAC-
   Frozen sections of kidney and dermis were stained for C3, IgG            TCGAAGAGCCTTCC-39 (forward), 59-CAAGGGCATCCGT-
or OVA using goat anti-C3 (Bethyl laboratories, Inc., Montgom-              GAATAGTTG-39 (reverse) and 59-ATTCGGTCACCCACATT-
ery, TX) and Alexa Fluor 488-conjugated anti-goat IgG antibodies            GTGGCAGAGAAC-39 (probe) for TdT; 59-CAACTGGGTCAT-
(Molecular Probes, Eugene, OR), Alexa Fluor 594-conjugated                  GCTTCTCC-39 (forward), 59-TGGCTGTCGAAGATTCCC-39
anti-mouse IgG antibody (Molecular Probes), or rabbit anti-OVA              (reverse) and 59-CCGTCTCTGGCTCCACCCATCACACTG-
antibody (Sigma). For CD8 or IFNc staining, paraffin-embedded               CT-39 (probe) for pTa.
sections of kidney were stained with rat antibodies against CD8a
(53-6.7; BD PharMingen) or IFNc (R4-6A2; BD PharMingen),                    LM-PCR
followed by reaction with VECTASTAIN Elite ABC rat IgG kit                     DNA (1 mg) was ligated to 20 mM BW linker using T4 ligase
(Vector, Burlingame, CA).                                                   (Takara Bio Inc., Shiga, Japan) [25]. Primary PCR was performed
   To detect intracellular IFNc, cells (16106/ml) were stimulated           using 200 ng ligated DNA, BW-1HR primer (59-CCGGGA-
with 50 ng/ml phorbol myristate acetate (PMA; Sigma) and                    GATCTGAATTCGTGT-39) [24], primer specific for 39 flanking
500 ng/ml ionomycin (Sigma) in the presence of brefeldin A                  sequence of TCRAV2 (59-AGATGATACAGAGACAAAATGT-
(10 mg/ml; Sigma). After 4 h, cells were stained with anti-CD8              GAGC-39) and 2 U of AmpliTaq Gold DNA polymerase (Applied


      PLoS ONE | www.plosone.org                                        7                       December 2009 | Volume 4 | Issue 12 | e8382
                                                                        7                                                  Exhibit 190
          Case 2:20-cv-02470-WBS-JDP Document 8 Filed 12/29/20 Page 61Cause
                                                                        of 341
                                                                            of Autoimmunity


Biosystems, Foster City, CA). A second PCR was performed using            immunization, AU 1.0 = equivalent detected in sera of MRL/lpr
1 ml of the first PCR product (diluted 1/100), BW-1HR, and nested         mice.
primer specific for 39 flanking sequence of TCRAV2 (59-TATTGTG-           Found at: doi:10.1371/journal.pone.0008382.s002 (1.00 MB TIF)
GATGCTAACAAGTGCTTTC-39). Amplified DNA was trans-
                                                                          Figure S3 Induction of autoantibodies in CD8+ T cell-deficient
ferred to membranes and visualized using fluorescein end-labeled
                                                                          mice. b2m-deficient mice were immunized with 500 mg OVA via
probe specific for TCRAV2 (59-TAACATAAGAATGCACCGCT-
                                                                          i.p. injection every 5 d, and IgG-RF, anti-dsDNA antibody, and
TACACC-39) and ALP-labeled anti-fluorescein antibody. Primers
                                                                          proteinuria were measured.
for control TCRAC region were amplified using the primers 59-
                                                                          Found at: doi:10.1371/journal.pone.0008382.s003 (0.69 MB TIF)
CAGAACCCAGAACCTGCTGTG-39 and 59-ACGTGGCAT-
CACAGGGAA-39. Nomenclature of the TCRA gene segments                      Figure S4 Expression of V(D)J recombinase complex and
was according to the ImMunoGeneTics (IMGT) database (http://              histopathology of OVA-immunized BALB/c mice. (A) Expression
imgt.cines.fr).                                                           of V(D)J recombinase complex after immunization 126with OVA
                                                                          as detected using RT-PCR (upper left). GFP+ cells in the CD4+ T
Antigen Cross-Presentation                                                cell of rag1/gfp knock-in mice after immunization 126 with OVA
  OVA-reactive CD8+ T cells were isolated from spleens of DO              (lower left). Appearance and weights of spleens and a represen-
11.10 mice using MACS beads (Miltenyi Biotec). CD11c+ DCs                 tative low-magnification view of the spleens from PBS- and OVA-
(46105/well) were isolated using MACS beads (Miltenyi Biotec)             immunized mice (right, mean 6 SD, 9 mice/group). Enlarged
and incubated with 1 mg/ml OVA for 3 h, then co-cultured with             lymphoid follicles with marked germinal centers were seen in mice
DO11.10 CD8+ T (KJ1-26+CD8+) cells (26105/well) for 24 h,                 immunized with OVA (H&E staining, bar = 200 mm; original
and the expression of CD69 on DO11.10 CD8+ T cells was                    magnification 620). (B) Representative renal and extra-renal
examined. IL-2 and IFNc in culture supernatants were measured             histopathology in the mice immunized 126 with OVA. A wire-
by ELISA (Biosource, Camarillo, CA).                                      loop-like massive membranous glomerulonephritis in the kidney
  To inhibit cross-presentation, mice were immunized in vivo with         (upper left) (PAS staining, bar = 20 mm; original magnification
250 mg of chloroquine (Sigma) 3 h prior to immunization with              6400), plasma cell infiltrates around bile ducts (upper middle) (bar
500 mg OVA or PBS every 5 d. Presence of autoantibodies was               = 20 mm; original magnification 6400), expansion of lymphoid
analyzed 2 d after each immunization, and proteinuria and                 follicle in the white pulp of spleen (upper right) (bar = 200 mm;
IFNc+CD8+ T cells were examined 9 d after the final                       original magnification 640), focal infiltrates of mononuclear cells
immunization.                                                             to thyroid (lower left) (bar = 50 mm; original magnification 6100),
                                                                          and diffuse infiltration of inflammatory cells into auricular
                                                                          subcutaneous tissue (upper right) (bar = 50 mm; original magni-
Statistical Analysis                                                      fication 6200).
  Statistical analyses were performed using Student’s t test, and
                                                                          Found at: doi:10.1371/journal.pone.0008382.s004 (6.01 MB TIF)
the data are expressed as the mean 6 SD.
                                                                          Figure S5 The de novo generation of IFNc-producing CD8+ T
Supporting Information                                                    cells in recipient mice after cell transfer. Percentage of IFNc+ cells
                                                                          within the CD8+ T population of the recipient mice was examined
Figure S1 Induction of autoantibodies depends on correct                  2 weeks after cell transfer (mean 6 SD, 5 mice/group).
presentation of antigen to T cells. (A) BALB/c mice were                  Found at: doi:10.1371/journal.pone.0008382.s005 (0.73 MB TIF)
repeatedly injected i.p. with 25 mg of SEB or PBS every 5 d.
Sorted Vb8+CD4+splenocytes obtained 9 d after the final                   Figure S6 Transfer of the ability to induce anti-ds DNA
immunization were stimulated in vitro with plate-bound 2 mg/ml            antibody or tissue injury by transfer of CD4+ or CD8+ T cells,
anti-CD3 (145-2C11; Cederlane, Ontario, Canada) and 5 mg/ml               respectively. Adoptive transfer of cells from OVA-immunized mice
anti-CD28 (37.51; BD PharMingen) antibodies for 24 h. Culture             into naı̈ve BALB/c mice, with or without 16 booster injection of
supernatant assayed for IL-2 (mean 6 SD, 5 mice/group), or the            OVA (500 mg, 24 h post-transfer). Autoantibodies and proteinuria
cells were labeled with carboxyfluorescein diacetate succinimidyl         measured 2 weeks later.
ester (CFSE; Molecular Probes) and further cultured for 72 h              Found at: doi:10.1371/journal.pone.0008382.s006 (0.70 MB TIF)
followed by flow cytometry. (B) Requirement of correct antigen            Figure S7 Antigen-specific activation of T cells and the
presentation for induction of RF. Induction of RF after                   expression of MHC class I on DC. (A) Spleen cells were cultured
immunization 86 with SEB in B10.D2 and BALB/c mice                        with or without 1 mg/ml of OVA for 24 h, and the expression of
(efficient in presenting SEB) and in C57BL/6 (B6) mice (inefficient       CD69 on CD4+ T or CD8+ T cells was examined by flow
in presenting SEB).                                                       cytometry. (B) DC from PBS- or OVA-immunized mice (PBS DC
Found at: doi:10.1371/journal.pone.0008382.s001 (1.17 MB TIF)             or OVA DC) were incubated in the presence or absence of
Figure S2 Generation of autoantibodies after repeated immu-
                                                                          chloroquine (CQ) (20 mg/ml) for 2 h and OVA (1 mg/ml) for 3h.
                                                                          OVA- and/or CQ-pulsed DCs were stained with biotin-
nization with antigen. (A) The 8 week-old BALB/c mice were
                                                                          conjugated anti-H-2kd antibody (SF1-1.1; BD PharMingen) and
injected i.p. with 500 mg OVA every 5 d, and serum RF and anti-
                                                                          PE-conjugated streptavidin (BioLegend).
Sm, and anti-dsDNA antibodies (upper), and serum IgG and anti-
OVA antibodies (lower) were quantified by ELISA 2 d after                 Found at: doi:10.1371/journal.pone.0008382.s007 (1.62 MB TIF)
respective immunization. An arbitrary unit (AU) of 1.0 is the             Figure S8 Requirement of CD4+ T cell help for inducing
equivalent titer in sera of MRL/lpr mice. Serum IgG was                   autoimmune tissue injury. The mice were depleted of CD4+ T
quantified by ELISA (Bethyl Laboratories), and anti-OVA                   cells by treatment with 200 mg anti-CD4 antibody (Ab) (GK1.5;
antibody was quantified using mouse anti-OVA monoclonal                   BioLegend) 24 h prior to 66, 96 and 126 immunization with
antibody (OVA-14; Sigma) as reference. (B) BALB/c mice were               OVA. Control mice were injected with 200 mg rat IgG (CALTAG
immunized i.p. with 100 mg KLH every 5 d. Serum RF and anti-              Lab.). (A) A representative flow cytometry plot showing that CD4+
Sm antibodies were measured by ELISA 2 d after respective                 T cells were depleted to 5.5662.30% in the spleen and


      PLoS ONE | www.plosone.org                                      8                        December 2009 | Volume 4 | Issue 12 | e8382
                                                                      8                                                   Exhibit 190
              Case 2:20-cv-02470-WBS-JDP Document 8 Filed 12/29/20 Page 62Cause
                                                                            of 341
                                                                                of Autoimmunity


3.4261.02% in peripheral blood mononuclear cells (PBMC) 9 d                                   Acknowledgments
after 3rd treatment with anti-CD4 Ab. (B) Mice were immunized
                                                                                              We dedicate this work to the Late Professor Emeritus Atsushi Okabayashi,
126 with OVA with or without adding anti-CD4 antibodies, and
                                                                                              a mentor to SS, who introduced us to this area of study. We thank Prof.
the number of IFNc+ cells within the CD8+ T population (upper                                 Masaaki Miyazawa, Deartment of Immunology, Kinki University School
and lower left) (mean 6 SD, 5 mice/group) and proteinuria (lower                              of Medicine, and Prof. Nobuo Saaguchi, Department of Immunology,
right) were evaluated.                                                                        Kumamoto University Graduate School of Meicine, for useful advice,
Found at: doi:10.1371/journal.pone.0008382.s008 (2.02 MB TIF)                                 authorization of results and providing mice. We also thank Dr.Sachiyo
                                                                                              Tsuji-Kawahara, Kinki University, for kindly providing b2m-deficient mice
Figure S9 Study on the requirement of autoantibody-inducing                                   and Dr. Hideya Igarashi, Kumamoto University Graduate School of
CD4+ T cells for autoimmune tissue injury. Neither OVA-specific                               Medicine, for kindly providing rag1/gfp knock-in mice. We thank Mai
matured IFNc+CD8+ T cells or autoimmune tissue injury were                                    Takimoto and Toshie Nakashima, graduate students of our department,
observed until BALB/c mice were immunized at least 106 with                                   for studies of rag1/gfp knock-in mice, CDR3 spectratyping and LM-PCR,
                                                                                              Dr. Akira Hashiramoto, Division of Rheumatology, Kobe University, for
OVA. The percent splenic IFNc+CD8+ T cells (left, mean 6 SD, 4
                                                                                              helpful discussions, and Dr. Marc Lamphier for reviewing the manuscript.
or 5 mice/group) and proteinuria (right) were examined after
immunization 66, 86, 106 and 126 with OVA.
Found at: doi:10.1371/journal.pone.0008382.s009 (0.67 MB TIF)
                                                                                              Author Contributions
                                                                                              Conceived and designed the experiments: SS. Performed the experiments:
                                                                                              KT YM. Analyzed the data: KT YM SS. Wrote the paper: KT SS.

References
 1. Kawabe Y, Ochi A (1990) Selective anergy of Vb8+, CD4+ T cells in                               and link to the prognosis of class III and class IV lupus nephritis. Arthritis
    staphylococcus enterotoxin B-primed mice. J Exp Med 172: 1065–1070.                             Rheum 56: 2362–2370.
 2. Parekh RB, Dwek RA, Sutton BJ, Fernandes DL, Leung A, et al. (1985)                       14.   Heinlen LD, McClain MT, Merrill J, Akbarali YW, Edgerton CC, et al. (2007)
    Association of rheumatoid arthritis and primary osteoarthritis with changes in                  Clinical criteria for systemic lupus erythematosus precede diagnosis, and
    the glycosylation pattern of total serum IgG. Nature 316: 452–457.                              associated autoantibodies are present before clinical symptoms. Arthritis Rheum
 3. Koller BH, Marrack P, Kappler JW, Smithies O (1990) Nomal development of                        56: 2344–2351.
    mice deficient in b2M, MHC class I proteins, and CD8+ T cells. Science 248:               15.   Haas C, Ryffel B, Le Hir M (1997) IFN-c is essential for development of
    1227–1230.                                                                                      autoimmune glomerulonephritis in MRL/lpr mice. J Immunol 158: 5484–5491.
 4. Pannetier C, Cochet M, Darche S, Casrouge A, Zoller M, et al. (1993) The size             16.   Richards HB, Satoh M, Jennette JC, Croker BP, Yoshida H, et al. (2001)
    of the CDR3 hypervariable regions of the murine T-cell receptor b chains vary                   Interferon-c is required for lupus nephritis in mice treated with the hydrocarbon
    as a function of the recombined germ-line segments. Proc Natl Acad Sci U S A                    oil pristine. Kidney Int 60: 2173–2180.
    90: 4319–4323.                                                                            17.   Perez de Lema G, Maire H, Franz TJ, Escribese M, Chilla S, et al. (2005)
 5. Kallenbach S, Doyen N, Fanton d’Andon M, Rougeon F (1992) Three                                 Chemokine receptor Ccr2 deficiency reduces renal disease and prolongs survival
    lymphoid-specific factors account for all junctional diversity characteristics of
                                                                                                    in MRL/lpr lupus-prone mice. J Am Soc Nephrol 16: 3592–3601.
    somatic assembly of T-cell receptor and immunoglobulin genes. Proc Natl Acad
                                                                                              18.   Chang TG, Palanivel VR, Kinjyo I, Schambach F, Intlekofer AM, et al. (2007)
    Sci U S A 89: 2799–2803.
                                                                                                    Asymmetric T lymphocyte division in the initiation of adaptive immune
 6. Kuwata N, Igarashi H, Ohmara T, Aizawa S, Sakaguchi N (1990) Absence of
                                                                                                    responses. Science 315: 1687–1691.
    expression of RAG1 in peritoneal B-1 cells detected by knocking into RAG1
    locus with green fluorescent protein gene. J Immunol 163: 6355–6359.                      19.   Murphy KM, Heimberger AB, Loh DY (1990) Induction by antigen of
 7. Fugmann SD, Lee AI, Shockett PE, Villey IJ, Schatz DG (2000) The RAG                            intrathymic apoptosis of CD4+CD8+ TCRlo thymocytes in vivo. Science 250:
    proteins and V(D)J recombination: complexes, ends, and transposition. Ann Rev                   1720–1722.
    Immunol 18: 495–527.                                                                      20.   Paliard X, West SG, Lafferty JA, Clements JR, Kappler JW, et al. (1991)
 8. Schlissel M, Constantinuescu A, Morrow T, Baxter M, Peng A (1993) Double-                       Evidence for the effects of a superantigen in rheumatoid arthritis. Science 253:
    strand signal sequence breaks in V(D)J recombination are blunt, 59-phosphor-                    325–329.
    ylated, RAG-dependent, and cell cycle regulated. Genes Dev 7: 2520–2532.                  21.   Kurts C, Carbone FR, Barnden M, Blanas E, Allison J, et al. (1997) CD4+ T cell
 9. Duty JA, Szodoray P, Zheng NY, Koelsch KZ, Zhang Q, et al. (2009)                               help impairs CD8+ T cell deletion induced by cross-presentation of self-antigens
    Functional anergy in a subpopulation of naı̈ve B cells from healthy humans that                 and favors autoimmunity. J Exp Med 186: 2057–2062.
    express autoreactive immunoglobulin receptors. J Exp Med 206: 139–151.                    22.   Sun JC, Williams MA, Bevan MJ (2004) CD4+ T cells are required for the
10. Goodnow CC (2007) Multistep pathogenesis of autoimmune disease. Cell 130:                       maintenance, not programming, of memory CD8+ T cells after acute infection.
    25–35.                                                                                          Nat Immunol 5: 927–933.
11. Han JH, Akira S, Calame K, Beutler B, Selsing E, et al. (2007) Class switch               23.   Aikawa Y, Morimoto K, Yamamoto T, Chaki H, Hashiramoto A, et al. (2008)
    recombination and somatic hypermutation in early mouse B cells are mediated                     Treatment of arthritis with a selective inhibitor of c-Fos/activator protein-1. Nat
    by B cell and Toll-like receptors. Immunity 27: 64–75.                                          Biotechnol 26: 817–823.
12. Blanco P, Pitard V, Viallard JF, Taupin JL, Pellegrin JL, et al. (2005) Increase in       24.   Huang CY, Golub R, Wu GE, Kanagawa O (2002) Superantigen-induced
    activated CD8+ T lymphocytes expressing perforin and granzyme B correlates                      TCRa locus secondary rearrangement: role in tolerance induction. J Immunol
    with disease activity in patients with systemic lupus erythematosus. Arthritis                  168: 3259–3265.
    Rheum 52: 201–211.                                                                        25.   Mueller PR, Wold B (1989) In vivo footprinting of a muscle specific enhancer by
13. Couzi L, Merville P, Deminiere C, Moreau JF, Combe C, et al. (2007)                             ligation mediated PCR. Science 246: 780–786.
    Predominance of CD8+ T lymphocytes among periglomerular infiltrating cells




        PLoS ONE | www.plosone.org                                                        9                               December 2009 | Volume 4 | Issue 12 | e8382
                                                                                          9                                                                 Exhibit 190
Case 2:20-cv-02470-WBS-JDP Document 8 Filed 12/29/20 Page 63 of 341




  EXHIBIT 191
Sjogren's Syndrome Symptoms - Dry Mouth & Eyes | NIAMS                                       7/1/20, 5:53 PM
                     Case 2:20-cv-02470-WBS-JDP Document 8 Filed 12/29/20 Page 64 of 341




                                                                          ! ENGLISH        ESPAÑOL

   Sjögren’s Syndrome
      COVID-19 is an emerging, rapidly evolving situation.

      Get the latest public health information from CDC: https://www.coronavirus.gov
      Get the latest research information from NIH: https://www.nih.gov/coronavirus



   " BASICS           IN-DEPTH                                             ○ DOWNLOAD/PRINT



      Points To Remember About Sjögren’s Syndrome
       ○    Sjögren’s syndrome is a disease that aﬀects the glands that make moisture. It most
            often causes dryness in the mouth and eyes.

       ○    The main symptoms of Sjögren’s syndrome are dry eyes and dry mouth.

       ○    Sjögren’s syndrome is an autoimmune disease. In Sjögren’s syndrome, your immune
            system attacks the glands that make tears and saliva (spit).

       ○    Doctors diagnose Sjögren’s using a medical history, physical exam, certain eye and
            mouth tests, and blood tests.

       ○    Treatment diﬀers for each person and depends on what parts of your body are
            aﬀected and focuses on getting rid of symptoms.

       ○    Living with Sjögren’s syndrome can be easier by taking good care of your eyes and
            mouth, by protecting your voice, and understanding what medicines cause dryness.




   What is Sjögren’s syndrome?

https://www.niams.nih.gov/health-topics/sjogrens-syndrome                                        Page 1 of 13


                                                            1                      Exhibit 191
Sjogren's Syndrome Symptoms - Dry Mouth & Eyes | NIAMS                                      7/1/20, 5:53 PM
                     Case 2:20-cv-02470-WBS-JDP Document 8 Filed 12/29/20 Page 65 of 341
   Sjögren’s syndrome is a disease that aﬀects the glands that make moisture. It most often
   causes dryness in the mouth and eyes. It can also lead to dryness in other places that need
   moisture, such as the nose, throat, and skin.

   Sjögren’s syndrome is also a rheumatic disease, which aﬀect:

      ○     Joints.

      ○     Tendons.

      ○     Ligaments.

      ○     Bones.

      ○     Muscles.


   The signs and symptoms of rheumatic diseases can include:

      ○     Redness or heat.

      ○     Swelling.

      ○     Pain.

      ○     Loss of function.


   Primary Versus Secondary Sjögren’s Syndrome
   Doctors have two categories for Sjögren’s syndrome:

      ○     Primary form: Occurs if you do not have other rheumatic diseases.

      ○     Secondary form: Occurs if you already have another rheumatic disease, such as
            rheumatoid arthritis or systemic lupus erythematosus, scleroderma, or polymyositis.



   Who gets Sjögren’s syndrome?


https://www.niams.nih.gov/health-topics/sjogrens-syndrome                                      Page 2 of 13


                                                            2                     Exhibit 191
Sjogren's Syndrome Symptoms - Dry Mouth & Eyes | NIAMS                                              7/1/20, 5:53 PM
                     Case 2:20-cv-02470-WBS-JDP Document 8 Filed 12/29/20 Page 66 of 341
   Most people with Sjögren’s syndrome are women. It can occur at any age and in any race. But it
   is rare in children and most often shows up after age 40.



   What are the symptoms of Sjögren’s syndrome?

   The main symptoms are:

      ○     Dry eyes. Your eyes may burn or itch or feel like they have sand in them. Sometimes
            Sjögren’s syndrome can cause blurry vision or sensitivity to bright light, especially
            ﬂuorescent lighting.

      ○     Dry mouth. Your mouth may feel chalky or like it is full of cotton.

      ○     You may have trouble:

             %     Swallowing.

             %     Speaking.

             %     Tasting.


      ○     Because you lack the protective eﬀects of saliva, you may develop more dental decay
            (cavities) and mouth infections.


   Sjögren’s syndrome also can aﬀect other parts of the body, including:

      ○     Skin.

      ○     Joints.

      ○     Lungs.

      ○     Kidneys.

      ○     Blood vessels.

      ○     Digestive organs.



https://www.niams.nih.gov/health-topics/sjogrens-syndrome                                              Page 3 of 13


                                                            3                          Exhibit 191
Sjogren's Syndrome Symptoms - Dry Mouth & Eyes | NIAMS                                      7/1/20, 5:53 PM
                     Case 2:20-cv-02470-WBS-JDP Document 8 Filed 12/29/20 Page 67 of 341
      ○     Nerves.


   Symptoms can include:

      ○     Dry skin.

      ○     Skin rashes.

      ○     Chronic dry cough.

      ○     Thyroid problems.

      ○     Joint and muscle pain.

      ○     Vaginal dryness.

      ○     Numbness and tingling in the arms and legs.

      ○     Fatigue or feeling very tired.


   People with dry mouth can easily get mouth infections. Tell your doctor if you have any of these
   symptoms in your mouth:

      ○     White patches.

      ○     Red patches.

      ○     Burning areas.



   What causes Sjögren’s syndrome?

   Sjögren’s syndrome is an autoimmune disease. The immune system is supposed to ﬁght
   disease by killing oﬀ harmful viruses and bacteria. But with autoimmune diseases, your
   immune system attacks parts of your own body by mistake.

   In Sjögren’s syndrome, your immune system attacks the glands that make tears and saliva
   (spit). The damage keeps these glands from working right and causes dry eyes and dry mouth.


https://www.niams.nih.gov/health-topics/sjogrens-syndrome                                      Page 4 of 13


                                                            4                     Exhibit 191
Sjogren's Syndrome Symptoms - Dry Mouth & Eyes | NIAMS                                     7/1/20, 5:53 PM
                     Case 2:20-cv-02470-WBS-JDP Document 8 Filed 12/29/20 Page 68 of 341
   Doctors don’t know the exact cause of Sjögren’s syndrome. They think it may be caused by a
   combination of two things:

      ○     Genes.

      ○     Exposure to something like a virus or bacteria.



   Is there a test for Sjögren’s syndrome?

   Doctors diagnose Sjögren’s using:

      ○     Medical history.

      ○     Physical exam.

      ○     Certain eye and mouth tests.

      ○     Blood tests.


   Doctors may also order:

      ○     A urine test.

      ○     A chest x-ray.



   How is Sjögren’s syndrome treated?

   Treatment diﬀers for each person and depends on what parts of your body are aﬀected.
   Treatment will focus on getting rid of symptoms and may include:

      ○     Medicines for joint or muscle pain (such as aspirin and ibuprofen).

      ○     Medicines that help you make more saliva.

      ○     Medicines that suppress inﬂammation (such as corticosteroids).


https://www.niams.nih.gov/health-topics/sjogrens-syndrome                                     Page 5 of 13


                                                            5                     Exhibit 191
Sjogren's Syndrome Symptoms - Dry Mouth & Eyes | NIAMS                                            7/1/20, 5:53 PM
                     Case 2:20-cv-02470-WBS-JDP Document 8 Filed 12/29/20 Page 69 of 341
      ○     Medicines that suppress the immune system.


   Treatment for dry eyes may include:

      ○     Eye drops that come in diﬀerent thicknesses. You may have to try a few to ﬁnd the right
            one.

      ○     Eye ointments. These are thicker than eye drops. They protect the eyes and keep them
            wet for several hours. They can blur your vision, so you may want to use them while you
            sleep.

      ○     Medicines to reduce inﬂammation in the eye.

      ○     A chemical that wets the surface of the eye and keeps the natural tears from drying out
            so fast. It comes in a small pellet that you put in your lower eyelid. When you add eye
            drops, the pellet melts. This forms a ﬁlm over your own tears and traps the moisture.

      ○     Surgery to shut the tear ducts that drain tears from the eye.


   Treatment for dry mouth may include:

      ○     Chewing gum or sucking on hard candy helps your glands make more saliva. Use sugar-
            free gum and candy.

      ○     Sipping water or a sugar-free drink often to keep your mouth wet.

      ○     Using oil or petroleum-based lip balm or lipstick to help dry, cracked lips feel better.

      ○     Using a saliva substitute prescribed by a doctor to make the mouth feel wet.

      ○     Using medicine to help your mouth make more saliva.



   Who treats Sjögren’s syndrome?

   Because the symptoms of Sjögren’s syndrome develop gradually and are similar to those of
   many other diseases, getting a diagnosis can take time. A person could see a number of
   doctors, any of whom could diagnose the disease and be involved in its treatment. These might

https://www.niams.nih.gov/health-topics/sjogrens-syndrome                                              Page 6 of 13


                                                            6                          Exhibit 191
Sjogren's Syndrome Symptoms - Dry Mouth & Eyes | NIAMS                                            7/1/20, 5:53 PM
                     Case 2:20-cv-02470-WBS-JDP Document 8 Filed 12/29/20 Page 70 of 341
   include:

      ○     A rheumatologist, a doctor who specializes in diseases of the joints, muscles, and bones.

      ○     A primary care physician.

      ○     An internist.

      ○     An ophthalmologist, a doctor who specializes in the care of the eyes.

      ○     An otolaryngologist, a doctor who specializes in caring for ears, nose, and throat.


   Usually a rheumatologist will coordinate treatment among a number of specialists.



   Living with Sjögren’s syndrome

   Living with Sjögren’s syndrome can be easier by following some tips for:

      ○     Eye care.

      ○     Mouth care.

      ○     Protecting your voice.

      ○     Understanding medicines that cause dryness.


   General Tips for Eye Care
      ○     Don’t use eye drops that irritate your eyes. If one brand or prescription bothers you, try
            another. Eye drops that do not contain preservatives are usually essential for long-term
            use.

      ○     Practice blinking. You tend to blink less when reading or using the computer. Remember
            to blink 5 to 6 times a minute.

      ○     Protect your eyes from drafts, breezes, and wind.

      ○     Put humidiﬁers in the rooms where you spend the most time, including the bedroom, or


https://www.niams.nih.gov/health-topics/sjogrens-syndrome                                            Page 7 of 13


                                                            7                         Exhibit 191
Sjogren's Syndrome Symptoms - Dry Mouth & Eyes | NIAMS                                           7/1/20, 5:53 PM
                     Case 2:20-cv-02470-WBS-JDP Document 8 Filed 12/29/20 Page 71 of 341
            install a humidiﬁer in your heating and air conditioning unit.

      ○     Don’t smoke, and stay out of smoky rooms.

      ○     Apply mascara only to the tips of your lashes so it doesn’t get in your eyes. If you use
            eyeliner or eye shadow, put it only on the skin above your lashes, not on the sensitive
            skin under your lashes, close to your eyes. Avoid facial creams on the lower lid skin at
            bedtime if you are awakening with eye irritation.

      ○     Ask your doctor whether any medications that you are taking contribute to dryness. If
            they do, ask how the dryness can be reduced.


   Importance of Mouth Care
   Natural saliva contains substances that help get rid of bacteria that can cause cavities and
   mouth infections. Good oral hygiene or mouth care is extremely important when you have dry
   mouth. Here’s what you can do to prevent cavities and infections:

      ○     Visit a dentist regularly, at least twice a year, to have your teeth examined and cleaned.

      ○     Rinse your mouth with water several times a day. Don’t use mouthwash that contains
            alcohol, because alcohol is drying.

      ○     Use toothpaste that contains ﬂuoride to gently brush your teeth, gums, and tongue after
            each meal and before bedtime. Non-foaming toothpaste is less drying.

      ○     Floss your teeth every day.

      ○     Avoid sugar between meals. That means choosing sugar-free gum, candy, and soda. If
            you do eat or drink sugary foods, brush your teeth immediately afterward.

      ○     See a dentist right away if you notice anything unusual or have continuous burning or
            other oral symptoms.

      ○     Ask your dentist whether you need to take ﬂuoride supplements, use a ﬂuoride gel at
            night, or have a varnish put on your teeth to protect the enamel.


   Protect Your Voice


https://www.niams.nih.gov/health-topics/sjogrens-syndrome                                           Page 8 of 13


                                                            8                         Exhibit 191
Sjogren's Syndrome Symptoms - Dry Mouth & Eyes | NIAMS                                       7/1/20, 5:53 PM
                     Case 2:20-cv-02470-WBS-JDP Document 8 Filed 12/29/20 Page 72 of 341
   You can develop hoarseness if their vocal cords become inﬂamed or become irritated from
   throat dryness or coughing. To prevent further strain on your vocal cords, try not to clear your
   throat before speaking. Clearing your throat is hard on the vocal cords. To avoid irritating your
   vocal cords:

      ○     Sip water.

      ○     Chew sugar-free gum.

      ○     Suck on sugar-free candy.

      ○     Make an “h” sound, hum, or laugh to gently bring the vocal cords together.


   Medicines and Dryness
   Some medicines can cause eye and mouth dryness. If you are taking one of the drugs listed
   below, talk to your doctor about adjusting the dose or ﬁnding a diﬀerent medicine. Don’t stop
   taking any medicine without asking your doctor. These can include medicines that you take for:

      ○     Allergies and colds (antihistamines and decongestants).

      ○     Getting rid of extra ﬂuids in your body (diuretics).

      ○     Diarrhea.

      ○     High blood pressure.


   Some type of medicines that can cause dryness include:

      ○     Antipsychotic medicines.

      ○     Tranquilizers.

      ○     Antidepressants.



   Other medical problems related to Sjögren’s syndrome


https://www.niams.nih.gov/health-topics/sjogrens-syndrome                                       Page 9 of 13


                                                            9                      Exhibit 191
Sjogren's Syndrome Symptoms - Dry Mouth & Eyes | NIAMS                                      7/1/20, 5:53 PM
                     Case 2:20-cv-02470-WBS-JDP Document 8 Filed 12/29/20 Page 73 of 341
   A small number of people with Sjögren’s syndrome may develop lymphoma. A form of cancer,
   lymphoma can aﬀect the salivary glands, lymph nodes, the gastrointestinal tract, or the lungs. If
   you have enlargement of a salivary gland, you should contact your doctor. Other symptoms
   may include the following:

      ○     Unexplained fever.

      ○     Night sweats.

      ○     Constant fatigue.

      ○     Unexplained weight loss.

      ○     Itchy skin.

      ○     Reddened patches on the skin.


   Many of these can be symptoms of other problems, including Sjögren’s syndrome itself.
   Nevertheless, it is important to see your doctor if you have any of these symptoms.



   For more info

   U.S. Food and Drug Administration
   Toll free: 888-INFO-FDA (888-463-6332)
   Website: https://www.fda.gov


   Drugs@FDA at https://www.accessdata.fda.gov/scripts/cder/daf Drugs@FDA is a searchable
   catalog of FDA-approved drug products.

   Centers for Disease Control and Prevention, National Center for Health Statistics
   Website: https://www.cdc.gov/nchs


   National Eye Institute
   Website: https://www.nei.nih.gov


   National Institute of Dental and Craniofacial Research (NIDCR)
   Website: https://www.nidcr.nih.gov

https://www.niams.nih.gov/health-topics/sjogrens-syndrome                                     Page 10 of 13


                                                            10                    Exhibit 191
Sjogren's Syndrome Symptoms - Dry Mouth & Eyes | NIAMS                                     7/1/20, 5:53 PM
                     Case 2:20-cv-02470-WBS-JDP Document 8 Filed 12/29/20 Page 74 of 341
   NIDCR Sjögren’s Syndrome Clinic
   Website:
   https://www.nidcr.nih.gov/Research/NIDCRLaboratories/MolecularPhysiology/SjogrensSyndrome/


   National Institute of Neurological Disorders and Stroke
   Website: https://www.ninds.nih.gov

   American Academy of Dermatology
   Website: https://www.aad.org


   American Academy of Ophthalmology
   Website: http://www.aao.org


   American Association for Dental Research and International Association for Dental
   Research
   Website: http://www.iadr.org


   American College of Rheumatology
   Website: https://www.rheumatology.org


   American Dental Association
   Website: https://www.ada.org


   American Autoimmune Related Diseases Association, Inc.
   Website: https://www.aarda.org


   Arthritis Foundation
   Website: https://www.arthritis.org


   Lupus Foundation of America
   Website: https://www.lupus.org

   The Myositis Association
   Website: https://www.myositis.org




https://www.niams.nih.gov/health-topics/sjogrens-syndrome                                    Page 11 of 13


                                                            11                    Exhibit 191
Sjogren's Syndrome Symptoms - Dry Mouth & Eyes | NIAMS                                                   7/1/20, 5:53 PM
                     Case 2:20-cv-02470-WBS-JDP Document 8 Filed 12/29/20 Page 75 of 341
   National Organization for Rare Disorders
   Website: https://www.rarediseases.org


   Scleroderma Foundation
   Website: https://www.scleroderma.org

   Scleroderma Research Foundation
   Website: https://www.srfcure.org


   Sjögren’s Syndrome Foundation, Inc.
   Website: https://www.sjogrens.org




   If you need more information about available resources in your language or other languages,
   please visit our webpages below or contact the NIAMS Information Clearinghouse at
   NIAMSInfo@mail.nih.gov.

      ○     Asian Language Health Information

      ○     Spanish Language Health Information




          Join a Clinical Trial                              Related                View/Download/Order
                                                             Information            Publications
        FInd a Clinical Trial ∠
                                                            Autoimmune             Download this topic as a
                                                            Diseases ∠             PDF ∠

                                                            ¿Qué es el síndrome
                                                            de Sjögren? ∠



                                                                                  Last Reviewed: September 2016




https://www.niams.nih.gov/health-topics/sjogrens-syndrome                                                  Page 12 of 13


                                                                         12                   Exhibit 191
Sjogren's Syndrome Symptoms - Dry Mouth & Eyes | NIAMS                                                        7/1/20, 5:53 PM
                     Case 2:20-cv-02470-WBS-JDP Document 8 Filed 12/29/20 Page 76 of 341
                                                     NIH...Turning Discovery Into Health®

                             National Institutes of Health, 9000 Rockville Pike, Bethesda, Maryland 20892

                                               U.S. Department of Health and Human Services




https://www.niams.nih.gov/health-topics/sjogrens-syndrome                                                       Page 13 of 13


                                                                    13                                  Exhibit 191
Case 2:20-cv-02470-WBS-JDP Document 8 Filed 12/29/20 Page 77 of 341




  EXHIBIT 192
                                                                                                 Search

                  Case 2:20-cv-02470-WBS-JDP Document 8 Filed 12/29/20 Page 78 of 341




Sjögren's Syndrome

    Fast Facts
       Sjögren's syndrome is an autoimmune condition that can
       occur at any age, but is most common in older women.
       Many patients develop Sjögren's syndrome as a
       complication of another autoimmune disease, such as
       rheumatoid arthritis or lupus
       Symptoms vary in type and intensity, but many people with
       Sjögren's are able to live normal lives.
       Most of the treatment for Sjögren's syndrome is aimed at relieving symptoms of dry eyes and mouth
       and preventing and treating long-term complications such as infection and dental disease. Treatments
       often do not completely eliminate the symptoms of dryness.
       Most patients with Sjögren's syndrome remain healthy, but some rare complications have been
       described, including an increased risk for cancer of the lymph glands (lymphoma). Thus, regular
       medical care and follow up is important for all patients.




Between 400,000 and 3.1 million adults have Sjögren's syndrome. This condition can aﬀect people of any age, but
symptoms usually appear between the ages of 45 and 55. It aﬀects ten times as many women as men. About half
of patients also have rheumatoid arthritis or other connective tissue diseases, such as lupus.

In the early 1900s, Swedish physician Henrik Sjögren (SHOW-gren) first described a group of women whose
chronic arthritis was accompanied by dry eyes and dry mouth. Today, rheumatologists know more about the
syndrome that is named for Sjögren and—most significantly for patients—can oﬀer advice about how to live with it.



! What is Sjögren's syndrome?
                                                          1                                 Exhibit 192
   Sjögren's syndrome is an inflammatory disease that can aﬀect many diﬀerent parts of the body, but most
   often aﬀects Case
                the tear and saliva glands. Patients
                      2:20-cv-02470-WBS-JDP          with this8condition
                                                  Document               may notice
                                                                 Filed 12/29/20     irritation,
                                                                                 Page           a gritty feeling, or
                                                                                        79 of 341
   painful burning in the eyes. Dry mouth (or diﬃculty eating dry foods) and swelling of the glands around the
   face and neck are also common. Some patients experience dryness in the nasal passages, throat, vagina and
   skin. Swallowing diﬃculty and symptoms of acid reflux are also common.

   “Primary” Sjögren's syndrome occurs in people with no other rheumatic disease. “Secondary” Sjögren's
   occurs in people who have another rheumatologic disease, most often systemic lupus erythematosus and
   rheumatoid arthritis. It can occasionally be confused with a newly described syndrome call IGG4 disease.

   Most of the complications of Sjögren's syndrome occur because of decreased tears and saliva. Patients with
   dry eyes are at increased risk for infections around the eye and may have damage to the cornea. Dry mouth
   may cause an increase in dental decay, gingivitis (gum inflammation), and oral yeast infections (thrush) that
   may cause pain and burning. Some patients have episodes of painful swelling in the saliva glands around the
   face.

   Complications in other parts of the body can occur. Pain and stiﬀness in the joints with mild swelling may
   occur in some patients, even in those without rheumatoid arthritis or lupus. Rashes on the arms and legs
   related to inflammation in small blood vessels (vasculitis) and inflammation in the lungs, liver, and kidney may
   occur rarely and be diﬃcult to diagnose. Numbness, tingling, and weakness also have been described in
   some patients. The parotid gland is at the edge of the jaw and can become swollen and inflamed in some
   people with Sjögren's Syndrome.



! What causes Sjögren's syndrome?
   The cause of Sjögren's syndrome is not known, but it is an autoimmune disorder. People with this disease
   have abnormal proteins in their blood. This suggests that the immune system, which normally functions to
   protect the body against cancers and infections, is reacting against its own tissue. The decrease in tears and
   saliva seen in Sjögren's syndrome occurs when the glands that produce these fluids are damaged by
   inflammation. Research suggests that genetic factors and possibly viral infections may predispose people to
   developing this condition.



! How is Sjögren's syndrome diagnosed?
   Diagnosis depends on a combination of symptoms, physical examination, blood tests, and sometimes
   special studies. Dry eyes and mouth may be early signs of the condition but require further investigation,
   because these symptoms can be caused by many other conditions or medications. Special tests may assess
   any decrease in tear or saliva production. An eye examination is helpful in detecting any eye changes seen in
   Sjögren's. Blood tests can determine the presence of antibodies (immune system proteins that help destroy
                                                         2                                   Exhibit 192
   foreign invaders) typical of the disease. Typical antibodies include anti-nuclear antibodies (ANA), anti-SSA
   and SSB antibodies   or rheumatoid factor, but Document
                Case 2:20-cv-02470-WBS-JDP         these are not
                                                              8 always   present. Biopsies
                                                                  Filed 12/29/20  Page 80 of 341
                                                                                              saliva glands around
   the face or under the surface of the inner lip also may be used to make a diagnosis.



! How is Sjögren's syndrome treated?
   Treatment is designed to lessen the most bothersome symptoms. Dry eyes usually respond to artificial tears
   applied regularly during the day or to gels applied at night. Other measures, such as plugging or blocking tear
   ducts, can be used in more severe cases. Eye drops that reduce inflammation in the glands around the eyes,
   such as cyclosporine (Restasis), may be used to increase tear production. Drinking water, chewing gum, or
   using saliva substitutes may relieve dry mouth. Some patients benefit from using prescription medications
   that stimulate saliva flow, such as pilocarpine (Salagen) or cevimuline (Evoxac). If patients develop yeast
   infections, anti-fungal therapies may be used. Humidifiers and nasal saline irrigation may improve nasal
   dryness. Medications that reduce gastric acid (such as proton-pump inhibitors and H2 blockers) may lessen
   symptoms of acid reflux. Treatments may help relieve some of the dryness, but usually some dryness
   persists.

   All patients should receive regular dental care to prevent cavities and tooth loss that may occur as a
   complication of Sjögren's. Patients with dry eyes should see an ophthalmologist (eye doctor) regularly for
   signs of damage to the cornea. Patients with excessive redness and pain in the eyes should be evaluated for
   infections.

   Hydroxychloroquine (Plaquenil), an antimalarial drug used in lupus and rheumatoid arthritis, may be helpful in
   some patients with Sjögren's syndrome by reducing joint pain and rash experienced by some patients.
   Patients with rare but serious systemic symptoms, such as fever, rashes, abdominal pain, or lung or kidney
   problems, may require treatment with corticosteroids such as prednisone (Deltasone and others) and/or
   immunosuppressive agents like methotrexate (Rheumatrex), azathioprine (Imuran), mycophenolate (Cellcept)
   or cyclophosphamide (Cytoxan). In addition, researchers are evaluating rituximab (Rituxan) and other
   biological therapies to treat cases of Sjögren's that aﬀect the entire body.



! Broader health impact of Sjögren's syndrome
   A vast majority of patients with Sjögren's syndrome remain very healthy, without any serious complications.
   Patients should know that they face an increased risk for infections in and around the eyes and an increased
   risk for dental problems due to the long-term decrease in tears and saliva.

   Rarely, patients may have complications related to inflammation in other body systems, including:

      Lung problems that may mimic pneumonia
      Abnormal liver and kidney function tests
                                                        3                                 Exhibit 192
          Skin rashes related to inflammation of small blood vessels
          NeurologicCase
                     problems   causing weakness and
                          2:20-cv-02470-WBS-JDP        numbness
                                                     Document   8 Filed 12/29/20 Page 81 of 341

      In a small number of people, Sjögren's syndrome may be associated with lymphoma, a cancer of the lymph
      glands.



! Living with Sjögren's syndrome
      Sjögren's syndrome cannot be cured, but in many cases proper treatment helps to alleviate symptoms.
      Rheumatologists are specialists in musculoskeletal disorders and, therefore, are more likely to make a proper
      diagnosis. They also can advise patients about the best treatment options available.

      People with Sjögren's syndrome usually are able to live normal lives with very few adjustments. When a
      diagnosis is made, many patients must focus a great deal of attention dealing with dry eyes and dry mouth,
      but these symptoms tend to subside with time. Any pain or redness in the eyes should be evaluated
      promptly, as this may signal an infection. To reduce risk for cavities and other dental problems, patients must
      pay close attention to proper oral hygiene and regular dental care.

      Patients should see their physician regularly for general health screening. They also should pay close
      attention to any abnormal swelling in the glands around the face or neck, under the arms, or in the groin
      areas, as this may be a sign of lymphoma.



Updated March 2019 by Ali Duarte, MD, and reviewed by the American College of Rheumatology Committee on Communications and
Marketing.

This information is provided for general education only. Individuals should consult a qualified health care provider for professional
medical advice, diagnosis and treatment of a medical or health condition.



© 2020 American College of Rheumatology. All rights reserved. Website & Privacy Policies | Sitemap | Help |
Contact Us




                                                                    4                                        Exhibit 192
Case 2:20-cv-02470-WBS-JDP Document 8 Filed 12/29/20 Page 82 of 341




  EXHIBIT 193
                            NIH    Public Access
                            Case 2:20-cv-02470-WBS-JDP                          Document 8 Filed 12/29/20 Page 83 of 341
                            Author Manuscript
                            Clin Exp Rheumatol. Author manuscript; available in PMC 2015 April 09.
                           Published in final edited form as:
NIH-PA Author Manuscript




                            Clin Exp Rheumatol. 2014 ; 32(2): 251–255.



                           Alum, an Aluminum Based Adjuvant, Induces Sjögren’s
                           Syndrome-like Disorder in Mice
                           Harini Bagavant, PhD1,2, Seshagiri Rao Nandula, PhD1,3, Paulina Kaplonek, MSc2, Paulina
                           D. Rybakowska, MSc1,2, and Umesh S. Deshmukh, PhD1,2
                           1Division    of Nephrology, University of Virginia, Charlottesville, VA
                           2Arthritis
                                    and Clinical Immunology Program, Oklahoma Medical Research Foundation, Oklahoma
                           City, OK, USA

                           Abstract
                                Objective—Adjuvant induced innate immune responses have been suspected to play a role in the
NIH-PA Author Manuscript




                                initiation of certain autoimmune disorders. This study investigates the role of alum, an aluminum
                                based adjuvant in the induction of Sjögren’s syndrome-like disorder in mice.

                                Methods—Inbred, female New Zealand Mixed (NZM) 2758 strain of mice were injected with
                                alum. Control mice were treated similarly with PBS. Mice were monitored for salivary gland
                                dysfunction by measuring pilocarpine induced salivation. Presence of lymphocytic infiltrates
                                within the submandibular glands was studied by histopathology. Autoantibodies to Ro and La
                                proteins were analyzed by ELISA and the presence of anti-nuclear antibodies (ANA) was
                                analyzed by indirect immunofluorescence.

                                Results—By eight weeks after treatment, the saliva production in alum treated mice was
                                significantly decreased in comparison to the PBS treated mice. This functional loss persisted till
                                the termination of experiments at 20wks. The incidence and severity of sialoadenitis was
                                significantly higher in the alum treated mice. Although there were no differences in the levels of
                                anti-Ro/La autoantibodies in sera of alum and PBS treated groups, the alum group showed higher
                                ANA reactivity.
NIH-PA Author Manuscript




                                Conclusion—In the NZM2758 mice, alum induces a Sjögren’s syndrome-like disorder that is
                                characterized by chronic salivary gland dysfunction and the presence of lymphocytic infiltrates
                                within the salivary glands. Thus, the potential of aluminum based adjuvants for induction of
                                autoimmunity should be closely monitored in individuals genetically susceptible to developing
                                autoimmune disorders.

                           Keywords
                                Adjuvants; Sialoadenitis; Sjogren's syndrome




                           Corresponding Author: Umesh S. Deshmukh, PhD, Associate Member, Oklahoma Medical Research Foundation,, 825NE, 13th ST,
                           Oklahoma City, OK 73104, USA., Tel: 405-271-2463, Fax: 405-271-4110, umesh-deshmukh@omrf.org.
                           3Present address: Department of Diagnostic/Biological Sciences, School of Dentistry, University of Minnesota, Minneapolis, MN,
                           USA.
                           The authors have no financial disclosures.




                                                                                        1                                                    Exhibit 193
                                Case 2:20-cv-02470-WBS-JDP Document 8 Filed 12/29/20 Page 84 of 341
                           Bagavant et al.                                                                                             Page 2


                              INTRODUCTION
                                             Sjögren’s syndrome (SS) is a chronic autoimmune disorder characterized by lymphocytic
NIH-PA Author Manuscript




                                             infiltration in the exocrine glands, loss of salivary and/or lacrimal gland function and the
                                             presence of circulating autoantibodies [1]. While role of adaptive immunity has been
                                             extensively investigated in SS, it is now clear that activation of innate immunity is also
                                             important for SS pathogenesis [2]. Using mouse models, we have previously reported the
                                             role of innate immunity, specifically the type I interferon pathway in SS [3–5]. Treatment of
                                             NZB/W F1 mice with incomplete Freund’s adjuvant (IFA) led to an accelerated SS-like
                                             disease with increased infiltration of type I IFN producing plasmacytoid dendritic cells in
                                             the salivary glands [3]. A similar exacerbation of SS was seen in mice treated repeatedly
                                             with poly(I:C), a potent inducer of type I interferon [4]. Furthermore, genetic ablation of
                                             type I interferon signaling in the B6.Aec1.Aec2 mice, a spontaneous mouse model of SS,
                                             resulted in a complete protection from the disease [5]. All these studies support the essential
                                             role for innate immune activation and the type I IFN pathway in the disease process.

                                             Another pathway for activation of innate immunity involves the Nucleotide-binding
                                             oligomerization domain (NOD) like receptors (NLRs) [6]. Aluminum based adjuvants, such
NIH-PA Author Manuscript




                                             as alum, can stimulate innate immunity through NOD-like receptor pyrin containing domain
                                             3 (Nlrp3) which associates with Caspase-1 to form an inflammasome complex [7]. The
                                             Nlrp3 inflammasome regulates cleavage of pro-inflammatory cytokines like IL-1β, IL-18
                                             and IL-33 into their active forms, thereby activating multiple inflammatory processes.
                                             However, whether inflammasome activation can initiate SS is not known. Thus, in this
                                             study, we investigated the effects of alum, on development of SS-like disease in female
                                             NZM2758 mice. The NZM2758 mouse is an inbred strain generated by in-breeding of the
                                             NZB and NZW mice [8]. These mice do not spontaneously develop SS-like disease.
                                             However, they are genetically susceptible and develop reduced salivary gland function and
                                             sialoadenitis following injection with IFA [9].


                              MATERIALS AND METHODS
                              Mice and experimental design
                                             All procedures were in accordance to NIH guidelines for humane use of laboratory animals
                                             and were approved by the Institutional Animal Care and Use Committee. NZM2758 mice
NIH-PA Author Manuscript




                                             were generated in a breeder colony and housed under specific pathogen free conditions.
                                             Eight to ten week old female mice were injected subcutaneously with a 50% alum (Pierce
                                             Chemical Company, IL, USA) suspension mixed with phosphate buffered saline (0.1ml/
                                             mouse). Additional intraperitoneal injections of alum (0.05ml/mouse) were given 4wks and
                                             8wks later. Age matched control groups were injected similarly with PBS alone. Pilocarpine
                                             induced saliva production was measured at different time points as described previously [4].
                                             Mice were euthanized at 20wks of age and salivary glands collected in 10% buffered
                                             formalin for histopathologic analysis.




                                               Clin Exp Rheumatol. Author manuscript; available in PMC 2015 April 09.




                                                                                        2                                         Exhibit 193
                                Case 2:20-cv-02470-WBS-JDP Document 8 Filed 12/29/20 Page 85 of 341
                           Bagavant et al.                                                                                             Page 3


                              Histopathologic analysis of salivary glands
                                             Submandibular salivary glands (SMG) were embedded in paraffin blocks and sections
NIH-PA Author Manuscript




                                             stained with hematoxylin and eosin using standard procedures. Three micron sections were
                                             cut from each block and two sections approximately 50 microns apart were evaluated for
                                             severity of sialoadenitis as previously described [3].

                              Analysis of serum autoantibodies
                                             Sera from terminal bleeds were used for all autoantibody analyses. Serum antibodies to
                                             Ro60 and La antigens were measured in an ELISA described previously [3], except plates
                                             were coated with purified recombinant Ro60 and La expressed as fusion proteins with
                                             maltose binding protein. Maltose binding protein (MBP) alone was used as a control. Anti-
                                             nuclear antibodies were measured by indirect immuno-fluorescence staining on HeLa cells
                                             grown on coverslips using standard protocols [5]. Intensity of staining was scored by an
                                             observer blinded to experimental details.

                              Statistical Methods
                                             Mann-Whitney non-parametric t test, paired t test, and One-way ANOVA with Bonferroni
NIH-PA Author Manuscript




                                             post-test for multiple comparisons were used to calculate p values as indicated. A
                                             confidence level of 95% was used for all tests and analyses were carried out using Graph
                                             Pad Prism 6.0 software.


                              RESULTS
                                             The NZM inbred strains of mice carry genes that render them susceptible to different
                                             autoimmune diseases such as lupus (NZM2328, NZM2410) and Sjögren’s syndrome
                                             (NZM2758) [8, 9]. For the present study, NZM2758 female mice were injected either with
                                             alum or PBS. Pilocarpine induced saliva production was measured at 8wks after the first
                                             injection. Figure 1A shows that in comparison with PBS treated control mice, just two
                                             injections with alum induced a significant drop (p<0.0001) in the mean saliva volume. To
                                             further investigate the kinetics and persistence of functional loss, additional cohorts of mice
                                             were injected with alum and PBS at 0wks, 4wks and 8wks. At 8wks after treatment, the
                                             mean saliva volume in alum treated group was significantly (p=0.0103) reduced by 27%,
                                             compared to mean saliva volume on day 0 (Figure 1B). This drop in function persisted at
NIH-PA Author Manuscript




                                             13wks (p=0.003) and at 20wks (p=0.0005), when the experiment was terminated. In
                                             contrast, the PBS treated mice did not show any statistically significant changes in saliva
                                             production over time. Thus, alum induces a persistent drop in saliva production in the
                                             NZM2758 mice.

                                             SMG were harvested from mice after 20wks of treatment and evaluated for development of
                                             inflammatory infiltrates. Representative photomicrographs are shown in Figure 2. Only one
                                             out of four mice injected with PBS showed the presence of a small inflammatory focus in
                                             the SMG. In contrast, all five mice injected with alum developed multiple inflammatory foci
                                             of different sizes. The larger infiltrates were predominantly located in the peri-vascular or
                                             peri-ductal regions (arrows), although smaller foci were also seen surrounding secretory
                                             acini (arrowheads). The severity of sialoadenitis was scored by an observer blinded to


                                               Clin Exp Rheumatol. Author manuscript; available in PMC 2015 April 09.




                                                                                        3                                         Exhibit 193
                                Case 2:20-cv-02470-WBS-JDP Document 8 Filed 12/29/20 Page 86 of 341
                           Bagavant et al.                                                                                           Page 4


                                             experimental details. As shown in Figure 2, mice treated with alum developed significantly
                                             higher (p=0.012) inflammation of the SMG.
NIH-PA Author Manuscript




                                             Presence of circulating autoantibodies to Ro and La proteins is a hallmark of SS [1].
                                             Therefore, terminal bleeds were studied for reactivity to Ro60 and La expressed as fusion
                                             proteins with MBP. As shown in Figure 3, alum failed to exacerbate the anti-Ro/La
                                             autoantibody response.

                                             Anti-nuclear antibodies were studied by indirect immunofluorescence using HeLa cells as
                                             substrates (Figure 4). The ANA reactivity in alum group was higher than that in the PBS
                                             group. NZM2758 are autoimmune prone mice and develop a low level of circulating
                                             autoantibodies with age. Thus, detection of some ANA reactivity in the PBS treated group is
                                             not surprising. However, collectively these data demonstrate that alum exacerbates
                                             autoimmune responses in NZM2758 mice.


                              DISCUSSION
                                             In the present study, we show that alum treatment of NZM2758 mice, leads to reduced
                                             salivary gland function, increased SMG inflammation and ANA production. This study is
NIH-PA Author Manuscript




                                             the first report demonstrating induction of SS-like disorder in a genetically susceptible
                                             mouse strain by an aluminum based adjuvant, alum.

                                             Alum is responsible for the activation of inflammasome pathway leading to the production
                                             of pro-inflammatory cytokines like IL-1β and IL-18. Although increased levels of IL-1β
                                             [10] and IL-18 [11] has been reported in SS patients, the role of inflammasome components
                                             in pathogenesis of SS is only recently being investigated. Baldini et al show that the
                                             expression of P2X7 receptor (P2X7R), is increased in salivary glands of SS patients [12].
                                             The P2X7R is involved in the activation of NLRP3 inflammasome. A concomitant increase
                                             in the gene expression of inflammasome components (NLRP3, ASC and caspase-1) in these
                                             patients is suggestive of their involvement in disease process. Interestingly, another recent
                                             study also suggests that P2X7R polymorphisms might be involved in SS pathogenesis [13].
                                             These reports and the data from our investigation suggests that inflammasome activation
                                             plays an important role in the induction and progression of SS.

                                             A surprising observation in the present study was that alum did not induce an exacerbation
NIH-PA Author Manuscript




                                             of anti-Ro/La autoantibody response. Moreover, the reactivity to recombinant Ro and La
                                             antigens was not very robust, in comparison to our previous study of IFA treatment of
                                             NZB/W F1 mice [3]. These data suggest a dissociation between circulating autoantibodies to
                                             Ro and La from other SS characteristics in alum treated NZM2758 mice. However, the
                                             ANA data suggests the possibility that exacerbation of autoimmune responses in this mouse
                                             following alum injections may target other antigens. The precise mechanisms responsible
                                             for increased sialoadenitis and salivary gland dysfunction in this model are not known. They
                                             might involve all or some of the pro-inflammatory mediators induced by activation of
                                             inflammasome as well as localized apoptosis in the salivary glands and chemokine
                                             production leading to inflammatory cell infiltration. Clearly, the alum-NZM2758 model will




                                               Clin Exp Rheumatol. Author manuscript; available in PMC 2015 April 09.




                                                                                        4                                       Exhibit 193
                                Case 2:20-cv-02470-WBS-JDP Document 8 Filed 12/29/20 Page 87 of 341
                           Bagavant et al.                                                                                                           Page 5


                                             be valuable for evaluating the role of different components of the inflammasome pathway in
                                             SS pathogenesis.
NIH-PA Author Manuscript




                                             Alum is commonly used in animals and humans. It has a well-established record of safety
                                             and efficacy as an adjuvant. However, autoimmune/autoinflammatory syndrome induced by
                                             adjuvant (ASIA) has been recently described in humans [14]. Shoenfeld and colleagues
                                             suggest that alum or other stimulators of innate immunity may trigger different clinical
                                             entities including macrophagic myofascitits, the gulf war syndrome, siliconosis, and post-
                                             vaccination phenomenon. The recent reports of adjuvant mediated acceleration of
                                             autoimmunity in spontaneous murine models of SLE [9, 15] and this study with alum,
                                             support the hypothesis that activation of innate and adaptive immunity by adjuvants can
                                             initiate and exacerbate autoimmunity in genetically susceptible individuals.

                                             However, there are major differences between administration of alum in mice and in humans
                                             [15]. Firstly, the dose in mice is significantly higher than in humans. Secondly, the route of
                                             administration in mice is subcutaneous and intraperitoneal, while in humans, it is
                                             intramuscular. These factors may influence the immune responses and add to the complexity
                                             of translating the observations from rodents directly to humans. Nevertheless, the studies in
NIH-PA Author Manuscript




                                             autoimmune prone mice clearly demonstrate the importance of investigating possible side
                                             effects of adjuvants, especially in individuals who repeatedly receive vaccinations in a short
                                             period of time. The study also underscores the need for developing newer and safer
                                             adjuvants for human use.


                              Acknowledgments
                                             This study was supported in part by research Grants DE019883, DE022977 (NIDCR), and AI079621 (NIAID) from
                                             the National Institutes of Health, Bethesda, MD 20892, USA. Financial support was also provided by the Oklahoma
                                             Medical Research Foundation (USD and HB).


                              REFERENCES
                                             1. Tincani A, Andreoli L, Cavazzana I, et al. Novel aspects of Sjögren's syndrome in 2012. BMC Med.
                                                2013; 11:93. [PubMed: 23556533]
                                             2. Low HZ, Witte T. Aspects of innate immunity in Sjögren's syndrome. Arthritis Res Ther. 2011;
                                                13:218. [PubMed: 21635716]
                                             3. Deshmukh US, Ohyama Y, Bagavant H, Guo X, Gaskin F, Fu SM. Inflammatory stimuli accelerate
NIH-PA Author Manuscript




                                                Sjögren's syndrome-like disease in (NZB×NZW) F1 mice. Arthritis Rheum. 2008; 58:1318–1323.
                                                [PubMed: 18438852]
                                             4. Nandula SR, Scindia YM, Dey P, Bagavant H, Deshmukh US. Activation of innate immunity
                                                accelerates sialoadenitis in a mouse model for Sjögren's syndrome-like disease. Oral Dis. 2011;
                                                17:801–807. [PubMed: 21815968]
                                             5. Szczerba BM, Rybakowska PD, Dey P, et al. Type I interferon receptor deficiency prevents murine
                                                Sjogren's syndrome. J Dent Res. 2013; 92:444–449. [PubMed: 23533183]
                                             6. Eisenbarth SC, Colegio OR, O'connor W, Sutterwala FS, Flavell RA. Crucial role for the Nalp3
                                                inflammasome in the immunostimulatory properties of aluminium adjuvants. Nature. 2008;
                                                453:1122–1126. [PubMed: 18496530]
                                             7. Li H, Willingham SB, Ting JP, Re F. Cutting edge: inflammasome activation by alum and alum's
                                                adjuvant effect are mediated by NLRP3. J Immunol. 2008; 181:17–21. [PubMed: 18566365]
                                             8. Rudofsky UH, Evans BD, Balaban SL, Mottironi VD, Gabrielsen AE. Differences in expression of
                                                lupus nephritis in New Zealand mixed H-2z homozygous inbred strains of mice derived from New



                                               Clin Exp Rheumatol. Author manuscript; available in PMC 2015 April 09.




                                                                                          5                                                    Exhibit 193
                                Case 2:20-cv-02470-WBS-JDP Document 8 Filed 12/29/20 Page 88 of 341
                           Bagavant et al.                                                                                                     Page 6


                                                Zealand black and New Zealand white mice. Origins and initial characterization. Lab Invest. 1993;
                                                68:419–426. [PubMed: 8479150]
                                             9. Guo X, Bagavant H, Brown MG, Fu SM, Deshmukh US. Role of innate and adaptive immune
NIH-PA Author Manuscript




                                                responses in differential susceptibility to IFA induced Sjögren’s syndrome-like disease in NZM
                                                mouse strains. Arthritis Rheum. 2006; 54:s313–s313.
                                             10. Willeke P, Schotte H, Schlüter B, et al. Interleukin 1beta and tumour necrosis factor alpha
                                                  secreting cells are increased in the peripheral blood of patients with primary Sjögren's syndrome.
                                                  Ann Rheum Dis. 2003; 62:359–62. [PubMed: 12634239]
                                             11. Bombardieri M, Barone F, Pittoni V, et al. Increased circulating levels and salivary gland
                                                  expression of interleukin-18 in patients with Sjögren's syndrome: relationship with autoantibody
                                                  production and lymphoid organization of the periductal inflammatory infiltrate. Arthritis Res Ther.
                                                  2004; 6:R447–R456. [PubMed: 15380044]
                                             12. Baldini C, Rossi C, Ferro F, et al. The P2X7 receptor-inflammasome complex has a role in
                                                  modulating the inflammatory response in primary Sjögren's syndrome. J Intern Med. 2013;
                                                  274:480–489. [PubMed: 23906036]
                                             13. Lester S, Stokes L, Skarratt K, Et AL. Epistasis with HLA DR3 implicates the P2X7 receptor in
                                                  the pathogenesis of primary Sjogren's syndrome. Arthritis Res Ther. 2013; 15:R71. [PubMed:
                                                  23819992]
                                             14. Cruz-tapias P, Agmon-levin N, Israeli E, Anaya JM, Shoenfeld Y. Autoimmune (Auto-
                                                  inflammatory) Syndrome Induced by Adjuvants (ASIA) - Animal Models as a Proof of Concept.
                                                  Curr Med Chem. 2013; 20:4030–4036. [PubMed: 23992328]
NIH-PA Author Manuscript




                                             15. Favoino E, Favia EI, Digiglio L, Racanelli V, Shoenfeld Y, Perosa F. Effects of Adjuvants for
                                                  Human Use in Systemic Lupus Erythematosus (Sle)-Prone (Nzb/Nzw) F1 Mice. Clin Exp
                                                  Immunol. 2013 [Epub ahead of print].
NIH-PA Author Manuscript




                                               Clin Exp Rheumatol. Author manuscript; available in PMC 2015 April 09.




                                                                                        6                                                Exhibit 193
                                Case 2:20-cv-02470-WBS-JDP Document 8 Filed 12/29/20 Page 89 of 341
                           Bagavant et al.                                                                                         Page 7
NIH-PA Author Manuscript
NIH-PA Author Manuscript




                                             Figure 1. Alum injection leads to loss of salivary gland function in NZM2758 mice
                                             (A): The mean saliva level in alum treated NZM2758 mice (●, n=15) is significantly lower
                                             (p<0.0001; Mann-Whitney test) than that in PBS (○, n=11) treated group. Each data point
                                             represents one mouse. (B): In an additional cohort, mice were injected with PBS (n=4) or
                                             Alum (n=5) at 0, 4, and 8wk time points and saliva was measured at indicated time points.
                                             Compared to day 0, in alum injected mice, a significant drop in saliva production was seen
                                             at 8, 13 and 20 wks. Statistical analyses was done by paired t test (*p<0.05, **p<0.01,
                                             ***p<0.001). Analyses by One–way ANOVA with Bonferroni post-test for multiple
                                             comparisons showed that the saliva production in alum treated mice was significantly lower
                                             than age matched PBS treated group. Data are mean ± SEM saliva volumes for each group.
NIH-PA Author Manuscript




                                               Clin Exp Rheumatol. Author manuscript; available in PMC 2015 April 09.




                                                                                        7                                        Exhibit 193
                                Case 2:20-cv-02470-WBS-JDP Document 8 Filed 12/29/20 Page 90 of 341
                           Bagavant et al.                                                                                        Page 8
NIH-PA Author Manuscript




                                             Figure 2. Alum injected mice show increased sialoadenitis
                                             Representative photomicrographs of SMG gland sections stained with H & E are shown.
                                             Arrows indicate a large, and arrowheads indicate small inflammatory foci in alum injected
                                             mouse. Scale bar is 50µm. The severity of sialoadenitis was scored on a scale of 0 (no
NIH-PA Author Manuscript




                                             inflammation) to 5 (severe inflammation and gland destruction) and data are represented as
                                             mean ± SEM severity score for each group. Alum injected mice have a significantly
                                             (p=0.012) higher disease score compared to PBS injected mice Mann-Whitney test was used
                                             for statistical analysis.
NIH-PA Author Manuscript




                                               Clin Exp Rheumatol. Author manuscript; available in PMC 2015 April 09.




                                                                                        8                                    Exhibit 193
                                Case 2:20-cv-02470-WBS-JDP Document 8 Filed 12/29/20 Page 91 of 341
                           Bagavant et al.                                                                                                Page 9
NIH-PA Author Manuscript




                                             Figure 3. Exacerbation of SS-like disease with alum injections is not associated with increase in
NIH-PA Author Manuscript




                                             circulating autoantibodies to mouse La and Ro60 proteins
                                             ELISA plates were coated with recombinant mLa-MBP, mRo60-MBP or MBP alone. Sera
                                             from terminal bleeds were tested at a 1:100 dilution and bound IgG antibodies were
                                             detected. Data are shown as mean ± SEM of absorbance at 450nM.
NIH-PA Author Manuscript




                                               Clin Exp Rheumatol. Author manuscript; available in PMC 2015 April 09.




                                                                                        9                                            Exhibit 193
                                Case 2:20-cv-02470-WBS-JDP Document 8 Filed 12/29/20 Page 92 of 341
                           Bagavant et al.                                                                                       Page 10
NIH-PA Author Manuscript




                                             Figure 4. Comparison of ANA reactivity between alum and PBS treated mice show higher ANA
                                             in the alum group
                                             HeLa cells coated coverslips were used as substrate for indirect immunofluorescence. All
NIH-PA Author Manuscript




                                             sera were used at 1:50 dilution and bound IgG antibodies were revealed by goat anti-FITC
                                             conjugate. The numbers indicate individual mice. Scale bar is 20µm.
NIH-PA Author Manuscript




                                               Clin Exp Rheumatol. Author manuscript; available in PMC 2015 April 09.




                                                                                      10                                     Exhibit 193
Case 2:20-cv-02470-WBS-JDP Document 8 Filed 12/29/20 Page 93 of 341




  EXHIBIT 194
                        Case 2:20-cv-02470-WBS-JDP Document 8 Filed 12/29/20 Page 94 of 341
                                                                     Journal of Autoimmunity 51 (2014) 10e16



                                                                Contents lists available at ScienceDirect


                                                              Journal of Autoimmunity
                                                journal homepage: www.elsevier.com/locate/jautimm


Review

Sjögren’s syndrome: Another facet of the autoimmune/inﬂammatory
syndrome induced by adjuvants (ASIA)
S. Colafrancesco a, b, C. Perricone a, b, R. Priori a, G. Valesini a, Y. Shoenfeld b, c, *
a
    Department of Internal Medicine and Medical Specialities, Rheumatology Unit, Sapienza University of Rome, Italy
b
    The Zabludowicz Center for Autoimmune Diseases, Sheba Medical Center, Tel-Hashomer, Israel
c
    Incumbent of the Laura Schwarz-Kipp Chair for Research of Autoimmune Diseases, Sackler Faculty of Medicine, Tel Aviv University, Israel




a r t i c l e i n f o                                     a b s t r a c t

Article history:                                          Recently, a new syndrome, namely the “Autoimmune/inﬂammatory syndrome induced by adjuvants”
Received 12 March 2014                                    (ASIA) has been deﬁned. In this syndrome different conditions characterized by common signs and
Accepted 21 March 2014                                    symptoms and induced by the presence of an adjuvant are included. The adjuvant is a substance capable
                                                          of boosting the immune response and of acting as a trigger in the development of autoimmune diseases.
Keywords:                                                 Post-vaccination autoimmune phenomena represent a major issue of ASIA. Indeed, despite vaccines
Sjögren’s syndrome
                                                          represent a mainstay in the improvement of human health, several of these have been implicated as a
Autoimmune/inﬂammatory syndrome
                                                          potential trigger for autoimmune diseases. Sjogren's Syndrome (SjS) is a systemic chronic autoimmune
induced by adjuvants
ASIA
                                                          inﬂammatory disease characterized by the presence of an inﬂammatory involvement of exocrine glands
Autoimmunity                                              accompanied by systemic manifestations. Own to the straight association between infectious agents
Autoantibodies                                            exposure (mainly viruses) and sicca syndrome development, the possible link between vaccine and SjS is
Vaccine                                                   not surprising. Indeed, a few cases of SjS following vaccine delivery have been reported. At the same
                                                          extent, the induction of SjS following silicone exposure has been described too. Thus, the aim of this
                                                          review was to focus on SjS and its possible development following vaccine or silicone exposure in order
                                                          to deﬁne another possible facet of the ASIA syndrome.
                                                                                                                          Ó 2014 Elsevier Ltd. All rights reserved.




1. Introduction                                                                              following vaccination and an association between vaccine delivery
                                                                                             and primary Sjögren’s Syndrome (pSjS) development has been
   Recently a new syndrome, namely the “Autoimmune/inﬂam-                                    described too. SjS is a systemic chronic autoimmune disease char-
matory syndrome induced by adjuvants” (ASIA) [1e3] has been                                  acterized by the presence of an inﬂammatory involvement of
deﬁned. The conditions included in ASIA syndrome share different                             exocrine glands [9] whose pathogenesis is linked to infectious
common signs and symptoms and seem to be induced by the                                      agents exposure (mainly viruses) [10]. At the same extent, the in-
presence of adjuvants. These so-called adjuvants are substances                              duction of this condition following silicone exposure has been
able to boost the immune response and act as trigger for autoim-                             described [11]. Aim of this review was to focus on pSjS and its
mune diseases (ADs) development [4]. Post-vaccination autoim-                                possible development following vaccine or silicone exposure in
mune phenomena represent a major issue of ASIA and different                                 order to deﬁne another possible facet of the ASIA syndrome.
vaccines have been implied as possible causes [5e7]. The link be-
tween infections and autoimmunity is well known [8] and vaccines,
which contain infectious antigens either attenuated or recombi-                              2. A new entity: the autoimmune/inﬂammatory syndrome
nant and often conjugated with an adjuvant, may induce autoim-                               induced by adjuvants
munity by similar ‘infectious’ mechanisms. Numerous studies and
case reports have documented the appearance of autoantibodies                                   The term ASIA has been recently coined in order to describe an
                                                                                             “umbrella” of clinical conditions namely siliconosis [12], Gulf war
                                                                                             syndrome (GWS) [13], macrophage myophasciitis syndrome (MMF)
                                                                                             [14], sick building syndrome (SBS) [15] and post-vaccination phe-
  * Corresponding author. The Zabludowicz Center for Autoimmune Diseases,
Chaim Sheba Medical Center, Tel-Hashomer 52621, Israel. Tel.: þ972 3 530 2652;
                                                                                             nomena which share similar signs or symptoms [16]. Several major
fax: þ972 3 535 2855.                                                                        and minor criteria have been proposed, that, although require
    E-mail address: shoenfel@post.tau.ac.il (Y. Shoenfeld).                                  further validation, may support the diagnosis of this condition [2].

http://dx.doi.org/10.1016/j.jaut.2014.03.003
0896-8411/Ó 2014 Elsevier Ltd. All rights reserved.




                                                                                             1                                                Exhibit 194
               Case 2:20-cv-02470-WBS-JDP Document 8 Filed 12/29/20 Page 95 of 341
                                               S. Colafrancesco et al. / Journal of Autoimmunity 51 (2014) 10e16                                      11


The most commonly reported signs or symptoms of ASIA syndrome                     strongest risk factors for the production of an anti-SSA/Ro, anti-
are fatigue, mialgia, myositis, artralgia, neurological manifestations,           SSB/La response and for the development of overt disease [39]. The
fever, dry mouth and cognitive alterations. Fatigue represents one                importance of a genetic predisposition has been documented by
of the most disturbing and disabling manifestations of ASIA being                 those studies showing a signiﬁcant association between SjS
associated in several occasions with sleep disturbances or non                    development and a positive family history for ADs [40].
restfull sleep [17].                                                                  Although most patients present with sicca symptoms, SjS is a
    The evidence of shared manifestations among all the different                 systemic disorder associated with a wide spectrum of extra-
conditions included in ASIA syndrome suggests the existence of a                  glandular manifestations [41]. Indeed, a multicenter study on a
common denominator which has been subsequently identiﬁed in                       large cohort of patients with pSjS (N ¼ 1115) has recently reported
exposure to adjuvants [4]. These belong to the family of the envi-                the occurrence of extra-glandular manifestations in 46.6% of cases
ronmental agents that, as we know, together with a complex                        [42]. The most commonly described extraglandular manifestations
interaction with genetic, immune defects and hormonal factors, are                include arthralgia or frank arthritis, Raynaud’s phenomenon, ner-
able to drive ADs development [18]. The syndromes included in                     vous system involvement and skin vasculitis. Nonetheless, fatigue
ASIA are immune-mediated conditions that usually appear after a                   and generalized pain are common clinical ﬁndings representing
chronic stimulation by agents with adjuvant characteristics. Indeed,              some of the most important causes of impaired quality of life [43].
for the development of an AD, the contribute of exogenous or                      Since the disease can present a wide spectrum of clinical mani-
endogenous environmental agents, recently called “exposome” [7],                  festations, the development of classiﬁcation criteria was a great
in the presence of a favorable genetic background [19,20], seems to               challenge [44]. Nowadays, the most commonly used criteria are the
be required. Several substances have been described as adjuvants                  “American-European Consensus Group Criteria” [45], developed in
and the most frequently used include silicone, alum, pristane and                 2002 after a revision of the “Preliminary European criteria” dated
oil substances [4,21]. Concerning the potential role of adjuvants as              1993 [46,47].
boosters of the immune response, diverse mechanisms of action                         Concerning SjS pathogenesis, the role of environmental agents,
have been identiﬁed. First, the presence of a molecular mimicry has               speciﬁcally infectious agents, in the presence of a predisposing
been suggested as a possible trigger of autoimmune conditions. It is              genetic background, has been hypothesized [44,46,48e50]. Inter-
already well known how the host immune response may react not                     estingly, particular infections may mimic SjS such as tuberculosis,
only against viruses or bacteria, but also against molecules that                 leprosy, spirochetes, hepatitis A, B or C, parvovirus B19, Dengue
share sequence homology or structural similarities with microbial                 fever, malaria, subacute bacterial endocarditis, and HIV [10]. Certain
epitopes.                                                                         viruses seem to express a tropism for salivary and lachrymal
    Adjuvants, mimicking speciﬁc sets of evolutionarily conserved                 glandular tissue. These viruses include the Herpesviridae family,
molecules (liposomes, LPS, unmethylated CpG dinucleotide-                         especially the cytomegalovirus (CMV), EpsteineBarr virus (EBV),
containing DNA, etc.), may determine an immune activation lead-                   and human herpes virus (HHV)-6,7,8 [51]. A role for retroviral in-
ing in some occasions to an auto-reactivity of the immune response                fections e in particular human T lymphotropic virus type I (HTLV-
[4]. Together with this key mechanism also the polyclonal activa-                 1), has been suggested as well [52]. Viruses affecting exocrine tis-
tion of B cells [22], the bystander activation (which enhances                    sues seem to be able to determine an activation of the innate im-
cytokine production and further induces the expansion of auto-                    mune system via Toll-like receptor (TLR) pathways. Indeed, TLRs
reactive T cells) [23], and the epitope spreading (by which                       recognize microbial molecular patterns stimulating the production
invading antigen accelerate the local activation of antigen pre-                  of chemokines/cytokines including type I interferon (IFNeI) whose
senting cells and the over processing of antigen) have been                       expression seems to be up-regulated in labial salivary glands,
described as possible adjuvant-mediated mechanisms [24]. Post-                    plasma, and peripheral blood cells of patients with SjS [10,53].
vaccination phenomena are undoubtedly the main issue of ASIA                      According to such ﬁndings, it is not surprising the possible devel-
syndrome, and, although the available data suggest that the risk to               opment of SjS following the administration of a vaccine. Fig. 1 de-
beneﬁt ratio is overwhelmingly in favor of vaccinations [25], the                 picts a possible pathogenic scenario of SjS. On the other hand, when
possible occurrence of autoimmune phenomena following vaccine                     the immunogenicity and safety of a number of vaccines have been
delivery, especially in predisposed individuals, must be taken in                 addressed in SjS as well as in patients with other connective tissue
account. In particular, it is evident that a live attenuated vaccine is           diseases, no particular concerns have been clearly demonstrated.
more prone than a killed vaccine to activate the immune response                  This, for instance, was the case of the 2009 inﬂuenza A/H1N1 which
and seems to be more likely to stimulate the development of an AD                 seems to trigger no autoimmune condition [54]. The modern
or “autoimmune” symptoms [26]. Many autoimmune phenomena                          inﬂuenza vaccine seems also to be effective, as well as to have a
such as arthritis [27], vasculitis [28], neuropathy [29], demyelin-               sufﬁcient immunogenicity and a good safety proﬁle in patients with
ation [30] and also immune mediated primary ovarian failure [31],                 ADs, including SjS [55]. Nonetheless, Pasoto et al. recently evalu-
have been described following vaccination. Among connective tis-                  ated the role of the A/California/7/2009/H1N1-like virus vaccina-
sue diseases, SjS has been described as possibly associated with                  tion in pSjS patients [56] and detected a signiﬁcant increase in the
exposure to adjuvants.                                                            mean levels of anti-SSA/Ro and anti-SSB/La up to 1-year after
                                                                                  vaccination with no changes in the other tested autoantibodies.
3. An old lady with new truths: Sjögren’s syndrome                                This study was the ﬁrst indicating that inﬂuenza A(H1N1)pdm09
                                                                                  vaccine may induce long-term changes in autoantibody proﬁle
    SjS is a systemic chronic autoimmune inﬂammatory disease that                 restricted to SjS spectrum without a deleterious effect on the dis-
primarily involves the exocrine glands determining a functional                   ease course. However, in another study on patients with systemic
impairment [32e35]. It was deﬁned by Moutsopoulos as an                           lupus erythematosus, no changes in the generation of anti-SSA/Ro
“Autoimmune epithelitis” since glandular and extraglandular                       and anti-SSB/La were observed after inﬂuenza vaccination [57].
epithelia are the target of lymphocytes inﬁltration and tissue                    Thus, since there are still points of controversy, an expert com-
damage [36]. This syndrome can occur alone (pSjS) or associated                   mittee of the European League against Rheumatism (EULAR) has
with other connective tissue diseases. Genetic [37], environmental                addressed the role of vaccines in patients with rheumatic diseases
and hormonal factors seem to be responsible for the disease onset                 including SjS [58]. Such recommendations state that in SjS, as well
[9,38]. HLA DRB1*0301-DQB1*0201-DQA1*0501 haplotypes are the                      as in the other ADs, despite several vaccines should be strongly



                                                                              2                                                  Exhibit 194
                      Case 2:20-cv-02470-WBS-JDP Document 8 Filed 12/29/20 Page 96 of 341
12                                                         S. Colafrancesco et al. / Journal of Autoimmunity 51 (2014) 10e16




Fig. 1. The pathogenesis of Sjögren’s syndrome e an hypothetic scenario. A genetically predisposed individual encounters environmental triggering factors including viral and
bacterial infections. In another scenario the same individual may go through vaccine administration. Either infections or vaccines containing adjuvants may dysregulate epithelial
cells allowing an aberrant homing and activation of plasmocytoid dendritic cells (pDCs), T and B lymphocytes. The lymphocytes may thus migrate into the target gland and T
lymphocytes may start the production of pro-inﬂammatory cytokines [interleukin (IL)-1b, interferon (IFN)-g and tumor necrosis factor (TNF)], thus resulting in a further activation
of epithelial cells. The pDCs are responsible for a massive production of type I IFN, leading to an increased production of B-cell-activating factor (BAFF) by epithelial cells, DCs and T
cells. BAFF is responsible for an aberrant stimulation of B-cells with become self-reactive and may locally produce pathogenic autoantibodies.




considered such as inﬂuenzae, the 23-valent polysaccharidae                                     (with positive Shirmer’s test) appeared. RF, ANA and anti-SSA/Ro
pneumococcal, herpes zoster and tetanus toxoid vaccinations, other                              antibodies tested positive and a gland biopsy was compatible
should be avoided or at least considered only in selected patients.                             with SjS. Interestingly, in this case the genetic background (HLA
These investigated vaccines comprise the Bacillus CalmetteeGuérin                               DRB1*03, *15, DQB1 *02, *06) was in agreement with pSjS devel-
(BCG) vaccine, which is not recommended at all in patients with                                 opment. Not only the association between pSjS and vaccines, but
ADs, while the hepatitis A and/or B and the HPV vaccination should                              also between silicone exposure and pSjS development has been
be administered only to selected patients [59]. We also note the                                described in the literature. In 2003, Astudillo et al. reported the case
critical role of sex and hormones on disease pathogenesis [60e63].                              of a 72 year-old retired male dental technician who developed pSjS
                                                                                                after silicone exposure. In this patient, oral and ocular dryness
4. The cross-road between Sjögren’s syndrome and ASIA                                           (conﬁrmed by positive Shirmer’s test), arthralgia and Raynaud’s
                                                                                                phenomenon appeared. The presence of positive ANA and anti-SSA/
    The onset of SjS following vaccine delivery has been already                                Ro antibodies and positive gland biopsy conﬁrmed the diagnosis of
described several years ago [64]. In this case, a young woman                                   pSjS [11].
developed arthralgia, fatigue, dry mouth and dry eyes (conﬁrmed                                     The onset of pSjS following silicone exposure has been also re-
by a positive Shirmer’s test) one month after Hepatitis B vaccina-                              ported in other six casesdin coal-miners and in workers from a
tion. The development of positive Rheumatoid Factor (RF), Anti-                                 factory producing scouring powder. Indeed, in a study of 50
nuclear antibodies (ANA) and anti-SSA/Ro antibodies was                                         workers exposed to silicone, Sanchez-Roman et al. [67] found 64%
documented and a lip biopsy conﬁrmed the presence of inﬂam-                                     of workers affected by autoimmune processes (3 cases with pSjS
matory cells inﬁltrates. Later on, other cases of SjS following vaccine                         and 3 cases with secondary SjS). Later on, Puisieux et al. [68]
administration have been reported. In 2003, Narvaez et al.                                      described 3 cases of pSjS in silicotic coal miners, while in 1997,
described the case of a 59 years-old woman who developed signs                                  Orriols et al. [69] reported one case of sicca syndrome and silico-
and symptoms of pSjS following BCG immunotherapy [65]. In this                                  proteinosis in a dental technician. Furthermore, one interesting
case, the patient was treated with BCG because of a localized su-                               case was reported three years ago by an Italian group. In this pa-
perﬁcial transitional cell carcinoma of the bladder. Several weeks                              tient, a 27 year-old woman who developed lupus nephritis after the
after the ﬁrst course of treatment she developed a keratoconjunc-                               administration of hepatitis B vaccine, the HLA antigen expression
tivitis sicca (conﬁrmed by a positive Shirmer’s test), oral dryness                             on lymphocytes and genomic haplotype were studied. The sero-
(conﬁrmed by a positive scintigraphy) and painful salivary gland                                logical haplotype, which was HLA A24/25, B18 (Bw6)/, C/,
enlargement. Serological exams tested negative for the presence of                              DQ7/, DR11(5)/52, while the genomic haplotype was A*2403/
auto-antibodies, thus a lip biopsy was performed showing the                                    2504, B*1825/1825, C*1207/1207, DRB1*1102/1132, DRB3*0202/
typical histological signs of SjS. Furthermore, the case of a patient                           0202, DQA1*0505/0505, DQB1*0301/0301, suggested that these
with pSjS following H1N1 vaccination has been recently described                                HLA alleles were typical both of systemic lupus erythematosus
[66]. This was the case of a 30 years-old Caucasian woman who                                   as well as of SjS. Moreover, the patient had a persistent positivity of
received one dose of H1N1 vaccination and seven days later                                      anti-SSA/Ro which was highly suspicious for the presence of
developed arthralgia mainly involving shoulders, knees, ankles,                                 an overlap syndrome. This interesting case strengthens the
wrists and ﬁngers. Three months later, dry mouth and dry eyes                                   inkling that post-vaccination autoimmune phenomena, i.e. ASIA



                                                                                               3                                                                Exhibit 194
               Case 2:20-cv-02470-WBS-JDP Document 8 Filed 12/29/20 Page 97 of 341
                                               S. Colafrancesco et al. / Journal of Autoimmunity 51 (2014) 10e16                                       13


syndrome, rather occur in genetically predisposed individuals [70].               pSjS has been suggested. BAFF is produced by macrophages, DCs,
To corroborate these evidences, the association between hepatitis B               epithelial cells and activated T lymphocytes and seems to be a key
vaccine and autoimmunity has been recently included as part of the                molecule in B-cell homeostasis [85]. BAFF is a member of the TNF
spectrum of ASIA manifestations [71,72].                                          family, which is essential for the development and survival of B
                                                                                  lymphocytes; BAFF is elevated in SjS serum in association with
5. Sjögren’s syndrome and ASIA: shared pathogenic aspects                         antibodies against Ro/SSA and La/SSB antigens [86]. BAFF may
                                                                                  determine an aberrant B cells maturation leading to self-reactive B
    Even though SjS pathogenesis has not been fully unveiled,                     cells and an increased local production of autoantibodies [87]. New
several aspects have been delineated and animal models have                       insights into interconnected cytokines in primary SjS showed that
provided some important insights. Innate immunity has been                        the T-cell subsets in SjS are highly related with Th17 cells as well as
called to play a role since the type I IFN pathway is highly expressed            with B cell subpopulation [88].
as documented by an increased circulating type I IFN activity and an                  The minor salivary glands epithelium is also involved in the
IFN ‘signature’ in peripheral blood mononuclear cells and minor                   initiation and perpetuation of the local autoimmune response. Such
salivary gland biopsies from the patients. Once activated, salivary               epithelial cells seem to be able to mediate the recruitment, homing,
gland epithelial cells express TLRs and MHC class I and II molecules,             activation, proliferation and differentiation of immunocytes [84].
and they can present autoantigens and produce proinﬂammatory                      Epithelial cells are further activated by pro-inﬂammatory cytokines
cytokines initiating the inﬂammatory process. The production of B-                (IL-18, IFN-g, and TNFa) which are produced by adjacent T cells.
cell activating factor (BAFF) by epithelial cells leading, together               Dendritic cells (DC) are one of the main source of interferon (IFN)-a
with autoantigen presentation on salivary gland epithelial cells,                 which seems to be a powerful stimulator of the production of BAFF
leads ﬁnally to the stimulation of the adaptive immune system [73]                by the epithelial cells, T cells and DC (Fig. 1). A typical clinical
and potential lymphoma [74]. Although T cells were originally                     feature of SjS is the possible evolution into lymphoma, mainly non-
considered to play the initiating role in the autoimmune process                  Hodgkin lymphoma; nodal marginal zonal lymphomas and diffuse
[75], recent evidences suggest that B lymphocytes have a central                  large B cell lymphomas (DLBCL) have been also reported, and
role in the development of the disease [34]. The occurrence of an                 mucosa-associated lymphoid tissue lymphomas represent one of
autoimmune sialadenitis can be triggered by viral infections and is               the major causes [89].
characterized by the presence of several auto-antibodies including                    At the same extent, it could be of interest that some cases of
anti-SSA/Ro and anti-SSB/La. These are present in up to 75% and                   breast lymphomas, including non-Hodgkin lymphomas, have been
40% of patients, respectively. Moreover, ANA and RF are of frequent               reported in women who have received silicone breast implants. In
observation. The disease is characterized by a marked hyper-                      these cases, the most common is the anaplastic large cell lym-
gammaglobulinemia and by frequent observation of monoclonal                       phoma. However, B cell lymphoma has been far rarely described
gammopathy which seems to be a key marker of disease prognosis                    but only in patients with compromised silicone implants [90].
and outcomes [74]. It is a cousin of primary biliary cirrhosis [76].              Moreover, the DLBCL has been described also in subjects with other
    Mechanisms of apoptosis seem to play a role in glandular                      implants than breast prostheses [91]. These two evidences may
epithelial cell dysfunction [77] as well as metalloproteinases which              suggest that chronic inﬂammation or viral infections (as per the
seem to give their contribute in the degradation of extracellular                 case of DLBCL) may be the shared trigger between ASIA and SjS
matrix and in the destruction of the glandular architecture [78]. The             [92].
existence of a strong autoantibody response and the presence of
germinal centerelike structures in the salivary glands of SjS pa-                 6. Final remarks
tients imply that the aberrant immune response may be directed
against one or multiple autoantigens. The focal inﬁltration is                       It is evident that many other dowels need to be added to
constituted initially of T cells, but then B Cell become predominant              elucidate the pathogenesis of SjS. Even so, it is possible that, beside
and tend to aggregate in germinal center-like structure. Macro-                   infectious diseases, at least some cases may be ascribed to the
phages and plasma cells can be recognized as well. It has been                    presence of an adjuvant as the smoking bullet, resembling the
hypothesized that primary events (e.g. infections) may occur in the               features of ASIA syndrome. It could be hypothesized that the
glands themselves, followed by an autoimmune attack. Whether B                    adjuvant may elicit an abnormal immune response directed to-
cell activation is a primary cause or a secondary effect in SjS is not            wards the epithelium of the salivary and lacrimal glands thus
known [79]. As mentioned above, viruses seem to give a great                      provoking tissue damage. Till now, most of the evidence is anec-
contribute to the disease development. In particular, SjS onset                   todal. Furthermore, the association between vaccinations as well as
could be linked to EBV aggression and salivary glands can represent               exposure to silicone is time-related rather than causal. In this view,
a sites for latent EBV infection [80].                                            the efforts of researchers should aim at the clariﬁcation of the
    Evidence of a local response to autoantigens is derived from                  shared mechanisms possibly underlining the two conditions, ASIA
studies demonstrating local antibody synthesis in salivary glands.                and SjS. Of particular interest are the common clinical features
Speciﬁcally, the local production of antie52-kD Ro and an aberrant                overlapping between these conditions. Indeed, as shown in Table 1,
expression of SjSB in acinar epithelial cells have been demonstrated              many of the clinical and laboratory aspects that have been
[81,82]. Concerning such inﬁltrates, a Th1-driven cytokinic                       described occurring during ASIA syndrome are also frequently
response seems to be predominant, albeit Th2 and Th17 responses                   observed in patients with SjS. The proposed diagnostic criteria for
have been suggested to participate in the pathogenic process [63].                ASIA include the presence of “typical” clinical manifestations that
Recent reports underlined the possible pathogenic role played by B                often include the presence of dry mouth and/or dry eyes, myalgia
cells describing also a sort of B cells re-distribution in course of SjS          and/or muscle weakness, and arthralgia and/or arthritis. Fatigue is
[83]. Indeed, an abnormal differentiation of B cells has been                     another key feature that is usually present in both conditions.
described together with a decline in circulating memory B cells and               Chronic fatigue syndrome (CSF) is a pathological condition char-
a subsequent increase in plasma cells and long-lived plasma cells.                acterized by invalidating fatigue and a wide range of aspeciﬁc
Moreover, human salivary gland B-lymphocytes may participate to                   symptoms. One of the etiological hypothesis proposed that EBV or
glandular damage and seem to be able to induce apoptosis in                       other infectious agents may be responsible for disease onset [93].
epithelial cells [84]. In line with such ﬁndings, a role for BAFF in              An immune activation with production of cytokines is observed in



                                                                              4                                                  Exhibit 194
                    Case 2:20-cv-02470-WBS-JDP Document 8 Filed 12/29/20 Page 98 of 341
14                                                    S. Colafrancesco et al. / Journal of Autoimmunity 51 (2014) 10e16

Table 1                                                                                  DQB1*0201, DQB1*0202, DQB1*0301, DRB1*03, DPB1*0101, DR3,
Prevalence of typical signs and symptoms in the Autoimmune/inﬂammatory syn-              B8, DQ2, DQ3, BANK1, LYN, TAP2 IL-10, TNFa, TREX1, DNAse I, PXK
drome induced by adjuvants (ASIA) and in Sjögren’s Syndrome (SjS).a
                                                                                         and STAT4 for anti-SSA/Ro and HLA-DQB1*0301, DQB1*0201,
 Signs and symptoms                    ASIA (post-vaccination    SjSc                    DPB1*0101, DR3 DR2, DQ2, IL-10, TNFa, IRF7/KIAA1542, PXK,
                                       phenomena)b                                       DNMT1, FAS for anti-SSB/La. Some of these genes have been further
 Connective tissue diseases speciﬁc                                                      linked with a predisposition to autoimmunity. Thus, it could be of
 Arthralgias/Arthritis                 þ                         þþþ                     interest to assess any association with adjuvant-triggered autoim-
 Myalgias/myopathy/muscle              þ                         þ
                                                                                         munity also in patients with SjS. Of interest is the fact that SjS
    weakness
 Raynaud’s phenomenon                                           þþ                      usually occurs in adults and can present with a late onset (after 65
 Leukopenia                                                     þ                       years of age). Many patients have associated clinical issues of low
 Anemia                                                         þ                       vitamin D levels, neuropathies and an interesting elevation of sera
 Thrombocytopenia                      þ                         þ
                                                                                         IgG4 [99e101]. It is evident that in such cases the assessment of
 Xerophthalmia                         þ                         þþþ
 Xerostomia                            þ                         þþþ
                                                                                         any, eventual, time-relationship with vaccines could be difﬁcult or
 Serositis                                                      þ                       impossible. On the other hand, it is well known that post-vaccine
 Neurological/cognitive impairment     þ                         þ                       clinical manifestations can occur after several years. This is the
 Aspeciﬁc                                                                                reason why even those anecdotal cases in which speciﬁc autoan-
 Fever                                 þ                         þ
                                                                                         tibodies, namely anti-SSA/Ro and anti-SSB/La, appear after vacci-
 Chronic fatigue/sleep disturbances    þ                         þ
 Asthenia                              þ                         þ                       nations in the absence of a well-deﬁned AD, are of great
 Gastro-intestinal                     þ                         þ                       importance. Indeed, the fact that speciﬁc autoantibodies arise even
 ANA                                   þþ                        þþþ                     years before diseases diagnosis has been extensively addressed in a
 Anti-SSA                                                       þþ                      number of previous studies [102].
 Anti-SSB                                                       þ
 Rheumatoid factor                     þ                         þþ
                                                                                             An intriguing premise is the observation that several vaccines
 Exposure to an external stimuli       >99.9%                    d                       may contain Saccharomyces cerevisiae residual traces as the result of
    (Infection, vaccine, silicone,                                                       vaccine production. Saccharomyces cerevisiae is a possible trigger
    adjuvant)                                                                            for autoimmunity as it was demonstrated in animal models and by
 Linkage with HLA                      þ                         þ(HLA-DRw52
                                                                                         the presence of anti-Saccharomyces cerevisiae in several autoim-
                                                                 and HLA-DR3)
                                                                                         mune diseases [103,104]. Moreover, in a recent paper, homologies
The prevalence of signs and symptoms was deﬁned as () case reports or <1%, (þ) if
                                                                                         between the structure of the Saccharomyces cerevisiae wall
reported in <30% of subjects, (þþ) in 30e60% and (þþþ) if present in more than
>60% of subjects.
                                                                                         (mannan) and the antigens SSA/Ro and SSB/La have been identiﬁed
  a
    The highest prevalence observed in the literature of each sign and symptom is        with a percentage of possible relationship ranging between 46%
reported.                                                                                and 69% [105]. Thus, the administration of vaccines containing
  b
    Modiﬁed from Ref. [68].                                                              Saccharomyces cerevisiae should be carefully evaluated in patients
  c
    Modiﬁed from Ref. [107].
  d                                                                                      with SjS since there is the possibility that such vaccines may elicit
    Unknown.
                                                                                         the production of autoantibodies in these patients. Moreover, the
                                                                                         question whether vaccines may cause an autoimmune disease in
                                                                                         otherwise healthy subjects is still unanswered. The conclusions
this condition. Besides a speciﬁc autoimmune response against an                         advise that vaccines beneﬁts largely overwhelm the risks [106].
infectious agent, a role for certain drugs and for silicone has been                     Nonetheless, the possible association between vaccination and
proposed [94]. CSF has been associated with cases of L-triptophane-                      autoimmune diseases, including SjS, is a matter of which physicians
induced eosinophilia and with silicone-induced human adjuvant                            should be aware of.
disease, that may be considered an ante litteram ASIA syndrome.
Furthermore, CSF is associated in a high percentage of cases with as
pre-morbid history of inhalant, food, drug allergies. It is of interest                  References
that also patients with SjS have a higher prevalence of drug hy-
                                                                                           [1] Shoenfeld Y. Autoimmune (autoinﬂammatory) syndrome induced by adju-
persensitivity and skin contact allergy, especially in anti-SSA/Ro                             vants provides a diagnostic framework for enigmatic conditions. Rheuma-
positive patients [95]. Nonetheless, some of the immune re-                                    tologist; 2011:26e32.
sponses to drugs in SjS are not IgE mediated, and the presence of                          [2] Shoenfeld Y, Agmon-Levin N. ‘ASIA’ e autoimmune/inﬂammatory syndrome
                                                                                               induced by adjuvants. J Autoimmun 2011;36:4e8.
pseudo-allergic reactions can be hypothesized. These may result                            [3] Shoenfeld Y, N A-L. Abstract of: ‘ASIA’ e autoimmune (auto-inﬂammatory)
from the activation of inﬂammatory or anaphylactic mechanism                                   syndrome induced by adjuvant- a new syndrome to be deﬁned. In: Abstracts
independent of antigen-speciﬁc immune response.                                                of selected invited lectures. Lupus; 2011:340e7.
                                                                                           [4] Israeli E, Agmon-Levin N, Blank M, Shoenfeld Y. Adjuvants and autoimmu-
   A number of agents can provoke pseudo-allergic reactions                                    nity. Lupus 2009;18:1217e25.
including direct mast cell activators, complement activators and                           [5] Agmon-Levin N, Paz Z, Israeli E, Shoenfeld Y. Vaccines and autoimmunity.
non-steroideal inﬂammatory drugs [96]. Thus, a common patho-                                   Nat Rev Rheumatol 2009;5:648e52.
                                                                                           [6] Conti F, Rezai S, Valesini G. Vaccination and autoimmune rheumatic diseases.
genic mechanism could be hypothesized. Finally, another aspect                                 Autoimmun Rev 2008;8:124e8.
related to ASIA as well as to SjS is the common presence of sleep                          [7] Shoenfeld Y. Infections, vaccines and autoimmunity. Lupus 2009;18:1127e8.
disturbances that possibly contributes to the onset of fatigue in                          [8] Bogdanos DP, Smyk DS, Invernizzi P, Rigopoulou EI, Blank M, Pouria S, et al.
                                                                                               Infectome: a platform to trace infectious triggers of autoimmunity. Auto-
such patients [97]. Furthermore, the presence of a predisposing                                immun Rev 2013;12:726e40.
genetic background is necessary in the development of ASIA and                             [9] Peri Y, Agmon-Levin N, Theodor E, Shoenfeld Y. Sjögren’s syndrome, the old
SjS, as well as the production of autoantibodies including the more                            and the new. Best Pract Res Clin Rheumatol 2012;26:105e17.
                                                                                          [10] Igoe A, Scoﬁeld RH. Autoimmunity and infection in Sjögren’s syndrome. Curr
speciﬁc anti-SSA/Ro and anti-SSB/La.
                                                                                               Opin Rheumatol 2013;25:480e7.
   The association between speciﬁc HLA haplotypes and the                                 [11] Astudillo L, Sailler L, Ecoifﬁer M, Giron J, Couret B, Arlet-Suau E. Exposure to
presence of such speciﬁc autoantibodies, encompassing anti-SSA/                                silica and primary Sjögren’s syndrome in a dental technician. Rheumatology
Ro and anti-SSB/La, has been recently addressed [98]. The authors                              (Oxford) 2003;42:1268e9.
                                                                                          [12] Levy Y, Rotman-Pikielny P, Ehrenfeld M, Shoenfeld Y. Silicone breast
found that the anti-SSA/Ro and anti-SSB/La antibodies are associ-                              implantation-induced scleroderma: description of four patients and a critical
ated with deﬁnite gene variants and haplotypes including HLA-                                  review of the literature. Lupus 2009;18:1226e32.




                                                                                         5                                                            Exhibit 194
                 Case 2:20-cv-02470-WBS-JDP Document 8 Filed 12/29/20 Page 99 of 341
                                                        S. Colafrancesco et al. / Journal of Autoimmunity 51 (2014) 10e16                                                   15

[13] Israeli E. Gulf War syndrome as a part of the autoimmune (auto-                        [45] Vitali C, Bombardieri S, Jonsson R, Moutsopoulos HM, Alexander EL,
     inﬂammatory) syndrome induced by adjuvant (ASIA). Lupus 2012;21:190e4.                      Carsons SE, et al. Classiﬁcation criteria for Sjögren’s syndrome: a revised
[14] Authier FJ, Sauvat S, Champey J, Drogou I, Coquet M, Gherardi RK. Chronic                   version of the European criteria proposed by the American-European
     fatigue syndrome in patients with macrophagic myofasciitis. Arthritis                       Consensus Group. Ann Rheum Dis 2002;61:554e8.
     Rheum 2003;48:569e70.                                                                  [46] Tzioufas AG, Vlachoyiannopoulos PG. Sjogren’s syndrome: an update on
[15] Israeli E, Pardo A. The sick building syndrome as a part of the autoimmune                  clinical, basic and diagnostic therapeutic aspects. J Autoimmun 2012;39:1e3.
     (auto-inﬂammatory) syndrome induced by adjuvants. Mod Rheumatol                        [47] Vitali C, Bombardieri S, Moutsopoulos HM, Balestrieri G, Bencivelli W,
     2011;21:235e9.                                                                              Bernstein RM, et al. Preliminary criteria for the classiﬁcation of Sjögren’s
[16] Meroni PL. Autoimmune or auto-inﬂammatory syndrome induced by adju-                         syndrome. Results of a prospective concerted action supported by the Eu-
     vants (ASIA): old truths and a new syndrome? J Autoimmun 2011;36:1e3.                       ropean Community. Arthritis Rheum 1993;36:340e7.
[17] Rosenblum H, Shoenfeld Y, Amital H. The common immunogenic etiology of                 [48] Abdulahad WH, Kroese FG, Vissink A, Bootsma H. Immune regulation and B-
     chronic fatigue syndrome: from infections to vaccines via adjuvants to the                  cell depletion therapy in patients with primary Sjogren’s syndrome.
     ASIA syndrome. Infect Dis Clin North Am 2011;25:851e63.                                     J Autoimmun 2012;39:103e11.
[18] Colafrancesco S, Agmon-Levin N, Perricone C, Shoenfeld Y. Unraveling the               [49] Guerrier T, Le Pottier L, Devauchelle V, Pers JO, Jamin C, Youinou P. Role of
     soul of autoimmune diseases: pathogenesis, diagnosis and treatment adding                   Toll-like receptors in primary Sjogren’s syndrome with a special emphasis on
     dowels to the puzzle. Immunol Res 2013;56:200e5.                                            B-cell maturation within exocrine tissues. J Autoimmun 2012;39:69e76.
[19] Perricone C, Ceccarelli F, Valesini G. An overview on the genetic of rheu-             [50] Seror R, Bootsma H, Bowman SJ, Dorner T, Gottenberg JE, Mariette X, et al.
     matoid arthritis: a never-ending story. Autoimmun Rev 2011;10:599e608.                      Outcome measures for primary Sjogren’s syndrome. J Autoimmun 2012;39:
[20] Selmi C, Battezzati PM, Gershwin ME, Tishler M, Shoenfeld Y. Vaccines in the                97e102.
     21st century: the genetic response and the innocent bystander. Autoimmun               [51] Fox R, Fox C. Sjogren’s syndrome: infections that may play a role in patho-
     Rev 2005;4:79e81.                                                                           genesis, mimic the disease, or complicate the patient’s course. Indian J
[21] Vera-Lastra O, Medina G, Cruz-Dominguez MeP, Ramirez P, Gayosso-                            Rheumatol; 2011:13e25.
     Rivera JA, Anduaga-Dominguez H, et al. Human adjuvant disease induced by               [52] Sipsas NV, Gamaletsou MN, Moutsopoulos HM. Is Sjögren’s syndrome a
     foreign substances: a new model of ASIA (Shoenfeld’s syndrome). Lupus                       retroviral disease? Arthritis Res Ther 2011;13:212.
     2012;21:128e35.                                                                        [53] Barrera MJ, Sanchez M, Aguilera S, Alliende C, Bahamondes V, Molina C, et al.
[22] Barzilai O, Ram M, Shoenfeld Y. Viral infection can induce the production of                Aberrant localization of fusion receptors involved in regulated exocytosis in
     autoantibodies. Curr Opin Rheumatol 2007;19:636e43.                                         salivary glands of Sjogren’s syndrome patients is linked to ectopic mucin
[23] Murali-Krishna K, Altman JD, Suresh M, Sourdive DJ, Zajac AJ, Miller JD, et al.             secretion. J Autoimmun 2012;39:83e92.
     Counting antigen-speciﬁc CD8 T cells: a reevaluation of bystander activation           [54] Saad CG, Borba EF, Aikawa NE, Silva CA, Pereira RM, Calich AL, et al.
     during viral infection. Immunity 1998;8:177e87.                                             Immunogenicity and safety of the 2009 non-adjuvanted inﬂuenza A/H1N1
[24] Lehmann PV, Forsthuber T, Miller A, Sercarz EE. Spreading of T-cell autoim-                 vaccine in a large cohort of autoimmune rheumatic diseases. Ann Rheum Dis
     munity to cryptic determinants of an autoantigen. Nature 1992;358:155e7.                    2011;70:1068e73.
[25] Borchers AT, Keen CL, Shoenfeld Y, Silva J, Gershwin ME. Vaccines, viruses,            [55] Milanovic M, Stojanovich L, Djokovic A, Kontic M, Gvozdenovic E. Inﬂuenza
     and voodoo. J Investig Allergol Clin Immunol 2002;12:155e68.                                vaccination in autoimmune rheumatic disease patients. Tohoku J Exp Med
[26] Molina V, Shoenfeld Y. Infection, vaccines and other environmental triggers                 2013;229:29e34.
     of autoimmunity. Autoimmunity 2005;38:235e45.                                          [56] Pasoto SG, Ribeiro AC, Viana VS, Leon EP, Bueno C, Neto ML, et al. Short and
[27] Basra G, Jajoria P, Gonzalez E. Rheumatoid arthritis and Swine inﬂuenza                     long-term effects of pandemic unadjuvanted inﬂuenza A(H1N1)pdm09
     vaccine: a case report. Case Rep Rheumatol 2012;2012:785028.                                vaccine on clinical manifestations and autoantibody proﬁle in primary
[28] Zafrir Y, Agmon-Levin N, Shoenfeld Y. Post-inﬂuenza vaccination vasculit-                   Sjögren’s syndrome. Vaccine 2013;31:1793e8.
     ides: a possible new entity. J Clin Rheumatol 2009;15:269e70.                          [57] Abu-Shakra M, Press J, Sukenik S, Buskila D. Inﬂuenza virus vaccination of
[29] Agmon-Levin N, Kivity S, Szyper-Kravitz M, Shoenfeld Y. Transverse myelitis                 patients with SLE: effects on generation of autoantibodies. Clin Rheumatol
     and vaccines: a multi-analysis. Lupus 2009;18:1198e204.                                     2002;21:369e72.
[30] Israeli E, Agmon-Levin N, Blank M, Chapman J, Shoenfeld Y. Guillain-Barré              [58] van Assen S, Agmon-Levin N, Elkayam O, Cervera R, Doran MF, Dougados M,
     syndromeea classical autoimmune disease triggered by infection or vacci-                    et al. EULAR recommendations for vaccination in adult patients with
     nation. Clin Rev Allergy Immunol 2012;42:121e30.                                            autoimmune inﬂammatory rheumatic diseases. Ann Rheum Dis 2011;70:
[31] Colafrancesco S, Perricone C, Tomljenovic L, Shoenfeld Y. Human papilloma                   414e22.
     virus vaccine and primary ovarian failure: another facet of the autoimmune/            [59] van Assen S, Elkayam O, Agmon-Levin N, Cervera R, Doran MF, Dougados M,
     inﬂammatory syndrome induced by adjuvants. Am J Reprod Immunol                              et al. Vaccination in adult patients with auto-immune inﬂammatory rheu-
     2013;70:309e16.                                                                             matic diseases: a systematic literature review for the European League
[32] Amador-Patarroyo MJ, Arbelaez JG, Mantilla RD, Rodriguez-Rodriguez A,                       against Rheumatism evidence-based recommendations for vaccination in
     Cardenas-Roldan J, Pineda-Tamayo R, et al. Sjogren’s syndrome at the                        adult patients with auto-immune inﬂammatory rheumatic diseases. Auto-
     crossroad of polyautoimmunity. J Autoimmun 2012;39:199e205.                                 immun Rev 2011;10:341e52.
[33] Bournia VK, Vlachoyiannopoulos PG. Subgroups of Sjogren syndrome pa-                   [60] Konttinen YT, Fuellen G, Bing Y, Porola P, Stegaev V, Trokovic N, et al. Sex
     tients according to serological proﬁles. J Autoimmun 2012;39:15e26.                         steroids in Sjogren’s syndrome. J Autoimmun 2012;39:49e56.
[34] Cornec D, Devauchelle-Pensec V, Tobon GJ, Pers JO, Jousse-Joulin S, Saraux A.          [61] Manoussakis MN, Tsinti M, Kapsogeorgou EK, Moutsopoulos HM. The sali-
     B cells in Sjogren’s syndrome: from pathophysiology to diagnosis and                        vary gland epithelial cells of patients with primary Sjogren’s syndrome
     treatment. J Autoimmun 2012;39:161e7.                                                       manifest signiﬁcantly reduced responsiveness to 17beta-estradiol.
[35] Skopouli FN, Moutsopoulos HM. Autoimmune epitheliitis: Sjögren’s syn-                       J Autoimmun 2012;39:64e8.
     drome. Clin Exp Rheumatol 1994;12(Suppl. 11):S9e11.                                    [62] Pennell LM, Galligan CL, Fish EN. Sex affects immunity. J Autoimmun
[36] Moutsopoulos HM. Sjögren’s syndrome: autoimmune epithelitis. Clin                           2012;38:J282e91.
     Immunol Immunopathol 1994;72:162e5.                                                    [63] Tzioufas AG, Kapsogeorgou EK, Moutsopoulos HM. Pathogenesis of Sjög-
[37] Ice JA, Li H, Adrianto I, Lin PC, Kelly JA, Montgomery CG, et al. Genetics of               ren’s syndrome: what we know and what we should learn. J Autoimmun
     Sjogren’s syndrome in the genome-wide association era. J Autoimmun                          2012;39:4e8.
     2012;39:57e63.                                                                         [64] Toussirot E, Lohse A, Wendling D, Mougin C. Sjögren’s syndrome occurring
[38] Bogdanos DP, Smyk DS, Rigopoulou EI, Mytilinaiou MG, Heneghan MA,                           after hepatitis B vaccination. Arthritis Rheum 2000;43:2139e40.
     Selmi C, et al. Twin studies in autoimmune disease: genetics, gender and               [65] Narváez J, Castro-Bohorquez FJ, Vilaseca-Momplet J. Sjögren’s-like syndrome
     environment. J Autoimmun 2012;38:J156e69.                                                   following intravesical bacillus Calmette-Guérin immunotherapy. Am J Med
[39] Cruz-Tapias P, Rojas-Villarraga A, Maier-Moore S, Anaya JM. HLA and Sjög-                   2003;115:418e20.
     ren’s syndrome susceptibility. A meta-analysis of worldwide studies. Auto-             [66] Toussirot E, Bossert M, Herbein G, Saas P. Comments on the article by Tab-
     immun Rev 2012;11:281e7.                                                                    ache F. et al. “Acute polyarthritis after inﬂuenza A H1N1 immunization”, Joint
[40] Priori R, Medda E, Conti F, Cassarà EA, Sabbadini MG, Antonioli CM, et al. Risk             Bone Spine, 2011, doi:10.1016/j.jbs.2011.02.007: primary Sjögren’s syn-
     factors for Sjögren’s syndrome: a case-control study. Clin Exp Rheumatol                    drome occurring after inﬂuenza A H1N1 vaccine administration. Joint Bone
     2007;25:378e84.                                                                             Spine 2012;79:107.
[41] Mavragani CP, Fragoulis GE, Moutsopoulos HM. Endocrine alterations in                  [67] Sanchez-Roman J, Wichmann I, Salaberri J, Varela JM, Nuñez-Roldan A.
     primary Sjogren’s syndrome: an overview. J Autoimmun 2012;39:354e8.                         Multiple clinical and biological autoimmune manifestations in 50 workers
[42] Baldini C, Pepe P, Quartuccio L, Priori R, Bartoloni E, Alunno A, et al. Primary            after occupational exposure to silica. Ann Rheum Dis 1993;52:534e8.
     Sjogren’s syndrome as a multi-organ disease: impact of the serological                 [68] Puisieux F, Hachulla E, Brouillard M, Hatron PY, Devulder B. Silicosis and
     proﬁle on the clinical presentation of the disease in a large cohort of Italian             primary Gougerot-Sjögren syndrome. Rev Med Interne 1994;15:575e9.
     patients. Rheumatology (Oxford); 2013. http://dx.doi.org/10.1093/rheuma-               [69] Orriols R, Ferrer J, Tura JM, Xaus C, Coloma R. Sicca syndrome and silico-
     tology/ket427.                                                                              proteinosis in a dental technician. Eur Respir J 1997;10:731e4.
[43] Priori R, Iannuccelli C, Alessandri C, Modesti M, Antonazzo B, Di Lollo AC,            [70] Santoro D, Vita G, Vita R, Mallamace A, Savica V, Bellinghieri G, et al. HLA
     et al. Fatigue in Sjogren’s syndrome: relationship with ﬁbromyalgia, clinical               haplotype in a patient with systemic lupus erythematosus triggered by
     and biologic features. Clin Exp Rheumatol 2010;28:S82e6.                                    hepatitis B vaccine. Clin Nephrol 2010;74:150e3.
[44] Baldini C, Talarico R, Tzioufas AG, Bombardieri S. Classiﬁcation criteria for          [71] Perricone C, Shoenfeld Y. Hepatitis B vaccination and undifferentiated con-
     Sjogren’s syndrome: a critical review. J Autoimmun 2012;39:9e14.                            nective tissue disease: another brick in the wall of the autoimmune/




                                                                                        6                                                          Exhibit 194
                      Case 2:20-cv-02470-WBS-JDP Document 8 Filed 12/29/20 Page 100 of 341
16                                                        S. Colafrancesco et al. / Journal of Autoimmunity 51 (2014) 10e16

        inﬂammatory syndrome induced by adjuvants (Asia). J Clin Rheumatol                    [90] Nichter LS, Mueller MA, Burns RG, Stallman JM. First report of nodal marginal
        2013;19:231e3.                                                                             zone B-cell lymphoma associated with breast implants. Plast Reconstr Surg
 [72]   Zafrir Y, Agmon-Levin N, Paz Z, Shilton T, Shoenfeld Y. Autoimmunity                       2012;129:576ee8e.
        following hepatitis B vaccine as part of the spectrum of ’Autoimmune (Auto-           [91] Kellogg BC, Hiro ME, Payne WG. Implant-associated anaplastic large cell
        inﬂammatory) Syndrome induced by Adjuvants’ (ASIA): analysis of 93 cases.                  lymphoma: beyond breast prostheses. Ann Plast Surg; 2013. http://
        Lupus 2012;21:146e52.                                                                      dx.doi.org/10.1097/SAP.0b013e31827faff2.
 [73]   Low HZ, Witte T. Aspects of innate immunity in Sjögren’s syndrome. Arthritis          [92] Högfeldt T, Bahnassy AA, Kwiecinska A, Osterborg A, Tamm KP, Porwit A,
        Res Ther 2011;13:218.                                                                      et al. Patients with activated B-cell like diffuse large B-cell lymphoma in high
 [74]   Brito-Zeron P, Retamozo S, Gandia M, Akasbi M, Perez-De-Lis M, Diaz-                       and low infectious disease areas have different inﬂammatory gene signa-
        Lagares C, et al. Monoclonal gammopathy related to Sjogren syndrome: a key                 tures. Leuk Lymphoma 2013;54:996e1003.
        marker of disease prognosis and outcomes. J Autoimmun 2012;39:43e8.                   [93] Valesini G, Conti F, Priori R. Chronic fatigue syndrome: what factors trigger it
 [75]   Singh N, Cohen PL. The T cell in Sjogren’s syndrome: force majeure, not                    off? Clin Exp Rheumatol 1994;12:473e6.
        spectateur. J Autoimmun 2012;39:229e33.                                               [94] Priori R, Conti F, Luan FL, Arpino C, Valesini G. Chronic fatigue: a peculiar
 [76]   Selmi C, Meroni PL, Gershwin ME. Primary biliary cirrhosis and Sjogren’s                   evolution of eosinophilia myalgia syndrome following treatment with L-
        syndrome: autoimmune epithelitis. J Autoimmun 2012;39:34e42.                               tryptophan in four Italian adolescents. Eur J Pediatr 1994;153:344e6.
 [77]   Kong L, Ogawa N, Nakabayashi T, Liu GT, D’Souza E, McGuff HS, et al. Fas and          [95] Tishler M, Paran D, Yaron M. Allergic disorders in primary Sjögren’s syn-
        Fas ligand expression in the salivary glands of patients with primary Sjög-                drome. Scand J Rheumatol 1998;27:166e9.
        ren’s syndrome. Arthritis Rheum 1997;40:87e97.                                        [96] Wang H, Wang HS, Liu ZP. Agents that induce pseudo-allergic reaction. Drug
 [78]   Konttinen YT, Halinen S, Hanemaaijer R, Sorsa T, Hietanen J, Ceponis A, et al.             Discov Ther 2011;5:211e9.
        Matrix metalloproteinase (MMP)-9 type IV collagenase/gelatinase implicated            [97] Gudbjörnsson B, Broman JE, Hetta J, Hällgren R. Sleep disturbances in pa-
        in the pathogenesis of Sjögren’s syndrome. Matrix Biol 1998;17:335e47.                     tients with primary Sjögren’s syndrome. Br J Rheumatol 1993;32:1072e6.
 [79]   Jonsson R, Vogelsang P, Volchenkov R, Espinosa A, Wahren-Herlenius M,                 [98] Perricone C, Agmon-Levin N, Ceccarelli F, Valesini G, Anaya JM, Shoenfeld Y.
        Appel S. The complexity of Sjögren’s syndrome: novel aspects on patho-                     Genetics and autoantibodies. Immunol Res 2013;56:206e19.
        genesis. Immunol Lett 2011;141:1e9.                                                   [99] Agmon-Levin N, Kivity S, Tzioufas AG, Lopez Hoyos M, Rozman B, Efes I, et al.
 [80]   Gaston JS, Rowe M, Bacon P. Sjögren’s syndrome after infection by Epstein-                 Low levels of vitamin-D are associated with neuropathy and lymphoma
        Barr virus. J Rheumatol 1990;17:558e61.                                                    among patients with Sjogren’s syndrome. J Autoimmun 2012;39:234e9.
 [81]   de Wilde PC, Kater L, Bodeutsch C, van den Hoogen FH, van de Putte LB, et al.        [100] Pavlakis PP, Alexopoulos H, Kosmidis ML, Mamali I, Moutsopoulos HM,
        Aberrant expression pattern of the SS-B/La antigen in the labial salivary glands           Tzioufas AG, et al. Peripheral neuropathies in Sjogren’s syndrome: a critical
        of patients with Sjögren’s syndrome. Arthritis Rheum 1996;39:783e91.                       update on clinical features and pathogenetic mechanisms. J Autoimmun
 [82]   Tengner P, Halse AK, Haga HJ, Jonsson R, Wahren-Herlenius M. Detection                     2012;39:27e33.
        of anti-Ro/SSA and anti-La/SSB autoantibody-producing cells in salivary              [101] Takahashi H, Yamamoto M, Tabeya T, Suzuki C, Naishiro Y, Shinomura Y,
        glands from patients with Sjogren’s syndrome. Arthritis Rheum 1998;41:                     et al. The immunobiology and clinical characteristics of IgG4 related diseases.
        2238e48.                                                                                   J Autoimmun 2012;39:93e6.
 [83]   Huang YF, Cheng Q, Jiang CM, An S, Xiao L, Gou YC, et al. The immune factors         [102] Arbuckle MR, McClain MT, Rubertone MV, Scoﬁeld RH, Dennis GJ, James JA,
        involved in the pathogenesis, diagnosis, and treatment of Sjogren’s syn-                   et al. Development of autoantibodies before the clinical onset of systemic
        drome. Clin Dev Immunol 2013;2013:160491.                                                  lupus erythematosus. N Engl J Med 2003;349:1526e33.
 [84]   Varin MM, Guerrier T, Devauchelle-Pensec V, Jamin C, Youinou P, Pers JO. In          [103] Harima HA, Mendes NF, Mamizuka EM, Mariano M. Effect of glucan on
        Sjögren’s syndrome, B lymphocytes induce epithelial cells of salivary glands               murine lupus evolution and on host resistance to Klebsiella pneumoniae.
        into apoptosis through protein kinase C delta activation. Autoimmun Rev                    J Clin Lab Anal 1997;11:175e8.
        2012;11:252e8.                                                                       [104] Rinaldi M, Perricone R, Blank M, Perricone C, Shoenfeld Y. Anti-Saccharo-
 [85]   Daridon C, Devauchelle V, Hutin P, Le Berre R, Martins-Carvalho C,                         myces cerevisiae autoantibodies in autoimmune diseases: from bread baking
        Bendaoud B, et al. Aberrant expression of BAFF by B lymphocytes inﬁltrating                to autoimmunity. Clin Rev Allergy Immunol 2013;45:152e61.
        the salivary glands of patients with primary Sjögren’s syndrome. Arthritis           [105] Israeli E, Grotto I, Gilburd B, Balicer RD, Goldin E, Wiik A, et al. Anti-
        Rheum 2007;56:1134e44.                                                                     Saccharomyces cerevisiae and antineutrophil cytoplasmic antibodies as
 [86]   Mavragani CP, Moutsopoulos HM. Sjögren’s syndrome. Annu Rev Pathol                         predictors of inﬂammatory bowel disease. Gut 2005;54:1232e6.
        2014;9:273e85.                                                                       [106] Perricone C, Agmon-Levin N, Valesini G, Shoenfeld Y. Vaccination in patients
 [87]   Voulgarelis M, Tzioufas AG. Pathogenetic mechanisms in the initiation and                  with chronic or autoimmune rheumatic diseases: the ego, the id and the
        perpetuation of Sjögren’s syndrome. Nat Rev Rheumatol 2010;6:529e37.                       superego. Jt Bone Spine 2012;79:1e3.
 [88]   Youinou P, Pers JO. Disturbance of cytokine networks in Sjögren’s syndrome.          [107] Shiboski SC, Shiboski CH, Criswell L, Baer A, Challacombe S, Lanfranchi H,
        Arthritis Res Ther 2011;13:227.                                                            et al., S. s. I. C. C. A. R. Groups. American College of Rheumatology classiﬁ-
 [89]   Voulgarelis M, Ziakas PD, Papageorgiou A, Baimpa E, Tzioufas AG,                           cation criteria for Sjögren’s syndrome: a data-driven, expert consensus
        Moutsopoulos HM. Prognosis and outcome of non-Hodgkin lymphoma in                          approach in the Sjögren’s International Collaborative Clinical Alliance cohort.
        primary Sjögren syndrome. Medicine (Baltimore) 2012;91:1e9.                                Arthritis Care Res (Hoboken) 2012;64:475e87.




                                                                                             7                                                            Exhibit 194
Case 2:20-cv-02470-WBS-JDP Document 8 Filed 12/29/20 Page 101 of 341




   EXHIBIT 195
            Case 2:20-cv-02470-WBS-JDP Document 8 Filed 12/29/20 Page 102 of 341



FULL TEXT LINKS




  Isr Med Assoc J. Mar-Apr 2016;18(3-4):150-3.


Autoimmune/Inflammatory Syndrome Induced by
Adjuvants and Sjögren's Syndrome
Serena Colafrancesco, Carlo Perricone, Yehuda Shoenfeld

PMID: 27228631
Free article


Abstract
Sjögren's syndrome (SS), a chronic systemic autoimmune inflammatory condition involving the
exocrine glands, has been suggested to be part of the spectrum of the Autoimmune/ inflammatory
Syndrome Induced by Adjuvants (ASIA). ASIA incorporates an umbrella of clinical conditions
including siliconosis, macrophage myofasciitis syndrome, and post-vaccination phenomena that
occur after the exposure to a substance, namely the adjuvant. Interestingly, SS and ASIA share
several common features. Firstly, a shared pathogenic mechanism involving a disruption of the
immune system balance, with B cell proliferation, cytokine production and tissue infiltration, has
been proposed. Patients with ASIA often present clinical features resembling those of SS; dry
mouth and dry eyes have also been included in the proposed classification criteria for ASIA. Finally,
several case reports have suggested that both vaccines and silicone may trigger the development
of SS. Unveiling these common pathways will contribute considerably to our understanding and
management of both conditions.


LinkOut - more resources
Full Text Sources
Israel Medical Association

Medical
MedlinePlus Health Information




                                                  1                                 Exhibit 195
Case 2:20-cv-02470-WBS-JDP Document 8 Filed 12/29/20 Page 103 of 341




   EXHIBIT 196
                               NIH Public Access
                               Case 2:20-cv-02470-WBS-JDP Document 8 Filed 12/29/20 Page 104 of 341
                               Author Manuscript
                               Am J Gastroenterol. Author manuscript; available in PMC 2014 May 01.
                           Published in final edited form as:
NIH-PA Author Manuscript




                            Am J Gastroenterol. 2013 May ; 108(5): 818–824. doi:10.1038/ajg.2013.60.



                           Increasing incidence of celiac disease in a North American
                           population
                           Jonas F. Ludvigsson1,2,3,*, Alberto Rubio-Tapia1, Carol T. van Dyke1, L. Joseph Melton III4,
                           Alan R. Zinsmeister4, Brian D. Lahr4, and Joseph A. Murray1
                           1Division of Gastroenterology and Hepatology, Departments of Medicine and Immunology,

                           College of Medicine, Mayo Clinic, Rochester, MN, USA
                           2Clinical   Epidemiology Unit, Department of Medicine, Karolinska Institutet, 171 76 Stockholm,
                           Sweden
                           3Department      of Pediatrics, Örebro University Hospital, 701 85 Örebro, Sweden
                           4Department      of Health Sciences Research, College of Medicine, Mayo Clinic, Rochester, MN,
                           USA
NIH-PA Author Manuscript




                           Abstract
                                 OBJECTIVES—The prevalence of celiac disease (CD) varies greatly, potentially because of
                                 incomplete ascertainment of cases and small study samples with limited statistical power. Previous
                                 reports indicate that the incidence of CD is increasing. We examined the prevalence of CD in a
                                 well-defined US county.
                                 METHODS—Population-based study in Olmsted County, Minnesota, US. Using the
                                 infrastructure of the Rochester Epidemiology Project, medical, histopathology, and CD serology
                                 records were used to identify all new cases of CD in Olmsted County since 2000. Age- and sex-
                                 specific and adjusted (to the US white 2000 population) incidence rates for CD were estimated.
                                 Clinical presentation at diagnosis was also assessed.
                                 RESULTS—Between 2000 and 2010, 249 individuals (157 female or 63%, median age 37.9
                                 years) were diagnosed with CD in Olmsted County. The overall age- and sex-adjusted incidence
                                 of CD in the study period was 17.4 (95% confidence interval [CI] = 15.2–19.6) per 100,000
                                 person-years, increasing from 11.1 (95% CI=6.8–15.5) in 2000–2001 to 17.3 (95% CI=13.3–21.3)
NIH-PA Author Manuscript




                           *
                            Correspondence and reprint requests: Jonas F Ludvigsson, Department of Pediatrics, Örebro University Hospital, Sweden, Phone:
                           +46 (0) 19- 6021000, Fax: +46 (0) 19-187915, jonasludvigsson@yahoo.com.
                           Independence (role of the sponsors): None of the funders had any role in the design and conduct of the study; collection,
                           management, analysis, and interpretation of the data; and preparation, review, or approval of the manuscript.
                           Potential competing interests: None
                           Writing Assistance: None.
                           Author contributions:
                           ICMJE criteria for authorship read and met: JFL, ART, CTD, JM, ARZ, BDL, JAM.
                           Agree with the manuscript’s results and conclusions: JFL, ART, CTD, JM, ARZ, BDL, JAM.
                           Designed the experiments/the study: JFL, JM, ARZ, BDL, JAM.
                           Collected data: CTD and JAM
                           Analyzed the data: JM, ARZ, BDL
                           Wrote the first draft of the paper: JFL.
                           Contributed to the writing of the paper: ART, CTD, JM, ARZ, BDL, JAM.
                           Contributed to design of study and interpretation of the data analyses: JFL, ART, CTD, JM, ARZ, BDL, JAM.
                           Interpretation of data; approved the final version of the manuscript: JFL, ART, CTD, JM, ARZ, BDL, JAM.
                           Supervised the project: JAM and JFL.
                           Obtained funding: JAM.




                                                                                         1                                                   Exhibit 196
                               Case 2:20-cv-02470-WBS-JDP Document 8 Filed 12/29/20 Page 105 of 341
                           Ludvigsson et al.                                                                                           Page 2


                                    in 2008–2010. The temporal trend in incidence rates was modeled as a two-slope pattern, with the
                                    incidence leveling off after 2004. Based on the two classic CD symptoms of diarrhea and weight
                                    loss, the relative frequency of classical CD among incident cases decreased over time between
NIH-PA Author Manuscript




                                    2000 and 2010 (p=0.044).
                                    CONCLUSION—The incidence of CD has continued to increase in the past decade in a North
                                    American population.

                              Keywords
                                    autoimmunity; celiac; coeliac; epidemiology; prevalence


                              INTRODUCTION
                                               Celiac disease (CD) is a chronic immune-mediated disease characterized by small intestinal
                                               inflammation.(1) Triggered by gluten exposure in genetically sensitive individuals,(2) this
                                               disease is associated with excess mortality as well as a number of complications, including
                                               type 1 diabetes(3) and lymphoproliferative disease.(4, 5) These and other high-risk groups,
                                               such as anemia, osteoporosis, and irritable bowel syndrome (IBS), have been identified(6)
                                               and patients in these risk groups are increasingly tested for CD. Even so, the prevalence of
                                               diagnosed CD is low. In a recent European multicenter study the prevalence of diagnosed
NIH-PA Author Manuscript




                                               CD was 0.18%; however, if Finland is excluded, where awareness is especially high, only
                                               0.07% of the population had been diagnosed with CD.(7) Most previous American data
                                               indicate a true overall CD prevalence based on screening of about or slightly less than 1%.
                                               (8–12)

                                               Prevalence studies based exclusively on serologic CD screening often report higher figures.
                                               (6) However, real differences may also exist between regions(7) and races, as higher levels
                                               of CD have also been shown outside Europe and the US among populations of
                                               predominantly European extraction (e.g., New Zealand and Australia).(13, 14)

                                               Some prevalence data imply a true increase in CD or celiac autoimmunity over time,(15–17)
                                               but data are scarce on the actual incidence of CD.(18, 19) Such data are important in that
                                               temporal trends in CD incidence could provide insight into the environmental factors that
                                               trigger CD, as well as serve in planning for the health care needs of CD patients. For
                                               instance, the “Swedish epidemic,” with a sudden increase in CD incidence,(20) helped
                                               identify the interplay between gluten introduction and breastfeeding as important for the risk
                                               of CD in early age.(21) In this regard, we previously documented a strong increase in CD
                                               incidence in one US county in the 1990s(18) but it is unknown whether this increase was
                                               transient. The primary aim of this study was to estimate the incidence of CD in Olmsted
NIH-PA Author Manuscript




                                               County, Minnesota between 2000 and 2010.

                              METHODS
                              Setting
                                               Olmsted County is situated in the upper Midwest, where whites make up over 85% of the
                                               population.(22) This community is ideally suited for epidemiologic studies because the
                                               Rochester Epidemiologic Project (REP) collects essentially all data on medical care for
                                               Olmsted County residents, focusing on the two major providers of health care in the
                                               community: the Mayo Clinic and its component hospitals (Saint Mary’s and Rochester
                                               Methodist) along with the Olmsted Medical Center with its affiliated community hospital
                                               and outpatient clinics. This medical records linkage system, which has been described
                                               elsewhere,(23) was used in our previous paper on CD trends in the area.(18) Using the


                                                  Am J Gastroenterol. Author manuscript; available in PMC 2014 May 01.




                                                                                          2                                       Exhibit 196
                               Case 2:20-cv-02470-WBS-JDP Document 8 Filed 12/29/20 Page 106 of 341
                           Ludvigsson et al.                                                                                            Page 3


                                               infrastructure of the REP, comprehensive (inpatient and outpatient) community medical
                                               records, together with CD serology and histopathology data, were reviewed to estimate the
                                               incidence of diagnosed CD in this well-defined geographic region. Because of this unique
NIH-PA Author Manuscript




                                               medical records linkage system, complete ascertainment of diagnosed CD cases is possible.

                                               Several data sources were used to identify patients with CD: the REP medical index, as was
                                               used in previous studies(9, 18, 24), active recruitment of patients known to be undergoing
                                               assessment and potential diagnosis of the disease at the time of their clinical visit, and the
                                               electronic medical record (the Mayo Clinic Life Sciences System, begun in 1994), which
                                               also contains information on disease symptoms, histopathology records, and serology data.
                                               We also reviewed the patient charts of all individuals with a diagnosis of either CD (ICD-9:
                                               579.0) or DH (ICD-9: 694.0).

                                               All of the above searches included a check for Olmsted County residency based on zip
                                               codes. Because the county boundary passes through some small towns, the patient’s street
                                               address was reviewed in some instances to determine if he or she lived within Olmsted
                                               County.

                              Data collection
                                               Following approval by the Institutional Review Boards of Mayo Clinic and the Olmsted
                                               Medical Center, one co-author (CvD) extracted data on CD from the clinical records and
NIH-PA Author Manuscript




                                               then classified patients according to age, sex, classical symptoms (presence of diarrhea or
                                               weight loss)(25), and year of diagnosis. In accordance with Minnesota law, patients who
                                               declined to provide authorization for the use of their medical records for research purposes
                                               were not included in this study (or any other medical study).

                              Statistical analyses
                                               Incidence rates of clinically-diagnosed CD were estimated using the number of new cases in
                                               each age-, sex-, and calendar year-specific stratum as the numerator, with corresponding
                                               denominators derived from annual census figures for Olmsted County, assuming the entire
                                               population was at risk(22). Age- and sex-adjusted incidence rates were computed based on
                                               direct standardization against the 2000 US white population. We estimated 95% confidence
                                               intervals (CIs) assuming the Poisson distribution for numbers of cases. Multiple variable
                                               Poisson regression was used to examine the association of age, sex, and calendar year with
                                               incidence rates. Measured per individual year, both age and calendar year were fit as
                                               continuous variables in the modeling process, with smoothing loess plots applied to assess
                                               their functional form. For brevity, we tabulated incidence rates in Table 2 according to age
                                               categories (0–3, 4–18, 19–44, 45–64, and ≥65 years) and periods of 3-year intervals (except
NIH-PA Author Manuscript




                                               for the first two years, 2000–01, which overlap with our previously published incidence
                                               study).(18) A logistic regression model (using a generalized logit link function) was
                                               employed to assess the association of calendar year on the proportion of incidence cases
                                               presenting with classical symptoms (diarrhea with or without weight loss(25)) over the study
                                               period, adjusted for age and sex. The different models used were selected based on simple
                                               plots of the data in order to reflect the observed patterns in the data.

                                               All analyses were performed using SAS/STAT software, version 9.2 (SAS Institute, Cary,
                                               NC. A two-sided alpha level of 0.05 was used to determine statistical significance.




                                                  Am J Gastroenterol. Author manuscript; available in PMC 2014 May 01.




                                                                                          3                                        Exhibit 196
                               Case 2:20-cv-02470-WBS-JDP Document 8 Filed 12/29/20 Page 107 of 341
                           Ludvigsson et al.                                                                                             Page 4


                              RESULTS
                              Study subjects
NIH-PA Author Manuscript




                                               From 2000 to 2010, 249 individuals were diagnosed with CD in Olmsted County. Some 22
                                               of these had been identified through our family screening study in 2001–05.(26) Of the 249,
                                               157 (63%) were females. The median age at diagnosis was 37.9 (range, 1.2–84.9 years).
                                               Concerning presenting symptoms, 79 (32%) patients had diarrhea and 25 (10%) had weight
                                               loss, although only 14 (6%) had both diarrhea and weight loss at CD diagnosis and were
                                               therefore classified as having “classical” CD.

                                               Of the 248 individuals with more extensive data available on symptoms, 99 (40%) had
                                               abdominal pain/cramping, 69 (28%) had anemia, 41 (17%) suffered from malaise, and 36
                                               reported nausea/vomiting (15%). A positive family history for CD was seen in 72
                                               individuals (29%). Of individuals tested for either tissue transglutaminase (TTG) or
                                               endomysial antibodies (EMA), 89% (166/187) were positive for at least one of these
                                               antibodies. Supplementary Table 1 shows the prevalence of CD in Olmsted county on Jan 1,
                                               2010.

                              Temporal trends in CD incidence
                                               The overall age- and sex-adjusted incidence of clinically diagnosed CD over the study
                                               period was 17.4 (95% CI = 15.2–19.6) per 100,000 person-years (p-y), increasing from 11.1
NIH-PA Author Manuscript




                                               (95% CI = 6.8–15.5) per 100,000 p-y in 2000–2001 to 17.3 (95% CI = 13.3–21.3) per
                                               100,000 p-y in 2008–2010 (Table 1 and Figure 1). Various options for the functional form of
                                               the relationship with calendar year were considered based on Figure 2. In particular, a loess
                                               smooth of incidence rate was plotted against calendar year to explore the linearity of their
                                               relationship. Because the incidence of CD appeared to increase in the first several years and
                                               then flatten after that (Figure 2, thin solid line), a model that assumed a linear increase from
                                               years 2000 to 2004 and a leveling off thereafter (Figure 2, thick dashed line) was eventually
                                               adopted. Based on a comparison of log-likelihood statistics, the model with this two-slope
                                               time trend provided a significantly better fit of the data than a model with a linear (one-
                                               slope) time effect (p=0.021).

                                               In the two-slope model a higher incidence of CD was associated with female sex (p<0.001)
                                               and increasing age (p=0.034). Over the entire period, the age-adjusted incidence of CD in
                                               females and males was 21.3 (95% CI = 18.0–24.7) and 13.6 (95% CI = 10.8–16.5) per
                                               100,000 p-y, respectively (p<0.001, adjusted for age and calendar year effects) (Table 1).
                                               With the possible exception of the last period (2008–2010), in which incidence rates were
                                               relatively high in individuals aged 4–18 years (Table 1 and Figure 3), the incidence of CD
                                               tended to be highest in the older age groups (45–64 years and 65–85 years). Controlling for
NIH-PA Author Manuscript




                                               sex and calendar year effects, the CD incidence rate increased about 6.5% (95% CI = 0.5%–
                                               12.8%) per 10-year increment in age (p=0.034).

                              CD incidence according to patient characteristics
                                               Neither the percentage nor the incidence of CD characterized by diarrhea without weight
                                               loss increased significantly over the study period (p=0.557 and 0.136, respectively, adjusted
                                               for age and sex) (Table 2). In contrast, and as illustrated in Figure 4, the proportion of cases
                                               presenting with both diarrhea and weight loss decreased significantly over time (15% in
                                               2000–2001 down to 3% in 2008–2010, p =0.044), although this did not result in a significant
                                               drop in the incidence of classical CD over the study period (p=0.168)




                                                  Am J Gastroenterol. Author manuscript; available in PMC 2014 May 01.




                                                                                          4                                         Exhibit 196
                               Case 2:20-cv-02470-WBS-JDP Document 8 Filed 12/29/20 Page 108 of 341
                           Ludvigsson et al.                                                                                            Page 5


                              DISCUSSION
                                               This study is potentially the most complete assessment of the recent incidence of CD in a
NIH-PA Author Manuscript




                                               North American population. Between 2000 and 2010, some 249 individuals were diagnosed
                                               with CD in Olmsted County. The corresponding overall incidence was 17.4 per 100,000 p-y,
                                               which, to our knowledge, is one of the highest figures reported anywhere in a carefully
                                               enumerated population that includes both adults and children. Adding to this our recent
                                               National Health and Nutrition Examination Survey (NHANES) data showing an overall
                                               prevalence of CD of 0.71% in the US,(11) it is evident that CD is swiftly becoming a major
                                               health problem in this country. Although earlier efforts have been made to identify CD
                                               through screening of risk groups(8) and certain age strata,(9) as well as through screening in
                                               a primary care setting(27) or in connection with upper endoscopy,(28, 29) few studies(18)
                                               have used an integrative approach to determine the incidence of CD.

                                               We found that the previously described increase in CD incidence (0.9 per 100,000 p-y in the
                                               1960s, rising to 3.3 per 100,000 p-y in the 1990s) has not abated.(18) As documented in the
                                               present study, the incidence of CD has continued to rise since then but seems to have leveled
                                               off at about 20 per 100,000 p-y after 2004. Although the high (and increasing) incidence
                                               may partly be explained by high physician awareness and large-scale efforts to screen at-risk
                                               groups (increasing detection rate), we believe that other factors play a substantial role since
                                               the rising incidence in the 1990s, when serological screening tools (e.g., endomysial and
NIH-PA Author Manuscript




                                               tissue transglutaminase antibodies) became readily available, was not followed by a drop in
                                               incidence after 2000, as would be expected if the Olmsted County population had merely
                                               been swept of unrecognized prevalent CD cases. Still we cannot rule out that external factors
                                               influenced case-finding. For instance it is possible that the publication of the first major US
                                               study of celiac seroprevalence in 2003(8) led to heightened awareness of CD and
                                               contributed to the rise in CD incidence seen in 2004–2006.

                                               Several studies have shown changing incidence in CD.(15–17, 19, 20) Considering the
                                               predominance of a Caucasian population in Olmsted County now, as in the 1950s, the rise of
                                               CD cannot be explained by a change in the underlying genetic makeup of the community.
                                               Instead, an environmental factor(s) is likely. Because we(19, 30) and others(31) have found
                                               an association between infectious disease (especially gastroenteritis) and CD, a changing
                                               pattern in infections may have contributed to the rise in CD in Olmsted County. Another
                                               explanation concerns amount, timing, and frequency of gluten consumption. For instance,
                                               Ivarsson et al(21) reported that high amounts of gluten increased the risk of CD.
                                               Unfortunately, we have no data on gluten consumption in individuals from Olmsted County,
                                               although gluten enriched foods (e.g., pizza, bagels, and high protein and high fiber bread)
                                               are increasingly ingested in the US. (32)
NIH-PA Author Manuscript




                                               In contrast to Swedish data showing very high incidence rates in children <2 years of age
                                               between 1985 and 1995 (about 200 per 100,000 p-y),(20) we found a low incidence of CD
                                               in young US children. Interestingly, however, high incidence figures in the most recent
                                               period (2008–2010) were noted in the age groups born in the years of the Swedish epidemic
                                               (late 1980s and early 1990s).(33) Therefore, we cannot rule out that the same environmental
                                               factors have been present both in Sweden and in the US.

                                               The majority of newly diagnosed CD patients were females. This sex pattern is consistent
                                               with previous data.(34, 35) The female predominance is noteworthy given that population-
                                               based screening in our area has previously found a more neutral female-male ratio.(9, 11)
                                               Some data suggest that sex affects the clinical presentation of CD,(36, 37) with women more
                                               often diagnosed with CD, whereas men remain undiagnosed. During their fertile years,
                                               women are also more likely to encounter health care and incidentally be diagnosed with CD.


                                                  Am J Gastroenterol. Author manuscript; available in PMC 2014 May 01.




                                                                                          5                                        Exhibit 196
                               Case 2:20-cv-02470-WBS-JDP Document 8 Filed 12/29/20 Page 109 of 341
                           Ludvigsson et al.                                                                                                                    Page 6


                                                    Previous data from our center(18) and elsewhere(38) have otherwise established that
                                                    classical CD (diarrhea and weight loss) has become less prominent. The current study was
                                                    able to confirm that the proportion of newly diagnosed patients with both diarrhea and
NIH-PA Author Manuscript




                                                    weight loss decreased from 2000 to 2010 but the absolute incidence of diarrhea-associated
                                                    CD did not decrease. This observation suggests that the lower proportion of diarrhea in CD
                                                    patients is probably due to testing of new risk groups,(39) such as patients with other
                                                    immune-mediated diseases(40, 41) or osteoporosis,(42) first-degree relatives,(26) or a more
                                                    extensive use of CD serology to identify early onset patients before classical symptoms can
                                                    develop. Yet, the persistence of a steady rate of more classic disease may suggest that the
                                                    true incidence of CD may be increasing.

                                                    The main strength of this paper is its population-based design. The well-established
                                                    collaboration between the major health care providers in the area should virtually guarantee
                                                    that we have identified all cases with diagnosed CD. Moreover, we had access not only to
                                                    clinical registers but also to serology and histopathology data to ascertain patients. Finally,
                                                    the large number of diagnosed cases means that we could better estimate the incidence rates
                                                    (i.e. calculate narrow CIs). This study has some limitations that need to be considered when
                                                    interpreting the results. The predominant population of Olmsted County consists of non-
                                                    Hispanic whites and thus the number of Hispanics, Blacks and Asians are limited. We
                                                    cannot therefore extrapolate our findings to these latter populations. CD has a marked
                                                    predominance among non-Hispanic whites and may be less common among other minority
NIH-PA Author Manuscript




                                                    groups.(11) We were also unable to determine the relative incidence of both diagnosed and
                                                    undiagnosed CD since this was not a screening study. Finally, Olmsted county is dominated
                                                    by the Mayo Clinic, which is also the main provider of health care for the county
                                                    inhabitants. There is a strong interest in CD at the Mayo clinic, and it cannot be ruled out
                                                    that this has influenced the diagnostic rate of CD in the Olmsted county.

                                                    In conclusion, the increase in incidence of CD between 1950 and 2001 has continued in the
                                                    past decade but probably has leveled since 2004. The high CD incidence (17 per 100,000 p-
                                                    y in the past decade) points towards a change in environmental exposures, potentially
                                                    responsible for triggering CD not only in children but also, and particularly, in adults.

                              Supplementary Material
                                                    Refer to Web version on PubMed Central for supplementary material.


                              Acknowledgments
                                                    Grant Support (Funding):
NIH-PA Author Manuscript




                                                    JFL was supported by grants from The Swedish Society of Medicine, the Swedish Research Council – Medicine
                                                    (522-2A09-195), the Swedish Celiac Society, and the Fulbright commission.

                                                    ART was supported by the American College of Gastroenterology Junior Faculty Development Award

                                                    The work at Mayo Clinic was supported by a grant from the National Institutes of Health – DK057892 and made
                                                    possible by the Rochester Epidemiology Project (R01 AG034676 from the National Institute on Aging). The
                                                    content is solely the responsibility of the authors and does not necessarily represent the official views of the
                                                    National Institutes of Health.


                              Abbreviations

                                               CD             Celiac disease
                                               CI             Confidence interval



                                                       Am J Gastroenterol. Author manuscript; available in PMC 2014 May 01.




                                                                                                  6                                                       Exhibit 196
                               Case 2:20-cv-02470-WBS-JDP Document 8 Filed 12/29/20 Page 110 of 341
                           Ludvigsson et al.                                                                                                        Page 7




                                               HR         Hazard ratio
NIH-PA Author Manuscript




                                               VA         Villous atrophy

                              REFERENCES
                                                1. Walker MM, Murray JA. An update in the diagnosis of coeliac disease. Histopathology. 2010
                                                2. Sollid LM, Thorsby E. HLA susceptibility genes in celiac disease: genetic mapping and role in
                                                   pathogenesis. Gastroenterology. 1993; 105:910–922.
                                                3. Ludvigsson JF, Ludvigsson J, Ekbom A, et al. Celiac Disease and Risk of Subsequent Type 1
                                                   Diabetes: A general population cohort study of children and adolescents. Diabetes Care. 2006;
                                                   29:2483–2488. [PubMed: 17065689]
                                                4. West J, Logan RF, Smith CJ, et al. Malignancy and mortality in people with coeliac disease:
                                                   population based cohort study. Bmj. 2004; 329:716–719.
                                                5. Elfstrom P, Granath F, Ekstrom Smedby K, et al. Risk of Lymphoproliferative Malignancy in
                                                   Relation to Small Intestinal Histopathology Among Patients With Celiac Disease. J Natl Cancer
                                                   Inst. 2011; 103:436–444. [PubMed: 21289299]
                                                6. Dube C, Rostom A, Sy R, et al. The prevalence of celiac disease in average-risk and at-risk Western
                                                   European populations: a systematic review. Gastroenterology. 2005; 128:S57–S67. [PubMed:
                                                   15825128]
NIH-PA Author Manuscript




                                                7. Mustalahti K, Catassi C, Reunanen A, et al. The prevalence of celiac disease in Europe: results of a
                                                   centralized, international mass screening project. Ann Med. 2010; 42:587–595. [PubMed:
                                                   21070098]
                                                8. Fasano A, Berti I, Gerarduzzi T, et al. Prevalence of celiac disease in at-risk and not-at-risk groups
                                                   in the United States: a large multicenter study. Arch Intern Med. 2003; 163:286–292. [PubMed:
                                                   12578508]
                                                9. Godfrey JD, Brantner TL, Brinjikji W, et al. Morbidity and mortality among older individuals with
                                                   undiagnosed celiac disease. Gastroenterology. 2010; 139:763–769. [PubMed: 20685275]
                                                10. Hill I, Fasano A, Schwartz R, et al. The prevalence of celiac disease in at-risk groups of children in
                                                     the United States. J Pediatr. 2000; 136:86–90. [PubMed: 10636980]
                                                11. Rubio-Tapia A, Ludvigsson JF, Brantner TL, et al. The prevalence of celiac disease in the United
                                                     States. Am J Gastroenterol. 2012; 107:1538–1544. quiz 1537, 1545. [PubMed: 22850429]
                                                12. Katz KD, Rashtak S, Lahr BD, et al. Screening for celiac disease in a north american population:
                                                     sequential serology and gastrointestinal symptoms. Am J Gastroenterol. 2011; 106:1333–1339.
                                                     [PubMed: 21364545]
                                                13. Cook HB, Burt MJ, Collett JA, et al. Adult coeliac disease: prevalence and clinical significance. J
                                                     Gastroenterol Hepatol. 2000; 15:1032–1036. [PubMed: 11059933]
                                                14. Hovell CJ, Collett JA, Vautier G, et al. High prevalence of coeliac disease in a population-based
NIH-PA Author Manuscript




                                                     study from Western Australia: a case for screening? Med J Aust. 2001; 175:247–250. [PubMed:
                                                     11587254]
                                                15. Lohi S, Mustalahti K, Kaukinen K, et al. Increasing prevalence of coeliac disease over time.
                                                     Aliment Pharmacol Ther. 2007; 26:1217–1225. [PubMed: 17944736]
                                                16. Rubio-Tapia A, Kyle RA, Kaplan EL, et al. Increased prevalence and mortality in undiagnosed
                                                     celiac disease. Gastroenterology. 2009; 137:88–93. [PubMed: 19362553]
                                                17. Catassi C, Kryszak D, Bhatti B, et al. Natural history of celiac disease autoimmunity in a USA
                                                     cohort followed since 1974. Ann Med. 2010; 42:530–538.
                                                18. Murray JA, Van Dyke C, Plevak MF, et al. Trends in the identification and clinical features of
                                                     celiac disease in a North American community, 1950–2001. Clin Gastroenterol Hepatol. 2003;
                                                     1:19–27. [PubMed: 15017513]
                                                19. Riddle MS, Murray JA, Porter CK. The Incidence and Risk of Celiac Disease in a Healthy US
                                                     Adult Population. Am J Gastroenterol. 2012; 107:1248–1255. [PubMed: 22584218]
                                                20. Ivarsson A, Persson LA, Nystrom L, et al. Epidemic of coeliac disease in Swedish children [see
                                                     comments]. Acta Paediatr. 2000; 89:165–171. [PubMed: 10709885]


                                                    Am J Gastroenterol. Author manuscript; available in PMC 2014 May 01.




                                                                                            7                                                 Exhibit 196
                               Case 2:20-cv-02470-WBS-JDP Document 8 Filed 12/29/20 Page 111 of 341
                           Ludvigsson et al.                                                                                                     Page 8


                                               21. Ivarsson A, Hernell O, Stenlund H, et al. Breast-feeding protects against celiac disease. Am J Clin
                                                    Nutr. 2002; 75:914–921. [PubMed: 11976167]
                                               22. US_Census. [Date of access: Jan 19, 2012] http://www.co.olmsted.mn.us/yourgovernment/
NIH-PA Author Manuscript




                                                    demographics/Documents/2010data/Population_1970_2010.pdf;
                                               23. Melton LJ 3rd. History of the Rochester Epidemiology Project. Mayo Clin Proc. 1996; 71:266–
                                                    274. [PubMed: 8594285]
                                               24. Talley NJ, Valdovinos M, Petterson TM, et al. Epidemiology of celiac sprue: a community-based
                                                    study. Am J Gastroenterol. 1994; 89:843–846. [PubMed: 7864924]
                                               25. Ludvigsson JF, Leffler DA, Bai JC, et al. The Oslo definitions for coeliac disease and related
                                                    terms. Gut. 2013; 62:43–52. [PubMed: 22345659]
                                               26. Rubio-Tapia A, Van Dyke CT, Lahr BD, et al. Predictors of family risk for celiac disease: a
                                                    population-based study. Clin Gastroenterol Hepatol. 2008; 6:983–987. [PubMed: 18585974]
                                               27. Catassi C, Kryszak D, Louis-Jacques O, et al. Detection of Celiac disease in primary care: a
                                                    multicenter case-finding study in North America. Am J Gastroenterol. 2007; 102:1454–1460.
                                                    [PubMed: 17355413]
                                               28. Hopper AD, Cross SS, Hurlstone DP, et al. Pre-endoscopy serological testing for coeliac disease:
                                                    evaluation of a clinical decision tool. Bmj. 2007; 334:729. [PubMed: 17383983]
                                               29. Green PH, Shane E, Rotterdam H, et al. Significance of unsuspected celiac disease detected at
                                                    endoscopy. Gastrointest Endosc. 2000; 51:60–65.
                                               30. Welander A, Tjernberg AR, Montgomery SM, et al. Infectious disease and risk of later celiac
                                                    disease in childhood. Pediatrics. 2010; 125:e530–e536.
NIH-PA Author Manuscript




                                               31. Stene LC, Honeyman MC, Hoffenberg EJ, et al. Rotavirus infection frequency and risk of celiac
                                                    disease autoimmunity in early childhood: a longitudinal study. Am J Gastroenterol. 2006;
                                                    101:2333–2340. [PubMed: 17032199]
                                               32. Strzelecki MV. The Pie's the Limit. Snack Food & Wholesale Bakery. 2009; 98:38–40.
                                               33. Ivarsson A, Persson LA, Juto P, et al. High prevalence of undiagnosed coeliac disease in adults: a
                                                    Swedish population-based study. J Intern Med. 1999; 245:63–68. [PubMed: 10095818]
                                               34. Ivarsson A, Hernell O, Nystrom L, et al. Children born in the summer have increased risk for
                                                    coeliac disease. J Epidemiol Community Health. 2003; 57:36–39. [PubMed: 12490646]
                                               35. Ludvigsson JF, Montgomery SM, Ekbom A, et al. Small-intestinal histopathology and mortality
                                                    risk in celiac disease. JAMA. 2009; 302:1171–1178. [PubMed: 19755695]
                                               36. Bai D, Brar P, Holleran S, et al. Effect of gender on the manifestations of celiac disease: evidence
                                                    for greater malabsorption in men. Scand J Gastroenterol. 2005; 40:183–187. [PubMed: 15764149]
                                               37. Ciacci C, Cirillo M, Sollazzo R, et al. Gender and clinical presentation in adult celiac disease.
                                                    Scand J Gastroenterol. 1995; 30:1077–1081. [PubMed: 8578167]
                                               38. Rampertab SD, Pooran N, Brar P, et al. Trends in the presentation of celiac disease. Am J Med.
                                                    2006; 119:355, e9–e14. [PubMed: 16564784]
                                               39. AGA Institute Medical Position Statement on the Diagnosis and Management of Celiac Disease.
                                                    Gastroenterology. 2006; 131:1977–1980. [PubMed: 17087935]
NIH-PA Author Manuscript




                                               40. Hansen D, Brock-Jacobsen B, Lund E, et al. Clinical benefit of a gluten-free diet in type 1 diabetic
                                                    children with screening-detected celiac disease: a population-based screening study with 2 years'
                                                    follow-up. Diabetes Care. 2006; 29:2452–2456. [PubMed: 17065683]
                                               41. Elfstrom P, Montgomery SM, Kampe O, et al. Risk of thyroid disease in individuals with celiac
                                                    disease. J Clin Endocrinol Metab. 2008; 93:3915–3921. [PubMed: 18611971]
                                               42. Ludvigsson JF, Michaelsson K, Ekbom A, et al. Coeliac disease and the risk of fractures - a
                                                    general population-based cohort study. Aliment Pharmacol Ther. 2007; 25:273–285. [PubMed:
                                                    17269989]




                                                  Am J Gastroenterol. Author manuscript; available in PMC 2014 May 01.




                                                                                          8                                                 Exhibit 196
                               Case 2:20-cv-02470-WBS-JDP Document 8 Filed 12/29/20 Page 112 of 341
                           Ludvigsson et al.                                                                                           Page 9


                                                                                  STUDY HIGHLIGHTS
                                               WHAT IS THE CURRENT KNOWLEDGE
NIH-PA Author Manuscript




                                                 •    The prevalence of celiac disease varies greatly
                                                 •    Previous reports indicate that the incidence of celiac disease is increasing
                                                 •    There is a paucity of research on CD incidence in the past decade
                                               WHAT IS NEW HERE
                                                 •    The incidence of celiac disease has continued to increase in the past decade in a
                                                      North American population, but seems to have levelled off after 2004
                                                 •    The absolute frequency of classical celiac disease did not change
                                                 •    However, the relative frequency of classical celiac disease among incident cases
                                                      has decreased
NIH-PA Author Manuscript
NIH-PA Author Manuscript




                                                Am J Gastroenterol. Author manuscript; available in PMC 2014 May 01.




                                                                                        9                                            Exhibit 196
                               Case 2:20-cv-02470-WBS-JDP Document 8 Filed 12/29/20 Page 113 of 341
                           Ludvigsson et al.                                                                                   Page 10
NIH-PA Author Manuscript
NIH-PA Author Manuscript




                                               Figure 1.
                                               Rates of CD Incidence in Olmsted County, MN from 2000 to 2010 (Loess Smooth).
NIH-PA Author Manuscript




                                                  Am J Gastroenterol. Author manuscript; available in PMC 2014 May 01.




                                                                                        10                                Exhibit 196
                               Case 2:20-cv-02470-WBS-JDP Document 8 Filed 12/29/20 Page 114 of 341
                           Ludvigsson et al.                                                                                        Page 11
NIH-PA Author Manuscript
NIH-PA Author Manuscript




                                               Figure 2.
                                               Modeling the Temporal Trend in CD Incidence between 2000 and 2010
                                               Modeled incidence of CD, assuming a linear increase from 2000 to 2004 and constant
                                               thereafter, is shown in comparison with a loess smooth of the observed incidence (with
                                               shaded 95% confidence limits).
NIH-PA Author Manuscript




                                                  Am J Gastroenterol. Author manuscript; available in PMC 2014 May 01.




                                                                                        11                                      Exhibit 196
                               Case 2:20-cv-02470-WBS-JDP Document 8 Filed 12/29/20 Page 115 of 341
                           Ludvigsson et al.                                                                              Page 12
NIH-PA Author Manuscript
NIH-PA Author Manuscript




                                               Figure 3.
                                               Age Trends in CD Incidence by Calendar Year (Loess Smooth).
NIH-PA Author Manuscript




                                                  Am J Gastroenterol. Author manuscript; available in PMC 2014 May 01.




                                                                                        12                               Exhibit 196
                               Case 2:20-cv-02470-WBS-JDP Document 8 Filed 12/29/20 Page 116 of 341
                           Ludvigsson et al.                                                                                   Page 13
NIH-PA Author Manuscript
NIH-PA Author Manuscript




                                               Figure 4.
                                               Temporal Trend in the Proportion of Classical Symptoms in Incidence CD Cases
                                               (Regression Lines).
NIH-PA Author Manuscript




                                                  Am J Gastroenterol. Author manuscript; available in PMC 2014 May 01.




                                                                                        13                                    Exhibit 196
                                  Case 2:20-cv-02470-WBS-JDP Document 8 Filed 12/29/20 Page 117 of 341
                           Ludvigsson et al.                                                                                                                         Page 14




                                                                                                      Table 1
                           Incidence of celiac disease in Olmsted County, MN according to age and sex (2000–2010).
NIH-PA Author Manuscript




                                                                                 Period

                                               2000–2001            2002–2004             2005–2007          2008–2010
                                                 (n=26)               (n=67)                (n=83)             (n=73)
                               Age group        n (rate*)            n (rate*)             n (rate*)          n (rate*)

                               Females
                               0–3               0 (0.0)              1 (9.1)               1 (8.6)              0 (0.0)
                               4–18              2 (7.3)             7 (16.2)              9 (19.9)             15 (31.8)
                               19–44            5 (10.1)             17 (21.9)            28 (34.5)             21 (24.8)
                               45–64            8 (29.0)             9 (20.8)             12 (26.5)              4 (8.5)
                               65–85            2 (15.0)             7 (33.5)              5 (22.8)             4 (17.5)
                               All ages    14.2 (7.4–21.0)       21.4 (14.8–28.0)    26.8 (19.7–33.9)      20.1 (14.1–26.1)

                               Males
                               0–3               0 (0.0)              0 (0.0)              2 (16.8)              0 (0.0)
                               4–18             3 (10.3)             7 (15.3)               4 (8.3)             9 (18.0)
NIH-PA Author Manuscript




                               19–44             2 (4.2)             11 (14.6)              6 (7.6)              7 (8.5)
                               45–64             2 (7.7)             7 (17.2)              9 (21.1)             8 (18.0)
                               65–85            2 (19.7)              1 (6.3)              7 (41.9)             5 (28.7)
                               All ages     8.1 (2.6–13.5)        13.5 (8.3–18.8)    15.9 (9.9–22.0)       14.9 (9.3–20.5)

                               Total
                               0–3               0 (0.0)              1 (4.5)              3 (12.8)              0 (0.0)
                               4–18              5 (8.8)             14 (15.7)            13 (13.9)             24 (24.7)
                               19–44             7 (7.2)             28 (18.3)            34 (21.2)             28 (16.8)
                               45–64           10 (18.6)             16 (19.0)            21 (23.9)             12 (13.1)
                               65–85            4 (17.0)             8 (21.7)             12 (31.1)             9 (22.4)
                               All ages    11.1 (6.8–15.5)       17.7 (13.4–22.0)    21.1 (16.5–25.7)      17.3 (13.3–21.3)

                           Age-specific results summarized with count and incidence rates (per 100,000 person-years, unadjusted), while bolded across-all-age results are
                           described with the age-adjusted (and sex-adjusted for “Total” section) incidence rates and 95% confidence intervals.
                           *
                            Rate = incidence rate per 100,000 person-years adjusted to the US white population in 2000.
NIH-PA Author Manuscript




                                                           Am J Gastroenterol. Author manuscript; available in PMC 2014 May 01.




                                                                                                        14                                                      Exhibit 196
                                                                                     NIH-PA Author Manuscript                                               NIH-PA Author Manuscript                                              NIH-PA Author Manuscript


                                                                                                                                                                                     Table 2
                                                                                     Temporal trends of celiac disease in patients with diarrhea or weight loss (classical symptoms)

                                                                                         CD Symptoms                            2000–01          2002–04          2005–07          2008–10       Temporal
                                                                                                                                 (n=26)           (n=67)           (n=83)           (n=73)        trend p-
                                                                                                                                                                                                    value
                                                                                                                                                                                                                                                                                                 Ludvigsson et al.




                                                                                         Diarrhea WITHOUT Weight Loss

                                                                                         Proportion of Cases with Symptom†
                                                                                                                     Total       4 (15%)         22 (33%)         16 (19%)        23 (32%)         0.557

                                                                                         Incidence of Symptom-Related CD‡
                                                                                                                     Total    1.6 (0.0–3.2)    5.6 (3.2–7.9)    4.4 (2.2–6.5)    5.5 (3.2–7.7)     0.136
                                                                                                                  Females     2.4 (0.0–5.1)    6.5 (3.0–10.1)   4.1 (1.2–6.9)    6.3 (3.0–9.6)
                                                                                                                     Males    0.8 (0.0–2.3)    4.6 (1.6–7.7)    4.9 (1.4–8.5)    4.8 (1.6–8.1)

                                                                                         Diarrhea WITH Weight Loss

                                                                                         Proportion of Cases with Symptom†
                                                                                                                     Total       4 (15%)          4 (6%)           4 (5%)           2 (3%)         0.044

                                                                                         Incidence of Symptom-Related CD‡
                                                                                                                     Total    1.9 (0.0–3.8)    1.0 (0.0–1.9)    1.2 (0.0–2.3)    0.6 (0.0–1.3)     0.168




15
                                                                                                                  Females     1.7 (0.0–4.2)    1.0 (0.0–2.4)    1.6 (0.0–3.3)    0.6 (0.0–1.7)
                                                                                                                     Males    2.2 (0.0–5.3)    0.9 (0.0–2.2)    0.8 (0.0–2.3)    0.5 (0.0–1.4)

                                                                                     †
                                                                                      Frequency of classical symptoms in CD cases summarized with counts and percentages and tested for a temporal trend using a generalized logit model after adjusting for age and gender.
                                                                                     ‡
                                                                                      Incidence described with age-adjusted (and sex-adjusted for bolded “Total” results) incidence rates and 95% confidence intervals (per 100,000 person-years adjusted to the US white population in 2000),
                                                                                     with rates tested for a temporal trend via Poisson regression after adjusting for age and gender.




              Am J Gastroenterol. Author manuscript; available in PMC 2014 May 01.
                                                                                                                                                                                                                                                                                                                Case 2:20-cv-02470-WBS-JDP Document 8 Filed 12/29/20 Page 118 of 341
                                                                                                                                                                                                                                                                                                 Page 15




Exhibit 196
Case 2:20-cv-02470-WBS-JDP Document 8 Filed 12/29/20 Page 119 of 341




   EXHIBIT 197
          Case 2:20-cv-02470-WBS-JDP Document 8 Filed
                                           CLINICAL      12/29/20 Page
                                                    GASTROENTEROLOGY       120 of 341
                                                                     AND HEPATOLOGY 2003;1:19 –27




ORIGINAL ARTICLES

Trends in the Identiﬁcation and Clinical Features of Celiac
Disease in a North American Community, 1950 –2001

JOSEPH A. MURRAY,* CAROL VAN DYKE,* MATTHEW F. PLEVAK,‡ ROSS A. DIERKHISING,‡
ALAN R. ZINSMEISTER,‡ and L. JOSEPH MELTON III§
*Division of Gastroenterology and Hepatology, Department of Internal Medicine, and Divisions of ‡Biostatistics and §Epidemiology,
Department of Health Sciences Research, Mayo Clinic and Foundation, Rochester, Minnesota



Background & Aims: Celiac disease is considered rare in                 celiac disease is rarely considered by clinicians,5 despite
North America. However, an increasing incidence and                     the fact that the condition predominantly affects whites,
widening clinical spectrum have been reported in many                   who comprise more than 190 million residents of the
countries, and serologic screening suggests a higher                    United States. The long delays in diagnosis, the lack of
prevalence of minimally symptomatic disease. This                       understanding of the disease process, and the low re-
study reports temporal trends in the incidence of celiac
                                                                        search activity regarding celiac disease are largely a result
disease in Olmsted County, Minnesota. Methods: All
                                                                        of the perceived rarity of the disorder.6 This apparent
county residents diagnosed with celiac disease between
1950 and 2001 were identiﬁed through the Rochester
                                                                        rarity has been used as a justiﬁcation for not routinely
Epidemiology Project. Incidence rates were calculated                   including celiac disease in the investigation of patients
assuming a Poisson distribution, and changes in inci-                   presenting with symptoms compatible with irritable
dence by calendar year, age, and gender were assessed                   bowel syndrome.7 A crucial basis for this assumption has
by using Poisson regression. Results: Altogether, 82 new                been the single study in Olmsted County, Minnesota,
cases of celiac disease were identiﬁed during the 50-                   which provided the only true population-based incidence
year period. There was a marked female predominance                     and prevalence rates in North America.4 Since that re-
(P < 0.005), and the incidence rates increased with age                 port, however, there has been much literature describing
(P < 0.001) and calendar period (P < 0.001). The                        atypical forms of celiac disease, and serologic tools have
overall annual incidence of celiac disease was 2.1 per                  made diagnostic testing more accessible.8 –10 Many fac-
100,000 (95% conﬁdence interval [CI ], 1.7–2.6) but                     tors seem to affect the rate of diagnosis including severity
increased from 0.9 per 100,000 (CI, 0.5–1.2) in 1950 –
                                                                        of the disease, availability of diagnostic facilities, aware-
1989 to 3.3 per 100,000 (95% CI, 2.2– 4.4) in the
                                                                        ness of the diagnosis, and testing strategies such as active
1990s. The incidence was 9.1 per 100,000 (95% CI,
5.2–13.0) in the ﬁnal 2 years of the study. Serology
                                                                        case ﬁnding or screening.6,11,12 Because these advances
prompted biopsy in a substantial proportion of recent                   may have led to an increased detection of celiac disease,
diagnoses. Clinical features also changed over time,                    we updated the earlier study to evaluate time trends in
with less diarrhea and weight loss at presentation.                     the incidence of celiac disease in this North American
Conclusions: Celiac disease has increased recently in                   community during a 51-year period. The main aim of
this well-characterized population. Milder clinical fea-                this study was to evaluate time trends in the identiﬁca-
tures and use of serology suggest an increased detec-                   tion and incidence in the past 50 years.
tion rate, although a true increase in incidence may
have also occurred. Celiac disease is not rare in North
America.                                                                        Methods
                                                                                Study Setting
     eliac disease is a chronic inﬂammatory disorder of                        Olmsted County, Minnesota, is a medically well-
C    the small intestine resulting from the ingestion of
gluten and related substances found in cereal grains such
                                                                        deﬁned population in the upper Midwest. The population is

as wheat, barley, and rye.1,2 The prevalence of diagnosed                 Abbreviations used in this paper: IELS, intraepithelial lymphocytes;
celiac disease varies widely from 1:5000 to 1:200, with                 DH, dermatitis herpetiformis.
                                                                             © 2003 by the American Gastroenterological Association
the lowest of these estimates reported from the United                                         1542-3565/03/$35.00
States.3,4 Considered a truly rare disease in this country,                                doi:10.1053/jcgh.2003.50004

                                                                    1                                                   Exhibit 197
20      Case
     MURRAY     2:20-cv-02470-WBS-JDP
            ET AL.                                      Document 8CLINICAL
                                                                     FiledGASTROENTEROLOGY
                                                                           12/29/20 Page   AND 121  of 341Vol. 1, No. 1
                                                                                               HEPATOLOGY




largely white of Northern European extraction.13 Until re-             single patient who declined to provide an authorization for the
cently, the population was almost entirely composed of whites          use of his or her records in research as required by state law.18
of European extraction. In the last decade, there has been a
recent inﬂux of ﬁrst Southeast Asian and then African ethnic                   Statistical Analysis
groups so that the nonwhite group is about 10%. Population-                    To calculate incidence and prevalence rates, the
based research is feasible in Olmsted County because medical           entire population of Olmsted County was considered to be
care is virtually self-contained within the community and              at risk; the denominator age- and gender-speciﬁc person-
there are relatively few providers. The major provider is the          years were derived from decennial census ﬁgures.19 To be
Mayo Clinic, which has maintained a common medical record              considered an incidence case, the patient must have been
with its 2 afﬁliated hospitals, St. Mary’s and Rochester Meth-         residing in Olmsted County at the time of initial diagnosis.
odist, for more than 90 years. Recorded diagnoses and surgical         All Olmsted County residents with a history of celiac
procedures are indexed, including the diagnoses made for               disease on January 1, 2001, were included among the
outpatients seen in clinic consultations, emergency depart-            prevalence cases, regardless of the place of diagnosis. Rates
ment visits, or nursing home care, as well as the diagnoses            were directly age- or age- and gender-adjusted by using the
recorded for hospital inpatients, at autopsy examination, or on        population structure of US whites in 2000 as the standard
death certiﬁcates. Medical records of the other providers who          population because this is what the Olmsted population
serve the local population, most notably the Olmsted Medical           resembled until very recently and all identiﬁed patients
Group and its afﬁliated Olmsted Community Hospital (Olm-               were white. Ninety-ﬁve percent conﬁdence intervals (95%
sted Medical Center), are also indexed and retrievable. Thus,          CI) for the rates were estimated, assuming that the inci-
details of the medical care provided to local residents are            dence cases followed a Poisson distribution.19
available for study through this medical records linkage system           The associations of the crude incidence rates of celiac disease
(the Rochester Epidemiology Project) as described elsewhere.14         with age at diagnosis, gender, and year of diagnosis (midpoint
This population has been extensively studied for the purposes          of decade) were evaluated with a Poisson regression model.20
of reporting the epidemiology of both common and rare dis-             Such models ﬁt the natural logarithm of the crude rates as a
eases.15,16                                                            linear combination of age group (in 5 categories, 0 –3, 4 –18,
                                                                       19 – 44, 45– 64, and 65⫹ years), calendar year (in 6 intervals,
       Case Identiﬁcation                                              1950 –1959, 1960 –1969, 1970 –1979, 1980 –1989, 1990 –
                                                                       1999, 2000 –2001), and gender. This analysis used the SAS
        After approval by the institutional review boards of           (SAS Institute, Inc, Cary, NC) procedure GENMOD by spec-
both the Mayo Clinic and the Olmsted Medical Center, we                ifying a Poisson error distribution and log link function.
used the Rochester Epidemiology Project to identify all Olm-              The associations of presenting symptoms at diagnosis with
sted County residents with a potential diagnosis of celiac             age at diagnosis, gender, and calendar year of diagnosis were
disease or dermatitis herpetiformis who were evaluated be-             assessed by using logistic regression models. In these analyses
tween January 1, 1950, and December 31, 2001. In addition,             (with the SAS procedure LOGISTIC) the (binary) dependent
the membership rolls of the local celiac disease support group         variable was presence versus absence of each presenting symp-
and the records of the Mayo Department of Pathology and                tom at diagnosis, and the patient-speciﬁc age, gender, and year
Laboratory Medicine were scrutinized. The complete inpatient           of diagnosis were included as the independent (predictor)
and outpatient medical records of each candidate case were             variables. Potential differences in the associations (e.g., males
reviewed, as were the biopsy slides of the small intestinal            over time versus females over time) were examined by incor-
samples taken at the time of the original diagnosis. The               porating speciﬁc interaction terms as predictors.
following information was abstracted from the records: (1)                The association of body mass index (BMI) with age at
clinical features at or preceding diagnosis such as diarrhea,          diagnosis, gender, and year of diagnosis was assessed by using
weight loss, body mass index, steatorrhea, iron deﬁciency              a multiple linear regression model (SAS procedure REG) with
anemia, neuromuscular symptoms, bone disease, and dermati-             BMI as the dependent variable. An extension of the Fisher
tis herpetiformis; (2) clinical or histologic improvement after        exact test (exact-Wilcoxon test) was used to assess the associ-
gluten-free diet; (3) antiendomysial, antigliadin, and antireti-       ation between time period (pre-1990 vs. post-1990) and
culin antibody status, if performed; (4) comorbid conditions           changes in the biopsies (ordered categories).
and family history; and (5) cause of death if deceased. To be
deﬁned as celiac disease, each case was required to have (1)                   Results
jejunal or duodenal biopsies with partial or complete villous
atrophy associated with crypt hyperplasia and a lymphoplas-                  Eighty-two Olmsted County residents were di-
macytic inﬁltration in the lamina propria, and (2) clinical or         agnosed with biopsy-proven celiac disease between
histologic improvement with a gluten-free diet.17 Dermatitis           1950 and 2001. There were substantially more females
herpetiformis was deﬁned by characteristic pruritic rash, pa-          than males (58 vs. 24; P ⬍ 0.005). All patients were
thology (including immunoﬂuorescence after 1980), and a                white of European extraction. There was a marked
response to dapsone. Medical records were not reviewed for the         adult predominance (median age at diagnosis, 46
                                                                   2                                                Exhibit 197
         Case
January 2003               2:20-cv-02470-WBS-JDP Document 8 Filed 12/29/20
                                                                        CELIACPage   122
                                                                               DISEASE     of 341
                                                                                       IN NORTH AMERICA                                                                            21




                                                                                                   change over time, and their clinical features were not
                                                                                                   different from the deﬁnite cases. The remainder of the
                                                                                                   analysis is restricted to the biopsy-proven cases.
                                                                                                              Temporal Trends in Incidence
                                                                                                           The overall age- and gender-adjusted incidence of
                                                                                                   celiac disease was 2.1 per 100,000 person-years (95% CI,
                                                                                                   1.7–2.6). Age-adjusted annual incidence rates were
                                                                                                   greater in women than in men (2.8 per 100,000; 95%
                                                                                                   CI, 2.1–3.6 vs. 1.4 per 100,000; 95% CI, 0.8 –2.0; P ⬍
                                                                                                   0.005) for a female to male ratio of 2:1. Rates increased
                                                                                                   with age in both genders as delineated in Table 1 and
                                                                                                   illustrated in Figure 1. As shown in Figure 2, there was
                                                                                                   a dramatic increase in incidence after 1989. Between
Figure 1. Incidence of celiac disease among Olmsted County, Min-                                   1950 and 1989, the annual age- and gender-adjusted
nesota, residents, 1950 –2001, by age at diagnosis.                                                incidence rate was 0.9 per 100,000 (95% CI, 0.5–1.2),
                                                                                                   whereas the rate rose to 3.3 per 100,000 (95% CI,
                                                                                                   2.2– 4.4) in the 1990s and, in the last 2 years of the
                                                                                                   study, reached a level of 9.1 per 100,000 (95% CI,
years; range, 1– 84 years) (Figure 1). Less than 15%                                               5.2–13.0). The increase was seen for men as well as
(12 of 82) of the patients were 18 years of age or                                                 women and was evident in all age groups, except infants
younger at the time of diagnosis (Table 1). During the                                             of 3 years of age or younger (Figures 3 and 4, Table 1).
same period, a total of 14 additional cases were clas-                                             Women older than 44 years of age continued to make up
siﬁed as having possible celiac disease, on the basis of                                           the majority of new cases, although this trend did not
either history of a beneﬁcial response to the gluten-                                              reach signiﬁcance.
free diet without conﬁrmation by intestinal biopsy or
biopsies consistent with celiac disease without an al-                                                        Clinical Features
ternate diagnosis but no treatment with a gluten-free                                                     All subjects were identiﬁed after presentation to
diet. The frequency of this type of patient did not                                                their physicians with symptoms. In most of these pa-


Table 1. Incidence of Celiac Disease in Olmsted County, Minnesota, 1950 –2001 by Age Group, Gender, and Time Period
                      1950–1959               1960–1969               1970–1979               1980–1989                1990–1999              2000–2001               1950–2001


                  n         Ratea         n         Ratea         n         Ratea         n          Ratea        n         Ratea        n          Ratea        n         Ratea

Females
  0–3 yr          0          0            0          0            1          3.3         1             3.1         2          5.6         0           0           4          2.4
  4–18 yr         0          0            1          0.9          1          0.8         0             0           1          0.8         2           7.4         5          0.9
  19–44 yr        0          0            2          1.5          2          1.1         1             0.5        10          4.2         4           8.2        19          2.1
  45–64 yr        0          0            3          4.7          1          1.4         2             2.4         8          7.1         7         26           21          5.2
  ⱖ65 yr          0          0            0          0            1          2.1         1             1.7         5          7           2         12.8          9          3.6
  All agesb       0     0.0 (0.0,0.0)     6     1.8 (0.3,3.3)     6     1.4 (0.2,2.5)    5        1.1 (0.1,2.1)   26     4.7 (2.9,6.5)   15    12.5 (6.2,18.9)   58     2.8 (2.1,3.6)
Males
  0–3 yr          1          3.4          0          0            0          0           0             0          0           0          0            0           1          0.6
  4–18 yr         0          0            0          0            0          0           0             0          0           0          2            7           2          0.3
  19–44 yr        0          0            0          0            1          0.6         2             1          4           1.8        1            2.1         8          1
  45–64 yr        0          0            1          1.8          1          1.5         2             2.5        4           3.7        1            3.9         9          2.4
  ⱖ65 yr          0          0            0          0            1          3.5         0             0          1           2.1        2           18.6         4          2.5
  All agesb       1     0.2 (0.0,0.5)     1     0.4 (0.0,1.2)     3     1.1 (0.0,2.4)    4        1.0 (0.0,1.9)   9      1.8 (0.6,3.1)   6      5.8 (1.0,10.6)   24     1.4 (0.8,2.0)
Total
  0–3 yr          1          1.7          0          0.0          1          1.6         1             1.5         2          2.8         0           0.0         5          1.5
  4–18 yr         0          0.0          1          0.5          1          0.4         0             0.0         1          0.4         4           7.2         7          0.6
  19–44 yr        0          0.0          2          0.8          3          0.9         3             0.7        14          3.0         5           5.2        27          1.6
  45–64 yr        0          0.0          4          3.3          2          1.4         4             2.4        12          5.4         8          15.3        30          3.9
  ⱖ65 yr          0          0.0          0          0.0          2          2.6         1             1.1         6          5.1         4          15.1        13          3.2
  All agesc       1     0.1 (0.0,0.2)     7     1.1 (0.3,2.0)     9     1.2 (0.4,2.0)    9        1.1 (0.3,1.8)   35     3.3 (2.2,4.4)   21     9.1 (5.2,13.0)   82     2.1 (1.7,2.6)

aIncidence   per 100,000 person-yr.
bIncidence   per 100,000 person-yr directly age-adjusted to the 2000 US white population.
cIncidence   per 100,000 person-yr directly age- and gender-adjusted to the 2000 US white population.


                                                                                              3                                                             Exhibit 197
22      Case
     MURRAY     2:20-cv-02470-WBS-JDP
            ET AL.                                        Document 8CLINICAL
                                                                       FiledGASTROENTEROLOGY
                                                                             12/29/20 Page   AND 123  of 341Vol. 1, No. 1
                                                                                                 HEPATOLOGY




                                                                         Figure 4. Age-speciﬁc incidence of celiac disease among Olmsted
Figure 2. Age- and gender-adjusted incidence of celiac disease and
                                                                         County, Minnesota, residents, 1950 –2001, by time period and age
dermatitis herpetiformis among Olmsted County, Minnesota, resi-
                                                                         group.
dents, 1950 –2001, by time period. The dashed line represents the
incidence of dermatitis herpetiformis over the same time periods.

                                                                         patients had type 1 diabetes mellitus (IDDM). In 3 of the
tients (⬃90%) the diagnosis was considered or diagnos-                   4, the diagnosis of IDDM preceded that of celiac disease
tic investigations were initiated by primary care practi-                by an average of 21 years. In a single patient, celiac
tioners in community practice. Only a small minority                     disease preceded the diabetes diagnosis by 2 months.
(10%) had sought direct self-referral to a gastroenterol-                Two patients had type 2 diabetes mellitus, whereas 5
ogist. Diarrhea was present at diagnosis in just over half               patients had hypothyroidism, and 2 others had hyper-
(54%) of the patients (Table 2). Steatorrheal stools were                thyroidism. Four patients had osteoporosis, and of these
reported in 26%, abdominal pain in 34%, and bloating                     one also had osteomalacia. Twelve patients had a clinical
in 30%. Anemia had been diagnosed previously in 29                       diagnosis of depression and one of schizophrenia. Two
cases (35%). The median BMI was 21 (range, 13– 40),                      had oral aphthous ulcers, and one each had a diagnosis of
and 21 (27%) patients were overweight at the time of                     chronic active hepatitis, Crohn’s disease, chronic myop-
diagnosis. Gender did not inﬂuence most of the present-                  athy, and pancreatic insufﬁciency.
ing symptoms, except that stools consistent with steator-
                                                                                Temporal Trends in Clinical Features
rhea were reported more commonly in men than in
women (42% vs 19%; odds ratio [OR], 3.53; 95% CI,                                Several of the clinical features changed over time
1.09 –12.03; P ⫽ 0.037) (Table 3). Four of the 82                        (Table 2). Diarrhea and steatorrhea affected most of the
                                                                         cases in the earlier decades but only a minority in the
                                                                         most recent time period (OR for diarrhea, 0.5; 95% CI,
                                                                         0.3– 0.76; P ⬍ 0.005) (Table 3). The BMI at diagnosis
                                                                         increased over time (P ⬍ 0.01), and a history of weight
                                                                         loss affected less than one third of the recently diagnosed
                                                                         patients (OR, 0.6; 95% CI, 0.39 – 0.88; P ⫽ 0.01)
                                                                         (Table 3). Although diarrhea and weight loss comprised
                                                                         a lower proportion of new cases in the recent year, the
                                                                         number of new cases with these symptoms increased in
                                                                         absolute terms (Table 2). Almost one third of the pa-
                                                                         tients diagnosed since 1990 were overweight at the time
                                                                         of diagnosis. Anemia remained common and was often
                                                                         the sole presentation of celiac disease.
                                                                                Pathologic Findings
                                                                                Seventy-six of the original biopsy specimens were
Figure 3. Age-adjusted incidence of celiac disease among Olmsted
County, Minnesota, residents, 1950 –2001, by time period and gen-        available for systematic re-review. The others had either
der. The “Total” incidence rates are age and gender adjusted.            been lost or had degraded to the point at which they were
                                                                     4                                               Exhibit 197
         Case
January 2003       2:20-cv-02470-WBS-JDP Document 8 Filed 12/29/20
                                                                CELIACPage   124
                                                                       DISEASE     of 341
                                                                               IN NORTH AMERICA                                             23




Table 2. Temporal Changes in Symptoms Among Olmsted County, Minnesota, Residents Diagnosed With Celiac Disease in
         1950 –2001, by Time Period
                                 1950–1969                 1970–1989               1990–1999             2000–2001
                                    n (%)                     n (%)                   n (%)                 n (%)                 Totals n (%)
Symptoms
   Diarrhea                        8 (100)                 12 (67)                 17 (49)                 7 (33)                 44 (54)
   Steatorrhea                     6 (75)                   6 (33)                  7 (20)                 2 (10)                 21 (26)
   Weight loss                     5 (63)                  10 (56)                 18 (51)                 3 (14)                 36 (44)
   Bloating                        4 (50)                   2 (11)                 11 (31)                 7 (33)                 24 (30)
   Nausea/vomiting                 2 (25)                   3 (17)                  7 (20)                 4 (19)                 16 (20)
   Anemia                          4 (50)                   4 (22)                 13 (37)                 8 (38)                 29 (35)
   Abdominal pain                  5 (63)                   8 (44)                  8 (23)                 7 (33)                 28 (34)
   Flatulence                      2 (25)                   3 (17)                  8 (23)                 3 (14)                 16 (20)
   Total                              8                        18                      35                     21                      82
BMI median
   (q1,q3)                       19 (17,21)                20 (16,23)              21 (18,25)             22 (20,30)              21 (18,25)
(n)                                  (7)                      (16)                    (35)                   (21)                    (79)

q1, twenty-ﬁfth percentile; q3, seventy-ﬁfth percentile.



no longer interpretable. Most samples were obtained by                      and 3 of 3 had positive gliadin immunoglobulin A anti-
suction biopsy methods up to 1990. Subsequent to that                       bodies. In these 13 patients, the positive serologic test
time, all samples were obtained by endoscopic biopsies in                   prompted the subsequent duodenal biopsies. In 13 addi-
the postbulbar duodenum. Altogether, 67% of the biop-                       tional patients, serology was performed after the biopsies
sies showed complete villous atrophy, and 33% revealed                      were done as a conﬁrmation of disease. Endomysial antibod-
partial villous atrophy; 97% showed crypt hyperplasia.                      ies were positive in 12 of 13 of these other patients.
The intraepithelial lymphocyte (IELS) to enterocyte (E)
ratio was increased in these samples (mean ⫾ 1 standard                            Dermatitis Herpetiformis
deviation, 75 ⫾ 32 IELS/100 E). The orientation of the                               Thirty-four Olmsted County residents had derma-
biopsies was judged to be excellent (several areas with at                  titis herpetiformis initially diagnosed during the same time
least 5 sets of parallel crypts with intact lamina propria                  period and, of these, 28 had dermatitis herpetiformis with-
and surface epithelium) in 64% of cases. However, there                     out a conﬁrmed diagnosis of celiac disease. Most patients
was a decrease in the quality of orientation of the samples                 with dermatitis herpetiformis did not undergo small intes-
with the advent of endoscopic biopsies (P ⬍ 0.001,                          tinal biopsy. The overall age- and gender-adjusted incidence
exact-Wilcoxon test).                                                       of dermatitis herpetiformis was 0.9 per 100,000 person-
   Serology was only used in the most recent 10 years.                      years (95% CI, 0.6 –1.3). The incidence rate remained sta-
Consequently, only 14 of the 82 patients had serologic                      ble over time as contrasted with celiac disease (Figure 2).
tests performed in conjunction with their diagnosis. Of                     There were 20 women and 14 men. The predominance of
these, 13 of the 14 had positive endomysial antibodies,                     female to male cases was less marked than that of celiac


Table 3. Association of Symptoms and BMI at Diagnosis With Age, Gender, and Calendar Period Among Olmsted County,
         Minnesota, Residents Diagnosed With Celiac Disease, 1950 –2001
                              Age at diagnosis                                 Gender                               Calendar period

                        OR (95% CI)              P value             OR (95% CI)             P value          OR (95% CI)             P value
Anemia                1.2 (0.97–1.53)            0.1085         0.64 (0.22–1.79)             0.4109         1.01 (0.69–1.51)          0.9681
Bloating             1.03 (0.83–1.3)             0.7872         0.98 (0.33–2.74)             0.9700         0.96 (0.66–1.44)          0.8484
Diarrhea             1.11 (0.89–1.39)            0.3737         0.68 (0.24–1.91)             0.4660          0.5 (0.3–0.76)           0.0033
Steatorrhea          0.94 (0.72–1.23)            0.6548         3.53 (1.09–1.03)             0.0366         0.47 (0.29–0.72)          0.0009
Vomiting             0.88 (0.68–1.14)            0.3343         1.66 (0.5–5.24)              0.3950         0.99 (0.65–1.57)          0.9476
Weight loss          1.06 (0.85–1.32)            0.6196         1.32 (0.48–3.61)             0.5896          0.6 (0.39–0.88)          0.0116
                        PE (95% CI)              P value           PE (95% CI)               P value          PE (95% CI)a            P value
BMI                  0.06 (0.07–1.13)            0.0304          1.7 (⫺0.83–4.23)            0.1918         0.13 (0.38–2.28)          0.0077

NOTE. OR and 95% CIs were estimated from logistic regression model parameters to predict presence of symptoms at diagnosis (or linear
regression model for BMI at diagnosis). Parameter estimate (PE) indicates changes in BMI with age at diagnosis and successive calendar period.
aPer 10 years.



                                                                        5                                               Exhibit 197
24      Case
     MURRAY     2:20-cv-02470-WBS-JDP
            ET AL.                                         Document 8CLINICAL
                                                                        FiledGASTROENTEROLOGY
                                                                              12/29/20 Page   AND 125  of 341Vol. 1, No. 1
                                                                                                  HEPATOLOGY




Table 4. Prevalence of Celiac Disease Among Olmsted                       sured.12,21–23 Consistent with these results, we have iden-
         County, Minnesota, Residents by Time Period                      tiﬁed a dramatic increase, predominantly in the last
                    January 1, 1991             January 1, 2001           decade, in this study from the upper Midwest of the
                                                                          United States. Our recent incidence rates are much
                n           Ratea          n            Ratea
                                                                          greater than those reported previously.4 However, the
Females
  0–3 yr        3           83.1            4          114.7
                                                                          recent incidence rates are equivalent to those for Crohn’s
  4–18 yr       0            0.0            1            7.3              disease and ulcerative colitis in the same population24,25
  19–44 yr      3           13.0           10           40.9              and are similar to those reported for IDDM in this
  45–64 yr      5           53.1           17          124.3
  ⱖ65 yr        1           15.2            6           76.0
                                                                          community.26 This suggests that celiac disease is not as
  All agesb    12      22.1 (9.6,34.7)     38     62.6 (42.6,82.5)        rare as has been believed.10 Indeed, the recent incidence
Males                                                                     ﬁgures from Olmsted County may be similar to those in
  0–3 yr        1           27.3            1           27.8
  4–18 yr       1            8.3            1            6.9
                                                                          Europe27 and higher than a recent study from the South
  19–44 yr      2            9.3            4           16.8              Glamorgan area of Great Britain and in Denmark.11,28
  45–64 yr      2           21.7            6           46.6                 Little information is available about the incidence of
  ⱖ65 yr        1           25.0            1           18.3
                                                                          celiac disease across the entire age spectrum.11,12 This
  All agesb     7      14.4 (3.5,25.4)     13     22.6 (10.1,35.1)
Total                                                                     study is unusual in tracking secular changes in both
  0–3 yr        4           55.0            5           70.6              adult and childhood cases of celiac disease. Many Euro-
  4–18 yr       1            4.3            2            7.1
                                                                          pean studies have focused on the incidence in children
  19–44 yr      5           11.2           14           29
  45–64 yr      7           37.6           23           86.6              without accounting for the adult occurrence of the dis-
  ⱖ65 yr        2           18.9            7           52.4              ease.29 –31 Indeed, adults predominated in our popula-
  All agesc    19     18.3 (10.0,26.5)     51     44.1 (32.0,56.2)        tion. The rate of childhood diagnosis in Olmsted County
aPrevalence per 100,000 person-yr.                                        has been consistently low for the last 50 years in contrast
bPrevalence per 100,000 person-yr directly age-adjusted to the 2000       to the dramatic changes in childhood diagnosis in Ireland
US white population.
cPrevalence per 100,000 person-yr directly age- and gender-adjusted       and Sweden.21,32 It has previously been suggested that
to the 2000 US white population.                                          unidentiﬁed environmental factors might affect the in-
                                                                          cidence of the disease in speciﬁc birth cohorts.33 For
                                                                          example, these geographic differences may be related to
disease (age-adjusted annual incidence of 1.0 per 100,000;                infant feeding practices or relatively high gluten content
95% CI, 0.6 –1.4 vs. 0.9 per 100,000; 95% CI, 0.4–1.4).                   in the infant diet.34,35 In Denmark, where infant feeding
The mean age at the diagnosis of dermatitis herpetiformis                 practices differed dramatically from Sweden, a much
was 50 years. Very few of these patients had any recorded                 lower incidence of celiac disease was seen and the age of
gastrointestinal symptoms.                                                diagnosis was 40 years, more closely approximating the
                                                                          United States data.28,36 The female predominance of
        Prevalence of Celiac Disease and
                                                                          celiac disease, as seen in our study, has been previously
        Dermatitis Herpetiformis
                                                                          described.28,37 There are a number of possible explana-
       A total of 52 patients with celiac disease were                    tions. First, the challenges of pregnancy and menstrua-
living in Olmsted County on January 1, 2001, for an                       tion may accentuate anemia and exacerbate any effects of
age- and gender-adjusted prevalence of 44.1 per 100,000                   celiac disease. In addition, women may be more likely to
person-years (95% CI, 32.0 –56.2). This represents a                      have medical contact and hence have an opportunity to
2-fold increase in the prevalence of celiac disease during                have anemia detected and investigated; alternatively,
a single decade from that reported previously (Table 4).                  symptoms may be investigated because of symptom re-
There were an additional 15 patients with dermatitis                      porting.37 Iron deﬁciency was a common presenting fea-
herpetiformis (without celiac disease) living in the                      ture in this cohort, reﬂecting the frequent occurrence of
county at the same time, for a prevalence of 13.2 per                     unsuspected celiac disease in anemic patients.38 The
100,000 (95% CI, 6.4 –19.9). The total prevalence for                     other reason is that other immune-mediated diseases
both diseases combined on January 1, 2001, was 57.2 per                   have a female predominance generally.39
100,000 (95% CI, 43.4 –71.1).                                                Perhaps a central issue is whether the apparent in-
                                                                          crease in incidence represents a true increase in new cases
        Discussion                                                        or better detection of cases. We did observe some change
      The incidence of celiac disease has been increasing                 over time in the clinical spectrum of newly diagnosed
in most European countries where it has been mea-                         cases. For example, BMI was higher in the more recently
                                                                      6                                           Exhibit 197
         Case
January 2003    2:20-cv-02470-WBS-JDP Document 8 Filed 12/29/20
                                                             CELIACPage   126
                                                                    DISEASE     of 341
                                                                            IN NORTH AMERICA                                      25




diagnosed cases, suggesting that there may not have been           to celiac disease seemed to approximate the ratio reported
the same degree of malnutrition, whereas diarrhea and              from other European centers, supporting the latter hy-
steatorrhea made up a lower proportion of new cases.               pothesis.
However, the signiﬁcant increase in absolute numbers of               This study had a number of strengths, including the
new patients with diarrhea and weight loss at diagnosis            ability to identify all cases, both adults and children,
suggests the possibility that a true increase in incidence         diagnosed during a 50-year period. It was possible to
may also be occurring in adults. The reason for this is            apply the same rigid criteria for diagnosis of celiac dis-
unknown. Similarly, the increased numbers of patients              ease to all of the cases over the entire time span. More-
with anemia at diagnosis and a similar degree of villous           over, because this is a population-based study, any po-
change on biopsy would suggest that we are not identi-             tential for referral bias has been removed. Of course, it is
fying less severe disease. Another factor that may inﬂu-           likely that these numbers may still underestimate the
ence the detection of celiac disease is the availability of        true incidence or prevalence of celiac disease in the
serologic tests. Serologic tests have been useful in detect-       community because results of population-based serologic
ing cases of celiac disease in the primary care setting.40         screening surveys in both the United States and Euro-
The advent of particularly speciﬁc and sensitive serologic         pean populations have shown a much higher prevalence
tests such as endomysial antibodies and tissue transglu-           of minimally symptomatic or asymptomatic disease.45– 49
taminase antibodies has provided a powerful tool for               Indeed, a recent serologic screening survey in Denmark,
selection of patients for intestinal biopsy.41,42 Serology         which has low incidence rates, suggested that there
contributed to the diagnosis of 50% of the new patients            might be a higher prevalence of undiagnosed celiac dis-
in the last 2 years of the study, suggesting a substantial         ease than previously suspected; however, these cases were
impact on the rate of recent new case detection. It was            not biopsied.50 However, although serologic screening
not a factor in the diagnosis of any of the patients               studies provide important prevalence data on both clin-
detected in the preceding years, although it had been              ically apparent and covert disease in a population, they
available for least 10 years.                                      do not provide temporal trend information on disease as
   Dermatitis herpetiformis represents a small but very            this longitudinal study does. It is not widely accepted
visible aspect of enteric gluten sensitivity.43 The inci-          that widespread screening should be undertaken in the
dence of dermatitis herpetiformis in this study is similar         general population; however, active case ﬁnding by
to that reported from Utah some years ago,44 although              studying select at-risk groups may show a greater fre-
the female predominance in our study differs from the              quency of disease than detected clinically. Such a study is
usual male predominance seen in Utah. Accurate inci-               underway in Olmsted County. Many of the true popu-
dence ﬁgures for dermatitis herpetiformis are unavailable          lation-based screening studies suffer from either a lack of
from European centers; however, the prevalence of der-             biopsy conﬁrmation of the cases identiﬁed or a small
matitis herpetiformis in our community approximates                population sample. These shortcoming are not applicable
that reported from Scotland.33 Although we have seen a             in our study because the sample size, the population of
dramatic increase in celiac disease, we did not see a              Olmsted County, is more than 100,000 and all cases have
change in the incidence of dermatitis herpetiformis. In            been veriﬁed by standard diagnostic criteria rigidly ap-
most studies, dermatitis herpetiformis has made up 5%–             plied over time.
10% of celiac disease and dermatitis herpetiformis com-               In summary, celiac disease is not as rare as previously
bined,33 compared to Olmsted County where 23% of                   thought, especially in adults and women. More work is
prevalent cases have dermatitis herpetiformis alone. It is         needed to account for the lower incidence of childhood
remarkable that there were 35 incidence cases of derma-            celiac disease compared to some European countries, like
titis herpetiformis of which only 6 had documented                 Sweden, and to explain the different secular trends seen
celiac disease based on small bowel biopsy. The others             in various regions of the world. There may be both an
had not undergone small intestinal biopsy. However, the            increase in true incidence of disease in adults and an
high ratio of dermatitis herpetiformis to celiac disease           increased awareness of the milder expressions of disease
suggests that either there is a predilection for dermatitis        among primary care practitioners. That has lead to dra-
herpetiformis as a sole manifestation of gluten sensitivity        matically increased rate of diagnosis.
in this population or that the celiac disease remains
hidden or underdiagnosed. The incidence of dermatitis                     References
herpetiformis did not change over time in Olmsted                  1. Farrell RJ, Kelly CP. Celiac sprue. N Engl J Med 2002;346:180 –
County, and the current ratio of dermatitis herpetiformis             188.

                                                               7                                                Exhibit 197
26      Case
     MURRAY     2:20-cv-02470-WBS-JDP
            ET AL.                                           Document 8CLINICAL
                                                                          FiledGASTROENTEROLOGY
                                                                                12/29/20 Page   AND 127  of 341Vol. 1, No. 1
                                                                                                    HEPATOLOGY




 2. Trier JS. Diagnosis of celiac sprue. Gastroenterology 1998;115:                sen WS, Zinsmeister AR. Crohn’s disease in Olmsted County,
    211–216.                                                                       Minnesota, 1940 –1993: incidence, prevalence, and survival.
 3. Ascher H, Kristiansson B. The highest incidence of celiac disease              Gastroenterology 1998;114:1161–1168.
    in Europe: the Swedish experience. J Pediatr Gastroenterol Nutr          25.   Loftus EV Jr, Silverstein MD, Sandborn WJ, Tremaine WJ, Harm-
    1997;24:S3–S6.                                                                 sen WS, Zinsmeister AR. Ulcerative colitis in Olmsted County,
 4. Talley NJ, Valdovinos M, Petterson TM, Carpenter HA, Melton LJ                 Minnesota, 1940 –1993: incidence, prevalence, and survival.
    3rd. Epidemiology of celiac sprue: a community-based study.                    Gut 2000;46:336 –343.
    Am J Gastroenterol 1994;89:843– 846.                                     26.   Melton LJ 3rd, Palumbo PJ, Chu CP. Incidence of diabetes mel-
 5. Green PHR, Stavropoulos SN, Panagi SG, Goldstein SL, Mcma-                     litus by clinical type. Diabetes Care 1983;6:75– 86.
    hon DJ, Absan H, Neugut AI. Characteristics of adult celiac dis-         27.   Corrao G, Usai P, Galatola G, Ansaldi N, Meini A, Pelli MA,
    ease in the USA: results of a national survey. Am J Gastroenterol              Castellucci G, Corazza GR. Estimating the incidence of coeliac
    2001;96:126 –131.                                                              disease with capture-recapture methods within four geographic
 6. Dickey W, McConnell JB. How many hospital visits does it take                  areas in Italy. J Epidemiol Community Health 1996;50:299 –305.
    before celiac sprue is diagnosed? J Clin Gastroenterol 1996;23:          28.   Bode S, Gudmand-Hoyer E. Incidence and prevalence of adult
    21–23.                                                                         coeliac disease within a deﬁned geographic area in Denmark.
 7. Drossman DA. Irritable bowel syndrome: how far do you go in the                Scand J Gastroenterol 1996;31:694 – 699.
    workup? Gastroenterology 2001;121:1512–1515.                             29.   Cavell B, Stenhammar L, Ascher H, Danielsson L, Dannaeus A,
 8. Fasano A, Catassi C. Current approaches to diagnosis and treat-                Lindberg T, Lindquist B. Increasing incidence of childhood coeliac
    ment of celiac disease: an evolving spectrum. Gastroenterology                 disease in Sweden: results of a national study. Acta Paediatr
    2001;120:636 – 651.                                                            1992;81:589 –592.
 9. Catassi C, Fabiani E, Ratsch IM, Coppa GV, Giorgi PL, Pierdo-            30.   Ashkenazi A, Cooper M, Nissim F, Dahan S, Garti R, Levin S.
    menico R, Alessandrini S, Iwanejko G, Domenici R, Mei E, Miano                 Occurrence of celiac disease in children in a deﬁned area of
    A, Marani M, Bottaro G, Spina M, Dotti M, Montanelli A, Barbato                Israel. Israel J Med Sci 1983;19:63– 66.
    M, Viola F, Lazzari R, Vallini M, Guariso G, Plebani M, Cataldo F,       31.   Baudon JJ, Dabadie A, Cardona J, Digeon B, Ginies JL, Larchet M, Le
    Traverso G, Ventura A. The coeliac iceberg in Italy: a multicentre             Gall C, Le Luyer B, Lenaerts C, Maurage C, Merlin JP, Morali A,
    antigliadin antibodies screening for coeliac disease in school-age             Mougenot JF, Mouterde O, Olives JP, Rieu D, Schmitz J. Groupe
    subjects. Acta Paediatr Suppl 1996;412:29 –35.                                 Francophone d’Hepato-Gastro-enterologie et Nutrition Pediatriques
10. American Gastroenterological Association. American Gastroen-                   (GFHGNP) [Incidence of symptomatic celiac disease in French chil-
    terological Association medical position statement: celiac sprue.              dren]. Presse Medicale 2001;30:107–110.
    Gastroenterology 2001;120:1522–1525.                                     32.   Anonymous. Childhood coeliac disease is disappearing. Lancet
11. Hawkes ND, Swift GL, Smith PM, Jenkins HR. Incidence and                       1980;2:1359 –1360.
    presentation of coeliac disease in South Glamorgan. Eur J Gas-           33.   Logan RF, Rifkind EA, Busuttil A, Gilmour HM, Ferguson A. Preva-
    troenterol Hepatol 2000;12:345–349.                                            lence and “incidence” of celiac disease in Edinburgh and the
12. Collin P, Reunala T, Rasmussen M, Kyronpalo S, Pehkonen E,                     Lothian region of Scotland. Gastroenterology 1986;90:334–342.
    Laippala P, Maki M. High incidence and prevalence of adult               34.   Ivarsson A, Persson LA, Nystrom L, Ascher H, Cavell B, Daniels-
    coeliac disease: augmented diagnostic approach. Scand J Gas-                   son L, Dannaeus A, Lindberg T, Lindquist B, Stenhammar L,
    troenterol 1997;2:1129 –1133.                                                  Hernell O. Epidemic of coeliac disease in Swedish children. Acta
13. United States Census Bureau Report, Washington, DC, 2000.                      Paediatr 2000;89:165–171.
14. Melton LJ 3rd. History of the Rochester Epidemiology Project.            35.   Challacombe DN, Mecrow IK, Elliott K, Clarke FJ, Wheeler EE.
    Mayo Clinic Proc 1996;71:266 –274.                                             Changing infant feeding practices and declining incidence of
15. Kim WR, Lindor KD, Locke GR, Therneau TM, Homburger HA,                        coeliac disease in West Somerset. Arch Dis Child 1997;77:206 –
    Batts KP, Yawn BP, Petz JL, Melton LJ, Dickson ER III. Epidemi-                209.
    ology and natural history of primary biliary cirrhosis in a US           36.   Weile B, Cavell B, Nivenius K, Krasilnikoff PA. Striking differences
    community. Gastroenterology 2000;119:1631–1636.                                in the incidence of childhood celiac disease between Denmark
16. Locke GR 3rd, Talley NJ, Fett SL, Zinsmeister AR, Melton LJ 3rd.               and Sweden: a plausible explanation. J Pediatr Gastroenterol
    Risk factors associated with symptoms of gastroesophageal re-                  Nutr 1995;21:64 – 68.
    ﬂux. Am J Med 1999;106:642– 649.                                         37.   Ciacci C, Cirillo M, Sollazzo R, Savino G, Sabbatini F, Mazzacca G.
17. Anonymous. Revised criteria for diagnosis of coeliac disease:                  Gender and clinical presentation in adult celiac disease. Scand J
    report of Working Group of European Society of Paediatric Gas-                 Gastroenterol 1995;30:1077–1081.
    troenterology and Nutrition. Arch Dis Child 1990;65:909 –911.            38.   Ackerman Z, Eliakim R, Stalnikowicz R, Rachmilewitz D. Role of
18. Melton LJ 3rd. The threat to medical-records research. N Engl                  small bowel biopsy in the endoscopic evaluation of adults with iron
    J Med 1997;337:1466 –1470.                                                     deﬁciency anemia. Am J Gastroenterol 1996;91:2099–2102.
19. Bergstrahl EJ, Offord KP, Chu CP, Melton LJ. Calculating inci-           39.   Inman RD. Immunologic sex differences and the female predom-
    dence, prevalence and mortality rates for Olmsted County, Min-                 inance in systemic lupus erythematosus. Arthritis Rheum 1978;
    nesota: an update. Technical Report series, No. 49, Department                 21:849 – 852.
    of Health Sciences Research. Rochester: Mayo Clinic, 1992.               40.   Dickey W, McMillan SA, Hughes DF. Identiﬁcation of coeliac
20. McCullagh P. Generalized linear models. New York: Chapman                      disease in primary care. Scand J Gastroenterol 1998;33:491–
    and Hall, 1983.                                                                493.
21. Ascher H, Krantz I, Kristiansson B. Increasing incidence of coe-         41.   Kapuscinska A, Zalewski T, Chorzelski TP, Sulej J, Beutner EH,
    liac disease in Sweden. Arch Dis Child 1991;66:608 – 611.                      Kumar V, Rossi T. Disease speciﬁcity and dynamics of changes in
22. Bottaro G, Failla P, Rotolo N, Sanﬁlippo G, Azzaro F, Spina M,                 IgA class anti-endomysial antibodies in celiac disease. J Pediatr
    Patane R. Changes in coeliac disease behaviour over the years.                 Gastroenterol Nutr 1987;6:529 –534.
    Acta Paediatr 1993;82:566 –568.                                          42.   Dieterich W, Laag E, Schopper H, Volta U, Ferguson A, Gillett H,
23. George EK, Mearin ML, van der Velde EA, Houwen RH, Bouquet J,                  et al. Autoantibodies to tissue transglutaminase as predictors of
    Gijsbers CF, Vandenbroucke JP. Low incidence of childhood ce-                  celiac disease. Gastroenterology 1998;115:1317–1321.
    liac disease in The Netherlands. Pediatr Res 1995;37:213–218.            43.   Fry L. Dermatitis herpetiformis. Baillieres Clin Gastroenterol
24. Loftus EV Jr, Silverstein MD, Sandborn WJ, Tremaine WJ, Harm-                  1995;9:371–393.

                                                                         8                                                      Exhibit 197
         Case
January 2003       2:20-cv-02470-WBS-JDP Document 8 Filed 12/29/20
                                                                CELIACPage   128
                                                                       DISEASE     of 341
                                                                               IN NORTH AMERICA                                                27




44. Smith JB, Tulloch JE, Meyer LJ, Zone JJ. The incidence and             49. Not T, Horvath K, Hill ID, Partanen J, Hammed A, Magazzu G,
    prevalence of dermatitis herpetiformis in Utah. Arch Dermatol              Fasano A. Celiac disease risk in the USA: high prevalence of
    1992;128:1608 –1610.                                                       antiendomysium antibodies in healthy blood donors. Scand J
45. Catassi C, Ratsch IM, Fabiani E, Rossini M, Bordicchia F, Can-             Gastroenterol 1998;33:494 – 498.
    dela F, Coppa GV, Giorgi PL. Coeliac disease in the year 2000:         50. Weile B, Grodzinsky E, Skogh T, Jordal R, Cavell B, Krasilnikoff
    exploring the iceberg. Lancet 1994;343:200 –203.                           PA. Screening Danish blood donors for antigliadin and antien-
46. Cook HB, Burt MJ, Collett JA, Whitehead MR, Frampton CM,                   domysium antibodies. Acta Paediatr Suppl 1996;412:46.
    Chapman BA. Adult coeliac disease: prevalence and clinical sig-
    niﬁcance. J Gastroenterol Hepatol 2000;15:1032–1036.
47. Carlsson AK, Axelsson IE, Borulf SK, Bredberg AC, Ivarsson SA.           Address requests for reprints to: Joseph A. Murray, M.D., Division of
    Serological screening for celiac disease in healthy 2.5-year-old       Gastroenterology and Hepatology, Mayo Clinic, 200 First Street, SW,
    children in Sweden. Pediatrics 2001;107:42– 45.                        Rochester, Minnesota 55905. e-mail: murray.joseph@mayo.edu; fax:
48. Johnston SD, Watson RG, McMillan SA, McMaster D, Evans A.              (507) 284-0538.
    Preliminary results from follow-up of a large-scale population           Supported in part by research grants DK 57982 (to J.A.M.) and AR
    survey of antibodies to gliadin, reticulin and endomysium. Acta        30582 (to L.J.M.) from the National Institutes of Health, US Public
    Paediatr Suppl 1996;412:61– 64.                                        Health Service.




                                                                       9                                                   Exhibit 197
Case 2:20-cv-02470-WBS-JDP Document 8 Filed 12/29/20 Page 129 of 341




   EXHIBIT 198
             Case 2:20-cv-02470-WBS-JDP Document 8 Filed 12/29/20 Page 130 of 341
                                                            Alimentary Pharmacology and Therapeutics


The economics of coeliac disease: a population-based study
K. H. Long*, A. Rubio-Tapia , A. E. Wagie*, L. J. Melton IIIà, B. D. Lahr§, C. T. Van Dyke & J. A. Murray




*Division of Health Care Policy &          SUMMARY
Research, College of Medicine, Mayo
Clinic, Rochester, MN 55905, USA.
 Division of Gastroenterology and
                                           Background
Hepatology, College of Medicine,           Despite increasing prevalence, the economic implications of coeliac disease
Mayo Clinic, Rochester, MN 55905,          are just emerging.
USA.
à
 Division of Epidemiology, College of
                                           Aims
Medicine, Mayo Clinic, Rochester,
MN 55905, USA.                             To assess the impact of coeliac disease diagnosis on healthcare costs and
§
  Division of Biomedical Statistics and    the incremental costs associated with coeliac disease.
Informatics, College of Medicine,
Mayo Clinic, Rochester, MN 55905,          Methods
USA.
                                           Administrative data for a population-based cohort of coeliac disease cases
                                           and matched controls from Olmsted County, Minnesota were used to com-
Correspondence to:                         pare (i) direct medical costs 1 year pre- and post-coeliac disease diagnosis
Dr J. A. Murray, Division of Gastroen-     for 133 index cases and (ii) 4-year cumulative direct medical costs incurred
terology and Hepatology, Mayo Clinic,      by 153 index cases vs. 153 controls. Analyses exclude diagnostic-related and
200 First Street S.W., Rochester, MN
55905, USA.
                                           out-patient pharmaceutical costs.
E-mail: murray.joseph@mayo.edu
                                           Results
                                           Average total costs were reduced by $1764 in the year following diagnosis
Publication data
Submitted 22 September 2009
                                           (pre-diagnosis cost of $5023 vs. $3259; 95% CI of difference: $688 to
First decision 5 October 2009              $2993). Over a 4-year period, coeliac disease cases experienced higher out-
Resubmitted 11 March 2010                  patient costs (mean difference of $1457; P = 0.016) and higher total costs
Accepted 5 April 2010                      than controls (mean difference of $3964; P = 0.053). Excess average total
Epub Accepted Article 8 April 2010
                                           costs were concentrated among males with coeliac disease ($14 191 vs.
                                           $4019 for male controls; 95% CI of difference: $2334 to $20 309).

                                           Conclusions
                                           Coeliac disease-associated costs indicate a signiﬁcant economic burden of
                                           disease, particularly for diseased males. Diagnosis and treatment of coeliac
                                           disease reduce medical costs of care suggesting an economic advantage to
                                           earlier detection and treatment.


                                                                           Aliment Pharmacol Ther 2010; 32: 261–269




ª 2010 Mayo Foundation for Medical Education and Research                                                           261
doi:10.1111/j.1365-2036.2010.04327.x
                                                                1                                        Exhibit 198
          Case 2:20-cv-02470-WBS-JDP Document 8 Filed 12/29/20 Page 131 of 341
K. H. Long et al.

INTRODUCTION                                                 electronic data sharing agreement was signed by these
Coeliac disease (CD) is deﬁned as a permanent intoler-       providers to also provide research access to patient level
ance to ingested gluten that damages the small intestine     administrative data, which are archived within the Olm-
and resolves with the removal of gluten from the diet.1, 2   sted County Health Care Expenditure and Utilization
Classically, CD causes diarrhoea and malabsorption with      Database (OCHEUD). OCHEUD currently provides bill-
resulting malnutrition and deﬁciency of micronutrients       ing information on all hospital and ambulatory care
(iron, folate, and the fat-soluble vitamins). However, the   delivered to Olmsted County residents locally from 1987
disorder frequently presents with only the vaguest gastro-   to 2008.
intestinal symptoms and a variety of extraintestinal man-       Because of well-known discrepancies between billed
ifestations (so-called ‘atypical’ CD). CD may remain         charges and true resource use, utilization in OCHEUD is
entirely silent for many years despite much damage to        valued using standard methods by grouping services into
the intestine.1 Although the wide spectrum of clinical       the Medicare Part A and B classiﬁcations; Part A billed
manifestations of CD is better recognized in the United      charges (hospital-billed services and procedures) are
States now than decades ago, patients with CD may still      adjusted using hospital cost-to-charge ratios at the
have a long duration of symptoms and often undergo           departmental level and wage indexes. Medicare Part B
extensive and expensive medical investigations prior to      items (primarily physician-billed services) are valued
an accurate diagnosis.3                                      using national average Medicare reimbursement rates.
   Once thought to be a rare disease, CD is now recog-       Costs are adjusted for inﬂation to express costs in con-
nized as a common chronic disorder affecting 1% of          stant dollars. The combination of OCHEUD and REP
the general population in Western countries.1, 2, 4, 5       resources makes population-based health economic
Thus, the condition is of increasing public health con-      research feasible for numerous medical conditions.17, 18
cern in the United States, given the increasing prevalence
and a belief that early diagnosis and treatment may pre-     Identification of CD cases and controls
vent complications and reduce the economic burden of         Cases of CD were initially identiﬁed by searching the
the disease.6 Much of the economic literature in this area   REP diagnostic index for Olmsted County residents who
has, in fact, focused on estimating costs associated with    were assigned a diagnosis of CD (ICD-9 code 579) or
CD screening or diagnosis and patient dietary costs.7–14     dermatitis herpetiformis (ICD-9 codes: 694, 694.2) within
However, research on the effect that detecting and treat-    calendar years 1989–2006. The complete in-patient and
ing CD has on health care resource use and the overall       out-patient medical record for each candidate case was
economic burden of illness is scarce and just emerging.15    then thoroughly reviewed by a physician investigator to
Taking advantage of unique resources linking medical         conﬁrm that individuals met conventional diagnostic cri-
record and administrative data for a geographically          teria for CD.2, 19 CD cases included those with a positive
deﬁned population, we assessed the impact of CD diag-        biopsy (jejunal or duodenal biopsies with partial or total
nosis on costs of care and also provide longitudinal esti-   villous atrophy associated with crypt hyperplasia and an
mates of the incremental costs associated with CD prior      increased number of intraepithelial lymphocytes) and
to diagnosis.                                                either clinical or histological improvement after the
                                                             introduction of a gluten-free diet or a positive endo-
METHODS                                                      mysial or tissue transglutaminase antibody IgA. Note that
                                                             serological testing was not widely performed in Olmsted
Study setting                                                County until 1995.20 The diagnostic approach for CD at
A unique set of circumstances exist in Olmsted County,       Mayo Clinic follows conventional recommendations and
Minnesota, that facilitate population-based epidemiologi-    does not routinely include additional testing such as
cal and health services research. The county is relatively   HLA genotyping.2, 20 The date of diagnosis and year of
geographically isolated with few medical providers in the    symptom onset were recorded and residency at the time
area. Under the auspices of the Rochester Epidemiology       of diagnosis was conﬁrmed through record review.
Project (REP), medical records for care received at Mayo         Each incident CD case was matched to a general pop-
Clinic and Olmsted Medical Center since 1966 have            ulation control residing in Olmsted County, identiﬁed by
been successfully linked to provide medical record data      the REP, who was free of CD as indicated by diagnostic
from essentially all sources of medical care utilized by     coding. Controls were matched for gender, age (birth
members of this local population.16 More recently, an        year  1 year), a service date within 1 year of the CD

262                                                                                     Aliment Pharmacol Ther 2010; 32: 261–269
                                                                       ª 2010 Mayo Foundation for Medical Education and Research
                                                             2                                               Exhibit 198
            Case 2:20-cv-02470-WBS-JDP Document 8 Filed 12/29/20 Page 132 of 341
                                                                                     The economics of coeliac disease

index case diagnosis, and a Mayo registration date within      occurred within 90 days of the recorded diagnosis date.
2 years of the index case initial visit (this matches for      Similarly, we considered any Gastroenterology ofﬁce visit
the deviation of prior medical record documentation).          within 15 days of diagnosis to be a diagnosis-related cost
The complete medical records of potential controls were        of care.
reviewed by a physician investigator to exclude the pres-
ence of CD.                                                    Incremental costs associated with CD. We estimated the
                                                               direct medical costs attributable to CD by comparing the
Residency status verification                                  cumulative costs incurred by CD cases with those
Complete capture of health care utilization and associ-        incurred by the matched controls over equivalent periods
ated cost data probably hinged on residency status. Thus,      of observation in the OCHEUD database. In an attempt
we further veriﬁed residency in Olmsted County for both        to estimate the economic burden of undiagnosed and
CD cases and controls throughout the observation dura-         untreated CD, we focused our analysis on 4 years of
tion for economic analysis. Initially, this veriﬁcation was    observation prior to the year before CD diagnosis for
conducted electronically by searching REP databases for        cases and the 4 years prior to that index year for control
health care encounters with county zip codes. If at least      subjects. For a patient diagnosed with CD in 2003, for
one provider visit as a county resident was found during       instance, we estimated and compared his ⁄ her estimated
a year, then residency was assumed throughout that year.       cumulative costs incurred between 1999 and 2002 with
Cases of uncertain residency underwent further review          the costs incurred by the matched control over the same
by a REP residency specialist who reviewed the detailed        time frame. We conducted analyses stratiﬁed by cost cat-
provider-linked medical records (including correspon-          egories of interest [in-patient episodes, total out-patient
dence), serial telephone books, maps and plat books, city      care and subcategories (surgery, radiology, laboratory
directories and public record databases to validate resi-      services, ofﬁce visits), total costs] and by gender and age
dency throughout the period of interest.                       at index (i.e. £40 years and >40 years). As pre-existing
                                                               disease may confound assessments of incremental costs,
Ethical issues                                                 we compared CD cases and matched controls using a
The study was approved by Mayo Clinic and Olmsted              validated systematic method of classifying comorbidity
Medical Center Institutional Review Boards. All patients       when diagnostic codes from administrative databases are
who did not grant authorization to use their medical           utilized (Deyo adaption of Charlson comorbidity index)
records for research were excluded from analyses as per        based on diagnoses assigned in the 4-year observation
Minnesota law.21                                               period of interest.22
                                                                  In a post hoc analysis, CD cases were categorized by
Economic outcomes and statistical analyses                     severity and clinical presentation to assess the impact of
Impact of CD diagnosis on direct medical costs. Health         these variables on incremental costs associated with CD.
care utilization and associated costs were tracked in OC-      Severe CD was deﬁned by the presence of both diarrhoea
HEUD for the identiﬁed CD cases to estimate the impact         and weight loss. ‘Classical’ CD include patients with a
of diagnosis on total direct medical costs of care. The        diarrhoea-predominant syndrome and ‘atypical’ CD was
impact of diagnosis on costs was determined by compar-         used for patients with nonspeciﬁc gastrointestinal symp-
ing the costs incurred by cases in the year prior to and       toms (including bloating or abdominal pain) and ⁄ or
the year following their diagnosis. Thus, only cases with      extraintestinal manifestations (e.g. iron-deﬁciency anae-
veriﬁed local residency during this observation period         mia, abnormal liver function tests, osteoporosis, etc.).2
were included in this analysis. Analyses were conducted        Patients with refractory coeliac disease were identiﬁed by
including and excluding diagnosis-related costs as well as     conventional criteria.23, 24
stratiﬁed by cost categories of interest (in-patient, out-
patient, total costs of care). Services and costs we identi-   Statistical analysis
ﬁed as related to the diagnosis of CD included serological     Continuous data are summarized as mean  standard
testing (endomysial, gliadin, anti-reticulin antibody, and     deviation. Discrete data are presented as frequency (per-
tissue transglutaminase antibodies), HLA typing, upper         centage). Characteristics of CD cases and non-CD controls
GI endoscopy with intestinal biopsy, surgical pathology        as of index were compared using Student’s t-test for con-
and consultation, and bone densitometry. These services        tinuous data and Pearson’s chi-squared test for categorical
were considered related to the CD diagnosis if they            data, as appropriate. In all economic analyses, observed

Aliment Pharmacol Ther 2010; 32: 261–269                                                                               263
ª 2010 Mayo Foundation for Medical Education and Research
                                                               3                                          Exhibit 198
             Case 2:20-cv-02470-WBS-JDP Document 8 Filed 12/29/20 Page 133 of 341
K. H. Long et al.

costs were compared using paired Student’s t-tests and               The mean age for the 133 CD patients included to
nonparametric bootstrapped conﬁdence intervals.25, 26 All         assess the impact of CD diagnosis on direct medical cost
statistical tests were two-sided, and P values less than 0.05     was 41 years, with the majority (66%) of female gender.
were considered signiﬁcant. SAS version 9.1 (SAS Institute        Sixty (45%) patients had one or more Charlson comor-
Inc., Cary, NC, USA) was used in the analyses.                    bidities in the years since ﬁrst electronically available
                                                                  diagnosis at Mayo clinic to CD diagnosis date
RESULTS                                                           (16.6  8.7 years). Table 1 provides a summary of clini-
                                                                  cal characteristics of CD patients and between-group
Patients                                                          comparisons for the 153 CD patients and non-CD
We initially identiﬁed 168 CD patients who were Olm-              matched controls. Gender and age distributions did not
sted County residents at the time of CD diagnosis. Six            differ between cases and controls (by virtue of the study
patients declined to provide research authorization and           design) nor did the estimated summary measures of
were excluded. Nine additional patients were not local            comorbidity during the 4-year observation period of
residents during the entire 4 years prior to the CD diag-         interest.
nosis year. Thus, the ﬁnal analytical cohort for analysis            Sufﬁcient information for assessment of severity and
of incremental cost associated with CD consisted of 153           clinical presentation was available in 151 (99%) patients.
cases and 153 controls (153 matched pairs). Twenty-nine           Severe CD was present in 22 (15%) patients and CD was
additional patients may not have been local residents             nonsevere in 129 (85%) patients. Classical CD was
during the year prior to and the year following diagnosis         observed in 58 (38%) patients and atypical CD in 93
and thus were excluded from the cohort used to assess             (62%) patients. Two patients met criteria for refractory
the impact of CD diagnosis on direct medical costs (ﬁnal          coeliac disease. The diagnosis of the refractory state
cohort of 133 CD cases).                                          was made after 4 years and 5 years of CD diagnosis



 Table 1 | Characteristics of Olmsted County, Minnesota, residents with coeliac disease diagnosed in 1989–2006 and
 controls without coeliac disease as of index*
Variable                                            CD cases (n = 153)                 Controls (n = 153)                    P-value
Age, years                                          40.2  20.5                        40.2  20.5                           –
Male gender, n (%)                                  51 (33)                            51 (33)                               –
Charlson comorbidity count                          0.46  0.92                        0.33  0.68                           0.16
  Value > 1, n (%)                                  45 (29)                            38 (25)                               0.37
Charlson comorbidity index                          0.60  1.41                        0.73  0.91                           0.18
  Value > 1, n (%)                                  15 (10)                            17 (11)                               0.71
Clinical characteristics of CD
  Villous atrophy in diagnostic biopsy              153 ⁄ 153 (100%)                   –
  Positive tTGA or EMA at diagnosis                 100 ⁄ 114 (88%)                    –
  Classical presentation                            58 ⁄ 151 (38%)                     –
  Atypical presentation                             93 ⁄ 151 (62%)                     –
  Severe CD                                         22 ⁄ 151 (15%)                     –
  Treatment with a gluten-free diet                 142 ⁄ 147 (98%)                    –
  Clinical response to gluten-free diet             109 ⁄ 109 (100%)                   –
  HLA-DQ2 or DQ8                                    69 ⁄ 69 (100%)                     –
* Index was defined as date of CD diagnosis for cases and the same year for matched controls.
  Charlson comorbidity index was calculated using the Deyo adaption based on diagnoses in the 4 years of observation prior to
the year before diagnosis for cases and the 4 years prior to that same year for controls.
CD, coeliac disease; tTGA, tissue transglutaminase antibodies; EMA, endomysial antibodies; HLA, human leucocyte antigens.


264                                                                                          Aliment Pharmacol Ther 2010; 32: 261–269
                                                                            ª 2010 Mayo Foundation for Medical Education and Research
                                                                  4                                               Exhibit 198
            Case 2:20-cv-02470-WBS-JDP Document 8 Filed 12/29/20 Page 134 of 341
                                                                                         The economics of coeliac disease

respectively because of recurrence of a severe malabsorp-        4 years, CD cases experienced signiﬁcantly higher out-
tive syndrome despite strict adherence to GFD.                   patient costs of care and borderline signiﬁcantly higher
                                                                 total costs of nearly $4000, on average, compared with
Impact of coeliac disease diagnosis on direct medical            control subjects (mean total costs: $11 037 vs. $7073;
costs                                                            bootstrapped 95% CI of difference: $65–8020). The
Signiﬁcant cost differences in in-patient, out-patient and       higher out-patient costs observed among CD patients rel-
total direct medical costs were observed when comparing          ative to non-CD controls (mean difference: $1457;
costs in the year prior to and the year following CD             P = 0.02) was driven by increased radiological and labo-
diagnosis (Table 2). Total annual direct medical costs           ratory service use, as well as increased costs related to
were reduced by $2118, on average, following CD diag-            ofﬁce visits (ofﬁce visit mean cost difference: $466;
nosis ($5457 vs. $3339; bootstrapped 95% CI of differ-           P = 0.002).
ence: $922–3417). This difference was driven by both                Total cumulative 4-year costs were observed to be
reduced in-patient costs and out-patient (professional           higher both for the 76 CD patients aged £ 40 compared
service) costs in the year following diagnosis (mean             with their controls (mean cost difference for case minus
reductions: $1338 and $742, respectively). Observed              control of $1856, P = 0.40) as well as for the 77 CD
reductions in in-patient and total costs of care following       patients and matched controls over 40 years of age at
diagnosis persisted even with the exclusion of services          index (mean cost difference for case minus control of
deemed to be related to the diagnostic process itself            $6044, P = 0.08). These differences, however, did not
(Table 2). Mean total direct medical costs were reduced          reach statistical signiﬁcance. Cumulative costs were simi-
by $1764, on average, in the year following diagnosis            lar for the 102 female CD patients and matched controls
with exclusion of CD-diagnostic costs of care ($5023 vs.         ($9460 vs. $8600; P = 0.66). In contrast, cumulative 4-
$3259; bootstrapped 95% CI of difference: $688–2993).            year costs for the 51 male CD patients were signiﬁcantly
                                                                 higher than those incurred by their non-CD controls
Incremental cost associated with coeliac disease                 ($14 191 vs. $4018; P = 0.03).
Table 3 compares mean costs incurred by CD patients                 The distribution of 4-year costs for CD cases stratiﬁed
and non-CD matched control subjects over the 4-year              by severity and clinical presentation and for matched
observation period (before CD diagnosis for cases and            controls are presented in Figure 1. Post hoc analyses
prior to corresponding index year for controls). Over the        comparing 4-year costs in these CD subgroups with


 Table 2 | Annual direct medical costs in the year prior to and following the diagnosis of coeliac disease*
                                  Before diagnosis           After diagnosis               Mean difference
Endpoint                          (n = 133)                  (n = 133)                     (95% CI)                     P-value
Diagnosis costs included
  Total costs                     $5457 ($4659, $7395)       $3339 ($2551, $4895)          $2118 ($922, $3417)          <0.001
     In-patient costsà            $2851 ($2079, $4138)        $1512 ($955, $2543)          $1339 ($400, $2260)            0.003
     Out-patient costs§           $2598 ($2412, $3266)       $1856 ($1551, $2415)           $742 ($389, $1274)          <0.001
Diagnosis costs excluded–
  Total costs                     $5023 ($4037, $6296)       $3259 ($2377, $4538)          $1764 ($688, $2993)            0.003
     In-patient costs             $2851 ($2079, $4138)        $1512 ($955, $2543)          $1339 ($400, $2260)            0.003
     Out-patient costs            $2154 ($1816, $2533)       $1773 ($1428, $2200)           $381 ($36, $796)              0.054

* Mean costs per patient in 2007 constant dollars.
  Bootstrap 95% CI using the percentile method.
à Hospital (Medicare Part A) costs.
§ Professional (Medicare Part B) costs.
– Diagnostic services of interest included serologic testing, endoscopy with biopsy and pathology, bone density radiography, and
gastroenterology office visits.


Aliment Pharmacol Ther 2010; 32: 261–269                                                                                    265
ª 2010 Mayo Foundation for Medical Education and Research
                                                                 5                                             Exhibit 198
                                   Case 2:20-cv-02470-WBS-JDP Document 8 Filed 12/29/20 Page 135 of 341
K. H. Long et al.

               Table 3 | Direct medical costs incurred by Olmsted County, Minnesota, residents with coeliac disease diagnosed in
               1989–2006 and controls without coeliac disease*
                                                                                                                            Mean difference
Endpoint                                              CD cases (n = 153)                   Controls (n = 153)               (95% CI)                          P-value
Total costs                                           $11 037 ($7866, $14 793)             $7073 ($5211, $9483)             $3964 ($65, $8020)                0.053
                           In-patient costsà           $5976 ($3625, $8762)                $3497 ($2206, $5311)             $2478 ()$402, $5532)              0.106
                           Out-patient costs§          $4937 ($3921, $6082)                $3480 ($2816, $4253)              $1457 ($293, $2689)              0.016
                             Surgery                    $795 ($615, $1114)                  $685 ($503, $991)                 $110 ()$208, $453)              0.469
                             Radiology                   $910 ($671, $1351)                 $546 ($406, $770)                $364 ($101, $702)                0.009
                             Laboratory                 $546 ($476, $723)                   $377 ($304, $481)                 $169 ($73, $351)                0.006
                             Office visits              $1472 ($1215, $1969)               $1006 ($847, $1253)               $466 ($157, $945)                0.002
                             Other medical               $981 ($709, $1465)                 $724 ($464, $1090)               $256 ()$178, $781)               0.234

* Mean 4-year cumulative costs per patient in 2007 constant dollars.
                    Bootstrap 95% CI using the percentile method.
à Hospital (Medicare Part A) costs.
§ Professional (Medicare Part B) costs.
CD, coeliac disease.




matched controls ﬁnd patients with classical CD presen-                                         DISCUSSION
tation to have higher out-patient costs as compared with                                        This population-based study estimates the impact of CD
controls (P = 0.05), but individuals with atypical CD pre-                                      diagnosis on direct medical costs of care as well as the
sentation incurred similar costs of care. Severe CD                                             incremental costs associated with CD prior to diagnosis.
patient cumulative costs were similar to those of the                                           Even with the exclusion of costs related to the diagnostic
matched controls; however, patients with nonsevere CD                                           process, we ﬁnd that direct medical out-patient and
had signiﬁcantly higher out-patient costs ($5181 vs.                                            total costs were signiﬁcantly reduced for patients in the
$3475; P = 0.01).                                                                               year following CD diagnosis. Furthermore, CD patients



                           $160 000

                           $140 000

                           $120 000
Total costs (US dollars)




                           $100 000

                            $80 000

                            $60 000
                                                                                                                               Figure 1 | The distribution of
                            $40 000                                                                                            4-year costs for CD cases,
                                                                                                                               stratified by severity and
                            $20 000                                                                                            clinical presentation, and for
                                                                                                                               matched controls. Black lines
                                 $0                                                                                            represent the mean 4-year
                                       Controls Cases Not severe Severe         Atypical     Typical Missing                   cost for that group or
                                       (n = 153) (n = 153) (n = 129) (n = 22)   (n = 93)    (n = 58) clinical
                                                                                                                               subgroup.
                                                                                                    details (n = 2)


266                                                                                                                           Aliment Pharmacol Ther 2010; 32: 261–269
                                                                                                             ª 2010 Mayo Foundation for Medical Education and Research
                                                                                               6                                                   Exhibit 198
            Case 2:20-cv-02470-WBS-JDP Document 8 Filed 12/29/20 Page 136 of 341
                                                                                     The economics of coeliac disease

experienced signiﬁcantly higher direct medical costs           (characterized by a diarrhoea-predominant syndrome)
during the 4-year observation period (nearly $4000, on         and in patients with nonsevere CD (deﬁned by the
average) compared with unaffected peers, suggesting a          absence of a combination of diarrhoea and weight loss).
substantial economic burden of disease.                        Reasons to explain these differences remain unknown,
   These results are consistent with those recently pub-       but we can speculate that it may be related to a more
lished by Green et al. (2008), who used out-patient            extensive differential diagnosis in non-severe CD, expe-
administrative claims data to assess the economic impli-       dited diagnosis of severe cases, cost inherent to the
cations of CD diagnosis.15 A particular strength of our        approach of undiagnosed chronic diarrhoea, and serol-
study was our ability to link detailed medical records         ogy-driven diagnosis of atypical cases. Further studies to
data (including laboratory data) to line item utilization      address these hypotheses are not only necessary but may
and cost data regardless of payer type. In our popula-         also be clinically relevant.
tion-based design, the diagnosis of CD was conﬁrmed by            Although not statistically signiﬁcant, we also found it
re-review of the medical record and was not only based         curious that in-patient costs were observed to be over
on diagnostic codes. Thus, this study design decreased         $2400 higher (P = 0.11), on average, for CD patients in
bias induced by referral, missing data and inaccurate          our sample compared with controls as anecdotally, CD
coding. Our results suggest a 29% reduction in out-            does not seem to be a condition with an acute need for
patient costs in the year following diagnosis as well as an    in-patient care. To investigate this further, we per-
overall 39% reduction in total medical cost of care. Our       formed additional subgroup analyses stratifying by
decision to limit costs that relate to the diagnosis of CD     whether in-patient events were considered CD-related
to 90 days for tests and 15 days for ofﬁce visits is consis-   (or not) based on a blinded clinical review of primary
tent with our experience in a major tertiary referral cen-     discharge diagnoses. Examples of episodes considered
tre with expertise in CD, but may be too restrictive in        CD-related include a diagnosis of anaemia, unspeciﬁed
other settings or populations.                                 constipation, generalized abdominal pain and intussus-
   To our knowledge, ours is the ﬁrst study to assess          ception. Interestingly, in-patient costs for CD-related
incremental costs attributable to CD despite the fact that     episodes were signiﬁcantly higher, on average, for CD
cost-of-illness studies are increasingly needed for model-     cases than for controls ($392 vs. $33; P = 0.05). Costs
ling the cost-effectiveness of alternative treatments and      for non-CD in-patient episodes were also observed to
for informing clinical and public health policy.27, 28 In      be $1565 higher, on average, for CD cases compared
our sample, undiagnosed and untreated CD patients              with controls, but this difference was not statistically
incurred nearly $4000 in excess 4-year medical costs           signiﬁcant. Thus, at least some of the higher in-patient
compared with non-CD matched peers. This signiﬁcant            cost in CD cases are explained by higher CD-related
economic burden was even more pronounced among                 in-patient episodes.
males with CD, who incurred over $10 000 more, on                 Our study also has potential limitations to note. The
average, in medical costs during the study period than         present study was conducted in a single geographical set-
their matched non-diseased controls. The reasons for this      ting, Olmsted County, where the population is predomi-
ﬁnding are not totally clear, but clinically detected CD is    nately of white ethnicity and much of the care obtained
twice as frequent among women as men and it is possi-          by study participants occurred at a high volume referral
ble that male symptoms could more often be attributed          centre.16 Patients and results may differ in other practice
to causes other than CD (such as irritable bowl syn-           settings and locales. We also acknowledge our relatively
drome), increasing both the number of clinic visits to         small sample sizes, particularly in stratiﬁed analyses, hin-
make the correct diagnosis and the cost of care.1, 29, 30      dering cost comparisons, given the high variability and
Gender-related differences in both clinical presentation       skewed nature of this outcome. Furthermore, while we
of CD and comorbidity may also affect estimates of cost        did restrict our sample to individuals with veriﬁed
of care, including previous evidence of more severe dis-       county residency to limit missing data concerns, the pos-
ease in males.31, 32                                           sibility still remains that some individuals may have
   Our post hoc analyses of incremental costs between          obtained healthcare outside our local setting. Finally, a
CD cases and controls stratiﬁed by severity and clinical       signiﬁcant limitation of this study design is that our
presentation suggest that the excess total costs associated    analysis was focused on costs from the health care pro-
with CD we observed are largely driven by signiﬁcant           vider perspective, and it does not include pharmaceutical
excess out-patient costs in patients with classical CD         costs, decreased work productivity, or the very signiﬁcant

Aliment Pharmacol Ther 2010; 32: 261–269                                                                                267
ª 2010 Mayo Foundation for Medical Education and Research
                                                               7                                           Exhibit 198
           Case 2:20-cv-02470-WBS-JDP Document 8 Filed 12/29/20 Page 137 of 341
K. H. Long et al.

out-of-pocket cost associated with gluten-free food that                  Tapia, A. Wagie, Dr. Melton, B. Lahr, and C. Van Dyke
can be 2–4 times as expensive as similar wheat-based                      declare no competing interests. Kirsten Hall Long:
food.13, 14 It remains possible that our observed reduc-                  design, collection and interpretation of data, statistical
tion in medical cost after CD diagnosis and treatment                     analysis, and manuscript preparation; Alberto Rubio-
may have shifted the economic burden to patients as the                   Tapia: conception, design, funding, collection and inter-
excess cost associated with the gluten-free diet is not                   pretation of data, and manuscript preparation; Amy
reimbursed by payers in the U.S unlike in other coun-                     E. Wagie: data collection and statistical analysis;
tries such as Finland where a monthly compensation                        L. Joseph Melton III: design, interpretation of data, and
(‘dietary grant’) has been paid by a Social Insurance                     manuscript preparation; Brian D. Lahr: collection and
Institution since 2002.33 Finally, quality of life implica-               interpretation of data, statistical analysis; Carol T. Van
tions associated with a gluten-free diet or CD that may                   Dyke: data collection; Joseph A. Murray: conception,
be of signiﬁcant concern from a patient perspective were                  design, funding, collection and interpretation of data,
not analysed.34–36                                                        and manuscript preparation. Guarantor of the article:
   In conclusion, using a population-based study design,                  Kirsten Hall Long, Ph.D. All authors have reviewed and
our estimates of CD-associated costs indicate a signiﬁ-                   approved the ﬁnal draft submitted. Declaration of fund-
cant economic burden of disease, particularly for men                     ing interests: This study was made possible by the Roche-
with CD. Diagnosis and treatment of CD signiﬁcantly                       ster Epidemiology Project (Grant #R01-AR30582) from
reduces direct medical costs of care, suggesting an eco-                  the National Institute of Arthritis and Musculoskeletal
nomic advantage to earlier detection and treatment.                       and Skin Diseases. Funding for this study was provided
                                                                          by National Institutes of Health grant R01-DK57892 and
ACKNOWLEDGEMENTS                                                          the Mayo Foundation for Medical Education and
Declaration of personal interests: Dr. Murray is a consul-                Research. Additional National Institutes of Health sup-
tant for Ironwood Inc, Flamentera, Actogenix, Ferring                     port was obtained under the Ruth L. Kirschstein
Research Institute Inc, and Bayer Healthcare Pharmaceu-                   National Research Service Award ⁄ Training Grant in
ticals. He is also an advisory board member for Alvine                    Gastrointestinal Allergy and Immunology T32 AI07047
Pharmaceuticals Inc and Nexpep. Dr. Long, Dr. Rubio-                      (awarded to A.R.-T.).




REFERENCES
1. Green PH, Cellier C. Celiac disease. N        7. Dorn SD, Matchar DB. Cost-effective-           12. Yagil Y, Goldenberg I, Arnon R, Ezra
   Engl J Med 2007; 357: 1731–43.                   ness analysis of strategies for diagnosing         V, Ashkenazi I. Serologic testing for
2. Rostom A, Murray JA, Kagnoff MF.                 celiac disease. Dig Dis Sci 2008; 53:              celiac disease in young adults – a cost-
   American Gastroenterological Associa-            680–8.                                             effect analysis. Dig Dis Sci 2005; 50:
   tion (AGA) Institute technical review on      8. Harewood GC, Murray JA. Diagnostic                 796–805.
   the diagnosis and management of celiac           approach to a patient with suspected           13. Stevens L, Rashid M. Gluten-free and
   disease. Gastroenterology 2006; 131:             celiac disease: a cost analysis. Dig Dis Sci       regular foods: a cost comparison. Can J
   1981–2002.                                       2001; 46: 2510–4.                                  Diet Pract Res 2008; 69: 147–50.
3. Green PHR, Stavropoulos SN, Panagi            9. Harwood GC. Economic comparison of             14. Lee AR, Ng DL, Zivin J, Green PH.
   SG, et al. Characteristics of adult celiac       current endoscopic practices: Barrett’s            Economic burden of a gluten-free diet.
   disease in the USA: results of a national        surveillance vs. ulcerative colitis surveil-       J Hum Nutr Diet 2007; 20: 423–30.
   survey. Am J Gastroenterol 2001; 96:             lance vs. bipsoy for sprue vs. biopsy for      15. Green PH, Neugut AI, Naiyer AJ,
   126–31.                                          microscopic colitis. Dig Dis Sc 2004;              Edwards ZC, Gabinelle S, Chinburapa V.
4. Fasano A, Berti I, Gerarduzzi T, et al.          49: 1808–14.                                       Economic beneﬁts of increased diagnosis
   Prevalence of celiac disease in              10. Spiegel BM, DeRosa VP, Gralnek IM,                 of celiac disease in a national managed
   at-risk and not-at-risk groups in the            Wang V, Dulai GS. Testing for celiac               care population in the United States.
   United States: a large multicenter               sprue in irritable bowel syndrome with             J Insur Med 2008; 40: 218–28.
   study. Arch Intern Med 2003; 163:                predominant diarrhea: a cost-effective-        16. Melton LJ 3rd. History of the Rochester
   286–92.                                          ness analysis. Gastroenterology 2004;              Epidemiology Project. Mayo Clin Proc
5. Catassi C. The world map of celiac dis-          126: 1721–32.                                      1996; 71: 266–74.
   ease. Acta Gastroenterol Latinoam 2005;      11. Mein SM, Ladabaum U. Serological               17. Leibson CL, Katusic SK, Barbaresi WJ,
   35: 37–55.                                       testing for coeliac disease in patients            Ransom J, O’Brien PC. Use and costs
6. Rubio-Tapia A, Kyle RA, Kaplan EL,               with symptoms of irritable bowel syn-              of medical care for children and
   et al. Increased prevalence and mortality        drome: a cost-effectiveness analysis.              adolescents with and without attention-
   in undiagnosed celiac disease. Gastro-           Aliment Pharmacol Ther 2004; 19:                   deﬁcit ⁄ hyperactivity disorder. JAMA
   enterology 2009; 137: 88–93.                     1199–210.                                          2001; 285: 60–6.

268                                                                                                     Aliment Pharmacol Ther 2010; 32: 261–269
                                                                                       ª 2010 Mayo Foundation for Medical Education and Research
                                                                         8                                                   Exhibit 198
             Case 2:20-cv-02470-WBS-JDP Document 8 Filed 12/29/20 Page 138 of 341
                                                                                                       The economics of coeliac disease

18. Gabriel SE, Tosteson AN, Leibson CL,                staging and survival in refractory celiac    31. Bardella MT, Fredella C, Saladino V,
    et al. Direct medical costs attributable to         disease: a single center experience.             et al. Gluten intolerance: gender- and
    osteoporotic fractures. Osteoporos Int              Gastroenterology 2009; 136: 99–107.              age-related differences in symptoms.
    2002; 13: 323–30.                             25.   Efron B, Tibshirani RJ. An Introduction          Scand J Gastroenterol 2005; 40: 15–9.
19. Revised criteria for diagnosis of coeliac           to the Bootstrap. Boca Raton, FL: Chap-      32. Bai D, Brar P, Holleran S, Ramakrishnan
    disease. Report of Working Group of                 man & Hall ⁄ CRC; 1998.                          R, Green PH. Effect of gender on the
    European Society of Paediatric Gastroen-      26.   Briggs A, Gray A. The distribution of            manifestations of celiac disease: evidence
    terology and Nutrition. Arch Dis Child              health care costs and their statistical          for greater malabsorption in men. Scand
    1990; 65: 909–11.                                   analysis for economic evaluation. J              J Gastroenterol 2005; 40: 183–7.
20. Murray JA, Van Dyke C, Plevak MF,                   Health Serv Res Policy 1998; 3: 233–45.      33. Virta LJ, Kaukinen K, Collin P. Inci-
    Dierkhising RA, Zinsmeister AR, Melton        27.   Duran-Zaleski I. Why cost-of-illness             dence and prevalence of diagnosed coe-
    LJ 3rd. Trends in the identiﬁcation and             studies are important and inform policy.         liac disease in Finland: results of effective
    clinical features of celiac disease in a            Vascular Medicine 2008; 13: 251–3.               case ﬁnding in adults. Scand J Gastroen-
    North American community, 1950-2001.          28.   Hershcovici T, Leshno M, Goldin E,               terol 2009; 44: 933–8.
    Clin Gastroenterol Hepatol 2003; 1:                 Shamir R, Isreli E. Cost effectiveness of    34. Usai P, Minerba L, Marini B, et al. Case
    19–27.                                              mass screening for celiac disease is             control study on health-related quality
21. Melton LJ 3rd. The threat to medical-               determined by time-delay to diagnosis            of life in adult coeliac disease. Dig Liver
    records research. N Engl J Med 1997;                and quality of life on a gluten free diet.       Dis 2002; 34: 547–52.
    337: 1466–70.                                       Aliment Pharmacol Ther 2010; 31:             35. Whitaker JK, West J, Holmes GK, Logan
22. Deyo RA, Cherkin DC, Ciol MA. Adapt-                901–10.                                          RF. Patient perceptions of the burden of
    ing a clinical comorbidity index for use      29.   Dickey W, McConnell JB. How many                 coeliac disease and its treatment in the
    with ICD-9-CM administrative data-                  hospital visits does it take before celiac       UK. Aliment Pharmacol Ther 2009; 29:
    bases. J Clin Epidemiol 1992; 45: 613–9.            sprue is diagnosed? J Clin Gastroenterol         1131–6.
23. Cellier C, Delabesse E, Helmer C, et al.            1996; 23: 21–3.                              36. Haines ML, Anderson RP, Gibson PR.
    Refractory sprue, coeliac disease, and        30.   Kostopoulou O, Devereaux-Walsh C,                Systematic review: the evidence base for
    enteropathy-associated T-cell lymphoma.             Delaney BC. Missing celiac disease in            long-term management of coeliac dis-
    French Coeliac Disease Study Group.                 family medicine: the importance of               ease. Aliment Pharmacol Ther 2008; 28:
    Lancet 2000; 356: 203–8.                            hypothesis generation. Med Decis Mak-            1042–66.
24. Rubio-Tapia A, Kelly DG, Lahr BD,                   ing 2009; 29: 282–90.
    Dogan A, Wu TT, Murray JA. Clinical




Aliment Pharmacol Ther 2010; 32: 261–269                                                                                                          269
ª 2010 Mayo Foundation for Medical Education and Research
                                                                            9                                                     Exhibit 198
Case 2:20-cv-02470-WBS-JDP Document 8 Filed 12/29/20 Page 139 of 341




   EXHIBIT 199
      Case 2:20-cv-02470-WBS-JDP Document 8 Filed 12/29/20 Page 140 of 341




              Original Article
                                                                                                                          doi: 10.1111/joim.12694


Human papillomavirus vaccination of adult women and risk
of autoimmune and neurological diseases
  A. Hviid1        , H. Svanstr€om1             , N. M. Scheller1, O. Gr€onlund2, B. Pasternak1,3 & L. Arnheim-Dahlstr€om2
From the 1Department of Epidemiology Research, Statens Serum Institut, Copenhagen, Denmark; 2Department of Medical Epidemiology and
Biostatistics; and 3Department of Medicine Solna, Clinical Epidemiology Unit, Karolinska Institutet, Stockholm, Sweden



Abstract. Hviid A, Svanstr€ om H, Scheller NM,                                             Results. The study cohort comprised 3 126 790
Gr€onlund O, Pasternak B, Arnheim-Dahlstr€  om L                                           women (1 195 865 [38%] Danish and 1 930 925
(Statens Serum Institut, Copenhagen, Denmark;                                              [62%] Swedish) followed for 16 386 459 person-
Karolinska Institutet, Stockholm, Sweden). Human                                           years. Vaccine uptake of at least one dose of qHPV
papillomavirus vaccination of adult women and                                              vaccine was 8% in the cohort: 18% amongst
risk of autoimmune and neurological diseases.                                              Danish women and 2% amongst Swedish. We
J Intern Med 2018; 283: 154–165.                                                           identified seven adverse events with statistically
                                                                                           significant increased risks following vaccination—
Background. Since 2006, human papillomavirus                                               Hashimoto’s thyroiditis, coeliac disease, localized
(HPV) vaccines have been introduced in many                                                lupus erythematosus, pemphigus vulgaris, Addi-
countries worldwide. Whilst safety studies have                                            son’s disease, Raynaud’s disease and other
been reassuring, focus has been on the primary                                             encephalitis, myelitis or encephalomyelitis. After
target group, the young adolescent girls. However,                                         taking multiple testing into account and conduct-
it is also important to evaluate safety in adult                                           ing self-controlled case series analyses, coeliac
women where background disease rates and safety                                            disease (RR 1.56 [95% confidence interval 1.29–
issues could differ significantly.                                                         1.89]) was the only remaining association.

Objective. We took advantage of the unique Danish                                          Conclusion. Unmasking of conditions at vaccination
and Swedish nationwide healthcare registers to                                             visits is a plausible explanation for the increased
conduct a cohort study comparing incidence rate                                            risk associated with qHPV in this study because
ratios (RRs) of 45 preselected serious chronic                                             coeliac disease is underdiagnosed in Scandinavian
diseases in quadrivalent HPV (qHPV)-vaccinated                                             populations. In conclusion, our study of serious
and qHPV-unvaccinated adult women 18–44 years                                              adverse event rates in qHPV-vaccinated and qHPV-
of age.                                                                                    unvaccinated adult women 18–44 years of age did
                                                                                           not raise any safety issues of concern.
Methods. We used Poisson regression to estimate RRs
according to qHPV vaccination status with two-                                             Keywords: Cohort study, Epidemiology, Human papil-
sided 95% confidence intervals (95% CIs).                                                  lomavirus, Vaccine Safety.




Since 2006, human papillomavirus (HPV) vaccines                                            own expenses. Indeed, the Advisory Committee on
have been introduced in many countries worldwide                                           Immunization Practices recommends HPV vacci-
including all of North America and most of Western                                         nation of females through the age of 26 years, and
Europe [1]. The peak incidence of HPV infection                                            recent estimates indicate that amongst HPV-vacci-
occurs soon after sexual debut, and to increase                                            nated women aged 19–26 years approximately
vaccine effectiveness, national immunization pro-                                          20% received their first vaccine dose at the age of
grammes target the youngest adolescent girls of 9–                                         19 or older [3, 4]. In adult women, evidence of
12 years of age. Consequently, the majority of                                             vaccine safety is limited to primarily prelicensure
postlicensure evidence of the safety of HPV vacci-                                         phase II/III randomized clinical trials including
nes comes from young adolescents [2]. However,                                             women 15–26 years of age [5]. These studies have
adult women are also getting HPV vaccinated                                                been reassuring, but only statistically powered to
through catch-up programmes or by choice at their                                          evaluate common adverse events such as local


154   ª 2017 The Association for the Publication of the Journal of Internal Medicine

                                                                                       1                                         Exhibit 199
          Case 2:20-cv-02470-WBS-JDP Document 8 Filed 12/29/20 Page 141 of 341




           HPV Vaccine Safety in Adult Women / A. Hviid et al.


reactions and general symptoms such as fever and        used to access information in national registers
nausea. In addition, randomized trials are being        [11]. We used this identifier to obtain information
conducted in women older than 25 years of age           on HPV vaccination status, serious chronic dis-
with favourable vaccine efficacy estimates against      ease and possible confounders for all women in
infection and cervical abnormalities up to 45 years     the cohort.
of age, suggesting that the age indication might be
expanded in future [6, 7].
                                                        HPV vaccination
When a large population is vaccinated, cases of         The qHPV vaccine (Gardasil; Sanofi Pasteur MSD
serious and rare chronic disease are expected to        SNC, Lyon, France) was licensed in Europe in
occur in temporal relationship to vaccination           September 2006. In Denmark, the qHPV vaccine
purely by chance [8]. Despite this fact, sensation-     has been included in the national vaccination
alist reporting of such cases in traditional and        programme since 2009 for 12-year-old girls, with
social media channels is frequently the source of       catch-up vaccination of girls 13–15 years of age
public concern and anti-vaccine sentiment [9]. To       from October 2008 and of young women 20–
properly address vaccine safety concerns and con-       27 years of age from August 2012. In Sweden, the
tribute relevant safety data to help inform clinical    qHPV vaccine was available from May 2007 as a
practice and assessment by drug authorities,            subsidized vaccine for 13- to 17-year-old girls
carefully designed and well-conducted postlicen-        outside the national programme. In January
sure studies are vital. Furthermore, many chronic       2012, the vaccine was included in the national
diseases, such as autoimmune or neurological            vaccination programme for 10- to 12-year-old girls
diseases, that are often allegedly linked to HPV        together with catch-up vaccination of 13- to 18-
vaccination occur at markedly different rates in        year-old girls. Since licensure, the qHPV vaccine
young girls and adult women. Thus, it is also           has also been available in both countries for adult
important to evaluate HPV vaccine safety in all         women at their own expense.
target groups and not just the primary group of
young girls.                                            In both Denmark and Sweden, we obtained infor-
                                                        mation on qHPV vaccinations primarily from the
We took advantage of the unique Danish and              national prescription registers (Anatomic Thera-
Swedish nationwide healthcare registers to con-         peutic Chemical [ATC] code J07BM01) [12, 13].
duct a postlicensure cohort study comparing rates       Both registers contain individual-level information
of serious chronic disease in quadrivalent HPV          on all prescriptions filled at Danish and Swedish
(qHPV)-vaccinated and qHPV-unvaccinated adult           pharmacies, respectively. We supplemented this
women 18–44 years of age.                               with information on catch-up vaccinations of
                                                        young women given within the national vaccination
                                                        programmes. We obtained this information from
Materials and methods
                                                        national vaccination registers. In Denmark, we
We designed a register-based cohort study               used the Childhood Vaccination Database, which
including all Danish and Swedish women 18–              contains information on all vaccinations adminis-
44 years of age in the period from 1 October            tered in the national childhood vaccination pro-
2006 to 30 June 2013 for Danish women and to            gramme [14]. In Sweden, we used the Swedish HPV
31 December 2012 for Swedish women (we did              vaccination register, which was launched in paral-
not have access to Swedish data beyond this             lel with the start of opportunistic HPV vaccination
date). We accomplished this using register data         [15]. For vaccinations identified through prescrip-
from the Danish Civil Registration System and           tion data, we defined the date of vaccination as the
Statistics Sweden, respectively [10]. These regis-      date of filling the prescription plus 2 days, which
ters contain basic demographic information such         was the average time to administration amongst a
as date of birth, date of potential loss to follow-up   subset of vaccinations with registrations in both
by, for example, emigration or death and a              prescription and national registers. Because the
unique personal identifier for each resident. Both      use of the bivalent HPV vaccine is rare in both
Denmark and Sweden keep nationwide registers            Denmark and Sweden (given to <1% of all vacci-
of demographic and health-related information on        nes), it was not evaluated in the present study. The
all residents. In both countries, a unique per-         9-valent HPV vaccine was not in use during the
sonal identifier is assigned to all residents and is    study period.

                                                            ª 2017 The Association for the Publication of the Journal of Internal Medicine   155
                                                                                         Journal of Internal Medicine, 2018, 283; 154–165

                                                        2                                                                       Exhibit 199
       Case 2:20-cv-02470-WBS-JDP Document 8 Filed 12/29/20 Page 142 of 341




               HPV Vaccine Safety in Adult Women / A. Hviid et al.


                                                                                           age, calendar year, qHPV vaccination status and
Serious adverse events
                                                                                           country of residence. We then used Poisson regres-
Before conducting the study, we predefined a                                               sion (log-linear regression of the counts with the
number of serious chronic disease outcomes using                                           logarithm of person-time as offset) to estimate
International Classification of Diseases 10th revi-                                        incidence rate ratios (RRs) according to qHPV
sion (ICD-10) codes—see Table S1 for all study                                             vaccination status with two-sided 95% confidence
outcomes with corresponding ICD-10 codes. We                                               intervals (95% CIs). QHPV vaccination status was a
included a wide range of autoimmune diseases                                               time-varying variable; each woman could con-
because these are often claimed to be adverse                                              tribute person-time as both unvaccinated and
effects of vaccinations. We also included a selection                                      vaccinated if applicable. All study outcomes were
of neurological diseases, mainly based on recent                                           analysed separately so that one woman could
reports of increased risks of neurological diseases                                        contribute with more than one study outcome
such as Guillain–Barr  e syndrome and narcolepsy                                          during follow-up; i.e. women were not censored
after pandemic influenza vaccination. In addition,                                         due to outcomes not under study in one particular
many of the predefined outcomes have been linked                                           analysis. Women with the study outcome before
with vaccination in traditional and social media                                           beginning of follow-up for that outcome were not
channels in reports of disease occurring in the                                            eligible for that particular analysis; i.e. prevalent
immediate time-period following vaccination.                                               disease cases were excluded. When identifying the
Finally, the selected study outcomes are similar                                           first hospitalization for a given outcome, we con-
to what has previously been included in studies of                                         sidered hospitalization register data in the preced-
HPV vaccine safety [16]. In total, we evaluated 45                                         ing 10 years. RRs were adjusted for age (categories
outcomes.                                                                                  18–24, 25–29, 30–34, 35–39 and 40–44 years of
                                                                                           age), calendar year (2-year intervals) and country
In both Denmark and Sweden, we used hospital                                               of residence (Denmark or Sweden).
patient registers to obtain the predefined diagnoses
(coded using ICD-10 with dates of hospital con-                                            We subdivided all follow-up times as qHPV vacci-
tacts) for all women in the cohort [17, 18]. Both                                          nated into two risk periods: an acute period com-
registers contain nationwide individual-level infor-                                       prising the first 179 days after vaccination and a
mation on all hospital contacts in the study period                                        long-term period comprising all vaccinated follow-
including inpatient and outpatient visits. We had                                          up times in the study after the first 180 days.
no information from primary health care. However,                                          These periods were defined according to the latest
in both countries, primary health care acts as a                                           date of vaccination. Thus, after each dose, the
gatekeeper to further care within specialized                                              vaccinated women re-entered the acute risk period.
departments in the hospital setting.                                                       The duration of the acute period was defined as
                                                                                           such to allow for the insidious onset of disease
                                                                                           together with diagnostic investigation. This is
Statistical methods
                                                                                           similar to risk periods after HPV vaccination in
Study follow-up started on the date of becoming                                            comparable studies. We estimated adjusted RRs
18 years of age or 1 October 2006, whichever came                                          for the acute period, the period after the first
last. Women who received their first vaccination                                           180 days and the combined period following qHPV
prior to this date were excluded from the study                                            vaccination.
cohort. We chose this new user design to remove
women with a history of HPV vaccination without
                                                                                           Sensitivity analyses
any adverse events as they might have a lower risk
of developing adverse events after subsequent HPV                                          For each significantly increased RR (lower bound of
vaccinations. Follow-up ended on the date of loss                                          95% CI > 1.0), we (i) reanalysed the association
to follow-up (emigration, death or disappearance),                                         using the self-controlled case series (SCCS) method
vaccination with the bivalent HPV vaccine, first                                           to take potential confounding by all unmeasured
hospitalization with the outcome under study,                                              time-invariant confounders into account [19], (ii)
45 years of age or end of follow-up (1 July 2013                                           compared RRs between Denmark and Sweden for
for Danish women or 1 January 2013 for Swedish),                                           consistency of association and (iii) recalculated the
whichever came first. For each disease, this yielded                                       confidence interval using the Bonferroni correction
outcome counts together with the corresponding                                             to take multiple testing into account. For any
number of person-years of follow-up, according to                                          associations that remained after these three

156   ª 2017 The Association for the Publication of the Journal of Internal Medicine
      Journal of Internal Medicine, 2018, 283; 154–165

                                                                                       3                                          Exhibit 199
           Case 2:20-cv-02470-WBS-JDP Document 8 Filed 12/29/20 Page 143 of 341




             HPV Vaccine Safety in Adult Women / A. Hviid et al.


criteria were applied, we additionally assessed                  Given the large number of study outcomes and two
clustering of events in time by plotting cases                   risk periods under investigation, we conducted a
according to time since vaccination.                             significant number of separate analyses (n = 3*45).
                                                                 However, as different risk period analyses for a
For the SCCS analysis, we used the cases and                     given study outcome cannot be assumed statisti-
follow-up from the cohort analysis, except that                  cally independent, we conservatively used the
when becoming a case, follow-up was not termi-                   number of study outcomes (n = 45) for Bonfer-
nated but continued until any of the other condi-                roni-corrected confidence intervals corresponding
tions for terminating follow-up in the cohort                    to 1 (0.05/45)% confidence intervals.
analysis were met. We then used a conditional
Poisson model to derive incidence ratios (IRs) by
                                                                 Results
comparing the rate of events during the period
under investigation with the rate of events in the               The study cohort comprised 3 126 790 women
unvaccinated period for each case. The IRs derived               (1 195 865 [38%] Danish and 1 930 925 [62%]
from the SCCS analysis were adjusted for age and                 Swedish) aged 18–44 years with a mean age of
calendar year periods similar to the main analysis.              entry into the study of 29.8 years (Table 1).


Table 1 Descriptive characteristics of Danish and Swedish women 18–44 years of age in the period from 1 October 2006 to
30 June 2013 for Danish women or 31 December 2012 for Swedish womena

                                          Overall                                Denmark                                         Sweden
                                          (n = 3 126 790)                        (n = 1 195 865)                                 (n = 1 930 925)
Person-years of follow-up                 16.386.459                             6.536.547                                       9.849.913
Age at entry, mean (SD)                          29.8 (8.7)                               30.2 (8.6)                                       29.6 (8.7)
Year of study entry
    2006                                    2 708 683 (87)                       1 057 223 (88)                                  1 651 460 (86)
    2007                                      101 127 (3)                             38 369 (3)                                      62 758 (3)
    2008                                       94 342 (3)                             35 538 (3)                                      58 804 (3)
    2009                                       77 239 (2)                             29 345 (2)                                      47 894 (2)
    2010                                       66 038 (2)                             24 845 (2)                                      41 193 (2)
    2011                                       43 151 (1)                                4911 (<0.5)                                  38 240 (2)
    2012                                       34 509 (1)                                3933 (<0.5)                                  30 576 (2)
    2013                                         1701 (<0.5)                             1701 (<0.5)                                            0 (0)
Age at vaccination, mean (SD)                    24.6 (4.9)                               25.1 (4.7)                                       21.2 (4.8)
Vaccinated with quadrivalent HPV
    First dose                                242 720 (8)                           211 188 (18)                                      31 532 (2)
    Second dose                               201 965 (6)                           176 196 (15)                                      25 769 (1)
    Third dose                                135 885 (4)                           116 806 (10)                                      19 079 (1)
Year of vaccination
    2006                                            342 (<0.5)                             119 (<0.5)                                       223 (1)
    2007                                         8385 (3)                                3947 (2)                                         4438 (14)
    2008                                       13 927 (6)                                9879 (5)                                         4048 (13)
    2009                                       12 915 (5)                                9787 (5)                                         3128 (10)
    2010                                         7755 (3)                                5968 (3)                                         1787 (6)
    2011                                       12 184 (5)                                8936 (4)                                         3248 (10)
    2012                                      132 756 (55)                          118 096 (56)                                      14 660 (46)
    2013                                       54 456 (22)                            54 456 (26)                                               0 (0)

a
Values are numbers (percentages) unless otherwise stated.

                                                                     ª 2017 The Association for the Publication of the Journal of Internal Medicine   157
                                                                                                  Journal of Internal Medicine, 2018, 283; 154–165

                                                                 4                                                                       Exhibit 199
       Case 2:20-cv-02470-WBS-JDP Document 8 Filed 12/29/20 Page 144 of 341




               HPV Vaccine Safety in Adult Women / A. Hviid et al.


Vaccine uptake of at least one dose of qHPV vaccine                                        We conducted a number of sensitivity analyses
was 8% in the cohort: 18% amongst Danish women                                             (Table 3). Taking multiple testing into account and
and 2% amongst Swedish. Amongst Danish                                                     comparing the original cohort estimates with esti-
women, 10% received all three doses, and amongst                                           mates derived from the SCCS method, only coeliac
Swedish women, 1% received all three doses during                                          disease was still associated with qHPV vaccination.
the study period. The mean age at vaccination was                                          The RR was 1.56 (1.29–1.89) and 1.65 (1.20–2.27)
25.1 years in Denmark and 21.2 years in Sweden.                                            for the period any time after vaccination for the
For both Denmark and Sweden, the majority of all                                           cohort method and the SCCS method, respectively.
vaccinations were administered in 2012 (56% and                                            This association was present throughout the vac-
46%, respectively).                                                                        cination period and appeared to be stronger in
                                                                                           Denmark (1.74, 1.35–2.25) than in Sweden (1.21,
We followed women in the cohort for 16 386 459                                             0.87–1.68). The crude incidence rates for coeliac
person-years according to qHPV vaccination sta-                                            disease in Denmark were 13.9 and 31.1 per
tus: 319 298 years amongst vaccinated and                                                  100 000 person-years for the unvaccinated and
16 067 162 years amongst unvaccinated. During                                              vaccinated periods, respectively. The correspond-
the study period, 150 629 women were lost to                                               ing Swedish rates were 34.2 and 50.9 per 100 000
follow-up    (emigration  N = 142 127,   death                                             person-years. In Fig. 2, we present coeliac cases
N = 7281 or unexplained disappearance from the                                             occurring after vaccination ordered according to
source registers N = 1221) and 591 were vacci-                                             timing. Visual inspection reveals clustering in the
nated with the bivalent HPV vaccine and conse-                                             first year after the first dose.
quently censored. This yielded crude incidence
rates for 45 autoimmune and neurological study
                                                                                           Discussion
outcomes amongst qHPV-vaccinated and qHPV-
unvaccinated women (Fig. 1).                                                               In this large cohort study comprising more than 3
                                                                                           million Danish and Swedish adult women, we
We identified seven adverse events with statisti-                                          evaluated possible associations between qHPV
cally significant increased RRs associated with                                            vaccination and 45 preselected autoimmune and
qHPV vaccination compared with four adverse                                                neurological outcomes. Comparing incidence rates
events with statistically significant reduced RRs                                          in qHPV-vaccinated and qHPV-unvaccinated
(Table 2). RRs for Hashimoto’s thyroiditis were                                            women, we identified seven adverse events with
increased for both the period any time after vacci-                                        statistically significant increased risks following
nation (RR 1.35, 95% confidence interval 1.10–                                             vaccination—Hashimoto’s thyroiditis, coeliac dis-
1.67) and the more than 180 days after vaccination                                         ease, localized lupus erythematosus, pemphigus
period (1.42, 1.08–1.88). RRs for coeliac disease                                          vulgaris, Addison’s disease, Raynaud’s disease and
were increased for both the period any time after                                          other encephalitis, myelitis or encephalomyelitis.
vaccination (RR 1.56, 1.29–1.89), the first                                                These increased risks were offset by four adverse
179 days (1.54, 1.16–2.03) and the more than                                               events with significantly reduced risks. After sen-
180 days after vaccination period (1.58, 1.22–                                             sitivity analyses, the association between qHPV
2.05). The RR for localized lupus erythematosus                                            vaccination and coeliac disease was the most
was increased for the period any time after vacci-                                         robust; the remaining six associations with
nation (1.70, 1.01–2.86). For pemphigus vulgaris,                                          increased risks were not statistically significant
the RR for the first 179 days was increased (8.75,                                         when taking multiple testing into account or when
1.04–73.99), whereas the RR for Addison’s disease                                          using a case-only analytical approach. The
was increased in the more than 180 days after                                              observed association of a 56% increased risk of
vaccination period (2.25, 1.10–4.59) and the RR for                                        coeliac disease after qHPV vaccination was strong,
Raynaud’s disease was increased for the period any                                         and the increase was strikingly similar in both risk
time after vaccination (1.46, 1.02–2.09). Finally,                                         periods after vaccination. We did not see any
the RR for other encephalitis, myelitis or                                                 evidence of consistency of effect because the
encephalomyelitis was increased in the more than                                           increase was only observed in Denmark. However,
180 days after vaccination period (4.27, 1.00–                                             a plot of the timing of coeliac diagnoses in relation
18.35). The associations with pemphigus vulgaris,                                          to HPV vaccination dates reveals clustering extend-
Addison’s disease and other encephalitis, myelitis                                         ing beyond the first 179 days of the acute risk
or encephalomyelitis were based on few vaccinated                                          period. In our study, approximately half of all
cases (n = 1, 2 and 8, respectively, Table 2).                                             coeliac cases occurring after vaccination occurred

158   ª 2017 The Association for the Publication of the Journal of Internal Medicine
      Journal of Internal Medicine, 2018, 283; 154–165

                                                                                       5                                          Exhibit 199
         Case 2:20-cv-02470-WBS-JDP Document 8 Filed 12/29/20 Page 145 of 341




          HPV Vaccine Safety in Adult Women / A. Hviid et al.




Fig. 1 Crude incidence rates for 45 autoimmune and neurological study outcomes amongst qHPV vaccinated and
unvaccinated in a cohort of Danish and Swedish women 18–44 years of age in the period from 1 October 2006 to 30 June
2013 for Danish women and 31 December 2012 for Swedish women.


within 1 year of the first dose. To our knowledge,          autoimmune condition triggered by dietary gluten
no previous study has linked qHPV vaccination               in susceptible individuals with an estimated preva-
and coeliac disease. Coeliac disease is an                  lence of 1% worldwide [20]. Scandinavia is

                                                                ª 2017 The Association for the Publication of the Journal of Internal Medicine   159
                                                                                             Journal of Internal Medicine, 2018, 283; 154–165

                                                            6                                                                       Exhibit 199
                                                                                                                                                  Table 2 Rate ratios of adverse events according to quadrivalent human papillomavirus vaccination status in a cohort of Danish and Swedish women 18–




                                                                           160
                                                                                                                                                  44 years of age in the period from 1 October 2006 to 30 June 2013 for Danish women or 31 December 2012 for Swedish women

                                                                                                                                                                                                                                          0–179 days since
                                                                                                                                                                                            Unvaccinated    Any time after vaccination    vaccination                     ≥180 days since vaccination
                                                                                                                                                                                                                      Adjusted RR                   Adjusted RR                    Adjusted
                                                                                                                                                  Adverse events                            Events          Events    (95% CI)            Events    (95% CI)              Events   RR (95% CI)
                                                                                                                                                  Autoimmune
                                                                                                                                                  Thyroid
                                                                                                                                                    Grave’s disease                           7923           93       0.79 (0.64–0.97)      53      0.93 (0.71–1.22)       40      0.65 (0.48–0.89)
                                                                                                                                                    Hashimoto’s thyroiditis                   4329           97       1.35 (1.10–1.67)      45      1.28 (0.94–1.72)       52      1.42 (1.08–1.88)




              Journal of Internal Medicine, 2018, 283; 154–165
                                                                                                                                                    Hypothyroidism                          28 023          348       0.88 (0.79–0.98)    120       0.65 (0.54–0.78)      228      1.07 (0.94–1.23)
                                                                                                                                                    Other hyperthyroidisms                    8117          150       1.04 (0.88–1.22)      71      0.98 (0.77–1.25)       79      1.09 (0.87–1.36)
                                                                                                                                                  Gastrointestinal
                                                                                                                                                    Celiac disease                            4204          113       1.56 (1.29–1.89)      53      1.54 (1.16–2.03)       60      1.58 (1.22–2.05)
                                                                                                                                                    Crohn’s disease                           5048          134       1.07 (0.90–1.28)      77      1.22 (0.97–1.54)       57      0.93 (0.71–1.21)
                                                                                                                                                    Pancreatitis                              3898           62       0.86 (0.66–1.11)      31      0.87 (0.61–1.24)       31      0.85 (0.59–1.21)




                                                                 ª 2017 The Association for the Publication of the Journal of Internal Medicine
                                                                                                                                                    Primary biliary cirrhosis                  182             0      –                      0       –                      0       –
                                                                                                                                                    Ulcerative colitis                        7727          187       1.09 (0.94–1.26)    100       1.16 (0.95–1.42)       87      1.02 (0.82–1.26)




7
                                                                                                                                                  Musculoskeletal or systemic
                                                                                                                                                    Ankylosing spondylitis                    1919           41       1.20 (0.87–1.65)      17      1.00 (0.62–1.63)       24      1.39 (0.93–2.09)
                                                                                                                                                    Behcet’s syndrome                          190             2      0.62 (0.15–2.56)       2       –                      0       –
                                                                                                                                                                                                                                                                                                        HPV Vaccine Safety in Adult Women / A. Hviid et al.




                                                                                                                                                    Henoch–Sch€
                                                                                                                                                              onlein’s purpura                 341             9      0.90 (0.46–1.79)       7      1.40 (0.64–3.04)        2      0.41 (0.10–1.65)
                                                                                                                                                    Myositis                                   918             9      0.76 (0.39–1.47)       4      0.71 (0.26–1.92)        5      0.79 (0.33–1.92)
                                                                                                                                                    Polyarteritis nodosa                        74             1      0.74 (0.10–5.59)       1       –                      0       –
                                                                                                                                                    Polymyositis/dermatomyositis               173             2      0.68 (0.17–2.83)       2       –                      0       –
                                                                                                                                                    Reiter’s syndrome                           29             1      1.96 (0.24–15.92)      0       –                      1      3.85 (0.49–30.58)
                                                                                                                                                    Rheumatoid arthritis                      6251           84       0.98 (0.79–1.22)      38      0.92 (0.66–1.27)       46      1.04 (0.77–1.39)
                                                                                                                                                    Sj€
                                                                                                                                                      ogren’s syndrome                        1342           13       1.25 (0.72–2.19)       7      1.48 (0.70–3.15)        6      1.07 (0.48–2.39)
                                                                                                                                                    Systemic lupus erythematosus              1447           18       0.80 (0.50–1.28)       8      0.73 (0.36–1.47)       10      0.87 (0.46–1.63)
                                                                                                                                                    Systemic sclerosis (scleroderma)           297             7      1.83 (0.84–3.99)       4      2.13 (0.77–5.91)        3      1.54 (0.49–4.88)
                                                                                                                                                    Vasculitis—unspecified                    1301           23       1.03 (0.68–1.58)      11      1.01 (0.55–1.85)       12      1.05 (0.59–1.87)
                                                                                                                                                    Wegener’s granulomatosis                   171             4      1.44 (0.52–4.04)       1      0.72 (0.10–5.27)        3      2.15 (0.67–6.90)
                                                                                                                                                  Haematological
                                                                                                                                                    Autoimmune haemolytic anaemia              159             3      1.36 (0.42–4.42)       2      1.89 (0.45–7.92)        1      0.88 (0.12–6.39)
                                                                                                                                                                                                                                                                                                                                                              Case 2:20-cv-02470-WBS-JDP Document 8 Filed 12/29/20 Page 146 of 341




                                                                                                                                                    Idiopathic thrombocytopenic purpura        797           23       1.38 (0.90–2.12)      14      1.70 (0.98–2.94)        9      1.07 (0.55–2.09)
                                                                                                                                                    Pernicious anaemia                         310             8      1.57 (0.76–3.27)       5      2.04 (0.82–5.10)        3      1.15 (0.36–3.63)




Exhibit 199
                                                                                                                                                  Table 2 (Continued )

                                                                                                                                                                                                                                             0–179 days since
                                                                                                                                                                                             Unvaccinated     Any time after vaccination     vaccination                    ≥180 days since vaccination
                                                                                                                                                                                                                        Adjusted RR                     Adjusted RR                  Adjusted
                                                                                                                                                  Adverse events                             Events           Events    (95% CI)             Events     (95% CI)            Events   RR (95% CI)
                                                                                                                                                  Dermatological
                                                                                                                                                    Erythema nodosum                           1047            29       1.26 (0.86–1.85)       17       1.50 (0.92–2.46)     12      1.04 (0.58–1.84)
                                                                                                                                                    Localized lupus erythematosus               619            16       1.70 (1.01–2.86)        8       1.71 (0.84–3.51)      8      1.69 (0.83–3.44)
                                                                                                                                                    Localized scleroderma                       418              9      1.44 (0.73–2.85)        6       2.07 (0.90–4.75)      3      0.90 (0.29–2.84)
                                                                                                                                                    Pemphigoid                                    75             2      2.48 (0.57–10.71)       1       2.80 (0.37–21.47)     1      2.22 (0.30–16.55)
                                                                                                                                                    Pemphigus foliaceus                           12             0       –                      0       –                     0      –
                                                                                                                                                    Pemphigus vulgaris                            29             1      3.42 (0.42–27.81)       1       8.75 (1.04–73.99)     0      –
                                                                                                                                                    Psoriasis                                11 138           116       0.96 (0.80–1.16)       57       1.06 (0.82–1.38)     59      0.88 (0.68–1.14)
                                                                                                                                                    Vitiligo                                   1382            14       1.00 (0.59–1.71)       10       1.78 (0.94–3.34)      4      0.48 (0.18–1.29)
                                                                                                                                                  Miscellaneous
                                                                                                                                                    Acute rheumatic fever                         72             1      0.50 (0.07–3.75)        0       –                     1      –
                                                                                                                                                    Addison’s disease                           427            12       1.71 (0.94–3.12)        4       1.15 (0.42–3.14)      8      2.25 (1.10–4.59)




8
                                                                                                                                                    Raynaud’s disease                          1367            33       1.46 (1.02–2.09)       17       1.56 (0.96–2.56)     16      1.37 (0.83–2.26)
                                                                                                                                                                                                                                                                                                          HPV Vaccine Safety in Adult Women / A. Hviid et al.




                                                                                                                                                    Sarcoidosis                                1784            36       1.31 (0.93–1.85)       16       1.18 (0.72–1.95)     20      1.44 (0.92–2.25)
                                                                                                                                                    Type 1 diabetes                            4318            63       0.93 (0.72–1.19)       28       0.85 (0.58–1.24)     35      1.00 (0.71–1.39)
                                                                                                                                                  Neurological
                                                                                                                                                    Bell’s palsy                               4515            53       0.72 (0.55–0.95)       21       0.59 (0.39–0.92)     32      0.84 (0.59–1.19)
                                                                                                                                                    Epilepsy                                   7878           151       0.91 (0.77–1.07)       84       1.01 (0.81–1.25)     67      0.81 (0.63–1.03)
                                                                                                                                                    Guillain–Barr
                                                                                                                                                                 e syndrome                     194              0       –                      0       –                     0      –
                                                                                                                                                    Myasthenia gravis                           227              4      1.07 (0.39–2.96)        1       0.55 (0.07–3.96)      3      1.57 (0.49–4.98)
                                                                                                                                                    Narcolepsy                                  431            21       1.42 (0.89–2.24)       10       1.34 (0.70–2.57)     11      1.49 (0.81–2.74)
                                                                                                                                                    Other encephalitis, myelitis,                 62             3      3.40 (0.99–11.75)       1       2.38 (0.31–18.40)     2      4.27 (1.00–18.35)
                                                                                                                                                     encephalomyelitis
                                                                                                                                                    Paralysis                                  2574            18       0.52 (0.32–0.83)        7       0.42 (0.20–0.89)     11      0.61 (0.34–1.10)

                                                                                                                                                  Rate ratios are adjusted for age, calendar period and country of residence. Significant associations are in bold




              Journal of Internal Medicine, 2018, 283; 154–165
                                                                 ª 2017 The Association for the Publication of the Journal of Internal Medicine
                                                                                                                                                                                                                                                                                                                                                                Case 2:20-cv-02470-WBS-JDP Document 8 Filed 12/29/20 Page 147 of 341




                                                                           161


Exhibit 199
       Case 2:20-cv-02470-WBS-JDP Document 8 Filed 12/29/20 Page 148 of 341




               HPV Vaccine Safety in Adult Women / A. Hviid et al.


Table 3 Sensitivity analyses. Adjusted rate ratios with 95% confidence intervals for different analytical scenarios

                                                                                                                                  Self-controlled
                                                                With Bonferroni                                Only Swedish       data case series
Association                     Original estimate               correction                 Only Danish data    data               method
Hashimoto’s thyroiditis
  Any time after                1.35 (1.10–1.67)                1.35 (0.96–1.91)           1.18 (0.93–1.51)    1.81 (1.20–2.74)   1.30 (0.94–1.80)
  vaccination
  ≥180 days since               1.42 (1.08–1.88)                1.42 (0.90–2.26)           1.27 (0.91–1.77)    1.70 (1.02–2.84)   1.30 (0.80–2.11)
  vaccination
Coeliac disease
  Any time after                1.56 (1.29–1.89)                1.56 (1.13–2.15)           1.74 (1.35–2.25)    1.21 (0.87–1.68)   1.65 (1.20–2.27)
  vaccination
  0–179 days since              1.54 (1.16–2.03)                1.54 (0.97–2.44)           1.66 (1.20–2.31)    1.05 (0.58–1.89)   1.64 (1.17–2.30)
  vaccination
  ≥180 days since               1.58 (1.22–2.05)                1.58 (1.03–2.43)           1.85 (1.30–2.61)    1.30 (0.87–1.93)   1.68 (1.06–2.67)
  vaccination
Localized lupus erythematosus
  Any time after                1.70 (1.01–2.86)                1.70 (0.72–4.03)           1.93 (1.10–3.39)    0.55 (0.08–3.91)   1.95 (0.93–4.08)
  vaccination
Pemphigus vulgaris
  0–179 days since              8.75 (1.04–73.99)               8.75 (0.25–305.06)         Not estimable       Not estimable      Not estimable
  vaccination
Addison’s disease
  ≥180 days since               2.25 (1.10–4.59)                2.25 (0.68–7.38)           2.93 (1.41–6.10)    Not estimable      7.97 (0.81–78.07)
  vaccination
Raynaud’s disease
  Any time after                1.46 (1.02–2.09)                1.46 (0.81–2.65)           1.16 (0.73–1.84)    2.04 (1.14–3.64)   1.17 (0.67–2.05)
  vaccination
Other encephalitis, myelitis, encephalomyelitis
  ≥180 days since               4.27 (1.00–18.35)               4.27 (0.38–48.28)          2.81 (0.34–23.46)   Not estimable      2.79 (0.07–116.95)
  vaccination



considered a high-prevalence area, and it has been                                         disease in qHPV-vaccinated Danish women is a
suggested that the condition is underdiagnosed in                                          possible explanation for the increased RR and is
Denmark when using hospital register data for                                              also consistent with the clustering after the first
case ascertainment. In a small screening study,                                            dose that we observed.
Danish colleagues concluded that coeliac disease
was markedly underdiagnosed in the general                                                 We have previously evaluated the risk of serious
adult population and estimated a prevalence of                                             chronic disease in qHPV-vaccinated compared to
0.48% that was several times higher than the                                               qHPV-unvaccinated girls aged 10–17 in a similar
registry-based prevalence in Denmark [21].                                                 setting [16]. In line with the present study, we
Unmasking of pre-existing conditions at vaccina-                                           found no support for associations between qHPV
tion visits has been described for adolescents and                                         vaccination and autoimmune and neurological
young adults in the context of qHPV vaccination;                                           adverse events. To our knowledge, no previous
the vaccination visit triggers a work-up of symp-                                          study has evaluated qHPV vaccine safety in women
toms that later result in a diagnosis [22]. Unmask-                                        older than 26 years of age [23, 24]. In our study,
ing of an underreported disease such as coeliac                                            the mean age at vaccination was 25.1 years, and

162   ª 2017 The Association for the Publication of the Journal of Internal Medicine
      Journal of Internal Medicine, 2018, 283; 154–165

                                                                                       9                                              Exhibit 199
         Case 2:20-cv-02470-WBS-JDP Document 8 Filed 12/29/20 Page 149 of 341




          HPV Vaccine Safety in Adult Women / A. Hviid et al.




Fig. 2 Time since first dose of qHPV vaccine for vaccinated coeliac cases in a cohort of Danish and Swedish women 18–
44 years of age in the period from 1 October 2006 to 30 June 2013 for Danish women and 31 December 2012 for Swedish
women.

our study is the first to provide extensive safety           bias with seven increased risks and four reduced of
information in women 26–44 years of age. Baseline            45 possible, we cannot exclude that unmeasured
disease risks can vary greatly in girls compared to          confounding is present in some form. However, we
adult women, and it is not unreasonable to expect            are not aware of any obvious sources of bias.
that different safety issues will arise in different age
groups. It should also be noted that HPV vaccina-            Our study relies on identifying serious chronic
tion of older women is not primarily an issue in the         disease through hospital registers. In Scandinavia,
introductory phase of HPV vaccination pro-                   serious chronic disease will be diagnosed in the
grammes, but a continuing issue with less than               hospital setting and captured in our study if it is
optimal coverage or delayed vaccination because of           diagnosed. We expect the majority of outcomes in
vaccine safety scares. Consequently, studies such            our study to be captured in hospital data, but
as ours are an important supplement to HPV                   some less severe conditions might only be diag-
vaccine safety studies in the younger programme              nosed in primary care or remain undiagnosed
girls.                                                       entirely. All subsidized vaccinations and vaccina-
                                                             tions obtained through prescriptions will be cap-
Our study has a number of strengths. We were able            tured by the respective vaccination and
to combine nationwide individual-level data from             prescription registers. Exposure ascertainment in
two Scandinavian countries with similar health               this study can thus be considered close to com-
care. This not only provided us with an impressive           plete. For many of the included outcomes, there
cohort size of more than 3 million women, but also           will be a delay between onset and diagnosis. We
reduced the potential for forms of selection and             included two risk periods of interest in our study: a
ascertainment bias seen with, for example, case–             180-day period for outcomes with little delay
control studies. Adult women actively seeking HPV            between onset and diagnosis, and a period follow-
vaccination could be a selected group with respect           ing 180 days for outcomes with a more insidious
to comorbidity, socio-economic and lifestyle factors         onset. Although our study cohort was large, many
compared to the general population of women. We              of the included outcomes are rare and null find-
were able to address confounding by conducting               ings should be interpreted in the context of statis-
sensitivity analyses with the SCCS method, which             tical power. It will be important to continue to
takes into account confounding and bias by factors           monitor HPV vaccine safety in future when statis-
that do not vary during the study period. Although           tical power is increased and more definite conclu-
the cohort results do not suggest a clear pattern of         sions can be reached.

                                                                 ª 2017 The Association for the Publication of the Journal of Internal Medicine   163
                                                                                              Journal of Internal Medicine, 2018, 283; 154–165

                                                            10                                                                       Exhibit 199
       Case 2:20-cv-02470-WBS-JDP Document 8 Filed 12/29/20 Page 150 of 341




               HPV Vaccine Safety in Adult Women / A. Hviid et al.


In conclusion, our study of serious adverse event                                            4 Markowitz LE, Dunne EF, Saraiya M et al. Human papillo-
rates in qHPV-vaccinated and qHPV-unvaccinated                                                 mavirus vaccination: recommendations of the Advisory Com-
                                                                                               mittee on Immunization Practices (ACIP). MMWR Recomm Rep
adult women 18–44 years of age did not raise any
                                                                                               2014; 63(RR-05): 1–30.
safety issues of concern.                                                                    5 Macartney KK, Chiu C, Georgousakis M, Brotherton JML.
                                                                                               Safety of human papillomavirus vaccines: a review. Drug Saf
                                                                                               2013; 36: 393–412.
Author contributions
                                                                                             6 Skinner SR, Szarewski A, Romanowski B et al. Efficacy, safety,
Hviid had full access to all the data in the study                                             and immunogenicity of the human papillomavirus 16/18
                                                                                               AS04-adjuvanted vaccine in women older than 25 years: 4-
and takes responsibility for the integrity of the data
                                                                                               year interim follow-up of the phase 3, double-blind, randomised
and the accuracy of the data analysis. Hviid                                                   controlled VIVIANE study. Lancet 2014; 384: 2213–27.
conceived of and designed the study. Scheller,                                               7 Castellsagu e X, Mu~noz N, Pitisuttithum P et al. End-of-study
Svanstr€ om,   Arnheim-Dahlstr€   om     and     Hviid                                         safety, immunogenicity, and efficacy of quadrivalent HPV
obtained the data. Svanstr€  om conducted the sta-                                             (types 6, 11, 16, 18) recombinant vaccine in adult women 24–
tistical analyses. All authors contributed to the                                              45 years of age. Br J Cancer 2011; 105: 28–37.
interpretation of results. Hviid drafted the manu-                                           8 Siegrist C-A. Autoimmune diseases after adolescent or adult
                                                                                               immunization: what should we expect? CMAJ 2007; 177:
script. Scheller, Pasternak, Svanstr€ om, Arnheim-
                                                                                               1352–4.
Dahlstr€ om and Gr€  onlund critically revised the                                           9 Larson HJ, Cooper LZ, Eskola J, Katz SL, Ratzan S. Addressing
manuscript.     Hviid   and     Arnheim-Dahlstr€   om                                          the vaccine confidence gap. Lancet 2011; 378: 526–35.
obtained the funding for the study.                                                         10 Pedersen CB, Gøtzsche H, Møller JO, Mortensen PB. The
                                                                                               Danish civil registration system. A cohort of eight million
                                                                                               persons. Dan Med Bull 2006; 53: 441–9.
Conflict of interest statement                                                              11 Ludvigsson JF, Otterblad-Olausson P, Pettersson BU, Ekbom
                                                                                               A. The Swedish personal identity number: possibilities and
Scheller, Hviid, Svanstr€ om, Pasternak have no con-                                           pitfalls in healthcare and medical research. Eur J Epidemiol
flicts of interest to report. Arnheim-Dahlstr€
                                             om has                                            2009; 24: 659–67.
obtained funding from MDS Sanofi Pasteur and                                                12 Wettermark B, Hammar N, Fored CM et al. The new Swedish
GlaxoSmithKline for unrelated studies.                                                         Prescribed Drug Register–opportunities for pharmacoepi-
                                                                                               demiological research and experience from the first six
                                                                                               months. Pharmacoepidemiol Drug Saf 2007; 16: 726–35.
Funding
                                                                                            13 Kildemoes HW, Sørensen HT, Hallas J. The Danish national
The study was supported by the Novo Nordisk                                                    prescription registry. Scand J Public Health 2011; 39(7
Foundation and SFO, Karolinska Institutet. Bj€
                                             orn                                               Suppl): 38–41.
                                                                                            14 Hviid A. Postlicensure epidemiology of childhood vaccination:
Pasternak was supported by the Danish Medical
                                                                                               the Danish experience. Expert Rev Vaccines 2006; 5: 641–9.
Research Council.                                                                           15 Leval A, Herweijer E, Ploner A et al. Quadrivalent human
                                                                                               papillomavirus vaccine effectiveness: a Swedish national
                                                                                               cohort study. J Natl Cancer Inst 2013; 105: 469–74.
Role of sponsor                                                                             16 Arnheim-Dahlstr€  om L, Pasternak B, Svanstr€   om H, Spar   en P,
The funding agencies had no role in the design and                                             Hviid A. Autoimmune, neurological, and venous thromboem-
                                                                                               bolic adverse events after immunisation of adolescent girls
conduct of the study; collection, management,
                                                                                               with quadrivalent human papillomavirus vaccine in Denmark
analysis, and interpretation of the data; and                                                  and Sweden: cohort study. BMJ 2013; 347: f5906.
preparation, review, or approval of the manuscript;                                         17 Lynge E, Sandegaard JL, Rebolj M. The Danish national patient
and decision to submit the manuscript for                                                      register. Scand J Public Health 2011; 39(7 Suppl): 30–3.
publication.                                                                                18 Ludvigsson JF, Andersson E, Ekbom A et al. External review
                                                                                               and validation of the Swedish national inpatient register.
                                                                                               BMC Public Health 2011; 11: 450.
                                                                                            19 Whitaker HJ, Farrington CP, Spiessens B, Musonda P.
References                                                                                     Tutorial in biostatistics: the self-controlled case series
                                                                                               method. Stat Med 2006; 25: 1768–97.
 1 Markowitz LE, Tsu V, Deeks SL et al. Human papillomavirus                                20 Green PHR, Cellier C. Celiac disease. N Engl J Med 2007; 357:
   vaccine introduction–the first five years. Vaccine 2012; 30                                 1731–43.
   (Suppl 5): F139–48.                                                                      21 Horwitz A, Skaaby T, Karhus LL et al. Screening for celiac disease
 2 Stillo M, Carrillo Santisteve P, Lopalco PL. Safety of human                                in Danish adults. Scand J Gastroenterol 2015; 50: 824–31.
   papillomavirus vaccines: a review. Expert Opin Drug Saf                                  22 Jacobsen SJ, Sy LS, Ackerson BK et al. An unmasking
   2015; 14: 697–712.                                                                          phenomenon in an observational post-licensure safety
 3 Williams WW, Lu P-J, O’Halloran A et al. Surveillance of                                    study of adolescent girls and young women. Vaccine 2012;
   vaccination coverage among adult populations - United                                       30: 4585–7. https://doi.org/10.1016/j.vaccine.2012.04.
   States, 2014. MMWR Surveill Summ 2016; 65: 1–36.                                            103.


164   ª 2017 The Association for the Publication of the Journal of Internal Medicine
      Journal of Internal Medicine, 2018, 283; 154–165

                                                                                       11                                                      Exhibit 199
          Case 2:20-cv-02470-WBS-JDP Document 8 Filed 12/29/20 Page 151 of 341




            HPV Vaccine Safety in Adult Women / A. Hviid et al.


23 Langer-Gould A, Qian L, Tartof SY et al. Vaccines and the risk   Supporting Information
   of multiple sclerosis and other central nervous system
   demyelinating diseases. JAMA Neurol 2014; 71: 1506–13.           Additional Supporting Information may be found in
24 Chao C, Klein NP, Velicer CM et al. Surveillance of autoim-      the online version of this article:
   mune conditions following routine use of quadrivalent human
   papillomavirus vaccine. J Intern Med 2012; 271: 193–203.         Table S1. Study outcomes with ICD-10 codes
Correspondence: Anders Hviid MSc, DrMedSci, Statens Serum
Institut, Artillerivej 5, Copenhagen S 2300, Denmark.
(fax: +3268 3868; e-mail: aii@ssi.dk).




                                                                         ª 2017 The Association for the Publication of the Journal of Internal Medicine   165
                                                                                                      Journal of Internal Medicine, 2018, 283; 154–165

                                                                    12                                                                       Exhibit 199
Case 2:20-cv-02470-WBS-JDP Document 8 Filed 12/29/20 Page 152 of 341




   EXHIBIT 200
                 Case 2:20-cv-02470-WBS-JDP Document 8 Filed 12/29/20 Page 153 of 341
Inflammatory bowel disease (IBD)

Inﬂammatory Bowel Disease (IBD) is a broad term that describes conditions characterized by chronic inﬂammation of
the gastrointestinal tract. The two most common inﬂammatory bowel diseases are ulcerative colitis and Crohn’s disease.
Inﬂammation aﬀects the entire digestive tract in Crohn’s disease and only the large intestine (also called the colon) in
ulcerative colitis. Both illnesses involved an abnormal response to the body’s immune system.




  WHAT IS IBD?




  PROJECTS & PARTNERS




                                                           1                                   Exhibit 200
              Case 2:20-cv-02470-WBS-JDP Document 8 Filed 12/29/20 Page 154 of 341
DATA & STATISTICS




RESOURCES




Highlights

Hospitalizations for IBD Among Older Adults

MMWR: Prevalence of Inﬂammatory Bowel Disease Among Adults Aged ≥ 18 Years — United States, 2015




Featured Topics
The CDC Inﬂammatory Bowel Disease (IBD) Program creates featured topics in order to bring attention to important
IBD issues and information.


                                                                                    Page last reviewed: December 29, 2019




                                                       2                                    Exhibit 200
Case 2:20-cv-02470-WBS-JDP Document 8 Filed 12/29/20 Page 155 of 341




   EXHIBIT 201
Data and Statistics                                                                                              7/1/20, 6:03 PM
                      Case 2:20-cv-02470-WBS-JDP Document 8 Filed 12/29/20 Page 156 of 341




    Inflammatory bowel disease (IBD)

  Data and Statistics

  Inflammatory Bowel Disease Prevalence (IBD) in the United States
  In 2015, an estimated 1.3% of US adults (3 million) reported being diagnosed with IBD (either Crohn’s disease or
  ulcerative colitis).1 This was a large increase from 1999 (0.9% or 2 million adults).2


  Some people were more likely to report having IBD, including those:

         Aged 45 years or older.
         Hispanic or non-Hispanic white.
         With less than a high school level of education.
         Not currently employed.
         Born in the United States (compared with adults born outside of the United States).
         Living in poverty.
         Living in suburban areas.

  This estimate does not include children younger than18 years, who may also have IBD. Most people with IBD are
  diagnosed in their 20s and 30s.

  On the basis of the National Inpatient Sample data, there was no signiﬁcant change in the hospitalization rate when
  Crohn’s disease was the primary diagnosis from 2003 to 2013. The hospitalization rate, however, increased signiﬁcantly
  during this period from 44.2 to 59.7 per 100,000 population when it was listed as any secondary diagnosis.3 The mean
  hospitalization costs were $11,345 for Crohn’s disease and $13,412 for ulcerative colitis. From 2003 to 2008, total
  hospitalization costs increased annually by 3% for Crohn’s disease and 4% for ulcerative colitis but remained unchanged
  for both diseases from 2008 to 2014.4

  Compared with adults without IBD, those with IBD are more likely to have certain chronic health conditions that include:

         Cardiovascular disease (CVD).
         Respiratory disease.
         Cancer.
         Arthritis.
         Kidney disease.
         Liver disease.5


https://www.cdc.gov/ibd/data-statistics.htm#2                                                                        Page 1 of 2


                                                               1                                     Exhibit 201
Data and Statistics                                                                                                                     7/1/20, 6:03 PM
                       Case 2:20-cv-02470-WBS-JDP Document 8 Filed 12/29/20 Page 157 of 341
  In addition, clinicians should be aware of potential health-risk behaviors that are more prevalent among adults with IBD
  than those without, such as:

         Not getting enough sleep.
         Not meeting aerobic nor muscle-strengthening physical activity guidelines ! .5


  Since IBD is associated with various chronic and infectious conditions, preventive care is an essential aspect of lifelong
  disease management. The American College of Gastroenterology published clinical guidelines for disease prevention
  among people with IBD.6 The ﬁrst U.S. population-based study using 2015 and 2016 National Health Interview Survey
  results reported that adults with IBD were more likely than adults without IBD to receive preventive care services, which
  included:

         Receiving medical advice about smoking cessation and healthy diet.
         Having colon cancer screening in the past 12 months.
         Having ever had an HIV test.
         Having ever had a pneumococcal vaccine.
         Having received a ﬂu vaccine in the past 12 months.
         Having received a tetanus vaccine in the past 10 years.7



  References
    1. Dahlhamer JM, Zammitti EP, Ward BW, Wheaton AG, Croft JB. Prevalence of inﬂammatory bowel disease among
       adults aged ≥18 years—United States, 2015. MMWR Morb Mortal Wkly Rep. 2016;65(42):1166–1169.
       https://www.cdc.gov/mmwr/volumes/65/wr/mm6542a3.htm. Accessed May 2, 2018.
    2. Nguyen GC, Chong CA, Chong RY. National estimates of the burden of inﬂammatory bowel disease among racial and
       ethnic groups in the United States. J Crohns Colitis. 2014;8:288–295. DOI: https://academic.oup.com/ecco-
       jcc/article/8/4/288/386357 ! . Accessed May 2, 2018.
    3. Malarcher CA, Wheaton AG, Liu Y et al. Hospitalization for Crohn’s Disease—United States, 2003–2013. MMWR.
       2017;66(14):377-381. https://www.cdc.gov/mmwr/volumes/66/wr/mm6614a1.htm. Accessed May 2, 2018.
    4. Xu, F, Liu Y, Wheaton AG, Rabarison KM, Croft JB. Trends and factors associated with hospitalization costs for
       inﬂammatory bowel disease in the United States. Appl Health Econ Health Policy. 2018; DOI: 10.1007/s40258-018-
       0432-4.
    5. Xu F, Dahlhamer JM, Zammitti EP, Wheaton AG, Croft JB. Health-risk behaviors and chronic conditions among adults
       with Inﬂammatory Bowel Disease—United States, 2015 and 2016. MMWR Morb Mortal Wkly Rep. 2018;67(6):190–
       195. https://www.cdc.gov/mmwr/volumes/67/wr/mm6706a4.htm. Accessed May 2, 2018.
    6. Farraye FA, Melmed GY, Lichtenstein GR, Kane SV. ACG clinical guideline: preventive care in inﬂammatory bowel
       disease. Am J Gastroenterol. 2017;112(2):241-258. DOI: 10.1038/ajg.2016.537.
    7. Xu F, Dahlhamer JM, Terlizzi EP, Wheaton AG, Croft JB. Receipt of preventive care services among US adults with
       inﬂammatory bowel disease, 2015—2016. Dig Dis Sci. 2019; DOI: 10.1007/s10620-019-05494-w.
                                                                                                                  Page last reviewed: March 21, 2019
                      Content source: National Center for Chronic Disease Prevention and Health Promotion, Centers for Disease Control and Prevention




https://www.cdc.gov/ibd/data-statistics.htm#2                                                                                               Page 2 of 2


                                                                            2                                             Exhibit 201
Case 2:20-cv-02470-WBS-JDP Document 8 Filed 12/29/20 Page 158 of 341




   EXHIBIT 202
                       Case 2:20-cv-02470-WBS-JDP Document 8 Filed 12/29/20 Page 159      of 341
                                                                                 Clinical Review & Education



                  Review

                  Inflammatory Bowel Disease in Children and Adolescents
                  Michael J. Rosen, MD, MSCI; Ashish Dhawan, MBBS, MSPH; Shehzad A. Saeed, MD


                                                                                                                                       Supplemental content at
                     The inflammatory bowel diseases (IBDs), including ulcerative colitis and Crohn disease, are                       jamapediatrics.com
                     chronic inflammatory disorders of the gastrointestinal tract most often diagnosed in
                     adolescence and young adulthood, with a rising incidence in pediatric populations. These
                     disorders are common enough in children that most pediatricians and other pediatric
                     clinicians will encounter children with IBD in their general practice. Inflammatory bowel
                     disease is caused by a dysregulated mucosal immune response to the intestinal microflora in
                     genetically predisposed hosts. Although children can present with the classic symptoms of
                     weight loss, abdominal pain, and bloody diarrhea, many present with nonclassic symptoms of
                                                                                                                                   Author Affiliations: Schubert-Martin
                     isolated poor growth, anemia, or other extraintestinal manifestations. Once IBD is diagnosed,                 Inflammatory Bowel Disease Center,
                     the goals of therapy consist of eliminating symptoms, normalizing quality of life, restoring                  Cincinnati Children’s Hospital Medical
                     growth, and preventing complications while minimizing the adverse effects of medications.                     Center, Cincinnati, Ohio ; Division of
                     Unique considerations when treating children and adolescents with IBD include attention to                    Gastroenterology, Hepatology, and
                                                                                                                                   Nutrition, Cincinnati Children’s
                     the effects of the disease on growth and development, bone health, and psychosocial                           Hospital Medical Center, Cincinnati,
                     functioning. The purpose of this review is to provide a contemporary overview of the                          Ohio.
                     epidemiologic features, pathogenesis, diagnosis, and management of IBD in children and                        Corresponding Author: Shehzad A.
                     adolescents.                                                                                                  Saeed, MD, Division of
                                                                                                                                   Gastroenterology, Hepatology, and
                                                                                                                                   Nutrition, Cincinnati Children’s
                     JAMA Pediatr. doi:10.1001/jamapediatrics.2015.1982                                                            Hospital Medical Center, 3333 Burnet
                     Published online September 28, 2015.                                                                          Ave, MLC 2010, Cincinnati, OH 45229
                                                                                                                                   (shehzad.saeed@cchmc.org).


                  Epidemiologic Features                                                     be explained by changes in our genetic makeup.4,11 Third, IBD is less
                  The inflammatory bowel diseases (IBDs), including ulcerative coli-         common in developing countries, but, as countries become more de-
                  tis (UC) and Crohn disease (CD), are chronic inflammatory disor-           veloped,theincidenceofIBDalsorises.11 Furthermore,childrenofthose
                  ders of the gastrointestinal tract that begin most commonly during         whoimmigratefromdevelopingcountriestoWesterncountriesexhibit
                  adolescence and young adulthood. Approximately 25% of patients             an incidence of IBD similar to that of Western populations.12 Therefore,
                  with IBD present before age 20 years.1 Among children with IBD, 4%         early-lifeenvironmentalfactorsassociatedwithaWesternlifestylemay
                  present before age 5 years and 18% before age 10 years, with the           predispose to IBD. In fact, cesarean delivery, lack of exposure to breast
                  peak onset in adolescence.2 The incidence of pediatric IBD is ap-          milk, dietary fat intake, and early exposure to antibiotics have all been
                  proximately 10 per 100 000 children in the United States and               implicated as risk factors for IBD.13-16
                  Canada and is rising.2-4 With a prevalence of 100 to 200 per 100 000             Most humans live in harmony each day with the 10 trillion bac-
                  children in the United States (and an estimated total of 70 000),          teria and fungi that constitute our intestinal microbiome, a relation-
                  most pediatricians will treat children with IBD in their practices.2,5     ship that is quite remarkable when one considers that only a single
                                                                                             layer of intestinal epithelial cells separates these organisms from pa-
                  Pathogenesis                                                               trolling mucosal immune cells. Thus, investigators have an intense
                  In patients with IBD, host genetic, environmental, and microbial in-       interest in understanding how the gut microbiome contributes to
                  fluences converge and result in a dysregulated mucosal immune re-          IBD. Animal studies17 have demonstrated the fundamental role of
                  sponse against the commensal intestinal microbiota.6 Recent tech-          the microbiome in the development of IBD because intestinal in-
                  nologic advances have led to an explosion of discovery of the genetic      flammation does not develop in most rodent models of IBD raised
                  and microbial influences on IBD.7 Genome-wide association stud-            in germ-free conditions. Children and adults with IBD are known to
                  ies have identified common variants in more than 150 genes that con-       exhibit a dysbiosis with an overall restriction in the diversity of in-
                  fer risk for IBD.8 Risk variants can be grouped into biological path-      testinal bacterial species and overrepresentation and underrepre-
                  ways that shed light on IBD pathogenesis, including innate and             sentation of specific taxa.7,18
                  adaptive immunity and epithelial function.7 No difference exists in
                  the common risk genes between pediatric- and adult-onset IBD; how-         Disease Classification
                  ever, early-onset IBD may be associated with a higher burden of com-       Inflammatory bowel disease is classified into UC and CD. Ulcerative
                  mon risk variants and rarer variants with high penetrance.9                colitis is characterized by diffuse, continuous inflammation of the
                       Three important observations underscore the importance of the         colon extending from the rectum proximally. Patients with UC and
                  environment on the development of IBD. First, the concordance rate         diffuse pancolitis can exhibit mild inflammation of the ileum termed
                  for CD in monozygotic twins is only 50% and even less for UC.10 Sec-       backwash ileitis.19 In addition, 40% to 70% of patients with UC ex-
                  ond, the rising incidence of IBD during the past 60 years is too fast to   hibit mild inflammation in the upper gastrointestinal tract.19

                  jamapediatrics.com                                                                (Reprinted) JAMA Pediatrics Published online September 28, 2015         E1

                                                       Copyright 2015 American Medical Association. All rights reserved.
                                                                                        1
Downloaded From: http://archpedi.jamanetwork.com/ by a Central Michigan University User on 09/30/2015
                                                                                                                                                   Exhibit 202
                       Case 2:20-cv-02470-WBS-JDP Document 8 Filed Inflammatory
               Clinical Review & Education Review                   12/29/20    BowelPage
                                                                                     Disease in 160
                                                                                                Childrenof
                                                                                                        and 341
                                                                                                            Adolescents



                     Crohn disease can involve any area in the gastrointestinal tract
               from the mouth to the anus but most commonly involves the termi-                At a Glance
               nal ileum and colon and can present with an inflammatory, penetrat-             • Inflammatory bowel disease (IBD) consists of chronic
               ing, stricturing, or combination phenotype. Endoscopic features that              intestinal inflammation caused by the interaction of
               distinguish CD from UC include discontinuous inflammation and dis-                genetics, environmental factors, and the microbiome.
               crete aphthous or linear ulceration (Figure).19 In addition, 20% of chil-       • In approximately 25% of patients, IBD is diagnosed before age
               dren with CD will have perianal involvement, including skin tags, fis-            20 years.
                                                                                               • The presentation of IBD in pediatric patients is variable,
               sures, fistulas, and/or abscesses.20
                                                                                                 and primary care clinicians should be familiar with atypical
                     Histologic features common to CD and UC include evidence of
                                                                                                 presentations, such as unexplained poor growth or anemia.
               active inflammation (ie, neutrophils) and chronicity (ie, crypt loss or         • The goals of IBD treatment are to eliminate symptoms, restore
               branching, mucin depletion, and/or lamina propria lymphocyto-                     normal growth, and prevent surgical complications.
               sis). Although the inflammation and injury in UC is limited to the mu-
               cosa, CD can be a transmural process. Noncaseating granulomas are
               observed in as many as 60% of pediatric patients with CD and, in            laboratory evaluation in a patient with suspected IBD is detailed in
               the right clinicopathologic setting, can distinguish CD from UC.21          Box 2. A normal laboratory evaluation result does not exclude a di-
                     Crohn disease involving the colon only is more common in chil-        agnosis of IBD because approximately 10% to 20% of children with
               dren than adults, which makes it difficult to distinguish CD and UC         IBD will have normal laboratory results.26 Stool should be exam-
               in some patients. The term IBD unspecified (previously called inde-         ined for occult blood, bacterial pathogens (including Clostridium dif-
               terminate colitis) is reserved for patients who cannot be classified        ficile), ova, and parasites. Fecal calprotectin, a neutrophil-derived
               definitively as having UC or CD.19                                          protein with elevated concentrations in the setting of intestinal in-
                                                                                           flammation, is emerging as a useful biomarker, with 98% sensitiv-
                                                                                           ity and 68% specificity in children with suspected IBD.27
                                                                                                 An IBD diagnostic panel, including serologic and genetic mark-
               Diagnosis                                                                   ers, is commercially available, but a sizeable number of children with
               Clinical Presentation                                                       IBD will have negative test results for these markers, resulting in a
               The presentation of IBD in children and adolescents can be                  modest sensitivity of 65% to 75%.28 Such panels may be more valu-
               variable.20,22,23 The reported incidence of presenting signs and            able as prognostic tools for predicting an aggressive disease course.29
               symptoms is detailed in the Table. Pediatricians and other primary          The development of noninvasive peripheral biomarkers of active in-
               care clinicians should become familiar with the atypical presenta-          testinal inflammation is an area of great interest. One such promis-
               tions of IBD because 22% of children present with growth failure,           ing test, the polymorphonuclear CD64 index, capitalizes on inflam-
               anemia, perianal disease, or other extraintestinal manifestations as        mation-induced expression of Fcγ receptor I (CD64 markers) on
               the only predominant initial feature.24 Extraintestinal manifesta-          neutrophils and has a high sensitivity and specificity for CD in
               tions associated with IBD are detailed in Box 1. A detailed family his-     children.30
               tory should be obtained because 20% of children with IBD have an
               affected relative.3                                                         Endoscopy
                                                                                           Prompt referral to a pediatric gastroenterologist for endoscopic
               Physical Examination                                                        evaluation is appropriate when a primary care clinician suspects IBD
               A careful physical examination may provide clues to underlying              in a child based on clinical and laboratory findings. Esophagogas-
               pathologic features. Assessment of growth curves is critical; al-           troduodenoscopy and ileocolonoscopy with biopsy remain the cri-
               though some patients may present with acute weight loss, others             terion standard for the diagnosis and classification of IBD in
               will present with a more insidious chronic flattening of their weight       children.19 Gross and histopathologic findings are crucial for deter-
               and height curves (eFigure in the Supplement). Conversely, the pos-         mining disease severity and extent and for distinguishing UC from
               sibility of IBD in obese patients should not be dismissed because 25%       CD. Video capsule endoscopy may be indicated to evaluate the proxi-
               of children with IBD are obese.25 Abdominal examination may re-             mal small intestine when a high suspicion for CD exists and the di-
               veal focal tenderness or fullness relating to the distribution of their     agnosis cannot be confirmed by results of conventional endoscopy
               disease. Rebound tenderness and guarding may indicate perfora-              and imaging.
               tion or abscess that should be evaluated promptly with imaging. The
               perianal region should be examined for tags, fissures, fistulas, or ab-     Imaging
               scesses. Digital rectal examination may provide information regard-         Small-bowel imaging is essential for mapping disease location, as-
               ing anal strictures, fluctuance from an abscess, or occult blood. Other     sessing severity, and identifying complications, such as fistulas, ab-
               potential findings of the physical examination may include oral aph-        scesses, and intestinal strictures.31 Imaging should be performed af-
               thous ulcers, clubbing, signs of delayed puberty, and skin lesions,         ter endoscopic diagnosis because imaging is not as sensitive for
               such as erythema nodosum and pyoderma gangrenosum.                          colonic and mild small-bowel disease, and specialized imaging
                                                                                           protocols are used to evaluate IBD. Cross-sectional enterography,
               Laboratory Examinations                                                     including computed tomographic enterography and magnetic
               Common abnormal laboratory findings in children with IBD at diag-           resonance enterography, has replaced fluoroscopic small-bowel fol-
               nosis include anemia, thrombocytosis, hypoalbuminemia, and el-              low-through as the modality of choice. Both modes of enterogra-
               evated levels of inflammatory markers.26 The recommended initial            phy permit assessment of the lumen, the mucosa, the bowel wall,

        E2     JAMA Pediatrics Published online September 28, 2015 (Reprinted)                                                                    jamapediatrics.com

                                                      Copyright 2015 American Medical Association. All rights reserved.
                                                                                           2
Downloaded From: http://archpedi.jamanetwork.com/ by a Central Michigan University User on 09/30/2015
                                                                                                                                                   Exhibit 202
                       Case 2:20-cv-02470-WBS-JDP Document 8 Filed 12/29/20 Page
                  Inflammatory Bowel Disease in Children and Adolescents     Review 161      of 341
                                                                                    Clinical Review & Education




                  Figure. Representative Endoscopic Images of Normal and Inflamed Gastrointestinal Mucosa From Pediatric
                  Patients With and Without Inflammatory Bowel Disease

                  A Normal terminal ileal mucosa                            B   Normal colonic mucosa




                  C   Severely inflamed terminal ileum                      D Deep linear ulceration




                                                                                                                                       A, A vascular pattern, villous
                                                                                                                                       epithelium, and normal lymphoid
                  E   Scattered aphthous ulcers                             F   Inflamed colonic mucosa                                nodularity are visible. B, A thin
                                                                                                                                       transparent glistening mucosa and
                                                                                                                                       delicate vascular network are visible.
                                                                                                                                       C, Terminal ileum in a child with
                                                                                                                                       Crohn disease (CD) shows mucosal
                                                                                                                                       thickening and erythema, complete
                                                                                                                                       loss of vascular pattern,
                                                                                                                                       pseudopolyps surrounded by deep
                                                                                                                                       ulceration, and luminal narrowing.
                                                                                                                                       D, Linear ulcer directly adjacent to
                                                                                                                                       normal colon mucosa in a young child
                                                                                                                                       with CD. E, Tissue in the stomach
                                                                                                                                       antrum of a 10-year-old child with CD.
                                                                                                                                       F, An adolescent with ulcerative
                                                                                                                                       colitis has diffuse erythema, loss of
                                                                                                                                       vascular pattern, and
                                                                                                                                       granular-appearing superficial
                                                                                                                                       ulceration.


                  and intra-abdominal complications. Pelvic magnetic resonance                   primary goal was the reduction of symptoms. Now, with biologics
                  imaging and rectal endoscopic ultrasonography in centers with ex-              targeting tumor necrosis factor (TNF) that can heal the mucosa and
                  pertise are the preferred modalities for evaluating perianal ab-               augment growth, we have the opportunity to modify the natural his-
                  scesses and fistulas.32                                                        tory of the disease. Therefore, the current goals of treatment are to
                                                                                                 (1) eliminate symptoms and restore quality of life, (2) restore nor-
                                                                                                 mal growth, and (3) eliminate complications.
                                                                                                      Therapies for IBD may be broadly classified according to their
                  Treatment
                                                                                                 ability to induce remission of active disease and maintain remis-
                  Overall Treatment Goals and Strategy                                           sion in patients with quiescent disease. Some therapies are effec-
                  The goals of treatment of IBD in children have changed dramati-                tive only for remission induction or maintenance, whereas others
                  cally in the past 15 years. When treatment options were limited, the           are appropriate for both indications.

                  jamapediatrics.com                                                                      (Reprinted) JAMA Pediatrics Published online September 28, 2015       E3

                                                         Copyright 2015 American Medical Association. All rights reserved.
                                                                                            3
Downloaded From: http://archpedi.jamanetwork.com/ by a Central Michigan University User on 09/30/2015
                                                                                                                                                       Exhibit 202
                             Case 2:20-cv-02470-WBS-JDP Document 8 Filed Inflammatory
               Clinical Review & Education Review                         12/29/20    BowelPage
                                                                                           Disease in 162
                                                                                                      Childrenof
                                                                                                              and 341
                                                                                                                  Adolescents




               Table. Clinical Presentation of IBD in Children and Adolescents
                                                                                                       Box 1. Extraintestinal Manifestations of Inflammatory Bowel
                                                   Classification of IBD, % of Patientsa               Disease in Children and Adolescents
                   Presenting Symptom              Crohn Disease           Ulcerative Colitis
                   General                                                                             Dermatologic
                     Weight loss                   55-80                   31-38                       Erythema nodosum
                     Fever                         38                      NA                          Pyoderma gangrenosum
                     Anorexia                       2-25                    6                          Musculoskeletal
                     Growth retardation             3-4                     0                          Arthritis
                     Lethargy                      13-27                    2-12                       Growth failure
                   Gastrointestinal tract                                                              Osteopenia
                     Abdominal pain                67-86                   43-62
                                                                                                       Osteoporosis
                     Diarrhea                      30-78                   74-98
                                                                                                       Ankylosing spondylitis
                     Rectal bleeding               22-49                   83-84
                                                                                                       Hepatic
                     Nausea/vomiting                6                      <1
                                                                                                       Primary sclerosing cholangitis
                     Constipation                   1                       0
                                                                                                       Autoimmune hepatitis
                     Perianal disease               6-15                    0
                     Mouth ulcers                   5-28                   13                          Ocular
                                                                                                       Episcleritis
               Abbreviations: IBD, inflammatory bowel disease; NA, not applicable.
               a                                                                                       Uveitis
                   Ranges are derived from data reported by Kugathasan et al,20 Griffiths,24 and
                   Sawczenko and Sandhu.22                                                             Iritis

                                                                                                       Renal
                                                                                                       Nephrolithiasis
               Corticosteroids                                                                         Pancreatic
               Corticosteroids are effective for the induction of clinical remission                   Pancreatitis
               in CD and UC in children; however, approximately half of the pa-                        Hematologic
               tients will become dependent on corticosteroids or require surgery.33                   Anemia
               Fewer than one-third of patients with CD in clinical remission with
                                                                                                       Venous thromboembolism
               corticosteroid treatment will achieve mucosal healing.34 Cortico-
               steroids are not appropriate as maintenance therapy owing to the
               panoply of well-established adverse effects with long-term use.
               Budesonide is a high-potency corticosteroid that undergoes exten-                   such as overnight feedings with a normal daytime diet or nasogas-
               sive first-pass metabolism in the liver, limiting the systemic bioavail-            tric feeding for 1 of every 4 months.38
               ability and adverse effects. Controlled-release budesonide formu-
               lations are effective for induction of remission in UC and CD; however,             Aminosalicylates
               they are not effective as maintenance therapy.35,36 Although budes-                 Aminosalicylates exert a topical anti-inflammatory effect on the in-
               onide formulations are appealing owing to their reduced adverse ef-                 testinal mucosa. They can be administered orally in formulations that
               fect profile, they are not as effective as conventional corticoste-                 release the active moiety 5-aminosalicylic acid (5-ASA) in the ileum
               roids and are reserved for mild to moderately active disease.                       and colon or topically via enema or suppository. Sulfasalazine has
                                                                                                   been used for more than 40 years to treat IBD, but many patients
               Enteral Nutrition Therapy                                                           cannot tolerate sulfa-related adverse effects (ie, nausea, head-
               Treatment with exclusive enteral nutrition (EEN), defined as the pro-               ache, fever, and rash). Therefore, newer sulfa-free 5-ASA drugs (me-
               vision of essentially 100% of caloric needs by liquid formula, is as                salamine, balsalazide disodium, and osalazine sodium) have been
               effective as corticosteroid therapy for inducing clinical remission in              developed that deliver high concentrations of 5-ASA to the intesti-
               children with CD.37 Duration of EEN therapy typically is 8 to 12 weeks.             nal mucosa with fewer adverse effects. The 5-ASA drugs are effec-
               Advantages of this approach compared with corticosteroids in-                       tive for the induction and maintenance of remission in adults with
               clude support of growth by EEN, avoidance of corticosteroid-                        mildly to moderately active UC, but few clinical trials have been con-
               associated adverse effects, and more effective healing of the                       ducted in children.39 Balsalazide, the only 5-ASA agent with an in-
               mucosa.37 The primary disadvantage of EEN is the strict liquid for-                 dication from the US Food and Drug Administration in children, in-
               mula diet, which requires many patients to place a nasogastric tube                 duces a clinical response at 8 weeks in 45% of children with mildly
               each evening (or keep it in all day) for nocturnal continuous feed-                 to moderately active UC and remission in 12%.40 A large observa-
               ing. Exclusive enteral nutrition is widely used as first-line induction             tional study showed that 30% of children with UC will maintain re-
               therapy in Europe and is gaining increasing traction in the United                  mission with administration of 5-ASA drugs alone.41 Although 5-ASA
               States. Inflammation and symptoms will return with discontinua-                     drugs are still commonly prescribed for CD, systematic reviews do
               tion of EEN therapy; therefore, EEN is often used in combination with               not support their efficacy.42 Rare adverse effects of 5-ASA include
               maintenance medical therapy. Some success has been reported using                   paradoxical exacerbation of colitis, interstitial nephritis, pericardi-
               various partial enteral nutrition regimens as maintenance therapy,                  tis, and pneumonitis.

        E4     JAMA Pediatrics Published online September 28, 2015 (Reprinted)                                                                           jamapediatrics.com

                                                             Copyright 2015 American Medical Association. All rights reserved.
                                                                                                   4
Downloaded From: http://archpedi.jamanetwork.com/ by a Central Michigan University User on 09/30/2015
                                                                                                                                                         Exhibit 202
                       Case 2:20-cv-02470-WBS-JDP Document 8 Filed 12/29/20 Page
                  Inflammatory Bowel Disease in Children and Adolescents     Review 163      of 341
                                                                                    Clinical Review & Education



                                                                                             demonstrated efficacy for the treatment of moderately to severely
                     Box 2. Suggested Initial Laboratory Evaluation for Suspected            active CD in children and is approved by the US Food and Drug Ad-
                     Inflammatory Bowel Disease in Children and Adolescents                  ministration for this indication.49 Anti-TNF drugs are typically used
                                                                                             in children with IBD refractory to corticosteroids or in those who are
                     Blood Laboratory Tests                                                  corticosteroid dependent despite immunomodulator therapy. They
                     Complete blood cell count (CBC) with differential
                                                                                             are sometimes used in conjunction with immunomodulators, and,
                     Inflammatory markers (C-reactive protein level, erythrocyte             in adults, the combination of infliximab and azathioprine is more ef-
                     sedimentation rate)
                                                                                             fective than either agent alone.50
                     Liver profile (levels of alanine aminotransferase, aspartate                 Anti-TNF agents are superior to thiopurines for inducing com-
                     aminotransferase, alkaline phosphatase, bilirubin, and γ-glutamyl
                                                                                             plete mucosal healing of the intestine and are the only class of drugs
                     transferase)
                                                                                             with demonstrated ability to heal perianal fistulas completely in CD.51
                     Albumin level
                                                                                             Furthermore, infliximab has been shown to improve linear growth
                     Stool Examination                                                       in children with associated growth failure.47 For these reasons, anti-
                     Salmonella, Shigella, Campylobacter, and Yersinia species,              TNF agents may be prescribed as first-line therapy for CD in chil-
                     Escherichia coli O157, and Clostridium difficile                        dren with severe deep mucosal ulcerations, perianal fistulas, and/or
                     Ova and parasites                                                       significant growth failure.
                     Occult blood                                                                 Adverse effects of anti-TNF biologics include infusion or injec-
                     Fecal calprotectin or fecal lactoferrin                                 tion site reactions and a psoriasis-like rash. Anti-TNF drugs increase
                                                                                             the risk for infection, in particular fungal, viral, and mycobacterial
                                                                                             infections. All patients must be screened for latent tuberculosis in-
                  Immunomodulators                                                           fection before initiation of anti-TNF therapy.
                  Thiopurinedrugs,includingazathioprinesodiumanditsactivemetabo-                  Any risk for lymphoma associated with anti-TNF therapy alone
                  lite mercaptopurine (6-MP), have been used for the treatment of IBD        has been difficult to discern because, in adults, anti-TNF agents are
                  for more than 30 years. Given their delayed onset of effect of several     commonly prescribed in conjunction with thiopurines or in pa-
                  weeks, thiopurines are mainly effective as maintenance therapies. A        tients with previous exposure to thiopurines. A recent systematic
                  landmarkmulticenter,randomizedclinicaltrialdemonstratedthatearly           review in children with IBD treated with anti-TNF biologics identi-
                  (within the first 8 weeks of a diagnosis) introduction of 6-MP reduces     fied 2 cases of lymphoma during 9516 patient-years of follow-up. This
                  corticosteroid exposure and improves the maintenance of clinical re-       risk of 2.1 per 10 000 patient-years in patients treated with anti-
                  mission in children with CD.43 In a similar fashion, observational stud-   TNF drugs was statistically similar to the 0.6 per 10 000 patient-
                  ies support the use of thiopurines in children with UC refractory to       years in the general pediatric population.45
                  5-ASAdrugs.44 Adverseeffectsassociatedwiththiopurinesincludemy-                 Since 1996, reports of a rare and particularly lethal form of hepa-
                  elosuppression, elevated transaminase levels, and pancreatitis. A small    tosplenic T-cell lymphoma in patients treated with anti-TNF drugs
                  increased risk for lymphoma associated with thiopurines has been           and thiopurines have accumulated. From 1996 through 2010, 36
                  noted, with an absolute risk of 4.5 per 10 000 patient-years in children   cases of hepatosplenic T-cell lymphoma were reported in patients
                  receiving thiopurines compared with 0.6 per 10 000 patient-years in        with IBD. All had received combination therapy with an anti-TNF drug
                  the general pediatric population.45                                        and thiopurine or treatment with thiopurine alone, and none re-
                        Methotrexate sodium is another immunomodulator being used            ceived anti-TNF drugs alone. Most of the patients had received thio-
                  with increased frequency given concerns regarding the modest risk          purines for at least 2 years and were males younger than 35 years.52
                  for lymphoma with thiopurines. Large retrospective cohort studies          Therefore, the risks of combination therapy with an anti-TNF drug
                  support the use of methotrexate as effective in maintaining clinical       and thiopurine, particularly in young men, must be weighed care-
                  remission in about one-third of children with CD.46 Methotrexate           fully against the anticipated benefits.
                  may also be used for maintenance of remission in pediatric UC. Ad-
                  verse effects of methotrexate include nausea, hepatotoxicity, and          Surgery
                  myelosuppression. Patients should take a daily folic acid supple-          Surgery is an important therapeutic option in the comprehensive
                  ment when receiving methotrexate.                                          management of UC and CD in children. Total colectomy with ileal
                                                                                             pouch anal anastomosis is indicated in children with UC refractory
                  Anti-TNF Therapy                                                           to medical therapy. In this procedure, the diseased colon is re-
                  The introduction of therapeutic monoclonal antibodies directed             moved, and a pouch reservoir is constructed from the distal ileum
                  against TNF, a major proinflammatory pathogenic cytokine in CD and         and anastomosed to a short cuff of remaining rectum to preserve
                  UC, has revolutionized the treatment of IBD. These anti-TNF biolog-        continuity and avoid a permanent ileostomy. Children have excel-
                  ics are administered by infusion (infliximab) or subcutaneous injec-       lent long-term outcomes after this procedure, with a quality of life
                  tion (adalimumab, certolizumab pegol, and golimumab). Inflixi-             similar to that of the general population.53
                  mab, the first anti-TNF drug introduced in 1998, has been studied               Owing to the transmural nature of the inflammation in CD, com-
                  in well-designed trials in children and has been indicated by the US       plications such as fistulas, intra-abdominal abscesses, and bowel
                  Food and Drug Administration for the treatment of moderately to            strictures can arise that require surgery. Surgery may also be indi-
                  severely active CD and UC in children. In children with CD, 88% re-        cated in CD when disease is refractory to medical therapy. Among
                  spond to infliximab with 56% in remission at 1 year.47 For UC, 73%         children with CD, 14% require intra-abdominal surgery within 5 years
                  respond with 39% in remission at 1 year.48 Adalimumab also has             of diagnosis.54

                  jamapediatrics.com                                                                (Reprinted) JAMA Pediatrics Published online September 28, 2015     E5

                                                        Copyright 2015 American Medical Association. All rights reserved.
                                                                                         5
Downloaded From: http://archpedi.jamanetwork.com/ by a Central Michigan University User on 09/30/2015
                                                                                                                                                 Exhibit 202
                        Case 2:20-cv-02470-WBS-JDP Document 8 Filed Inflammatory
               Clinical Review & Education Review                    12/29/20    BowelPage
                                                                                      Disease in 164
                                                                                                 Childrenof
                                                                                                         and 341
                                                                                                             Adolescents



                                                                                                    Colon Cancer
               Long-term Sequelae                                                                   Owing to chronic inflammation, patients with UC and CD involving the
                                                                                                    colonhaveanincreasedriskforcoloncancer.Thecumulativeincidence
               Micronutrient Deficiencies                                                           of colon cancer in patients with UC from population-based studies is
               Disease factors that include chronic blood loss, intestinal malabsorp-               13per1000patients.63 Theriskincreaseswithtimefromdiagnosis,and
               tion, decreased intake, and chronic inflammation place patients with                 higher-risk groups include those younger at diagnosis, with pancolitis,
               IBD at risk for deficiencies of various micronutrients, such as iron, fo-            or with associated primary sclerosing cholangitis. Therefore, beginning
               late, vitamin B12, and vitamin D. Vitamin D deficiency (25-                          7 to 10 years after the diagnosis, children with UC and Crohn colitis
               hydroxyvitamin D level, <15 ng/mL [to convert to nanomoles per liter,                shouldundergocolonoscopywithsurveillancebiopsyevery1to2years.
               multiply by 2.496]) occurs in 35% of children with IBD, and 60% ex-
               hibit suboptimal levels (25-hydroxyvitamin D level, <30 ng/mL).55 Al-                Psychosocial Function
               though the role of vitamin D for supporting intestinal calcium absorp-               Children with IBD have higher rates of depressive and anxiety dis-
               tion and bone health is well established, mounting evidence suggests                 orders compared with children with other chronic conditions.64 De-
               that vitamin D also maintains intestinal immune homeostasis and epi-                 pressive and anxiety symptoms correlate with disease activity, and
               thelial integrity.56 Children with low vitamin D levels are more likely to           factors such as the effect of proinflammatory cytokines on the brain,
               have disease recurrence, and maintaining serum vitamin D levels                      sleep disturbance, and corticosteroids may contribute.65 Cogni-
               greater than 30 ng/mL increases the likelihood of maintaining clinical               tive behavioral therapy is effective, and, at times, pharmaco-
               remission.57                                                                         therapy may be helpful as an adjunct to therapy.65 Clinicians should
                                                                                                    be alert for symptoms of depression and anxiety and refer patients
               Growth and Bone Health                                                               for treatment when indicated.
               Growth failure occurs in approximately 40% and 10% of children                            Symptomssuchasabdominalpain,fatigue,anddiarrheaalsoaffect
               with CD and UC, respectively.58 The cause of growth failure in pe-                   thepatients’qualityoflifeandsocialfunctioning.64,65 Pediatriciansand
               diatric IBD is multifactorial and includes decreased intake, in-                     other primary care clinicians should support families in establishing a
               creased metabolic demand, malabsorption, cytokine-induced                            formal plan at school (eg, a 504 plan at US public schools for students
               growth hormone resistance, and corticosteroids. Nineteen per-                        with disabilities) to ensure appropriate accommodations are made for
               cent of children with CD achieve an adult height 8 cm shorter than                   IBD symptoms (eg, unfettered access to restrooms and extended time
               expected.59 Thus, close monitoring of linear growth is imperative,                   to complete assignments after periods of absence).65
               and treatment should be directed at restoring normal growth.
                     Intricately linked to growth deficits are significant abnormalities
               in bone metabolism in children with IBD. Although many disease fac-
                                                                                                    The Future of Pediatric IBD
               tors, including malnutrition, delayed puberty, decreased physical ac-
               tivity, malabsorption, and corticosteroid use, have a negative effect on             The care of children with IBD is being advanced by new drug devel-
               bone metabolism, chronic inflammation itself may exert the most pro-                 opment and large collaborative research efforts. Vedolizumab, a
               found effects.60 Because most adult bone mass is achieved by 16 and                  monoclonal antibody against α4β7 integrin that inhibits lympho-
               18yearsofageinboysandgirls,respectively,withoutappropriatemoni-                      cyte migration to the intestine, is the most recently approved treat-
               toring and treatment, children with IBD may not achieve optimal adult                ment for CD and UC in adults and is starting to be used in older chil-
               bone mass, which places them at risk for fracture as they age. Verte-                dren with disease refractory to anti-TNF agents.66,67 The established
               bralcompressionfractureshavebeenreportedinchildrenwithIBDand                         collaborative research networks have led to increased remission rates
               low levels of bone mineral density.61 Dual-energy x-ray absorptiometry               through quality improvement,68 the discovery of new pediatric IBD
               of the total body is recommended in children with IBD and growth im-                 risk genes,69 and insights into the microbiome and molecular patho-
               pairment, delayed puberty, prolonged corticosteroid use, or severe                   genesis of pediatric IBD.18,70 Thus, we hope that the translation of
               inflammation.62 A dietary intake of 1000 to 1600 mg of elemental cal-                recent discoveries will lead to a day when most children with IBD
               cium and 800 to 1000 IU of vitamin D is recommended for children                     achieve a sustained remission, enjoy a healthy childhood, and are
               and adolescents with IBD.62                                                          free to pursue their goals unhindered by disease.



               ARTICLE INFORMATION                                     Obtained funding: Rosen.                              Role of the Funder/Sponsor: The funding source
               Accepted for Publication: June 12, 2015.                Administrative, technical, or material support:       had no role in the design and conduct of the study;
                                                                       Dhawan, Saeed.                                        collection, management, analysis, and
               Published Online: September 28, 2015.                   Study supervision: Rosen, Saeed.                      interpretation of the data; preparation, review, or
               doi:10.1001/jamapediatrics.2015.1982.                                                                         approval of the manuscript; and decision to submit
                                                                       Conflict of Interest Disclosures: Dr Rosen reports
               Author Contributions: Drs Rosen and Saeed had           serving on a scientific advisory board for AbbVie,    the manuscript for publication.
               full access to all the data in the study and take       Inc. Dr Saeed reports serving as a consultant and
               responsibility for the integrity of the data and the    speaker for AbbVie, Inc. No other disclosures were    REFERENCES
               accuracy of the data analysis.                          reported.                                             1. Baldassano RN, Piccoli DA. Inflammatory bowel
               Study concept and design: Rosen, Saeed.                                                                       disease in pediatric and adolescent patients.
               Acquisition, analysis, or interpretation of data: All   Funding/Support: This study was supported in
                                                                       part by award K23DK094832 from the National           Gastroenterol Clin North Am. 1999;28(2):445-458.
               authors.
               Drafting of the manuscript: All authors.                Institute of Diabetes and Digestive and Kidney        2. Abramson O, Durant M, Mow W, et al. Incidence,
               Critical revision of the manuscript for important       Diseases, National Institutes of Health (Dr Rosen).   prevalence, and time trends of pediatric
               intellectual content: Rosen, Saeed.                                                                           inflammatory bowel disease in Northern California,


        E6     JAMA Pediatrics Published online September 28, 2015 (Reprinted)                                                                               jamapediatrics.com

                                                             Copyright 2015 American Medical Association. All rights reserved.
                                                                                                 6
Downloaded From: http://archpedi.jamanetwork.com/ by a Central Michigan University User on 09/30/2015
                                                                                                                                                              Exhibit 202
                        Case 2:20-cv-02470-WBS-JDP Document 8 Filed 12/29/20 Page
                  Inflammatory Bowel Disease in Children and Adolescents      Review 165      of 341
                                                                                     Clinical Review & Education



                  1996 to 2006. J Pediatr. 2010;157(2):233-239.e1.          18. Gevers D, Kugathasan S, Denson LA, et al.          biomarker for mucosal inflammation in pediatric
                  doi:10.1016/j.jpeds.2010.02.024.                          The treatment-naive microbiome in new-onset            Crohn’s disease. Inflamm Bowel Dis. 2014;20(6):
                  3. Adamiak T, Walkiewicz-Jedrzejczak D, Fish D,           Crohn’s disease. Cell Host Microbe. 2014;15(3):382-    1037-1048.
                  et al. Incidence, clinical characteristics, and natural   392.                                                   31. Maltz R, Podberesky DJ, Saeed SA. Imaging
                  history of pediatric IBD in Wisconsin:                    19. Bousvaros A, Antonioli DA, Colletti RB, et al;     modalities in pediatric inflammatory bowel disease.
                  a population-based epidemiological study. Inflamm         North American Society for Pediatric                   Curr Opin Pediatr. 2014;26(5):590-596.
                  Bowel Dis. 2013;19(6):1218-1223.                          Gastroenterology, Hepatology, and Nutrition; Colitis   32. Rosen MJ, Moulton DE, Koyama T, et al.
                  4. Benchimol EI, Fortinsky KJ, Gozdyra P,                 Foundation of America. Differentiating ulcerative      Endoscopic ultrasound to guide the combined
                  Van den Heuvel M, Van Limbergen J, Griffiths AM.          colitis from Crohn disease in children and young       medical and surgical management of pediatric
                  Epidemiology of pediatric inflammatory bowel              adults: report of a working group of the North         perianal Crohn’s disease. Inflamm Bowel Dis. 2010;
                  disease: a systematic review of international trends.     American Society for Pediatric Gastroenterology,       16(3):461-468.
                  Inflamm Bowel Dis. 2011;17(1):423-439.                    Hepatology, and Nutrition and the Crohn’s and
                                                                            Colitis Foundation of America. J Pediatr               33. Tung J, Loftus EV Jr, Freese DK, et al.
                  5. Kappelman MD, Moore KR, Allen JK, Cook SF.             Gastroenterol Nutr. 2007;44(5):653-674.                A population-based study of the frequency of
                  Recent trends in the prevalence of Crohn’s disease                                                               corticosteroid resistance and dependence in
                  and ulcerative colitis in a commercially insured US       20. Kugathasan S, Judd RH, Hoffmann RG, et al;         pediatric patients with Crohn’s disease and
                  population. Dig Dis Sci. 2013;58(2):519-525.              Wisconsin Pediatric Inflammatory Bowel Disease         ulcerative colitis. Inflamm Bowel Dis. 2006;12(12):
                                                                            Alliance. Epidemiologic and clinical characteristics   1093-1100.
                  6. Khor B, Gardet A, Xavier RJ. Genetics and              of children with newly diagnosed inflammatory
                  pathogenesis of inflammatory bowel disease. Nature.       bowel disease in Wisconsin: a statewide                34. Modigliani R, Mary JY, Simon JF, et al;
                  2011;474(7351):307-317.                                   population-based study. J Pediatr. 2003;143(4):        Groupe d’Etude Thérapeutique des Affections
                  7. Knights D, Lassen KG, Xavier RJ. Advances in           525-531.                                               Inflammatoires Digestives. Clinical, biological, and
                  inflammatory bowel disease pathogenesis: linking                                                                 endoscopic picture of attacks of Crohn’s disease:
                                                                            21. De Matos V, Russo PA, Cohen AB, Mamula P,          evolution on prednisolone. Gastroenterology. 1990;
                  host genetics and the microbiome. Gut. 2013;62            Baldassano RN, Piccoli DA. Frequency and clinical
                  (10):1505-1510.                                                                                                  98(4):811-818.
                                                                            correlations of granulomas in children with Crohn
                  8. Jostins L, Ripke S, Weersma RK, et al;                 disease. J Pediatr Gastroenterol Nutr. 2008;46(4):     35. Levine A, Weizman Z, Broide E, et al; Israeli
                  International IBD Genetics Consortium (IIBDGC).           392-398.                                               Pediatric Gastroenterology Association Budesonide
                  Host-microbe interactions have shaped the genetic                                                                Study Group. A comparison of budesonide and
                                                                            22. Sawczenko A, Sandhu BK. Presenting features        prednisone for the treatment of active pediatric
                  architecture of inflammatory bowel disease. Nature.       of inflammatory bowel disease in Great Britain and
                  2012;491(7422):119-124.                                                                                          Crohn disease. J Pediatr Gastroenterol Nutr. 2003;
                                                                            Ireland. Arch Dis Child. 2003;88(11):995-1000.         36(2):248-252.
                  9. Muise AM, Snapper SB, Kugathasan S. The age of         23. Mamula P, Telega GW, Markowitz JE, et al.
                  gene discovery in very early onset inflammatory                                                                  36. Sandborn WJ, Travis S, Moro L, et al. Once-daily
                                                                            Inflammatory bowel disease in children 5 years of      budesonide MMX® extended-release tablets induce
                  bowel disease. Gastroenterology. 2012;143(2):             age and younger. Am J Gastroenterol. 2002;97(8):
                  285-288.                                                                                                         remission in patients with mild to moderate
                                                                            2005-2010.                                             ulcerative colitis: results from the CORE I study.
                  10. Tysk C, Lindberg E, Järnerot G,                       24. Griffiths AM. Specificities of inflammatory        Gastroenterology. 2012;143(5):1218-1226.e1-2.
                  Flodérus-Myrhed B. Ulcerative colitis and Crohn’s         bowel disease in childhood. Best Pract Res Clin        doi:10.1053/j.gastro.2012.08.003.
                  disease in an unselected population of monozygotic        Gastroenterol. 2004;18(3):509-523.
                  and dizygotic twins: a study of heritability and the                                                             37. Borrelli O, Cordischi L, Cirulli M, et al. Polymeric
                  influence of smoking. Gut. 1988;29(7):990-996.            25. Long MD, Crandall WV, Leibowitz IH, et al;         diet alone versus corticosteroids in the treatment of
                                                                            ImproveCareNow Collaborative for Pediatric IBD.        active pediatric Crohn’s disease: a randomized
                  11. Loftus EV Jr. Clinical epidemiology of                Prevalence and epidemiology of overweight and          controlled open-label trial. Clin Gastroenterol Hepatol.
                  inflammatory bowel disease: incidence, prevalence,        obesity in children with inflammatory bowel            2006;4(6):744-753.
                  and environmental influences. Gastroenterology.           disease. Inflamm Bowel Dis. 2011;17(10):2162-2168.
                  2004;126(6):1504-1517.                                                                                           38. Critch J, Day AS, Otley A, King-Moore C,
                                                                            26. Mack DR, Langton C, Markowitz J, et al;            Teitelbaum JE, Shashidhar H; NASPGHAN IBD
                  12. Carr I, Mayberry JF. The effects of migration on      Pediatric Inflammatory Bowel Disease Collaborative     Committee. Use of enteral nutrition for the control
                  ulcerative colitis: a three-year prospective study        Research Group. Laboratory values for children         of intestinal inflammation in pediatric Crohn
                  among Europeans and first- and second-generation          with newly diagnosed inflammatory bowel disease.       disease. J Pediatr Gastroenterol Nutr. 2012;54(2):
                  South Asians in Leicester (1991-1994). Am J               Pediatrics. 2007;119(6):1113-1119.                     298-305.
                  Gastroenterol. 1999;94(10):2918-2922.
                                                                            27. Henderson P, Anderson NH, Wilson DC.               39. Feagan BG, Macdonald JK. Oral
                  13. Bager P, Simonsen J, Nielsen NM, Frisch M.            The diagnostic accuracy of fecal calprotectin during   5-aminosalicylic acid for induction of remission in
                  Cesarean section and offspring’s risk of                  the investigation of suspected pediatric               ulcerative colitis. Cochrane Database Syst Rev.
                  inflammatory bowel disease: a national cohort             inflammatory bowel disease: a systematic review        2012;10:CD000543.
                  study. Inflamm Bowel Dis. 2012;18(5):857-862.             and meta-analysis. Am J Gastroenterol. 2014;109        40. Quiros JA, Heyman MB, Pohl JF, et al. Safety,
                  14. Klement E, Cohen RV, Boxman J, Joseph A,              (5):637-645.                                           efficacy, and pharmacokinetics of balsalazide in
                  Reif S. Breastfeeding and risk of inflammatory            28. Zholudev A, Zurakowski D, Young W,                 pediatric patients with mild-to-moderate active
                  bowel disease: a systematic review with                   Leichtner A, Bousvaros A. Serologic testing with       ulcerative colitis: results of a randomized,
                  meta-analysis. Am J Clin Nutr. 2004;80(5):1342-1352.      ANCA, ASCA, and anti-OmpC in children and young        double-blind study. J Pediatr Gastroenterol Nutr.
                  15. Hou JK, Abraham B, El-Serag H. Dietary intake         adults with Crohn’s disease and ulcerative colitis:    2009;49(5):571-579.
                  and risk of developing inflammatory bowel disease:        diagnostic value and correlation with disease          41. Zeisler B, Lerer T, Markowitz J, et al; Pediatric
                  a systematic review of the literature. Am J               phenotype. Am J Gastroenterol. 2004;99(11):2235-       Inflammatory Bowel Disease Collaborative
                  Gastroenterol. 2011;106(4):563-573.                       2241.                                                  Research Group. Outcome following
                  16. Shaw SY, Blanchard JF, Bernstein CN.                  29. Dubinsky MC, Kugathasan S, Mei L, et al;           aminosalicylate therapy in children newly
                  Association between the use of antibiotics in the         Western Regional Pediatric IBD Research Alliance;      diagnosed as having ulcerative colitis. J Pediatr
                  first year of life and pediatric inflammatory bowel       Pediatric IBD Collaborative Research Group;            Gastroenterol Nutr. 2013;56(1):12-18.
                  disease. Am J Gastroenterol. 2010;105(12):                Wisconsin Pediatric IBD Alliance. Increased immune     42. Lim W-C, Hanauer S. Aminosalicylates for
                  2687-2692.                                                reactivity predicts aggressive complicating Crohn’s    induction of remission or response in Crohn’s
                  17. Sartor RB. Microbial influences in inflammatory       disease in children. Clin Gastroenterol Hepatol.       disease. Cochrane Database Syst Rev. 2010;(12):
                  bowel diseases. Gastroenterology. 2008;134(2):            2008;6(10):1105-1111.                                  CD008870.
                  577-594.                                                  30. Minar P, Haberman Y, Jurickova I, et al. Utility   43. Markowitz J, Grancher K, Kohn N, Lesser M,
                                                                            of neutrophil Fcγ receptor I (CD64) index as a         Daum F. A multicenter trial of 6-mercaptopurine




                  jamapediatrics.com                                                                             (Reprinted) JAMA Pediatrics Published online September 28, 2015              E7

                                                            Copyright 2015 American Medical Association. All rights reserved.
                                                                                                   7
Downloaded From: http://archpedi.jamanetwork.com/ by a Central Michigan University User on 09/30/2015
                                                                                                                                                                   Exhibit 202
                        Case 2:20-cv-02470-WBS-JDP Document 8 Filed Inflammatory
               Clinical Review & Education Review                    12/29/20    BowelPage
                                                                                      Disease in 166
                                                                                                 Childrenof
                                                                                                         and 341
                                                                                                             Adolescents



               and prednisone in children with newly diagnosed         hepatosplenic T-cell lymphoma in patients with          62. Pappa H, Thayu M, Sylvester F, Leonard M,
               Crohn’s disease. Gastroenterology. 2000;119(4):         inflammatory bowel disease. Clin Gastroenterol          Zemel B, Gordon C. Skeletal health of children and
               895-902.                                                Hepatol. 2011;9(1):36-41.e1. doi:10.1016/j.cgh.2010     adolescents with inflammatory bowel disease.
               44. Hyams JS, Lerer T, Mack D, et al; Pediatric         .09.016.                                                J Pediatr Gastroenterol Nutr. 2011;53(1):11-25.
               Inflammatory Bowel Disease Collaborative                53. Pakarinen MP, Natunen J, Ashorn M, et al.           63. Castaño-Milla C, Chaparro M, Gisbert JP.
               Research Group Registry. Outcome following              Long-term outcomes of restorative                       Systematic review with meta-analysis: the declining
               thiopurine use in children with ulcerative colitis:     proctocolectomy in children with ulcerative colitis.    risk of colorectal cancer in ulcerative colitis. Aliment
               a prospective multicenter registry study. Am J          Pediatrics. 2009;123(5):1377-1382.                      Pharmacol Ther. 2014;39(7):645-659.
               Gastroenterol. 2011;106(5):981-987.                     54. Schaefer ME, Machan JT, Kawatu D, et al.            64. Greenley RN, Hommel KA, Nebel J, et al.
               45. Dulai PS, Thompson KD, Blunt HB,                    Factors that determine risk for surgery in pediatric    A meta-analytic review of the psychosocial
               Dubinsky MC, Siegel CA. Risks of serious infection      patients with Crohn’s disease. Clin Gastroenterol       adjustment of youth with inflammatory bowel
               or lymphoma with anti–tumor necrosis factor             Hepatol. 2010;8(9):789-794.                             disease. J Pediatr Psychol. 2010;35(8):857-869.
               therapy for pediatric inflammatory bowel disease:       55. Pappa HM, Gordon CM, Saslowsky TM, et al.           65. Mackner LM, Greenley RN, Szigethy E,
               a systematic review. Clin Gastroenterol Hepatol.        Vitamin D status in children and young adults with      Herzer M, Deer K, Hommel KA. Psychosocial issues
               2014;12(9):1443-1451.                                   inflammatory bowel disease. Pediatrics. 2006;118        in pediatric inflammatory bowel disease: report of
               46. Turner D, Grossman AB, Rosh J, et al.               (5):1950-1961.                                          the North American Society for Pediatric
               Methotrexate following unsuccessful thiopurine          56. Liu W, Chen Y, Golan MA, et al. Intestinal          Gastroenterology, Hepatology, and Nutrition.
               therapy in pediatric Crohn’s disease. Am J              epithelial vitamin D receptor signaling inhibits        J Pediatr Gastroenterol Nutr. 2013;56(4):449-458.
               Gastroenterol. 2007;102(12):2804-2812.                  experimental colitis. J Clin Invest. 2013;123(9):       66. Sands BE, Feagan BG, Rutgeerts P, et al. Effects
               47. Hyams J, Crandall W, Kugathasan S, et al;           3983-3996.                                              of vedolizumab induction therapy for patients with
               REACH Study Group. Induction and maintenance            57. Samson CM, Morgan P, Williams E, et al.             Crohn’s disease in whom tumor necrosis factor
               infliximab therapy for the treatment of                 Improved outcomes with quality improvement              antagonist treatment failed. Gastroenterology.
               moderate-to-severe Crohn’s disease in children.         interventions in pediatric inflammatory bowel           2014;147(3):618-627.e3. doi:10.1053/j.gastro.2014.05
               Gastroenterology. 2007;132(3):863-873.                  disease. J Pediatr Gastroenterol Nutr. 2012;55(6):      .008.
               48. Hyams J, Damaraju L, Blank M, et al; T72 Study      679-688.                                                67. Feagan BG, Rutgeerts P, Sands BE, et al;
               Group. Induction and maintenance therapy with           58. Heuschkel R, Salvestrini C, Beattie RM,             GEMINI 1 Study Group. Vedolizumab as induction
               infliximab for children with moderate to severe         Hildebrand H, Walters T, Griffiths A. Guidelines for    and maintenance therapy for ulcerative colitis.
               ulcerative colitis. Clin Gastroenterol Hepatol. 2012;   the management of growth failure in childhood           N Engl J Med. 2013;369(8):699-710.
               10(4):391-399.e1. doi:10.1016/j.cgh.2011.11.026.        inflammatory bowel disease. Inflamm Bowel Dis.          68. Crandall WV, Margolis PA, Kappelman MD,
               49. Hyams JS, Griffiths A, Markowitz J, et al. Safety   2008;14(6):839-849.                                     et al; ImproveCareNow Collaborative. Improved
               and efficacy of adalimumab for moderate to severe       59. Sawczenko A, Ballinger AB, Savage MO,               outcomes in a quality improvement collaborative
               Crohn’s disease in children. Gastroenterology. 2012;    Sanderson IR. Clinical features affecting final adult   for pediatric inflammatory bowel disease. Pediatrics.
               143(2):365-374.e2. doi:10.1053/j.gastro.2012.04.046.    height in patients with pediatric-onset Crohn’s         2012;129(4):e1030-e1041. doi:10.1542/peds.2011
               50. Colombel J-F, Sandborn WJ, Reinisch W, et al;       disease. Pediatrics. 2006;118(1):124-129.               -1700.
               SONIC Study Group. Infliximab, azathioprine, or         60. Paganelli M, Albanese C, Borrelli O, et al.         69. Glocker E-O, Kotlarz D, Boztug K, et al.
               combination therapy for Crohn’s disease. N Engl J       Inflammation is the main determinant of low bone        Inflammatory bowel disease and mutations
               Med. 2010;362(15):1383-1395.                            mineral density in pediatric inflammatory bowel         affecting the interleukin-10 receptor. N Engl J Med.
               51. Sands BE, Anderson FH, Bernstein CN, et al.         disease. Inflamm Bowel Dis. 2007;13(4):416-423.         2009;361(21):2033-2045.
               Infliximab maintenance therapy for fistulizing          61. Semeao EJ, Stallings VA, Peck SN, Piccoli DA.       70. Haberman Y, Tickle TL, Dexheimer PJ, et al.
               Crohn’s disease. N Engl J Med. 2004;350(9):             Vertebral compression fractures in pediatric            Pediatric Crohn disease patients exhibit specific
               876-885.                                                patients with Crohn’s disease. Gastroenterology.        ileal transcriptome and microbiome signature. J Clin
               52. Kotlyar DS, Osterman MT, Diamond RH, et al.         1997;112(5):1710-1713.                                  Invest. 2014;124(8):3617-3633.
               A systematic review of factors that contribute to




        E8     JAMA Pediatrics Published online September 28, 2015 (Reprinted)                                                                                   jamapediatrics.com

                                                             Copyright 2015 American Medical Association. All rights reserved.
                                                                                                  8
Downloaded From: http://archpedi.jamanetwork.com/ by a Central Michigan University User on 09/30/2015
                                                                                                                                                                  Exhibit 202
Case 2:20-cv-02470-WBS-JDP Document 8 Filed 12/29/20 Page 167 of 341




   EXHIBIT 203
CDC -What is inflammatory bowel disease (IBD)? - Inflammatory Bowel Disease - Division of Population Health                          7/1/20, 6:04 PM
                    Case 2:20-cv-02470-WBS-JDP Document 8 Filed 12/29/20 Page 168 of 341




    Inflammatory bowel disease (IBD)

  What is inflammatory bowel disease (IBD)?




                                                                    ! View Larger

                                                                  What is IBD?
         Inﬂammatory bowel disease (IBD) is a term for two conditions (Crohn’s disease and ulcerative colitis) that are
      characterized by chronic inﬂammation of the gastrointestinal (GI) tract.1 Prolonged inﬂammation results in damage
                    to the GI tract. Some of the diﬀerences between Crohn’s disease and ulcerative colitis:



                                                     Croh’s Disease and Ulcerative Colitis


                                   Crohn’s Disease                                                            Ulcerative Colitis


     Can aﬀect any part of the GI tract (from the mouth to the anus)—                        Occurs in the large intestine (colon) and the
    Most often it aﬀects the portion of the small intestine before the                      rectum
    large intestine/colon.




https://www.cdc.gov/ibd/what-is-IBD.htm                                                                                                  Page 1 of 3


                                                                              1                                           Exhibit 203
CDC -What is inflammatory bowel disease (IBD)? - Inflammatory Bowel Disease - Division of Population Health                       7/1/20, 6:04 PM
                    Case 2:20-cv-02470-WBS-JDP Document 8 Filed 12/29/20 Page 169 of 341




                                                                    "                                                               "




                                   ! View Larger                                                              ! View Larger

    Damaged areas appear in patches that are next to areas of                                Damaged areas are continuous (not patchy) –
    healthy tissue                                                                          usually starting at the rectum and spreading
                                                                                            further into the colon


    Inﬂammation may reach through the multiple layers of the walls                           Inﬂammation is present only in the innermost
    of the GI tract                                                                         layer of the lining of the colon



  What are the symptoms of IBD?
  Some common symptoms are:

        Persistent diarrhea
        Abdominal pain
        Rectal bleeding/bloody stools
        Weight loss
        Fatigue


  What causes IBD?
  The exact cause of IBD is unknown, but IBD is the result of a defective immune system. A properly functioning immune
  system attacks foreign organisms, such as viruses and bacteria, to protect the body. In IBD, the immune system responds
  incorrectly to environmental triggers, which causes inﬂammation of the gastrointestinal tract. There also appears to be a
  genetic component—someone with a family history of IBD is more likely to develop this inappropriate immune response.


  How is IBD diagnosed?
  IBD is diagnosed using a combination of endoscopy (for Crohn’s disease) or colonoscopy (for ulcerative colitis) and
  imaging studies, such as contrast radiography, magnetic resonance imaging (MRI), or computed tomography (CT).
  Physicians may also check stool samples to make sure symptoms are not being caused by an infection or run blood tests


https://www.cdc.gov/ibd/what-is-IBD.htm                                                                                                 Page 2 of 3


                                                                              2                                         Exhibit 203
CDC -What is inflammatory bowel disease (IBD)? - Inflammatory Bowel Disease - Division of Population Health                          7/1/20, 6:04 PM
                    Case 2:20-cv-02470-WBS-JDP Document 8 Filed 12/29/20 Page 170 of 341
  to help conﬁrm the diagnosis.


  How is IBD treated?
  Several types of medications may be used to treat IBD: aminosalicylates, corticosteroids (such as prednisone),
  immunomodulators, and the newest class approved for IBD—the “biologics”. Several vaccinations for patients with IBD
  are recommended to prevent infections. Severe IBD may require surgery to remove damaged portions of the
  gastrointestinal tract, but advances in treatment with medications mean that surgery is less common than it was a few
  decades ago. Since Crohn’s disease and ulcerative colitis aﬀect diﬀerent parts of the GI tract, the surgical procedures are
  diﬀerent for the two conditions.




     IBD is not...

     IBD is not Irritable Bowel Syndrome (IBS)…

     IBD should not be confused with irritable bowel syndrome or IBS. Although people with IBS may experience some
     similar symptoms to IBD, IBD and IBS are very diﬀerent. Irritable bowel syndrome is not caused by inﬂammation and
     the tissues of the bowel are not damaged the way they are in IBD. Treatment is also diﬀerent. To learn more about
     the diﬀerence between inﬂammatory bowel disease and irritable bowel syndrome, go to
     http://www.crohnscolitisfoundation.org/assets/pdfs/ibd-and-irritable-bowel.pdf # [PDF – 1.60 MB] $ .

     IBD is not celiac disease…

     Celiac disease is another condition with similar symptoms to IBD. It is also characterized by inﬂammation of the
     intestines. However, the cause of celiac disease is known and is very speciﬁc. It is an inﬂammatory response to gluten
     (a group of proteins found in wheat and similar grains). The symptoms of celiac disease will go away after starting a
     gluten-free diet, although it usually will be months before the full eﬀects of the new diet will be reached.



  References
    1. The Facts About Inﬂammatory Bowel Diseases. New York, NY: Crohn’s and Colitis Foundation of America; 2014.
       http://www.crohnscolitisfoundation.org/assets/pdfs/updatedibdfactbook.pdf # [PDF-2.32MB] $ .
                                                                                                               Page last reviewed: March 22, 2018
                   Content source: National Center for Chronic Disease Prevention and Health Promotion, Centers for Disease Control and Prevention




https://www.cdc.gov/ibd/what-is-IBD.htm                                                                                                  Page 3 of 3


                                                                              3                                        Exhibit 203
Case 2:20-cv-02470-WBS-JDP Document 8 Filed 12/29/20 Page 171 of 341




   EXHIBIT 204
        Case 2:20-cv-02470-WBS-JDP Document 8 Filed 12/29/20 Page 172 of 341




   Submit a Manuscript: http://www.wjgnet.com/esps/                                  World J Gastroenterol 2016 January 21; 22(3): 1088-1100
   Help Desk: http://www.wjgnet.com/esps/helpdesk.aspx                                     ISSN 1007-9327 (print) ISSN 2219-2840 (online)
   DOI: 10.3748/wjg.v22.i3.1088                                                   © 2016 Baishideng Publishing Group Inc. All rights reserved.


                                                                                                                      TOPIC HIGHLIGHT

2016 Inflammatory Bowel Disease: Global view

Influence of environmental factors on the onset and course
of inflammatory bowel disease

Amit Kumar Dutta, Ashok Chacko


Amit Kumar Dutta, Department of Gastrointestinal Sciences,                    Abstract
Christian Medical College, Vellore 632004, India
                                                                              Numerous environmental factors have been linked with
Amit Kumar Dutta, Department of Digestive Disorders,                          inflammatory bowel disease. These include smoking,
Aberdeen Royal Infirmary, Aberdeen AB24 3FX, United                           diet, hygiene, drugs, geographical and psychosocial
Kingdom                                                                       factors. These factors may either increase the risk
                                                                              of or protect against developing this condition and
Ashok Chacko, Institute of Gastroenterology and Liver Disease,                can also affect the course of illness in a positive or
The Madras Medical Mission, Chennai 600037, India                             negative manner. A number of studies have examined
                                                                              the influence of environmental factors on inflammatory
Author contributions: Dutta AK was involved in the search
                                                                              bowel diseases as a whole as well as on ulcerative
and review of the literature and preparation of the manuscript;
Chacko A was involved in the concept of this study, search and                colitis and Crohn’s disease separately. As there are
review of the literature, preparation of the manuscript and critical          differences in the pathogenesis of ulcerative colitis
appraisal.                                                                    and Crohn’s disease, the effect of environmental
                                                                              factors on their onset and course is not always similar.
Conflict-of-interest statement: The authors declare that they                 Some factors have shown a consistent association,
have no conflict of interest.                                                 while reports on others have been conflicting. In this
                                                                              article we discuss the current evidence on the roles of
Open-Access: This article is an open-access article which was                 these factors on inflammatory bowel disease, both as
selected by an in-house editor and fully peer-reviewed by external            causative/protective agents and as modifiers of disease
reviewers. It is distributed in accordance with the Creative                  course.
Commons Attribution Non Commercial (CC BY-NC 4.0) license,
which permits others to distribute, remix, adapt, build upon this
                                                                              Key words: Environmental factors; Crohn’s disease;
work non-commercially, and license their derivative works on
different terms, provided the original work is properly cited and             Ulcerative colitis; Etiology; Outcome
the use is non-commercial. See: http://creativecommons.org/
licenses/by-nc/4.0/                                                           © The Author(s) 2016. Published by Baishideng Publishing
                                                                              Group Inc. All rights reserved.
Correspondence to: Ashok Chacko, Professor, Director,
Institute of Gastroenterology and Liver Disease, The Madras                   Core tip: Environmental factors have an important
Medical Mission, Chennai 600037,                                              influence on the onset and course of inflammatory
India. chacko.ashok@gmail.com                                                 bowel disease. Multiple factors have been implicated
Telephone: +91-44-26565961                                                    with some showing a consistent effect, while the roles
Fax: +91-44-26565906
                                                                              of others have been variable. The current evidence on
                                                                              their role in inflammatory bowel disease is discussed.
Received: April 26, 2015
Peer-review started: April 27, 2015                                           A better understanding of these factors may help plan
First decision: August 31, 2015                                               future preventive strategies.
Revised: September 24, 2015
Accepted: November 30, 2015
Article in press: November 30, 2015                                           Dutta AK, Chacko A. Influence of environmental factors on
Published online: January 21, 2016                                            the onset and course of inflammatory bowel disease. World J




                                                                       1                                                   Exhibit 204
            WJG|www.wjgnet.com                                         1088                           January 21, 2016|Volume 22|Issue 3|
        Case 2:20-cv-02470-WBS-JDP Document 8 Filed 12/29/20 Page 173 of 341
                                                                                     Dutta AK et al . Environmental factors and IBD

Gastroenterol 2016; 22(3): 1088-1100 Available from: URL:                  and gene expression. This can be due to a change
http://www.wjgnet.com/1007-9327/full/v22/i3/1088.htm DOI:                  in intestinal permeability or an alteration in host
http://dx.doi.org/10.3748/wjg.v22.i3.1088                                  gene expression by epigenetic modification or other
                                                                                           [14-16]
                                                                           mechanisms             . The end result is an abnormal host
                                                                           immune function and chronic inflammation in the gut.
                                                                           An interesting example of how environmental factors
INTRODUCTION                                                               affect gut immune function is provided by studies on
                                                                                                                                        [17]
                                                                           transcription factor aryl hydrocarbon receptor (AhR) .
The latter half of the twentieth century witnessed a
                                                                           This transcription factor which is altered by dietary
steep increase in the prevalence of inflammatory bowel
                                                                           and environmental factors affects innate immunity in
disease (IBD) in developed nations of North America
                                                                           gut and immune cells (T cells and natural killer cells).
and Europe. During the last three decades, populations
                                                                           Intestinal T cells and natural killer cells isolated from
previously considered to have low risk such as in
                                                                           Crohn’s disease patients have shown low levels of AhR
Asia and eastern Europe are witnessing a substantial
                         [1]                                               expression and these receptors respond to AhR ligands
increase in this disease . This may be explained by
                                                                           by upregulating interleukin-22 and downregulating
changes in environmental factors in these regions.                                                         [17]
                                                                           inflammatory cytokines . Therefore, it is plausible
Environmental factors that have been proposed to
                                                                           that environmental factors that downregulate AhR alter
play a role in the emergence of IBD are smoking, diet,                                                                       [17]
                                                       [1,2]               immune function and predispose to CD . Smoking
drugs, major life stressors, hygiene and lifestyle .
                                                                           has also been shown to affect gene expression and
In this paper we review the role of environmental risk                                                         [18]
                                                                           immune function in the gut . The complex interaction
factors on the onset and course of ulcerative colitis (UC)
                                                                           between host genes and environmental factors works
and Crohn’s disease (CD), the two main types of IBD.                                    [19]
                                                                           both ways . While the above examples demonstrate
                                                                           the effect of the environment on host gene expression,
ENVIRONMENTAL FACTORS IN THE                                               host genes can also influence the composition of
                                                                           microbiota which forms the local gut environment.
PATHOGENESIS OF IBD                                                        NOD2 gene mutation predisposes to the development
IBD is a complex disorder where interplay between                          of IBD. A possible mechanism may be an alteration
host genetics, gut microbiota and environmental                            in gut microbiota in NOD2 gene mutation as shown
                                                                                                    [20]
factors are regarded as drivers of chronic inflammation                    in animal studies . Mutation in autophagy-related
          [3]
in the gut . Genetic factors play an important role with                   16-like 1 gene (ATG16L1) has also been found to
more than 150 IBD susceptibility gene loci identified                      increase the risk of IBD and it is possible that defective
                                                                                                                                [19]
to date. However, approximately two-thirds of patients                     autophagy may alter the gut microbiome . Further
with IBD have no identifiable genetic defect, which                        insights into the gene-environment interaction will lead
suggests that gut microbiota and environmental                             to a better understanding of the pathogenesis of IBD.
                                 [4]
factors play an important role . Studies on individuals                        The “hygiene hypothesis” has been commonly cited
migrating from countries with low prevalence of IBD to                     as the reason for the difference in IBD prevalence in
                                                                                                [21]
regions with high prevalence have shown an increased                       different regions . Better hygiene in developed regions
risk of IBD among migrants further supporting the                          leads to reduced microbial exposure in childhood which
                                        [5-8]
role for environmental factors                . These factors              may affect development of the gut immune system
include smoking, diet, drugs, psychosocial factors,                        and immune tolerance. Helminth infestation in animal
                                    [9]
climate, pollution and hygiene . The composition of                        models has been shown to upregulate Th2 cytokines
gut microbiota, currently considered a key factor in                       and attenuate the Th1 pathway in the intestinal
the pathogenesis of IBD, is affected by environmental                      mucosa leading to suppression of inflammation and
                                                                                                                         [22,23]
factors such as breast feeding, antibiotics, smoking,                      enhancement of the mucosal barrier                     . Reduced
                   [10,11]
obesity and diet          . For example, breast fed and                    exposure to helminths in developed societies has been
formula fed infants showed a difference in the quantity                    suggested to be a risk factor for CD. Other factors such
                                 [12]
of Bifidobacteria in the gut . Smoking cessation                           as stress, linked to exacerbation of IBD, may affect
changes the gut flora by increasing the proportion of                      immune function by altering gut permeability and non-
Firmicutes, reducing Proteobacteria and increasing                         steroidal anti-inflammatory drugs (NSAIDs) by non-
                                                                                                                       [24,25]
microbial diversity making the flora different from gut                    selective inhibition of cyclo-oxygenase            .
microbiota in IBD where there is an abundance of                               Dietary factors may affect gut immune function
                                                                                                                                        [26]
Proteobacteria and Actinobacteria, reduced Firmicutes                      directly in addition to their effect on microbiota .
                                              [10,13]
along with reduced microbial diversity               . These data          There has been a recent increase in interest in the
                                                                                                         [27]
suggest that an alteration in microbial composition                        role of vitamin D in CD . Our group and others have
of the intestine by environmental factors is one                           shown that vitamin D levels are reduced in patients
mechanism by which environmental factors increase                          with CD and levels correlate negatively with disease
                                                                                   [28]
susceptibility to IBD.                                                     activity . Data obtained mainly from animal studies
    Environmental factors may also directly act on                         have shown that vitamin D has immune regulating
                                                                                        [29]                                            +
the intestinal mucosa and alter immune function                            properties . This includes maintenance of CD8 T


                                                                    2                                                  Exhibit 204
            WJG|www.wjgnet.com                                      1089                           January 21, 2016|Volume 22|Issue 3|
       Case 2:20-cv-02470-WBS-JDP Document 8 Filed 12/29/20 Page 174 of 341
  Dutta AK et al . Environmental factors and IBD

cells in the quiescent stage, shifting the cytokine profile            most were white and generalisability across race,
to anti-inflammatory type and inhibition of epithelial                 gender and various socioeconomic strata was difficult.
                                                        [29]
cell apoptosis mediated by the vitamin D receptor .                    Some of the studies have made use of a population-
            [30]
Chen et al       have shown that TNF-α downregulates                   based registry to minimise referral bias and reflect
                                                                                                  [36]
the vitamin D receptor, which in turn may promote                      population characteristics . Finally, a number of
inflammation. A high fibre diet protects against IBD by                meta-analyses have been published on various risk
promoting the formation of short chain fatty acids like                factors and IBD and these represent a higher quality
butyrate, which are a source of energy for colonocytes                 of evidence. One must be cautious in interpreting the
                                   [31]
and by regulating T cell function . The Nurses Health                  results of a meta-analysis as inclusion of low quality
Study showed that soluble dietary fiber (fruits and                    studies and heterogeneity among studies may affect
vegetables) was associated with a reduced risk of                      the outcome.
    [31]
CD . The protective effect of fruits and vegetables
may be through their antioxidant properties and
                                        [32]
clearing of reactive oxygen species . Red meat has
                                                                       ENVIRONMENTAL FACTORS AND ONSET
been associated with increased risk of IBD. Linoleic acid              OF IBD
(long-chain omega-6 fatty acid) found in red meat and
                                                                       A large number of environmental factors have been
food oils is metabolized to arachidonic acid metabolites
                                                                       proposed to have a causative or protective effect on
which are involved in the production of inflammatory
                                                        [33]
                                                                       the onset of both CD and UC. Available evidence from
mediators such as leukotrienes and prostaglandins .
                                                                       many of these studies is summarised in Tables 1, 2
Higher consumption of fish oils made up of omega-3
                                                                       and 3. These tables have been grouped according
fatty acids (higher omega-3 to omega-6 fatty acid
                                                                       to the study design to keep the quality of evidence
ratio) has been shown to be protective in children with
    [32]
                                                                       in perspective. Table 1 includes meta-analysis, Table
CD . There is some evidence that phytochemicals,                       2 cohort studies and Table 3 summarises data from
such as curcumin found in turmeric, have antioxidant                   case-control studies.
and free radical scavenging properties which may limit
                                                     [34,35]
inflammation and help maintain remission in IBD             .
                                                                       Smoking
These data suggest that environmental factors play
                                                                       There is adequate evidence linking smoking with IBD.
a role in the pathogenesis of IBD by altering gut
                                                                       It has opposing effects on CD and UC. The meta-
microbiota and affecting gut immunity by numerous                                             [37]
                                                                       analysis by Mahid et al showed that current smoking
mechanisms.
                                                                       increases the risk of CD, but has a protective effect on
                                                                       the onset of UC. Interestingly, former smokers had an
INTERPRETING THE AVAILABLE                                             increased risk of developing UC. Data from the NHS
                                                                       cohort showed that both current and former smoking
EVIDENCE                                                                                                             [38]
                                                                       was associated with increased risk of CD . Unlike
There are a large number of publications exploring                     the result from meta-analysis, the study showed
the link between environmental factors and IBD.                        current smoking was not protective against UC, but
With the exception of smoking and appendectomy,                        former smoking was a risk factor. Population-based
the roles of other risk factors have been inconsistent                 case-control studies from New Zealand, Hungary and
and it is important to understand the type of study                    Sweden have also shown increased risk of CD and
                                                                                                            [39-41]
design when interpreting the results of these studies.                 decreased risk of UC with smoking           . The strong
Many of these are case-control studies which are                       data linking smoking to IBD suggests that prenatal
relatively easy to perform and require few resources.                  and childhood exposure to passive smoking may
However, an important limitation is the recall bias                    predispose to CD. However, a meta-analysis which
which affects the accuracy of ascertaining risk factors.               included 13 studies did not show any significant impact
Several prospective cohort studies have been carried                   of prenatal and childhood exposure to smoking on the
                                                                                                                      [42]
out and data obtained from them are more robust.                       occurrence of CD or protection against UC . Based
An important cohort study of note in this regard is the                on these data, there is a strong case to recommend
Nurses Health Study (NHS) Ⅰ and Ⅱ from the United                      smoking cessation to reduce the risk of CD.
       [31]
States . NHS Ⅰ was initiated in 1976 and included
121700 subjects and NHS Ⅱ was initiated in 1989                        Diet, vitamin D and breast feeding
and included 116000 subjects. Periodic assessment                      Western diet which is high in refined sugar and low
                                                                                                                              [26]
of factors such as smoking, oral contraceptive pills                   in fibre has been proposed as a risk factor for IBD .
(OCPs), alcohol and diet were carried out prospectively                Increasing consumption of western diet is considered
and occurrence of disease was noted. While this was                    a reason for the rising incidence of IBD in Asia. The
mainly initiated for the outcomes of cardiovascular                    NHS data on 170776 subjects showed that intake of
illness and cancer, a number of studies have been                      a median of 24.3 g of fibre per day reduced the risk
                                                                                            [31]
published on the role of these factors and IBD. The                    of CD by about 40% . Further analysis showed that
main limitation is that the subjects were women and                    this benefit was highest for soluble fibre in fruits, while


                                                                3                                              Exhibit 204
           WJG|www.wjgnet.com                                   1090                         January 21, 2016|Volume 22|Issue 3|
          Case 2:20-cv-02470-WBS-JDP Document 8 Filed 12/29/20 Page 175 of 341
                                                                                                     Dutta AK et al . Environmental factors and IBD


 Table 1 Environmental factors and onset of inflammatory bowel disease - meta-analyses

  Author                            Study setting                 Effect on CD                            Effect on UC                          Effect on IBD overall
  Soon et al[63], 2012       Urban living and risk of CD      IR (incident rate ratio,    IR (incident rate ratio, 1.17; 95%CI: 1.03-1.32)
                                        and UC                 1.42; 95%CI: 1.26-1.6)
  Luther et al[70], 2010    H. pylori infection and risk of                                                                                    DR (RR = 0.64; 95%CI:
                                  IBD, (23 studies)                                                                                                 0.54-0.75)
  Barclay et al[50], 2009      Breast feeding and early                 NA                                      NA                             DR (OR = 0.69; 95%CI:
                                onset IBD (7 studies)                                                                                               0.51-0.94)
  Jones et al[42], 2008     Prenatal or childhood passive               NA                                      NA
                             smoking and risk of IBD (13
                                        studies)
  Cornish et al[54], 2008      OCP and risk of IBD (14        IR (RR = 1.46 ; 95%CI:            IR (RR = 1.28 ; 95%CI: 1.06-1.54)
                                        studies)                     1.26-1.70)
  Mahid et al[37], 2007      Smoking and risk of IBD (13          IR with current         DR with current smoking (OR = 0.58; 95%CI:
                             studies related to UC and 9       smoking (OR = 1.76;                         0.45-0.75)
                                    related to CD)              95%CI: 1.40-2.22)         IR with former smoking (OR = 1.79; 95%CI:
                                                                                                           1.37-2.34)

IR: Increased risk; DR: Decreased risk; NA: No association; CD: Crohn’s disease; UC: Ulcerative colitis; RR: Relative risk; IBD: Inflammatory bowel disease;
OCP: Oral contraceptive pill.




 Table 2 Environmental factors and onset of inflammatory bowel disease - cohort studies

  Author                                                      Study subjects                                   Effect on CD                       Effect on UC
  Timm et al[76], 2014, Europe                         Population-based cohort                          DR with being born and living on livestock farm for first 5
                                                  10864 subjects from ECRHS1 cohort                                            yr of life
                                             Outcome - place of upbringing and risk of IBD
  Khalili et al[53], 2013, United States         146681 subjects from NHS Ⅰ and Ⅱ                      NA - Breastfeeding, low or     NA - Breastfeeding, low or
                                                  3373726 person-years of follow-up                    high birth weight, preterm     high birth weight, preterm
                                                  Outcome - risk of IBD in adulthood                               birth                         birth
  Ananthakrishnan et al[31], 2013,               170776 subjects from NHS Ⅰ and Ⅱ                       DR - Long term intake of        NA with dietary fibre
  United States                                   3317425 person-years of follow-up                   higher dietary fibre especially
                                              Outcome - diet and risk of IBD in adulthood                       from fruit
  Ananthakrishnan et al[84], 2013,               152461 subjects from NHS Ⅰ and Ⅱ                      IR with recent and baseline NA with recent and baseline
  United States                                   1787070 person-years of follow-up                       depressive symptoms           depressive symptoms
                                           Outcome - Depressive symptoms and risk of IBD
  Levi et al[75], 2013, Israel                   Cohort of 953684 Jewish adolescents                   IR with high socioeconomic status, western origin, male sex
                                          Outcome - sociodemographic factors and risk of IBD                     DR with four or more children in childhood
  Higuchi et al[38], 2012,                       229111 subjects from NHS Ⅰ and Ⅱ                       IR - Current smoker, former        NA - Current smoker
  United States                                  Outcome - Smoking and risk of IBD                                 smoker                   IR - Former smoker
  Ananthakrishnan et al[56], 2012,                   76795 subjects from NHS Ⅰ                           IR - frequent use of NSAID    IR - frequent use of NSAID
  United States                                   1295317 person-years of follow-up
                                         Outcome - NSAID and aspirin exposure and risk of IBD                NA - Aspirin                         NA - Aspirin
  Ananthakrishnan et al[48], 2012,                     72719 subjects from NHS                         DR - Higher predicted level           NA - Vitamin D level in
  United States                                   1492811 person-years of follow-up                      of plasma Vitamin D                         plasma
                                                 Outcome - Vitamin D and risk of IBD

1
 European Community Respiratory Health Survey. IR: Increased risk; DR: Decreased risk; NA: No association; CD: Crohn’s disease; UC: Ulcerative colitis;
RR: Relative risk; IBD: Inflammatory bowel disease; NSAID: Nonsteroidal anti-inflammatory drug; NHS: Nurses Health Study.



insoluble fibre from legumes, whole grains and cereals                                   included participants in the EPIC (European Prospective
did not affect the risk. Interestingly the amount and                                    Investigation into Cancer and Nutrition) study, to
type of fibre had no significant impact on the risk of                                   assess the link between dietary linoleic acid (source
    [31]
UC . A case-control study from Canada exploring                                          of arachidonic acid whose metabolites encourage
dietary pattern and risk of CD among subjects up to                                      inflammation) and UC. Dietary linoleic acid was found
20 years of age found a diet containing vegetables,                                      to be associated with an increased risk of developing
                                                                                                                                         [46]
fish, olive oil, fruit, grain and nuts was negatively                                    UC and the effect was greater with higher intake .
                     [43]
associated with CD . Another case-control study from                                         There has been increasing reports of vitamin D
                                                                                                                                              [27]
Denmark showed an increased risk of both CD and                                          deficiency among patients with IBD, especially CD .
UC in patients on a diet containing low fibre and high                                   While this may be a consequence of the disease,
        [44]
sugar . A study from our center showed that regular                                      vitamin D may also play a role in modulating gut
                                         [45]
fish consumption reduces the risk of CD . Tjonneland                                     immune function and have an effect on the onset
      [46]                                                                                      [47]
et al       performed a nested case-control study, which                                 of IBD . A prospective study of 72719 subjects in



                                                                                  4                                                             Exhibit 204
                WJG|www.wjgnet.com                                               1091                                 January 21, 2016|Volume 22|Issue 3|
        Case 2:20-cv-02470-WBS-JDP Document 8 Filed 12/29/20 Page 176 of 341
 Dutta AK et al . Environmental factors and IBD


Table 3 Environmental factors and onset of inflammatory bowel disease - case control studies

Author                            Study setting                            Effect on CD                                     Effect on UC
Ng et al[51], 2014,                 CD - 186               DR with breast feeding for > 12 mo, antibiotic DR with breast feeding for > 12 mo, antibiotic
Asia Pacific                                                 use, having dogs, daily tea intake, daily    use, daily tea and coffee intake, presence of hot
                                                                        physical activity                      water tap, flushing toilet in childhood
                                   UC - 256                                                                               IR with smoking
                                Controls - 940
                         Outcome - environmental risk
                               factors and IBD
Sood et al[64], 2014,              UC- 518                                                                    IR with owning a pet and stressful events
India                           Controls - 188                                                                DR with better toilet facilities and having
                                                                                                                            private bed
                         Outcome - environmental risk
                               factors and UC
Chu et al[62], 2013,               CD - 88                 DR - Helminth infection, shared housing, raw DR - Helminth infection, mixed race, smoking,
South Africa                                                           beef consumption                    shared housing, raw beef consumption
                                    UC - 63                   IR - Urban dwelling, parental tertiary           IR -parental tertiary education
                                                                            education
                                   Control - 219
                         Outcome - childhood risk factors
                                      and IBD
Jakobsen et al[114],                  CD - 59               IR with bedroom sharing, prior hospitalisation            IR with prior hospitalisation with
2013, Denmark                                                with gastrointestinal infection, family history     gastrointestinal infection, family history
                                      UC - 56                   DR with wholemeal bread consumption               DR with daily vegetable consumption
                                   Controls - 477
                          Outcome - environmental risk
                            factors and pediatric IBD
Hlavaty et al[52], 2013,              CD - 190                  IR with short duration of breast feeding,        IR with short duration of breast feeding,
Slovakia                              UC - 148              infrequent childhood sports activity, smoking, infrequent childhood sports activity, smaller
                                   Controls - 355            infrequent contact with animals in childhood                  family size in childhood
                          Outcome - environmental risk
                                  factors and IBD
Pugazhendhi et al[45],                CD - 200                          IR with safe drinking water
2012, India                        Controls - 200                DR with regular fish consumption and
                          Outcome - environmental risk                   presence of cattle in house
                                  factors and CD
Castiglione et al[115],               CD - 468               NA with any factors except IR with smoking NA with any factors except DR with smoking
2012, Italy                                                                  and appendectomy                                and appendectomy
                                      UC - 527
                                   Controls - 562
                          Outcome - environmental risk
                                  factors and CD
Hansen et al[44], 2011,               CD - 123                   DR with breast feeding, tonsillectomy,           DR with breast feeding, tonsillectomy,
Denmark                                                                                                                   appendectomy, smoking
                                      UC - 144                                                                IR with pertussis and polio vaccine, measles
                                                                                                                     infection, low fibre and high sugar
                                   Controls - 267
                          Outcome - environmental risk        IR with pertussis and polio vaccine, measles
                                  factors and IBD             infection, smoking, low fibre and high sugar
López-Serrano et al[61],     124 CD and 235 controls           IR - Living in urban area, high educational      IR - Living in urban area, high educational
2010, Spain                                                                   level, social status                            level, social status
                             146 UC and 278 controls            DR - Childhood respiratory infection and         DR - Childhood respiratory infection and
                                                                                gastroenteritis                   gastroenteritis, appendectomy, current
                                                                                                                                   smoking
                              Outcome - onset of IBD
Gearry et al[39], 2010,   Population-based case-control        IR with smoking, high social class at birth,    IR with high social class at birth, Caucasian
New Zealand                            study                                 Caucasian ethnicity                              ethnicity, migrant
                         CD - 638, UC - 653, Controls - 600       DR with breastfeeding and childhood        DR with smoking, breast feeding and childhood
                          Outcome - risk factors and IBD                       vegetable garden                                vegetable garden
Joseph et al[28], 2009,               CD - 34                          IR - lower levels of Vitamin D
India                               Controls - 34
                          Outcome - vitamin D and CD
Amre et al[32], 2007,                 CD - 130               DR - higher consumption of vegetables, fruit,
Canada                                                        fibre, fish, long chain omega three fatty acid
                                   Controls - 202
                         Outcome - diet and pediatric CD




                                                                           5                                                        Exhibit 204
              WJG|www.wjgnet.com                                          1092                               January 21, 2016|Volume 22|Issue 3|
          Case 2:20-cv-02470-WBS-JDP Document 8 Filed 12/29/20 Page 177 of 341
                                                                                             Dutta AK et al . Environmental factors and IBD

  Baron et al[116], 2005,             CD - 222                 IR - Family history, Breast feeding, BCG     IR - Family history, disease during pregnancy,
  France                                                             vaccination, history of eczema                        bedroom sharing
                                      UC - 60                    DR - Regular drinking of tap water                      DR- Appendectomy
                                 Matched controls
                            Outcome - pediatric onset IBD

IR: Increased risk; DR: Decreased risk; NA: No association; CD: Crohn’s disease; UC: Ulcerative colitis; RR: Relative risk; IBD: Inflammatory bowel disease.



the NHS cohort showed a protective role for a higher                              with CD. The association between OCPs and UC was
                                                                                                                                           [55]
predicted vitamin D level against the development                                 restricted to women with a history of smoking .
       [48]
of CD . A case-control study by our group in India,                               Although current evidence suggests that there is a
which included 34 patients with CD and 34 controls                                moderate association between exposure to OCPs and
found significantly lower levels of serum 25(OH)                                  the development of CD, no conclusions can be made
vitamin D in patients compared with controls (16.3                                regarding the use of OCPs and the risk of developing
                                                        [28]
± 10.8 ng/mL vs 22.8 ± 11.9 ng/mL, P < 0.05) .                                    IBD.
Disease severity was negatively correlated with                                        A study which explored the risk of IBD with NSAIDs
vitamin D levels. Lower duration of sunlight exposure                             and aspirin intake among 76795 subjects from the
with consequent vitamin D deficiency in northern                                  NHS Ⅰ cohort found an increased risk of developing
latitudes might be a factor contributing to the north-                            CD and UC among those who used NSAIDs for at least
south gradient of IBD, but this needs to be confirmed.                            15 d every month. No association between aspirin use
                                                                                                          [56]
In contrast to the above positive studies, a case-                                and IBD was found . Antibiotics, by affecting gut
control study from the United States failed to show a                             microbiota, may modulate gut immune response and
significant difference in the vitamin D levels between                            might be a risk factor for IBD. A nested case-control
                               [49]
IBD subjects and controls .                                                       study from Canada (2234 patients and 22346 controls)
    The data on breast feeding and onset of IBD are                               which assessed the risk of IBD with antibiotic use
                                                         [50]
conflicting. The meta-analysis by Barclay et al                                   (2-5 years pre-diagnosis) found a positive association
showed that breast feeding reduced the overall risk                               between antibiotic use and the risk of both CD and
                                                                                      [57]
of early onset IBD, but had no impact on the onset                                UC . In a case-control study involving 587 patients
of CD or UC separately. The recently published case-                              with CD, antibiotic use 2-5 years pre-diagnosis was
                                                                                                                                     [58]
control study from the Asia Pacific region which                                  found more often in patients than controls . Virta
                                                                                         [36]
included subjects from different Asian countries and                              et al , from Finland used the National Register to
Australia showed that breast feeding for more than a                              explore the link between antibiotics and risk of UC
                                              [51]
year reduced the risk of both CD and UC . The case-                               and CD. They found an increased risk of pediatric
control studies from Slovakia in 2013 and Denmark                                 CD, but no added risk for pediatric UC with the use
in 2011 also suggested that breast feeding may be                                 of antibiotics. The study also showed a stronger
            [44,52]
protective         . In contrast, data from 146681 subjects                       association of CD in boys and with the use of
                                                                                                   [36]
in the NHS cohort did not show any association                                    cephalosporins . Interestingly, a study from Asia
                                                        [53]
between breast feeding and onset of CD or UC .                                    Pacific showed a decreased risk of CD and UC with
                                                                                                    [51]
Interestingly, a study from France showed that breast                             antibiotic usage . Data on the association between
feeding may increase the risk of CD.                                              IBD and specific antibiotics are limited to the pediatric
    The evidence for benefits of high fibre and low fat                           literature. Penicillins, cephalosporins, and tetracyclines
diet, longer period of breast feeding and correcting                              have been linked with the development of CD, but the
                                                                                                                             [59,60]
vitamin D deficiency in preventing IBD is not conclusive.                         exact mechanism is not well understood            . Although
However, as some studies show that they may be                                    studies support a link between antibiotic exposure
beneficial and as they also have other health benefits, it                        and the onset of CD, causality has not been firmly
may be reasonable to encourage these interventions.                               established. However, prudent use of antibiotics is
                                                                                  good clinical practice. Interpreting the association of
Drugs                                                                             drugs with IBD is challenging due to the wide variety
Among the drugs available, OCPs, NSAIDs and                                       of antibiotics, NSAIDs and OCPs available as well as
antibiotics have often been linked to the onset and                               the difficulty in determining the magnitude, type of
course of IBD. The meta-analysis by Cornish et                                    exposure and duration of use of the drugs.
  [54]
al , which included 14 studies with a total of 75815
subjects showed an increased risk of CD with the use                              Hygiene
of OCPs and risk increased with longer duration of use.                           A number of studies have explored surrogate factors
There was also an increased risk of developing UC,                                associated with the “hygiene hypothesis” and the risk
but the effect was less than in CD. A large prospective                           of IBD. These include urban living, family size, toilet
cohort study involving 232452 women (NHS 1 and 2)                                 facilities, helminth infestation, drinking water facilities,
                                                                                     [21]
also showed that oral contraceptive use was associated                            etc . Most were case-control studies, and the results




                                                                            6                                                       Exhibit 204
                WJG|www.wjgnet.com                                         1093                               January 21, 2016|Volume 22|Issue 3|
        Case 2:20-cv-02470-WBS-JDP Document 8 Filed 12/29/20 Page 178 of 341
   Dutta AK et al . Environmental factors and IBD

from some of these studies are summarised in Table                          was an increased risk of early onset CD with exposure
3. While the results are quite variable, some studies                       to nitrogen dioxide and early onset UC after exposure
                                                                                                     [77]
showed urban living, high social status, high social                        to sulphur dioxide . The north-south gradient of
class and safe drinking water to be associated with                         IBD observed in some regions may be related to
an increased the risk of IBD
                                [39,45,61,62]
                                             . A meta-analysis              differences in climate. In a Norwegian cohort, Aamodt
                                                                                 [78]
which included 40 studies also showed a positive                            et al      studied the influence of temperature, altitude
association between urban living and both CD and                            and precipitation to assess the impact of latitude on
   [63]
UC . Pugazhendhi et al
                          [45]
                               from our center showed a                     the incidence of UC. Temperature had a negative
positive association between safe drinking water and                        association with UC, while the other factors had no
CD, but not with urban living. Various studies have                         significant effect. Others have shown an association
found that childhood respiratory and gastrointestinal                       between IBD and both childhood vaccines and physical
                                                                                     [44,52,79]
infection, childhood helminth infestation, pet exposure                     activity           . Thompson and colleagues were the first
and shared housing reduce the risk
                                             [61,62]
                                                    . In contrast,          to suggest that measles vaccination was associated
the Asia Pacific study which showed reduced asso­                           with a 3-fold increased risk of CD and UC compared
                                                                                                          [80]
ciation of UC with the presence of a hot water tap                          to unvaccinated controls . Subsequent studies have
                                                                                                                      [81,82]
and flushing toilet in childhood and the recent study                       not confirmed these findings                      . Available data
from Northern India which showed reduced risk                               provide no firm evidence to suggest that routine
of UC with better toilet facilities and a private bed                       vaccinations have an effect on the development of
refute the hygiene hypothesis
                                    [51,64]
                                           . Evidence for the               CD. Psychological factors have also been linked with
                                                                                                                 [83,84]
hygiene hypothesis is conflicting. The reasons may                          the onset and course of IBD                 . Data from 152461
be the inclusion of a wide variety of factors under this                    subjects in the NHS cohort showed an increased risk
category, lack of large prospective cohort studies,                         of CD with recent and baseline depression, but no
                                                                                                            [84]
presence of confounders or a true lack of association.                      significant impact on UC . Although a number of
                                                                            factors have been suggested to influence the onset of
                                                                            IBD, the data are inconsistent and conflicting.
Other factors
Several other factors such as appendectomy, infections,
air pollution, seasonal variation, physical activity,                       ENVIRONMENTAL FACTORS AND THE
vaccination, and psychological factors have been im­
plicated in the etiology of IBD. A large Swedish study                      COURSE OF IBD
showed reduced risk of UC in patients whose appendix                        The usual reasons for disease exacerbation in IBD are
was removed for inflammatory pathology before the                           natural history of the disease, non-compliance with
                    [65]
age of 20 years . Other studies have also shown that                        drugs and gastrointestinal infections; environmental
appendectomy was associated with decreased risk of                          factors may also influence the course of disease.
    [66,67]
UC         . Unlike in UC, some studies including a meta-                   Table 4 summarises data from some of the studies
analysis showed that appendectomy increases the risk                        evaluating environmental factors and the course of
of CD up to 5 years after surgery and thereafter the                        IBD.
                                                          [68,69]
risk falls to that seen in the general population                .              Smoking seems to have a definite, detrimental
As clinical symptoms of CD may be similar to acute                          effect on the course of CD. Several studies have
appendicitis, some of the association seen during                           shown an increased risk of flares, more active disease,
the initial time period after appendectomy may be                           increased hospitalisation rates, increased risk of
related to an erroneous diagnosis. Helicobacter pylori                      surgery and post-operative recurrence in patients
(H. pylori) infection was shown to have a protective                        with CD who are smokers compared with non-
                                                             [70]                    [85-87]
association with IBD in a meta-analysis of 23 studies .                     smokers         . Smoking also affects disease behaviour
It is unclear whether this is a reflection of overcrowding                  and is associated with a higher risk of penetrating
                                                                                                                              [88,89]
and low socioeconomic status associated with H.                             disease and extra-intestinal manifestations               .
pylori infection or an effect of this bacterium on gut                      There is a strong case for smoking cessation in CD
              [71]
immunity . On the other hand, a population-based                            as shown in an interventional study from France
cohort study from Denmark showed that past infection                        where patients who quit smoking had a reduced rate
                                                                                                                                 [90]
with Salmonella and Campylobacter was associated                            of disease exacerbations compared to smokers .
                                                    [72]
with an increased risk of both UC and CD . In the                           Based on these findings, smoking cessation should
past, Mycobacterium avium subspecies paratuberculosis                       be strongly encouraged in CD. A recent meta-analysis
was considered an etiological agent for CD, but recent                      of 20 studies on UC showed lower colectomy rates in
                                  [73,74]                                                      [91]
data does not support this               . Large cohort studies             active smokers . Another population-based cohort
have also shown a reduced incidence of IBD in subjects                      study which included 771 patients with UC from
with more siblings and those who lived on a farm with                       seven European countries and Israel found lower
                         [75,76]                                                                               [92]
livestock in childhood          . In a study from the United                relapse rates in current smokers . The reason for the
Kingdom, air pollution did not affect the overall onset                     differential effect of smoking on CD and UC is unclear.
of IBD; however, subset analysis showed that there                              Psychological factors have been proposed to have



                                                                     7                                                  Exhibit 204
            WJG|www.wjgnet.com                                       1094                           January 21, 2016|Volume 22|Issue 3|
          Case 2:20-cv-02470-WBS-JDP Document 8 Filed 12/29/20 Page 179 of 341
                                                                                                 Dutta AK et al . Environmental factors and IBD


 Table 4 Environmental factors and course of inflammatory bowel disease

  Author                                             Study setting                                     Effect on CD                         Effect on UC
  Ott et al[89], 2014, Germany                        Cohort study                                       IR of EIM                               NA
                                                         CD - 161
                                                          UC - 96
                                              Outcome - Smoking and EIM
  Feagins et al[101], 2014,                        Case-control study                     NA with NSAID, antibiotics, stress, smoking, infection and travel in
  United States                                     Active IBD - 166                                                  past 3 mo
                                                  IBD in remission - 68
                                           Outcome - triggers for flare of IBD
  Ananthakrishnan et al[97],     Multi-institutional cohort study, CD - 5405, UC - 5429        IR of surgery with psychiatric            NA of surgery with
  2013, United States            Outcome - psychiatric comorbidity and surgery and                      comorbidity                    psychiatric comorbidity
                                             hospitalisation in CD and UC
  Bernstein et al[93], 2010,                    Population-based cohort                                    IR of flare - High perceived stress
  Canada                                                 IBD - 704                              NA with flare - NSAID, antibiotics, non-enteric infection
                                             Outcome - risk factors for flare
                                                     Follow-up - 1 yr
  Packer et al[110], 2010                     Systematic review, 7 studies                Physical activity significantly increased quality of life and decreased
                                    Outcome - Physical activity and course of IBD                                     disease activity
  Bitton et al[95], 2008,                             Cohort study,                       IR with stress/avoidance coping, higher
  Canada                                   101 patients with CD in remission                 CRP, fistulising disease behaviour,
                                    Outcome - biopsychosocial factors and relapse              disease confined to the colon
                                                     Follow-up - 1 yr
  Takeuchi et al[25], 2006,                            Case series                                        IR of flare with non-selective NSAID
  United Kingdom                                         IBD - 209
                                          Outcome - risk of flare with NSAID
  Sandborn et al[100], 2006,              RCT - Celecoxib vs placebo for 2 wk                                                         No significant difference
  United States                                          UC - 222                                                                     between celecoxib (3%)
                                         Outcome - exacerbation during 2 wk                                                           and placebo group (4%)
  Persoons et al[96], 2005,                           Cohort study                         Major depressive disorder associated
  Belgium                                                CD - 100                          with reduced response to infliximab
                                 Outcome - major depressive disorder and response to
                                                        infliximab
  Cosnes et al[103], 1999,                            Cohort study                        NA between OCP use and disease flare
  France                                                 CD - 331
                                            Outcome - OCP and flare of CD
                                                 Follow-up -12 to 18 mo
  Cosnes et al[87], 1999,                             Cohort study                            IR of flare - Current smokers
  France                                                 CD - 622                          NA with flare - Obesity, dyslipidemia
                                                                                                and alcohol consumption
                                         Outcome - risk factors for flare of CD
                                                Follow-up -12 to 18 mo
  Boyko et al[117], 1998,           UC - 209, compared smokers with non-smokers                                                        DR of hospitalisation
  United States                          Outcome: Smoking and course of UC                                                            NA with colectomy rates

IR: Increased risk; DR: Decreased risk; NA: No association; CD: Crohn’s disease; EIM: Extraintestinal manifestation; IBD: Inflammatory bowel disease;
NSAID: Nonsteroidal anti-inflammatory drug; RCT: Randomised controlled trial, CRP: C reactive protein, OCP: Oral contraceptive pill.


                                                                                                              [97]
a greater role in influencing the course of IBD as                                   observed with UC . In contrast, a systematic review
compared to their etiological role. A large population-                              which included 12 studies showed a lack of convincing
based cohort study from Canada showed an increased                                   evidence that therapy of depression and anxiety alters
                                                                                                                 [98]
risk of flare in IBD patients with high perceived stress                             the disease course of IBD . Although the evidence for
                         [93]
at one year follow-up . A couple of other cohort                                     psychological factors influencing the course of IBD is
studies, one of which included patients with CD                                      not robust, it may be prudent to treat these patients to
and the other with UC, also showed that stress was                                   improve their quality of life.
                                                 [94,95]
associated with increased disease exacerbation          .A                               Drugs may also influence the course of IBD. Data
prospective observational study from Belgium showed                                  on NSAIDs as a trigger for disease relapse in IBD is
that major depressive disorder was a risk factor for                                 conflicting. Case reports and small series suggest
                                                                                                                                         [99]
failure to achieve remission with infliximab and for                                 that nonselective NSAIDS trigger disease relapse .
                                          [96]                                                                                 [25]
earlier relapse in patients with active CD . In addition                             In an uncontrolled study, Takeuchi et al , found an
to flares, psychiatric comorbidity may also affect                                   increased risk of flares in IBD patients taking non-
the risk of surgery. A multi-institutional cohort study                              selective NSAIDs, but not with selective COX-1 or
showed that psychiatric comorbidity increased the risk                               COX-2 inhibitors. A randomised controlled trial of
of surgery in patients with CD, but no association was                               celecoxib and placebo in UC did not show a significant



                                                                               8                                                         Exhibit 204
                WJG|www.wjgnet.com                                            1095                                   January 21, 2016|Volume 22|Issue 3|
        Case 2:20-cv-02470-WBS-JDP Document 8 Filed 12/29/20 Page 180 of 341
   Dutta AK et al . Environmental factors and IBD

                                                               [100]
difference in relapse rates between the two groups .                          significant role in the etiology of IBD and probably
The Canadian population-based cohort study and a                              on the disease course. While the evidence for some
recent study from the United States also showed no                            factors is strong, many factors require further
                                               [93,101]
impact of NSAIDs on disease flare                      . Although             supportive data. Interventional studies assessing
the evidence is weak, the American College of Gastro­                         the effects of modifying these risk factors on natural
enterology practice guidelines currently recognize                            history and patient outcomes are an important unmet
NSAID use, including the use of COX-2 inhibitors, as                          need.
                                                              [102]
a potential exacerbating factor for relapse of CD                  .
The role of antibiotics and OCPs in modulating disease
activity in IBD is unclear
                            [93,101,103]
                                        . A systematic review                 REFERENCES
of 10 RCTs involving 1160 patients showed that                                1    Ng SC. Epidemiology of inflammatory bowel disease: focus on
                                                                                   Asia. Best Pract Res Clin Gastroenterol 2014; 28: 363-372 [PMID:
antibiotics were more effective than placebo in inducing
                         [104]                                                     24913377 DOI: 10.1016/j.bpg.2014.04.003]
remission in active CD . Shortcomings of the study                            2    Ponder A, Long MD. A clinical review of recent findings in the
were moderate heterogeneity between studies and                                    epidemiology of inflammatory bowel disease. Clin Epidemiol
multiple antibiotics used either alone or in combination.                          2013; 5: 237-247 [PMID: 23922506 DOI: 10.2147/CLEP.S33961]
As multiple antibiotics were used in different studies,                       3    Loh G, Blaut M. Role of commensal gut bacteria in inflammatory
                                                                                   bowel diseases. Gut Microbes 2012; 3: 544-555 [PMID: 23060017
the data are difficult to interpret, and additional
                                                                                   DOI: 10.4161/gmic.22156]
studies are required to address the role of antibiotics in                    4    Ellinghaus D, Bethune J, Petersen BS, Franke A. The genetics
influencing the course of IBD. A systematic review that                            of Crohn’s disease and ulcerative colitis--status quo and beyond.
included 10 studies suggested that there is no risk of                             Scand J Gastroenterol 2015; 50: 13-23 [PMID: 25523552 DOI:
disease exacerbation in women with IBD who use oral                                10.3109/00365521.2014.990507]
                 [105]                                                        5    Jayanthi V, Probert CS, Pinder D, Wicks AC, Mayberry JF.
contraceptives .
                                                                                   Epidemiology of Crohn’s disease in Indian migrants and the
    Dietary factors have been suggested as triggers                                indigenous population in Leicestershire. Q J Med 1992; 82:
for disease flares. Data on this subject are limited                               125-138 [PMID: 1620813]
and confusing as patient surveys show heterogeneity                           6    Probert CS, Jayanthi V, Pinder D, Wicks AC, Mayberry JF.
regarding trigger foods
                              [106,107]
                                        . Fish oil which has                       Epidemiological study of ulcerative proctocolitis in Indian migrants
                                                                                   and the indigenous population of Leicestershire. Gut 1992; 33:
omega-3 fatty acid with anti-inflammatory properties                               687-693 [PMID: 1307684]
may be beneficial in maintaining remission in IBD.                            7    Ko Y, Butcher R, Leong RW. Epidemiological studies of migration
They may be of some utility in managing UC, but                                    and environmental risk factors in the inflammatory bowel diseases.
have not proven to be a substitute for conventional                                World J Gastroenterol 2014; 20: 1238-1247 [PMID: 24574798
drugs
       [108]
            . A prospective study of 191 patients with                             DOI: 10.3748/wjg.v20.i5.1238]
                                                                              8    Li X, Sundquist J, Hemminki K, Sundquist K. Risk of
UC, who were followed-up for one year, to determine                                inflammatory bowel disease in first- and second-generation
the effects of dietary factors on relapse, showed that                             immigrants in Sweden: a nationwide follow-up study. Inflamm
higher meat and alcohol consumption was associated                                 Bowel Dis 2011; 17: 1784-1791 [PMID: 21744434 DOI: 10.1002/
with an increased risk of relapse
                                             [109]
                                                   . The sulphur                   ibd.21535]
                                                                              9    Cosnes J. Smoking, physical activity, nutrition and lifestyle:
content in the food was proposed to be the likely
                                                                                   environmental factors and their impact on IBD. Dig Dis 2010; 28:
trigger.                                                                           411-417 [PMID: 20926865 DOI: 10.1159/000320395]
    Other factors such as air pollution, exposure to                          10   Kostic AD, Xavier RJ, Gevers D. The microbiome in
ultraviolet light and physical activity have also been                             inflammatory bowel disease: current status and the future ahead.
linked to the course of IBD. A systematic review of                                Gastroenterology 2014; 146: 1489-1499 [PMID: 24560869 DOI:
                                                                                   10.1053/j.gastro.2014.02.009]
seven studies found physical activity to be associated
                                                                              11   Pérez-Cobas AE, Gosalbes MJ, Friedrichs A, Knecht H, Artacho A,
with increased quality of life and decreased disease                               Eismann K, Otto W, Rojo D, Bargiela R, von Bergen M, Neulinger
                                         [110]                [111]
activity among patients with IBD . Cucino et al ,                                  SC, Däumer C, Heinsen FA, Latorre A, Barbas C, Seifert J, dos
found the manual work and farming were associated                                  Santos VM, Ott SJ, Ferrer M, Moya A. Gut microbiota disturbance
with decreased mortality in IBD. Low exposure to                                   during antibiotic therapy: a multi-omic approach. Gut 2013; 62:
                                                                                   1591-1601 [PMID: 23236009 DOI: 10.1136/gutjnl-2012-303184]
ultraviolet light has been associated with an increased
                                                                              12   Voreades N, Kozil A, Weir TL. Diet and the development of the
risk of hospitalisation and surgery among IBD pa­                                  human intestinal microbiome. Front Microbiol 2014; 5: 494 [PMID:
      [112]
tients . Exposure to pollutants in air was also shown                              25295033 DOI: 10.3389/fmicb.2014.00494]
to increase hospitalisation rates
                                           [113]
                                                 . Although the               13   Biedermann L, Zeitz J, Mwinyi J, Sutter-Minder E, Rehman
environmental factors have not been as extensively                                 A, Ott SJ, Steurer-Stey C, Frei A, Frei P, Scharl M, Loessner
                                                                                   MJ, Vavricka SR, Fried M, Schreiber S, Schuppler M, Rogler G.
evaluated with respect to their role on the course of                              Smoking cessation induces profound changes in the composition
IBD compared to their etiological role, there is modest                            of the intestinal microbiota in humans. PLoS One 2013; 8: e59260
evidence that some of these factors may influence the                              [PMID: 23516617 DOI: 10.1371/journal.pone.0059260]
course of illness.                                                            14   Johansen FE, Kaetzel CS. Regulation of the polymeric
                                                                                   immunoglobulin receptor and IgA transport: new advances in
                                                                                   environmental factors that stimulate pIgR expression and its role
                                                                                   in mucosal immunity. Mucosal Immunol 2011; 4: 598-602 [PMID:
CONCLUSION                                                                         21956244 DOI: 10.1038/mi.2011.37]
Data suggest that environmental factors play a                                15   Kellermayer R. Epigenetics and the developmental origins of



                                                                       9                                                       Exhibit 204
            WJG|www.wjgnet.com                                         1096                              January 21, 2016|Volume 22|Issue 3|
        Case 2:20-cv-02470-WBS-JDP Document 8 Filed 12/29/20 Page 181 of 341
                                                                                              Dutta AK et al . Environmental factors and IBD

     inflammatory bowel diseases. Can J Gastroenterol 2012; 26:                         fatty acids, vegetables, and fruits are associated with risk for Crohn’s
     909-915 [PMID: 23248794]                                                           disease in children. Am J Gastroenterol 2007; 102: 2016-2025 [PMID:
16   Mahmud N, Weir DG. The urban diet and Crohn’s disease: is there                    17617201 DOI: 10.1111/j.1572-0241.2007.01411.x]
     a relationship? Eur J Gastroenterol Hepatol 2001; 13: 93-95 [PMID:            33   Neuman MG, Nanau RM. Inflammatory bowel disease: role of
     11246627 DOI: 10.1097/00042737-200102000-00001]                                    diet, microbiota, life style. Transl Res 2012; 160: 29-44 [PMID:
17   Monteleone I, MacDonald TT, Pallone F, Monteleone G. The                           22687961 DOI: 10.1016/j.trsl.2011.09.001]
     aryl hydrocarbon receptor in inflammatory bowel disease:                      34   Baliga MS, Joseph N, Venkataranganna MV, Saxena A, Ponemone
     linking the environment to disease pathogenesis. Curr Opin                         V, Fayad R. Curcumin, an active component of turmeric in the
     Gastroenterol 2012; 28: 310-313 [PMID: 22450895 DOI: 10.1097/                      prevention and treatment of ulcerative colitis: preclinical and
     MOG.0b013e328352ad69]                                                              clinical observations. Food Funct 2012; 3: 1109-1117 [PMID:
18   Wang MH, Fiocchi C, Zhu X, Ripke S, Kamboh MI, Rebert                              22833299 DOI: 10.1039/c2fo30097d]
     N, Duerr RH, Achkar JP. Gene-gene and gene-environment                        35   Saxena A, Kaur K, Hegde S, Kalekhan FM, Baliga MS, Fayad R.
     interactions in ulcerative colitis. Hum Genet 2014; 133: 547-558                   Dietary agents and phytochemicals in the prevention and treatment
     [PMID: 24241240 DOI: 10.1007/s00439-013-1395-z]                                    of experimental ulcerative colitis. J Tradit Complement Med 2014;
19   Rogler G. Interaction between susceptibility and environment:                      4: 203-217 [PMID: 25379461 DOI: 10.4103/2225-4110.139111]
     examples from the digestive tract. Dig Dis 2011; 29: 136-143                  36   Virta L, Auvinen A, Helenius H, Huovinen P, Kolho KL. Association
     [PMID: 21734377 DOI: 10.1159/000323876]                                            of repeated exposure to antibiotics with the development of pediatric
20   Mu C, Yang Y, Zhu W. Crosstalk Between The Immune Receptors                        Crohn’s disease--a nationwide, register-based finnish case-control
     and Gut Microbiota. Curr Protein Pept Sci 2015; 16: 622-631                        study. Am J Epidemiol 2012; 175: 775-784 [PMID: 22366379 DOI:
     [PMID: 26122782 DOI: 10.2174/1389203716666150630134356]                            10.1093/aje/kwr400]
21   Koloski NA, Bret L, Radford-Smith G. Hygiene hypothesis in                    37   Mahid SS, Minor KS, Soto RE, Hornung CA, Galandiuk S.
     inflammatory bowel disease: a critical review of the literature.                   Smoking and inflammatory bowel disease: a meta-analysis.
     World J Gastroenterol 2008; 14: 165-173 [PMID: 18186549 DOI:                       Mayo Clin Proc 2006; 81: 1462-1471 [PMID: 17120402 DOI:
     10.3748/wjg.14.165]                                                                10.4065/81.11.1462]
22   Weinstock JV, Elliott DE. Helminths and the IBD hygiene                       38   Higuchi LM, Khalili H, Chan AT, Richter JM, Bousvaros A,
     hypothesis. Inflamm Bowel Dis 2009; 15: 128-133 [PMID:                             Fuchs CS. A prospective study of cigarette smoking and the risk of
     18680198 DOI: 10.1002/ibd.20633]                                                   inflammatory bowel disease in women. Am J Gastroenterol 2012;
23   Elliott DE, Weinstock JV. Helminth-host immunological                              107: 1399-1406 [PMID: 22777340 DOI: 10.1038/ajg.2012.196]
     interactions: prevention and control of immune-mediated diseases.             39   Gearry RB, Richardson AK, Frampton CM, Dodgshun AJ,
     Ann N Y Acad Sci 2012; 1247: 83-96 [PMID: 22239614 DOI:                            Barclay ML. Population-based cases control study of inflammatory
     10.1111/j.1749-6632.2011.06292.x]                                                  bowel disease risk factors. J Gastroenterol Hepatol 2010; 25:
24   Campos-Rodríguez R, Godínez-Victoria M, Abarca-Rojano E,                           325-333 [PMID: 20074146 DOI: 10.1111/j.1440-1746.2009.06140.
     Pacheco-Yépez J, Reyna-Garfias H, Barbosa-Cabrera RE, Drago-                       x]
     Serrano ME. Stress modulates intestinal secretory immunoglobulin              40   Lakatos PL, Vegh Z, Lovasz BD, David G, Pandur T, Erdelyi
     A. Front Integr Neurosci 2013; 7: 86 [PMID: 24348350 DOI:                          Z, Szita I, Mester G, Balogh M, Szipocs I, Molnar C, Komaromi
     10.3389/fnint.2013.00086]                                                          E, Golovics PA, Mandel M, Horvath A, Szathmari M, Kiss LS,
25   Takeuchi K, Smale S, Premchand P, Maiden L, Sherwood R,                            Lakatos L. Is current smoking still an important environmental
     Thjodleifsson B, Bjornsson E, Bjarnason I. Prevalence and                          factor in inflammatory bowel diseases? Results from a population-
     mechanism of nonsteroidal anti-inflammatory drug-induced                           based incident cohort. Inflamm Bowel Dis 2013; 19: 1010-1017
     clinical relapse in patients with inflammatory bowel disease. Clin                 [PMID: 23399739 DOI: 10.1097/MIB.0b013e3182802b3e]
     Gastroenterol Hepatol 2006; 4: 196-202 [PMID: 16469680 DOI:                   41   Lindberg E, Tysk C, Andersson K, Järnerot G. Smoking and
     10.1016/S1542-3565(05)00980-8]                                                     inflammatory bowel disease. A case control study. Gut 1988; 29:
26   Chapman-Kiddell CA, Davies PS, Gillen L, Radford-Smith GL.                         352-357 [PMID: 3356367]
     Role of diet in the development of inflammatory bowel disease.                42   Jones DT, Osterman MT, Bewtra M, Lewis JD. Passive
     Inflamm Bowel Dis 2010; 16: 137-151 [PMID: 19462428 DOI:                           smoking and inflammatory bowel disease: a meta-analysis. Am
     10.1002/ibd.20968]                                                                 J Gastroenterol 2008; 103: 2382-2393 [PMID: 18844625 DOI:
27   Mouli VP, Ananthakrishnan AN. Review article: vitamin D and                        10.1111/j.1572-0241.2008.01999.x]
     inflammatory bowel diseases. Aliment Pharmacol Ther 2014; 39:                 43   D’Souza S, Levy E, Mack D, Israel D, Lambrette P, Ghadirian P,
     125-136 [PMID: 24236989 DOI: 10.1111/apt.12553]                                    Deslandres C, Morgan K, Seidman EG, Amre DK. Dietary patterns
28   Joseph AJ, George B, Pulimood AB, Seshadri MS, Chacko A.                           and risk for Crohn’s disease in children. Inflamm Bowel Dis 2008;
     25 (OH) vitamin D level in Crohn’s disease: association with sun                   14: 367-373 [PMID: 18092347]
     exposure & amp; disease activity. Indian J Med Res 2009; 130:                 44   Hansen TS, Jess T, Vind I, Elkjaer M, Nielsen MF, Gamborg
     133-137 [PMID: 19797809]                                                           M, Munkholm P. Environmental factors in inflammatory bowel
29   Reich KM, Fedorak RN, Madsen K, Kroeker KI. Vitamin D                              disease: a case-control study based on a Danish inception cohort. J
     improves inflammatory bowel disease outcomes: basic science and                    Crohns Colitis 2011; 5: 577-584 [PMID: 22115378 DOI: 10.1016/
     clinical review. World J Gastroenterol 2014; 20: 4934-4947 [PMID:                  j.crohns.2011.05.010]
     24803805 DOI: 10.3748/wjg.v20.i17.4934]                                       45   Pugazhendhi S, Sahu MK, Subramanian V, Pulimood A,
30   Chen Y, Du J, Zhang Z, Liu T, Shi Y, Ge X, Li YC. MicroRNA-346                     Ramakrishna BS. Environmental factors associated with Crohn’s
     mediates tumor necrosis factor α-induced downregulation of gut                     disease in India. Indian J Gastroenterol 2011; 30: 264-269 [PMID:
     epithelial vitamin D receptor in inflammatory bowel diseases.                      22161539 DOI: 10.1007/s12664-011-0145-1]
     Inflamm Bowel Dis 2014; 20: 1910-1918 [PMID: 25192497 DOI:                    46   Tjonneland A, Overvad K, Bergmann MM, Nagel G, Linseisen
     10.1097/MIB.0000000000000158]                                                      J, Hallmans G, Palmqvist R, Sjodin H, Hagglund G, Berglund
31   Ananthakrishnan AN, Khalili H, Konijeti GG, Higuchi LM, de                         G, Lindgren S, Grip O, Palli D, Day NE, Khaw KT, Bingham
     Silva P, Korzenik JR, Fuchs CS, Willett WC, Richter JM, Chan AT.                   S, Riboli E, Kennedy H, Hart A. Linoleic acid, a dietary n-6
     A prospective study of long-term intake of dietary fiber and risk of               polyunsaturated fatty acid, and the aetiology of ulcerative colitis:
     Crohn’s disease and ulcerative colitis. Gastroenterology 2013; 145:                a nested case-control study within a European prospective cohort
     970-977 [PMID: 23912083 DOI: 10.1053/j.gastro.2013.07.050]                         study. Gut 2009; 58: 1606-1611 [PMID: 19628674 DOI: 10.1136/
32   Amre DK, D’Souza S, Morgan K, Seidman G, Lambrette P, Grimard                      gut.2008.169078]
     G, Israel D, Mack D, Ghadirian P, Deslandres C, Chotard V, Budai B,           47   O’Sullivan M. Vitamin D as a novel therapy in inflammatory
     Law L, Levy E, Seidman EG. Imbalances in dietary consumption of                    bowel disease: new hope or false dawn? Proc Nutr Soc 2015; 74:



                                                                        10                                                            Exhibit 204
             WJG|www.wjgnet.com                                             1097                               January 21, 2016|Volume 22|Issue 3|
         Case 2:20-cv-02470-WBS-JDP Document 8 Filed 12/29/20 Page 182 of 341
     Dutta AK et al . Environmental factors and IBD

      5-12 [PMID: 25490986 DOI: 10.1017/S0029665114001621]                                against inflammatory bowel disease: a case control study in South
48    Ananthakrishnan AN, Khalili H, Higuchi LM, Bao Y, Korzenik                          Africa. Inflamm Bowel Dis 2013; 19: 614-620 [PMID: 23380935
      JR, Giovannucci EL, Richter JM, Fuchs CS, Chan AT. Higher                           DOI: 10.1097/MIB.0b013e31827f27f4]
      predicted vitamin D status is associated with reduced risk of Crohn’           63   Soon IS, Molodecky NA, Rabi DM, Ghali WA, Barkema HW,
      s disease. Gastroenterology 2012; 142: 482-489 [PMID: 22155183                      Kaplan GG. The relationship between urban environment and
      DOI: 10.1053/j.gastro.2011.11.040]                                                  the inflammatory bowel diseases: a systematic review and meta-
49    Veit LE, Maranda L, Fong J, Nwosu BU. The vitamin D status in                       analysis. BMC Gastroenterol 2012; 12: 51 [PMID: 22624994 DOI:
      inflammatory bowel disease. PLoS One 2014; 9: e101583 [PMID:                        10.1186/1471-230X-12-51]
      24992465 DOI: 10.1371/journal.pone.0101583]                                    64   Sood A, Amre D, Midha V, Sharma S, Sood N, Thara A, Bansal
50    Barclay AR, Russell RK, Wilson ML, Gilmour WH, Satsangi                             M, Juyal G, Thelma BK, Seidman E. Low hygiene and exposure
      J, Wilson DC. Systematic review: the role of breastfeeding in                       to infections may be associated with increased risk for ulcerative
      the development of pediatric inflammatory bowel disease. J                          colitis in a North Indian population. Ann Gastroenterol 2014; 27:
      Pediatr 2009; 155: 421-426 [PMID: 19464699 DOI: 10.1016/                            219-223 [PMID: 24976449]
      j.jpeds.2009.03.017]                                                           65   Andersson RE, Olaison G, Tysk C, Ekbom A. Appendectomy
51    N g S C , Ta n g W, L e o n g RW, C h e n M , K o Y, S t u d d C ,                  and protection against ulcerative colitis. N Engl J Med 2001; 344:
      Niewiadomski O, Bell S, Kamm MA, de Silva HJ, Kasturiratne                          808-814 [PMID: 11248156 DOI: 10.1056/NEJM200103153441104]
      A, Senanayake YU, Ooi CJ, Ling KL, Ong D, Goh KL, Hilmi I,                     66   Radford-Smith GL, Edwards JE, Purdie DM, Pandeya N, Watson
      Ouyang Q, Wang YF, Hu P, Zhu Z, Zeng Z, Wu K, Wang X, Xia                           M, Martin NG, Green A, Newman B, Florin TH. Protective role
      B, Li J, Pisespongsa P, Manatsathit S, Aniwan S, Simadibrata M,                     of appendicectomy on onset and severity of ulcerative colitis and
      Abdullah M, Tsang SW, Wong TC, Hui AJ, Chow CM, Yu HH, Li                           Crohn’s disease. Gut 2002; 51: 808-813 [PMID: 12427781 DOI:
      MF, Ng KK, Ching J, Wu JC, Chan FK, Sung JJ. Environmental                          10.1136/gut.51.6.808]
      risk factors in inflammatory bowel disease: a population-based                 67   Rutgeerts P, D’Haens G, Hiele M, Geboes K, Vantrappen G.
      case-control study in Asia-Pacific. Gut 2015; 64: 1063-1071 [PMID:                  Appendectomy protects against ulcerative colitis. Gastroenterology
      25217388 DOI: 10.1136/gutjnl-2014-307410]                                           1994; 106: 1251-1253 [PMID: 8174886]
52    Hlavaty T, Toth J, Koller T, Krajcovicova A, Oravcova S,                       68   Kaplan GG, Jackson T, Sands BE, Frisch M, Andersson RE,
      Zelinkova Z, Huorka M. Smoking, breastfeeding, physical                             Korzenik J. The risk of developing Crohn’s disease after an
      inactivity, contact with animals, and size of the family influence                  appendectomy: a meta-analysis. Am J Gastroenterol 2008; 103:
      the risk of inflammatory bowel disease: A Slovak case-control                       2925-2931 [PMID: 18775018 DOI: 10.1111/j.1572-0241.2008.02118.
      study. United European Gastroenterol J 2013; 1: 109-119 [PMID:                      x]
      24917948 DOI: 10.1177/2050640613478011]                                        69   Kaplan GG, Pedersen BV, Andersson RE, Sands BE, Korzenik
53    Khalili H, Ananthakrishnan AN, Higuchi LM, Richter JM, Fuchs                        J, Frisch M. The risk of developing Crohn’s disease after an
      CS, Chan AT. Early life factors and risk of inflammatory bowel                      appendectomy: a population-based cohort study in Sweden and
      disease in adulthood. Inflamm Bowel Dis 2013; 19: 542-547 [PMID:                    Denmark. Gut 2007; 56: 1387-1392 [PMID: 17494106 DOI:
      23429446 DOI: 10.1097/MIB.0b013e31828132f8]                                         10.1136/gut.2007.121467]
54    Cornish JA, Tan E, Simillis C, Clark SK, Teare J, Tekkis PP. The               70   Luther J, Dave M, Higgins PD, Kao JY. Association between
      risk of oral contraceptives in the etiology of inflammatory bowel                   Helicobacter pylori infection and inflammatory bowel disease:
      disease: a meta-analysis. Am J Gastroenterol 2008; 103: 2394-2400                   a meta-analysis and systematic review of the literature. Inflamm
      [PMID: 18684177 DOI: 10.1111/j.1572-0241.2008.02064.x]                              Bowel Dis 2010; 16: 1077-1084 [PMID: 19760778 DOI: 10.1002/
55    Khalili H, Higuchi LM, Ananthakrishnan AN, Richter JM,                              ibd.21116]
      Feskanich D, Fuchs CS, Chan AT. Oral contraceptives, reproductive              71   Owyang SY, Luther J, Owyang CC, Zhang M, Kao JY.
      factors and risk of inflammatory bowel disease. Gut 2013; 62:                       Helicobacter pylori DNA’s anti-inflammatory effect on experimental
      1153-1159 [PMID: 22619368 DOI: 10.1136/gutjnl-2012-302362]                          colitis. Gut Microbes 2012; 3: 168-171 [PMID: 22356863 DOI:
56    Ananthakrishnan AN, Higuchi LM, Huang ES, Khalili H, Richter                        10.4161/gmic.19181]
      JM, Fuchs CS, Chan AT. Aspirin, nonsteroidal anti-inflammatory                 72   Gradel KO, Nielsen HL, Schønheyder HC, Ejlertsen T, Kristensen
      drug use, and risk for Crohn disease and ulcerative colitis: a cohort               B, Nielsen H. Increased short- and long-term risk of inflammatory
      study. Ann Intern Med 2012; 156: 350-359 [PMID: 22393130 DOI:                       bowel disease after salmonella or campylobacter gastroenteritis.
      10.7326/0003-4819-156-5-201203060-00007]                                            Gastroenterology 2009; 137: 495-501 [PMID: 19361507 DOI:
57    Shaw SY, Blanchard JF, Bernstein CN. Association between                            10.1053/j.gastro.2009.04.001]
      the use of antibiotics and new diagnoses of Crohn’s disease and                73   Jones PH, Farver TB, Beaman B, Cetinkaya B, Morgan KL.
      ulcerative colitis. Am J Gastroenterol 2011; 106: 2133-2142 [PMID:                  Crohn’s disease in people exposed to clinical cases of bovine
      21912437 DOI: 10.1038/ajg.2011.304]                                                 paratuberculosis. Epidemiol Infect 2006; 134: 49-56 [PMID:
58    Card T, Logan RF, Rodrigues LC, Wheeler JG. Antibiotic use and                      16409650 DOI: 10.1017/S0950268805004681]
      the development of Crohn’s disease. Gut 2004; 53: 246-250 [PMID:               74   Qual DA, Kaneene JB, Varty TJ, Miller R, Thoen CO. Lack
      14724158 DOI: 10.1136/gut.2003.025239]                                              of association between the occurrence of Crohn’s disease and
59    Margolis DJ, Fanelli M, Hoffstad O, Lewis JD. Potential                             occupational exposure to dairy and beef cattle herds infected with
      association between the oral tetracycline class of antimicrobials                   Mycobacterium avium subspecies paratuberculosis. J Dairy Sci 2010;
      used to treat acne and inflammatory bowel disease. Am J                             93: 2371-2376 [PMID: 20494145 DOI: 10.3168/jds.2009-2344]
      Gastroenterol 2010; 105: 2610-2616 [PMID: 20700115 DOI:                        75   Levi Z, Shamiss A, Fraser GM, Furman M, Derazne E, Tzur
      10.1038/ajg.2010.303]                                                               D, Gordon B, Welinsky S, Gingold Belfer R, Afek A. The
60    Hviid A, Svanström H, Frisch M. Antibiotic use and inflammatory                     increasing prevalence of inflammatory bowel diseases among
      bowel diseases in childhood. Gut 2011; 60: 49-54 [PMID:                             Jewish adolescents and the sociodemographic factors associated
      20966024 DOI: 10.1136/gut.2010.219683]                                              with diagnosis. Inflamm Bowel Dis 2013; 19: 1867-1871 [PMID:
61    López-Serrano P, Pérez-Calle JL, Pérez-Fernández MT,                                23665967 DOI: 10.1097/MIB.0b013e31828a3797]
      Fernández-Font JM, Boixeda de Miguel D, Fernández-Rodríguez                    76   Timm S, Svanes C, Janson C, Sigsgaard T, Johannessen A,
      CM. Environmental risk factors in inflammatory bowel diseases.                      Gislason T, Jogi R, Omenaas E, Forsberg B, Torén K, Holm M,
      Investigating the hygiene hypothesis: a Spanish case-control study.                 Bråbäck L, Schlünssen V. Place of upbringing in early childhood as
      Scand J Gastroenterol 2010; 45: 1464-1471 [PMID: 20704469                           related to inflammatory bowel diseases in adulthood: a population-
      DOI: 10.3109/00365521.2010.510575]                                                  based cohort study in Northern Europe. Eur J Epidemiol 2014; 29:
62    Chu KM, Watermeyer G, Shelly L, Janssen J, May TD, Brink                            429-437 [PMID: 24916994 DOI: 10.1007/s10654-014-9922-3]
      K, Benefeld G, Li X. Childhood helminth exposure is protective                 77   Kaplan GG, Hubbard J, Korzenik J, Sands BE, Panaccione R,



                                                                          11                                                        Exhibit 204
              WJG|www.wjgnet.com                                              1098                             January 21, 2016|Volume 22|Issue 3|
        Case 2:20-cv-02470-WBS-JDP Document 8 Filed 12/29/20 Page 183 of 341
                                                                                                  Dutta AK et al . Environmental factors and IBD

     Ghosh S, Wheeler AJ, Villeneuve PJ. The inflammatory bowel                            predict 10-yr disease recurrence in a European-wide population-
     diseases and ambient air pollution: a novel association. Am J                         based cohort. Am J Gastroenterol 2007; 102: 1692-1701 [PMID:
     Gastroenterol 2010; 105: 2412-2419 [PMID: 20588264 DOI:                               17555460]
     10.1038/ajg.2010.252]                                                           93    Bernstein CN, Singh S, Graff LA, Walker JR, Miller N, Cheang M.
78   Aamodt G, Bengtson MB, Vatn MH. Can temperature explain the                           A prospective population-based study of triggers of symptomatic
     latitudinal gradient of ulcerative colitis? Cohort of Norway. BMC                     flares in IBD. Am J Gastroenterol 2010; 105: 1994-2002 [PMID:
     Public Health 2013; 13: 530 [PMID: 23724802 DOI: 10.1186/147                          20372115 DOI: 10.1038/ajg.2010.140]
     1-2458-13-530]                                                                  94    Levenstein S, Prantera C, Varvo V, Scribano ML, Andreoli A,
79   Sonnenberg A. Occupational distribution of inflammatory bowel                         Luzi C, Arcà M, Berto E, Milite G, Marcheggiano A. Stress and
     disease among German employees. Gut 1990; 31: 1037-1040                               exacerbation in ulcerative colitis: a prospective study of patients
     [PMID: 2210450]                                                                       enrolled in remission. Am J Gastroenterol 2000; 95: 1213-1220
80   Thompson NP, Montgomery SM, Pounder RE, Wakefield AJ. Is                              [PMID: 10811330 DOI: 10.1111/j.1572-0241.2000.02012.x]
     measles vaccination a risk factor for inflammatory bowel disease?               95    Bitton A, Dobkin PL, Edwardes MD, Sewitch MJ, Meddings
     Lancet 1995; 345: 1071-1074 [PMID: 7715338]                                           JB, Rawal S, Cohen A, Vermeire S, Dufresne L, Franchimont D,
81   Morris DL, Montgomery SM, Thompson NP, Ebrahim S, Pounder                             Wild GE. Predicting relapse in Crohn’s disease: a biopsychosocial
     RE, Wakefield AJ. Measles vaccination and inflammatory bowel                          model. Gut 2008; 57: 1386-1392 [PMID: 18390994 DOI: 10.1136/
     disease: a national British Cohort Study. Am J Gastroenterol 2000; 95:                gut.2007.134817]
     3507-3512 [PMID: 11151885 DOI: 10.1111/j.1572-0241.2000.03288.                  96    P e r s o o n s P , Ve r m e i r e S , D e m y t t e n a e r e K , F i s c hler B,
     x]                                                                                    Vandenberghe J, Van Oudenhove L, Pierik M, Hlavaty T, Van
82   Davis RL, Kramarz P, Bohlke K, Benson P, Thompson RS,                                 Assche G, Noman M, Rutgeerts P. The impact of major depressive
     Mullooly J, Black S, Shinefield H, Lewis E, Ward J, Marcy SM,                         disorder on the short- and long-term outcome of Crohn’s disease
     Eriksen E, Destefano F, Chen R. Measles-mumps-rubella and                             treatment with infliximab. Aliment Pharmacol Ther 2005; 22:
     other measles-containing vaccines do not increase the risk for                        101-110 [PMID: 16011668 DOI: 10.1111/j.1365-2036.2005.02535.
     inflammatory bowel disease: a case-control study from the Vaccine                     x]
     Safety Datalink project. Arch Pediatr Adolesc Med 2001; 155:                    97    Ananthakrishnan AN, Gainer VS, Perez RG, Cai T, Cheng
     354-359 [PMID: 11231801 DOI: 10.1001/archpedi.155.3.354]                              SC, Savova G, Chen P, Szolovits P, Xia Z, De Jager PL, Shaw
83   Lerebours E, Gower-Rousseau C, Merle V, Brazier F, Debeugny                           SY, Churchill S, Karlson EW, Kohane I, Perlis RH, Plenge RM,
     S, Marti R, Salomez JL, Hellot MF, Dupas JL, Colombel JF, Cortot                      Murphy SN, Liao KP. Psychiatric co-morbidity is associated with
     A, Benichou J. Stressful life events as a risk factor for inflammatory                increased risk of surgery in Crohn’s disease. Aliment Pharmacol
     bowel disease onset: A population-based case-control study. Am J                      Ther 2013; 37: 445-454 [PMID: 23289600 DOI: 10.1111/apt.12195]
     Gastroenterol 2007; 102: 122-131 [PMID: 17100973 DOI: 10.1111/                  98    Mikocka-Walus AA, Turnbull DA, Moulding NT, Wilson IG,
     j.1572-0241.2006.00931.x]                                                             Andrews JM, Holtmann GJ. Antidepressants and inflammatory
84   Ananthakrishnan AN, Khalili H, Pan A, Higuchi LM, de Silva P,                         bowel disease: a systematic review. Clin Pract Epidemiol Ment
     Richter JM, Fuchs CS, Chan AT. Association between depressive                         Health 2006; 2: 24 [PMID: 16984660]
     symptoms and incidence of Crohn’s disease and ulcerative colitis:               99    Felder JB, Korelitz BI, Rajapakse R, Schwarz S, Horatagis AP, Gleim
     results from the Nurses’ Health Study. Clin Gastroenterol Hepatol                     G. Effects of nonsteroidal antiinflammatory drugs on inflammatory
     2013; 11: 57-62 [PMID: 22944733 DOI: 10.1016/j.cgh.2012.08.032]                       bowel disease: a case-control study. Am J Gastroenterol 2000; 95:
85   Seksik P, Nion-Larmurier I, Sokol H, Beaugerie L, Cosnes J.                           1949-1954 [PMID: 10950041 DOI: 10.1111/j.1572-0241.2000.02262.
     Effects of light smoking consumption on the clinical course of                        x]
     Crohn’s disease. Inflamm Bowel Dis 2009; 15: 734-741 [PMID:                     100   Sandborn WJ, Stenson WF, Brynskov J, Lorenz RG, Steidle
     19067428 DOI: 10.1002/ibd.20828]                                                      GM, Robbins JL, Kent JD, Bloom BJ. Safety of celecoxib in
86   Breuer-Katschinski BD, Holländer N, Goebell H. Effect of cigarette                    patients with ulcerative colitis in remission: a randomized, placebo-
     smoking on the course of Crohn’s disease. Eur J Gastroenterol                         controlled, pilot study. Clin Gastroenterol Hepatol 2006; 4: 203-211
     Hepatol 1996; 8: 225-228 [PMID: 8724021]                                              [PMID: 16469681 DOI: 10.1016/j.cgh.2005.12.002]
87   Cosnes J, Carbonnel F, Carrat F, Beaugerie L, Cattan S, Gendre J.               101   Feagins LA, Iqbal R, Spechler SJ. Case-control study of
     Effects of current and former cigarette smoking on the clinical course                factors that trigger inflammatory bowel disease flares. World
     of Crohn’s disease. Aliment Pharmacol Ther 1999; 13: 1403-1411                        J Gastroenterol 2014; 20: 4329-4334 [PMID: 24764669 DOI:
     [PMID: 10571595 DOI: 10.1046/j.1365-2036.1999.00630.x]                                10.3748/wjg.v20.i15.4329]
88   Louis E, Michel V, Hugot JP, Reenaers C, Fontaine F, Delforge M,                102   Lichtenstein GR, Hanauer SB, Sandborn WJ. Management of
     El Yafi F, Colombel JF, Belaiche J. Early development of stricturing                  Crohn’s disease in adults. Am J Gastroenterol 2009; 104: 465-483;
     or penetrating pattern in Crohn’s disease is influenced by disease                    quiz 464, 484 [PMID: 19174807 DOI: 10.1038/ajg.2008.168]
     location, number of flares, and smoking but not by NOD2/CARD15                  103   Cosnes J, Carbonnel F, Carrat F, Beaugerie L, Gendre JP. Oral
     genotype. Gut 2003; 52: 552-557 [PMID: 12631668 DOI: 10.1136/                         contraceptive use and the clinical course of Crohn’s disease: a
     gut.52.4.552]                                                                         prospective cohort study. Gut 1999; 45: 218-222 [PMID: 10403733
89   Ott C, Takses A, Obermeier F, Schnoy E, Müller M. Smoking                             DOI: 10.1136/gut.45.2.218]
     increases the risk of extraintestinal manifestations in Crohn’s                 104   Khan KJ, Ullman TA, Ford AC, Abreu MT, Abadir A, Marshall JK,
     disease. World J Gastroenterol 2014; 20: 12269-12276 [PMID:                           Talley NJ, Moayyedi P. Antibiotic therapy in inflammatory bowel
     25232261 DOI: 10.3748/wjg.v20.i34.12269]                                              disease: a systematic review and meta-analysis. Am J Gastroenterol
90   Cosnes J, Beaugerie L, Carbonnel F, Gendre JP. Smoking                                2011; 106: 661-673 [PMID: 21407187 DOI: 10.1038/ajg.2011.72]
     cessation and the course of Crohn’s disease: an intervention study.             105   Zapata LB, Paulen ME, Cansino C, Marchbanks PA, Curtis
     Gastroenterology 2001; 120: 1093-1099 [PMID: 11266373 DOI:                            KM. Contraceptive use among women with inflammatory bowel
     10.1053/gast.2001.23231]                                                              disease: A systematic review. Contraception 2010; 82: 72-85
91   Dias CC, Rodrigues PP, da Costa-Pereira A, Magro F. Clinical                          [PMID: 20682145 DOI: 10.1016/j.contraception.2010.02.012]
     predictors of colectomy in patients with ulcerative colitis:                    106   Cohen AB, Lee D, Long MD, Kappelman MD, Martin CF, Sandler
     systematic review and meta-analysis of cohort studies. J Crohns                       RS, Lewis JD. Dietary patterns and self-reported associations of diet
     Colitis 2015; 9: 156-163 [PMID: 25518058 DOI: 10.1093/ecco-                           with symptoms of inflammatory bowel disease. Dig Dis Sci 2013; 58:
     jcc/jju016]                                                                           1322-1328 [PMID: 22923336 DOI: 10.1007/s10620-012-2373-3]
92   Höie O, Wolters F, Riis L, Aamodt G, Solberg C, Bernklev T,                     107   Zallot C, Quilliot D, Chevaux JB, Peyrin-Biroulet C, Guéant-
     Odes S, Mouzas IA, Beltrami M, Langholz E, Stockbrügger R,                            Rodriguez RM, Freling E, Collet-Fenetrier B, Williet N, Ziegler
     Vatn M, Moum B. Ulcerative colitis: patient characteristics may                       O, Bigard MA, Guéant JL, Peyrin-Biroulet L. Dietary beliefs and



                                                                          12                                                                    Exhibit 204
             WJG|www.wjgnet.com                                               1099                                   January 21, 2016|Volume 22|Issue 3|
          Case 2:20-cv-02470-WBS-JDP Document 8 Filed 12/29/20 Page 184 of 341
      Dutta AK et al . Environmental factors and IBD

       behavior among inflammatory bowel disease patients. Inflamm                      24943863 DOI: 10.1111/apt.12845]
       Bowel Dis 2013; 19: 66-72 [PMID: 22467242 DOI: 10.1002/                      113 Ananthakrishnan AN, McGinley EL, Binion DG, Saeian
       ibd.22965]                                                                       K. Ambient air pollution correlates with hospitalizations for
108    Dziechciarz P, Horvath A, Shamir R, Szajewska H. Meta-analysis:                  inflammatory bowel disease: an ecologic analysis. Inflamm Bowel
       enteral nutrition in active Crohn’s disease in children. Aliment                 Dis 2011; 17: 1138-1145 [PMID: 20806342 DOI: 10.1002/ibd.21455]
       Pharmacol Ther 2007; 26: 795-806 [PMID: 17767463 DOI:                        114 Jakobsen C, Paerregaard A, Munkholm P, Wewer V. Environ­
       10.1111/j.1365-2036.2007.03431.x]                                                mental factors and risk of developing paediatric inflammatory bowel
109    Jowett SL, Seal CJ, Pearce MS, Phillips E, Gregory W, Barton                     disease -- a population based study 2007-2009. J Crohns Colitis 2013;
       JR, Welfare MR. Influence of dietary factors on the clinical course              7: 79-88 [PMID: 22748696 DOI: 10.1016/j.crohns.2012.05.024]
       of ulcerative colitis: a prospective cohort study. Gut 2004; 53:             115 Castiglione F, Diaferia M, Morace F, Labianca O, Meucci C,
       1479-1484 [PMID: 15361498 DOI: 10.1136/gut.2003.024828]                          Cuomo A, Panarese A, Romano M, Sorrentini I, D’Onofrio C,
110    Packer N, Hoffman-Goetz L, Ward G. Does physical activity                        Caporaso N, Rispo A. Risk factors for inflammatory bowel diseases
       affect quality of life, disease symptoms and immune measures in                  according to the “hygiene hypothesis”: a case-control, multi-
       patients with inflammatory bowel disease? A systematic review. J                 centre, prospective study in Southern Italy. J Crohns Colitis 2012; 6:
       Sports Med Phys Fitness 2010; 50: 1-18 [PMID: 20308966]                          324-329 [PMID: 22405169 DOI: 10.1016/j.crohns.2011.09.003]
111    Cucino C, Sonnenberg A. Occupational mortality from                          116 Baron S, Turck D, Leplat C, Merle V, Gower-Rousseau C, Marti R,
       inflammatory bowel disease in the United States 1991-1996. Am                    Yzet T, Lerebours E, Dupas JL, Debeugny S, Salomez JL, Cortot A,
       J Gastroenterol 2001; 96: 1101-1105 [PMID: 11316154 DOI:                         Colombel JF. Environmental risk factors in paediatric inflammatory
       10.1016/S0002-9270(01)02310-3]                                                   bowel diseases: a population based case control study. Gut 2005;
112    Limketkai BN, Bayless TM, Brant SR, Hutfless SM. Lower                           54: 357-363 [PMID: 15710983 DOI: 10.1136/gut.2004.054353]
       regional and temporal ultraviolet exposure is associated with                117 Boyko EJ, Perera DR, Koepsell TD, Keane EM, Inui TS. Effects
       increased rates and severity of inflammatory bowel disease                       of cigarette smoking on the clinical course of ulcerative colitis.
       hospitalisation. Aliment Pharmacol Ther 2014; 40: 508-517 [PMID:                 Scand J Gastroenterol 1988; 23: 1147-1152 [PMID: 3247593]

                                                                                                      P- Reviewer: Block M, Sollano JDD S- Editor: Yu J
                                                                                                               L- Editor: Webster JR E- Editor: Liu XM




                                                                         13                                                           Exhibit 204
               WJG|www.wjgnet.com                                            1100                              January 21, 2016|Volume 22|Issue 3|
Case 2:20-cv-02470-WBS-JDP Document 8 Filed 12/29/20 Page 185 of 341




          Published by Baishideng Publishing Group Inc
           8226 Regency Drive, Pleasanton, CA 94588, USA
                     Telephone: +1-925-223-8242
                         Fax: +1-925-223-8243
                    E-mail: bpgoffice@wjgnet.com
        Help Desk: http://www.wjgnet.com/esps/helpdesk.aspx
                       http://www.wjgnet.com




                                                                  I S S N 1 0  0 7  -   9  3 2  7
                                                                                            03


                                                              9 7 7 10  0 7   9 3 2 0 45
                                 14                                 Exhibit 204
                            © 2016 Baishideng Publishing Group Inc. All rights reserved.
Case 2:20-cv-02470-WBS-JDP Document 8 Filed 12/29/20 Page 186 of 341




   EXHIBIT 205
            Case
Clinic Rev Allerg   2:20-cv-02470-WBS-JDP
                  Immunol (2013) 45:152–161                   Document 8 Filed 12/29/20 Page 187 of 341
DOI 10.1007/s12016-012-8344-9




Anti-Saccharomyces cerevisiae Autoantibodies in Autoimmune
Diseases: from Bread Baking to Autoimmunity
Maurizio Rinaldi & Roberto Perricone & Miri Blank &
Carlo Perricone & Yehuda Shoenfeld



Published online: 5 January 2013
# Springer Science+Business Media New York 2013


Abstract Saccharomyces cerevisiae is best known as the              Furthermore, ASCAs may be present years before the diag-
baker’s and brewer’s yeast, but its residual traces are also        nosis of some associated autoimmune diseases as they were
frequent excipients in some vaccines. Although anti-S. cer-         retrospectively found in the preserved blood samples of
evisiae autoantibodies (ASCAs) are considered specific for          soldiers who became affected by Crohn’s disease years later.
Crohn’s disease, a growing number of studies have detected          Our results strongly suggest that ASCAs’ role in clinical
high levels of ASCAs in patients affected with autoimmune           practice should be better addressed in order to evaluate their
diseases as compared with healthy controls, including anti-         predictive or prognostic relevance.
phospholipid syndrome, systemic lupus erythematosus, type
1 diabetes mellitus, and rheumatoid arthritis. Commensal            Keywords Anti-Saccharomyces cerevisiae autoantibodies .
microorganisms such as Saccharomyces are required for               Autoimmune diseases . Molecular mimicry . Autoantigenicity .
nutrition, proper development of Peyer’s aggregated lym-            Vaccines
phoid tissue, and tissue healing. However, even the com-
mensal nonclassically pathogenic microbiota can trigger
autoimmunity when fine regulation of immune tolerance               Introduction
does not work properly. For our purposes, the protein data-
base of the National Center for Biotechnology Information           Saccharomyces cerevisiae, also known as the baker’s or
(NCBI) was consulted, comparing Saccharomyces mannan                brewer’s yeast, has long been utilized to ferment the sugars
to several molecules with a pathogenetic role in autoimmune         of rice, wheat, barley, and corn to produce alcoholic bev-
diseases. Thanks to the NCBI bioinformation technology              erages, and in the baking industry to raise dough. Thousands
tool, several overlaps in molecular structures (50–100 %)           of years ago, yeasts accidentally “contaminated” flour or
were identified when yeast mannan, and the most common              drinks, and the results were pleasant for the people who
autoantigens were compared. The autoantigen U2 snRNP B              tasted them. As a consequence, we are now commonly
″ was found to conserve a superfamily protein domain that           exposed to yeast [1]. Nonetheless, anti-S. cerevisiae anti-
shares 83 % of the S. cerevisiae mannan sequence.                   bodies (ASCAs), directed against the phosphopeptido-
                                                                    mannan part of the cell wall of the yeast, have been
                                                                    identified as an important and specific serological marker
M. Rinaldi : R. Perricone
Rheumatology, Allergology and Clinical Immunology,
                                                                    for Crohn’s disease (CD) [2]. Furthermore, ASCAs were
Department of Internal Medicine, University of Rome Tor Vergata,    detected retrospectively as being present years before CD
Rome, Italy                                                         clinical onset in 31.3 % of preserved blood samples of
                                                                    Israeli Defence Force soldiers compared to none of the
M. Blank : Y. Shoenfeld (*)
                                                                    controls [3].
Zabludowicz Center for Autoimmune Diseases, Sheba Medical
Center, Sackler Faculty of Medicine, Tel Aviv University,              The pathogenic significance of ASCAs is not yet fully
Ramat Gan, Tel Aviv, Israel                                         understood, but molecular mimicry of self-antigens remains
e-mail: shoenfel@post.tau.ac.il                                     a possibility. Although ASCAs are considered specific for
                                                                    CD, a growing number of studies have individually identi-
C. Perricone
Reumatologia, Dipartimento di Medicina Interna e Specialità         fied high levels of ASCAs in other autoimmune diseases
Mediche, Sapienza Università di Roma, Rome, Italy                   such as antiphospholipid syndrome (APS) [2], systemic




                                                                   1                                             Exhibit 205
            Case
Clinic Rev Allerg   2:20-cv-02470-WBS-JDP
                  Immunol (2013) 45:152–161             Document 8 Filed 12/29/20 Page 188 of 341                          153


lupus erythematosus (SLE) [4], diabetes mellitus type 1 [5],     cryoglobulinemia, chronic HCV infection causes prolonged
and rheumatoid arthritis (RA) [6].                               stimulation of the immune system which can drive the
   In recent decades, the pathogenesis of autoimmune diseases    activation of the humoral immune response to produce
has increasingly come to be understood as a multifactorial       monoclonal and polyclonal autoantibodies [15]. Toll-like
process which develops through the interaction of the pebbles    receptors (TLRs), as an important part of the innate immu-
of genetic, immunological, environmental, and hormonal fac-      nity and as effector molecules leading to the adaptive im-
tors which combine to compose the complex mosaic of auto-        mune response, can detect fungal, viral, and bacterial
immunity [7–10]. Evidence of the association between ASCAs       pathogens that expose their conserved pathogen-associated
and autoimmune disorders has increased over the past two         molecular patterns [18]. The lack of TLR3 in mice has been
decades, and to the best of our knowledge, this is the first     associated with an ineffective immune response to CMV,
review aimed at discussing these findings and providing the      while rare human mutations in TLR3 or UNC93B and in
molecular background for further studies.                        interleukin-1 receptor-associated kinase 4 or MyD88 result
                                                                 in recessive susceptibility to HSV-1 encephalitis and recur-
                                                                 rent bacterial infections, respectively [16]. The role of TLRs
Environment/Infections and Autoimmunity                          has only very recently been considered important in dealing
                                                                 with fungal infections, particularly by yeasts such as Can-
The immune system is exposed to different antigens from          dida spp.; TLR1, TLR3, TLR4, and TLR6 are all involved
the very first stages of its development and maturation.         in the MyD88 molecular downstream pathway, transducing
Positive selection allows weakly self-binding lymphocytes        fungal “danger signals” [17]. Notably, TLR3 stimulation
to survive, while negative selection leads to the accomplish-    was linked with the improvement of T1D in models and
ment of the death program for cells interacting too tightly      experimental autoimmune encephalomyelitis before the
with immunogenic molecules, with the aim of maintaining          L412F variant of TLR3 had been found in patients with
self-tolerance. Only a very small minority of lymphocytes        chronic mucocutaneous candidiasis (in the absence of po-
will survive and interact with several microbial antigens that   tentially related AIRE, LYP, dectin 1, or CARD9 mutations)
could potentially cause pathology. The burden of infections      [16]. The mucosal surface is the main localization site of the
dealt with from childhood makes every individual’s micro-        recently defined CD4+ Th17 lymphocytes which release IL-
bial pattern unique [11]. Microbial agents can induce auto-      17, involved in the response to extracellular bacterial and
immunity through four main mechanisms [12]: (1)                  fungal infections. Saprophytic microbial flora is likely to
molecular mimicry is perhaps the most likely mechanism           maintain the delicate Th17-T regulatory (Treg) balance in
and occurs when shared epitopes (carbohydrate, protein/          gut-associated lymphoid tissue, one of the most important
peptides, or DNA) in the pathogen and host’s molecular           human barriers to external environmental factors. Nonethe-
structures cross-react in the presence of an active immune       less, dysregulated IL-17 secretion drives immune-mediated
response. Cross-reactivity is confirmed by the association       pathology in the gut, notably inflammatory bowel disease
between the pathogen and the autoimmune disease, the             (IBD) [19]. Thus, even the commensal nonclassically path-
elicitation of the specific immune response, active immuni-      ogenic microbiota can trigger autoimmunity when fine reg-
zation or autoantigen-induced disease in animal models, and      ulation of immune tolerance does not work properly [20].
passive immunization if the disease occurs either after autor-   Dietary components can also impact on Th17 activity since
eactive T cell or autoantibody administration in animal          gliadin-specific Th17 cells have been characterized from
models. (2) Epitope spreading is the distinction from the        biopsies of celiac patients [21], and vitamin D receptor-
original shared sequence after an antigen is processed and       deficient experimental models were found to develop more
presented on the cell surface by antigen-presenting cells        severe IBD with IL-17 overexpression [22]. There is a lack of
(APCs) which results in a new autoreactive response direct-      data concerning the effect that dietary intake of “the brewer
ed against the neo-epitope, as occurs for rheumatoid factor      and baker’s yeast” S. cerevisiae may induce on Th17 cells.
(RF) mimicking collagen or laminin in chronic rheumatic          Currently, Th17 cells are deemed to play a role in the devel-
heart disease [13]. (3) Bystander activation is based on the     opment and relapse of many autoimmune diseases, especially
release of sequestered antigens as a consequence of tissue       multiple sclerosis, RA, CD, and psoriasis [18]. Inflammation
damage, usually due to viral infections, and involves autor-     and cell stress amplify posttranscriptional regulation mecha-
eactive lymphocytes previously not committed. Further-           nisms increasing expression of microRNAs (miRNAs).
more, a pro-inflammatory microenvironment can switch on          MicroRNAs are emerging as posttranscriptional regulators
an autoimmune response in a bystander manner, killing            of many biological processes including cellular proliferation,
adjacent healthy cells too [14]. (4) Persistent activation of    differentiation, and apoptosis with clinical implications for
the immune response, particularly during recurrent viral load    cancer and autoimmune diseases [23]. TNF-α, IFN-β, and
increases, can lead to autoimmunity. Indeed, in mixed            several TLRs can induce miR155 in macrophages [24], and its




                                                                 2                                            Exhibit 205
154        Case 2:20-cv-02470-WBS-JDP Document 8 Filed 12/29/20      Page
                                                        Clinic Rev Allerg    189(2013)
                                                                          Immunol of 341
                                                                                       45:152–161


overexpression has also been described in response to the            effective as it provides danger signals that lead dendritic
eukaryotic yeast cells of Candida albicans [25]. Furthermore,        cells (DCs) to maturation without the need of additional
miRNAs, especially miR155, are also involved in maintaining          adjuvants. The phagocytosis of the yeast by DCs is triggered
the proper T cell-dependent humoral response, certainly by           by the immunogenic cell wall molecules, such as β-1,3-D-
modulating the release of cytokines and possibly through             glucan and mannan, which induce critical signals usually
other mechanisms as well [26]. In a recent study by Iborra et        associated with microbial infection. This event represents
al. increased miRNA expression was found in IBD, and the             the first step, and it is followed by antigen degradation and
expression of miR192 and miR21 was also related to ulcerative        the presentation of their fragments on the APC surface by
colitis disease activity compared with healthy controls [23]. A      MHC I and MHC II molecules, interacting with the TCR
prominent role, among several infective agents associated with       and inducing co-stimulatory signals to lead the adaptive T
autoimmune diseases, has been recognized for viruses and             cell (CD8+ or CD4+)-mediated response [33, 34]. S. cerevi-
bacteria. Persistent Epstein–Barr virus (EBV) infection is           siae is an effective inducer of innate and adaptive cellular
linked with RA, where the EBV DNA load can increase by               immunity, and recombinant yeast cells (GI-5005) can lead to
up to tenfold, and with SLE, where impaired T cell function          a potent antigen-specific proliferative and cytotoxic T cell
was reported in addition to latently infected peripheral B cells     response associated with Th1-type cytokine secretion [35].
[27]. Moreover, anti-EBV viral capsid and anti-EBV nuclear               Commensals such as Saccharomyces are required for nu-
antigen 1 antibodies were also detected in almost all patients       trition, proper development of Peyer’s aggregated lymphoid
with multiple sclerosis (MS), and titers become two- to three-       tissue, and tissue healing. However, it is possible that in the
fold higher than those of controls during the third decade of        proinflammatory pathological microenvironment that charac-
life, increasing in line with the MS risk [28]. Concerning           terizes many immune-mediated diseases, notably IBD, the
bacterial infections, in a prospective study, half of 246 patients   alteration of the finely regulated interaction between APCs,
with inflammatory arthritis were found positive for RF, and          the nonclassically pathogenetic microbiota, and Th17 cells in
their anti-Proteus mirabilis IgM and IgA titers were signifi-        the gut could trigger autoimmunity [20]. Moreover, MyD88,
cantly higher than those in other groups of patients. Currently,     as an adaptor molecule shared by most TLRs, has been proven
there are no studies reviewing the impact of environmental           to play a key role in antifungal defense by several in vivo
exposure to fungal antigens on autoimmunity. However,                studies, underlining the relevance of TLRs in the host inter-
Shinohara et al. induced coronary arteritis (a hallmark of           action with fungal microbial antigens [36].
Kawasaki arteritis) in mice by intraperitoneal injection of              The subsequent development of the humoral immune
C. albicans water-soluble fraction, and the disease has been         response leads to the production by B lymphocytes and
related to the activation of the complement lectin pathway           plasma cells of antibodies against the yeast, so it is not yet
[29], possibly through mannan-binding lectin (MBL), a                clear whether it might simply represent an epiphenomenon
pattern recognition molecule [30]. MBL can bind mannan               or could have a direct pathogenic role through a co-
which is a fungal cell wall antigenic element notably                stimulatory CD80/86-CD28-mediated effect. Indeed, it is
exposed on the yeast cell surface of S. cerevisiae. The              plausible that in a proinflammatory state, a mechanism of
detection of ASCAs typically associated with CD, perhaps             molecular mimicry involving the eukaryotic microorganism
more than just an epiphenomenon, may also be implicated              and self-antigens takes over. Furthermore, infection by C.
in the pathogenesis of IBD [31]. Interestingly, C. albicans          albicans can induce the production of ASCAs in humans,
is able to induce the production of ASCAs (but S. cerevisiae         while Saccharomyces does not lead to the production of
does not elicit the reverse), as tested in rabbit experimental       antibodies to C. albicans [29].
models and as shown by immunohistochemical stains from                   On the other hand, concerns have been raised regarding
biopsies of patients with diagnosed systemic candidiasis [32].       the current safety of vaccines due to the presence of adju-
                                                                     vants. Since heat-killed Saccharomyces can act like com-
                                                                     mon adjuvants such as squalene, aluminum, and silicone
Immunological Aspects and Assays                                     (Table 1) when injected together with preventive vaccines,
                                                                     there is a risk of inducing an autoimmune disorder by
Yeasts are known as biological machines capable of produc-           administering Saccharomyces-based therapeutic or even
ing antigenic components for vaccines needed to elicit pro-          preventive vaccines instead of traditional ones [37–39]. It
tective immune responses. A question arises: is S. cerevisiae        is very difficult to find the ideal compromise between im-
immunogenic itself? The use of Saccharomyces-based ther-             mune system stimulation and modulation. Indeed, proce-
apeutic vaccines is supported by the evidence of their ability       dures used to manufacture vaccines for hepatitis B and/or
to stimulate tumor or viral-specific CD4 and CD8 T cell              hepatitis A result in products that contain no more than 1–
responses. Heat-killed S. cerevisiae seems to be an attractive       5 % residual yeast proteins (Recombivax HB, Engerix B;
carrier because it can express different antigens and is cost-       Merck & Co.) [40]. Although the risk/benefit analysis still




                                                                     3                                             Exhibit 205
            Case
Clinic Rev Allerg   2:20-cv-02470-WBS-JDP
                  Immunol (2013) 45:152–161                       Document 8 Filed 12/29/20 Page 190 of 341                             155

Table 1 Vaccines containing S. cerevisiae as an adjuvant                   93 % specificity in Australian CD patients, depending on the
Vaccines containing S. cerevisiae            Extract            Protein    commercial kits used [41].
                                                                              ASCAs are directed against the cell wall mannan
DTaP-HepB-IPV (Pediatrix)                                       ✓          (phosphopeptidomannan) of the yeast S. cerevisiae. IgG as
Hip/Hep B (Comvax)                                              ✓          well as IgA ASCAs are held to be highly specific for CD.
Hep B (Engerix-B)                                               ✓          However, the determination of ASCAs is also reliable in
Hep B (Recombivax)                                              ✓          other autoimmune disorders besides CD [3]. In a normal
HepA/HepB (Twinrix)                                             ✓          range study with serum samples from healthy blood donors,
Meningococcal (Menveo)                       ✓                             ASCA tests for either IgG or IgA subclasses were consid-
Pneumococcal (Prevnar)                       ✓                             ered positive at a titer of >10 U/ml.
Pneumococcal (Prevnar13)                     ✓                                Nevertheless, positive results should be interpreted in the
Typhoid (oral Ty21a)                         ✓                             light of the patient’s clinical status. It is recommended that
HPV (Gardasil)                               ✓                             each laboratory establishes its own normal and pathological
                                                                           ranges for serum ASCAs. The lower detection limit for ASCA
                                                                           ELISA was determined at 1 U/ml. The solid phase is coated
indicates ensuring that vaccinations are used, we now face                 with mannan from S. cerevisiae (ORG 545 ASCA IgG/IgA,
the challenge of developing risk-free vaccines.                            ORGENTEC Diagnostika GmbH, Germany). Therefore, the
   Indeed, an additional risk is that of developing the re-                ASCA test kits only recognize autoantibodies specific for this
cently identified syndrome, namely, autoimmune/inflamma-                   phosphopeptide [3].
tory syndrome induced by adjuvants [37] that comprises
several medical conditions characterized by hyperactive im-
mune responses accompanied by a similar array of signs and                 Database Searching Method and Results
symptoms. Since adjuvants are the common ground that
could possibly induce autoimmune or autoinflammatory                       For our purposes, we consulted the protein database of the
diseases in humans, the use of immunogenic matter as an                    National Center for Biotechnology Information (NCBI), com-
adjuvant, such as S. cerevisiae, should be carefully evaluated.            paring mannan of Saccharomyces to several molecules with a
   ASCAs were found in several autoimmune diseases by                      pathogenetic role in autoimmune diseases. We focused on
means of ELISA tests used for the quantitative measurement                 specific and significant results (highest identity/positivity),
of IgG- and IgA-class autoantibodies against mannan of S.                  displaying them in tables by pathological conditions. The
cerevisiae in human sera or plasma. The assessment of                      related graphics show the location of the positive match, along
ASCAs by ELISA resulted in 50–79 % sensitivity and 74–                     sequence bars composed of ranges with different color shades,
                                                                           according to the resulting score.
                                                                               We also evaluated the expectation or expect value (E value);
Table 2 Link between rheumatoid arthritis-associated antigens and          this represents the number of different alignments with scores
ASCAs
                                                                           equivalent to or better than what is expected to occur by chance
Autoimmune ASCA            Antigens            Comparison to               in a database search. The lower the E value, the more significant
disease                    (Homo sapiens)      mannan; accession           is the score and the alignment [54]. The E values for our results
                                               no. EDV13046.1
                                                                           range between 0.17 and 9.90 with a mean of 3.11. This reliability
               IgG IgA                         Identities   Positives      index supports and reinforces the evidence of our findings.

Rheumatoid     Neg Pos RF                      5/10, 50 % 6/10, 60 %
 arthritis             Anti-citrullinated      3/6, 50 % 6/6, 100 %        Autoimmune Diseases Associated with S. cerevisiae
                        collagen type2
                       gp130-RAPS              4/5, 80 %    4/5, 80 %
                                                                           The association between infectious and autoimmune diseases has
                       EIF4G1                  6/8, 75 %    7/8, 88 %
                                                                           been widely described, and S. cerevisiae may represent another
                       Bip/GRP78               5/7, 71%     5/7, 71%
                                                                           dowel in this parquetry puzzle. In one study, ASCA IgA, IgG,
The main autoantigens in RA with the highest sensitivity and specificity   and IgM levels were measured with ELISA in 30 patients
have been considered with the relative percentage of sequence identities   affected with RA and in 152 healthy adult controls. ASCA IgA
and/or positive substitutions. Accession number EDV13046.1 is a code       prevalence was significantly higher in RA patients (40 %) than in
which corresponds to mannan molecular structure in the NCBI database,
which was considered the referring element for each comparison
                                                                           healthy subjects (5.3 %). In RA patients, ASCA IgA levels
RF rheumatoid factor, RAPS rheumatoid arthritis antigenic peptide-
                                                                           strongly correlated with C-reactive protein (CRP) (r=0.695; p<
bearing soluble form, EIF4G1 eukaryotic translation initiation factor 4    0.01) and erythrocyte sedimentation rate (r=0.708; p<0.01) [6].
gamma 1, Bip/GRP78 glucose-regulated protein 78                            As shown in Table 2, we observed significant similarities be-




                                                                           4                                              Exhibit 205
156   Case 2:20-cv-02470-WBS-JDP Document 8 Filed 12/29/20      Page
                                                   Clinic Rev Allerg    191(2013)
                                                                     Immunol of 341
                                                                                  45:152–161




                                             5                                 Exhibit 205
              Case
  Clinic Rev Allerg   2:20-cv-02470-WBS-JDP
                    Immunol (2013) 45:152–161                        Document 8 Filed 12/29/20 Page 192 of 341                                     157


Figs. 1–5    Sequence bars are displayed as a group of bars in various        Table 3 Link between systemic lupus erythematosus-associated anti-
  shades of gray, each representing a result sequence that shows the           gens and ASCAs
  position(s) where the result sequence is similar to the input sequence.
  Sequence bars show their score range by color shade variation, according     Autoimmune        ASCA        Antigens         Comparison to
  to the alignment scores color key. The most similar hits are upmost          disease                       (H. sapiens)     mannan; accession
  (≥200). Fig. 1 a Conserved domains for chain B anti-citrullinated peptide                                                   no. EDV13046.1
  collagen type 2. Clusters of different arrowheads which belong to specific
  hits included in a superfamily protein domain are shown such as the                            IgG IgA                      Identities    Positives
  heterodimer interface (polypeptide binding site) on conserved domain
  IgC_L that compose the conserved feature mapped on the query se-             Systemic lupus Pos Neg SSA (Ro),               5/10, 50 % 6/10, 60 %
  quence. b Distribution of two hits for chain B anti-citrullinated peptide     erythematosus         SSB (La)                6/13, 46 % 9/13, 69 %
  collagen type 2 compared to mannan. The alignments’ result came from                                       snRNP–Sm D3 6/11, 55 % 7/11, 64 %
  the process of matching amino acid residues from both biosequences. In
  this sequence matching, consistent homology was detected showing the                                       SmN         5/15, 33 % 8/15, 53 %
  existing degree of similarity between the considered molecular structures.                                 U2 snRNP B″ 5/6, 83 % 5/6, 83 %
  Fig. 2 a Conserved domains for U2 snRNP B″. Clusters of different
  arrowheads which belong to specific hits included in a superfamily           The percentages of sequence identities and/or positive substitutions can
  protein domain are shown, namely, the RNA recognition motif (RRM)            express the extent to which the protein sequences are related
  also known as RNA-binding domain (RBD) or ribonucleoprotein (RNP)
  domain, one of the most plenteous protein domains in eukaryotes. Com-
  positionally biased region not used in this domain database search is        ASCAs, Autoimmunity, and Atherosclerosis
  highlighted on the query sequence. b Distribution of the hit for U2 snRNP
  B″ compared to mannan. In this sequence match, a very high homology
  was detected showing the existing degree of similarity between the
                                                                               The role of local and general inflammation in atherosclerosis is a
  considered molecular structures. Fig. 3 a Conserved domains for ICAM         major area of interest. In a case–control study, the ASCA IgG
  1 which play a central role in intercellular adhesion have been detected;    and IgA levels of patients with acute myocardial infarction
  the Ig2_ICAM-1-like-specific hit, included in the immunoglobulin su-         (AMI) were compared with those of controls to investigate the
  perfamily protein domain, is displayed. Compositionally biased regions
  not used in this domain database search are highlighted on the query
                                                                               possible role of ASCAs in atherosclerosis. AMI was diagnosed
  sequence. b Distribution of the hit for ICAM 1 compared to mannan. Fig.      by electrocardiography and serial enzymes. Elevated ASCA
  4 a Conserved domains for α-enolase 1, a glycolytic enzyme, have been        IgA and IgG levels were found, suggesting that ASCA positiv-
  detected compared to mannan. Clusters of different arrowheads which          ity in AMI could represent a useful marker for atherosclerotic
  belong to specific hits included in the triosephosphate isomerase or
  TIM_phosphate_binding superfamily protein domain are shown such as
                                                                               plaque instability. It might also provide a link between inflam-
  dimer interface on conserved domain enolase; 37 of 37 of the residues        matory processes and increased cardiovascular risk. Interesting-
  that compose this conserved feature have been mapped to the query            ly, one of the most significant sequence matches with mannan is
  sequence. b Distribution of five hits for α-enolase 1. In this sequence      ICAM-1 (Fig. 3a, b). ICAM-1 and P-selectin (Table 4) are
  match, a very high homology was detected showing the existing degree of
  similarity between the considered molecular structures. Fig. 5 a Con-
                                                                               crucial molecules for transendothelial migration of leukocytes,
  served domains for anti-cardiolipin/beta-2-glycoprotein-I immunoglobu-       playing an important role in the process of atherogenesis, espe-
  lin light chain variable region have been detected compared to mannan.       cially in patients with chronic systemic inflammatory autoim-
  Compositionally biased region not used in this domain database search is     mune diseases [42]. The role of macrophages expressing the
  highlighted on the query sequence. b Clusters of different arrowheads
  which belong to specific hits included are shown. In this sequence match,
                                                                               LOX1 receptor for oxidized LDL is well-known in the patho-
  a very high homology was detected showing the existing degree of             genesis of atherosclerosis, but more recently, a distinction has
  similarity between the considered molecular structures such as the antigen   been proposed for the cells involved in the atherogenic process,
  binding site on conserved domain IgV_L_lambda where 6/6 residues that        especially when it is accelerated by systemic inflammatory
  compose this conserved feature have been mapped to the query sequence

                                                                               Table 4 Link between acute myocardial infarction-associated antigens
  tween the sequence of autoantigens (Fig. 1a, b) and mannan                   and ASCAs
  expressed by the cell wall of S. cerevisiae.                                 Autoimmune        ASCA        Antigens       Comparison to
     In another study, serum samples from healthy volunteers                   disease                       (H. sapiens)   mannan; accession
  (n=152) and patients with SLE (n=40) were compared for                                                                    no. EDV13046.1
  ASCA IgA, IgG, and IgM levels using ELISA. The
                                                                                                 IgG IgA                    Identities     Positives
  prevalence of ASCA IgG, but not IgM and IgA, was signifi-
  cantly raised in active SLE patients (57.5 %) compared to                    Cardiovascular Pos Pos P-selectin    8/15, 53 % 11/15, 80 %
  healthy controls (8.5 %) (Fig. 2c). ASCA IgG levels in SLE                    diseases, acute       Intercellular 4/4, 100 % 4/4, 100 %
  patients during remission were relatively lower, indicating a                 myocardial              adhesion
                                                                                infarction              molecule-1
  possible correlation with disease activity [4]. Several SLE
                                                                                                      Myosin        5/8, 63 % 7/8, 88 %
  autoantigens have been found to share sequences with yeast
  mannan, and U2 snRNP B″ (Fig. 2a, b) shows the best match                    The percentage of sequence identities and/or positive substitutions can
  (Table 3).                                                                   express the extent to which the protein sequences are related




                                                                               6                                                   Exhibit 205
158          Case 2:20-cv-02470-WBS-JDP Document 8 Filed 12/29/20      Page
                                                          Clinic Rev Allerg    193(2013)
                                                                            Immunol of 341
                                                                                         45:152–161

Table 5 Link between Behçet’s disease, immunologic ocular disease-          postprandial fullness, flatulence, and dyspepsia), lowering
associated antigens, and ASCAs
                                                                            CRP, leukocyte count, and echocardiographic left atrial di-
Autoimmune        ASCA        Antigens          Comparison to               ameter compared to placebo. Increased ASCA levels were
disease                       (H. sapiens)      mannan; accession           also reported in several studies on Behçet’s disease in which
                                                no. EDV13046.1              a prevalence of 44 % was shown in patients with intestinal
                  IgG IgA                       Identities    Positives     involvement, compared with 3 % in patients without gastro-
                                                                            intestinal symptoms [44]. Alpha-enolase 1 (Fig. 4a, b) is
Behçet’s disease Pos Pos α-Enolase 1            6/8, 75 %     6/8, 75 %     known as an autoantigen in Behçet’s disease with ocular
                         Granulysin             4/7, 57 %     4/7, 57 %     involvement (uveitis). As reported in Table 5, the similarity
                           NKG5                                             of sequences suggests the presence of shared epitopes in
Immunologic      Pos Pos Rhodopsin              4/8, 50 % 5/8, 63 %
                                                                            different kinds of rheumatic conditions with immunologic
 ocular disease          Glycosamino            5/10, 50 % 7/10, 70 %
                                                                            ocular involvement. Cross-reactive epitopes on β2-
                         Glycan
                                                                            glycoprotein-I (β2GPI) and S. cerevisiae (Fig. 5a, b; Table 6)
                         Xylose kinase
                                                                            were also found by our group in patients with APS. Anti-
                         α-Enolase 1            6/8, 75 % 6/8, 75 %
                                                                            β2GPI antibodies were affinity purified from ASCA-
                         Retinal S-Ag           6/12, 50 % 8/12, 67 %
                                                                            positive APS patients and were proven to bind mannan in
The percentage of sequence identities and/or positive substitutions can     a dose-dependent manner [2]. Encompassing different auto-
express the extent to which the protein sequences are related               immune disorders associated with ASCA positivity
                                                                            [5, 45–53], we discovered other autoantigens that might
disease: type 1 (M1) macrophage cells with a proinflammatory                cross-react with antibodies against mannan of S. cerevisiae
effect (expressing high levels of CD80–86, IL23, and MHC II)                (Table 7); the percentages of sequence identities (ID) and/or
and type 2 CD163+ (M2) cells displaying a Th2-like phenotype                positive substitutions (PS) were pointed out for transgluta-
(widely represented in atherosclerotic lesions of the vascular              minase (ID and PS 60 %) in celiac disease, GAD65 (ID
intimal layer). The M2a macrophage subtype is activated by                  35 %, PS 57 %) and zinc transporter 8 (ID 43 %, PS 57 %)
signaling molecules such as IL-4 and IL-13 with anti-                       for diabetes mellitus type 1, proteinase3 (ID 57 %, PS 86 %)
inflammatory and pro-B cell growth and activation properties.               and myeloperoxidase (ID 71 %, PS 86 %) for vasculitis,
They are also characterized by the expression of mannose                    soluble liver/pancreas antigen (ID 40 %, PS 80 %) for
receptors and the production of TGF-β, dectin 1, MBL,                       autoimmune hepatitis, calprotectin or protein S100-A8 for
and IL-10 (among other secretory products), thus promot-                    Crohn’s disease (ID 60 % PS 100 %), and thyroglobulin (ID
ing immunoregulation, tissue remodeling, and fibrosis in-                   35 %, PS 52 %) and thyroid peroxidase (ID and PS 71 %)
duction. Moreover, the dominance of the M1 over the M2                      for autoimmune thyroid disease.
phenotype has been associated with progression of athero-                      Performing our database research of shared epitopes, we
sclerotic disease [43].                                                     found very interesting results with regard to systemic scle-
    In a randomized trial, Saccharomyces boulardii oral ad-                 rosis (SSc) (Table 8); high percentages of sequence
ministration in patients with heart failure (NYHA I–II)
ameliorated gastrointestinal symptoms (constipation,
                                                                            Table 7 Link between AID-associated antigens and ASCAs

                                                                            Autoimmune     ASCA       Antigens             Comparison to
Table 6 Link between antiphospholipid syndrome-associated antigens          disease                   (H. sapiens)         mannan; accession
and ASCAs                                                                                                                  no. EDV13046.1

Autoimmune        ASCA       Antigens                Comparison to                         IgG IgA                         Identities   Positives
disease                      (H. sapiens)            mannan; accession
                                                     no. EDV13046.1
                                                                            Celiac disease Neg Pos Transglutaminase        6/10, 60 % 6/10, 60 %
                  IgG IgA                            Identities Positives   Diabetes       Pos Pos GAD65                   8/23, 35 % 13/23, 57 %
                                                                             mellitus                 Zinc transporter 8   6/14, 43 % 8/14, 57 %
                                                                             type 1
Antiphospholipid Pos Pos β2-Glycoprotein-1           7/18,      11/18,
                                                                            Vasculitis     Pos Pos Soluble liver/     4/10, 40 % 8/10, 80 %
 syndrome                 precursor                    39 %       56 %
                                                                                                    pancreas antigen
                             Annexin A5              5/8,       5/8,        Crohn’s        Pos Pos Calprotectin       3/5, 60 % 5/5, 100 %
                                                       63 %       63 %       disease                (protein S100-A8)
                             Anti-CL/β-2GPI          7/11,      8/11,       Autoimmune     Neg Pos Thyroglobulin      8/23, 35 % 12/23, 52 %
                              Ig light chain           64 %       73 %       thyroid                  Thyroid peroxidase 5/7, 71 %      5/7, 71 %
                              variable region                                disease

The percentage of sequence identities and/or positive substitutions can     The percentage of sequence identities and/or positive substitutions can
express the extent to which the protein sequences are related               express the extent to which the protein sequences are related




                                                                            7                                                   Exhibit 205
            Case
Clinic Rev Allerg   2:20-cv-02470-WBS-JDP
                  Immunol (2013) 45:152–161                      Document 8 Filed 12/29/20 Page 194 of 341                                  159

Table 8 Link between systemic sclerosis-associated antigens and              The importance of improving and better defining the
ASCAs
                                                                          clinical use and reliability of ASCA tests in clinical prac-
Autoimmune ASCA          Antigens              Comparison to              tice for autoimmune diseases should certainly be under-
disease                  (H. sapiens)          mannan; accession          lined. ASCA positivity should be addressed in patients
                                               no. EDV13046.1
                                                                          with different clinical courses who may deserve closer
              IgG IgA                          Identities   Positives     management of comorbidities, especially concerning in-
                                                                          creased cardiovascular risk.
Systemic      Missing    RNA polymerase III    6/12, 50 % 8/12, 67 %
 sclerosis               U3-snRNP fibrillarin 6/8, 75 %     6/8, 75 %
                         U3-snRNP MPP10        6/8, 75 %    6/8, 75 %
                         hU3-55kDA             5/7, 71 %    6/7, 86 %     References
                         Nucleophosmin B23     4/8, 50 %    7/8, 88 %
                         Major centromere      4/7, 57 %    4/7, 57 %      1. Sicard D, Legras JL (2011) Bread, beer and wine: yeast domesti-
                          autoantigen B
                                                                              cation in the Saccharomyces sensu stricto complex. C R Biol 334
                                                                              (3):229–236
The percentage of sequence identities and/or positive substitutions can    2. Krause I, Blank M, Cervera R, Font J, Matthias T, Pfeiffer S, Wies
express the extent to which the protein sequences are related                 I, Fraser A, Shoenfeld Y (2007) Cross-reactive epitopes on β2-
                                                                              glycoprotein-I and Saccharomyces cerevisiae in patients with the
                                                                              antiphospholipid syndrome. Ann N Y Acad Sci 1108:481–488
                                                                           3. Israeli E, Grotto I, Gilburd B, Balicer RD, Goldin E, Wiik A,
identities and/or positive substitutions were pointed out for                 Shoenfeld Y (2005) Anti-Saccharomyces cerevisiae and antineu-
RNA polymerase III (ID 50 %, PS 67 %), U3-snRNP or                            trophil cytoplasmic antibodies as predictors of inflammatory bowel
fibrillarin (ID and PS 75 %), U3sn-RNP or matrix                              disease. Gut 54(9):1232–1236
metalloproteinase-10 (ID and PS 75 %), hU3-55 kDa (ID                      4. Dai H, Li Z, Zhang Y, Lv P, Gao XM (2009) Elevated levels of
                                                                              serum antibodies against Saccharomyces cerevisiae mannan in
71 %, PS 86 %), nucleophosmin B23 or nucleolar phospho-                       patients with systemic lupus erythematosus. Lupus 18(12):1087–
protein B23 or numatrin (ID 50 %, PS 88 %), and major                         1090
centromere autoantigen B (ID and PS 57 %). Indeed, data                    5. Sakly W, Mankaï A, Sakly N, Thabet Y, Achour A, Ghedira-
suggest seeking out ASCAs in SSc (mean E value=3.77).                         Besbes L, Jeddi M, Ghedira I (2010) Anti-Saccharomyces cerevi-
                                                                              siae antibodies are frequent in type 1 diabetes. Endocr Pathol 21
                                                                              (2):108–114
                                                                           6. Dai H, Li Z, Zhang Y, Lv P, Gao XM (2009) Elevated levels of
Conclusion and Perspectives                                                   serum IgA against Saccharomyces cerevisiae mannan in patients
                                                                              with rheumatoid arthritis. Cell Mol Immunol 6(5):361–366
                                                                           7. Agmon-Levin N, Lian Z, Shoenfeld Y (2011) Explosion of
This review provides the background and the evidence                          autoimmune diseases and the mosaic of old and novel factors.
needed for further studies on the ability of ASCAs to bind                    Cell Moll Immunol 8(3):189–192
autoantigens in several associated diseases, at least for the              8. Shoenfeld Y, Gilburd B, Abu-Shakra M, Amital H, Barzilai O,
highest significant results (high identity and positivity with                Berkun Y, Blank M, Zandman-Goddard G, Katz U, Krause I,
                                                                              Langevitz P, Levy Y, Orbach H, Pordeus V, Ram M, Sherer Y,
low E values). To the best of our knowledge, this is the first
                                                                              Toubi E, Tomer Y (2008) The mosaic of autoimmunity:
review focusing on the relationships between ASCAs and                        genetic factors involved in autoimmune diseases. Isr Med
autoimmune diseases, including the molecular aspects.                         Assoc J 10(1):3–7
Since S. cerevisiae is characterized by the ability to elicit              9. Shoenfeld Y, Zandman-Goddard G, Stojanovich L, Cutolo M,
                                                                              Amital H, Levy Y, Abu-Shakra M, Barzilai O, Berkun Y, Blank
an adaptive immune response, even inducing autoreactive
                                                                              M, de Carvalho JF, Doria A, Gilburd B, Katz U, Krause I, Langevitz
antibody production against mannan, we wonder about the                       P, Orbach H, Pordeus V, Ram M, Toubi E, Sherer Y (2008) The
potential limitations of administering vaccines containing S.                 mosaic of autoimmunity: hormonal and environmental factors in-
cerevisiae plus adjuvants. It is important to consider new                    volved in autoimmune diseases—2008. Isr Med Assoc J 10:8–12
                                                                          10. Shoenfeld Y, Blank M, Abu-Shakra M, Amital H, Barzilai O,
challenges and new vaccination issues in preventive                           Berkun Y, Bizzaro N, Gilburd B, Zandman-Goddard G, Katz U,
medicine.                                                                     Krause I, Langevitz P, Mackay IR, Orbach H, Ram M, Sherer Y,
   ASCAs may be present years before the diagnosis of                         Toubi E, Gershwin ME (2008) The mosaic of autoimmunity:
some related autoimmune diseases as they have been                            prediction, autoantibodies and therapy in autoimmune diseases—
                                                                              2008. Isr Med Assoc J 10(1):13–19
retrospectively detected in the preserved blood samples
                                                                          11. Proal AD, Albert PJ, Marshall T (2009) Autoimmune disease in
of soldiers who became affected with CD years later.                          the era of the metagenome. Autoimmun Rev 8:677–681
Even bearing in mind the fact that S. cerevisiae is a                     12. Kivity S, Agmon-Levin N, Blank M, Shoenfeld Y (2009)
common baker’s and brewer’s yeast, we cannot suggest                          Infections and autoimmunity—friends or foes? Trends Immunol
                                                                              30:409–414
a preventive yeast-free diet, but perhaps, some clinical
                                                                          13. Guilherme L, Kalil J, Cunningham M (2006) Molecular mimicry
conditions might benefit from a reduction in yeast                            in the autoimmune pathogenesis of rheumatic heart disease.
exposure.                                                                     Autoimmunity 39(1):31–39




                                                                          8                                                  Exhibit 205
160          Case 2:20-cv-02470-WBS-JDP Document 8 Filed 12/29/20      Page
                                                          Clinic Rev Allerg    195(2013)
                                                                            Immunol of 341
                                                                                         45:152–161

14. Duke RC (1989) Self recognition by T cells. I. Bystander killing of      31. Standaert-Vitse A, Jouault T, Vandewalle P, Mille C, Seddik M,
    target cells bearing syngeneic MHC antigens. J Exp Med 1                     Sendid B, Mallet JM, Colombel JF, Poulain D (2006) Candida
    (170):59–71                                                                  albicans is an immunogen for anti-Saccharomyces cerevisiae
15. Agmon-Levin N, Ram M, Barzilai O, Porat-Katz BS, Parikman R,                 antibody markers of Crohn’s disease. Gastroenterology
    Selmi C, Gershwin ME, Anaya JM, Youinou P, Bizzaro N, Tincani                130:1764–1775
    A, Tzioufas AG, Cervera R, Stojanovich L, Martin J, Gonzalez-            32. Lidar M, Langevitz P, Shoenfeld Y (2009) The role of infection in
    Gay MA, Valentini G, Blank M, SanMarco M, Rozman B,                          inflammatory bowel disease: initiation, exacerbation and protec-
    Bombardieri S, De Vita S, Shoenfeld Y (2009) Prevalence of                   tion. Isr Med Assoc J 11:558–563
    hepatitis C serum antibody in autoimmune diseases. J Auto-               33. Luong M, Lam JS, Chen J, Levitz SM (2007) Effects of fungal N-
    immun 32:261–266                                                             and O-linked mannosylation on the immunogenicity of model
16. Nahum A, Dadi H, Bates A, Roifman CM (2012) The biological                   vaccines. Vaccine 25(22):4340–4344
    significance of TLR3 variant, L412F, in conferring susceptibility        34. Ardiani A, Higgins JP, Hodge JW (2010) Vaccines based on whole
    to cutaneous candidiasis, CMV and autoimmunity. Autoimmun                    recombinant Saccharomyces cerevisiae cells. FEMS Yeast Res 10
    Rev 11:341–347                                                               (8):1060–1069
17. Villamón E, Gozalbo D, Roig P, Murciano C, O’Connor JE,                  35. Haller AA, Lauer GM, King TH, Kemmler C, Fiolkoski V, Lu Y,
    Fradelizi D, Gil ML (2004) Myeloid differentiation factor 88                 Bellgrau D, Rodell TC, Apelian D, Franzusoff A, Duke RC (2007)
    (MyD88) is required for murine resistance to Candida albicans                Whole recombinant yeast-based immunotherapy induces potent T
    and is critically involved in Candida-induced production of                  cell responses targeting HCV NS3 and Core proteins. Vaccine
    cytokines. Eur Cytokine Netw 15:263–271                                      25:1452–1463
18. Selmi C, Leung PS, Sherr DH, Diaz M, Nyland JF, Monestier M,             36. van de Veerdonk FL, Kullberg BJ, van der Meer JW, Gow NA,
    Rose NR, Gershwin ME (2012) Mechanisms of environmental                      Netea MG (2008) Host–microbe interactions: innate pattern rec-
    influence on human autoimmunity: a national institute of environ-            ognition of fungal pathogens. Curr Opin Microbiol 11:305–312
    mental health sciences expert panel workshop. J Autoimmun 28             37. Shoenfeld Y, Agmon-Levin N (2010) “ASIA”—autoimmune/in-
19. Sarra M, Pallone F, Macdonald TT, Monteleone G (2010) IL-23/                 flammatory syndrome induced by adjuvants. J Autoimmun 36
    IL-17 axis in IBD. Inflamm Bowel Dis 16:1808–1813                            (1):4–8
20. Chervonsky AV (2010) Influence of microbial environment on               38. Israeli E, Agmon-Levin N, Blank M, Shoenfeld Y (2009)
    autoimmunity. Nat Immunol 11:28–35                                           Adjuvants and autoimmunity. Lupus 18(13):1217–1225
21. Fernández S, Molina IJ, Romero P, González R, Peña J, Sánchez F,         39. Agmon-Levin N, Paz Z, Israeli E, Shoenfeld Y (2009) Vaccines
    Reynoso FR, Pérez-Navero JL, Estevez O, Ortega C, Santamaría                 and autoimmunity. Nat Rev Rheumatol 5(11):648–652
    M (2011) Characterization of gliadin-specific Th17 cells from the        40. Offit PA, Jew RK (2003) Addressing parents’ concerns: do
    mucosa of celiac disease patients. Am J Gastroenterol 106:528–               vaccines contain harmful preservatives, adjuvants, additives,
    538                                                                          or residuals? Pediatrics 112(6):1394–1397
22. Bruce D, Yu S, Ooi JH, Cantorna MT (2011) Converging path-               41. Moore M, Fabricatorian D, Selby W (2002) Assessment and rele-
    ways lead to overproduction of IL-17 in the absence of vitamin D             vance of enzyme-linked immunosorbent assay for antibodies to
    signaling. Int Immunol 23:519–528                                            Saccharomyces cerevisiae in Australian patients with inflammato-
23. Iborra M, Bernuzzi F, Invernizzi P, Danese S (2012) MicroRNAs                ry bowel disease. Inter Med J 32(7):349–352
    in autoimmunity and inflammatory bowel disease: crucial regulators       42. Cinemre H, Bilir C, Gokosmanoglu F, Kadakal F (2007) Anti-
    in immune response. Autoimmun Rev 11:305–314                                 Saccharomyces cerevisiae antibodies in acute myocardial infarc-
24. O’Connell RM, Taganov KD, Boldin MP, Cheng G, Baltimore D                    tion. J Investig Med 55(8):444–449
    (2007) MicroRNA-155 is induced during the macrophage inflam-             43. Jager NA, Teteloshvili N, Zeebregts CJ, Westra J, Bijl M (2012)
    matory response. Proc Natl Acad Sci U S A 30(104):1604–1609                  Macrophage folate receptor-β (FR-β) expression in auto-immune
25. Monk CE, Hutvagner G, Arthur JS (2010) Regulation of miRNA                   inflammatory rheumatic diseases: a forthcoming marker for car-
    transcription in macrophages in response to Candida albicans.                diovascular risk? Autoimmun Rev 11:621–626
    PLoS One 5:e13669                                                        44. Krause I, Weinberger A (2008) Behçet’s disease. Krause I. Curr
26. Thai TH, Calado DP, Casola S, Ansel KM, Xiao C, Xue Y,                       Opin Rheumatol 20(1):82–87
    Murphy A, Frendewey D, Valenzuela D, Kutok JL, Schmidt-                  45. Choi CH, Kim TI, Kim BC, Shin SJ, Lee SK, Kim WH, Kim HS
    Supprian M, Rajewsky N, Yancopoulos G, Rao A, Rajewsky K                     (2006) Anti-Saccharomyces cerevisiae antibody in intestinal
    (2007) Regulation of the germinal center response by microRNA-               Behçet’s disease patients: relation to clinical course. Dis Colon
    155. Science 316:604–608                                                     Rectum 49(12):1849–1859
27. Pordeus V, Szyper-Kravitz M, Levy RA, Vaz NM, Shoenfeld Y                46. Rho YH, Chung CP, Oeser A, Solus J, Asanuma Y, Sokka T,
    (2008) Infections and autoimmunity: a panorama. Clin Rev Allergy             Pincus T, Raggi P, Gebretsadik T, Shintani A, Stein CM
    Immunol 34:283–299                                                           (2009) Inflammatory mediators and premature coronary
28. Levin LI, Munger KL, Rubertone MV, Peck CA, Lennette ET,                     atherosclerosis in rheumatoid arthritis. Arthritis Rheum 61
    Spiegelman D, Ascherio A (2005) Temporal relationship between                (11):1580–1585
    elevation of Epstein–Barr virus antibody titers and initial onset of     47. Yazıcı D, Aydın SZ, Yavuz D, Tarçın O, Deyneli O, Direskeneli H,
    neurological symptoms in multiple sclerosis. JAMA 293:2496–                  Akalın S (2010) Anti-Saccharomyces Cerevisiae antibodies
    2500                                                                         (ASCA) are elevated in autoimmune thyroid disease ASCA in
29. Shinohara H, Nagi-Miura N, Ishibashi K, Adachi Y, Ishida-                    autoimmune thyroid disease. Endocrine 38(2):194–198
    Okawara A, Oharaseki T, Takahashi K, Naoe S, Suzuki K, Ohno              48. Barta Z, Zold E, Nagy A, Zeher M, Csipo I (2011) Celiac disease
    N (2006) Beta-mannosyl linkages negatively regulate anaphylaxis              and microscopic colitis: a report of 4 cases. World J Gastroenterol
    and vasculitis in mice, induced by CAWS, fungal PAMPS com-                   17(16):2150–2154
    posed of mannoprotein-beta-glucan complex secreted by Candida            49. Lidar M, Langevitz P, Barzilai O, Ram M, Porat-Katz BS, Bizzaro
    albicans. Biol Pharm Bull 29:1854–1861                                       N, Tonutti E, Maieron R, Chowers Y, Bar-Meir S, Shoenfeld Y
30. Sørensen R, Thiel S, Jensenius JC (2005) Mannan-binding-lectin-              (2009) Infectious serologies and autoantibodies in inflammatory
    associated serine proteases, characteristics and disease associations.       bowel disease: insinuations at a true pathogenic role. Ann N Y
    Springer Semin Immunopathol 27:299–319                                       Acad Sci 1173:640–648




                                                                             9                                                   Exhibit 205
            Case
Clinic Rev Allerg   2:20-cv-02470-WBS-JDP
                  Immunol (2013) 45:152–161                    Document 8 Filed 12/29/20 Page 196 of 341                                  161

50. Fagoonee S, De Luca L, De Angelis C, Castelli A, Rizzetto M,         52. Czaja AJ, Shums Z, Donaldson PT, Norman GL (2004) Frequency
    Pellicano R (2009) Anti-Saccharomyces cerevisiae as unusual anti-        and significance of antibodies to Saccharomyces cerevisiae in
    bodies in autoimmune hepatitis. Minerva Gastroenterol Dietol             autoimmune hepatitis. Dig Dis Sci 49(4):611–618
    55:37–40                                                             53. Muratori P, Muratori L, Guidi M, Maccariello S, Pappas G, Ferrari
51. Bueno de Mesquita M, Ferrante M, Henckaerts L, Joossens M,               R, Gionchetti P, Campieri M, Bianchi FB (2003) Anti-Saccharomyces
    Janssens V, Hlavaty T, Pierik M, Joossens S, Van Schuerbeek              cerevisiae antibodies (ASCA) and autoimmune liver diseases. Clin
    N, Van Assche G, Rutgeerts P, Vermeire S, Hoffman I (2009)               Exp Immunol 132(3):473–476
    Clustering of (auto)immune diseases with early-onset and com-        54. Fassler J, Cooper P (2008) BLAST glossary. 2011 Jul 14. In:
    plicated inflammatory bowel disease. Eur J Pediatr 168(5):575–           BLAST® Help [Internet]. National Center for Biotechnology
    583                                                                      Information (US), Bethesda




                                                                        10                                                 Exhibit 205
Case 2:20-cv-02470-WBS-JDP Document 8 Filed 12/29/20 Page 197 of 341




   EXHIBIT 206
             Case 2:20-cv-02470-WBS-JDP DocumentClinical
                                                 8 Filed      12/29/20andPage
                                                         Gastroenterology        1982015;13:1405–1415
                                                                          Hepatology  of 341


SYSTEMATIC REVIEWS AND META-ANALYSES
                                                                                                          Fasiha Kanwal, Section Editor
Vaccination and Risk for Developing Inflammatory Bowel
Disease: A Meta-Analysis of Case–Control and Cohort Studies
Guillaume Pineton de Chambrun,*,‡,§,k Luc Dauchet,§,¶ Corinne Gower-Rousseau,*,‡,§
Antoine Cortot,*,‡,§ Jean-Frédéric Colombel,# and Laurent Peyrin-Biroulet§,**

*Gastroenterology and Hepatology Department, Lille University Hospital, Lille, France, ¶Epidemiological Department, Lille
University Hospital, Lille, France; ‡Lille Inﬂammation Research International Center LIRIC-UMR 995 Inserm, Université Lille 2,
CHRU de Lille, Equipe IBD and Environmental Factors: Epidemiology and Functional Analyses, Lille University, Lille, France;
§
  Public Health, Epidemiology and Economic Health, Registre Epimad, Maison Régionale de la Recherche Clinique, Centre
Hospitalier Universitaire Régional, Lille Cedex, France; kGastroenterology and Hepatology Department, Montpellier University
Hospital, Montpellier, France; #Department of Gastroenterology, Icahn Medical School of Medicine at Mount Sinai, New York,
New York; **Inserm U954 and Department of Gastroenterology, Université de Lorraine, Nancy les Vandoeuvre, France

This article has an accompanying continuing medical education activity on page e130. Learning Objective–Upon completion of this activity, suc-
cessful learners will be able to discuss the implication of vaccination and environmental factors in the development of inﬂammatory bowel disease.

BACKGROUND & AIMS:            Environmental factors may play a key role in the pathogenesis of inﬂammatory bowel disease
                              (IBD). Whether vaccination is associated causally with IBD is controversial. We performed a
                              meta-analysis of case–control and cohort studies on the association between vaccination and
                              the risk for IBD.

METHODS:                      Studies and abstracts investigating the relationship between vaccination and subsequent risk
                              for developing IBD were reviewed. Childhood or adult immunizations with any vaccine type, at
                              any dose, and with any vaccine schedule were used as inclusion criteria.

RESULTS:                      Eleven studies were included in the systematic review and meta-analysis: 8 case–control studies
                              and 3 cohort studies. Studied vaccines were bacille Calmette–Guérin), vaccines against diph-
                              theria, tetanus, smallpox, poliomyelitis, pertussis, H1N1, measles, rubella, mumps, and the
                              combined measles, mumps, and rubella vaccine. Only a few details about vaccine type or route
                              of administration were found in studies. Overall, there was no association between childhood
                              immunization and risk for developing IBD: bacille Calmette–Guérin, relative risk (RR) of 1.04
                              (95% conﬁdence interval [CI], 0.78–1.38), diphtheria, RR of 1.24 (95% CI, 0.80–1.94), tetanus,
                              RR of 1.27 (95% CI, 0.77–2.08), smallpox, RR of 1.08 (95% CI, 0.70–1.67), poliomyelitis, RR of
                              1.79 (95% CI, 0.88–3.66), an measles containing vaccines, RR of 1.33 (95% CI, 0.31–5.80) in
                              cohort studies, and RR of 0.85 (95% CI, 0.60–1.20) in case–control studies. Subgroup analysis
                              for Crohn’s disease (CD) and ulcerative colitis (UC) found an association between the polio-
                              myelitis vaccine and risk for developing CD (RR, 2.28; 95% CI, 1.12–4.63) or UC (RR, 3.48; 95%
                              CI, 1.2–9.71). The RR of developing IBD after H1N1 vaccination was 1.13 (95% CI, 0.97–1.32).

CONCLUSIONS:                  Results of this meta-analysis show no evidence supporting an association between childhood
                              immunization or H1N1 vaccination in adults and risk of developing IBD. The association be-
                              tween the poliomyelitis vaccine and the risk for CD or UC should be analyzed with caution
                              because of study heterogeneity.

Keywords: Crohn’s Disease; Ulcerative Colitis; Poliomyelitis; BCG; Vaccine; Childhood.


        he etiology of inﬂammatory bowel diseases
    T   (IBDs) including Crohn’s disease (CD) and ul-
cerative colitis (UC) remains unknown. The pathogen-
                                                                          Abbreviations used in this paper: BCG, bacille Calmette–Guérin; CD,
                                                                          Crohn’s disease; CI, conﬁdence interval; IBD, inﬂammatory bowel dis-
                                                                          ease; IPV, injected inactivated vaccine; MMR, measles, mumps, rubella;
esis of IBD is thought to involve an altered immune                       OR, odds ratio; OPV, oral live vaccine; RR, relative risk; UC, ulcerative
response against gut microﬂora in genetically predis-                     colitis.
posed individuals, leading to mucosal inﬂammation
and ulcerations.1,2 Currently, more than 100 suscepti-                                           © 2015 by the AGA Institute
                                                                                                       1542-3565/$36.00
bility genes for CD and UC have been identiﬁed by a                                      http://dx.doi.org/10.1016/j.cgh.2015.04.179


                                                                          1                                                     Exhibit 206
           Case
1406 Pineton      2:20-cv-02470-WBS-JDP
             de Chambrun et al                         Document 8 Filed
                                                                  Clinical 12/29/20
                                                                           GastroenterologyPage   199 of Vol.
                                                                                            and Hepatology 34113, No. 8

genome-wide association scan study.3 Although genetic           as inclusion criteria. Potentially eligible studies were
inﬂuence may play an important role in the develop-             identiﬁed via a literature search using the terms ulcer-
ment of IBD, several observations plead for equal impli-        ative colitis, Crohn’s disease, inﬂammatory bowel dis-
cation of environmental exposure.4–6 The lack of                ease, colitis, or ileitis. These were combined using the set
complete penetrance of UC and CD among monozygotic              operator AND with studies identiﬁed with the following
twins and the limited familial occurrence of IBD                terms: vaccine, vaccination, immunization, smallpox,
(5%–10%) indicates that environmental factors play a            poliomyelitis, tetanus, diphtheria, pertussis, mumps,
role in the development of these disorders.7,8 Many             rubella, measles, measles, mumps, rubella (MMR) vac-
environmental factors have been proposed as etiologic           cine, BCG, or inﬂuenza vaccine. Abstracts of the articles
factors of CD or UC.8–10                                        identiﬁed by the initial search were evaluated by the lead
    There is accumulating evidence that events early in         investigator for appropriateness to the study question,
life may have long-term effects on health and dis-              and all potentially relevant articles were obtained and
ease.8,11 In the same way, it has been suggested that           evaluated in detail. We searched the bibliographies of all
attenuated live measles virus vaccine might lead to             relevant articles obtained and any published reviews for
IBD.12 The ﬁrst report on the risk of developing IBD            additional studies. Abstract books of conference pro-
after a measles vaccination in leads to international           ceedings from major congresses in gastroenterology,
controversy and suspicion about vaccination safety.             Digestive Diseases Week, United European Gastroenter-
Since then, several population-based, case–control and          ology Week, and the European Crohn’s and Colitis
cohort studies have investigated the potential link be-         Organisation between 2002 and 2013 were hand-
tween childhood immunization and IBD with conﬂicting            searched to identify potentially eligible studies pub-
results.11–21 Different types of vaccines were studied          lished only in abstract form. Articles were assessed
such as poliomyelitis, measles, rubella, mumps, small-          independently by 2 investigators using predesigned
pox, pertussis, tetanus, diphtheria, and bacille Calm-          eligibility forms, according to the predeﬁned eligibility
ette–Guérin (BCG).                                              criteria. Any disagreements between investigators were
    An attractive theory is that vaccination, which leads       resolved by discussion.
to a decrease in the prevalence of early childhood in-
fections, may favor immunologic diseases.22 A direct ef-
                                                                    Outcome Assessment
fect of viral or bacterial components included in vaccines
on the immune system also may be implicated.23 Finally,
                                                                   The outcome measures were deﬁned a priori. The
adjuvant contained in many vaccines, such as aluminum,
                                                                primary outcome assessed was the occurrence of IBD,
could be at risk of overstimulating the immune system,
                                                                CD, or UC in patients receiving vaccination compared
leading to dysregulated inﬂammatory response.10,24
                                                                with patients without any vaccination. The meta-
Overall, whether vaccination is associated causally with
                                                                analysis evaluated different types of vaccines against
IBD remains controversial.
                                                                tetanus, poliomyelitis, diphtheria, pertussis, smallpox,
    The aim of this study therefore was to perform a
                                                                measles, mumps, rubella, and tuberculosis (BCG). Most
systematic review and meta-analysis of case–control and
                                                                of the studies analyzed the risk of developing IBD
cohort studies on the association between vaccination
                                                                independently for each vaccine in the same patient
and the risk of developing IBD.
                                                                population without reporting a global risk after vacci-
                                                                nation. In these studies, each patient may have received
   Methods                                                      1 or more vaccine types. Because it was not possible to
                                                                pool the risk of all vaccines for each study, we per-
                                                                formed the meta-analysis for each vaccine type
   Search Strategy and Study Selection
                                                                separately.
    A systematic review and meta-analysis was conduct-
ed in accordance with guidelines for systematic reviews             Data Extraction
and meta-analyses published previously.25 A computer-
ized search of the medical English and non-English                  All data were extracted by the lead investigator to a
literature was conducted using MEDLINE (1970 to June            Microsoft Excel spreadsheet (XP professional edition;
2014), EMBASE, and the Cochrane central register of             Microsoft Corp, Redmond, WA) as an odds ratio (OR) of
controlled trials. Studies and abstracts investigating the      developing IBD for each vaccine type in each study. If not
relationship between vaccination and subsequent risk            available, the OR was calculated using the number of
for the development of IBD were reviewed. Only ran-             cases and controls exposed or not. In addition, the
domized controlled trials, controlled clinical trials, cohort   following clinical data were extracted for each study,
studies, and case–control studies investigating the risk        when available: number of centers, country of origin,
for IBD after vaccination were eligible for inclusion.          geographic region, type of study, inclusion period, in-
Childhood or adult immunizations with any vaccine type,         clusion criteria, methods for collecting past vaccination
at any dose, and with any vaccine schedule were used            data, matching characteristics for case–control studies,

                                                                2                                           Exhibit 206
August 2015Case   2:20-cv-02470-WBS-JDP Document 8 Filed 12/29/20Vaccination
                                                                    Page and 200Risk
                                                                                  of for
                                                                                      341IBD                         1407


disease type (UC or CD), total number of controls and              Bacille Calmette–Guérin
IBD cases, and studied vaccines.
                                                                   Three case–control studies (n ¼ 963 patients)
   Statistical Analysis                                        investigated the risk for IBD after BCG vaccination during
                                                               childhood.11,18,21 The relative risk (RR) of developing
   Pooled results were expressed as the OR of IBD with         IBD after BCG vaccination was 1.04 (95% CI, 0.78–1.38).
vaccination compared with no vaccination, with 95%             These ﬁgures were 1.17 (95% CI, 0.58–2.38; n ¼ 3
conﬁdence intervals (CIs). Analyses were performed if at       studies; 563 patients) and 0.98 (95% CI, 0.73–1.30;
least 3 studies evaluating the same vaccination could be       n ¼ 2 studies; 400 patients) for CD and UC, respectively
combined. If only 1 or 2 studies investigated the same         (Figure 1). There was heterogeneity only among studies
vaccination, a description of studies was performed            on CD (I2 ¼ 62%; P ¼ .07).
without a meta-analysis. Each meta-analysis was per-
formed using only case–control studies, except for the             Diphtheria- and Tetanus-Containing Vaccines
measles vaccination, in which case–control and cohort
studies were included in an analysis stratiﬁed by study           Three case–control studies (n ¼ 524 patients)
design. For each meta-analysis, the method of Der              investigated the risk of developing IBD after diphtheria
Simonian and Laird26 was used. According to this               or tetanus vaccination during childhood with 1 of these
method, studies were considered as a random sample             studies investigating only pediatric IBD.16,18,20 The RRs
from a population of studies. Statistical heterogeneity        of developing IBD after vaccination with diphtheria-
was tested for each analysis. Because of heterogeneity         containing vaccines and tetanus-containing vaccines
among studies, a random-effect model was used to               were 1.24 (95% CI, 0.80–1.94) and 1.27 (95% CI,
analyze data. All analyses were performed using R soft-        0.77–2.08), respectively (Figure 1). No heterogeneity
ware and metafor package (R Development Core Team,             was observed between the 3 studies.
2011; R Foundation for Statistical Computing, Vienna,
Austria).27                                                        Poliomyelitis

   Results                                                         Three case–control studies (n ¼ 666 patients)
                                                               investigated the risk of developing IBD after a poliomy-
   Literature Search                                           elitis vaccination during childhood11,18; 1 study was
                                                               published only as an abstract.20 The pooled RR of
    The search strategy identiﬁed 428 citations, and 412       developing IBD after poliomyelitis vaccination was 1.79
articles were excluded after reviewing the title and ab-       (95% CI, 0.88–3.66) (Figure 2A). The speciﬁc RRs of
stract (Supplementary Figure 1). Sixteen studies               developing CD (n ¼ 345) and UC (n ¼ 174) were 2.28
were retrieved for evaluation and 5 studies were               (95% CI, 1.12–4.63) and 3.48 (95% CI, 1.24–9.71),
excluded. Three studies were epidemiologic studies on          respectively (Figure 2B). The exclusion of the study
IBD incidence during a vaccination campaign without            available only as an abstract and without details on risk
estimation of the risk, 1 study was a case report, and 1       for CD or UC did not change our results with a pooled RR
study did not have a control group. Finally, 11 studies        of 2.61 (95% CI, 1.46–4.68; P ¼ .0012; and I2 ¼ 0%; P ¼
were included in this systematic review and meta-ana-          .7817, respectively). There was signiﬁcant heterogeneity
lysis,11–21 and the characteristics of these studies are       between the studies (I2 ¼ 67%; P ¼ .049) (Figure 3).
presented in Table 1. There were 8 case–control
studies,11,14–18,20,21 of which 6 were population-                 Pertussis
based11,14,15,18,20,21 and 2 were hospital-based,16,17 and 3
were population-based cohort studies,12,13,19 including 3          Two case–control studies (n ¼ 407 patients) investi-
cohorts reporting data on measles and on H1N1 inﬂu-            gated the risk of developing IBD after a pertussis vacci-
enza. Two studies investigated the occurrence of IBD in        nation during childhood.16,18 The ﬁrst study, which
the pediatric population only.11,20 These studies reported     included 140 IBD patients born after 1968 in the United
on 11 vaccine types, against tuberculosis (BCG), diph-         Kingdom and receiving a pertussis vaccination until 6
theria, tetanus, poliomyelitis, smallpox, pertussis, mea-      years of age, did not ﬁnd a signiﬁcant association between
sles, rubella, mumps (including the MMR vaccine), and          vaccination and the risk of developing IBD (OR, 1.00; 95%
H1N1 inﬂuenza. All of these studies except 1 (H1N1             CI, 0.62–1.62).16 The second study from Denmark inves-
vaccine) investigated the effect of childhood vaccination.     tigated childhood pertussis vaccinations in 267 patients
Because most of the studies analyzed the risk of devel-        diagnosed with IBD during 2003 to 2004 and matched
oping IBD independently for each vaccine in the same           controls.18 In this study, vaccination against pertussis
patient population without reporting a global risk after       increased the risk of developing IBD, especially UC (com-
vaccination, we performed the meta-analysis for each           bined OR, 2.08; 95% CI, 1.07–4.03).18 Because only 2
vaccine type separately (Table 2).                             studies were available, we did not perform a meta-analysis.

                                                               3                                          Exhibit 206
              Table 1. Characteristics of Case–Control and Cohort Studies Included in the Meta-Analysis
                                                                                                                                                                                                          1408 Pineton




                                                                                  Population                                Methods for
                                                                                                                                                                                                                     Case




                    Study           Year        Country             Type           studied             Outcome             vaccine recall         Matching         Disease      Type of vaccine

              Case-control studies
                                                                                                                                                                                                                       de Chambrun




                Gilat et al17      1987 International          Hospital-based   IBD patients     Diagnosis of IBD       Self-completion        1:2, sex, age         CD      Smallpox, polio,
                                            (United States,                        started                                 questionnaire                                       BCG, diphtheria,
                                                                                                                                                                                                                                   et al




                                            United Kingdom,                        <20 y, <25 y                                                                                measles, pertussis,
                                            Sweden, Holland,                       at the time                                                                                 tetanus
                                            Denmark, Israel,                       of the study,
                                            France, Italy)                         at least
                                                                                   6 months
                                                                                   duration
                Feeney et al16      1997 UK monocentric        Hospital-based   Born in or after Diagnosis of IBD       Data extraction        1:2, sex and year     IBD     Pertussis, diphtheria,
                                                                                   1968                                    from database          of birth                      tetanus, measles
                Davis et al15       2001 US multicenter        Population-based 1958–1989        IBD and cases          Data extraction        1:5, sex, center,     IBD     Measles, MMR vaccine
                                                                                                                                                                                                                            2:20-cv-02470-WBS-JDP




                                                                                                    from age 6 mo          from database          year of birth
                                                                                                    to index date
                                                                                                    (diagnosis) or
                                                                                                    reference date
                                                                                                    for controls




4
                Baron et al11       2005 France multicenter    Population-based 1988–1997        IBD occurring          Personal interview     1:1, age, sex,        IBD     MMR vaccine, BCG,
                                                                                                    before age 17 y        by trained             living area                  poliomyelitis,
                                                                                                                           investigators of                                    smallpox
                                                                                                                           mother and child
                                                                                                                           (vaccine certiﬁcate
                                                                                                                           needed)
                                                                                                                                                                                                          Document 8 Filed




                Bernstein et al14   2006 Canada monocentric    Population-based NA               IBD < 50 y             Questionnaire and      None                  IBD     Measles, mumps,
                                                                                                                           venipuncture                                         rubellaa
                Hansen et al18      2011 Denmark monocentric   Population-based 2003–2004        Diagnosis of IBD       Questionnaire-based Age, sex,                IBD     Pertussis, diphtheria,
                                                                                                    during inclusion       study                  ethnicity,                    tetanus, poliomyelitis,
                                                                                                    period                                        geographic                    BCG, measles,
                                                                                                                                                                                                                     Clinical 12/29/20




                                                                                                                                                  location                      rubella
                Shaw et al20        2012 Canada multicenter    Population-based 1988–            IBD born after 1989    Data extraction,       Age, sex,             IBD     Diphtheria, tetanus,
                                                                                                    and diagnosis          vaccination            living area                   poliomyelitis, MMR
                                                                                                    before 2008            complete vs            at time of                    vaccine
                                                                                                                                                                                                                              GastroenterologyPage




                                                                                                                           incomplete or          diagnosis
                                                                                                                           none by age 2 y
                Villumsen et al21   2013 Denmark (Copenhagen) Population-based Children born     Incidental diagnosis   Data extraction from   Age, sex              CD      BCG, smallpox
                                                                                                                                                                                                                                               and Hepatology




                                                                                  between            of IBD (1977–         database
                                                                                  1965 and           1994)
                                                                                                                                                                                                                                                     201 of Vol.




                                                                                  1976
                                                                                                                                                                                                                                                              34113, No. 8




Exhibit 206
August 2015Case                                                         2:20-cv-02470-WBS-JDP Document 8 Filed 12/29/20Vaccination
                                                                                                                          Page and 202Risk
                                                                                                                                        of for
                                                                                                                                            341IBD                                                                                                   1409


                                                                                                                                                                                               Smallpox

                                                                                                                                                                                               Three case–control studies (n ¼ 1255 patients) inves-




                                                                                      H1N1 inﬂuenza
                                                                                                                                                                                           tigated the risk of developing IBD after a smallpox vacci-
                                                                                                                                                                                           nation.17,21 The pooled RR of developing IBD after a
                                                                                                                                                                                           smallpox vaccination was 1.08 (95% CI, 0.70–1.67; P ¼ .72),
                     Measles




                                                  Measles


                                                                                                                                                                                           without heterogeneity between the studies (Figure 4).

                                                                                                                                                                                               Measles, Rubella, and Mumps Vaccines
                     IBD




                                                  IBD




                                                                                      IBD


                                                                                                                                                                                               Eight studies (n ¼ 1366 patients) investigated the risk
                                                                                                                                                                                           of developing IBD after measles or MMR vacci-
                                                                                                       Parallel children




                                                                                                                                                                                           nation.11,12,14–16,18–20 Four studies investigated vaccination
                                                                                                          cohort for
                                                                                                          control




                                                                                                                                                                                           against measles with only live or attenuated vac-
                                                                                                                                                                                           cines,12,16,18,19 2 studies investigated only MMR vaccine,11,20
                                                                                Postal self-completion None




                                                                                                       None




                                                                                                                                                                                           and 1 study investigated both vaccination strategies15
                                                                                                                                                                                           (Table 2). One other study focused on measles, rubella,
                                                                                                                                                                                           and mumps serology, considering that most of the patients
                                                                                   from database




                                                                                   from database




                                                                                                                                                                                           were seropositive because of childhood immunization
                                                                                Data extraction




                                                                                Data extraction
                                                                                   1995-1996




                                                                                                                                                                                           (Table 2).14 Because 2 studies were population-based
                                                                                   survey in




                                                                                                                                                                                           cohort studies12,19 a meta-analysis of measles-containing
                                                                                                                                                                                           vaccines was stratiﬁed by study design.
                                                                                                                                                                                               The pooled RRs of developing IBD after measles-
                                                                                                                                                                                           containing vaccines in cohort and case–control studies
                                                           during the follow-up




                                                                                                                                                                                           were 1.33 (95% CI, 0.31–5.80) and 0.85 (95% CI,
                                                       Incidental diagnosis




                                                       Incidental diagnosis




                                                                                                                                                                                           0.60–1.20), respectively (Figure 4). In the meta-
                                                           period (10 mo)
                                                       Diagnosis of IBD




                                                                                                                                                                                           regression, results of cohort and case–control studies
                                                                                                                                                                                           were not statistically different. The pooled RR of devel-
                                                           of IBD




                                                           of IBD




                                                                                                                                                                                           oping IBD after measles-containing vaccines (MMR
                                                                                                                                                                                           included) by pooling cohort and case–control studies
                                                                                                                                                                                           was 0.97 (95% CI, 0.63–1.49; P ¼ .89) (Figure 4). There
                                         children aged




                                                                                                                                                                                           was signiﬁcant heterogeneity between the studies (I2 ¼
                                         week of April
                     Population-based Use of a 1964




                                         vaccinated
                                         during the




                                                                                                                                                                                           74%; P < .001) (Figure 3); this heterogeneity was owing
                                         10–24 mo




                                         campaign
                                         cohort of


                                      People born




                                         the 2009




                                                                                                                                                                                           mostly to cohort studies with an I2 of 91% (P < .001)
                                         during
                                         1970
                                         ﬁrst


                     Population-based People




                                                                                                                                                                                           and 45% (P ¼ .1023) for cohort and case–control
                                                                                                                                                                                           studies, respectively (Figure 4).
                                                                                                                                                                                               The RRs of developing IBD after a measles vaccina-
                                                                                                                                                                                           tion and MMR vaccination in case–control studies were
                                                                                                                                                                                           0.97 (95% CI, 0.73–1.30; P ¼ .82) and 0.67 (95% CI,
                     Nationwide




                                                                                                                                                                                           0.36–1.24; P ¼ .199), respectively. No heterogeneity was
                                                                                                                                                                                           observed between the studies. The RR of developing IBD
                                                                                                                           This study investigated measles, mumps, and rubella serology.




                                                                                                                                                                                           after vaccination with rubella-containing vaccines (MMR
                                                                                                                                                                                           included) was 0.65 (95% CI, 0.33–1.25; P ¼ .19). There
                                                                                      2011 Sweden monocentric




                                                                                                                                                                                           was signiﬁcant heterogeneity between the studies for
                                                                                                                                                                                           rubella-containing vaccines (I2 ¼ 77%; P ¼ .002).
 Thompson et al12 1995 UK multicenter




                                                  2000 UK multicenter




                                                                                                                                                                                           Sensitivity analysis excluding the study using serology
                                                                                                                                                                                           and not vaccination14 did not change the results (data
                                                                                                                                                                                           not shown).


                                                                                                                                                                                               H1N1 Vaccine

                                                                                                                                                                                               Only 1 study investigated the risk of developing IBD
                                                                                    Bardage et al13




                                                                                                                                                                                           after vaccination against the H1N1 inﬂuenza virus
                                                Morris et al19
Cohort studies




                                                                                                                                                                                           (Pandemrix, GlaxoSmithKline, London, UK) during the
                                                                                                                                                                                           2009 vaccination campaign in Sweden.13 It was a pro-
                                                                                                                                                                                           spective population-based cohort study comparing the
                                                                                                                                                                                           frequency of incident autoimmune diseases in patients
                                                                                                                           a




                                                                                                                                                                                           5                                             Exhibit 206
           Case
1410 Pineton      2:20-cv-02470-WBS-JDP
             de Chambrun et al                                Document 8 Filed
                                                                         Clinical 12/29/20
                                                                                  GastroenterologyPage   203 of Vol.
                                                                                                   and Hepatology 34113, No. 8

Table 2. ORs of Developing IBD According to Vaccine Type in Case–Control and Cohort Studies

                                                                      Cases, n                  Controls, n
                  Total
    Study        cases, n      Vaccine type         Disease Vaccinated Unvaccinated Vaccinated Unvaccinated            OR      95% CI
           17
Gilat et al          499     Smallpox                  CD       266              36          922            76          0.61   0.39–0.95
Thompson              54     Live measles              CD        14              15         3531         11392          3.01   1.45–6.23
  et al12                      vaccine                 UC        11              14         3534         11393          2.53   1.15–5.58
Feeney et al16       140     Pertussis                 IBD       99              41          198            82          1.00   0.62–1.62
                             Diphtheria/tetanus        IBD      130              10          261            19          0.94   0.39–2.26
                             Measles                   IBD       79              61          160           120          0.97   0.64–1.47
Morris et al19         52    Measles                   IBD       35              17         7284          2421          0.62    0.3–1.2
                                                       CD        20              10         7299          2428          0.67    0.3–1.6
                                                       UC        15               7         7304          2431          0.57    0.2–1.6
Davis et al15        142     MMR                       IBD       94              10          300            23          0.59   0.21–1.69
                             Measles-containing        IBD       38              10          109            23          0.97   0.21–1.69
                                vaccines
Baron et al11        282     MMR vaccine               CD        -               -          -                 -         0.5    0.35–0.90
                             BCG                       CD        -               -          -                 -         2.8     1.1–7.2
                             Poliomyelitis             CD        -               -          -                 -         2.6     1.1–6.2
                                                       UC        -               -          -                 -         7       1.1–151
                             Smallpox                  CD        -               -          -                 -         2.1    1.00–4.30
                                                       UC        -               -          -                 -        10       1.3–208
Bernstein            372     Measles                   CD       226              9              304                6    0.90   0.30–2.80
  et al14,a                                            UC       131              6              304                6    0.40   0.10–1.40
                             Mumps                     CD       170            65               243               67    0.90   0.60–1.40
                                                       UC       130              7              243               67    0.90   0.60–1.50
                             Rubella                   CD       214            21               304                6    0.20   0.10–1.40
                                                       UC       128              9              304                6    0.30   0.10–1.00
Hansen et al18       267     Diphtheria                IBD       -             -            -              -            1.33   0.63–2.82
                             Pertussis                 IBD       -             -            -              -            2.08   1.07–4.03
                             Measles                   IBD       -             -            -              -            1.30   0.76–2.25
                             Poliomyelitis             IBD       -             -            -              -            2.38   1.04–5.43
                             Rubella                   IBD       -             -            -              -            1.29   0.73–2.27
                             Tetanus                   IBD       -             -            -              -            1.60   0.52–4.89
                             BCG                       IBD       -             -            -              -            0.95   0.50–1.81
Bardage           14,842     H1N1 inﬂuenza             IBD     8784          6058       1,015,235       914,947         1.13   0.97–1.32
   et al13
Shaw et al20         117     Diphtheria/tetanus        IBD      102               15          692           142         1.40   0.70–2.90
                             Poliomyelitis             IBD       48               69          334           500         1.00   0.60–1.70
                             MMR vaccine               IBD      113                4          784            50         1.50   0.50–4.30
Villumsen            474     BCG                       CD       160               58      132,321        46,271         0.95   0.67–1.35
   et al21,b                                           UC       186               70      132,638        46,236         0.95   0.70–1.29
                             Smallpox                  CD       125               93      100,435        78,156         1.13   0.77–1.67
                                                       UC       130              126      100,819        78,055         0.92   0.64–1.32


a
Results are shown for measles, mumps, and rubella serology.
b
Controls are expressed in person-years.



with or without vaccination.13 After adjusting the sta-                as CD or UC. However, many publications after this
tistical model for age, sex, socioeconomic status, and                 report investigating vaccination with measles-containing
health care consumption (number of hospital admissions                 vaccines did not show any association between immu-
and visits to specialist care 1 year before the pandemic               nization and IBD. Epidemiologic studies also investigated
period), the hazard ratio of developing IBD after the                  other vaccines such as BCG, diphtheria, tetanus, polio-
H1N1 vaccination was 1.13 (95% CI, 0.97–1.32).13                       myelitis, smallpox, pertussis, rubella, and mumps,
                                                                       reporting conﬂicting results. A positive association be-
                                                                       tween BCG vaccination and CD were found in the study
    Discussion                                                         by Baron et al,11 with a high risk in patients with mul-
                                                                       tiple immunization shots. This study also found a posi-
   Since the report by Thompson et al,12 the controversy               tive association between poliomyelitis and smallpox
about the risk of developing IBD after childhood immu-                 vaccination and CD.11 One 2011 population-based,
nization still is ongoing. This study reported that vacci-             case–control study found a positive association be-
nation with the live measles vaccine was a risk for the                tween pertussis and poliomyelitis vaccination and risk
development of consequent inﬂammatory disease, such                    for IBD.18 On the contrary, 1 hospital-based, case–control

                                                                       6                                               Exhibit 206
August 2015Case   2:20-cv-02470-WBS-JDP Document 8 Filed 12/29/20Vaccination
                                                                    Page and 204Risk
                                                                                  of for
                                                                                      341IBD       1411




Figure 1. Risk ratio of
developing IBD after BCG,
diphtheria, and tetanus
vaccinations in case–
control studies.




                                                                            Figure 2. Risk ratio of
                                                                            developing      IBD    after
                                                                            poliomyelitis vaccination in
                                                                            case–control studies. (A)
                                                                            Meta-analysis using all
                                                                            studies reporting the risk
                                                                            for IBD. (B) Meta-analysis
                                                                            with studies reporting the
                                                                            speciﬁc risk for Crohn’s
                                                                            disease and ulcerative
                                                                            colitis.

                                                  7                                    Exhibit 206
           Case
1412 Pineton      2:20-cv-02470-WBS-JDP
             de Chambrun et al                          Document 8 Filed
                                                                   Clinical 12/29/20
                                                                            GastroenterologyPage   205 of Vol.
                                                                                             and Hepatology 34113, No. 8

                                                                 IBD after this vaccination. Regarding poliomyelitis
                                                                 vaccination, 2 of the 3 studies analyzed in the meta-
                                                                 analysis reported a signiﬁcant risk of developing IBD
                                                                 after vaccination. The other study was published only as
                                                                 an abstract and did not provide details for CD and UC.
                                                                 When we performed a sensitivity analysis without the
                                                                 study published as an abstract, we found a positive as-
                                                                 sociation between poliomyelitis vaccination and the risk
                                                                 of developing CD or UC (2.28 [95% CI, 1.12–4.63] and
                                                                 3.48 [95% CI, 1.24–9.71], respectively). Regarding
                                                                 pertussis vaccination, only 2 studies reported a risk of
                                                                 developing IBD, with conﬂicting results.16,18
                                                                     The results of this meta-analysis are globally reas-
                                                                 suring regarding the risk of developing IBD after child-
                                                                 hood vaccination. Vaccines that are developed to protect
                                                                 against an infectious disease or its consequences are, for
                                                                 the majority, not a risk for the subsequent development
                                                                 of intestinal inﬂammatory disease. The strength of our
                                                                 study was the large number of patients included in the
                                                                 meta-analysis, with 2399 IBD patients and 33,747 con-
                                                                 trols in 10 studies investigating 10 vaccine types (BCG,
                                                                 diphtheria, tetanus, poliomyelitis, smallpox, pertussis,
                                                                 measles, rubella, mumps, and the MMR vaccine),
                                                                 although not all vaccines were investigated in each IBD
                                                                 patient. The study investigating the H1N1 vaccine
                                                                 included 14,842 patients with IBD. Limitations of our
                                                                 work mainly were owing to the fact that studies inves-
                                                                 tigating the risk of developing IBD after vaccination were
                                                                 extremely heterogeneous regarding their study design,
                                                                 sample size, geographic location, and vaccination recall
                                                                 methods. Indeed, we found signiﬁcant heterogeneity
                                                                 between the studies for poliomyelitis- and measles-
                                                                 containing vaccines. Vaccination protocols varied be-
                                                                 tween countries and evolved through the years, with
                                                                 different types of vaccines and schedules leading to dif-
                                                                 ﬁculties in risk evaluation. Moreover, some vaccines used
                                                                 were live attenuated vaccines such as measles, oral
                                                                 poliomyelitis, or whole-cell pertussis vaccines, and may
                                                                 have a different effect on immune system activation and
                                                                 dysregulation compared with other inactivated acellular
Figure 3. Funnel plots for poliomyelitis and measles vaccines.   vaccines. In addition, the method of recalling the vacci-
                                                                 nation status in each patient represented a limitation in
                                                                 these studies. Indeed, half of the studies used a database
study published in 1987 found a protective role of               to collect the vaccination status of patient, but the other
smallpox vaccination against CD.17                               half used only a self-completed questionnaire or an
    Including 11 studies, 8 case–control studies, of which       interview, which may have lead to recall bias. Speciﬁc
6 were population-based and 2 were hospital-based, and           bias present only in certain studies could have led to
3 population-based cohort studies, we performed a meta-          heterogeneity as well as publication bias because sta-
analysis of the risk of developing IBD after childhood or        tistically signiﬁcant results come mostly from smaller
adult vaccination. Of note, the majority of the studies          studies,11,12,18 as illustrated by the Funnel plot proﬁle for
included focused only on childhood vaccination and 1             poliomyelitis. However, the small number of studies for
study investigated the H1N1 vaccine in adults. Overall,          most vaccines did not allow us to explore further pub-
our results did not ﬁnd any signiﬁcant increased risk of         lication bias and heterogeneity. Of note, the study by
developing IBD after childhood immunization with BCG,            Gilat et al,17 which collected data about several vacci-
diphtheria, tetanus, poliomyelitis, smallpox, pertussis,         nations, only reported detailed positive results for
measles, mumps, and rubella-containing vaccines. The             smallpox vaccination, indicating that no association was
study that investigated H1N1 vaccination in adults did           found for the other vaccines without providing any
not ﬁnd any signiﬁcantly increased risk of developing            detail. A major limitation of the study was that all the

                                                                 8                                           Exhibit 206
August 2015Case    2:20-cv-02470-WBS-JDP Document 8 Filed 12/29/20Vaccination
                                                                     Page and 206Risk
                                                                                   of for
                                                                                       341IBD                       1413




Figure 4. Risk ratio of
developing    IBD     after
smallpox and measles
vaccinations in case–
control and cohort studies.


case–control studies included in the meta-analysis eval-        impact on activating the mucosal immune system than
uated more than 1 vaccine at a time and that it was not         the IPV, and have different effects on the risk of IBD.
possible to determine speciﬁcally the risk related to only      Although publications did not contain any information
1 vaccine. Individuals with multiple vaccinations may be        about the route of administration, extrapolation could be
at higher risk for IBD, as suggested in the study by Baron      made by looking at public vaccination history in involved
et al.11                                                        countries.28,30,31 In the French study by Baron et al11
    In this meta-analysis, although the overall analysis of     patients were recruited beginning in 1988 and should
all studies investigating the poliomyelitis vaccination did     have received the IPV because France had withdrawn the
not ﬁnd any increased risk of developing IBD, sensitivity       utilization of the OPV since 1983. In Denmark, combined
analysis indicated that patients receiving the poliomy-         vaccination with OPV and IPV has been practiced since
elitis vaccine may be at risk for developing CD or UC.          1966 and has been replaced only recently with IPV
Indeed, 2 studies showed an increased risk of developing        vaccination alone.30 Patients in the Danish study by
IBD after childhood vaccination with the poliomyelitis          Hansen et al18 all would have been vaccinated with the
vaccine11,18 and only 1 study published as an abstract          IPV. In Manitoba, Canada, after having adopted a mixed
did not ﬁnd a signiﬁcantly increased risk.20 The polio-         schedule of IPV and OPV since 1962, switched to an
myelitis vaccine is used widely in developed countries          exclusive OPV schedule during the 1970s. Then, between
and mostly combined with diphtheria- or tetanus-                1994 and 1997 Manitoba transitioned to the exclusive
containing vaccines.28,29 These 3 national studies inves-       use of the IPV.28 Therefore, we may hypothesize that the
tigating the poliomyelitis vaccination did not provide any      majority of patients in the Canadian study from Shaw
detail on the route of administration of the vaccine,           et al20 (pediatric IBD cases in Manitoba born after 1989
which may be a critical factor to explain differences in        and diagnosed before 2008) may have received only the
results.11,18,20 Indeed, 2 types of poliomyelitis vaccine, an   OPV. This difference in vaccine type if true may explain
oral live vaccine (OPV) and an injected inactivated vac-        the contradictory results of these studies. Heterogeneity
cine (IPV) have been used during the past decades               in the meta-analysis results also could be explained by
worldwide to eradicate poliomyelitis.28 We may hy-              differences in study design (2 studies investigated only
pothesize that live attenuated OPV may have a greater           pediatric IBD patients11,20) or in the samples (the study

                                                                9                                        Exhibit 206
           Case
1414 Pineton      2:20-cv-02470-WBS-JDP
             de Chambrun et al                           Document 8 Filed
                                                                    Clinical 12/29/20
                                                                             GastroenterologyPage   207 of Vol.
                                                                                              and Hepatology 34113, No. 8

by Shaw et al20 had half as many IBD cases as the 2 other          3. Jostins L, Ripke S, Weersma RK, et al. Host-microbe in-
studies11,18). Moreover, methods for vaccination recall               teractions have shaped the genetic architecture of inﬂammatory
were different between these studies, with positive                   bowel disease. Nature 2012;491:119–124.
studies using questionnaires and the negative study us-            4. Cortot A, Pineton de Chambrun G, Vernier-Massouille G, et al.
                                                                      [Inﬂammatory bowel disease: genetic or environmental dis-
ing a population-based database of immunizations
                                                                      eases?]. Gastroenterol Clin Biol 2009;33:681–691.
administered in Manitoba. In addition, the IPV contains
                                                                   5. Kaplan G. Air pollution and the inﬂammatory bowel diseases.
many adjuvants that may be involved in stimulation of
                                                                      Inﬂamm Bowel Dis 2011;17:1146–1148.
the immune system.24 Indeed, vaccine adjuvants such as
                                                                   6. Kaser A, Zeissig S, Blumberg RS. Genes and environment: how
thimerosal and aluminum, the 2 major salt-based adju-                 will our concepts on the pathophysiology of IBD develop in the
vants that have been used or still are used in vaccines,              future? Dig Dis 2010;28:395–405.
may participate in the development of inﬂammatory                  7. Halfvarson J, Bodin L, Tysk C, et al. Inﬂammatory bowel disease in
disorders.10,32 Thimerosal, an ethyl mercury–containing               a Swedish twin cohort: a long-term follow-up of concordance and
compound that has been used as a preservative in mul-                 clinical characteristics. Gastroenterology 2003;124:1767–1773.
tidose vials of vaccines to prevent bacterial and fungal           8. Loftus EV Jr. Clinical epidemiology of inﬂammatory bowel dis-
contamination of those vials, now has been removed                    ease: incidence, prevalence, and environmental inﬂuences.
completely from vaccines whereas aluminum salts                       Gastroenterology 2004;126:1504–1517.
used to boost the immune response still are present in             9. Molodecky NA, Kaplan GG. Environmental risk factors for in-
most of the vaccines used in children. Both thimerosal                ﬂammatory bowel disease. Gastroenterol Hepatol (N Y) 2010;
and aluminum have been suspected to be involved in                    6:339–346.
various inﬂammatory or neurologic disorders.10,32 Thus,           10. Pineton de Chambrun G, Body-Malapel M, Frey-Wagner I, et al.
the lack of data about the exact composition of vaccines              Aluminum enhances inﬂammation and decreases mucosal
                                                                      healing in experimental colitis in mice. Mucosal Immunol 2014;
used in these studies has lead to difﬁculty in interpreting
                                                                      7:589–601.
results.
                                                                  11. Baron S, Turck D, Leplat C, et al. Environmental risk factors in
   We also found conﬂicting results on pertussis vacci-
                                                                      paediatric inﬂammatory bowel diseases: a population based
nation and the risk of developing IBD in 2 studies.16,18              case control study. Gut 2005;54:357–363.
There was no information about the type of pertussis              12. Thompson NP, Montgomery SM, Pounder RE, et al. Is measles
vaccine, but during the study period in the United                    vaccination a risk factor for inﬂammatory bowel disease? Lancet
Kingdom and Denmark a whole-cell pertussis vaccine                    1995;345:1071–1074.
was used exclusively.33,34 Other differences in the design        13. Bardage C, Persson I, Ortqvist A, et al. Neurological and auto-
of these studies may explain the conﬂicting results                   immune disorders after vaccination against pandemic inﬂuenza
because the UK study was hospital-based whereas the                   A (H1N1) with a monovalent adjuvanted vaccine: population
Danish study was population-based. Moreover, in the                   based cohort study in Stockholm, Sweden. BMJ 2011;
study by Hansen et al,18 poliomyelitis virus found to be              343:d5956.
associated with an increased risk of IBD may act as a             14. Bernstein CN, Rawsthorne P, Blanchard JF. Population-based
confounding factor. Interestingly, the UK study by Feeney             case-control study of measles, mumps, and rubella and inﬂam-
et al16 did not report on poliomyelitis vaccination and               matory bowel disease. Inﬂamm Bowel Dis 2007;13:759–762.
during the study period only the OPV was used in the              15. Davis RL, Kramarz P, Bohlke K, et al. Measles-mumps-rubella
                                                                      and other measles-containing vaccines do not increase the risk
United Kingdom.
                                                                      for inﬂammatory bowel disease: a case-control study from the
   In conclusion, results of this meta-analysis do not
                                                                      Vaccine Safety Datalink project. Arch Pediatr Adolesc Med
support a role of childhood immunization or H1N1                      2001;155:354–359.
vaccination in the development of IBD. The association            16. Feeney M, Ciegg A, Winwood P, et al. A case-control study of
between the poliomyelitis vaccine and risk for CD or UC               measles vaccination and inﬂammatory bowel disease. The East
should be analyzed cautiously because of study hetero-                Dorset Gastroenterology Group. Lancet 1997;350:764–766.
geneity and will require further investigation.                   17. Gilat T, Hacohen D, Lilos P, et al. Childhood factors in ulcerative
                                                                      colitis and Crohn’s disease. An international cooperative study.
                                                                      Scand J Gastroenterol 1987;22:1009–1024.
   Supplementary Material                                         18. Hansen TS, Jess T, Vind I, et al. Environmental factors in
                                                                      inﬂammatory bowel disease: a case-control study based on a
   Note: To access the supplementary material accom-                  Danish inception cohort. J Crohns Colitis 2011;5:577–584.
panying this article, visit the online version of Clinical        19. Morris DL, Montgomery SM, Thompson NP, et al. Measles
Gastroenterology and Hepatology at www.cghjournal.org,                vaccination and inﬂammatory bowel disease: a national British
and at http://dx.doi.org/10.1016/j.cgh.2015.04.179.                   Cohort Study. Am J Gastroenterol 2000;95:3507–3512.
                                                                  20. Shaw SY, Blanchard JF, Bernstein CN. Early childhood im-
    References                                                        munizations are not associated with pediatric IBD: a
 1. Baumgart DC, Carding SR. Inﬂammatory bowel disease: cause         population-based analysis. Gastroenterology 2012;142(Suppl
    and immunobiology. Lancet 2007;369:1627–1640.                     1):S-88.
 2. Xavier RJ, Podolsky DK. Unravelling the pathogenesis of in-   21. Villumsen M, Jess T, Sorup S, et al. Risk of inﬂammatory bowel
    ﬂammatory bowel disease. Nature 2007;448:427–434.                 disease following bacille Calmette-Guerin and smallpox



                                                                  10                                                  Exhibit 206
August 2015Case      2:20-cv-02470-WBS-JDP Document 8 Filed 12/29/20Vaccination
                                                                       Page and 208Risk
                                                                                     of for
                                                                                         341IBD                                               1415

     vaccination: a population-based Danish case-cohort study.          31. Malvy DJ, Drucker J. Elimination of poliomyelitis in France:
     Inﬂamm Bowel Dis 2013;19:1717–1724.                                    epidemiology and vaccine status. Public Health Rev 1993;
22. Bach JF. The effect of infections on susceptibility to autoim-          21:41–49.
    mune and allergic diseases. N Engl J Med 2002;347:911–920.          32. Geier DA, King PG, Hooker BS, et al. Thimerosal: clinical,
23. Schattner A. Consequence or coincidence? The occurrence,                epidemiologic and biochemical studies. Clin Chim Acta 2015;
    pathogenesis and signiﬁcance of autoimmune manifestations               444:212–220.
    after viral vaccines. Vaccine 2005;23:3876–3886.                    33. Amirthalingam G, Gupta S, Campbell H. Pertussis immunisation
24. Lerner A. Aluminum is a potential environmental factor for              and control in England and Wales, 1957 to 2012: a historical
    Crohn’s disease induction: extended hypothesis. Ann N Y Acad            review. Euro Surveill 2013;18:38.
    Sci 2007;1107:329–345.                                              34. Hviid A, Stellfeld M, Andersen PH, et al. Impact of routine
25. Kanwal F, White D. Systematic reviews and meta-analyses. Clin           vaccination with a pertussis toxoid vaccine in Denmark. Vaccine
    Gastroenterol Hepatol 2012;10:1184–1186.                                2004;22:3530–3534.
26. DerSimonian R, Laird N. Meta-analysis in clinical trials. Control
    Clin Trials 1986;7:177–188.
27. Viechtbauer W. Conducting meta-analyses in R with the metafor       Reprint requests
    package. J Stat Softw 2010;36:1–48.                                 Address requests for reprints to: Guillaume Pineton de Chambrun, MD, PhD,
                                                                        Gastroenterology and Hepatology Department, Montpellier University Hospital,
28. Barreto L, Van Exan R, Rutty CJ. Polio vaccine development in
                                                                        80 Avenue Augustin Fliche, F-34000, Montpellier, France. e-mail:
    Canada: contributions to global polio eradication. Biologicals      gpinetondechambrun@yahoo.fr; fax: (33) 4-67-33-75-75.
    2006;34:91–101.
29. Grifﬁths E, Wood D, Barreto L. Polio vaccine: the ﬁrst 50 years     Acknowledgments
                                                                        The authors thank the Digestscience Foundation for its non-ﬁnancial support.
    and beyond. Biologicals 2006;34:73–74.
30. Bottiger M. The elimination of polio in the Scandinavian coun-      Conﬂicts of interest
    tries. Public Health Rev 1993;21:27–33.                             The authors disclose no conﬂicts.




                                                                        11                                                     Exhibit 206
           Case
1415.e1 Pineton    2:20-cv-02470-WBS-JDP
                de Chambrun et al             Document 8 Filed
                                                         Clinical 12/29/20
                                                                  GastroenterologyPage   209 of Vol.
                                                                                   and Hepatology 34113, No. 8




        Supplementary Figure 1. Flow chart.




                                                    12                                         Exhibit 206
Case 2:20-cv-02470-WBS-JDP Document 8 Filed 12/29/20 Page 210 of 341




   EXHIBIT 207
Immune Thrombocytopenia - NORD (National Organization for Rare Disorders)                                                                                                                           7/1/20, 6:07 PM
                      Case 2:20-cv-02470-WBS-JDP Document 8 Filed 12/29/20 Page 211 of 341
                                                                                                                                              ABOUT (HTTPS://RAREDISEASES.ORG/ABOUT/) NEWS (HTTPS://RAREDIS
                                                                                                                                 EVENTS (HTTPS://RAREDISEASES.ORG/EVENTS/) CONTACT (HTTPS://RAREDISEASES.
                                                                                                                                                                STORE (HTTPS://RAREDISEASES.ORG/GET-INVOLVED/DON
                                                                                                                          UTM_SOURCE=STORE_HIGHLIGHT_NAV&UTM_MEDIUM=REFERRAL&UTM_CAMPAIGN=STOR

                                                                                                                                                                                     DONATE


                                                                                                                                                            Search
                                                                                                      (https://www.facebook.com/NationalOrganizationforRareDisorders)
                                                                                                                                        (https://www.instagram.com/nord_rare/)
           (https://rarediseases.org)                                                      (https://www.linkedin.com/company/national-organization-for-rare-disorders)
                                                                                                                                                (https://twitter.com/rarediseases)
                                                                                          (https://www.youtube.com/user/raredisorders)                 (https://rarediseases.org/news/)
                                                                                                                                  Advanced Search (/advanced-
                 for PATIENTS AND                       for PATIENT                       for CLINICIANS AND                      search/)
                                           !                                    !                            !                       ADVOCATE              !            GET INVOLVED            !
                      FAMILIES                        ORGANIZATIONS                          RESEARCHERS



              Home (https://rarediseases.org) / For Patients and Families (https://rarediseases.org/for-patients-and-families/) / Rare Disease Information (https://rarediseases.org/information-
              resources/rare-disease-information/) / Immune Thrombocytopenia



                   Rare Disease Database

                     0-9 (https://rarediseases.org?s=0-9&post_type=rare-diseases) • A (https://rarediseases.org?s=A&post_type=rare-diseases) • B
                     (https://rarediseases.org?s=B&post_type=rare-diseases) • C (https://rarediseases.org?s=C&post_type=rare-diseases) • D
                     (https://rarediseases.org?s=D&post_type=rare-diseases) • E (https://rarediseases.org?s=E&post_type=rare-diseases) • F (https://rarediseases.org?
                     s=F&post_type=rare-diseases) • G (https://rarediseases.org?s=G&post_type=rare-diseases) • H (https://rarediseases.org?s=H&post_type=rare-
                     diseases) • I (https://rarediseases.org?s=I&post_type=rare-diseases) • J (https://rarediseases.org?s=J&post_type=rare-diseases) • K
                     (https://rarediseases.org?s=K&post_type=rare-diseases) • L (https://rarediseases.org?s=L&post_type=rare-diseases) • M
                     (https://rarediseases.org?s=M&post_type=rare-diseases) • N (https://rarediseases.org?s=N&post_type=rare-diseases) • O
                     (https://rarediseases.org?s=O&post_type=rare-diseases) • P (https://rarediseases.org?s=P&post_type=rare-diseases) • Q
                     (https://rarediseases.org?s=Q&post_type=rare-diseases) • R (https://rarediseases.org?s=R&post_type=rare-diseases) • S (https://rarediseases.org?
                     s=S&post_type=rare-diseases) • T (https://rarediseases.org?s=T&post_type=rare-diseases) • U (https://rarediseases.org?s=U&post_type=rare-
                     diseases) • V (https://rarediseases.org?s=V&post_type=rare-diseases) • W (https://rarediseases.org?s=W&post_type=rare-diseases) • X
                     (https://rarediseases.org?s=X&post_type=rare-diseases) • Y (https://rarediseases.org?s=Y&post_type=rare-diseases) • Z (https://rarediseases.org?
                     s=Z&post_type=rare-diseases)
                                                                                                                                                                                     Print


                    Immune Thrombocytopenia                                                                                                   Report Index
                    NORD gratefully acknowledges the Platelet Disorder Support Association and PDSA Medical Advisors                          Synonyms
                    James Bussel, MD and Douglas Cines, MD, for assistance in the preparation of this report.
                                                                                                                                              General Discussion
                                                                                                                                              Signs & Symptoms
                    Synonyms of Immune Thrombocytopenia                                                                                       Causes
                           autoimmune thrombocytopenic purpura                                                                                Affected Populations
                           ITP
                                                                                                                                              Related Disorders
                           idiopathic immune thrombocytopenia
                                                                                                                                              Standard Therapies
                           primary immune thrombocytopenia
                                                                                                                                              Investigational Therapies
                                                                                                                                              Supporting Organizations
                    General Discussion
                                                                                                                                              References
                    Immune thrombocytopenia (ITP) is an autoimmune bleeding disorder characterized
                    by abnormally low levels of blood cells called platelets, a situation which is referred
                    to as thrombocytopenia. Platelets are specialized blood cells that help maintain the                                      Search Rare Diseases
                    integrity of the walls of our blood vessels and help prevent and stop bleeding by
                    accelerating clotting. A normal platelet count ranges from approximately 150,000                                          Enter a disease name or
                    to 400,000 per microliter of blood depending on the laboratory. If someone has a                                          synonym to search NORD's
                    platelet count lower than 100,000 per microliter of blood with no other reason for                                        database of reports.
                    low platelets, that person might have ITP. There is currently no definitive laboratory
                    test to diagnose ITP. Rather ITP is considered a diagnosis of exclusion (see below)
                    meaning that other causes have been eliminated or are unlikely. What tests to do to
                                                                                                                                              To search for patient organizations
                    exclude other causes is not well-established and can differ among patients and                                            and other pages related to this topic,
                    hematologists.                                                                                                            use the Advanced Search function at



https://rarediseases.org/rare-diseases/immune-thrombocytopenia/                                                                                                                                        Page 1 of 11


                                                                                                      1                                                                     Exhibit 207
Immune Thrombocytopenia - NORD (National Organization for Rare Disorders)                                                                        7/1/20, 6:07 PM
                    Case 2:20-cv-02470-WBS-JDP Document 8 Filed 12/29/20 Page 212 of 341
                  As the platelet count falls, the risk of developing bleeding symptoms increases. ITP     the top right corner of the page.
                  can be discovered incidentally based on a blood count ordered for other reasons,
                  such as a routine yearly checkup. However, most patients with ITP present to their
                  doctor with abnormal bleeding into the skin resulting in bruising, also known as         Related Content
                  purpura or tiny red dots on the skin called petechiae. Bleeding from mucous
                  membranes also may occur and may subsequently result in low levels of circulating
                  red blood cells (anemia; this usually means bleeding in the mouth and nose but           NORD Patient Assistance
                  could also include blood in the urine. Internal bleeding at presentation is very
                  uncommon. ITP is generally called newly diagnosed when it has been present for               NORD strives to open
                  less than 3 months, persistent when present for 3-12 months and chronic when                 new assistance programs
                  present for longer. The term “acute” is not used currently. The clinical onset may be        as funding allows. If we
                  rapid with overnight onset of skin bleeding or gradual over months.                          don't have a program for
                                                                                                               you now, please continue
                  Eighty percent (80%) of children who present with ITP have a self-limited form that          to check back with us.
                  resolves with or without treatment (i.e. spontaneously) within 12 months and often
                  sooner. In contrast, the proportion of adults with ITP who have a chronic condition           (https://rarediseases.org/for-
                  is much higher, exceeding 50% in most series. ITP that develops in adolescents most      Learnpatients-and-
                  often follows the clinical course seen in adults.                                        More families/information-
                                                                                                           >    resources/patient-and-
                  Mechanistically, the fundamental abnormality in ITP is that the patient’s immune              caregiver-resource-center/)
                  system recognized their own platelets as “foreign” leading their B-lymphocytes to
                  produce self-reactive anti-platelet antibodies that attach to platelet surfaces. A
                  type of white blood cells in the spleen and in other organs, called macrophages
                                                                                                           NORD Video: Rare Disease Facts
                  (scavenger cells), recognize antibody-coated particles, in this case antibody-coated
                  platelets, leading to their ingestion into the macrophages and subsequent
                  destruction. The bone marrow attempts to compensate but is often unable,
                  especially in severe cases, to keep up with the destruction. Platelet production may
                  also be impaired when anti-platelet antibodies bind to the cells in the bone marrow
                  that produce platelets, called megakaryocytes.

                  While it may seem like ITP is a simple disease, there are many nuances to diagnosis,
                  mechanism of disease, and management, in addition to the variability of outcomes
                  between and among children and adults. This includes variation in the severity of        NORD Program

                  bleeding at any given platelet count as well as how individual patients respond to
                  various forms of treatment.

                  In addition to serious physical bleeding-related manifestations of the disease, ITP is
                  associated with debilitating fatigue (reported in up to 39% of adults with ITP), as
                  well as impaired quality of life across domains of emotional, functional, and
                  reproductive health, and work and social life. These symptoms that accompany the
                  disease can interfere with daily activities and lead to anxiety, fear, depression,
                  embarrassment of unexplained bruising and nosebleeding (epistaxis), isolation,
                  inadequacy, and frustration with a patient’s inability to control their body and their
                  health. This list does not even encompass the side effects of treatments which,          (https://rarediseases.org/summit-
                  while possibly improving part of the above problems, can be devastating in               overview/)
                  different ways. Together, these multi-faceted effects of ITP often take a significant
                  toll on patients’ quality of life.

                  Management depends on severity of symptoms, platelet count, age, lifestyle,
                  response to therapy and its side effects, the presence of other medical issues that
                  affect the risk of bleeding, quality of life as discussed above, and, of course,
                  personal preferences of both the patient and the doctor.


                  Signs & Symptoms
                  As mentioned, there is variation among individuals in their tendency to bruise and
                  bleed when they have a low platelet count, i.e. some patients tolerate quite low
                  platelet counts for long periods of time with minimal or no bruising and bleeding,
                  while others have substantial bleeding at the same counts. A child or adult with
                  immune thrombocytopenia may display no symptoms (be asymptomatic) or the
                  symptoms may appear when the platelet count is very low. Such symptoms may
                  include:




https://rarediseases.org/rare-diseases/immune-thrombocytopenia/                                                                                     Page 2 of 11


                                                                                 2                                                     Exhibit 207
Immune Thrombocytopenia - NORD (National Organization for Rare Disorders)                                        7/1/20, 6:07 PM
                    Case 2:20-cv-02470-WBS-JDP Document 8 Filed 12/29/20 Page 213 of 341
                  – Skin that bruises very easily and even spontaneously
                  – A rash consisting of small red dots (petechiae) that represent small hemorrhages
                  caused by broken blood vessels or leaks in a capillary wall
                  – Bleeding from the gums
                  – Frequent and long-lasting nose bleeds that are hard to stop
                  – Blood blisters on the inside of cheeks
                  – Excessive and prolonged menstrual bleeding
                  – Less likely, signs of internal bleeding, with blood in urine, vomit, or bowel
                  movements
                  -in rare patients, bleeding in the brain called intracranial hemorrhage that is very
                  much like a stroke
                  -Debilitating fatigue, depression, low mental and physical energy

                  In severe cases, frequent bleeding episodes may result in low levels of circulating
                  red blood cells (anemia), which may cause fatigue and impair response to exertion.
                  In rare cases, serious bleeding into the brain (intracranial hemorrhage) may occur.
                  Fatigue (even in the absence of anemia), anxiety, and depression are common
                  experiences for some people with ITP resulting in difficulties at work or school and
                  also in social difficulties. These symptoms may be caused by the disease itself, by
                  anxiety, or as side effects of medical treatment.


                  Causes
                  Antibodies are normally produced by the body’s immune system only in response
                  to foreign substances, known as antigens, for example on certain viruses and
                  bacteria or on red blood cells or tissue from unrelated people. Immune
                  thrombocytopenia belongs to a group of disorders in which the body’s natural
                  immune defenses inappropriately act against its own cells or tissues (autoimmune
                  disorders). In ITP, such an abnormal immune reaction leads to destruction of the
                  individual’s own platelets. For reasons that remain as yet unknown, lymphocytes in
                  the bone marrow, spleen and elsewhere are stimulated to produce antibodies that
                  attach to platelet surfaces,and the platelets are recognized as foreign by the
                  immune system. In most individuals, the platelets are the only target of the
                  misdirected immune response. However, in some, ITP develops in the context of
                  another disorder that predisposes to making autoantibodies. This is called
                  secondary ITP and is discussed below. In most individuals, however, no such
                  connection to another disease is evident and the cause of anti-platelet antibody
                  production remains unknown.

                  The autoantibodies in ITP bind to otherwise normal platelets in the blood that then
                  circulate through the spleen, the liver and elsewhere. The antibody-platelet
                  complexes are recognized by tissue macrophages, which ingest and destroy
                  antibody-coated platelets as they would normally when then encounter any
                  antibody-coated foreign particle. The bone marrow attempts to compensate by
                  producing more platelets but the rate of platelet destruction may exceed the
                  marrow capacity and thrombocytopenia develops. Platelet production by
                  megakaryocytes in the bone marrow may also be impaired when the same
                  autoantibodies that bind to the platelets attach to megakaryocytes, the platelet
                  precursors in the bone marrow. Therefore, the mechanisms underlying ITP and the
                  resulting very low platelet counts can be characterized as including increased
                  platelet destruction, reduced or inadequate platelet production, or both. It is not
                  currently possible to define the relative importance of these two possibilities in a
                  specific patient.
                  In children, ITP often appears soon after an acute viral infection. This suggests that
                  antibodies produced to fight foreign viral substances (antigens) may “cross-react”
                  with similar appearing antigens on platelets, which in turn lead to platelet
                  destruction. This has been shown in the case of chicken pox, for example. However,
                  as mentioned, identification of the exact mechanism of ITP in a given patient is not
                  possible and predicting in a child (or adult) who will get better and who will not,
                  who will bleed and who will not, is not possible in a precise way.

                  It is quite rare for more than one family member or members of more than one
                  generation to have ITP. When there is such a family history of thrombocytopenia, a
                  genetic disorder involving platelets is much more likely.


https://rarediseases.org/rare-diseases/immune-thrombocytopenia/                                                     Page 3 of 11


                                                                                 3                         Exhibit 207
Immune Thrombocytopenia - NORD (National Organization for Rare Disorders)                                       7/1/20, 6:07 PM
                    Case 2:20-cv-02470-WBS-JDP Document 8 Filed 12/29/20 Page 214 of 341
                  As mentioned, some people have secondary ITP, meaning that their ITP is part of
                  another condition. Secondary ITP can be caused by inherited immune disorders
                  (such as autoimmune lymphoproliferative syndrome, ALPS, some of whom also
                  have antibody-mediated red cell destruction), systemic autoimmunity such as
                  systemic lupus (in which the immune system attacks other cells as well as platelets),
                  persistent infections (such as HIV, hepatitis B or C, and the ulcer-causing stomach
                  bacterium, Helicobacter pylori), and lymphoproliferative disorders such as chronic
                  lymphocytic leukemia that impair the immune system. A few cases resembling ITP
                  may result from the use of certain drugs, after a viral or bacterial infection or in
                  approximately one in 40,000 children after vaccination for measles-mumps-rubella
                  (MMR). The effect of drugs may be either to suppress the bone marrow from
                  making platelets or to induce the formation fo antibodies that attack platelets but
                  involve the drug as a target. A good source of information on this subject is:
                  http://www.ncbi.nlm.nih.gov/pmc/articles/PMC2682438/
                  (http://www.ncbi.nlm.nih.gov/pmc/articles/PMC2682438/)


                  A!ected Populations
                  The incidence (how many people are diagnosed each year) of ITP among adults in
                  the USA is estimated to be 3.3 per 100,000 adults/year. The prevalence (how many
                  adults have ITP at any time) is 9.5 cases per 100,000. The annual prevalence is
                  estimated at 5.3 per 100,000 among children; because children with ITP usually
                  recover, the number of children who have ITP at any one time is almost equal to
                  those diagnosed annually. Worldwide, it is estimated that there are well over
                  200,000 people affected by ITP.

                  The incidence of ITP increases with age and is more common over the age of 60.
                  Among adults (age 30-60) diagnosed with chronic ITP, there are 2.6 cases among
                  women for every case involving a male. In older adults, about the same number of
                  men and women are diagnosed with ITP. Among children diagnosed with acute ITP,
                  the male to female ratio is also almost equal, with 52% male to 48% female. About
                  40% of all patients diagnosed with one or another form of ITP are children younger
                  than 10 years of age. Among children, the incidence is greatest between 2 and 4
                  years of age. However, ITP can occur at any age from 3 months of age to over 100
                  years of age.


                  Related Disorders
                  Thrombocytopenia due to the following disorders can resemble those of ITP.
                  Comparisons may be useful for the doctor to develop a differential diagnosis
                  (consider the full spectrum of what could be underlying the ITP):

                  Thrombocytopenia may be caused by other blood (hematological) disorders that
                  affect the ability of the bone marrow to produce platelets.

                  As mentioned, immune thrombocytopenia can be secondary to a systemic
                  autoimmune disorder such as systemic lupus erythematosus. Adverse drug
                  reactions (drug-induced thrombocytopenia) are also potential causes of
                  thrombocytopenia. Quinidine, quinine and heparin are examples drugs associated
                  with the development of immune thrombocytopenia.

                  Thrombotic thrombocytopenia purpura (TTP) is a rare, but quite serious blood
                  disease. Major symptoms may include disturbances (interruptions) in blood supply
                  due to clotting that can involve any of a number of organs including the brain,
                  severe thrombocytopenia, accelerated destruction of red blood cells leading to
                  their characteristic fragmented appearance on the blood film (microangiopathic
                  hemolytic anemia). The cause of thrombotic thrombocytopenia purpura in most
                  patients is an autoantibody that blocks the function of an protein known as
                  ADAMTS13 that helps to control blood clotting. (For more information on this
                  disorder, choose “thrombotic thrombocytopenia purpura” as your search term in
                  the Rare Disease Database.)

                  Henoch-Schonlein purpura is a rare inflammatory disease of the small blood vessels
                  (capillaries) that is mostly self-limited. It is the most common form of childhood
                  blood vessel inflammation (vasculitis) and results in inflammatory changes in small


https://rarediseases.org/rare-diseases/immune-thrombocytopenia/                                                    Page 4 of 11


                                                                                4                         Exhibit 207
Immune Thrombocytopenia - NORD (National Organization for Rare Disorders)                                          7/1/20, 6:07 PM
                    Case 2:20-cv-02470-WBS-JDP Document 8 Filed 12/29/20 Page 215 of 341
                  blood vessels. The symptoms of Henoch-Schonlein purpura usually begin suddenly
                  and may include headache, fever, loss of appetite, cramping abdominal pain, and
                  joint pain. The resemblance to ITP is that red or purple spots typically appear on the
                  skin that may resemble bruises; however thrombocytopenia is not usually part of
                  the disease. Inflammatory changes associated with Henoch-Schonlein purpura can
                  also develop in the joints, kidneys, digestive system, and, in rare cases, the brain and
                  spinal cord (central nervous system).. The exact cause of Schonlein-Henoch purpura
                  is not fully understood, although research suggests that it may be an autoimmune
                  disease, e.g. a severe allergic reaction to offending substances (e.g., foods or drugs).
                  (For more information on this disorder, choose “Henoch-Schonlein purpura” as your
                  search term in the Rare Disease Database.)

                  Heparin-induced thrombocytopenia is the most common drug-induced, antibody-
                  mediated thrombocytopenic disorder. Heparin is often used to prevent blood
                  clotting (anticoagulant). Heparin-induced thrombocytopenia is a complicated
                  entity in which the antibodies bind and platelets and other cell types leading to the
                  formation of blood clots (thrombosis). This often affects the limbs, but can also
                  cause stroke or the formation of blood clots in the lungs (pulmonary emboli)
                  resulting in chest pain, coughing, difficult or labored breathing (dypsnea), and
                  coughing up blood (hemoptysis). Skin ulcerations may develop due to impaired
                  blood flow. If severe enough, fingers and toes may be lost.

                  Hypersplenism, an overactive spleen usually from liver disease, may cause an
                  isolated thrombocytopenia and thereby mimic ITP. Thrombocytopenia is usually
                  not as severe. Either a history of known liver disease, such as hepatitis C, or feeling
                  a very enlarged spleen on physical examination or findings on ultrasound leads to
                  the diagnosis.

                  The antiphospholipid syndrome (APS) is a disorder associated with autoantibodies
                  to various phospholipids that make up the membranes of cells, such as cardiolipin,
                  and to proteins that bind to such phospholipids, such as beta-2-glycoprotein 1.
                  Patients with APS may present with thrombosis in any organ or gestational
                  complications, including recurrent miscarriages or fetal losses. Immune
                  thrombocytopenia may be superimposed on the thrombotic complications. Some
                  patients with ITP also have anti-phospholipid antibodies but do not necessarily
                  develop thrombotic or gestational complications as a result.

                  Anti-thyroid autoantibodies may also be detected in patients with ITP; as many as
                  10% of women of child-bearing age may have both ITP and antibodies to the
                  thyroid. Assessment of thyroid function may therefore be indicated in many
                  patients. Other kinds of autoantibodies are less common.


                  Diagnosis
                  The diagnosis of ITP is made by excluding other causes of thrombocytopenia,
                  including certain medications or disorders that affect the bone marrow and reduce
                  platelet production, such as acute leukemia and aplastic anemia. On occasion, a low
                  platelet count may be detected incidentally by blood tests such as a complete blood
                  count (CBC) ordered for other purposes and the individual is without apparent
                  symptoms (asymptomatic). Inspection of the blood smear under the microscope
                  will verify the platelets are truly reduced in number and not simply clumped (stuck
                  together so they are too big to be counted by automated machines as platelets),
                  and that the platelets are not uniformly very small or exceeding large (giant
                  platelets approximating the size of red blood cells). The red blood cells and white
                  blood cells are normal in number and appear normal to the eye, which helps to
                  exclude consideration of leukemia and/or aplastic anemia, among other causes of
                  thrombocytopenia. The presence of unusual appearing cells in the blood or
                  additional abnormalities in the blood counts, might indicate the need for a biopsy of
                  the bone marrow to exclude other causes of impaired platelet production and/or
                  consideration of secondary ITP.

                  In a patient who is otherwise in his/her usual state of good health who has not
                  taken a new medication, has thrombocytopenia and no other abnormality found in
                  a complete blood count or upon inspection of the blood smear, and has no family
                  history of thrombocytopenia, the diagnosis of ITP is favored. There is no definitive


https://rarediseases.org/rare-diseases/immune-thrombocytopenia/                                                       Page 5 of 11


                                                                                   5                         Exhibit 207
Immune Thrombocytopenia - NORD (National Organization for Rare Disorders)                                         7/1/20, 6:07 PM
                    Case 2:20-cv-02470-WBS-JDP Document 8 Filed 12/29/20 Page 216 of 341
                  test (such as measurement of platelet autoantibodies) to make the diagnosis or to
                  exclude the diagnosis of ITP. A robust response to ITP-specific treatments such as
                  IVIG (intravenous immunoglobulin) or glucocorticoids (described below) provides
                  strong evidence in favor of the diagnosis.


                  Standard Therapies
                  Treatment Overview

                  While there is no well-established cure for ITP, fortunately almost all patients find
                  their platelet count improves following treatment. What proves difficult for many
                  ITP patients is finding the treatment that works for them without unwanted side
                  effects. In some individuals, the disease can go into remission for an extended
                  period of time, perhaps for the remainder of a person’s life. ITP can also recur at any
                  time. There is currently no way to predict the course of the disease. Changes in diet
                  or lifestyle may improve (or worsen) the sense of well-being.

                  Criteria for Treatment

                  In many children and some adults, therapy may not be necessary at the time they
                  first see the doctor and the disorder may resolve spontaneously. The decision to
                  initiate treatment depends on the severity of bleeding, the severity of the
                  thrombocytopenia, the age of the patient (increased risk of bleeding in adults and
                  especially in the elderly), coincidental disorders that might predispose to bleeding
                  (tendency to fall, concurrent anti-platelet or anticoagulants), life-style (such as
                  young and athletic) and risks and side effects of each intervention. These same
                  factors can also contribute to deciding which treatment to use.

                  The goal of therapy is to prevent bleeding, to stabilize and hopefully to improve the
                  platelet count, and help restore the patient’s ability to have a normal lifestyle.
                  When treatment is deemed necessary, there are many options that have proven
                  successful. Treatments differ in likelihood of benefit and risks and some are
                  considered more toxic and are therefore, generally deferred unless it is proven they
                  are needed. Treatments also differ in their intended effect: short term platelet
                  increase versus long-term maintenance of a stable platelet count. It is important to
                  understand both the success rate and potential side effects before beginning any
                  form of treatment. Hematologists may even recommend several treatments at once
                  to increase their success rate and minimize their side effects.

                  First Line/Emergency Therapy

                  Treatment with corticosteroid drugs (e.g., prednisone, dexamethasone,
                  methylprednisolone) is usually the mainstay of initial therapy. These drugs function
                  by suppressing the clearance of antibody-coated platelets and perhaps by
                  increasing platelet production. They may also decrease the risk of bleeding by
                  improving blood vessel lining cell function. Very high doses (especially of
                  dexamethasone) may impair the production of anti-platelet antibodies with the
                  hope that the platelet count will remain elevated after the patient stops taking
                  prednisone. However, additional studies are needed to affirm the long-term benefit
                  of such a “high-dose” approach. In general, the duration and dose of corticosteroids
                  should be minimized because of their immediate and long-term side effects.
                  Therefore, corticosteroids are used to control the disease until a transition can
                  been made to other forms of treatment in patients who do not achieve a
                  spontaneous remission.

                  If platelet counts do not improve after corticosteroid treatment or if when
                  individuals present with severe bleeding, treatment may include adding
                  intravenous immunoglobulins (IVIG), usually by infusions given as needed based on
                  the count and bleeding every 2-4 weeks, but this rarely leads to a cure. Platelet
                  transfusions are reserved for emergent situations because they are likely to be
                  destroyed relatively quickly by the autoantibodies.

                  The orphan drug anti-D (WinRho SDF, Rhophylac), a specific form of gamma
                  globulin, was approved by the Food and Drug Administration (FDA) to treat ITP in
                  individuals who are red blood cell RhD antigen positive, do not already have
                  antibodies on their red cells, and have not undergone splenectomy. The drug can be



https://rarediseases.org/rare-diseases/immune-thrombocytopenia/                                                      Page 6 of 11


                                                                                  6                         Exhibit 207
Immune Thrombocytopenia - NORD (National Organization for Rare Disorders)                                      7/1/20, 6:07 PM
                    Case 2:20-cv-02470-WBS-JDP Document 8 Filed 12/29/20 Page 217 of 341
                  used repeatedly, including in children who have the acute or chronic form of ITP.
                  However, concerns have been raised because of a small number of individuals who
                  have had severe side effects from brisk red cell destruction and its consequences
                  soon after infusion.

                  Second Line Therapy

                  The criteria for determining whether second line therapy is needed are the same as
                  those involving initiation of treatment plus patients with suboptimal responses to
                  first line approaches. As mentioned, corticosteroids should be used for the shortest
                  duration possible to achieve these objectives and to provide a bridge to less toxic
                  alternatives. Many adults and some children will require such long-term
                  management because their platelet count will fall once the dose of corticosteroids
                  is tapered.

                  One option in the second-line setting involves the use of thrombopoietin receptor
                  agonists (TPO-RAs). TPO-RAs function by stimulating the body’s production of
                  platelets by megakaryocytes in the bone marrow, which release proplatelets that
                  mature into platelets. By increasing the rate at which platelets are produced in the
                  body, TPO-RAs may overcome the heightened rate of platelet destruction caused
                  by antiplatelet antibodies and their ability to impair megakaryocyte function. Three
                  TPO-RAs approved by the FDA for use in ITP are eltrombopag (Promacta),
                  romiplostim (Nplate) and avatrombopag (Doptelet), while others are in
                  development or approved for other related indications.

                  In 2008, the FDA approved both romiplostim (Nplate) manufactured by Amgen Inc.
                  and eltrombopag (Promacta) manufactured by GlaxoSmithKline (GSK) to treat both
                  children and adults with ITP who have had an insufficient response to
                  corticosteroids, immunoglobulins, or splenectomy. Romiplostim is typically given by
                  weekly subcutaneous injection, most often in a doctor’s office. Novartis
                  Pharmaceuticals Corporation acquired eltrombopag from GSK. There are a few
                  important dietary restrictions that are needed to maximize the benefit of this oral
                  agent, which is administered once daily. In 2015, eltrombopag was approved for the
                  treatment of children 1 year and older with ITP who have had an insufficient
                  response to corticosteroids, immunoglobulins or splenectomy; romiplostim was
                  similarly approved in late 2018. Response rate, depending upon the definition of
                  response, to both agents ranges from 40- 80% and, once obtained consistently, was
                  durable with ongoing treatment. The drugs are generally well tolerated and long-
                  term safety studies have mitigated initial concerns about thrombosis and bone
                  marrow scarring. Some patients (an unknown percent) will experience sufficient
                  improvement in their ITP over time to discontinue treatment. In 2019, the FDA
                  approved avatrombopag (Doptelet) manufactured by Dova Pharmaceuticals to
                  treat ITP in adults with chronic ITP who have had insufficient response to a
                  previous treatment. This is the only oral TPO-RA medication approved to treat ITP
                  that can be taken with food. Avatrombopag is generally considered safe and well
                  tolerated.

                  Another option is anti-CD20 antibody, rituximab (Rituxan), which reduces IgG
                  antibody production; there are now several biosimilars. About half the patients
                  respond initially, but only 20-30% are cured in long-term outcome studies. Women
                  of child-bearing age of duration of ITP < 1-2 years have an over 50% cure rate; all
                  others have a very low rate of cure. Rituximab is generally well tolerated but
                  infusion reactions can occur. Administration may be repeated when a durable
                  response has been seen, but concern over repetitive administration of this
                  immunosuppressant is warranted. One to 3-4-day courses of high dose
                  dexamethasone have been used in an effort to increase responses. A third option is
                  splenectomy, (typically laparoscopic) because the spleen plays a major role in
                  destroying antibody-covered platelets and in making antiplatelet antibodies.
                  Splenectomy improves platelet counts in approximately 70 percent of patients
                  initially and can induce a long-term remission in 60 percent. The high long-term
                  success rate must be weighed against the small but real increased risk of
                  thrombosis and serious infection, which necessitates appropriate vaccinations and
                  urgent evaluation for serious febrile illnesses. Most guidelines recommend deferral
                  of splenectomy for a year from diagnosis in order to determine if a patient will go
                  into remission. However, splenectomy remains an option in patients who fail other


https://rarediseases.org/rare-diseases/immune-thrombocytopenia/                                                   Page 7 of 11


                                                                                7                        Exhibit 207
Immune Thrombocytopenia - NORD (National Organization for Rare Disorders)                                        7/1/20, 6:07 PM
                    Case 2:20-cv-02470-WBS-JDP Document 8 Filed 12/29/20 Page 218 of 341
                  forms of treatment or in resource challenged areas where more expensive
                  alternatives are not available. Lastly, in 2018, Tavalisse (fostamatinib disodium
                  hexahydrate) was approved by the FDA for the treatment of thrombocytopenia in
                  adults with ITP who have had insufficient response to a previous treatment.
                  Tavalisse is manufactured by Rigel Pharmaceuticals, Inc. Approximately 20% of
                  patients who are refractory to other forms of management responded based on
                  pre-specified criteria but almost 40% did so using less stringent but clinically
                  meaningful endpoints. It has a number of side effects (hypertension, diarrhea,
                  headache, and abnormal liver tests) but one advantage is that it has the least risk of
                  thrombosis of any licensed treatment of ITP.

                  Third Line Therapy

                  A small percentage of patients fail to respond or tolerate first or second line
                  treatments. For those, options include dapsone, Imuran (azathioprine), Cytoxan
                  (cyclophosphamide), Sandimmune (cyclosporine), Danocrine (danazol), Cellcept
                  (mycophenolate mofetil), Vincristine (vinca alkaloids), or combinations. Several
                  other novel forms of treatment are in clinical trials.

                  If the patient has antibodies or evidence of Helicobacter pylori infection, treatment
                  with antibiotics and proton pump inhibitors may ameliorate the condition.
                  Antibiotic associated remission of ITP is much more common in Asia and in some
                  parts of Europe than in patients who have lived their entire life in North America.

                  Some patients report success with complementary therapies such as vitamins,
                  supplements, diet changes, herbs, and energy work, such as Reiki. However, there
                  are no controlled trials in ITP patients demonstrating utility or safety of any of
                  these agents.

                  ITP treatments vary with the disease severity, age of the patient, experience of the
                  hematologist, patient preference and other factors.


                  Investigational Therapies
                  Information on current clinical trials is posted on the Internet at
                  www.clinicaltrials.gov (http://www.clinicaltrials.gov). All studies receiving U.S.
                  government funding, and some supported by private industry, are posted on this
                  government web site.

                  The PDSA website also lists the most current ITP clinical trials at
                  https://pdsa.org/clinical-trials.html (https://pdsa.org/clinical-trials.html)

                  For information about clinical trials being conducted at the NIH Clinical Center in
                  Bethesda, MD, contact the NIH Patient Recruitment Office:

                  Toll-free: (800) 411-1222
                  TTY: (866) 411-1010
                  Email: prpl@cc.nih.gov (mailto:prpl@cc.nih.gov)

                  Some current clinical trials also are posted on the following page on the NORD
                  website:
                  https://rarediseases.org/for-patients-and-families/information-resources/info-
                  clinical-trials-and-research-studies/ (https://rarediseases.org/for-patients-and-
                  families/information-resources/info-clinical-trials-and-research-studies/)

                  For information about clinical trials sponsored by private sources, contact:
                  www.centerwatch.com (http://www.centerwatch.com)

                  For information about clinical trials conducted in Europe, contact:
                  https://www.clinicaltrialsregister.eu/ (https://www.clinicaltrialsregister.eu/)


                  NORD Member Organizations
                        Platelet Disorder Support Association
                        (https://rarediseases.org/organizations/platelet-disorder-support-
                        association/)
                              8751 Brecksville Road
                              Suite 150
                              Cleveland, OH 44141 USA



https://rarediseases.org/rare-diseases/immune-thrombocytopenia/                                                     Page 8 of 11


                                                                                    8                      Exhibit 207
Immune Thrombocytopenia - NORD (National Organization for Rare Disorders)                                        7/1/20, 6:07 PM
                    Case 2:20-cv-02470-WBS-JDP Document 8 Filed 12/29/20 Page 219 of 341
                             Phone: (440) 746-9003
                             Toll-free: (877) 528-3538
                             Email: pdsa@pdsa.org (mailto:pdsa@pdsa.org)
                             Website: http://www.pdsa.org (http://www.pdsa.org)


                  Other Organizations
                        American Autoimmune & Related Diseases Association, Inc.
                        (https://rarediseases.org/organizations/american-autoimmune-related-
                        diseases/)
                             22100 Gratiot Ave.
                             Eastpointe, MI 48021
                             Phone: (586) 776-3900
                             Toll-free: (888) 852-3456
                             Email: aarda@aarda.org (mailto:aarda@aarda.org)
                             Website: http://www.aarda.org/ (http://www.aarda.org/)

                        European Society for Immunodeficiencies
                        (https://rarediseases.org/organizations/european-society-for-
                        immunodeficiencies/)
                             c/o Kenes International ,
                             Olga Coschina 7, rue François-Versonnex
                             Geneva 6, CP 6053 1207 Switzerland
                             Phone: 41229069163
                             Email: esid.admin@kenes.com (mailto:esid.admin@kenes.com)
                             Website: http://www.esid.org (http://www.esid.org)

                        Genetic and Rare Diseases (GARD) Information Center
                        (https://rarediseases.org/organizations/genetic-and-rare-diseases-gard-
                        information-center/)
                             PO Box 8126
                             Gaithersburg, MD 20898-8126
                             Phone: (301) 251-4925
                             Toll-free: (888) 205-2311
                             Website: http://rarediseases.info.nih.gov/GARD/
                             (http://rarediseases.info.nih.gov/GARD/)

                        ITP Support Association (https://rarediseases.org/organizations/itp-support-
                        association/)
                             Synehurst
                             Kimbolton Road
                             Bedfordshire, MK44 2EW United Kingdom
                             Email: info@itpsupport.org.uk (mailto:info@itpsupport.org.uk)
                             Website: http://www.itpsupport.org.uk (http://www.itpsupport.org.uk)

                        NIH/National Heart, Lung and Blood Institute
                        (https://rarediseases.org/organizations/nihnational-heart-lung-and-blood-
                        institute/)
                             P.O. Box 30105
                             Bethesda, MD 20892-0105
                             Phone: (301) 592-8573
                             Email: nhlbiinfo@rover.nhlbi.nih.gov (mailto:nhlbiinfo@rover.nhlbi.nih.gov)
                             Website: http://www.nhlbi.nih.gov/ (http://www.nhlbi.nih.gov/)

                        NIH/National Heart, Lung and Blood Institute ~ Hematology Branch
                        (https://rarediseases.org/organizations/nihnational-heart-lung-and-blood-
                        institute-hematology-branch/)
                             10 Center Dr, Building 10-CRC
                             3-5140, MSC-1202
                             Bethesda, MD 20892-1202
                             Phone: (301) 496-5093
                             Toll-free: (800) 644-2337
                             Email: YoungNS@mail.nih.gov (mailto:YoungNS@mail.nih.gov)
                             Website: http://dir.nhlbi.nih.gov/labs/hb/index.asp
                             (http://dir.nhlbi.nih.gov/labs/hb/index.asp)



                  References
                  TEXTBOOKS

                  Algazy KM. Idiopathic Thrombocytopenic Purpura. In: NORD Guide to Rare
                  Disorders. Lippincott Williams & Wilkins. Philadelphia, PA. 2003:415-16.

                  JOURNAL ARTICLES



https://rarediseases.org/rare-diseases/immune-thrombocytopenia/                                                     Page 9 of 11


                                                                                          9                Exhibit 207
Immune Thrombocytopenia - NORD (National Organization for Rare Disorders)                                    7/1/20, 6:07 PM
                    Case 2:20-cv-02470-WBS-JDP Document 8 Filed 12/29/20 Page 220 of 341
                  Terrell DR, et al. “The incidence of immune thrombocytopenic purpura in children
                  and adults: A critical review of published reports.” Am J Hematol. 2010
                  Mar;85(3):174-80.http://www.ncbi.nlm.nih.gov/pubmed/20131303
                  (http://www.ncbi.nlm.nih.gov/pubmed/20131303)

                  Chouhan JD, Herrington JD. Treatment options for chronic refractory immune
                  thrombocytopenia in adults: focus on romiplostim and eltrombopag.
                  Pharmacotherapy. 2010;30(7):666-83.

                  Deane S, Teuber SS, Gershwin ME. The geoepidemiology of immune
                  thrombocytopenic purpura. Autoimmun Rev. 2010;9(5):A34.

                  Bussel JB. Traditional and new approaches to the management of immune
                  thrombocytopenia: issues of when and who to treat. Hematol Oncol Clin North Am.
                  2009;23(6):1329-41.

                  Bennett CM, Tarantino M. Chronic immune thrombocytopenia in children:
                  epidemiology and clinical presentation. Hematol Oncol Clin North Am.
                  2009;23(6):1223-38.

                  Cines DB, Liebman H, Stasi R. Pathobiology of secondary immune
                  thrombocytopenia. Seminars in hematology. 2009;46(1 Suppl 2):S2-14.
                  doi:10.1053/j.seminhematol.2008.12.005.
                  http://www.ncbi.nlm.nih.gov/pmc/articles/PMC2682438/
                  (http://www.ncbi.nlm.nih.gov/pmc/articles/PMC2682438/)

                  Fogarty PF. Chronic immune thrombocytopenia in adults: epidemiology and clinical
                  presentation. Hematol Oncol Clin North Am. 2009;23(6):1213-21.

                  Cines DB, Liebman HA. The immune thrombocytopenia syndrome: a disorder of
                  diverse pathogenesis and clinical presentation. Hematol Oncol Clin North Am.
                  2009;23(6):1155-61.

                  Rodeghiero F, Stasi R, Gernsheimer T, et al. Standardization of terminology,
                  definitions and outcome criteria in immune thrombocytopenic purpura of adults
                  and children: report from an international working group. Blood.
                  2009;113(11):2386-2393.

                  Segal JB, Powe NR. “Prevalence of immune thrombocytopenia: analyses of
                  administrative data.” J Thromb Haemost. 2006;4(11):2377-2383
                  http://www.ncbi.nlm.nih.gov/pubmed/16869934
                  (http://www.ncbi.nlm.nih.gov/pubmed/16869934)

                  Kaushansky K. The molecular mechanisms that control thrombopoiesis. J Clin
                  Invest. 2005;115:3339-3347.

                  INTERNET

                  Kessler CM, Sandler SG, Bhanji R. Immune thrombocytopenic purpura. Medscape.
                  Updated: Apr 22, 2018. http://emedicine.medscape.com/article/202158-overview
                  (http://emedicine.medscape.com/article/202158-overview) . Accessed May 30,
                  2019.

                  Cohen EW. Idiopathic thrombocytopenic purpura (ITP).Medical Encyclopedia,
                  MEDLINEplus. Review Date 1/19/2018.
                  www.nlm.nih.gov/medlineplus/ency/article/000535.htm
                  (https://medlineplus.gov/ency/article/000535.htm) Accessed May 30, 2019.

                  Platelet Disorder Support Association. About ITP. http://pdsa.org/about-itp.html
                  (http://pdsa.org/about-itp.html) Accessed May 30, 2019.

                  Platelet Disorder Support Association. Information about other platelet disorders.
                  http://pdsa.org/resources/other-platelet-disorders.html
                  (http://pdsa.org/resources/other-platelet-disorders.html) Accessed May 30, 2019.

                  Platelet Disorder Support Association. ITP in Adults: Frequently Asked Questions.
                  2010. http://pdsa.org/images/stories/pdf/itp_adult_web1.pdf
                  (http://pdsa.org/images/stories/pdf/itp_adult_web1.pdf) Accessed May 30, 2019.




https://rarediseases.org/rare-diseases/immune-thrombocytopenia/                                                Page 10 of 11


                                                                             10                        Exhibit 207
Immune Thrombocytopenia - NORD (National Organization for Rare Disorders)                                                                                                                                 7/1/20, 6:07 PM
                      Case 2:20-cv-02470-WBS-JDP Document 8 Filed 12/29/20 Page 221 of 341
                    McKusick VA, ed. Online Mendelian Inheritance in Man (OMIM). The Johns
                    Hopkins University. Thrombocytopenic Purpura, Autoimmune. Entry Number;
                    188030. Updated 03/24/2009. Available at http://omim.org/entry/188030
                    (http://omim.org/entry/188030) Accessed May 30, 2019.


                    Years Published
                    1986, 1987, 1989, 1992, 1993, 1994, 1995, 1996, 1997, 1998, 1999, 2003, 2004,
                    2010, 2015, 2019


                    The information in NORD’s Rare Disease Database is for educational purposes only and is not intended to
                    replace the advice of a physician or other qualified medical professional.

                    The content of the website and databases of the National Organization for Rare Disorders (NORD) is
                    copyrighted and may not be reproduced, copied, downloaded or disseminated, in any way, for any commercial
                    or public purpose, without prior written authorization and approval from NORD. Individuals may print one
                    hard copy of an individual disease for personal use, provided that content is unmodified and includes NORD’s
                    copyright.

                                               National Organization for Rare Disorders (NORD)
                                             55 Kenosia Ave., Danbury CT 06810 • (203)744-0100




           Alone we are rare. Together we are strong.®
           For Patients and Families                    Home
                                                                                    Sign Up for NORD News!
           (https://rarediseases.org/for-               (https://rarediseases.org/)
                                                                                    (https://www.tfaforms.com/4728157)
           patients-and-families/)
                                                        About
           For Clinicians and Researchers               (https://rarediseases.org/about/)
                                                                                       Follow NORD
           (https://rarediseases.org/for-
                                                        News
           clinicians-and-researchers/)                                                                                     (http://www.charitynavigator.org/index.cfm?
                                                        (https://rarediseases.org/news/)
                                                                                                                            bay=search.summary&orgid=6741)
           For Patient Organizations                                               (https://www.facebook.com/NationalOrganizationforRareDisorders)
                                                        Events
           (https://rarediseases.org/for-                                               (https://www.instagram.com/nord_rare/)
                                                        (https://rarediseases.org/events/)
           patient-organizations/)                                                 (https://www.linkedin.com/company/national-organization-for-rare-
                                                        Contact                    disorders)     (https://twitter.com/rarediseases)
           Advocate
                                                        (https://rarediseases.org/contact-
           (https://rarediseases.org/advocate/)                                    (https://www.youtube.com/user/raredisorders)        (/news/)
                                                        us/)
           Get Involved
                                                        Careers
           (https://rarediseases.org/get-                                                                                                  (https://www.guidestar.org/profile/XX-XXXXXXX)
                                                        (https://rarediseases.org/careers-
           involved/)
                                                        at-nord/)

                                                        Brand Usage Guidelines
                                                        (https://rarediseases.org/about/what-
                                                        we-do/brand-usage-
                                                        guidelines/)
                                                                                                                                           (https://www.charitynavigator.org/index.cfm?
                                                                                                                                           bay=search.summary&orgid=6741)



           SITE MAP (HTTPS://RAREDISEASES.ORG/SITE-MAP/) |                                 Copyright ©2020 NORD - National Organization for Rare Disorders, Inc. All rights reserved. NORD is a registered
                                                                                           501(c)(3) charity organization. Please note that NORD provides this information for the benefit of the rare disease
           WEBSITE CREDITS (HTTPS://RAREDISEASES.ORG/WEBSITE-CREDITS/) |
                                                                                              community. NORD is not a medical provider or health care facility and thus can neither diagnose any disease or
           PRIVACY (HTTPS://RAREDISEASES.ORG/PRIVACY/)                                           disorder nor endorse or recommend any specific medical treatments. Patients must rely on the personal and
                                                                                           individualized medical advice of their qualified health care professionals before seeking any information related to
                                          Alone we are rare. Together we are strong.                                                       ♥ particular
                                                                                                                                         their Donatediagnosis,
                                                                                                                                                          Today cure or treatment of a condition or disorder.




https://rarediseases.org/rare-diseases/immune-thrombocytopenia/                                                                                                                                               Page 11 of 11


                                                                                                  11                                                                             Exhibit 207
Case 2:20-cv-02470-WBS-JDP Document 8 Filed 12/29/20 Page 222 of 341




   EXHIBIT 208
Alopecia Areata | National Alopecia Areata Foundation                                                                                                  7/1/20, 6:10 PM
                     Case 2:20-cv-02470-WBS-JDP Document 8 Filed 12/29/20 Page 223 of 341

                                  A
                                  ALO
                                    LOP
                                      PEEC
                                         CIIA
                                            A
                                                     Email                                     ZIP Code
                                  A
                                  ARRE
                                     EATA
                                       ATA

                                  G
                                  GEET
                                     T IIN
                                         NVO
                                           VOLV
                                             LVEED
                                                 D                                                                                       SIGN ME UP              MENU
                                        D
                                        DOON
                                           NAT
                                             ATE
                                               E




        What you need to know about
        alopecia areata
        Alopecia areata is a common autoimmune skin disease, causing                      People of all ages, both sexes and all ethnic groups can develop
        hair loss on the scalp, face and sometimes on other areas of the                  alopecia areata. It o"en ﬁrst appears during childhood and can be
        body. In fact, it aﬀects as many as 6.8 million people in the U.S.                diﬀerent for everyone who has it.
        with a lifetime risk of 2.1%.




        Will I have hairloss for life?

        With alopecia areata, your hair follicles remain alive and hair can regrow at any time



        Get the facts on hairloss                     Learn more about what causes                 Understand how alopecia areata aﬀects children of
        associated with alopecia                      alopecia areata and why your                 diﬀerent ages and how you can help them to talk
        areata and your options for                   family history doesn’t always                about their condition with friends, teachers and
        treatment                                     matter                                       classmates




        Sign up to learn more about alopecia areata
        And you’ll also get the NAAF info pack with helpful tips and advice


                                                                                                                                                Sign me up


        Email                                                               ZIP Code




https://www.naaf.org/alopecia-areata                                                                                                                         Page 1 of 5


                                                                                      1                                                Exhibit 208
Alopecia Areata | National Alopecia Areata Foundation                                                                                              7/1/20, 6:10 PM
                     Case 2:20-cv-02470-WBS-JDP Document 8 Filed 12/29/20 Page 224 of 341




        Did you Know?
        Alopecia areata is known as a “polygenic disease.” This means that, unlike a single-gene disease, both parents must contribute a
        number of speciﬁc genes in order for a child to develop it. Because of this, most parents will not pass alopecia areata along to their
        children. With identical twins — who share all of the same genes — there’s only a 55% chance that if one has alopecia areata, the other
        will, too. This is why scientists believe that it takes more than just genetics to cause the disease and that other environmental factors
        also contribute to people developing alopecia areata.




        Are there diﬀerent types of alopecia areata?
        With all forms of alopecia areata, your body’s own immune system attacks your healthy hair follicles, causing them to become much
        smaller and drastically slow down production to the point that hair growth may stop.


        Depending on which type and severity of the disease you have, you might experience hair loss in diﬀerent areas and your hair loss and
        regrowth may be unpredictable and cyclical (happen over and over) for many years. Though for some people, hair may also regrow in a
        few months.


        Three of the more well-known types of alopecia areata
        Alopecia areata patchy — The most common form, with one or more coin-sized hairless patches on the scalp or other areas of the body

        Alopecia totalis — Total loss of the hair on the scalp

        Alopecia universalis — Complete loss of hair on the scalp, face and body

        Currently, there is no cure for alopecia areata. But the good news is that even when your disease is “active,” your hair follicles remain alive.
        This means that your hair can grow back again — even a"er a long period of time and even if you have more than 50% hair loss.


        Learn more about all of the diﬀerent types of alopecia areata.




        What causes alopecia areata?
        There are lots of factors that contribute to developing this complex condition. Alopecia areata is an autoimmune disease, which means
        your immune system mistakes the normal cells in your body as foreign invaders and attacks these cells.


        Scientists aren’t exactly sure what “triggers” the immune system to attack healthy hair follicles when people have alopecia areata, or even
        if these triggers ﬁrst happen inside the body (from a virus or bacteria), outside the body (from something in your surroundings) or if it’s a
        combination of both.




https://www.naaf.org/alopecia-areata                                                                                                                   Page 2 of 5


                                                                               2                                                  Exhibit 208
Alopecia Areata | National Alopecia Areata Foundation                                                                                              7/1/20, 6:10 PM
                     Case 2:20-cv-02470-WBS-JDP Document 8 Filed 12/29/20 Page 225 of 341
        Will my child inherit alopecia areata from me?
        It’s understandable that adults who have alopecia areata would be concerned about the risks of passing the disease to future children.
        However, because alopecia areata is so complex, it’s almost impossible to predict whether or not your child will develop the condition.


        Scientists believe that multiple factors (both genetic and in the environment) are needed in order to trigger the disease, not just simply
        family heredity. In fact, most parents will not pass alopecia areata along to their children.




Did you know as many as 6.8 million people in the U.S. — 147 million people
worldwide — are aﬀected by alopecia areata with a lifetime risk of 2.1%?




        What kinds of symptoms will I have with alopecia areata?
        All types of alopecia areata result in some form of hair loss. There is no way to predict the pattern of hair loss and regrowth you will
        experience or how severe or long lasting it will be. It’s important to remember that alopecia areata is diﬀerent for everyone who has it.


        Still, there are some common symptoms of alopecia areata that are good to know and recognize. However, the only way to be sure you
        have alopecia areata is to make an appointment and get a diagnosis from a doctor.


        Symptoms of alopecia areata may include
        Small, round (or oval) patches of hair loss on the scalp, beard area of the face or other areas of the body with hair

        Hair loss and regrowth at the same time in diﬀerent areas of the body


        Signiﬁcant hair loss in a very short period of time

        Hair loss that’s mostly on one side of the scalp, instead of both sides


        “Exclamation point” hairs that are narrow at the base/next to the scalp

        “Stippling” or “Pitting” (rows of tiny dents) on the ﬁngernails




https://www.naaf.org/alopecia-areata                                                                                                                  Page 3 of 5


                                                                               3                                                 Exhibit 208
Alopecia Areata | National Alopecia Areata Foundation                                                                                          7/1/20, 6:10 PM
                       Case 2:20-cv-02470-WBS-JDP Document 8 Filed 12/29/20 Page 226 of 341
        What are my options for treatment and care of aﬀected areas?
        Unlike many skin diseases, alopecia areata does not cause rashes, redness, hives or severe itching. Even so, some people with alopecia
        areata ﬁnd it helpful to protect exposed skin — the head, ears and face — from damaging sun exposure or other harsh elements. A scalp
        without hair is more sensitive to cold as well.


        Depending on which type of alopecia areata you or your child has, your age, and the extent of hair loss, there are a variety of treatment
        options available for disrupting or distracting the immune attack and/or stimulating the hair follicle — especially for those who have milder
        forms of the disease (less than 50% hair loss).


        For those who have more than 50% hair loss on their scalp or other areas of the body, there are oral and injectable medications available.
        However, these medications do not work for everyone. That’s why it’s important to talk with your doctor to discuss the risks and beneﬁts of
        using any medications.


        Learn more about treatment options and products and accessories for people with alopecia areata.




          Stay In The KNOW - Sign Up For Our ENews

          Email




          ZIP Code




           CAPTCHA
           This question is for testing whether or not you are a human visitor and to prevent automated spam submissions.



                     I'm not a robot
                                                          reCAPTCHA
                                                          Privacy - Terms




                                                                                                                                          SUBMIT




                                                                                        About           Partners

                                                                                             Staﬀ       Feedback

                                                                               Board of Directors       Contact

                                                                     Research Advisory Councils

                                                                            Financial Information

                                                                                         Policies




https://www.naaf.org/alopecia-areata                                                                                                                Page 4 of 5


                                                                                                    4                          Exhibit 208
Alopecia Areata | National Alopecia Areata Foundation                                            7/1/20, 6:10 PM
                     Case 2:20-cv-02470-WBS-JDP Document 8 Filed 12/29/20 Page 227 of 341



                                           Copyright | Privacy Policy | Terms of Use




https://www.naaf.org/alopecia-areata                                                                Page 5 of 5


                                                                                       5   Exhibit 208
Case 2:20-cv-02470-WBS-JDP Document 8 Filed 12/29/20 Page 228 of 341




   EXHIBIT 209
                                   Case 2:20-cv-02470-WBS-JDP Document 8 Filed 12/29/20 Page 229 of 341



  Hair Loss After Routine Immunizations
  Robert P. Wise, MD, MPH;                       Kitonga     P.   Kiminyo, MD;    Marcel E.     Salive, MD, MPH

    Context.\p=m-\Alopecia     is a recognized adverse effect of numerous medications, but                         3 months, she progressed to complete
 vaccines                 normally considered a cause for unexpected loss of hair.
                             are   not                                                                             baldness, but regrowth was complete by
    Objective.\p=m-\To     describe case reports of hair loss after routine vaccines and to                        the age of 18 months. Approximately 1
  assess the hypothesis that vaccinations might induce hair loss.                                                  week after her third dose of HBV, given
     Design.\p=m-\Case     series with telephone follow-up.                                                        with oral polio vaccine (OPV) at the age
                               of spontaneous reports to the Food and Drug Administration,                         of 18 months, her parents noticed recur¬
     Methods.\p=m-\Review                                                                                          rent hair loss, which again progressed to
  the Centers for Disease Control and Prevention, and the Vaccine Adverse Event
                                                                                                                   near   total loss of hair and which regrew
  Reporting System.                                                                                                beginning at the age of 2 years. Exten¬
    Main Outcome Measure.\p=m-\Los              of hair following immunization.                                    sive medical evaluation failed to identify
    Results.\p=m-\A        total of 60 evaluable reports submitted since 1984 and coded for                        a cause. Her physicians considered, but
 "alopecia" after immunizations included 16 with positive rechallenge (hair loss after                             discounted, the possibility that recent
 vaccination on more than 1 occasion), 4 of which were definite and 12 possible or                                 vaccination might have contributed,
 probable. Of the 60 cases, 46 had received hepatitis B vaccines. Both of the cur-                                 since she had experienced no adverse
 rently available recombinant products, as well as the former plasma-derived prod-                                 event after her first dose of HBV at the
 uct, were represented. Females predominated in all age groups. The majority of                                    age of 10 months, and there was no sug¬
 patients recovered, but clinical features, such as intervals from vaccination until                               gestion in the medical literature or prod¬
 onset and the extent and reversibility of hair loss, varied widely. Nine patients re-                             uct package labeling that hair loss might
                                                                                                                   follow vaccination.
 ported previous medication allergy.                                                                                  Patient 2.—A 17-day-old white female
    Conclusion.\p=m-\There
                                     may be an association, probably very rare, between vac-                       neonate received her first dose of HBV.
 cinations and hair loss. More than 1 pathophysiologic mechanism may be respon-                                    Slight hair loss was observed 36 days
 sible. Since apparently nonrandom distributions by vaccine, age, and sex could re-                                later. She received first doses of
 flect biased case ascertainment, further research will be needed in defined                                       diphtheria-tetanus-pertussis (DTP) vac¬
 populations with consistent case detection.                                                                       cine, Haemophilus influenzas type
                                                                                      JAMA.   1997;278:1176-1178   conjugate vaccine (HIBV), and OPV at
                                                                                                                   the age of 2 months without apparent in¬
 VACCINE coverage depends on public                               nations (patient 1, below), we reviewed          cident. Her second doses of DTP, HBV,
  confidence in the safety of routine im¬                         national vaccine safety surveillance sys¬        HIBV, and OPV at the age of 4 months
 munizations. Manufacturers and regula¬                           tems for additional cases.                       were followed after 1 to 2 weeks by de¬

 tory agencies attempt to identify risks of                                                                        velopment of complete alopecia. Third
 new pharmaceutical products before                               Methods                                          doses of DTP and HIBV were given at 6
 they are licensed, but constraints, such                                                                          months of age with complete regrowth of
                                                                     We found cases of hair loss after vac¬        hair by the age of 9 months, when her
 as the relatively small number of sub¬
                                                                  cinations dating back to 1969 in national        third dose of HBV, given alone, was fol¬
 jects in clinical trials, limit discovery of                     surveillance systems for vaccine adverse
 adverse effects.1·2 Therefore, postlicen-                                                                         lowed by recurrence of complete alopecia
                                                                  events: the current Vaccine Adverse              within 1 week, as well as a dry, red, scaly,
  sure safety surveillance is essential.
                                                                  E vent Reporting System ( VAE RS)3 and           eczema-like rash on her left arm. She lost
     In early 1994, a concerned mother
 telephoned the Food and Drug Admin¬                              prior data from the FDA, the Centers             eyebrows and lashes at the age of 13
                                                                  for Disease Control and Prevention
 istration (FDA), describing her young                                                                             months, 5 weeks after her first tubercu¬
  daughter's experience of nearly total                           (CDC), and product manufacturers.                losis tine test. Partial sparse hair re¬
                                                                  Five excluded reports lacked sufficient
  loss of scalp hair after her second and
                                                                  detail. In 60% of cases, we interviewed          growth was noted (but not eyebrows or
  third doses of hepatitis vaccine (HBV).
                                                                  the patient, a parent, or a physician, usu¬      lashes) at 16 months of age, but this hair
  Following this index report of recurrent                                                                         was also shed 2 months later when she
  hair loss after routine childhood vacci-                        ally by telephone, for further details.          received DTP, HIBV, and OPV. Her eye¬
                                                                                                                   brows later grew back, but not most of
                                                                  Results                                          her lashes.
    From the Epidemiology Branch, Division of Biostatis-             The investigation yielded 60 reports             Patient 3.—Within 1 day after her
 tics and Epidemiology, Center for Biologic Evaluation            with varying degrees of hair loss. The           first dose of HBV, a 30-year-old female
 and Research, Food and Drug Administration, Rockville,
 Md (Drs Wise, Kiminyo, and Salive); and Howard Univer-           index patient and 3 others described             nurse developed mild hair loss, arthral-
 sity College of Medicine, Washington, DC (Dr Kiminyo).
 Dr Kiminyo is now with the Department of Medicine,
                                                                  clear positive rechallenge for hair loss         gias, fatigue, and weakness, which
                                                                  (recurrence following readministration:          lasted 1 week. One month later, her sec¬
 Washington Hospital Center, Washington, DC.                      of a suspect product):                           ond dose was followed 1 day later by re¬
    Additional cases of hair loss after vaccination can be
 reported to the Vaccine Adverse Event Reporting Sys-                Patient 1.—A 12-month-old white fe¬           current onset of hair loss and, about 2
 tem at (800) 822-7967.                                           male infant in California began to lose          weeks later, by recurrent arthralgias,
    Reprints: Robert P. Wise, MD, MPH, FDA CBER
 HFM-225, 1401 Rockville Pike, Rockville, MD 20852\x=req-\        scalp hair 10 days after her second im¬          fatigue, and weakness. Alopecia pro¬
 1448          (e-mail: wise@a1.cber.fda.gov).                    munization with HBV. During the next             gressed for a few months until she esti-
                                                                                        1                                               Exhibit 209
Downloaded From: http://jama.jamanetwork.com/ by a Oakland University User on 06/11/2015
      mated thatCase     her hair remained in a
                  half of2:20-cv-02470-WBS-JDP  Vaccines and Positive Rechallenges in 60 Reports of Postvaccinal Hair Loss*
                                                         Document 8 Filed 12/29/20 Page 230 of 341
      diffuse distribution with a thinned ap¬                                               Positive Rechallenge
      pearance. Her hair later regrew without
      treatment    workup.
                  or                                    Vaccines
                                                      Administered                          Clear              Possible
                                                                                                                                            No
                                                                                                                                          Unknown
                                                                                                                                                 or
                                                                                                                                                                       Total
        Patient 4.—A 56-year-old white wom¬
                                                     HBV alone                                                                               26                         40
      an using bronchodilators and taking thy-
                                                     HBV and others
      roxine received influenza virus vaccine.
                                                     Other vaccines                                                                           13                        14
      Ten weeks later she developed hair loss                                                                      12                         44                        60
                                                     Total
      affecting her scalp and axillae. The re¬
      sults of a scalp biopsy were reportedly          *HBV indicates hepatitis B vaccine. Positive rechallenge refers to hair loss more than once after vaccinations. Clear
      negative. Topical minoxidil had little ef¬     positive rechallenge reports specified that the first episode had resolved before onset of the second. Possible positive
                                                     rechallenge cases described exacerbation or continuation of hair loss after a second Immunization but lacked
      fect. She recalled severe hair loss 1 year     indication of prior recovery. No or unknown positive rechallenge indicates that further vaccine administration did not
      earlier when she received influenza virus      induce recurrent hair loss, that no further vaccination was given, or (most cases) information about subsequent
                                                     immunizations   was   not available.
      vaccine. She also had a history of hair loss
      6 years earlier associated with stressful
      employment and recovery after 6 months
      of topical minoxidil therapy.
         Another 12 patients had possible or
      probable positive rechallenges. Expo¬
      sure  to chemical and mechanical hair
      treatments confounded 1 patient's hair
      loss. Documentation for the other 11 did
      not clarify whether initial postvaccinal
      hair loss had resolved before the second
      vaccination. Three of the 4 clear positive
      rechallenge cases and all 12 of the pos¬
      sible positive rechallenges followed vac¬
      cinations against HBV (Table). Hair loss
      worsened in 6 of the 12 after a second
      vaccination.
         An increase since 1991 in hair loss on¬     Reports   to the Food and     Drug Administration of hair loss after vaccination by year of       onset.
      set dates among all 60 cases (Figure)
      probably reflects effects of educational       hair; and 4 had persistent baldness. Re¬                      recovery. Several                 additional
                                                                                                                                                 reported
      publicity about the VAERS start-up in          covery status remains unknown in 4                            symptoms, notably arthralgia or arthri¬
      1990 and universal vaccination against         cases. Eighteen patients reported mild to                     tis in 9 patients.
      hepatitis virus in 1991.4                      moderate hair loss (most hair still intact).                     Vaccines are not usually identified
         Patient ages varied from 2 months to        Nine had full resolution, 1 did not, and 8                    among antecedents to hair loss,13 al¬
      67 years, with females accounting for 49       were unknown. Two of 3 ambiguous his¬                         though Petkov et al14 described a 32-
      of 59 patients of known sex. Fewer than        tories of hair loss included full recovery.                   year-old man with a history of neuroder-
      a third of reports described patients             Three patients had histories of past hair                  matitis with initial onset of fever, lymph-
      younger than 18 years. Eleven of 16            loss without linkage to immunizations.                        adenopathy, and alopecia areata 5 days
      children whose reports specified their         Nine reported allergy to medications.                         after smallpox vaccination. We hypoth¬
      sex were   girls.                                 Hepatitis vaccine, identified in 46                        esize that vaccine antigens may be ca¬
         Fifty-six US reports were from 20           cases, was the most frequently cited vac¬                     pable of triggering hair loss, either via
      states. California, with 10 patients, is the   cine exposure (Table). It was given alone                     telogen effluvium or through a novel au¬
      most populous state and was the site of        in 40 cases. Both recombinant products                        toimmune-mediated mechanism.
      local publicity about the index case.5         and the earlier plasma-derived vaccine                           Recent reviews1·16·16 of drug-induced
      (Five reports from     areas   within   com¬   were    represented.                                          hair loss implicate numerous other phar¬
      muting distance of San Francisco were                                                                        maceutical agents via either of 2 patho¬
                                                     Comment                                                       physiologic mechanisms. Anagen efflu¬
      reported within 3 months after this ar¬
      ticle appeared.) Eight of 9 cases from Il¬        This case series, particularly the 4                       vium refers to a direct cytotoxic effect on
      linois were black female health care           cases of hair loss with clear positive re-                    the rapidly dividing hair follicle cells, com¬
      workers (7 nurses and a pharmacist) re¬        challenge, provides evidence consistent                       mon with chemotherapeutic agents for
      ported together from 1 hospital. A con¬        with a causal relationship to vaccina¬                        malignancies (which did not confound our
      sulting dermatologist attributed the           tions.612 Hair loss was the central fea¬                      cases). Onset of hair loss follows the drug
      hair loss in all 8 cases to cosmetic hair      ture in 45 cases, including all 4 of the                      insult after a short lag of days to weeks.
      chemicals and traction.                        clear positive rechallenges.                                       Telogen effluvium, a usually revers¬
         Intervals from vaccination to onset of         The heterogeneous vaccine exposures                        ible response to pharmacologie or physi¬
      hair loss were provided in 50 reports,         and subsequent clinical manifestations                        ologic stress, could account for some of
      with 84% within approximately 1 month.         suggest that more than 1 vaccine and                          our cases. Large fractions offollicle cells
      (Hair loss reportedly began within 1 day       pathophysiologic mechanism could trig¬                        enter the resting phase (telogen), fol¬
      after immunization in 5 cases.)                ger or contribute to hair loss following                      lowed some 1 to 3 months later by wide¬
         The extent and duration of hair loss        vaccination. Hepatitis      vaccine alone                     spread shedding when they reenter the
      varied widely among 37 reports with suf¬       preceded hair loss in 40 patients, but 14                     active hair synthesis phase (anagen) to¬
      ficient data to classify. Sixteen patients     reported no HBV exposure, including 1                         gether. Recognized triggers include sev¬
      reported severe alopecia (extensive hair       with positive rechallenge after influenza                     eral medications, high fevers, hormonal
      loss over more than half of the head or        virus vaccine. Cases varied markedly in                       changes, hemorrhage, and others. Al¬
      body); 8 recovered most or all of their        hair loss severity, intervals to onset, and                   though many of our cases had much
                                                                            2                                                            Exhibit 209
Downloaded From: http://jama.jamanetwork.com/ by a Oakland University User on 06/11/2015
 shorter intervals from vaccination to on¬      tremely common,      and unexplained hair    likely toPage
                                                                                                       suspect  recent immunization
                   Case 2:20-cv-02470-WBS-JDP
 set of hair loss than the weeks to months
                                                               Document
                                                loss (alopecia areata          8 Filed 12/29/20
                                                                      or other syndromes)    when they develop231    of 341 and
                                                                                                                   hair  loss,      they
 typical in telogen effluvium, most of our is not rare. The reported rate of 20.2 are familiar with the importance of re¬
 intervals were approximate. Further, in¬       cases of alopecia areata per 100 000 in Olm- porting adverse events. Sex-specific
 tervals were likely to be reported with        sted County, Minnesota,19 would trans¬       bias might also have affected reporting.
 reference to the most recent vaccina¬          late to 50 000 US cases per year. How¬       Men noticing hair loss might more often
 tion. But telogen effluvium might have         ever, the positive rechallenges and          attribute it to male pattern baldness.
 been triggered by a prior immunization.        distinctive distributions by age, sex, and      A patient with hair loss possibly linked
 In patient 2, for example, the first epi¬      vaccines in our case series appear un¬       to antecedent immunization must de¬
 sode of total hair loss began less than 2      likely to have arisen by chance alone. cide, with physician and family, whether
 weeks after second doses of 4 vaccine          Olmsted County age-adjusted rates did not    to receive remaining routine vaccina¬
 products, but this onset date also corre¬ differ by sex (20.3 for females and 19.9 for tions. At present, we believe that the
 sponds to a 4-month interval since the males), and most rates in 10-year age risk of additional vaccinations for pa¬
 first doses of 3 vaccines. Similarly, the sec¬ groups were between about 19 and 29 per      tients who have lost hair once after im¬
 ond episode followed HBV by less than           100 000 person-years. In contrast, the ma¬  munization should be judged individu¬
 a week, corresponding as well to a 3-          jority of our cases (34 of 39 adults) were ally, weighing an uncertain risk that hair
 month lag after third doses of DTP and         women whose hair loss followed immuni¬       loss could recur against clear benefits of
 HIBV. Thus, both episodes could be con¬                       zations with only one of several common                protection from target diseases.
 sistent with telogen effluvium rather than                    vaccine types.                                           After reviewing 60 case reports,                                     we
 relatively acute responses to the more                            Hair loss is reported very rarely fol¬             believe that immunizations warrant con¬
 proximate doses of HBV.                                       lowing immunizations. Although under¬                  sideration among potential causes ofhair
    In addition to the possible role of telo¬                  reporting commonly characterizes pas¬                  loss. Further investigation of possible
 gen effluvium, we propose that immuno¬                        sive surveillance, the FDA has learned                 associations between vaccines and loss
 logie mechanisms should also be consid¬                       of fewer than 5 cases per year during a                of hair has begun in the Vaccine Safety
 ered. Although other immunologie drug                         decade in which Americans received                     Datalink,22 where several health main¬
 reactions are well known,13·17·18 and auto-                   roughly 1 billion vaccine doses. Even                  tenance organizations facilitate investi¬
 immunity is hypothesized as the underly¬                      when hair loss occurs after vaccination,               gations of immunization safety by pool¬
 ing cause of alopecia areata,1921 immuno¬                     it is often mild or moderate and self-lim¬             ing vaccination, hospital discharge, and
 logie mechanisms have not been impli¬                         ited. Apart from cosmetic implications,                other health service data.
 cated in hair loss as an adverse effect of                    the worst consequences may be anxiety                    The authors appreciate guidance from Susan
 medications.1·15"17 We speculate, however,                    and costs for medical evaluation, second¬              Ellenberg, PhD. David Davis, Larry Niemoeller,
 that cell growth cycles might be patho¬                       ary effects that may be reduced through                MBA, MSN, Thomas Lively, MS, Marion Gideon,
 logically modulated by vaccine-induced                        dissemination of this information.                     and the staff of McKesson BioServices, Ine, pro¬
 antibodies. This scenario suggests anti-                                                                             vided database assistance in programming and re¬
                                                                   We cannot dismiss possible biases in
                                                                                                                      port retrieval. Bradley Woodruff, MD, MPH, inter¬
 genic similarities between vaccines and                       case ascertainment. Health care work¬                  viewed the mother of patient 2. Vera Price, MD,
 hair follicles, at least in susceptible pa¬                   ers are a primary target group for HBV.                Edgar Marcuse, MD, MPH, David Stein, MD, MPH,
 tients, that should be investigated.                          Among 39 adult cases, half (19) were                   Miles Braun, MD, MPH, and Carol Krueger offered
    Unexpected hair loss could occasion¬                       nurses, physicians, or other medical per¬
                                                                                                                      helpful comments on manuscript drafts. Thomas J.
                                                                                                                      Van Gilder, MD, MPH, and Roumiana Boneva, MD,
 ally follow vaccine exposures by chance                       sonnel; women accounted for 17 of the                  PhD, assisted with interpretation of a report from
 alone, since vaccine exposures are ex-                        19. Employees in this field may be more                Bulgaria involving smallpox vaccine.14
 References
 1. Pillans PI, Woods DJ. Drug-associated alopecia.            for estimating the probability of adverse drug reac-   incidence, management, and avoidance. Drug Saf
 Int J Dermatol. 1995;34:149-158.                              tions. Clin Pharmacol Ther. 1981;30:239-245.           1994;10:310-317.
 2. Chen RT. Special methodological issues in phar-            9. Jones JK. Adverse reactions in the community        16. Llau M-E, Viraben R, Montastruc J-L. Les alo-
 macoepidemiology studies of vaccine safety. In:               health setting: approaches to recognizing, counsel-    p\l=e'\cies   m\l=e'\dicamenteuses:   revue   de la lit\l=e'\rature.
 Strom BL, ed. Pharmacoepidemiology. 2nd ed.                   ing, and reporting. Fam Community Health. 1982;        Therapie. 1995;50:145-150.
 Chichester, England: John Wiley & Sons Inc; 1994:             5:58-67.                                               17. Wood AJ. Adverse reactions to drugs. In: Issel-
 581-594.                                                      10. B\l=e'\gaud B, Evreux JC, Jouglard J, Lagier G.    bacher KJ, Braunwald E, Wilson JD, Martin JB,
 3. Chen RT, Rastogi SC, Mullen JR, et al. The Vac-            Unexpected or toxic drug reaction assessment (im-      Fauci AS, Kasper DL, eds. Harrison's Principles
 cine Adverse Event Reporting System (VAERS).                  putation): actualization of the method used in         of Internal Medicine. 13th ed. New York, NY:
 Vaccine. 1994;12:542-549.                                     France. Therapie. 1985;40:115-118.                     McGraw-Hill Book Co; 1994:405-412.
 4. Centers for Disease Control and Prevention.                11. Jones JK. Determining causation from case re-      18. Wintroub BU, Stern RS. Cutaneous drug reac-
 Hepatitis B virus: a comprehensive strategy for               ports. In: Strom BL, ed. Pharmacoepidemiology.         tions. In: Isselbacher KJ, Braunwald E, Wilson JD,
 eliminating transmission in the United States                 2nd ed. Chichester, England: John Wiley & Sons         Martin JB, Fauci AS, Kasper DL, eds. Harrison's
 through universal childhood vacciantion: recom-               Inc; 1994:365-378.                                     Principles ofInternal Medicine. 13th ed. New York,
 mendations of the Immunization Practices Advi-                12. Council for International Organizations ofMedi-    NY: McGraw-Hill Book Co; 1994:279-285.
 sory Committee (ACIP). MMWR Morb Mortal                       cal Sciences (CIOMS). Guidelines for Preparing         19. Safavi KH, Muller SA, Suman VJ, Moshell AN,
 Wkly Rep. 1991;40(RR-13):11-13.                               Core Clinical Safety Information on Drugs: Report      Melton LJ. Incidence of alopecia areata in Olmsted
 5. Russell S. Parents wonder about hepatitis B vac-           of CIOMS Working Group III. Geneva, Switzer-           County, Minnesota, 1975 through 1989. Mayo Clin
 cine, 2-year-old has lost her hair\p=m-\twice\p=m-\but doc-   land: CIOMS; 1995.                                     Proc. 1995;70:628-633.
 tors say benefits outweigh risks. San Francisco               13. Bolognia J, Braverman IM. Skin manifestations      20. Skinner RB, Light WH, Bale GF, Rosenberg
 Chronicle. April 21,1994:A17, A21.                            ofinternal disease. In: Isselbacher KJ, Braunwald E,   EW, Leonardi C. Alopecia areata and presence of
 6. Karch FE, Lasagne L. Toward the operational                Wilson JD, Martin JB, Fauci AS, Kasper DL, eds.        cytomegalovirus DNA. JAMA. 1995;273:1419.
 identification of adverse drug reactions. Clin Phar-          Harrison's Principles of Internal Medicine. 13th ed.   21. Abel EA, Farber EM. Disorders of pigmentation,
 macol Ther. 1977;21:247-254.                                  New York, NY: McGraw-Hill Book Co; 1994:290-307.       hair, nails, and oral mucosa. In: Dale DC, Federman
 7. Kramer MS, Leventhal JM, Hutchinson TA, Fein-              14. Petkov I, Bozdekov B, Kapnilov S, Sankov N.        DD, eds. Scientific American Medicine, II: Dermatol-
 stein AR. An algorithm for the operational assess-            Cutaneous symptoms of complications following          ogy. New York, NY: Scientific American; 1993:1-16.
 ment of adverse drug reactions, I: background, de-            smallpox vaccination [in Bulgarian]. Kat Kozhni Ven    22. Chen RT, Glasser JW, Rhodes PH, et al. Vaccine
 scription, and instructions for use. JAMA. 1979;242:          Bol. 1973;12:39-42.                                    Safety Datalink Project: a new tool for improving
 623-632.                                                      15. Tosti A, Misciali C, Piraccini BM, Peluso AM,      vaccine safety monitoring in the United States. Pe-
 8. Naranjo CA, Busto U, Sellers EM, et al. Amethod            Bardazzi F. Drug-induced hair loss and hair growth:    diatrics. 1997;99:765-773.




                                                                                          3                                                                 Exhibit 209
Downloaded From: http://jama.jamanetwork.com/ by a Oakland University User on 06/11/2015
Case 2:20-cv-02470-WBS-JDP Document 8 Filed 12/29/20 Page 232 of 341




   EXHIBIT 210
    Case 2:20-cv-02470-WBS-JDP Document 8 Filed 12/29/20 Page 233 of 341


Pediatric Dermatology Vol. 33 No. 3 e218–e219, 2016        immunotherapy with diphenylcyclopropenone was
                                                           subsequently applied weekly for 2 months, with only
                                                           sparse regrowth noted.

       Alopecia Areata After Vaccination:                                      DISCUSSION
          Recurrence with Rechallenge
                                                           Wise et al (1), who collected 60 cases of alopecia after
                                                           immunization using the Vaccine Adverse Event
Abstract: Alopecia areata (AA) is the most com-            Reporting System (VAERS), ﬁrst reported hair loss
mon form of hair loss in children. We report the case of   after vaccination in 1997. Two case–control studies
a child who had two episodes of AA after two different     using the VAERS database demonstrated that
vaccines with complete hair regrowth between the           patients with zoster vaccination (odds ratio
episodes. This case supports the concept that vacci-       [OR] = 2.7) or quadrivalent human papillomavirus
nation might be a trigger for the development of AA in     vaccination (OR = 8.3) had a greater risk of devel-
genetically predisposed children.                          oping alopecia than unexposed individuals (3,4),
                                                           although the investigators did not have detailed
                                                           enough clinical information in either study to ascer-
                                                           tain whether each case of “alopecia” was alopecia
Alopecia areata (AA) is a T-lymphocyte-mediated            areata. Sundberg et al (5) tested this hypothesis in the
autoimmune disease and the most common form of             C3H/HeJ spontaneous adult-onset AA mouse model.
alopecia seen in children. Although its pathogenesis is    They found that older mice had signiﬁcantly faster
uncertain, a few reports describe AA after routine         onset of AA after receiving the hepatitis B vaccine
vaccinations (1,2). Herein we report the case of child     than controls (p = .03), suggesting that the vaccine
who had two episodes of AA after two diﬀerent              may initiate disease in mice predisposed to AA.
vaccines.                                                     Although vaccines play a major role in improve-
                                                           ment of human health, multiple vaccines have been
                    CASE REPORT                            implicated as potential triggers for autoimmune
                                                           diseases, probably in genetically predisposed individ-
A 3-year-old boy with a history of glucose-6-phos-         uals. Recently a new syndrome, termed autoimmune/
phate dehydrogenase deﬁciency and atopic dermatitis        inﬂammatory syndrome induced by adjuvants
experienced two episodes of AA after vaccinations.
The vaccinations immediately preceded the onset of
hair loss in both episodes. The ﬁrst episode occurred at
age 27 months, approximately 1 week after the third
dose of Japanese encephalitis vaccine, as an isolated
alopecic patch on the scalp that progressed to near-
complete baldness over the subsequent month, fol-
lowed by complete regrowth in 6 months. The second
episode developed within 3 days after the third dose of
inﬂuenza vaccine at age 36 months as a recurrence of
progressive hair loss. The patient presented to our
clinic at 39 months old. Physical examination showed
complete loss of scalp hair and bilateral eyebrows
(Fig. 1). Multiple regularly distributed yellow dots
were found using dermoscopy (Fig. 2). His parents
denied any change in medication or illness preceding
these two episodes. Alopecia totalis was diagnosed.
Topical ﬂuocinonide 0.05% solution twice daily for
3 months produced no improvement. Topical



                                                           Figure 1. Clinical examination demonstrated diffuse hair
DOI: 10.1111/pde.12849                                     loss over the whole scalp and both eyebrows.



e218                                                                                  © 2016 Wiley Periodicals, Inc.
                                                       1                                        Exhibit 210
          Case 2:20-cv-02470-WBS-JDP Document 8 Filed 12/29/20 Page 234 of 341
                                                                                                    Brief Report e219


                                                            loss after vaccination is rare, generalizable conclu-
                                                            sions cannot be drawn from a single case.

                                                                                 REFERENCES
                                                            1. Wise RP, Kiminyo KP, Salive ME. Hair loss after
                                                               routine immunizations. JAMA 1997;278:1176–1178.
                                                            2. S
                                                                anchez-Ram  on S, Gil J, Cianchetta-Sıvori M et al.
                                                               Alopecia universalis in an adult after routine tetanus
                                                               toxoid vaccine. Med Clin (Barc) 2011;136:318.
                                                            3. Lai YC, Yew YW. Severe autoimmune adverse events
                                                               post herpes zoster vaccine: a case-control study of
                                                               adverse events in a national database. J Drugs Dermatol
                                                               2015;14:681–684.
                                                            4. Geier DA, Geier MR. A case-control study of
                                                               quadrivalent human papillomavirus vaccine-associated
                                                               autoimmune adverse events. Clin Rheumatol 2015;34:
Figure 2. Dermoscopic         examination    demonstrated
regularly distributed yellow dots and sparse hairs.            1225–1231.
                                                            5. Sundberg JP, Silva KA, Zhang W et al. Recombinant
                                                               human hepatitis B vaccine initiating alopecia areata:
(ASIA), has been introduced. The term implies that             testing the hypothesis using the C3H/HeJ mouse model.
adjuvant is capable of boosting immune response and            Vet Dermatol 2009;20:99–104.
acting as a trigger in the development of autoimmune        6. Perricone C, Colafrancesco S, Mazor RD et al. Autoim-
                                                               mune/inﬂammatory syndrome induced by adjuvants
disease (6). Adjuvants and vaccine antigens may                (ASIA) 2013: unveiling the pathogenic, clinical and
evoke T-cell-mediated immune reactions, which may              diagnostic aspects. J Autoimmun 2013;47:1–16.
trigger AA in genetically predisposed individuals.
                                                                    Chien-Ho Chu, M.D.
   The occurrence of AA 1 week after vaccination                    Yu-Pin Cheng, M.D.
followed by regrowth followed by recurrence 3 days                  Jung-Yi Lisa Chan, M.D.
after a diﬀerent vaccine strongly suggests a link                   Department of Dermatology, Cathay General Hospital,
                                                                    Taipei, Taiwan
between vaccination and the onset of alopecia in this
child, who was probably genetically predisposed.
                                                               Address correspondence to Jung-Yi Lisa Chan, M.D., Depart-
Given that vaccination is nearly universal in devel-        ment of Dermatology, Cathay General Hospital, 280 Renai Road,
oped countries and that occurrence of any type of hair      Section 4, Taipei, Taiwan, or e-mail: cghderma@gmail.com.




                                                            2                                             Exhibit 210
Case 2:20-cv-02470-WBS-JDP Document 8 Filed 12/29/20 Page 235 of 341




   EXHIBIT 211
     Case 2:20-cv-02470-WBS-JDP Document 8 INFiled
                   CONTEMPORARY CHALLENGES         12/29/20 Page 236 of 341
                                               AUTOIMMUNITY


                         Autoimmune Bullous Dermatoses:
                                   A Review
          Patrı́cia Patrı́cio,a Carlos Ferreira,a Manuel Marques Gomes,b
                                   and Paulo Filipeb
                  a
                      Internal Medicine 2 Department, b Dermatology Department, Hospital Santa
                                Maria/Faculty of Medicine of Lisbon, Lisbon, Portugal

          Bullous dermatoses are a variety of autoimmune skin diseases that are characterized
          by the presence of bullae or blisters. Most of these diseases are associated with sub-
          stantial morbidity, and a few may result in death. Although most general approaches
          to the treatment and diagnosis of these entities are similar, the diagnosis of the spe-
          cific disease is important, because the most appropriate dosage and timing of some
          commonly used medications vary considerably. The review covers the management of
          main autoimmune bullous dermatoses, including bullous pemphigoid and pemphigus
          vulgaris, linear IgA dermatosis, dermatitis herpetiformis, and bullous systemic lupus
          erythematosus.

          Key words: autoimmune bullous dermatoses; bullous dermatoses; bullous pemphigoid
          and pemphigus vulgaris; linear IgA dermatoses; dermatitis herpetiformis and bullous
          systemic lupus erythematosus


               Bullous Pemphigoid                                          legs. The lesions may be localized or gener-
                                                                           alized. BP involves the mucosa in 10–25% of
   Bullous pemphigoid (BP) is a chronic, au-                               patients.
toimmune, subepidermal, blistering skin dis-                                  Histological examination of a skin biopsy
ease that rarely involves mucous membranes.                                from a bulla reveals a subepidermal blister
It occurs mainly in the elderly and rarely in                              with superficial dermal inflammation consist-
children. Onset is typically between 60 and                                ing of lymphocytes, histiocytes, and eosinophils.
80 years of age. There is equal incidence in men                           On electron microscopy, blister formation is
and women, and there are no known racial or                                found to occur within the lamina lucida of the
ethnic predilections.                                                      basement membrane, causing a loss of an-
   The lesions of BP may initially start as an ur-                         choring filaments and hemidesmosomes. BP is
ticarial eruption, which over a course of weeks                            characterized by the presence of immunoglob-
to months, develops into bullae. The lesions are                           ulin G (IgG) autoantibodies specific for the
usually pruritic, and there may be tenderness                              hemidesmosomal BP antigens BP230 (BPAg1)
at the site of eroded lesions. Once formed, blis-                          and BP180 (BPAg2).1 The binding of the
ters are large and tense, with a round or oval                             antibodies at the basement membrane acti-
shape. Discrete lesions arise on normal or ery-                            vates complement and inflammatory media-
thematous skin and are scattered throughout                                tors. Serum levels of autoantibodies against
the body, including the axillae, medial thighs,                            BPAg2 are reportedly correlated with disease
groin, abdomen, flexor forearms, and lower                                 activity in some studies. The role of autoanti-
                                                                           bodies specific for BP antigens in the initiation
                                                                           and the perpetuation of disease is unknown.
                                                                           Although BPAg2 has been identified as the ma-
  Address for correspondence: Patrı́cia Patrı́cio, Hospital de Santa
Maria, Av. Prof. Egas Moniz, 1894-984 Lisboa, Medicina 2. Voice:           jor antigen involved with BP disease develop-
+00351919474752. patriciopatricia@gmail.com                                ment, autoantibodies against alpha 6 integrin
  Contemporary Challenges in Autoimmunity: Ann. N.Y. Acad. Sci. 1173: 203–210 (2009).
  doi: 10.1111/j.1749-6632.2009.04737.x c 2009 New York Academy of Sciences.


                                                                  203
                                                                       1                                       Exhibit 211
    Case 2:20-cv-02470-WBS-JDP Document 8 Filed 12/29/20 Page 237 of 341
204                                                           Annals of the New York Academy of Sciences

and laminin-5, two other skin basement mem-               negative results. This observation makes the use
brane components, were identified in human                of fresh tissue the preferred substrate for DIF
patients affected by BP. Eotaxin, an eosinophil-          studies. IDIF studies document the presence of
selective chemokine, is strongly expressed in the         IgG circulating autoantibodies in the patient’s
basal layer of the epidermis of lesional BP skin          serum that target the skin basement membrane
and parallels the accumulation of eosinophils in          component.
the skin basement membrane zone area. It may                 Direct and indirect immuno-electron mi-
play a role in the recruitment of eosinophils to          croscopy (immunoEM) ultrastructurally local-
the skin basement membrane area. Moreover,                ize in vivo–bound IgG autoantibodies (direct
IL-5, an interleukin with eosinophil chemo-               immunoEM) or the binding site of circulating
attractant and activation properties, has been            IgG autoantibodies (indirect immunoEM) at
found in the skin of patients with BP.                    the lamina lucida of the basement membrane.
   Interleukin 16, a chemotactic factor respon-           The sensitivity of immunoblotting varies. In
sible for recruiting CD4+ T cells to the skin             75% of patients, a reaction occurs with the
and for inducing functional interleukin 2 re-             BP230 antigen, while, in 50% of patients, this is
ceptors for cellular activation and prolifera-            observed with the BP180 antigen. Immunopre-
tion, was found to be expressed by epidermal              cipitation, like immunoblotting, demonstrates
cells and infiltrating CD4+ T cells in lesional           reactivity with BP230 and BP180.
skin. In addition, serum levels of different me-             In several reports, ELISA has been demon-
diators inducting monokine induced by inter-              strated to be highly sensitive and specific.1
feron gamma (MIG, a Th1-type chemokine),                  These assays are used only as investigational
CCL17, and CCL22 (Th2-type chemokines)                    tools. For the diagnosis of bullous pemphigoid
were also increased in BP patients compared               three major criteria must be met or one
with healthy subjects.                                    DIF criterion (major criterion 3) and 1 minor
   Matrix metalloproteinases MMP-2, MMP-                  criterion. Major criteria are: (1) (clinical) poly-
9, and MMP-13 were significantly increased                morphic eruption with tense blisters and ero-
in lesional skin, with T cells comprising the             sions in skin (rarely mucosa), (2) (histopatholog-
majority of MMP cellular sources, suggesting              ical) subepidermal blistering with eosinophils,
a major role of MMP in the blistering of BP.              (3) (DIF) deposition of Ig G and C3 along the
The BAFF (B cell activating factor belonging              basement membrane. Minor criteria are: (1)
to the tumor necrosis factor family) cytokine             deposition of Ig G and C3 along the base-
regulates B cell proliferation and survival and           ment membrane (by immunofluorescence), (2)
was found to be increased in sera of BP pa-               BP antigens 1 or 2 (by ELISA), (3) bands at 180
tients. To establish a diagnosis of BP, the follow-       or 230 kDa (by immuno-blotting).
ing tests should be performed: histopathologic               Treatment consists of systemic prednisone,
analysis from the edge of a blister and direct            alone or in combination with a steroid-sparing
immunofluorescence (DIF) studies on normal-               agent such as azathioprine, mycophenolate
appearing perilesional skin. If the DIF result            mofetil, or a tetracycline. These drugs are usu-
is positive, indirect immunofluorescence (IDIF)           ally started simultaneously, followed by a grad-
is performed using the patient’s serum. The               ual tapering of the prednisone and continua-
preferred substrate for IDIF is salt-split nor-           tion of the steroid-sparing agent until clinical
mal human skin substrate. DIF tests usually               remission is achieved. Mild cases may require
demonstrate IgG and complement C3 deposi-                 only topical potent corticosteroids. Methotrex-
tion in a linear band at the dermal-epidermal             ate may be used in patients with severe disease
junction.                                                 who are unable to tolerate prednisone. In most
   Rarely, skin biopsy samples placed in trans-           patients who are treated, BP remits within 1.5–
port media (Michel buffer) may yield false-               5 years.



                                                      2                                         Exhibit 211
    Case 2:20-cv-02470-WBS-JDP Document 8 Filed 12/29/20 Page 238 of 341
Patrı́cio et al.: Autoimmune Bullous Dermatoses                                                         205

          Pemphigus Vulgaris                             current blister formation, erosions and crust;
                                                         presence of Nikolsky sign; histological detec-
   Pemphigus vulgaris (PV) is a mucocutaneous            tion of intra-epidermal blistering; detection of
autoimmune disease that affects the skin, oral           acantholytic keratinocytes by the Tzanck test;
cavity, and other mucosal surfaces. Genetic pre-         detection of pemphigus antibodies; and DIF
disposition is suspected because of the identifi-        and/or IDIF positive.
cation of certain major histocompatibility com-             Conventional therapy consists of high-dose
plex (MHC) class II molecules, such as DR4               corticosteroids, immunosuppressive agents,
(DRB1∗ 0402) and DRw6 (DQB1∗ 0503).                      and intravenous immune globulin. In refrac-
   Blisters in PV are associated with the bind-          tory PV, the combination of rituximab3 and
ing of IgG autoantibodies to keratinocyte                immune globulin is effective.4,5
cell-surface molecules. These intercellular or
PV antibodies bind to keratinocyte desmo-
somes and to desmosome-free areas of the                          Linear Ig A Dermatosis
keratinocyte cell membrane. PV antibody
binds to keratinocyte cell-surface molecules                Linear IgA dermatosis (LAD) is an autoim-
desmoglein 1 and desmoglein 3.2 Patients with            mune vesicobullous subepidermal dermatosis.
active disease have circulating and tissue-bound         Infections, drugs, or malignant processes may
autoantibodies of both the immunoglobulin                provoke it, but it sometimes has a idiopathic ori-
G1 (IgG1) and immunoglobulin G4 (IgG4)                   gin. The disease affects people of all ages, but
subclasses. Disease activity correlates with             two peaks can be observed: the chronic bullous
antibody titer in some patients. Mucous mem-             disease of childhood appearing before the age
branes typically are affected in PV. Intact              of five and the adult linear IgA disease appear-
bullae are rare in the mouth, more commonly              ing after the age of 60 years. The lesions of lin-
the lesions are ill-defined, irregular, gingival,        ear IgA dermatosis consist of pruritic, annular
oral or palatine erosions. Other areas may               papules, vesicles, and bullae that are found in
be affected, including the conjunctiva, esoph-           groups. There is a predilection for the extensor
agus, labia, vagina, cervix, penis, urethra, and         surfaces, with symmetrical distribution. Lesions
anus. Mucosal lesions may precede cutaneous              are seen on the elbows, knees, and buttocks. Be-
lesions by months. Lesions in skin folds can             cause of itching, excoriations will lead to the for-
form vegetating granulations. The vegetating             mation of many crusted papules. Chronic bul-
type of response can be more resistant to ther-          lous disease of childhood presents with abrupt
apy and can remain in one place for long                 onset of tense bullae on an inflamed, erythe-
periods of time. In patients with active blis-           matous base and is accompanied by pruritus
tering, firm, sliding pressure with a finger sep-        and a burning sensation. The lesions are most
arates normal-appearing epidermis, producing             frequently found on or near the genitalia, but
an erosion known as Nikolsky sign, which is not          may also be found on other areas, including
specific for PV and is found in other active blis-       the face, especially the perioral region. Char-
tering diseases. The Asboe–Hansen sign occurs            acteristic “collarettes” of vesicles or blisters of-
when a lateral pressure on the edge of a blis-           ten form as new lesions arise in the periphery
ter spreads the blister into clinically unaffected       of old lesions. In both forms of linear IgA der-
skin. PV eventually has classic association with         matosis, mucous membrane involvement may
other autoimmune diseases, particularly myas-            occur and ranges in severity from mild oral
thenia gravis and thymoma. There are some                ulcers to severe oral or conjunctival disease.
cases associated with drugs and paraneoplas-             On histopathology, in linear IgA dermatosis
tic forms. Diagnosis of the disease is made on           and chronic bullous disease of childhood, the
the basis of the following data: presence of re-         bullae are subepidermal, with collections of



                                                     3                                          Exhibit 211
    Case 2:20-cv-02470-WBS-JDP Document 8 Filed 12/29/20 Page 239 of 341
206                                                          Annals of the New York Academy of Sciences

neutrophils along the basement membrane and                     Dermatitis Herpetiformis
occasionally in the dermal papillary tips.
    The diagnosis can be confirmed by DIF, dis-              Dermatitis herpetiformis (DH) is an autoim-
playing linear IgA deposits along the epider-            mune blistering disorder associated in most pa-
mal basement membrane. A complexity and                  tients to a gluten-sensitive enteropathy (GSE).
heterogeneity of the target antigens in differ-          It is characterized by grouped excoriations;
ent patients with LAD have been established.             erythematous, urticarial plaques; and papules
Incriminated antigens are proteins with molec-           with vesicles. It is exquisitely pruritic, and the
ular weight of 285 kDa, as well as 97-kDa and            vesicles are often excoriated to erosions by
120-kDa antigens, which appear to be frag-               the time of physical examination. Onset tends
ments of extracellular domain of bullous pem-            to be between 20 and 40 years of age but
phigoid antigen BP 180 (type XVII collagen).             may occur at any age, including childhood,
BP 230 antigen located in the lamina lucida of           and there is a 2:1 preponderance for men.
the basal membrane, collagen VII, which is a             The lesions of dermatitis herpetiformis usu-
component of anchoring fibrils as well as some           ally begin as a vesicle, but may also be erythe-
still unidentified antigens, may also be involved.       matous papules, urticaria-like wheals, excoria-
A strong association between the disease and             tions, crusts, or rarely, large bullae. The lesions
autoimmune haplotypes HLA-B8, CW7, and                   may be grouped, giving a “herpetiform” ap-
DR3 has been reported.                                   pearance. Once the lesions have resolved, there
    The disease is characterized by circulating          may be transient hyper- or hypopigmentation.
and tissue-bound IgA antibodies against het-             The lesions are usually intensely pruritic, ac-
erogeneous antigens located in the cutaneous             companied by burning and stinging. Many pa-
basement membrane zone. Application of split             tients experience localized burning, stinging,
skin technique has demonstrated that the ma-             and pruritus approximately 8 to 12 h before
jority of antibodies bind to the epidermal side          the onset of lesions, and many are able to pre-
of the lamina lucida, whereas the rest adheres           dict an eruption. There is symmetric distribu-
to the dermal side of the artificial blister, and        tion along the extensor surfaces, including the
a few are of a combined pattern. In cases trig-          elbows, knees, buttocks, shoulders, and sacral
gered by drugs, such as vancomycin, phenitoin,           areas. Less frequently, the lesions are found
somatostatin, amiodarone, lithium, and capto-            on the scalp, face, hairline, and the posterior
pril, remission may follow the withdrawal of the         neck. Involvement of the palms and soles is
incriminated drug.                                       rare, and mucous membrane lesions are un-
    In idiopathic cases, the treatment should            common. More than 90% of patients have an
be started with a dose of 25–50 mg dapsone               associated GSE upon endoscopic examination
daily, which has to be increased stepwise to             even if asymptomatic.
100–150 mg daily. As dapsone may cause a                     Histopathologically there are neutrophilic
hemolytic anemia, decreased hemoglobin val-              micro-abscesses in dermal papillae, dermal in-
ues, or even methemoglobinemia, the enzyme               filtration of neutrophils and eosinophils, and
glucose-6-phosphate dehydrogenase has to be              the formation of subepidermal vesicles. Blis-
assayed before beginning the treatment. As an            ters form within the lamina lucida, the weak-
alternative drug, sulphapyridine 250 mg to 3 g           est portion of the dermo-epidermal junction,
daily can be administered. Skin lesions in linear        due to neutrophil lysosomal enzymes. Dermal
IgA dermatosis and chronic bullous disease of            blood vessels may be surrounded by a lympho-
childhood respond rapidly when treated with              histiocytic infiltrate, as well. Granular IgA de-
dapsone or sulfapyridine. Some patients may              posits alone or in association with C3 in dermal
require low-dose prednisone initially to sup-            papillae of perilesional skin observed by DIF
press blister formation.                                 is the standard criterion of diagnosis. Because



                                                     4                                         Exhibit 211
    Case 2:20-cv-02470-WBS-JDP Document 8 Filed 12/29/20 Page 240 of 341
Patrı́cio et al.: Autoimmune Bullous Dermatoses                                                          207

deposits are found throughout normal-                     brane matrix. Stromelysin 1 may contribute
appearing skin, the standard practice is to ob-           to blister formation. Mild local trauma may
tain biopsy specimens from normal-appearing               also induce the release of cytokines and attract
perilesional skin for DIF staining. In areas cor-         the partially primed or activated neutrophils,
responding to IgA deposits, there may also be             which is consistent with the typical location of
complement deposition. IgA and IgG antiretic-             DH lesions on frequently traumatized areas,
ulin and anti-endomysial antibodies have been             such as the knees and elbows. Hormonal fac-
detected in DH patients’ sera. An increased               tors may also play a role in DH; recent reports
incidence of antinuclear and antithyroid mi-              describe DH induced by treatment with leupro-
crosomal antibodies is also found in these pa-            lide acetate, a gonadotropin-releasing hormone
tients.6 An underlying genetic predisposition             analog. Androgens have a suppressive effect on
to DH has been demonstrated. Both DH and                  immune activity, including decreased autoim-
celiac disease (CD) show an increased expres-             munity, and androgen-deficient states may be a
sion of HLA-A1, HLA-B8, HLA-DR3, and                      potential trigger for DH exacerbation. Apop-
HLA-DQ2 haplotypes. Evidence is mounting                  tosis may contribute to the pathogenesis of epi-
that epidermal transglutaminase 3 (TGase3),               dermal changes in DH, and recent research
a cytosolic enzyme involved in cell envelope              demonstrates a markedly increased apoptotic
formation during keratinocyte differentiation,            rate within the epidermal compartment in DH.
is the autoantigen of DH. Theoretically, DH                  Most patients with DH have histologic ev-
is caused by dermal deposition of circulat-               idence of enteropathy, even in the absence of
ing immune complexes containing both IgA                  symptoms of malabsorption. IgA circulating
and TGase3. This is supported by the find-                immune complexes are present in 25–35% of
ing that precipitates of skin-bound IgA from              patients with DH, although no association with
DH lesions contain TGase3. In addition, it                disease severity has been noted. IgA antibodies
has been demonstrated that serum from DH                  to gliadin (a portion of wheat protein), retic-
patients contains high-affinity anti-TGase IgA            ulum, and smooth muscle endomysium have
autoantibodies.                                           also been noted in patients with DH and in
   The leading theory for DH is that a ge-                those with isolated GSE. The presence of IgA
netic predisposition for gluten sensitivity, cou-         anti-endomysial antibodies correlates with the
pled with a diet high in gluten, leads to the             extent of the gut disease.
formation of IgA antibodies to gluten-TGase                  Patients will experience prompt relief of le-
complexes. These antibodies cross-react with              sions within 1 to 2 days of initializing treatment
TGase3, and IgA/TGase3 complexes deposit                  with dapsone or sulfapyridine. It is important
within the papillary dermis to cause the lesions          to remember to always check G6PD and base-
of DH. These IgA deposits can disappear after             line complete blood count levels before starting
long-term avoidance of dietary gluten. Cuta-              dapsone. Other methods of treatment include
neous IgA deposits in DH have been shown to               dietary modification. One form is the gluten-
function in vitro as a ligand for neutrophil migra-       free diet, which has been found to improve both
tion and attachment. Although IgA deposition              intestinal and skin lesions. The onset is slow, tak-
is pivotal for disease, an increased serum IgA            ing from 5 months to 1 year before the effect is
is not necessary for pathogenesis. When the               noted; however, close adherence to the diet will
disease is active, circulating neutrophils have a         allow patients to stop or significantly decrease
higher level of CD11b and an increased ability            the medications. Alleviation of skin lesions can
to bind IgA. Collagenase and stromelysin 1 may            occur within a few weeks of starting the diet,
be induced in basal keratinocytes either by cy-           even if the patient ingests large amounts of
tokines released from neutrophils or by contact           gluten, but this diet is difficult to tolerate. Con-
with keratin from damaged basement mem-                   trol of the skin disease can be achieved with



                                                      5                                          Exhibit 211
    Case 2:20-cv-02470-WBS-JDP Document 8 Filed 12/29/20 Page 241 of 341
208                                                          Annals of the New York Academy of Sciences

medications, dietary avoidance of gluten, or             ria; (2) vesicles and bullae arising upon but
both. Avoidance of dietary gluten for 10 years           not limited to sun-exposed skin; (3) histopathol-
or more has resulted in loss of cutaneous IgA            ogy compatible with DH; (4) negative IDIF for
deposits, which then return upon reinstitution           circulating basement membrane zone antibod-
of gluten in the diet. Dapsone does not im-              ies; (5) DIF positive for IgG and/or IgM and
prove GI mucosal pathology. Other, less effec-           often IgA at the basement membrane zone.
tive treatments for DH include colchicine, cy-           Yell and colleagues suggested this classifica-
closporine, azathioprine, and prednisone. UV             tion be revised because of the heterogeneity of
light may provide some symptomatic relief. Cy-           clinical and immunohistological presentation.
closporine should be used with caution in pa-            They defined BSLE as an acquired subepider-
tients with DH because of a potential increase           mal blistering disease in a patient with SLE,
in the risk of developing intestinal lymphomas.          in which immune reactants are present at the
DH responds well to medications and diet,                basement membrane zone on direct or IDIF.
and has a good prognosis. Association of DH              DIF microscopy demonstrates immunoglobu-
with other GI conditions include gastric atro-           lin G (with or without immunoglobulin A [IgA]
phy, gastric hypochlorhydria, and pernicious             and immunoglobulin M) deposits at the base-
anemia. Associated autoimmune diseases in-               ment membrane zone (BMZ). Evidence of an-
clude dermatomyositis, type 1 diabetes mel-              tibodies to type VII collagen via DIF or IDIF
litus, myasthenia gravis, rheumatoid arthritis,          on salt-split skin, immunoblotting, immuno-
Sjögren syndrome, systemic lupus erythemato-            precipitation, ELISA, or immuno-electron mi-
sus, and thyroid abnormalities. Thyroid ab-              croscopy can be demonstrated.7 All five crite-
normalities include hypothyroidism, hyperthy-            ria are needed for a diagnosis of type 1 BSLE,
roidism, thyroid nodules, and thyroid cancer.            whereas only the first four criteria are needed
Neoplastic conditions include GI lymphomas               to diagnose type 2 (undetermined location of
and non-Hodgkin’s lymphoma.                              antigen or dermal antigen other than type VII
                                                         collagen) and type 3 (epidermal antigen) BSLE.
 Bullous Systemic Lupus Erythematosus                    Type VII collagen, a component of anchoring
                                                         fibrils, is also targeted in epidermolysis bullosa
   Bullous systemic lupus erythematosus                  acquisita (EBA). However, unlike EBA, BSLE
(BSLE) is an autoantibody-mediated subepi-               tends to respond dramatically to treatment with
dermal blistering disease that occurs in pa-             dapsone, and these disease can usually be differ-
tients with systemic lupus erythematosus (SLE).          entiated from lupus by characteristic changes
These blisters result from toxic necrolysis of the       (including immune deposits) and serum anti-
skin, mediated by deposition of immunoreac-              bodies (which react with different parts of the
tants at the basement membrane, and under-               dermis). Not all blistering eruptions that occur
lying dermal vasculitis. Blisters may arise on           in patients with lupus erythematosus (LE) rep-
erythematous or normal skin and are nonscar-             resent BSLE as defined above. Such patients
ring. Lesions occur on sun-exposed or flexural           may present with a severe form of acute or sub-
skin. Skin biopsy shows subepidermal vesicles            acute cutaneous LE (SCLE) that resembles ery-
containing neutrophils with micro-abscesses,             thema multiforme (Rowell syndrome) or toxic
nuclear dust, and fibrin. Blistering often par-          epidermal necrolysis (TEN). Because EBA and
allels flares of SLE involving other organ sys-          BSLE share the same target antigen, distin-
tems, in particular renal disease. Camisa and            guishing between the two may be difficult.
Sharma proposed criteria for this distinct sub-             In patients with BSLE, antibodies directed at
set of vesiculobullous skin lesions occurring in         the BMZ likely mediate the blistering pheno-
patients with SLE: (1) a diagnosis of SLE based          type by directly interfering with adhesive con-
on American Rheumatism Association crite-                nections at the dermo-epidermal junction and



                                                     6                                        Exhibit 211
   Case 2:20-cv-02470-WBS-JDP Document 8 Filed 12/29/20 Page 242 of 341
Patrı́cio et al.: Autoimmune Bullous Dermatoses                                                     209

through induction of complement-dependent              coded by the DR2-associated DRB1∗ 1501 al-
inflammation that leads to tissue injury and           lele (found in both EBA and BSLE patients) has
dermo-epidermal separation. Proteolytic dam-           been postulated to be involved in presenting
age caused by recruited neutrophils contributes        type VII collagen epitopes to T lymphocytes.
to the latter process.                                    Histopathologically, a BSLE-like picture is
   In type 1 BSLE (which accounts for most             seen in DH and DH-like drug eruption. The
cases), antibodies against type VII collagen may       presence of mucin among the collagen bundles
weaken or block anchoring fibril-mediated con-         in the dermis, the depth of the infiltrate, and
nections between the lamina densa of the base-         the thickened BMZ in BSLE differentiates it
ment membrane and the papillary dermis. In             from DH and DH-like drug eruption.
both EBA and BSLE, antigenic epitopes re-                 BSLE occurs in the setting of SLE; thus,
side within the NC1 and NC2 domains of                 ANA test results generally are positive. Anti-
type VII collagen, which are localized to the          dsDNA, anti-Sm, anti-Ro/SS-A, anti-La/SS-
lamina densa and the underlying dermis, re-            B, and anticardiolipin antibodies may also be
spectively. Antibodies recognizing bullous pem-        detected. Other laboratory abnormalities re-
phigoid antigen 1, laminin-5, and laminin-6            lated to SLE can include low levels of com-
have also been described in patients with BSLE.        plement (C3, C4, CH50), anemia, leukope-
   The term acute syndrome of apoptotic pan-           nia, thrombocytopenia, proteinuria or cellular
epidermolysis (ASAP) has been proposed for the         casts upon urinalysis, and an elevated erythro-
TEN-like cutaneous injury pattern that can oc-         cyte sedimentation rate. Anticardiolipin anti-
cur in settings of LE, acute graft-versus-host         bodies and lupus anticoagulant have also been
disease, pseudoporphyria, and the classic drug-        reported in individuals with Rowell syndrome.8
hypersensitivity syndrome. Fas–Fas ligand in-          Leukocytoclastic vasculitis (LCCV) and septic
teractions have been implicated in the mas-            vasculitis have a histopathologic picture similar
sive keratinocyte apoptosis that characterizes         to BSLE, but in LCCV the infiltrate invades the
ASAP. TEN-like cutaneous LE must be dif-               walls of the blood vessels, while in BSLE it is
ferentiated from drug-induced TEN occurring            perivascular. Clinically, generalized vesicles and
in a patient with LE. Patients with TEN-like           bullae can occur in LCCV, but they usually be-
acute cutaneous LE often have significant sys-         come purpuric. In septic vasculitis thrombi are
temic disease activity (such as lupus nephritis        seen inside the blood vessels. BSLE generally
or cerebritis).                                        responds well to medical therapy, and treatment
   In LE-specific vesiculobullous skin disease,        with dapsone is particularly effective. Although
the lesions are distinct from BSLE, repre-             type 1 BSLE and EBA are both characterized
senting severe variants of acute, subacute,            by antibodies targeting type VII collagen, EBA
or (rarely) discoid cutaneous LE. The erup-            differs considerably in its marked resistance to
tions can develop rapidly or evolve over sev-          therapy.
eral weeks. In TEN-like acute cutaneous LE,               Dapsone is the initial treatment of choice
photodistributed diffuse or patchy erythema            for BSLE. The response is usually dramatic,
evolves (usually rapidly) into flaccid bullae          with cessation of new blister formation within
(positive Nikolsky sign, unlike BSLE) and              1–2 days and rapid healing of existing lesions.
widespread sheet-like, full-thickness epidermal        Low doses (25–50 mg/day) are often effective,
detachment. Certain individuals may have a             although a higher dose is sometimes required.
genetic predisposition to develop autoimmu-            Rapid recurrences may occur upon withdrawal
nity to BMZ antigens and to SLE. For example,          of dapsone, with prompt remission after rein-
EBA, BSLE, and SLE are all associated with an          stitution of therapy. However, discontinuance
increased prevalence of the HLA class II DR2           of dapsone therapy is usually possible within a
haplotype. The antigen-presenting protein en-          year. Prednisone may be effective in patients



                                                   7                                        Exhibit 211
   Case 2:20-cv-02470-WBS-JDP Document 8 Filed 12/29/20 Page 243 of 341
210                                                        Annals of the New York Academy of Sciences

who are intolerant of dapsone, have a poor re-                            References
sponse to dapsone, or require treatment of con-
current systemic manifestations of SLE. Com-            1. Atzori, L., S. Deidda, & N. Aste. 2008. Enzyme-
bination therapy with prednisone and dapsone               linked immunosorbent assay in autoimmune blister-
can also be beneficial. Methotrexate (MTX),                ing diseases: preliminary experience of the Dermatol-
                                                           ogy Department of Cagliari. G. Ital Dermatol. Venereol.
azathioprine, and mycophenolate mofetil
                                                           143: 1–8.
are additional therapeutic options. Extensive           2. Takayuki, O., A.O. Miyo, T. Kazuyuki, et al.
eruptions of TEN-like LE require prompt                    2008. Autoreactive B-cell elimination by pathogenic
institution of therapy with intravenous im-                IgG specific for the same antigen: implications
munoglobulin and/or systemic corticosteroids.              for peripheral tolerance. Int. Immunol. 20: 1351–
Less fulminant manifestations of erythema                  1360.
                                                        3. Angela, N., H. Michael, & E. Rüdiger. 2009. B-Cell-
multiforme–like LE can be treated with anti-               Directed therapy for inflammatory skin diseases. J.
malarials, corticosteroids (topical or systemic),          Invest. Dermatol. 129: 289–301.
and (in the presence of systemic disease) other         4. Dupuy, A., M. Viguier, C. Bédane, et al. Jan 2004.
agents in the therapeutic armamentarium for                Treatment of refractory pemphigus vulgaris with rit-
LE.9                                                       uximab (anti-CD20 monoclonal antibody). Arch. Der-
                                                           matol. 140: 91–96.
   The basic understanding of inflammatory
                                                        5. A.R. Ahmed, et al. 2006. Treatment of pemphigus
dermatoses and autoimmune-mediated skin                    vulgaris with rituximab and intravenous immune
disorders has greatly advanced and broadened               globulin. NEJM 355: 1772–1779.
our understanding of the underlying immune              6. Abenavoli, L., I. Proietti, L. Leggio, et al. 2006. Cu-
mechanisms that shape the complex network of               taneous manifestations in celiac disease. World J. Gas-
chronic inflammation and autoimmunity. New                 troenterol. 12: 843–852.
                                                        7. Antille, C., M. Frei, O. Sorg, et al. 2008. Amicrobial
treatements, including B-cell-directed therapy,            pustulosis of the folds associated with auto-immune
are the new therapeutic frontier for this kind of          disorders. A case report with an analysis of cytokine
diseases. With this resume, we summarize the               expression profile in skin lesions of cutaneous neu-
process of establishing and revising the diagno-           trophilic lupus. Dermatology 216: 324–329.
sis criteria and clinical and therapeutic aspects       8. Alahlafi, A.M., P. Wordsworth, & F. Wojnarowska.
                                                           Mar 2004. The lupus band: do the autoantibodies
of the main types of autoimmune bullous der-
                                                           target collagen VII? Br. J. Dermatol. 150: 504–510.
matoses diseases.                                       9. Alahlafi, A.M., P. Wordsworth, L. Lakasing, et al.
                                                           2004. The basement membrane zone in patients with
             Conflicts of Interest                         systemic lupus erythematosus: immunofluorescence
                                                           studies in the skin, kidney and amniochorion. Lupus
  The authors declare no conflicts of interest.            13: 594–600.




                                                    8                                              Exhibit 211
Case 2:20-cv-02470-WBS-JDP Document 8 Filed 12/29/20 Page 244 of 341




   EXHIBIT 212
          Case
Schwieger-Briel et al.2:20-cv-02470-WBS-JDP                      Document
                       Orphanet Journal of Rare Diseases (2014) 9:185                       8 Filed 12/29/20 Page 245 of 341
DOI 10.1186/s13023-014-0185-6




 RESEARCH                                                                                                                                    Open Access

Bullous pemphigoid in infants: characteristics,
diagnosis and treatment
Agnes Schwieger-Briel1,5*, Cornelia Moellmann1, Birgit Mattulat2, Franziska Schauer1, Dimitra Kiritsi1, Enno Schmidt3,
Cassian Sitaru1, Hagen Ott3,4 and Johannes S Kern1*


  Abstract
  Background: Bullous pemphigoid (BP) in infants is a rare but increasingly reported autoimmune blistering skin
  disease. Autoantibody reactivity is usually poorly characterized. Current guidelines do not address specific aspects of
  the infantile form of BP. The objectives of this study are to define clinical and diagnostic characteristics of infantile
  BP and develop a treatment algorithm.
  Methods: Detailed characterization of a current case series of five infants with BP from our departments.
  Comprehensive analysis of all reported cases (1–12 months) with respect to clinical and laboratory characteristics,
  treatment and outcome.
  Results: In total 81 cases were identified (including our own). The mean age was 4.5 months. Moderately severe
  and severe disease was seen in 84% of cases. Involvement of hands and feet was present in all cases.
  Immunofluorescence microscopy was comparable with BP in adults. Where analyzed, the NC16A domain of bullous
  pemphigoid 180 kDa antigen/collagen XVII (BP180) was identified as the major target antigen. BP180 NC16A ELISA
  values in our cohort were significantly higher than in a control cohort of 28 newly diagnosed adult patients.
  50% of patients were treated with systemic corticosteroids, 20% with a combination of systemic corticosteroids and
  dapsone or sulfapyridine and 10% with topical corticosteroids alone. 14% of patients needed a combination of
  multiple immunosuppressants. All but one patient reached remission. Relapses were rare.
  Conclusions: Presentation of infantile BP is often severe with blistering of hands and feet present in all cases.
  Pathogenesis and diagnostic criteria are comparable to adult BP, yet BP180 NC16A ELISA levels seem to be
  significantly higher in infants. The overall disease outcome is favorable. Based on the results of this study we
  propose a treatment algorithm for infantile BP.
  Keywords: Bullous skin disease, Skin blistering, Vaccination


Background                                                                          Nemeth et al. to propose diagnostic criteria for child-
Bullous pemphigoid (BP, ORPHA703) is an acquired                                    hood BP [12] which included children and adolescents
autoimmune disorder presenting with subepidermal blis-                              up to 18 years of age. In 2008, Waisbourd-Zinman et al.
tering, eosinophilia, and severe itch [1-5]. Its incidence                          noticed different clinical presentations depending on the
is increasing [6,7] and it mostly affects the elderly; it is                        age of affected children [13]. In a literature review, they
considered rare in children [8,9]. The first case of BP in                          showed that the majority of cases of childhood BP oc-
a child was described in 1970 based on immunofluores-                               curred in small children under the age of 12 months and
cence diagnosis [10]; the first case of BP in an infant was                         that these infants presented with a particular clinical pic-
described in 1977 [11]. Since then, the number of re-                               ture. All affected infants had acral involvement with or
ported pediatric cases has steadily increased, prompting                            without generalized blistering. The distribution in later
                                                                                    childhood was far less uniform and included a subgroup
* Correspondence: agnes.schwieger@uniklinik-freiburg.de; johannes.steffen.          of children with localized genital BP, a presentation not
kern@uniklinik-freiburg.de
1
 Departments of Dermatology and Pediatrics, Medical Center – University of
                                                                                    described in infants. These clinical differences led to the
Freiburg, Freiburg, Germany                                                         distinction of infantile versus childhood BP [13].
Full list of author information is available at the end of the article

                                       © 2014 Schwieger-Briel et al.; licensee BioMed Central. This is an Open Access article distributed under the terms of the
                                       Creative Commons Attribution License (http://creativecommons.org/licenses/by/4.0), which permits unrestricted use,
                                       distribution, and reproduction in any medium, provided the original work is properly credited. The Creative Commons Public
                                       Domain Dedication waiver (http://creativecommons.org/publicdomain/zero/1.0/) applies to the data made available in this
                                       article, unless otherwise stated.


                                                                                1                                                                Exhibit 212
          Case
Schwieger-Briel et al.2:20-cv-02470-WBS-JDP                      Document
                       Orphanet Journal of Rare Diseases (2014) 9:185       8 Filed 12/29/20 Page 246 of Page
                                                                                                          3412 of 12



   Diagnostic results in infantile and adult BP are similar,         as previously described [20,21]. ELISA kits for the detec-
but serological tests were not performed systematically              tion of BP180- and bullous pemphigoid 230 kDa antigen
in many of the reported cases [13]. The gold standard                (BP230)-specific antibodies (MBL, Nagoya, Japan) were
for diagnosis is direct immunofluorescence microscopy                used according to the manufacturer’s protocol with the
(DIF). However, little information is available on the in-           cut-off at 9 U/ml.
terpretation of ELISA levels [14], inflammatory markers
or blood cell counts in infants. Further knowledge, espe-            Statistical analysis
cially about the relevance of ELISA levels might help to             Boxplot descriptive statistics of BP180 NC16A ELISA
assess disease severity and thus influence the choice of             values were performed using GraphPad Prism software
medication or duration of treatment.                                 (GraphPad Software, La Jolla, CA).
   Concerning the treatment of infantile BP, first line treat-
ment usually consists of topical or systemic corticoste-             Literature search
roids. However, there are no stringent therapeutic criteria          We searched all retrievable English- and foreign-language
and there has been very little discussion on the different           medical literature using PubMed, PubMed Central, EMBASE,
options for second line treatment. Furthermore, in clinical          and Google Scholar databases as well as literature cited in
consensus guidelines on treatment of BP, there is very lit-          the obtained reports. Relevant information was extracted
tle, if any, information on treatment in infants [15-18].            and reviewed to avoid duplications of reports. We in-
   Here, we report the diagnostic results and disease                cluded only infants up to 12 months in our review and ex-
course of five children with infantile BP in our care and            cluded cases of neonatal BP.
a comprehensive analysis of all cases reported in the lit-
erature. Based on these data – and taking into account               Results
the published guidelines for adults as well as special cir-          Patient cohort/index case
cumstances of treating small infants – we propose a first            The clinical and laboratory findings of the five patients in
treatment algorithm for infantile BP.                                our cohort are presented in Table 1. Patient 1 (index case)
                                                                     showed characteristic infantile BP and was the most se-
Methods                                                              verely affected; his treatment proved to be the most chal-
Infantile BP cohort and adult BP control cohort                      lenging. He is therefore presented in more detail. The
Five infantile BP patients presented at or were referred             previously healthy three-month-old boy of Algerian des-
to our departments. They were included in this study                 cent presented with a one-week history of small blisters
after we obtained parental informed consent for partici-             on hands and feet and urticarial plaques on the trunk.
pation and took blood and skin samples for diagnostic                Impetigo had been ruled out at a nearby hospital but no
and research purposes. As a control, BP180 NC16A                     diagnosis had been made. He had received one oral vac-
ELISA levels of a cohort of 28 adult BP patients that                cination against Rotavirus one month prior. No other vac-
were newly diagnosed in the same time period were de-                cinations had been given. Apart from mild eczema, there
termined after informed consent was provided. All in-                was no family history of skin disease. Over the course of
vestigations were conducted according to the declaration             one week the lesions increased in number and size. The
of Helsinki criteria.                                                patient was irritable and not feeding well.
                                                                        On clinical examination, he had firm blisters and bullae
Histopathology, immunofluorescence microscopy,                       predominantly on the hands and feet, as well as urticarial
immunoblotting and ELISA                                             plaques with an elevated rim and a dusky center. These
Hematoxylin eosin staining of formalin fixed, paraffin em-           plaques were predominantly located on the trunk but also
bedded tissue sections was performed using standard                  present on all other areas of the body (Figure 1A, B). The
methods. DIF and indirect immunofluorescence micros-                 Nikolsky sign was negative; there were no mucosal lesions.
copy (IIF) were performed as previously described [19-21].              Blister fluid microscopy demonstrated mainly eosino-
FITC labeled antibodies used for DIF were anti human                 phil granulocytes; cultures from blister fluid remained
IgG, IgA, IgM and C3c (Dako, Hamburg, Germany) at a                  sterile. Blood testing, including a full blood count,
dilution of 1:200, 1:50, 1:50 and 1:500 respectively. For IIF        showed normal values with the exception of a peripheral
on salt-split skin, patient sera were diluted 1:10, secondary        eosinophilia of 10%. Punch biopsies were performed for
antibodies used were FITC labeled anti human IgG and                 histologic and immunofluorescence analyses. Histology
IgA (Dako, Hamburg, Germany) at a dilution of 1:100 and              showed dermal edema and eosinophil inflammatory in-
1:25 respectively. Immunoblotting of normal human kera-              filtrate (not shown). DIF revealed linear staining of IgG
tinocyte extracts with patient sera at a 1:20 dilution and           (Figure 1E) and complement component C3 (Figure 1F)
alkaline phosphatase anti human IgG (Sigma-Aldrich,                  along the basement membrane zone. IIF microscopy
Taufkirchen, Germany) secondary antibody was performed               showed circulating IgG autoantibodies binding to the



                                                                 2                                              Exhibit 212
                                 Case 2:20-cv-02470-WBS-JDP Document 8 Filed 12/29/20 Page 247 of 341

Table 1 Clinical and laboratory findings of the patient cohort




                                                                                                                                                                                               Schwieger-Briel et al. Orphanet Journal of Rare Diseases (2014) 9:185
   Age (months)/ Extent of Disease/        OM DIF/IIF/          ELISA             WBC (Eos in%)       Treatment                   Time Until Remission/         Special
   Gender        Hands/Feet (HF)              Immunoblot                          Thrombocytes                                    Relapse/Duration              aspects
                                                                                                                                  of Treatment
1) 3/M            Generalized              +   DIF: IgG, C3 (BM) Anti BP180       10.4 × 109/l (10)   a) Prednisolone             Initially rapid response      Family history of atopy
                                                                                                                                  with disease control
                  HF+                          IIF: IgG (BR)    136 U/ml          At relapse:         2 mg/kg/d → 1 mg/kg/d       Relapse within 2 weeks        Rotavirus vaccine
                                                                                                                                  after diagnosis on systemic
                                                                                                                                  prednisolone (2 mg/kg)
                                                                                                                                  and during respiratory
                                                                                                                                  tract infection
                                               IB: 180kD pos.   (norm < 9)        54 × 109/l (52)     b) Dapsone 2 mg/kg/d        Slow response after relapse,  4 weeks prior
                                                                                                                                  need for multiple medications
                                                                At relapse:       Tc >1000 × 109/l c) IVIG 1 g/kg × 3             Response to dapsone after
                                                                                                                                  2.5 weeks
                                                                Anti BP180                            d) MMF (2× 600 mg/m2/ d)    Duration of treatment:
                                                                                                                                  8 months
                                                                189 U/ml
                                                                Anti BP230 neg.
2) 3/M            Localized with few       -   DIF: IgG, C3 (BM) Anti BP180       16.1 × 109/l (23)   a) Topical Prednicarbate    Good response to topical
                  disseminated lesions HF+                                                                                        treatment within days
                                               IIF: IgG (BR)    90 U/ml                               (mid-potency corticosteroid) No relapse
                                               IB: 180kD pos.   (norm < 9)                                                        Duration of treatment:
                                                                                                                                  4 weeks
                                                                Anti BP230 neg.
3) 4/M            Generalized              -   DIF: IgG, C3 (BM) Anti BP180       23.4 × 109/l (20)   a) Prednisolone             Complete remission            Vaccination 4 weeks prior
                                                                                                                                  within 1 week
                  HF+                          IIF: IgG (BR)    156 U/ml                              2 mg/kg/d → 1 mg/kg/d       Weaning of steroids           (DPTP, HiB, HepB, Rotavirus)
                                                                                                                                  within 3 months
                                               IB: 180kD pos.   (norm < 9)                            b) Dapsone 1.5 mg/kg/d      No relapse
                                                                Anti BP230 neg.                                                   Duration of treatment:
                                                                                                                                  6 months
4) 3/F            Generalized              -   DIF: IgG, C3 (BM) Anti BP180       25.1 × 109/l (13)   a) Prednisolone             Slow response to              Rotavirus vaccine
                                                                                                                                  prednisolone 1 mg/kg
                  HF+                          IIF: IgG (BR)    125U/ml           Tc 860 × 109/l      2 mg/kg/d → 1 mg/kg/d       Rapid response to             4 weeks prior
                                                                                                                                  oral betamethasone
                                                                                                                                  0.3 mg/kg/d
                                               IB: 180kD pos.   (norm < 9)                            b) Systemic betamethasone   No relapse upon               Arterial hypertension
                                                                                                                                  glucocorticoid tapering
                                                                Anti BP230 neg.                       0.3 mg/kg/d                 Complete remission under      Myocardial hypertrophy




                                                                                                                                                                                                      Page 3 of 12
                                                                                                                                  dapsone 0.5 mg/kg/d
                                                                                                      c) Dapsone                  Treatment ongoing             → Propranolol
                                                                                                      1 mg/kg/d → 0.5 mg/kg/d




                                                                                                3                                                                               Exhibit 212
                                        Case 2:20-cv-02470-WBS-JDP Document 8 Filed 12/29/20 Page 248 of 341

Table 1 Clinical and laboratory findings of the patient cohort (Continued)




                                                                                                                                                                                                              Schwieger-Briel et al. Orphanet Journal of Rare Diseases (2014) 9:185
5) 7/M                Generalized                  -     DIF: IgG, C3 (BM) Anti BP180           27.3 × 109/l (9)   a) Prednisolone 1 →             Rapid response to oral
                                                                                                                   0.5 mg/kg/d                     betamethasone
                      HF+                                IIF: IgG (BR)       154 U/ml           Tc 599 × 109/l     b) Systemic betamethasone       Full remission after 2 months
                                                         IB: 180kD pos.      (norm < 9)                            0.4 mg/kg/d → 0.2 mg/kg/d No relapse
                                                                             Anti BP230 neg.                       c) Dapsone 0.5 mg/kg/d          Treatment ongoing
HF: Hands/Feet + present, − not present; OM: Involvement of oral mucosa; + present, − not present; DIF: Direct immunofluorescence microscopy; IIF: Indirect immunofluorescence microscopy; IB: Immunoblot;
BM: basement membrane; BR: Blister roof; WBC White blood cell count; Eos: eosinophil granulocytes; Tc: thrombocytes; DPTP: Diphteria, Pertussis, Tetanus, Poliovirus; HiB: Haemophilus influenzae type b;
HepB: Hepatitis B.
Generalized disease = Moderately severe and severe disease.




                                                                                                                                                                                                                     Page 4 of 12
                                                                                                            4                                                                                       Exhibit 212
          Case
Schwieger-Briel et al.2:20-cv-02470-WBS-JDP                      Document
                       Orphanet Journal of Rare Diseases (2014) 9:185                  8 Filed 12/29/20 Page 249 of Page
                                                                                                                     3415 of 12




 Figure 1 Clinical and diagnostic hallmarks of infantile BP. Patient 1 at initial presentation: A, urticarial plaques on the trunk. B, firm blisters
 and bullae on the hands and feet. C, D, Patient 1 after relapse with severe blistering on 2 mg/kg prednisolone daily. Direct immunofluorescence
 microscopy: E, linear IgG and F, linear C3c depositions along the basement membrane zone (white arrows, 200× original magnification). G, indirect
 immunofluorescence on salt-split skin reveals circulating IgG antibodies that bind to the blister roof, which is diagnostic for BP (white arrows, 200×
 original magnification).


epidermal side of the salt-split skin (Figure 1G). ELISA                        specific antibodies at this point was 189 U/ml. After
testing with recombinant NC16A domain of BP180 was                              confirming normal glucose-6-phosphate dehydrogenase
strongly positive (136 U/ml, norm <9 U/ml). The find-                           levels, we added dapsone at a maximum dose of 2 mg/kg
ings were diagnostic for BP.                                                    daily, controlling for the development of methemoglobinemia.
   Initially, we treated with potent topical corticosteroids                    As the blistering continued to progress, we added intravenous
and oral antihistamines, which did not lead to significant                      immunoglobulins (IVIG) 1 g/kg three times. Yet the patient
improvement. After confirmation of the diagnosis, a                             developed more cutaneous and additionally intraoral blis-
treatment with prednisolone up to 2 mg/kg/day was ini-                          ters causing refusal of oral intake. He also developed per-
tiated. After a brief period of clinical improvement and                        sistent hoarseness, but laryngeal involvement of the BP
disease control, the patient had a respiratory tract infec-                     could be excluded.
tion in the course of which he developed severe blister-                          After two weeks of worsening, we added oral myco-
ing. At this time he was still on 2 mg/kg prednisolone                          phenolate mofetil (MMF) at a dose of 625 mg/m2 twice
daily (Figure 1C, D). Peripheral blood count showed                             daily (MMF local dosing regimen, note that recom-
leucocytosis with a maximum of 54 G/l (52% eosinophils)                         mended standard dose in children is 600 mg/m2 twice
and significant reactive thrombocytosis (>1000 G/l) with                        daily). Within days, the patient’s skin improved and the
signs of increased coagulation activity necessitating treat-                    number of new lesions decreased. We interpreted this
ment with acetylsalicylic acid. The ELISA value for BP180-                      improvement as delayed response to dapsone rather



                                                                            5                                                          Exhibit 212
          Case
Schwieger-Briel et al.2:20-cv-02470-WBS-JDP                      Document
                       Orphanet Journal of Rare Diseases (2014) 9:185                   8 Filed 12/29/20 Page 250 of Page
                                                                                                                      3416 of 12



than response to MMF, which usually takes several                                between three to five months. The gender ratio male to
weeks to set in. Over the following weeks, we slowly                             female was 39 to 38. In four cases gender was not stated.
weaned the patient off systemic corticosteroids and then                         Moderately severe and severe (generalized) disease
reduced the MMF dose in two steps over two months.                               (>10% body surface area – BSA) was seen in 83.9% of
After another two months of clinical remission, we also                          cases (n = 68 of 81). All children showed at least some
stopped treatment with dapsone. After 12 months the                              involvement of the hands and feet. Mucosal blistering
patient was off all medication. Anti-BP180 antibody                              was present in 14.8% of cases (n = 12 of 81); four of
values significantly decreased over the course of three                          these patients had severe disease (Table 2).
months, parallel to clinical improvement. Also, the num-                            98% (n = 79 of 81) of children affected had previously
ber of leukocytes (including eosinophils) and thrombo-                           been healthy. One patient had a congenital T-cell lym-
cytes decreased and normalized. At the time of                                   phocytopenia and one child had been diagnosed with
submission, the patient had been free of symptoms for                            Hyper IgE-syndrome. The general condition at the time
two years. Due to parental fear of relapse, the patient                          of presentation was good in the majority of cases; some
had not received any further vaccinations.                                       patients were irritable, likely due to pruritus. However,
                                                                                 one child with a very delayed initiation of appropriate
Analysis of all reported infantile BP cases, including own                       treatment presented with significant morbidity, includ-
patient cohort                                                                   ing severe weight loss, dehydration and failure to thrive,
Clinical characteristics                                                         as well as developmental delay [41]. One of our own pa-
The literature review of all obtainable reports between                          tients was also severely affected during a relapse where
the years 1977 and 2013 including our own cases re-                              he refused oral intake and lost weight (see index case
vealed 53 reports [8,11-14,22-68] with a total of 81 cases                       above). Both children improved quickly once sufficient
of BP occurring in children within the first year of life                        treatment was established.
but beyond the neonatal period (Additional file 1: Table                            Twenty five children (30.8%) had been vaccinated within
S1). While very few cases were reported before the year                          days or weeks prior to the onset of disease, the majority
2000, there has been a significant increase since then                           with the standard mix of passive vaccines recommended in
(Additional file 2: Figure S1). The mean and median age                          this age group. Two of our five own cases had received a
was approximately four months with 64% of cases                                  newly recommended oral vaccine against Rotavirus prior

Table 2 Clinical characteristics of all reported infantile BP cases, including own patient cohort
No of cases                                                            N = 81                          Comments
Mean (median) age/age range                                            4.5 (4) months/1–12 months
Gender M/F                                                             39/38 (4 unknown)
Extent of skin in involvement
• Localized/mild disease (+/− few disseminated plaques)                N = 10 (12.3%)
• Generalized/moderately severe and severe disease                     N = 68 (83.9%)
• N/A                                                                  N = 3 (3.7%)
• Involvement of hands and feet                                        N = 81 (100%)
                                                                                                       All children with oral lesions had generalized
Involvement of oral mucosa (with generalized disease)                  N = 12 (14.8%)                  skin involvement
                                                                                                       Severe disease N = 5
No of children vaccinated prior to onset                               N = 25 (30.8%)
• DPTP +/− others,                                                     N = 22                          Latency between vaccination and onset of
• Rotavirus,                                                           N=2                             disease: 1 day - 4 weeks

• DPTP plus Rotavirus                                                  N=1
No of patients with a relapse                                          N = 12 (14.8%)
Outcome
• Cured                                                                N = 76 (93.8%)
• In remission under treatment at time of report                       N = 3 (3.7%)
• Still symptomatic at time of report                                  N = 1 (1.2%)
• Death                                                                N = 1 (1.2%)                    Patient had congenital immune deficiency
N/A: Not Available; DPTP: Diphteria, Pertussis, Tetanus, Poliovirus.




                                                                             6                                                  Exhibit 212
          Case
Schwieger-Briel et al.2:20-cv-02470-WBS-JDP                      Document
                       Orphanet Journal of Rare Diseases (2014) 9:185                8 Filed 12/29/20 Page 251 of Page
                                                                                                                   3417 of 12



to the onset of disease. This has not been reported before.                    120G/l, median 19.4). The percentage of eosinophils had
In two children a febrile infection was reported prior to the                  a mean of 23% (range 7-66%, median 19%).
onset of disease [37] or prior to a relapse [27], this report.
                                                                               Treatment modalities
Pathophysiology and diagnostic features                                        The majority of patients were treated with systemic cortico-
Histology, if reported, showed dermal edema, an inflam-                        steroids (50.6%) with or without additional erythromycin or
matory infiltrate dominated by eosinophils and subepider-                      other antibiotics. 19.8% of patients were treated with a
mal blistering. DIF showed IgG and/or C3 along the                             combination of systemic corticosteroids and dapsone or
basement membrane in 72 cases (90%), in 12 cases (15%)                         sulfapyridine, and 9.9% were treated with topical corticoste-
there were additional IgA deposits, in four cases there                        roids alone. 13.7% of patients (n = 11) needed a combin-
were IgM- and in one case IgE-deposits. In immunoblot                          ation of multiple agents (Table 3). All but one patient
analyses reported in 20 patients, 15 sera recognized a                         reached remission eventually. However, the patient with
180 kDa protein, five sera recognized a 230 kDa protein,                       concomitant congenital T-cell lymphocytopenia died
and one serum both.                                                            from unknown cause three months after having re-
   ELISA values were reported in only 21 (25.9%) cases.                        ceived two doses of rituximab for severe disease. Re-
All of these patients had antibodies against the NC16A-                        lapses were not common (14.8%, n = 12) (Table 3 and
domain of BP180; two also had additional anti-BP 230                           Additional file 3: Table S2).
antibodies. Comparison of ELISA values of reported
cases from different centers is not fully possible because                     Discussion
of different commercial and non-commercial ELISA sys-                          Infantile BP is considered very rare. Prospective studies
tems used. In our own cohort, BP180 NC16A ELISA                                are therefore difficult to perform. Incidence in Israel was
values in infantile patients were significantly higher than                    estimated to be 2.36:100,000 per year [13]; however, in
in a control group of 28 adults newly diagnosed with BP                        most countries no central registry exists and the disease
in our center in the same time period (Figure 2). Ex-                          might be under-recognized. We present a detailed
tremely high values in our cohort and in reported pa-                          characterization of a current cohort of five infants with
tients seemed to be associated with more extensive                             BP from our departments. Furthermore we performed a
disease and the need for systemic treatment.                                   comprehensive analysis of all cases reported in the litera-
   A blood cell count was reported in 37 patients, the                         ture (age 1–12 months) with respect to clinical and la-
mean white blood cell count was 23.9 G/l (range <10-                           boratory characteristics and treatment modalities. Taken
                                                                               together the results allow for the following conclusions.

                                                                               Diagnostic features
                                                                               Laboratory test results in infantile BP generally resemble
                                                                               those in adult BP. Linear IgG and/or C3 depositions at the
                                                                               basement membrane in DIF are the diagnostic hallmark.
                                                                               Autoantibody profiles, as detected by various methods, are
                                                                               comparable to those in adults with BP [69]: autoantibodies
                                                                               against the NC16A domain of BP180 are more frequent
                                                                               than anti-BP230 antibodies.
                                                                                 We propose the following minimal diagnostic criteria
                                                                               for infantile BP: typical clinical picture (urticarial plaques
                                                                               and blisters, acral distribution) and linear IgG and/or C3
                                                                               deposition at the basement membrane in DIF. Further
                                                                               diagnostic pointers are the presence of serum autoanti-
                                                                               bodies against BP180 and/or BP230. and – even though
                                                                               less specific – subepidermal blistering with an eosinophil
                                                                               rich inflammatory infiltrate in conventional histology.
                                                                                 Even though ELISA results were only reported in a mi-
 Figure 2 ELISA values in infantile and adult BP. Anti-BP180 ELISA             nority of cases, and different test systems used do not
 values in our infantile BP cohort were significantly higher, compared         allow for direct comparison, the reported autoantibody
 to a control group of newly diagnosed adult BP patients (normal               levels in infants seem fairly high. Comparing ELISA
 value <9 U/ml; boxplot analysis; whiskers: minimum and maximum                values of our five infants with a control group of 28
 values; bottom and top of boxes: first and third quartiles; band inside
                                                                               adults newly diagnosed with BP in our center in the
 box: median; cross: mean).
                                                                               same time period, we found that the mean and median



                                                                           7                                               Exhibit 212
          Case
Schwieger-Briel et al.2:20-cv-02470-WBS-JDP                      Document
                       Orphanet Journal of Rare Diseases (2014) 9:185       8 Filed 12/29/20 Page 252 of Page
                                                                                                          3418 of 12



Table 3 Treatment Modalities of Infantile BP Patients
Treatment                                                No of cases (% of total N = 81)            Comments
Topical corticosteroids alone                            N = 8 (9.9%)                               Good response
Topical corticosteroids + IVIG                           N = 1 (1.2%)                               Several relapses for one year
Topical corticosteroids + erythromycin                   N = 1 (1.2%)                               Good response
Systemic +/− topical corticosteroids (+/− antibiotics)   N = 41 (50.6%)                             Good response
Systemic corticosteroids + dapsone/ sulphapyridin        N = 16 (19.8%)                             Good response
(+/− antibiotics)
Dapsone/ sulphapyridin alone                             N = 2 (2.5%)                               One relapse under treatment.
                                                                                                    Same treatment was attempted in
                                                                                                    one other patient without success, so
                                                                                                    steroids were added.
No treatment                                             N=1
N/A                                                      N=1
Corticosteroids +/− dapsone plus other medications       N = 11 (13.7%)
due to poor response
• Azathioprine                                           N=1                                        No response
• Cyclosporine                                           N=2                                        Good response in N = 1
                                                                                                    Partial response in N = 1
• Mycophenolate mofetil                                  N=7                                        Moderate response in N = 7
• Erythromycin and nicotinamide                          N=8                                        Good response in N = 3
                                                                                                    Partial / uncertain response in N = 5
• IVIG                                                   N=8                                        Good response in N = 2
                                                                                                    Partial/ uncertain response in N = 6
• Rituximab                                              N=3                                        Good response N = 2.
                                                                                                    Partial response N = 1.
                                                                                                    One sudden death in one of those
                                                                                                    two patients after three months
                                                                                                    (child had congenital immune
                                                                                                    deficiency).
• Omalizumab                                             N=1                                        Good response
IVIG: Intravenous immunoglobulins.



levels of anti-BP180 NC16A antibody levels in infants               a modulation of the immune system might play a role in
were significantly higher. These ELISA values had been              triggering or unmasking an underlying subclinical BP.
measured with the same test system (see Methods).                   Nevertheless, especially due to the high number of infants
  The clinical relevance of antibody testing in infantile           receiving vaccination, this association might be purely coin-
BP has been contested [14]. Nevertheless – when tested –            cidental and we believe that the term postvaccination in-
patients with a more recalcitrant disease course demonstrated       fantile BP should be used with caution.
high autoantibody levels. In our cohort, higher values at              Cases of adult BP associated with malignancy exist,
presentation correlated with the need for more aggressive           even though the causal relation remains unclear. In
and longer-term treatment, and values increased before
relapses. Therefore, it appears reasonable to take into ac-         Table 4 Important Differential Diagnoses of Infantile BP
count the levels of BP180-specific autoantibodies in in-
                                                                    Autoimmune blistering skin diseases • Linear IgA dermatosis
fantile BP when making treatment decisions.
                                                                                                         • Epidermolysis bullosa acquisita

Patient characteristics/clinical features                           Hereditary                           • Epidermolysis bullosa
At disease onset, the mean age of children was around                                                    • Porphyria
four months. As opposed to previous reports [13], there             Infectious                           • Bullous impetigo
was no significant female predominance.                             Others                               • Pompholyx
   No common trigger was identified. A large number of pa-
                                                                                                         • Bullous mastocytosis
tients had either been vaccinated or suffered an infection
                                                                                                         • Insect bites
prior to the onset or relapse of disease (Table 2, Additional
file 1: Table S1 and Additional file 3: Table S2). The type                                              • Insect bite like reaction of
                                                                                                         hematologic malignancy
of infection or vaccine varied. It can be speculated that



                                                                8                                                      Exhibit 212
          Case
Schwieger-Briel et al.2:20-cv-02470-WBS-JDP                      Document
                       Orphanet Journal of Rare Diseases (2014) 9:185         8 Filed 12/29/20 Page 253 of Page
                                                                                                            3419 of 12



contrast, no case of infantile BP in relation with a malig-               Within the age group of four weeks to 12 months, the clin-
nant neoplasm has been reported. Furthermore, unlike                    ical picture was moderately severe to severe (generalized) in
in adult BP [70,71], drugs do not seem to play a major                  over 80% of cases. Acral blistering was present in all chil-
role in triggering infantile BP.                                        dren, while mucosal involvement was uncommon. In




 Figure 3 Step-by-step diagnostic and treatment algorithm. The algorithm was developed taking into account disease severity, response to
 initial treatment and specific aspects of steroid sparing agents.




                                                                    9                                                    Exhibit 212
          Case
Schwieger-Briel et al.2:20-cv-02470-WBS-JDP                      Document
                       Orphanet Journal of Rare Diseases (2014) 9:185       8 Filed 12/29/20 Page 254 ofPage
                                                                                                          34110 of 12




localized disease, hands and feet were usually affected.           are IVIGs and MMF. Little or no experience exists for
There was no case of isolated genital infantile BP. Taken          erythromycin-, methotrexate-, cyclophosphamide or aza-
together, involvement of the hands and feet can be consid-         thioprine treatment in infants with BP. Rituximab is to
ered as a clinical hallmark and diagnostic clue of infantile       be reserved as rescue treatment for the most severe
BP. This is in contrast to childhood and adult BP [1,4,69].        cases [49,67]. The full potential and dosing of omalizu-
Important differential diagnoses of infantile BP are listed        mab in infantile BP warrant further investigation [56,73].
in Table 4.                                                          After clinical remission for several months, treatment
   Most infants were doing well at the time of presenta-           discontinuation can be considered. In our experience
tion despite some irritability, likely due to pruritus.            ELISA autoantibody values can take a long time to
However, individual children with significant morbidity            normalize and are therefore not always helpful for decid-
including difficulty breathing and feeding, and weight             ing when to end treatment.
loss, have been reported.
   Even though initial presentation is often severe, the           Conclusions
prognosis of infantile BP is excellent, with all but one           Infantile BP is considered a rare disorder; however an in-
patient reaching complete remission. That child had                creasing number of reports during the last years show
only been followed up short-term at the time of publica-           that it might have been under-recognized. As the dis-
tion [8] and subsequent remission is possible. One infant          order is not well known to general pediatricians and der-
passed away shortly after having been discharged from              matologists, most infants are not promptly diagnosed
hospital. This child had received several doses of rituxi-         and undergo multiple examinations before establishment
mab and had an underlying immune deficiency, which                 of the correct diagnosis.
might have played a role.                                             Infantile BP presents with urticarial plaques and blis-
   The number of relapses was low. It seems that relapses          ters. Involvement of hands and feet is present in all
can be triggered by infections or that they occurred in pa-        cases. The clinical picture of infantile BP is characteris-
tients where tapering of corticosteroids was started early.        tic. It is therefore a realistic aim to make the diagnosis
Also, relapses were more frequent in patients who did not          early, avoid unnecessary diagnostic measures, and treat
receive systemic corticosteroids (Additional file 3: Table S2).    appropriately to avoid severe morbidity.
Once the disease has been controlled for several months,              Pathogenesis and diagnostic criteria are comparable to
the likelihood of a relapse is extremely small.                    adult BP, yet ELISA levels seem to be higher in infants.
                                                                   The overall disease outcome is favorable. Based on the
Treatment algorithm                                                results of this study we have established a first step-by-
In contrast to adult BP, no treatment guidelines for infant-       step diagnostic and treatment algorithm, taking into ac-
ile BP exist [15-18,72], and there has been little discussion      count disease severity, response to initial treatment and
on possible criteria for choosing the right treatment. After       specific aspects of steroid sparing agents.
a comprehensive analysis of reported treatments in all
published cases of infantile BP – together with lessons            Additional files
learned from our own cohort – we propose a first treat-
ment algorithm. This step-by-step diagnostic and treat-              Additional file 1: Table S1. All cases of infantile BP in the literature and
ment algorithm takes into account disease severity,                  this study.
response to initial treatment and specific practical aspects         Additional file 2: Figure S1. The number of published infantile BP
                                                                     cases has significantly increased since 2000.
of steroid sparing agents. It is based on general experience
                                                                     Additional file 3: Table S2. Relapses of infantile BP.
with the different medications in infants and the treatment
recommendations published for adult BP (Figure 3).
                                                                   Abbreviations
   After the diagnosis is established, all patients should         BP: Bullous pemphigoid; BP180: Bullous pemphigoid 180 kDa antigen/
receive treatment with mid- to high-potency topical cor-           collagen XVII; BP230: Bullous pemphigoid 230 kDa antigen; BSA: Body surface
ticosteroids. Children with moderately severe or severe            area; DIF: Direct immunofluorescence microscopy; IIF: Indirect
                                                                   immunofluorescence microscopy; IVIG: Intravenous immunoglobulins;
disease (generalized, >10% BSA) usually require add-               MMF: Mycophenolate mofetil.
itional treatment with systemic corticosteroids. If the
treatment response is slow or high doses of corticoste-            Competing interests
                                                                   The authors declare that they have no competing interests.
roids are needed for disease control, additional steroid
sparing agents should be considered. Dapsone seems to              Authors’ contributions
be the agent of choice as it is usually well tolerated,            ASB and JSK conceptualized and designed the study, collected and analyzed
effective, and is frequently used for other autoimmune             the entire data, drafted the manuscript and approved the final manuscript as
                                                                   submitted. CM, HO, BM, FS and DK contributed clinical data, helped with
blistering diseases of infancy and childhood, such as lin-         data analysis and approved the final manuscript as submitted. ES and CS
ear IgA dermatosis. Other steroid sparing agents used              contributed diagnostic data, helped with data analysis and approved the




                                                               10                                                             Exhibit 212
          Case
Schwieger-Briel et al.2:20-cv-02470-WBS-JDP                      Document
                       Orphanet Journal of Rare Diseases (2014) 9:185                            8 Filed 12/29/20 Page 255 ofPage
                                                                                                                               34111 of 12




final manuscript as submitted. All the authors revised and accepted the final            18. Fuertes De Vega I, Iranzo-Fernández P, Mascaró-Galy JM: Bullous pemphigoid:
version of the manuscript.                                                                   clinical practice guidelines. Actas Dermosifiliogr 2014, 105:328–346.
                                                                                         19. Sitaru C, Schmidt E, Petermann S, Munteanu LS, Bröcker E-B, Zillikens D:
Acknowledgments                                                                              Autoantibodies to bullous pemphigoid antigen 180 induce dermal-
We would like to thank the patients and their families for participating in this             epidermal separation in cryosections of human skin. J Invest Dermatol
study. We would further like to thank A. Bedorf and K. Thoma for expert                      2002, 118:664–671.
technical assistance. The article processing charge was funded by the                    20. Kern JS, Gehring W, Kreisel W, Hertl M, Technau-Hafsi K, Bruckner-Tuderman
German Research Foundation (DFG) and the Albert Ludwigs University                           L, Hofmann SC: Overlap of IgA pemphigus and linear IgA dermatosis in a
Freiburg in the funding program Open Access Publishing.                                      patient with ulcerative colitis: a mere coincidence? Acta Derm Venereol
                                                                                             2014, 94(2):228–230.
Author details                                                                           21. Hofmann SC, Voith U, Sasaki T, Trüeb RM, Nischt R, Bruckner-Tuderman L:
1
 Departments of Dermatology and Pediatrics, Medical Center – University of                   The autoantigen in anti-p200 pemphigoid is synthesized by keratino-
Freiburg, Freiburg, Germany. 2Children’s Hospital “Klinik am Eichert”,                       cytes and fibroblasts and is distinct from nidogen-2. J Invest Dermatol
Goeppingen, Germany. 3Department of Dermatology, University of Luebeck,                      2008, 128:87–95.
Luebeck, Germany. 4Catholic Children’s Hospital Wilhelmstift, Hamburg,                   22. Marsden RA, McKee PH, Bhogal B, Black MM, Kennedy LA: A study of
Germany. 5Department of Dermatology, Medical Center – University of                          benign chronic bullous dermatosis of childhood and comparison with
Freiburg, Hauptstrasse 7, Freiburg 79104, Germany.                                           dermatitis herpetiformis and bullous pemphigoid occurring in
                                                                                             childhood. Clin Exp Dermatol 1980, 5:159–176.
Received: 22 August 2014 Accepted: 7 November 2014                                       23. Hernández-Aguado I, Sánchez-Pedreño-Guillén P, Moreno-Giménez JC,
                                                                                             Camacho-Martínez F: [Bullous pemphigoid in a 5-month-old infant]. Med
                                                                                             Cutan Ibero Lat Am 1982, 10:391–394.
                                                                                         24. Marsden RA: Bullous pemphigoid in a child. Clin Exp Dermatol 1983, 8:329–332.
References
                                                                                         25. Tani M, Tani M, Komura A, Murata Y: Bullous pemphigoid of childhood:
1. Schmidt E, Zillikens D: Pemphigoid diseases. Lancet 2013, 381:320–332.
                                                                                             report of a case and immunoelectron microscopic studies. J Am Acad
2. Di Zenzo G, Della Torre R, Zambruno G, Borradori L: Bullous pemphigoid:
                                                                                             Dermatol 1988, 19(2 Pt 1):366–367.
    from the clinic to the bench. Clin Dermatol 2012, 30:3–16.
                                                                                         26. Oranje AP, Vuzevski VD, van Joost T, ten Kate F, Naafs B: Bullous
3. Murrell DF, Daniel BS, Joly P, Borradori L, Amagai M, Hashimoto T, Caux F,
                                                                                             pemphigoid in children. Report of three cases with special emphasis on
    Marinovic B, Sinha AA, Hertl M, Bernard P, Sirois D, Cianchini G, Fairley JA,
                                                                                             therapy. Int J Dermatol 1991, 30:339–342.
    Jonkman MF, Pandya AG, Rubenstein D, Zillikens D, Payne AS, Woodley D,
    Zambruno G, Aoki V, Pincelli C, Diaz L, Hall RP, Meurer M, Mascaro JM Jr,            27. Ostlere LS, Stevens H, Black MM, Rustin MH, Hashimoto T, Nishikawa T:
    Schmidt E, Shimizu H, Zone J, et al: Definitions and outcome measures for                Bullous pemphigoid in infancy–a case report including new
    bullous pemphigoid: recommendations by an international panel of                         immunoblotting observations. Clin Exp Dermatol 1993, 18:483–485.
    experts. J Am Acad Dermatol 2012, 66:479–485.                                        28. Kirtschig G, Wojnarowska F, Marsden RA, Edwards S, Bhogal B, Black MM:
4. Kneisel A, Hertl M: Autoimmune bullous skin diseases. Part 1: clinical                    Acquired bullous diseases of childhood: re-evaluation of diagnosis by
    manifestations. J Dtsch Dermatol Ges 2011, 9:844–856. quiz 857.                          indirect immunofluorescence examination on 1 M NaCl split skin and
5. Yeh SW, Ahmed B, Sami N, Razzaque Ahmed A: Blistering disorders:                          immunoblotting. Br J Dermatol 1994, 130:610–616.
    diagnosis and treatment. Dermatol Ther 2003, 16:214–223.                             29. Cambazard F, Thivolet J, Mironneau P: Bullous pemphigoid in a 4-month-old boy.
6. Langan SM, Smeeth L, Hubbard R, Fleming KM, Smith CJP, West J: Bullous                    Br J Dermatol 1994, 131:449–451.
    pemphigoid and pemphigus vulgaris–incidence and mortality in the UK:                 30. Nagano T, Tani M, Adachi A, Takanaga T, Sakamoto S, Kodama S, Fujiwara S:
    population based cohort study. BMJ 2008, 337:a180.                                       Childhood bullous pemphigoid: immunohistochemical, immunoelectron
7. Joly P, Baricault S, Sparsa A, Bernard P, Bédane C, Duvert-Lehembre S, Courville P,       microscopic, and western blot analysis. J Am Acad Dermatol 1994,
    Bravard P, Rémond B, Doffoel-Hantz V, Bénichou J: Incidence and mortality of             30(5 Pt 2):884–888.
    bullous pemphigoid in France. J Invest Dermatol 2012, 132:1998–2004.                 31. Wisuthsarewong W, Viravan S, Kulthanan K: Bullous pemphigoid in an infant:
8. Fisler RE, Saeb M, Liang MG, Howard RM, McKee PH: Childhood bullous                       a case report and literature review. J Med Assoc Thai 1997, 80:270–274.
    pemphigoid: a clinicopathologic study and review of the literature.                  32. Edwards S, Wakelin SH, Wojnarowska F, Marsden RA, Kirtschig G, Bhogal B,
    Am J Dermatopathol 2003, 25:183–189.                                                     Black MM: Bullous pemphigoid and epidermolysis bullosa acquisita:
9. Lara-Corrales I, Pope E: Autoimmune blistering diseases in children.                      presentation, prognosis, and immunopathology in 11 children. Pediatr
    Semin Cutan Med Surg 2010, 29:85–91.                                                     Dermatol 1998, 15:184–190.
10. Bean SF, Good RA, Windhorst DB: Bullous pemphigoid in an 11-year-old                 33. Cunha PR, Thomazeski PV, Hipólito E, Michalany NS, Bystryn JC: Bullous
    boy. Arch Dermatol 1970, 102:205–208.                                                    pemphigoid in a 2-month-old infant. Int J Dermatol 1998, 37:935–938.
11. Gould WM, Zlotnick DA: Bullous pemphigoid in infancy: a case report.                 34. Amos B, Deng JS, Flynn K, Suarez S: Bullous pemphigoid in infancy: case
    Pediatrics 1977, 59:942–945.                                                             report and literature review. Pediatr Dermatol 1998, 15:108–111.
12. Nemeth AJ, Klein AD, Gould EW, Schachner LA: Childhood bullous                       35. Trüeb RM, Didierjean L, Fellas A, Elias A, Borradori L: Childhood bullous
    pemphigoid. Clinical and immunologic features, treatment, and                            pemphigoid: report of a case with characterization of the targeted
    prognosis. Arch Dermatol 1991, 127:378–386.                                              antigens. J Am Acad Dermatol 1999, 40(2 Pt 2):338–344.
13. Waisbourd-Zinman O, Ben-Amitai D, Cohen AD, Feinmesser M, Mimouni D,                 36. Chimanovitch I, Hamm H, Georgi M, Kroiss M, Stolz W, Apitz C, Bröcker EB,
    Adir-Shani A, Zlotkin M, Zvulunov A: Bullous pemphigoid in infancy: clinical             Zillikens D: Bullous pemphigoid of childhood: autoantibodies target
    and epidemiologic characteristics. J Am Acad Dermatol 2008, 58:41–48.                    the same epitopes within the NC16A domain of BP180 as
14. Brazzelli V, Grasso V, Bossi G, Borroni G: Is there a role for the detection of          autoantibodies in bullous pemphigoid of adulthood. Arch Dermatol
    autoantibodies in the clinical practice of treating infants with bullous                 2000, 136:527–532.
    pemphigoid? A case report. Pediatr Dermatol 2013. [Epub ahead of print].             37. Segurado Rodriguez M, Guerra Tapia A, Sanchez Gomez E, Rodriguez
15. Wojnarowska F, Kirtschig G, Highet AS, Venning VA, Khumalo NP, British                   Peralto J, Vanaclocha Sebastian F, Iglesia Diez I: Penfigoide ampolloso
    Association of Dermatologists: Guidelines for the management of bullous                  infantil: a propósito de dos casos. Actas Dermosifiliogr 2000, 91:149–152.
    pemphigoid. Br J Dermatol 2002, 147:214–221.                                         38. Baykal C, Okan G, Sarica R: Childhood bullous pemphigoid developed
16. Bernard P, Bedane C, Prost C, Ingen-Housz-Oro S, Joly P, Centres de référence            after the first vaccination. J Am Acad Dermatol 2001, 44(2 Suppl):348–350.
    des maladies bulleuses auto-immunes. Société Française de Dermatologie:              39. Petronius D, Bergman R: Bullous pemphigoid in two young infants.
    [Bullous pemphigoid. Guidelines for the diagnosis and treatment]. Centres                Pediatr Dermatol 2002, 19:119–121.
    de référence des maladies bulleuses auto-immunes. Société Française de               40. Singalavanija S, Limpongsanurak W: Immunobullous diseases in Thai children:
    Dermatologie]. Ann Dermatol Venereol 2011, 138:247–251.                                  report of 24 cases. J Med Assoc Thai 2003, 86(Suppl 3):S681–S688.
17. Kirtschig G, Middleton P, Bennett C, Murrell DF, Wojnarowska F, Khumalo              41. Kuenzli S, Grimaître M, Krischer J, Saurat J-H, Calza A-M, Borradori L:
    NP: Interventions for bullous pemphigoid. Cochrane Database Syst Rev                     Childhood bullous pemphigoid: report of a case with life-threatening
    2010, 6(10):CD002292.                                                                    course during homeopathy treatment. Pediatr Dermatol 2004, 21:160–163.




                                                                                     11                                                             Exhibit 212
          Case
Schwieger-Briel et al.2:20-cv-02470-WBS-JDP                      Document
                       Orphanet Journal of Rare Diseases (2014) 9:185                          8 Filed 12/29/20 Page 256 ofPage
                                                                                                                             34112 of 12




42. Sousa B, Mota A, Morgado H, Lopes JM, Dias JA: [Bullous pemphigoid in              69. Nishie W: Update on the pathogenesis of bullous pemphigoid: an
    an infant]. Acta Med Port 2005, 18:159–162.                                            autoantibody-mediated blistering disease targeting collagen XVII.
43. Mérida C, Martínez-Escribano JA, Frías JF, Sánchez-Pedreño P, Corbalán R:              J Dermatol Sci 2014, 73:179–186.
    [Bullous pemphigoid in an infant after vaccination]. Actas Dermosifiliogr          70. Bastuji-Garin S, Joly P, Lemordant P, Sparsa A, Bedane C, Delaporte E,
    2005, 96:255–257.                                                                      Roujeau J-C, Bernard P, Guillaume J-C, Ingen-Housz-Oro S, Maillard H,
44. Voltan E, Maeda JY, Muniz Silva MA, Maruta CW, Santi CG, de Almeida                    Pauwels C, Picard-Dahan C, Dutronc Y, Richard M-A, French Study Group
    Zimbres S, Aoki V: Childhood bullous pemphigoid: report of three cases.                for Bullous Diseases: Risk factors for bullous pemphigoid in the elderly:
    J Dermatol 2005, 32:387–392.                                                           a prospective case–control study. J Invest Dermatol 2011, 131:637–643.
45. Chiavérini C, Hamel-Teillac D, Gilbert D, Prost Y: Absence of anti-BP180           71. Lloyd-Lavery A, Chi C-C, Wojnarowska F, Taghipour K: The associations
    antibodies in mothers of infants with bullous pemphigoid. Br J Dermatol                between bullous pemphigoid and drug use: a UK case–control study.
    2006, 154:839–843.                                                                     JAMA Dermatol 2013, 149:58–62.
46. Xiao T, Li B, Wang Y-K, He C-D, Chen H-D: Childhood bullous pemphigoid             72. Kneisel A, Hertl M: Autoimmune bullous skin diseases. Part 2: diagnosis
    treated by i.v. immunoglobulin. J Dermatol 2007, 34:650–653.                           and therapy. J Dtsch Dermatol Ges 2011, 9:927–947.
47. Sugawara N, Nagai Y, Matsushima Y, Aoyama K, Ishikawa O: Infantile                 73. Busse WW, Morgan WJ, Gergen PJ, Mitchell HE, Gern JE, Liu AH, Gruchalla
    bullous pemphigoid treated with intravenous immunoglobulin therapy.                    RS, Kattan M, Teach SJ, Pongracic JA, Chmiel JF, Steinbach SF, Calatroni A,
    J Am Acad Dermatol 2007, 57:1084–1089.                                                 Togias A, Thompson KM, Szefler SJ, Sorkness CA: Randomized trial of
48. Martinez-De Pablo MI, González-Enseñat MA, Vicente A, Gilaberte M,                     omalizumab (anti-IgE) for asthma in inner-city children. N Engl J Med
    Mascaró JM Jr: Childhood bullous pemphigoid: clinical and                              2011, 364:1005–1015.
    immunological findings in a series of 4 cases. Arch Dermatol 2007,
    143:215–220.
49. Schulze J, Bader P, Henke U, Rose MA, Zielen S: Severe bullous pemphigoid in
    an infant–successful treatment with rituximab. Pediatr Dermatol 2008,
    25:462–465.
50. Belhadjali H, Youssef M, Njim L, Chaabane S, Sriha B, Chakroun M, Zakhama
    A, Zili J: Childhood vesicular pemphigoid mimicking severe atopic
    dermatitis: a case report. Cutis 2009, 83:182–184.
51. Toyama T, Nakamura K, Kuramochi A, Ohyama B, Hashimoto T, Tsuchida T:
    Two cases of childhood bullous pemphigoid. Eur J Dermatol 2009,
    19:368–371.
52. Majmudar V, Herath D, O’Toole EA, Harrison A: Bullous pemphigoid of
    childhood: a rare disease with diagnostic and management challenges.
    Clin Exp Dermatol 2010, 35:213–214.
53. Khaled A, Kharfi M, Fazaa B, Kamoun MR: Bullous eruption in a five-month-
    old girl. CMAJ 2010, 182:1325–1327.
54. Hafiji J, Bhogal B, Rytina E, Burrows NP: Bullous pemphigoid in infancy
    developing after the first vaccination. Clin Exp Dermatol 2010, 35:940–941.
55. Valdivielso-Ramos M, Velázquez D, Tortoledo A, Hernanz JM: [Infantile
    bullous pemphigoid developing after hexavalent, meningococcal and
    pneumococcal vaccinations]. An Pediatr (Barc) 2011, 75:199–202.
56. Dufour C, Souillet AL, Chaneliere C, Jouen F, Bodemer C, Jullien D, Cambazard F,
    Joly P, Reix P: Successful management of severe infant bullous pemphigoid
    with omalizumab. Br J Dermatol 2012, 166:1140–1142.
57. Fuertes I, Luelmo J, Leal L, Romaní J, Sánchez S, Mascaró JM Jr: Refractory
    childhood pemphigoid successfully treated with rituximab. Pediatr
    Dermatol 2013, 30:e96–e97.
58. Barreau M, Stefan A, Brouard J, Leconte C, Morice C, Comoz F, Verneuil L:
    Infantile bullous pemphigoid. Ann Dermatol Venereol 2012, 139:555–558.
59. Lynch M, Devaney D, Khaw Y, O’Donnell B: Bullae of the hands, feet, and
    perioral area in a 3-month-old infant. Bullous Pemphigoid. Pediatr
    Dermatol 2013, 30:135–136.
60. Pai VV, Sori T, Kikkeri NN, Athanikar SB, Dinesh US, Rai V: Childhood bullous
    pemphigoid in a four-month-old child. Eur J Pediatr Dermatol 2013, 23:15–18.
61. De la Fuente S, Hernández-Martín Á, de Lucas R, González-Enseñat MA,
    Vicente A, Colmenero I, González-Beato M, Suñol M, Torrelo A:
    Postvaccination bullous pemphigoid in infancy: report of three new
    cases and literature review. Pediatr Dermatol 2013, 30:741–744.
62. Marsden RA, Skeete MV, Black MM: The chronic acquired bullous diseases
    of childhood. Clin Exp Dermatol 1979, 4:227–240.                                         Submit your next manuscript to BioMed Central
63. Zebede MS, Anhalt GJ, Nsouli TM, Nsouli SM, Bellanti JA: Diffuse bullous                 and take full advantage of:
    eruption in a 3-month-old infant. Ann Allergy 1987, 58(12–13):63–66.
64. Wang P, Chen X, Li R, Zhu X: A case of infantile bullous pemphigoid.
                                                                                             • Convenient online submission
    Chin J Dermatovenereol 2010, 7:026.
65. Purvis DJ, Bhogal BS, Harper JI: Bullous pemphigoid in an infant using                   • Thorough peer review
    complementary medicine. Clin Exp Dermatol 2009, 34:195–198.                              • No space constraints or color ﬁgure charges
66. Erbagci Z: Childhood bullous pemphigoid in association with
    hyperimmunoglobulin E syndrome. Pediatr Dermatol 2008, 25:28–33.                         • Immediate publication on acceptance
67. Schmidt E, Seitz CS, Benoit S, Bröcker EB, Goebeler M: Rituximab in                      • Inclusion in PubMed, CAS, Scopus and Google Scholar
    autoimmune bullous diseases: mixed responses and adverse effects.                        • Research which is freely available for redistribution
    Br J Dermatol 2007, 156:352–356.
68. Santos AL, Mota AV, Ramon J, Lopes JM, Azevedo F: An infant with bullous
    pemphigoid. Dermatol Online J 2007, 13:17.                                               Submit your manuscript at
                                                                                             www.biomedcentral.com/submit




                                                                                   12                                                             Exhibit 212
Case 2:20-cv-02470-WBS-JDP Document 8 Filed 12/29/20 Page 257 of 341




   EXHIBIT 213
          Case 2:20-cv-02470-WBS-JDP Document 8 Filed 12/29/20 Page 258 of 341


Pediatric Dermatology Vol. 30 No. 6 741–744, 2013




Postvaccination Bullous Pemphigoid in Infancy:
  Report of Three New Cases and Literature
                    Review
   Sonia de la Fuente, M.D.,* Ángela Hernández-Martı́n, M.D.,* Raúl de Lucas, M.D.,†
  MªAntonia González-Enseñat, M.D.,‡ Asunci
                                             on Vicente, M.D.,‡ Isabel Colmenero, M.D.,§
   Marıa González-Beato, M.D.,¶ Mariona Suñol, M.D.,** and Antonio Torrelo, M.D.*
*Department of Dermatology, Hospital Infantil Ni~     us, Madrid, Spain, †Department of Dermatology, Hospital
                                                no Jes
La Paz, Madrid, Spain, ‡Department of Dermatology, Hospital San Joan de Deu, Barcelona, Spain, §Department of
 Pathology, Hospital Infantil Ni~     us, Madrid, Spain, ¶Department of Pathology, Hospital La Paz, Madrid,
                                no Jes
               Spain, **Department of Pathology, Hospital San Joan de Deu, Barcelona, Spain



                         Abstract: Bullous pemphigoid (BP) is an acquired autoimmune blis-
                         tering disorder of unknown etiology uncommon in childhood. Unlike adult
                         BP, infantile BP shows acral distribution and resolves rapidly with
                         systemic steroids. We report three infants with infantile BP presenting
                         shortly after vaccination for diphtheria, pertussis, tetanus, poliomyelitis,
                         hepatitis B, Haemophilus influenzae B, and meningococcus C. Our cases
                         further reinforce the causal association between childhood BP and
                         vaccination.




   Bullous pemphigoid (BP) is an autoimmune blis-                after receiving vaccination against hepatitis B, diphthe-
tering skin disorder characterized by tissue-bound and           ria, pertussis, tetanus, poliomyelitis, Haemophilus influ-
circulating immunoglobulin G (IgG) autoantibodies                enzae B, and meningococcus C (Table 1). The lesions
directed against BP antigens 180 and 230 of the                  were itchy and started on the palms and soles and then
hemidesmosomes. We present three infants who                     spread to the trunk, face, and extremities. Physical
developed BP shortly after vaccination and review                examination revealed tense blisters and vesicles with
similar cases in the literature.                                 surrounding erythema on the palms and soles and
                                                                 erythematous and edematous wheals on the trunk, face,
                                                                 and limbs (Fig. 1). The oral mucosa, genital area, and
                    CASE REPORTS
                                                                 perioral region were spared. In all three cases, histologic
Three previously healthy children, ages 4 to 5 months,           examination showed subepidermal bullae with a
developed a blistering eruption appearing 1 to 10 days           predominantly eosinophilic dermal inﬂammatory


   Address correspondence to Ángela Hernández-Martı́n, M.D.,
Department of Dermatology, Hospital Infantil Niño Jesus,
Avda Menendez Pelayo 65, 28009 Madrid, Spain, or e-mail:
ahernandez_hnj@yahoo.es.

DOI: 10.1111/pde.12231




© 2013 Wiley Periodicals, Inc.                                                                                          741
                                                                 1                                           Exhibit 213
                                                                           Case 2:20-cv-02470-WBS-JDP Document 8 Filed 12/29/20 Page 259 of 341
742 Pediatric Dermatology Vol. 30 No. 6 November/December 2013


                                                                                                                                                                                                                                                                                                                                                                                inﬁltrate, and direct immunoﬂuorescence of perilesional




                                                                                                                                               Palmoplantar,
                                                                                                                                                trunk, face
                                                                                                                                                not stated
                                                                              Patient 12,




                                                                                                                                               “Shortly,”
                                                                                                                                                                                                                                                                                                                                                                                skin showed linear IgG and C3 deposits along the



                                                                                                          4 months




                                                                                                                                                                                                                              2 months
                                                                                                                                                                                                                               steroids
                                                                              et al (10)




                                                                                                          Tetracoq




                                                                                                                                                                                                                              Systemic
                                                                              Oranje
                                                                                                                                                                                                                                                                                                                                                                                basement membrane (Fig. 2). Treatment with oral



                                                                                                          Male




                                                                                                                                                                                                                                                                                 No
                                                                                                                                                                                                                                                                                                                                                                                prednisone at a dose of 1.5 mg/kg/day was instituted




                                                                                                                                                                                                            plus erythromycin
                                                                                                           B, meningococcus
                                                                                                           C, pneumococcus
                                                                                                                                                                                                                                                                                                                                                                                for 2 to 3 months and the lesions resolved. New attacks




                                                                                                                                                                                                           Systemic steroids
                                                                                                           H. influenzae




                                                                                                                                                          Palmoplantar,
                                                                                                                                                                                                                                                                                                                                                                                of lesions were not seen after subsequent vaccinations in




                                                                                                                                                           trunk, face
                                                                              Patient 11,




                                                                                                          Tetracoq,
                                                                                                          3 months




                                                                                                                                                                                                           2 months
                                                                                                                                                                                                                                                                                                                                                                                any case.
                                                                              et al (9)




                                                                                                          12 days
                                                                                                          Female
                                                                              Lynch




                                                                                                                                                                                                                                                                                 No
                                                                                                                                                                                              high-potency
                                                                                                                                                          Palmoplantar,
                                                                                                                                                                                                                                                                                                                                                                                                    DISCUSSION

                                                                                                                                                           extremities




                                                                                                                                                                                            1.5 months
                                                                              Patient 10,




                                                                                                          3 months




                                                                                                                                                                                              steroids
                                                                                                          Tetracoq
                                                                              et al (8)




                                                                                                                                                                          Systemic steroids Topical
                                                                                                          Female




                                                                                                                                               3 days

                                                                                                                                                                                                                                                                                                                                                                                Bullous pemphigoid in children under 1 year of age
                                                                              Amos




                                                                                                                                                                                                                                                                                 No
                                                                                                                                                                                                                                                                                                                                                                                usually shows predominantly acral involvement and
                                                                                                                          H. influenzae B




                                                                                                                                                                                                                                                                                                                                                                                spares the mucosa and genital area. Unlike in adults,
                                                                                                          Tetracoq, HBV Tetracoq, HBV,




                                                                                                                                                          Palmoplantar,
                                                                                                                                                           trunk, face,
                                                                                                                                                           extremities

                                                                                                                                                                                                                                                                                                                                                                                childhood BP has an excellent prognosis and resolves
                                                                                                                        4.5 months




                                                                                                                                                                          3 months
                                                                              Segurado
                                                                              Patient 9

                                                                              et al (7)



                                                                                                                        Female




                                                                                                                                                                                                                                                                                                                                                                                rapidly after initiation of treatment. Therapy is based
                                                                                                                                               1 day




                                                                                                                                                                                                                                                                                 Yes
                                                                                                                                                                                                                                                                                                                                                                                on systemic steroids at doses ranging from 1 to
                                                                                                           pneumococcus




                                                                                                                                                                                                                                                                                                                                                                                2 mg/kg/day of prednisone (1). There have been
                                                                                                                                                                           high-potency
                                                                                                                                                          Palmoplantar,

                                                                                                                                                           extremities




                                                                                                                                                                                                                                                                                                                                                                                some 100 reported cases of childhood BP (2), of
                                                                                                                                                                          Not stated
                                                                              Patient 8,




                                                                                                          3 months




                                                                                                                                                                           steroids
                                                                              Barreau




                                                                                                                                               2 weeks
                                                                              et al (6)




                                                                                                                                                           trunk,



                                                                                                                                                                          Topical
                                                                                                          Female




                                                                                                                                                                                                                                                                                                                                                                                which 18 cases have been related to vaccine admin-
                                                                                                                                                                                                                                                                                 No




                                                                                                                                                                                                                                                                                                                                                                                istration, of which only 9 cases occurred in infants
                                                                                                                             C, pneumococcus




                                                                                                                                                                                                                                                                                                                                                                                younger than 6 months of age (2–9) (Table 1). The
                                                                                                                             H. influenzae B,




                                                                                                                                                          Systemic steroids
                                                                                                                             meningococcus
                                                                                                                            Tetracoq, HBV,




                                                                                                                                                           retroauricular
                                                                                                                                                          Palmoplantar,




                                                                                                                                                                                                                                                                                                                                                                                latency period ranged between a few hours and
                                                                            Valdivieso-
                                                                            Patient 7,




                                                                                                                            3 months




                                                                                                                                                                                                                                                                      3 months




                                                                                                                                                                                                                                                                                                                                                                                3 weeks. All cases had palmoplantar involvement,
                                                                                                                            3 weeks
                                                                            et al (5)




                                                                                                                                                           trunk,
                                                                                                                            Female
                                                                            Ramos




                                                                                                                                                           area




                                                                                                                                                                                                                                                                                                                                                                                and mucosal membranes were spared in all but one
                                                                                                                                                                                                                                                                                 Yes




                                                                                                                                                                                                                                                                                                                                                                                case. The tetanus, diphtheria, pertussis, and polio
                                                                                                           H. influenzae B,




                                                                                                                                                                          Systemic steroids Systemic steroids Systemic steroids Systemic steroids Systemic steroids
                                                                                                           pneumococcus




                                                                                                                                                                                                                                                                                                                                                                                vaccine was administered in all cases (2–10), although
                                                                                                                                                          Palmoplantar,
                                                                                                                                                           trunk, face,
                                                                                                                                                           extremities




                                                                                                                                                                                                                                                                                                                                                                                in some patients, vaccinations against pneumococcus
                                                                                                          Tetracoq,
                                                                              Patient 6,




                                                                                                          3 months




                                                                                                                                                                                                                                                                      5 months
                                                                              et al (4)




                                                                                                          8 days
                                                                              Haﬁji




                                                                                                                                                                                                                                                                                                                                                                                (4–6,9), H. influenzae B (3–5,7,9), hepatitis B (3,5–7),
                                                                                                          Male




                                                                                                                                                                                                                                                                                 No




                                                                                                                                                                                                                                                                                                                                                                                and meningococcus (5,9) were also administered and
 TABLE 1. Reported Cases of Postvaccination Infantile Bullous Pemphigoid




                                                                                                           H. influenzae B
                                                                                                          Tetracoq, HBV,




                                                                                                                                                                                                                                                                                                                                                                                cannot be excluded as triggering factors. Systemic
                                                                                                                                                          Palmoplantar




                                                                                                                                                                                                                                                                                                                                                                                steroid treatment was successful in all but one case, in
                                                                              Patient 5,




                                                                                                          3 months




                                                                                                                                                                                                                                                                      3 months
                                                                                                                                               2 weeks
                                                                              et al (3)



                                                                                                          Female
                                                                              Merida




                                                                                                                                                                                                                                                                                                                                                                                which high-potency topical steroids achieved resolu-
                                                                                                                                                                                                                                                                                 Yes




                                                                                                                                                                                                                                                                                                                                                                                tion. The outcome was favorable in all patients, with
                                                                                                                                                                                                               plus amoxicillin




                                                                                                                                                                                                                                                                                                                                                                                resolution of lesions in 2 to 6 months. Three cases
                                                                                                                                                          Palmoplantar,
                                                                                                                                                           trunk, face




                                                                                                                                                                                                                                                                                                                                                                                showed recurrence with subsequent vaccinations,
                                                                                                          3.5 months
                                                                              Patient 4,




                                                                                                                                                                                                                                                                      5 months
                                                                                                          Tetracoq




                                                                                                                                               24 hours
                                                                              et al (2)
                                                                              Baykal




                                                                                                                                                                                                                                                                                                                                                                                although less severe than the initial outbreak
                                                                                                          Male




                                                                                                                                                                                                                                                                                 No




                                                                                                                                                                                                                                                                                                                                                                                (3,5,7), so the authors did not consider it necessary
                                                                                                                                                                                                                                                                                       Tetracoq = diphtheria, pertussis, poliomyelitis, tetanus; HBV = hepatitis B virus.
                                                                                                           H. influenzae B




                                                                                                                                                                                                                                                                                                                                                                                to avoid subsequent vaccinations. The etiology is
                                                                                                          Tetracoq, HBV,




                                                                                                                                                          Palmoplantar,

                                                                                                                                                           extremities




                                                                                                                                                                                                                                                                                                                                                                                uncertain. Some authors have suggested that certain
                                                                              Patient 3,




                                                                                                          5 months




                                                                                                                                                                                                                                                                      3 months
                                                                                                                                                           trunk,
                                                                              present




                                                                                                                                                                                                                                                                                                                                                                                vaccines may unmask subclinical BP by inducing a
                                                                                                                                               1 week
                                                                              study



                                                                                                          Male




                                                                                                                                                                                                                                                                                 No




                                                                                                                                                                                                                                                                                                                                                                                nonspeciﬁc immune reactivation in genetically pre-
                                                                                                                                                                                                                                                                                                                                                                                disposed patients (11), whereas others hypothesize
                                                                                                                             H. influenzae B
                                                                                                                            Tetracoq, HBV,




                                                                                                                                                          Palmoplantar,




                                                                                                                                                                                                                                                                                                                                                                                that intrauterine transmitted maternal IgG antibodies
                                                                                                                                                           extremities
                                                                              Patient 2,




                                                                                                                            5 months




                                                                                                                                                                                                                                                                      3 months
                                                                                                                                                           trunk,




                                                                                                                                                                                                                                                                                                                                                                                might play a role (4). In some cases reported in the
                                                                              present




                                                                                                                                               1 week
                                                                              study



                                                                                                                            Male




                                                                                                                                                                                                                                                                                 No




                                                                                                                                                                                                                                                                                                                                                                                literature, vaccination was not considered as a
                                                                                                                                                                                                                                                                                                                                                                                triggering factor, but the lesions appeared shortly
                                                                                                           meningococcus C
                                                                                                           H. influenzae B,




                                                                                                                                                                          Systemic steroids
                                                                                                          Tetracoq, HBV,




                                                                                                                                                                                                                                                                                                                                                                                thereafter (12,13). Although the high rate of vacci-
                                                                                                                                                          Palmoplantar,
                                                                                                                                                           trunk, face




                                                                                                                                                                                                                                                                                                                                                                                nations in the ﬁrst year of life contrasts with the low
                                                                                             Patient 1,




                                                                                                          4 months




                                                                                                                                                                                                                                                                      3 months
                                                                                                                                               24 hours
                                                                                                          Female
                                                                                             present




                                                                                                                                                                                                                                                                                                                                                                                number of reported cases of BP after vaccination,
                                                                              Characteristic study




                                                                                                                                                                                                                                                                                 No




                                                                                                                                                                                                                                                                                                                                                                                making it diﬃcult to explain a causal relationship,
                                                                                                          Age at onset




                                                                                                                                                                                                                                                                                                                                                                                recurrences and onset of lesions a few hours after
                                                                                                          Vaccination




                                                                                                                                                                                                                                                                      Recurrence
                                                                                                                                                                          Treatment



                                                                                                                                                                                                                                                                      Treatment
                                                                                                                                                                                                                                                                       duration
                                                                                                                                                          Location
                                                                                                                                               Latency




                                                                                                                                                                                                                                                                                                                                                                                vaccination seem to reinforce the hypothesis of a
                                                                                                          Sex




                                                                                                                                                                                                                                                                                                                                                                                causal association.




                                                                                                                                                                                                                                                                                                                                                                            2                                        Exhibit 213
          Case 2:20-cv-02470-WBS-JDP Document 8 Filed 12/29/20 Page 260 of 341
                                                                de la Fuente et al: Postvaccination Bullous Pemphigoid       743



A                                          C                                             E




B                                          D                                             F




Figure 1. Clinical manifestations of patients 1 (A, B), 2 (C, D), and 3 (E, F). Multiple vesicles and tense bullae on the palms
and soles and erythematous and edematous wheals on the trunk.


A                                               B                                  C




Figure 2. (A) Histologic findings in patient 2 showing edema and a conspicuous eosinophilic inflammatory infiltrate within
the papillar dermis. (B) Subepidermal blistering and eosinophilic infiltrates in patient 1. (C) Direct immunofluorescence of
perilesional skin shows linear deposits of IgG along the basal membrane in patient 3.

   Postvaccination childhood BP is an idiopathic                          epidemiologic characteristics. J Am Acad Dermatol
infantile disorder that appears after administration                      2008;58:41–48.
                                                                     2.   Baykal C, Okan G, Sarica R. Childhood bullous
of the tetanus, diphtheria, pertussis, and polio vaccine
                                                                          pemphigoid developed after the ﬁrst vaccination.
alone or in combination with other vaccines, shows                        J Am Acad Dermatol 2001;44:348–350.
prominent palmoplantar involvement, and responds                     3.   Merida C, Martınez-Escribano JA, Frıas JF et al.
well to systemic steroid therapy. Although it does not                    Penﬁgoide ampolloso en lactante tras vacunaci      on.
occur in all patients, the possibility of recurrence with                 Actas Dermosiﬁliogr 2005;96:255–257.
                                                                     4.   Haﬁji J, Bhogal B, Rytinat E et al. Bullous pemphigoid
subsequent vaccinations must be taken into account.
                                                                          in infancy developing after the ﬁrst vaccination. Clin
                                                                          Exp Dermatol 2010;35:940–941.
                                                                     5.   Valdivielso-Ramos M, Vel azquez D, Tortoledo A et al.
                     REFERENCES
                                                                          Penﬁgoide ampolloso infantil en relaci on con la vacu-
 1. Waisbourd-Zinman O, Ben-Amitai D, Cohen AD                            naci
                                                                              on hexavalente, meningococo y neumococo. An
    et al. Bullous pemphigoid in infancy: clinical and                    Pediatr 2011;75:199–202.




                                                                 3                                                Exhibit 213
    Case 2:20-cv-02470-WBS-JDP Document 8 Filed 12/29/20 Page 261 of 341
744 Pediatric Dermatology Vol. 30 No. 6 November/December 2013


 6. Barreau M, Stefan A, Brouard J et al. Infantile bullous         special emphasis on therapy. In J Dermatol 1991;
    pemphigoid. Ann Dermatol Venereol 2012;139:555–                 30:339–342.
    558.                                                        11. Fisler RE, Saeb M, Liang MG et al. Childhood
 7. Segurado MA, Guerra A, S      anchez-G  omez E et al.         bullous pemphigoid: a clinicopathologic study and
    Penﬁgoide ampolloso infantil: a prop osito de dos casos.       review of the literature. Am J Dermopathol 2003;
    Actas Dermosiﬁliogr 2000;91:149–152.                            25:183–189.
 8. Amos B, Deng JS, Flynn K et al. Bullous pemphigoid in       12. Cambazard F, Thivolet J, Mironneau P. Bullous
    infancy: case report and literature review. Pediatr             pemphigoid in a 4-month-old baby. Br J Dermatol
    Dermatol 1998;15:108–111.                                       1994;131:449–451.
 9. Lynch M, Devaney D, Khaw Y et al. Bullae of the             13. Martinez-De Pablo MI, Gonz  alez-Ense~
                                                                                                          nat MA, Vicen-
    hands, feet, and perioral area in a 3-month-old infant.         te A et al. Childhood bullous pemphigoid: clinical and
    Bullous pemphigoid. Pediatr Dermatol 2013;30:                   immunological ﬁndings in a series of 4 cases. Arch
    135–136.                                                        Dermatol 2007;143:215–220.
10. Oranje AP, Vuzevski VD, van Joost T et al. Bullous
    pemphigoid in children: report of three cases with




                                                           4                                          Exhibit 213
Case 2:20-cv-02470-WBS-JDP Document 8 Filed 12/29/20 Page 262 of 341




   EXHIBIT 214
        Case
Baroero et al. BMC2:20-cv-02470-WBS-JDP
                   Pediatrics (2017) 17:60                               Document 8 Filed 12/29/20 Page 263 of 341
DOI 10.1186/s12887-017-0813-0




 CASE REPORT                                                                                                                                        Open Access

Three case reports of post immunization
and post viral Bullous Pemphigoid: looking
for the right trigger
Luca Baroero1, Paola Coppo1, Laura Bertolino2, Stefano Maccario3 and Francesco Savino1*


  Abstract
  Background: Bullous pemphigoid (BP) is a blistering skin disorder infrequent in infancy and rarely reported in
  medical literature.
  Case Presentation: Here we describe three cases of BP which were referred to our department in the last
  15 years. Two of them developed an eruption of bullous lesions just a few days after vaccination for diphtheria, tetanus,
  pertussis, poliomyelitis, hepatitis B and Haemophilus influenzae B. The third patient developed the same blistering lesions
  shortly after herpetic stomatitis. In all three cases, clinical diagnosis was confirmed by histological examination
  which showed subepidermal bullae with a dermal inflammatory infiltrate, and direct immunofluorescence of
  perilesional skin showed linear IgG and C3 deposits along the basement membrane zone. Immunoblot assay
  was positive for BP antigen 180. Treatment with oral prednisone was instituted and the lesions resolved in two
  out of three patients; the third one was treated with an immunosuppressive agent (tacrolimus) and corticosteroid and
  subsequently with intravenous immunoglobulin and plasmapheresis, due to an underlying complex autoimmune disease.
  Conclusion: Although the mechanism of induction of BP is still unclear, the close relationship between trigger
  events (immunization or viral infection) and onset of the disease arises a possible association.
  Keywords: Case report, Infant, Bullous Pemphigoid, Drug therapy, Vaccination


Background                                                                               acral involvement with predominance of palmoplantar
Bullous pemphigoid (BP) is an autoimmune blistering                                      lesions, sparing the mucosa and genital area, in children
skin disorder associated with presence of tissue-bound                                   aged less than 1 year. Unlike in adults, childhood BP has
and circulating IgG autoantibodies directed against                                      usually a good prognosis and resolves quite rapidly after
hemidesmosomal proteins, called BP antigen 180 and                                       initiation of treatment [7].
BP antigen 230 [1]. Bullous pemphigoid usually affects                                     Although a clear trigger is not well established for BP,
the elderly and is rare in childhood and infancy. BP is                                  especially in infancy, a combination of multiple factors
diagnosed on the basis of clinical, histologic and                                       can be postulated. We present here 3 cases of children
immunologic findings [2, 3]. Among possible trigger                                      younger than 2 years who were referred to our Hospital
factors of BP, immunization and viral infections are men-                                in the last 15 years after developing BP related in time
tioned in literature. Some cases of BP have been reported                                with a previous episode of vaccination or viral infection.
soon after vaccine administration, although the immuno-
logical mechanism underneath is still unclear [4–6].                                     Case Presentation
  The clinical presentation of BP amongst children                                       A previously healthy 3-month-old boy was referred to
differs from that seen in adults, notably in terms of                                    our Hospital with a 15-day history of a blistering
                                                                                         eruption on his hands and feet. He received a first dose
* Correspondence: francesco.savino@unito.it                                              of combined vaccination against diphtheria, tetanus,
1
 Dipartimento di Pediatria 1, Ospedale Infantile Regina Margherita, Regina               pertussis, poliomyelitis, hepatitis B and Haemophilus
Margherita Children’s Hospital, Citta’ della Salute e della Scienza di Torino,
Piazza Polonia 94, 10126 Turin, Italy                                                    influenzae B 2 days before the onset of the bullous rash.
Full list of author information is available at the end of the article                   He had been previously treated at home with topical
                                           © The Author(s). 2017 Open Access This article is distributed under the terms of the Creative Commons Attribution 4.0
                                           International License (http://creativecommons.org/licenses/by/4.0/), which permits unrestricted use, distribution, and
                                           reproduction in any medium, provided you give appropriate credit to the original author(s) and the source, provide a link to
                                           the Creative Commons license, and indicate if changes were made. The Creative Commons Public Domain Dedication waiver
                                           (http://creativecommons.org/publicdomain/zero/1.0/) applies to the data made available in this article, unless otherwise stated.


                                                                                     1                                                                  Exhibit 214
        Case
Baroero et al. BMC2:20-cv-02470-WBS-JDP
                   Pediatrics (2017) 17:60                     Document 8 Filed 12/29/20 Page 264 of 341
                                                                                                       Page 2 of 5




gentamicin and oral co-amoxiclavulante, without reso-
lution of the skin eruption. There was no relevant family
history for autoimmune or blistering disorders and no risk
factors during pregnancy or delivery had been identified.
Infant was breast-fed and growing normally. Clinically he
presented with blistering lesions with a prevailing acral
distribution: large vesicles and tense bullae with surround-
ing erythema were seen on the palms and soles, whereas
widespread smaller blisters on erythematous skin could be
noticed on the trunk and abdomen (Figs. 1 and 2).
Mucous membranes were not involved and other systems’
examination was unremarkable. Observations were within
normal limits and the patient was afebrile. Results of
laboratory investigations showed that the patient had
a mild eosinophilia (1.47 × 109/L, 12% of WBC count);                       Fig. 2 Patient 1: large vesicles and tense bullae with surrounding
inflammatory markers and complement components                              erythema located in feet, with palm and sole involvement
were normal. Bacteriology analysis of the fluid inside
blisters revealed no infections and blood virological
tests were negative. A first biopsy for histologic study                   steroid treatment, the patient was subjected to a strict
was taken from a recent vesicular lesion and showed                        follow-up: therapy was well tolerated, with no adverse
subepidermal blister with a mixed superficial perivascular                 effects, as hypertension, weight gain, hyperglycemia or
inflammatory infiltrate with abundant eosinophils. A sec-                  other blood test alterations. Prednisone was carefully
ond biopsy for direct immunofluorescence (DIF) was taken                   tapered off over a 2-month period with no evidence of
from uninvolved perilesional skin: the results of DIF                      disease relapse and currently the patient is still in re-
showed linear deposition of immunoglobulin G (IgG,                         mission. Resumption of the vaccination schedule did
faint deposits) and complement component 3 (C3, in-                        not induce any recurrence of the disease.
tense deposits) along the basement membrane zone                             A 17-month-old girl with a history of eczema and
leading to the diagnosis of bullous pemphigoid (Fig. 3).                   autoimmune enteropathy developed a blistering eruption
The immunoblot assay was positive for BP antigen 180.                      on her hands and feet a few days after the second dose
Oral steroids have been started with prednisone at                         of hexavalent vaccination. Considering the autoimmune
1.5 mg/kg/day for ten days. Once the development of                        disorder affecting her gut, on the recommendation of
blisters was stopped and erythema had subsided, a careful                  gastroenterologists, she was treated with an immunosup-
tapering of prednisone was started, following an alternate                 pressive agent (tacrolimus) and corticosteroid; during a
day scheme. Considering the severity of the disease and                    suspension of therapy for remission of gastrointestinal
the young age of infants, we started with a higher dose                    symptoms, she received the first dose of hexavalent vac-
than suggested in guidelines [2]. For the whole duration of                cination at the age of 15 months with appearance of a




 Fig. 1 Patient 1: widespread small blisters on erythematous skin of        Fig. 3 Patient 1: direct immunofluorescence showing linear deposition
 the trunk and abdomen                                                      of IgG along the basement membrane zone




                                                                       2                                                      Exhibit 214
        Case
Baroero et al. BMC2:20-cv-02470-WBS-JDP
                   Pediatrics (2017) 17:60          Document 8 Filed 12/29/20 Page 265 of 341
                                                                                            Page 3 of 5




single blister on the back of one hand 5 days later. At            regarding the trigger factors related to the development of
the age of 17 months 7 days after the second dose of               this condition, as immunizations and viral infections
vaccination, she developed a bullous rash on the limbs             [9–11]. None of our patients had a suggestive family
which subsequently spread to the whole body. Two                   history for blistering skin disease and specifically their
punch biopsies were taken, one for the histologic examin-          mothers did not develop gestational pemphigoid during
ation and the other for DIF, and they led to the diagnosis         pregnancy.
of bullous pemphigoid. The girl was treated with oral                Here we report the case of two infants who developed
prednisone 1 mg/kg/day; as the lesions did not improve             an eruption of bullous lesions just a few days after
the dose was increased to 2 mg/kg/day but still without            vaccination against diphtheria, tetanus, pertussis, polio-
benefit. Subsequently she received intravenous Ig and              myelitis, hepatitis B and Haemophilus influenzae B, while
finally plasmapheresis (5 sessions) with full recovery             the third patient after a viral infection by HSV-1. The
within 6 months. The patient developed over the years              latency period ranged between 2 and 10 days. A too
an IPEX-like syndrome caused by deficiency of CD25                 short interval from immunization to onset of skin lesions
(IL2-RA), characterized by immunodeficiency and auto-              could be considered an argument against the existence of
immunity, which was genetically confirmed. She recently            a true relationship: since IgG production begins 10–14
underwent a bone marrow transplant with success.                   days post-immunization, a 2–3 day latency period would
  A 2-month-old girl with unremarkable family history              generally be considered too short a time-frame for auto-
for bullous diseases, developed an eruption of bullous             immune manifestations characterized by IgG deposition
lesions, on an erythematous base, confluent, located in            to develop. Some authors anyway have suggested that cer-
both hands and feet, with palm and sole involvement,               tain vaccines may unmask subclinical BP by inducing a
together with multiple ovaloid erythematous plaques,               nonspecific immune reactivation in genetically predis-
some with vesicles, on the abdomen. Ten days before                posed infants more sensitive to the stimulus [8]. Others
she had been diagnosed with acute gingivostomatitis                hypothesized that intrauterine transmitted maternal IgG
subsequently confirmed by PCR detection of HSV-1                   antibodies might play a role [4] but a vertical transference
DNA as herpetic stomatitis. At the beginning, to avoid             of antibodies seems unlikely since in all the cases of PB re-
bullous impetigo, the infant was managed with intra-               ported in the literature where tests on mother’s serum
venous co-amoxiclavulanate. IgM antibody titer against             were performed, circulating anti-BMZ antibodies were
HSV-1 was positive and suggestive of recent infection.             not found [11]. Moreover, according to recent studies, the
A skin biopsy subsequently confirmed BP, showing sub-              trauma caused by the vaccine injection may led to Th17
epidermal blisters. A second biopsy for direct immuno-             cell activation with increased of IL-17 which is able to
fluorescence DIF showed linear deposits of IgG and C3              release pro-inflammatory cytokines and proteolytic
at the epidermal BMZ, confirming the diagnosis of bul-             enzymes, which may result in blister formation [12]. Fi-
lous pemphigoid. Immunoblot assay was positive for BP              nally, CD25 deficiency may be related to BP, since the
antigen 180. The infant was managed with oral prednisone           lack of CD25+ cells has been observed in bullous
1 mg/kg/day with rapid improvement, and she became                 pemphigoid lesions [13].
free of blisters after 3 weeks of treatment. Follow-up to            In literature some tens of cases of childhood BP have
6 months was good.                                                 been reported, of which about 20 have been related to
  All parents of the three reported cases provided                 vaccine administration, but only a few occurred in in-
written informed consent to the inclusion of data con-             fants younger than 6 months of age [6, 10, 14]. Anyway,
cerning their infants in the manuscript in compliance              the association of BP and vaccination could be entirely
with the Helsinki Declaration.                                     coincidental, given that vaccination in infants is a usual
                                                                   and daily practice in developed countries while cases of
Discussion                                                         BP reported in infants are really limited. The high rate
The reported cases are presentations of bullous pem-               of vaccinations in the first year of life in contrast with
phigoid, the most prevalent autoimmune blistering                  the low number of reported cases of BP after vaccination
skin disease, presenting with tense blisters on erythematous       makes it difficult to explain a causal relationship, even if
skin, predominantly affecting elderly people and unusual in        described cases of recurrence after a new dose of vaccin-
infancy. Bullous pemphigoid is usually a self-limiting             ation seem to reinforce the hypothesis of a causal associ-
disease with a clinical course that may last from months           ation [8].
to years in adults. In childhood and infancy BP usually              Although the histopathological and immunological
responds well to conventional treatments, with a good              features of infantile BP are indistinguishable from those
prognosis [8].                                                     of childhood BP and adult BP, age-related differences in
  The etiopathogenesis of bullous pemphigoid is complex            regional distribution of lesions were demonstrated. A
and during recent years much has been postulated                   recent study found that lesions are more likely located



                                                               3                                              Exhibit 214
        Case
Baroero et al. BMC2:20-cv-02470-WBS-JDP
                   Pediatrics (2017) 17:60                    Document 8 Filed 12/29/20 Page 266 of 341
                                                                                                      Page 4 of 5




on the extremities during the first year of life [15]. For                     or less seem to be adequate to control disease and reduce
this reason, the clinical presentation of infantile BP seems                   the incidence and severity of adverse reactions [17].
to differ from that of childhood and adult BP, which are                         Other treatments with reported benefit are potent topical
characterized by tense blisters predominantly appearing                        steroids, azathioprine, mycophenolate mofetil, dapsone,
along folds in the skin on the lower abdomen, groin,                           methotrexate, cyclosporin, cyclophosphamide, plasma
upper thighs and arms. In our cases there was no corres-                       exchange, as well as erythromycin and tetracycline as
pondence between the location of the vaccine administra-                       monotherapy or with nicotinamide [7, 17]. There is a
tion and the site of occurrence of the first lesions.                          small number of case reports for the use of intravenous
   The diagnosis of BP in our three cases has been                             immunoglobulin (IVIg) [18]. Reports have also described
confirmed with DIF studies on perilesional skin, which                         successful therapy of BP patients with rituximab in
showed linear deposits of IgG and/or C3 at the epidermal                       treatment-refractory forms [19].
BMZ [16]. To perform the DIF, frozen sections fixed in                           Since up to 40% of patients with BP on systemic cortico-
acetone at a temperature of 4 °C were incubated with Ig                        steroids develop severe infectious complications resulting
fluorescein isothiocyanate in humid chamber (IgA,IgM,C3                        in hospitalization or death [20] we administered a broad-
diluite 1/10; IgG 1/20), then rinsed in PBS and covered                        spectrum antibiotic therapy to our 3 patients.
with anti-fade mounting medium.
   Laboratory investigations are nonspecific, while histo-                     Conclusion
pathologic analysis shows sub-epidermal blisters. Diagnostic                   In this article we reported two infants who developed an
findings for BP are listed in Table 1. In our cases indirect                   eruption of bullous lesions just a few days after vaccin-
immunofluorescence and detection of circulating autoanti-                      ation against diphtheria, tetanus, pertussis, poliomyelitis,
bodies against PB antigens were not performed.                                 hepatitis B and Haemophilus influenzae B, while the third
   Regarding differential diagnosis, BP should be differenti-                  patient showed the same lesions after a viral infection by
ated from other subepidermal diseases: most of all DIF is                      HSV-1. Although the mechanism of induction is unclear,
useful in distinguishing BP from epidermolysis bullosa                         the close relationship between trigger events and onset of
acquisita, mucous membrane pemphigoid and linear IgA                           the disease suggests that there may be an association.
disease. Bullous lesions may also be caused by insect bites,                   Treatment with oral prednisone was effective in achieving
burns, cellulitis and contact dermatitis. Viral and bacterial                  disease control in two out of three patients; the third one
skin infections should be recognized and treated before                        was treated with a combination of systemic corticosteroids
starting immunosuppressive therapy [7, 16].                                    and Tacrolimus and subsequently with intravenous
   Treatment with oral prednisone was instituted and the                       immunoglobulin and plasmapheresis, due to a complex
lesions rapidly resolved in two out of three patients, with                    underlying autoimmune disease. BP is an uncommon auto-
suppression of inflammation and blistering typically                           immune skin disorder in infancy, although recently some
achieved in a period of a few weeks, after which the dose                      cases have been reported after vaccinations or viral infec-
was gradually reduced; the third one was treated with an                       tions [21, 22]. In most cases it shows prominent palmo-
immunosuppressive agent (Tacrolimus) and corticoster-                          plantar involvement and responds well to systemic steroid
oid and subsequently with intravenous immunoglobulin                           therapy, even if recognizing it promptly is important to
and plasmapheresis, due to a complex underlying auto-                          establish appropriate treatment and prevent infectious
immune disease [7].                                                            complications which may be common and severe. More
   According to a Cochrane review by Kirtschig et al. oral                     research will in fact be necessary to refine and further
corticosteroid drugs are the most common treatment regi-                       elaborate our knowledge on right trigger events of BP
mens and starting doses of prednisolone of 0.75 mg/kg/day                      in infants.
Table 1 Diagnostic findings for BP                                             Abbreviations
                                                                               BMZ: Basement membrane zone; BP: Bullous pemphigoid; C3: Complement
Clinic                          Blistering lesions on erythematous skin,
                                                                               component 3; DIF: Direct immunofluorescence; HSV-1: Herpes simplex virus
                                with a prevailing acral distribution
                                                                               type 1; IgG: Immunoglobulin G; IgM: Immunoglobulin M; PCR: Polymerase
Histology                       Subepidermal blister with a mixed              chain reaction
                                perivascular infammatory infiltrate
                                                                               Acknowledgements
Direct immunofluorescence       Linear deposits of IgG and C3 along
                                                                               We are grateful to parents of the three reported patients who made contributions
microscopy                      the basement membrane
                                                                               to acquisition of data described in the manuscript.
Indirect immunofluorescence     BP antibodies deposited primarily
microscopy on salt-split-skin   at the epidermal side of the                   Funding
                                induced blister                                None.
ELISA                           Presence of circulating antibodies
                                                                               Availability of data and materials
                                against the 2 BP antigens (BP180
                                                                               Raw data from the study are available upon request from the corresponding
                                and BP230)
                                                                               author.




                                                                           4                                                            Exhibit 214
        Case
Baroero et al. BMC2:20-cv-02470-WBS-JDP
                   Pediatrics (2017) 17:60                                 Document 8 Filed 12/29/20 Page 267 of 341
                                                                                                                   Page 5 of 5




Authors’ contributions                                                                      13. Antiga E, Quaglino P, Volpi W, Pierini I, Del Bianco E, Bianchi B, Novelli M,
L.B. conceptualized and designed the study, drafted the initial manuscript                      Savoia P, Bernengo MG, Fabbri P, Caproni M. Regulatory T cells in skin
and references, revised and approved the final manuscript as submitted. P.C.                    lesions and blood of patients with bullous pemphigoid. J Eur Acad
carried out the initial analyses, drafted the initial manuscript, reviewed and                  Dermatol Venereol. 2014;28:222–30. doi:10.1111/jdv.12091.
revised the manuscript, and approved the final manuscript as submitted. L.B.                14. Schwieger-Briel A, Moellmann C, Mattulat B, Schauer F, Kiritsi D, Schmidt E,
performed the analyses with direct immunofluorescence, reviewed and                             et al. Bullous pemphigoid in infants: characteristics, diagnosis and
revised the manuscript, and approved the final manuscript as submitted. S.M.                    treatment. Orphanet J Rare Dis. 2014;9(1):185.
critically reviewed the manuscript, edited the article and approved the final               15. Waisbourd-Zinman O, Ben-Amitai D, Cohen AD, Feinmesser M, Mimouni D,
manuscript as submitted. F.S. designed and coordinated the data collection,                     Adir-Shani A, et al. Bullous pemphigoid in infancy: Clinical and
wrote the initial manuscript, critically reviewed the manuscript, and approved                  epidemiologic characteristics. J Am Acad Dermatol. 2008;58(1):41–8.
the final manuscript as submitted.                                                          16. Kasperkiewicz M, Zillikens D, Schmidt E. Pemphigoid diseases: pathogenesis,
                                                                                                diagnosis, and treatment. Autoimmunity. 2012;45(1):55–70.
Competing interests                                                                         17. Kirtschig G, Middleton P, Bennett C, Murrell DF, Wojnarowska F, Khumalo
The authors have no conflicts of interest relevant to this article to disclose.                 NP. Interventions for bullous pemphigoid. Cochrane Database Syst Rev.
The authors have no financial relationships relevant to this article to disclose.               2010. doi:10.1002/14651858.CD002292.pub3.
                                                                                            18. Sugawara N, Nagai Y, Matsushima Y, Aoyama K, Ishikawa O. Infantile bullous
                                                                                                pemphigoid treated with intravenous immunoglobulin therapy. J Am Acad
Consent to publication                                                                          Dermatol. 2007;57(6):1084–9.
Written Informed consent for the publication of their details and clinical                  19. Kasperkiewicz M, Shimanovich I, Ludwig RJ, Rose C, Zillikens D, Schmidt E.
images was obtained from the parents of the patients.                                           Rituximab for treatment-refractory pemphigus and pemphigoid: a case
                                                                                                series of 17 patients. J Am Acad Dermatol. 2011;65(3):552–8.
Ethics approval and consent to participate                                                  20. Phoon YW, Fook-Chong SMC, Koh HY, Thirumoorthy T, Pang SM, Lee HY.
The study was approved by the local ethics committee (Comitato Interaziendale                   Infectious complications in bullous pemphigoid: An analysis of risk factors.
AA.SS.OO. O.I.R.M./S. Anna - Ordine Mauriziano di Torino prot. N 632/2015) before               J Am Acad Dermatol. 2015;72(5):834–9.
the start, and written informed consent was obtained from parents of infants                21. Iyengar S, Awasthi S, Fazel N, Okman J, Kamangar F, Sharon VR. Acral bullae
before inclusion in the manuscript.                                                             in an infant. Arch Dis Child. 2016. doi:10.1136/archdischild-2016-310535.
                                                                                            22. Taquin H, Chiaverini C, Lacour JP. Spectrum of Clinical Responses to Therapies
Author details                                                                                  in Infantile Bullous Pemphigoid. Pediatr Dermatol. 2016;33(2):e77–81.
1
 Dipartimento di Pediatria 1, Ospedale Infantile Regina Margherita, Regina
Margherita Children’s Hospital, Citta’ della Salute e della Scienza di Torino,
Piazza Polonia 94, 10126 Turin, Italy. 2Dipartimento di scienze mediche,
Università degli studi di Torino, Torino, Italy. 3Pediatric Department, Chelsea
and Westminster Hospital, London, UK.

Received: 11 May 2016 Accepted: 16 February 2017



References
1. Kuenzli S, Grimaître M, Krischer J, Saurat J-H, Calza A-M, Borradori L.
    Childhood bullous pemphigoid: report of a case with life-threatening
    course during homeopathy treatment. Pediatr Dermatol. 2004;21(2):160–3.
2. Fuertes De Vega I, Iranzo-Fernández P, Mascaró-Galy JM. Bullous pemphigoid:
    clinical practice guidelines. Actas Dermosifiliogr. 2014;105:328–46.
    doi:10.1016/j.ad.2012.10.022.
3. Otten JV, Hashimoto T, Hertl M, Payne AS, Sitaru C. Molecular diagnosis in
    autoimmune skin blistering conditions. Curr Mol Med. 2014;14:69–95.
4. Hafiji J, Bhogal B, Rytina E, Burrows NP. Bullous pemphigoid in infancy
    developing after the first vaccination. Clin Exp Dermatol. 2010;35(8):940–1.
5. Gurel MS, Savas S, Bilgin F, Erdil D, Leblebici C, Sarikaya E. Zosteriform
    pemphigoid after zoster: Wolf’s isotopic response. Int Wound J. 2016;13(1):141–2.
6. De la Fuente S, Hernández-Martín Á, de Lucas R, González-Enseñat MA,
    Vicente A, Colmenero I, et al. Postvaccination bullous pemphigoid in
    infancy: report of three new cases and literature review. Pediatr Dermatol.
    2013;30(6):741–4.
7. Venning VA, Taghipour K, Mohd Mustapa MF, Highet AS, Kirtschig G. British
    Association of Dermatologists’ guidelines for the management of bullous
    pemphigoid 2012. Br J Dermatol. 2012;167(6):1200–14.
8. Fisler RE, Saeb M, Liang MG, Howard RM, McKee PH. Childhood bullous                          Submit your next manuscript to BioMed Central
    pemphigoid: a clinicopathologic study and review of the literature. Am J                    and we will help you at every step:
    Dermatopathol. 2003;25(3):183–9.
9. Erbagci Z. Childhood bullous pemphigoid following hepatitis B immunization.                    • We accept pre-submission inquiries
    J Dermatol. 2002;29(12):781–5.                                                                • Our selector tool helps you to find the most relevant journal
10. Ister M, Pouessel G, Ythier H, Catteau B, Carpentier O. Postvaccinal,
                                                                                                  • We provide round the clock customer support
    corticosteroid-resistant bullous pemphigoid in infancy: treatment with
    intravenous immunoglobulin. Pediatr Dermatol. 2014;1(4):e94–5.                                • Convenient online submission
11. Neri I, Greco A, Bassi A, Orgaz-Molina J, Balestri R, Oranges T, et al. Bullous               • Thorough peer review
    pemphigoid in infant post vaccination: Myth or reality? Int J Immunopathol
                                                                                                  • Inclusion in PubMed and all major indexing services
    Pharmacol. 2015;29(2):295–9.
12. Lo Schiavo A, Ruocco E, Brancaccio G, et al. Bullous pemphigoid: Etiology,                    • Maximum visibility for your research
    pathogenesis, and inducing factors: Facts and controversies. Clin Dermatol.
    2013;31:391–9.                                                                                Submit your manuscript at
                                                                                                  www.biomedcentral.com/submit



                                                                                        5                                                              Exhibit 214
Case 2:20-cv-02470-WBS-JDP Document 8 Filed 12/29/20 Page 268 of 341




   EXHIBIT 215
      Case 2:20-cv-02470-WBS-JDP Document 8 Filed 12/29/20 Page 269 of 341
      Medical De"nition of Otitis media
                     Medical Author: William C. Shiel Jr., MD, FACP, FACR

                                                     Privacy &
                                                     Trust Info
Otitis media: In!ammation of the middle ear characterized by the accumulation of

infected !uid in the middle ear, bulging of the eardrum, pain in the ear and, if eardrum is

perforated, drainage of purulent material (pus) into the ear canal.


Otitis media is the most frequent diagnosis in sick children in the U.S., especially a"ecting

infants and preschoolers. Almost all children have one or more bouts of otitis media

before age 6.


The eustachian tube is shorter in children than adults which allows easy entry of bacteria

and viruses into the middle ear, resulting in acute otitis media. Bacteria such as

Streptococcus pneumoniae (strep) and Haemophilus in!uenzae (H. !u) account for about

85% of cases of acute otitis media and viruses the remaining 15%. Babies under 6 weeks

of age tend to have infections from di"erent bacteria in the middle ear.


Bottle-feeding is a possible risk factor for otitis media. Breastfeeding temporarily passes

the mother's immunity to the baby which helps prevent acute otitis media. It is alleged by

some investigators that the position of the breastfeeding child may be better than the

bottle-feeding position for eustachian tube function. However, this has not been proven. If

a child needs to be bottle-fed, holding the infant rather than allowing the child to lie down

with the bottle is thought by some to be better. A child should not take the bottle to bed

because falling asleep with milk in the mouth increases the incidence of tooth decay.


Upper respiratory infections are a prominent risk factor for acute otitis media so exposure

to groups of children as in child-care centers results in more frequent colds and therefore

more ear. Irritants such as tobacco smoke in the air also increase the chance of otitis




                                              1                                 Exhibit 215
      Case 2:20-cv-02470-WBS-JDP Document 8 Filed 12/29/20 Page 270 of 341
media. Children with cleft palate or Down syndrome are predisposed to ear infections.

Children who have acute otitis media before 6 months of age have more frequent later

ear infections.


Young children with otitis media may be irritable, fussy, or have problems feeding or

sleeping. Older children may complain about pain and fullness in the ear. Fever may be

present in a child of any age. These symptoms are often associated with signs of upper

respiratory infection such as a runny or stu"y nose or a cough.


The buildup of pus within the middle ear causes pain and dampens the vibrations of the

eardrum (so there is usually transient hearing loss during the infection). Severe ear

infections may cause the eardrum to rupture. The pus then drains from the middle ear

into the ear canal. The hole in the eardrum from the rupture usually heals with medical

treatment.


The treatment for acute otitis media is antibiotics usually for 7-10 days. About 10% of

children do not respond within the #rst 48 hours of treatment. Even after antibiotic

treatment, 40% of children are left with some !uid in the middle ear which can cause

temporary hearing loss lasting for up to 3-6 weeks. In most children, the !uid eventually

disappears (resorbs) spontaneously (on its own). Children who have recurring bouts of

otitis media may have a tympanostomy tube (ear tube) placed into the ear during surgery

to permit !uid to drain from the middle ear. If a child has a bulging eardrum and is

experiencing severe pain, a myringotomy (surgical incision of the eardrum) to release the

pus may be done. The eardrum usually heals within a week.


Acute otitis media is not contagious (although the cold that preceded it may be). A child

with otitis media can travel by airplane but, if the eustachian tube is not functioning well,

changes in pressure (such as in a plane) can cause discomfort. A child with a draining ear

should, however, not !y (or swim).



                                              2                                  Exhibit 215
Case 2:20-cv-02470-WBS-JDP Document 8 Filed 12/29/20 Page 271 of 341




   EXHIBIT 216
                                                     NIDCD Fact Sheet
                     Case 2:20-cv-02470-WBS-JDP Document 8 Filed 12/29/20 Page 272 of 341

                                                     Ear Infections in Children
hearing




                            balance
U.S. DEPARTMENT OF HEALTH & HUMAN SERVICES ∙ NATIONAL INSTITUTES OF HEALTH ∙ NATIONAL INSTITUTE ON DEAFNESS AND OTHER COMMUNICATION DISORDERS



                                                                                                Parts of the ear
          What is an ear infection?




                                                                                                                                         Credit: NIH Medical Arts
          An ear infection is an inflammation of the middle ear,
          usually caused by bacteria, that occurs when fluid
          builds up behind the eardrum. Anyone can get an ear
          infection, but children get them more often than adults.
          Three out of four children will have at least one ear
          infection by their third birthday. In fact, ear infections
          are the most common reason parents bring their child
          to a doctor. The scientific name for an ear infection is
          otitis media (OM).


          What are the symptoms of an
          ear infection?
          There are three main types of ear infections. Each has a
          different combination of symptoms.

          • Acute otitis media (AOM) is the most common ear
            infection. Parts of the middle ear are infected and
            swollen and fluid is trapped behind the eardrum. This          How can I tell if my child has an
            causes pain in the ear—commonly called an earache.             ear infection?
            Your child might also have a fever.                            Most ear infections happen to children before they’ve
          • Otitis media with effusion (OME) sometimes                     learned how to talk. If your child isn’t old enough to
            happens after an ear infection has run its course              say “My ear hurts,” here are a few things to look for:
            and fluid stays trapped behind the eardrum. A child
                                                                           •   Tugging or pulling at the ear(s)
            with OME may have no symptoms, but a doctor will
                                                                           •   Fussiness and crying
            be able to see the fluid behind the eardrum with a
                                                                           •   Trouble sleeping
            special instrument.
                                                                           •   Fever (especially in infants and younger children)
          • Chronic otitis media with effusion (COME)
                                                                           •   Fluid draining from the ear
            happens when fluid remains in the middle ear for
                                                                           •   Clumsiness or problems with balance
            a long time or returns over and over again, even
                                                                           •   Trouble hearing or responding to quiet sounds
            though there is no infection. COME makes it harder
            for children to fight new infections and also can
            affect their hearing.




                                                                       1                                          Exhibit 216
                      Case 2:20-cv-02470-WBS-JDP Document 8 Filed 12/29/20 Page 273 of 341
                                                       NIDCD Fact Sheet
                                                       Ear Infections in Children
hearing




                             balance



          What causes an ear infection?                                      Adenoids are small pads of tissue located behind
                                                                             the back of the nose, above the throat, and near
          An ear infection usually is caused by bacteria and often
                                                                             the eustachian tubes. Adenoids are mostly made up
          begins after a child has a sore throat, cold, or other
                                                                             of immune system cells. They fight off infection by
          upper respiratory infection. If the upper respiratory
                                                                             trapping bacteria that enter through the mouth.
          infection is bacterial, these same bacteria may spread
          to the middle ear; if the upper respiratory infection
          is caused by a virus, such as a cold, bacteria may be              Why are children more likely than
          drawn to the microbe-friendly environment and move                 adults to get ear infections?
          into the middle ear as a secondary infection. Because
                                                                             There are several reasons why children are more likely
          of the infection, fluid builds up behind the eardrum.
                                                                             than adults to get ear infections.
          The ear has three major parts: the outer ear, the
                                                                             Eustachian tubes are smaller and more level in children
          middle ear, and the inner ear (see figure, page 1). The
                                                                             than they are in adults. This makes it difficult for fluid
          outer ear, also called the pinna, includes everything
                                                                             to drain out of the ear, even under normal conditions.
          we see on the outside—the curved flap of the ear
                                                                             If the eustachian tubes are swollen or blocked with
          leading down to the earlobe—but it also includes the
                                                                             mucus due to a cold or other respiratory illness, fluid
          ear canal, which begins at the opening to the ear and
                                                                             may not be able to drain.
          extends to the eardrum. The eardrum is a membrane
          that separates the outer ear from the middle ear.                  A child’s immune system isn’t as effective as an adult’s
                                                                             because it’s still developing. This makes it harder for
          The middle ear—which is where ear infections occur—
                                                                             children to fight infections.
          is located between the eardrum and the inner ear.
          Within the middle ear are three tiny bones called                  As part of the immune system, the adenoids respond
          the malleus, incus, and stapes that transmit sound                 to bacteria passing through the nose and mouth.
          vibrations from the eardrum to the inner ear. The                  Sometimes bacteria get trapped in the adenoids,
          bones of the middle ear are surrounded by air.                     causing a chronic infection that can then pass on to
                                                                             the eustachian tubes and the middle ear.
          The inner ear contains the labyrinth, which help us
          keep our balance. The cochlea, a part of the labyrinth,
          is a snail-shaped organ that converts sound vibrations             How does a doctor diagnose a
          from the middle ear into electrical signals. The auditory          middle ear infection?
          nerve carries these signals from the cochlea to
                                                                             The first thing a doctor will do is ask you about your
          the brain.
                                                                             child’s health. Has your child had a head cold or
          Other nearby parts of the ear also can be involved in              sore throat recently? Is he having trouble sleeping?
          ear infections.                                                    Is she pulling at her ears? If an ear infection seems
                                                                             likely, the simplest way for a doctor to tell is to use
          The eustachian tube is a small passageway that
                                                                             a lighted instrument, called an otoscope, to look at
          connects the upper part of the throat to the middle
                                                                             the eardrum. A red, bulging eardrum indicates an
          ear. Its job is to supply fresh air to the middle ear, drain
                                                                             infection.
          fluid, and keep air pressure at a steady level between
          the nose and the ear.



                                                                         2                                        Exhibit 216
            Case 2:20-cv-02470-WBS-JDP Document 8 Filed 12/29/20 Page 274 of 341

           ...




                                                                                   balance




                                                                                                          hearing
A doctor also may use a pneumatic otoscope, which blows            and for the full amount of time. Even though your
a puff of air into the ear canal, to check for fluid behind        child may seem better in a few days, the infection
the eardrum. A normal eardrum will move back and forth             still hasn’t completely cleared from the ear. Stopping
more easily than an eardrum with fluid behind it.                  the medicine too soon could allow the infection to
                                                                   come back. It’s also important to return for your child’s
Tympanometry, which uses sound tones and air pressure,
                                                                   follow-up visit, so that the doctor can check if the
is a diagnostic test a doctor might use if the diagnosis
                                                                   infection is gone.
still isn’t clear. A tympanometer is a small, soft plug that
contains a tiny microphone and speaker as well as a
device that varies air pressure in the ear. It measures how        How long will it take my child to
flexible the eardrum is at different pressures.                    get better?
                                                                   Your child should start feeling better within a few days
How is an acute middle ear                                         after visiting the doctor. If it’s been several days and
infection treated?                                                 your child still seems sick, call your doctor. Your child
Many doctors will prescribe an antibiotic, such as                 might need a different antibiotic. Once the infection
amoxicillin, to be taken over seven to 10 days. Your doctor        clears, fluid may still remain in the middle ear but
also may recommend over-the-counter pain relievers such            usually disappears within three to six weeks.
as acetaminophen or ibuprofen, or eardrops, to help with
fever and pain. (Because aspirin is considered a major
preventable risk factor for Reye’s syndrome, a child who
                                                                   What happens if my child keeps
has a fever or other flu-like symptoms should not be given         getting ear infections?
aspirin unless instructed to by your doctor.)                      To keep a middle ear infection from coming back, it
                                                                   helps to limit some of the factors that might put your
If your doctor isn’t able to make a definite diagnosis
                                                                   child at risk, such as not being around people who
of OM and your child doesn’t have severe ear pain or
                                                                   smoke and not going to bed with a bottle. In spite
a fever, your doctor might ask you to wait a day or
                                                                   of these precautions, some children may continue to
two to see if the earache goes away. The American
                                                                   have middle ear infections, sometimes as many as five
Academy of Pediatrics issued guidelines in 2013 that
                                                                   or six a year. Your doctor may want to wait for several
encourage doctors to observe and closely follow these
                                                                   months to see if things get better on their own but, if
children with ear infections that can’t be definitively
                                                                   the infections keep coming back and antibiotics aren’t
diagnosed, especially those between the ages of 6
                                                                   helping, many doctors will recommend a surgical
months to 2 years. If there’s no improvement within
                                                                   procedure that places a small ventilation tube in the
48 to 72 hours from when symptoms began, the
                                                                   eardrum to improve air flow and prevent fluid backup
guidelines recommend doctors start antibiotic therapy.
                                                                   in the middle ear. The most commonly used tubes stay
Sometimes ear pain isn’t caused by infection, and
                                                                   in place for six to nine months and require follow-up
some ear infections may get better without antibiotics.
                                                                   visits until they fall out.
Using antibiotics cautiously and with good reason
helps prevent the development of bacteria that                     If placement of the tubes still doesn’t prevent
become resistant to antibiotics.                                   infections, a doctor may consider removing the
                                                                   adenoids to prevent infection from spreading to the
If your doctor prescribes an antibiotic, it’s important
                                                                   eustachian tubes.
to make sure your child takes it exactly as prescribed

                                                               3                                        Exhibit 216
                     Case 2:20-cv-02470-WBS-JDP Document 8 Filed 12/29/20 Page 275 of 341
                                                    NIDCD Fact Sheet
                                                    Ear Infections in Children
hearing




                           balance


          Can ear infections be prevented?                              What research is being done on
          Currently, the best way to prevent ear infections is          middle ear infections?
          to reduce the risk factors associated with them. Here         Researchers sponsored by the National Institute on
          are some things you might want to do to lower your            Deafness and Other Communication Disorders (NIDCD)
          child’s risk for ear infections.                              are exploring many areas to improve the prevention,
                                                                        diagnosis, and treatment of middle ear infections. For
          • Vaccinate your child against the flu. Make sure your
                                                                        example, finding better ways to predict which children
            child gets the influenza, or flu, vaccine every year.
                                                                        are at higher risk of developing an ear infection could
          • It is recommended that you vaccinate your child             lead to successful prevention tactics.
            with the 13-valent pneumococcal conjugate vaccine
                                                                        Another area that needs exploration is why some
            (PCV13). The PCV13 protects against more types
                                                                        children have more ear infections than others. For
            of infection-causing bacteria than the previous
                                                                        example, Native American and Hispanic children
            vaccine, the PCV7. If your child already has begun
                                                                        have more infections than do children in other ethnic
            PCV7 vaccination, consult your physician about how
                                                                        groups. What kinds of preventive measures could be
            to transition to PCV13. The Centers for Disease
                                                                        taken to lower the risks?
            Control and Prevention (CDC) recommends that
            children under age 2 be vaccinated, starting at 2           Doctors also are beginning to learn more about what
            months of age. Studies have shown that vaccinated           happens in the ears of children who have recurring ear
            children get far fewer ear infections than children         infections. They have identified colonies of antibiotic-
            who aren’t vaccinated. The vaccine is strongly              resistant bacteria, called biofilms, that are present
            recommended for children in daycare.                        in the middle ears of most children with chronic ear
                                                                        infections. Understanding how to attack and kill these
          • Wash hands frequently. Washing hands prevents the
                                                                        biofilms would be one way to successfully treat chronic
            spread of germs and can help keep your child from
                                                                        ear infections and avoid surgery.
            catching a cold or the flu.
                                                                        Understanding the impact that ear infections have on
          • Avoid exposing your baby to cigarette smoke.
                                                                        a child’s speech and language development is another
            Studies have shown that babies who are around
                                                                        important area of study. Creating more accurate
            smokers have more ear infections.
                                                                        methods to diagnose middle ear infections would
          • Never put your baby down for a nap, or for the              help doctors prescribe more targeted treatments.
            night, with a bottle.                                       Researchers also are evaluating drugs currently being
          • Don’t allow sick children to spend time together.           used to treat ear infections, and developing new, more
            As much as possible, limit your child’s exposure            effective and easier ways to administer medicines.
            to other children when your child or your child’s           NIDCD-supported investigators continue to explore
            playmates are sick.                                         vaccines against some of the most common bacteria
                                                                        and viruses that cause middle ear infections, such
                                                                        as nontypeable Haemophilus influenzae (NTHi) and
                                                                        Moraxella catarrhalis. One team is conducting studies
                                                                        on a method for delivering a possible vaccine without
                                                                        using a needle.


                                                                    4                                       Exhibit 216
           Case 2:20-cv-02470-WBS-JDP Document 8 Filed 12/29/20 Page 276 of 341




                                                                           balance




                                                                                                hearing
Where can I find additional                                 For more information, additional addresses and phone
information?                                                numbers, or a printed list of organizations, contact:

The NIDCD maintains a directory of organizations that       NIDCD Information Clearinghouse
provide information on the normal and disordered            1 Communication Avenue
processes of hearing, balance, taste, smell, voice,         Bethesda, MD 20892-3456
speech, and language. Please visit the NIDCD website        Toll-free Voice: (800) 241-1044
at http://www.nidcd.nih.gov for the directory.              Toll-free TTY: (800) 241-1055
                                                            Fax: (301) 770-8977
Use the following keywords to help you search for
                                                            E-mail: nidcdinfo@nidcd.nih.gov
organizations that can answer questions and provide
printed or electronic information on ear infections:

• Otitis media (ear infection)
• Speech-language development
• Early identification of hearing loss in children




                                                        5                                     Exhibit 216
                   Case 2:20-cv-02470-WBS-JDP Document 8 Filed 12/29/20 Page 277 of 341
                                                                    NIDCD supports and conducts research and research training on the




                                      voice, speech, language
                                                                    normal and disordered processes of hearing, balance, taste, smell,
                                                                    voice, speech, and language and provides health information, based
hearing, balance




                                                                    upon scientific discovery, to the public.




                       taste, smell




                                                                        NIDCD Fact Sheet: Ear Infections in Children
                                                                        NIH Publication No. 13-4799
                                                                        Updated March 2013

                                                                        For more information, contact:

                                                                        NIDCD Information Clearinghouse
                                                                        1 Communication Avenue
                                                                        Bethesda, MD 20892-3456
                                                                        Toll-free Voice:  (800) 241-1044
                                                                        Toll-free TTY:      (800) 241-1055
                                                                        Fax:                (301) 770-8977
                                                                        E-mail: 		          nidcdinfo@nidcd.nih.gov
                                                                        Internet:           http://www.nidcd.nih.gov

                                                                        The NIDCD Information Clearinghouse is a service of the
                                                                        National Institute on Deafness and Other Communication
                                                                        Disorders, National Institutes of Health, U.S. Department
                                                                        of Health and Human Services.

                                                                        NIH...Turning Discovery Into Health


                                                                6                                             Exhibit 216
Case 2:20-cv-02470-WBS-JDP Document 8 Filed 12/29/20 Page 278 of 341




   EXHIBIT 217
What is the incidence and prevalence of acute otitis media (AOM) in the US?                                                       7/1/20, 6:17 PM
                     Case 2:20-cv-02470-WBS-JDP Document 8 Filed 12/29/20 Page 279 of 341



                                                                                                                            Family Medicine

   Allergy & Immunology Anesthesiology Business of Medicine Cardiology Critical Care Dermatology
          Diabetes & Endocrinology Emergency Medicine Family Medicine Gastroenterology General
  Surgery Hematology - Oncology HIV/AIDS Hospital Medicine Infectious Diseases Internal Medicine
           Multispecialty Nephrology Neurology Ob/Gyn & Women's Health Oncology Ophthalmology
           Orthopedics Pathology & Lab Medicine Pediatrics Plastic Surgery Psychiatry Public Health
    Pulmonary Medicine Radiology Rheumatology Transplantation Urology Medical Students Nurses
                                                      Pharmacists Residents Today on Medscape



 What is the incidence and
 prevalence of acute otitis media
 (AOM) in the US?
 Updated: Sep 25, 2019
 Author: John D Donaldson, MD, FRCSC, FACS; Chief Editor: Arlen D Meyers, MD, MBA more...

 References

 ANSWER
 In the United States, 70% of all children experience one or more attacks of AOM before their
 second birthday. A study from Pittsburgh that prospectively followed urban and rural children for the
 first 2 years of life determined that the incidence of middle ear effusion episodes is approximately
 48% at age 6 months, 79% at age 1 year, and 91% at age 2 years. [16]

 The peak incidence of AOM is in children aged 3-18 months. Some infants may experience their
 first attack shortly after birth and are considered otitis-prone (ie, at risk for recurrent otitis media). A
 study by Megged et al found that 30% of pediatric patients who had neonatal AOM suffered from
 recurrent AOM later in childhood, compared with 10% of controls. [17]

 In the Pittsburgh study, the incidence of AOM was highest among poor urban children. Differences
 in incidence between nations are influenced by racial, socioeconomic, and climatic factors.

 Read More
 Did this answer your question?
   Yes No

https://www.medscape.com/answers/859316-30596/what-is-the-incidence-and-prevalence-of-acute-otitis-media-aom-in-the-us                Page 1 of 5


                                                                              1                                          Exhibit 217
What is the incidence and prevalence of acute otitis media (AOM) in the US?                                                    7/1/20, 6:17 PM
                     Case 2:20-cv-02470-WBS-JDP Document 8 Filed 12/29/20 Page 280 of 341
 Additional feedback? (Optional)

                                         Submit
 Thank you for your feedback!
 Get Answers on Medscape Consult
 Didn’t find the answer you were looking for? Ask other Physicians on Medscape Consult.

 Related Questions:
          In which age groups is acute otitis media (AOM) most prevalent?
          How does the prevalence of acute otitis media (AOM) vary among races?
          What is the prognosis of acute otitis media (AOM)?

          View All Related Questions >


 What to Read Next on Medscape

 Related Conditions and Diseases


          Otitis Media
          Otitis Media With Effusion
          Complications of Otitis Media
          Chronic Suppurative Otitis Media
          Emergent Management of Acute Otitis Media
          Acute Otitis Media Empiric Therapy

 Medscape Consult




 zakaria benali
 Family Medicine

https://www.medscape.com/answers/859316-30596/what-is-the-incidence-and-prevalence-of-acute-otitis-media-aom-in-the-us            Page 2 of 5


                                                                              2                                          Exhibit 217
What is the incidence and prevalence of acute otitis media (AOM) in the US?                                                    7/1/20, 6:17 PM
                     Case 2:20-cv-02470-WBS-JDP Document 8 Filed 12/29/20 Page 281 of 341
 Dec 07
 Otitis media with effusion
 Join the Discussion

 News & Perspective




                                                                FDA Approves Canakinumab (Ilaris), First Drug for Adult-
          Onset Still's Disease




                                        How Many People Avoided Emergency Departments Early
          in the Pandemic?
          Pneumococcal Conjugate Vaccine in Infancy Cuts Otitis Media

 Tools


          Drug Interaction Checker
          Pill Identifier
          Calculators
          Formulary

 Slideshow




https://www.medscape.com/answers/859316-30596/what-is-the-incidence-and-prevalence-of-acute-otitis-media-aom-in-the-us            Page 3 of 5


                                                                              3                                          Exhibit 217
What is the incidence and prevalence of acute otitis media (AOM) in the US?                                                    7/1/20, 6:17 PM
                     Case 2:20-cv-02470-WBS-JDP Document 8 Filed 12/29/20 Page 282 of 341




                                                       All About Allergies: Be Ready for Spring

 Most Popular Articles


 According to Family Medicine Physicians

     1.   COVID-19: Employers Cut Doc Pay and Bonuses: What's Your Recourse?
     2.   COVID-19: New Programs Can Provide Money to Keep Your Practice Running
     3.   Sudden Loss of Taste and Smell Should Be Part of COVID-19 Screen
     4.   Hypertension Clinical Practice Guidelines (ISH, 2020)
     5.   Telephone vs Telemedicine: Code and Bill Correctly During COVID-19

 View More




 Recommended
          2002 994656-overview Diseases & Conditions


          Diseases & Conditions          Otitis Media
          2002 860323-overview Procedures


          Procedures                           Complications of Otitis Media

https://www.medscape.com/answers/859316-30596/what-is-the-incidence-and-prevalence-of-acute-otitis-media-aom-in-the-us            Page 4 of 5


                                                                              4                                          Exhibit 217
What is the incidence and prevalence of acute otitis media (AOM) in the US?                                                    7/1/20, 6:17 PM
                     Case 2:20-cv-02470-WBS-JDP Document 8 Filed 12/29/20 Page 283 of 341
          2002 858990-overview Procedures


          Procedures                           Otitis Media With Effusion




https://www.medscape.com/answers/859316-30596/what-is-the-incidence-and-prevalence-of-acute-otitis-media-aom-in-the-us            Page 5 of 5


                                                                              5                                          Exhibit 217
Case 2:20-cv-02470-WBS-JDP Document 8 Filed 12/29/20 Page 284 of 341




   EXHIBIT 218
Kids' Ear Infections Cost Healthcare System Nearly $3 Billion Annually | Infection Control Today                        7/1/20, 6:18 PM
                     Case 2:20-cv-02470-WBS-JDP Document 8 Filed 12/29/20 Page 285 of 341




     Spotlight
                                                            Kids' Ear
                                                            Infections Cost
     COVID

     Mask Respirator
                                                            Healthcare
     Topic                                  See All >
                                                            System Nearly $3
     Advanced Technology
                                                            Billion Annually
     Disinfection/Sterile Processing
                                                            January 10, 2014
     Environmental Services

     HAIs
                                                              Relevant Topics
     Hand Hygiene

     Long-Term Care

     Operating Room
                                                            Acute otitis media, or ear infection, is the most
     Personal Protective Equipment                          common ailment among kids of preschool age
                                                            and younger in the U.S., primarily because
     Vascular Access
                                                            these children have immature middle-ear
     View More                                              drainage systems, higher exposure to
                                                            respiratory illnesses and undeveloped immune
                                                            systems.
     Editorial
     Contact Us                                             And because it's also the most common
     Terms and Conditions
                                                            reason for antibiotic use among all children,
     Privacy
                                                            the costs associated with acute otitis media
     Do Not Sell My Personal Information
                                                            (AOM) are under more scrutiny than ever by
                                                            healthcare and government administrators,
                                                            especially given today's political and economic
                                                            climate, strained healthcare resources and
                                                            cost-containment efforts.

                                                            While estimates of the economic impact of
     © 2020 MJH Life Sciences and Infection Control
     Today. All rights reserved.                            AOM have been formulated in the past, a new
                                                            study by UCLA and Harvard University
                                                            researchers is the Hrst to use a national
                                                            population database that gives a direct, head-
                                                            to-head comparison of expenditures for
                                                            pediatric patients diagnosed with ear
                                                            infections and similar patients without ear
                                                            infections.


https://www.infectioncontroltoday.com/view/kids-ear-infections-cost-healthcare-system-nearly-3-billion-annually             Page 1 of 3


                                                                                1                                 Exhibit 218
Kids' Ear Infections Cost Healthcare System Nearly $3 Billion Annually | Infection Control Today                        7/1/20, 6:18 PM
                     Case 2:20-cv-02470-WBS-JDP Document 8 Filed 12/29/20 Page 286 of 341
                                                            The Hndings show that AOM is associated
                                                            with signiHcant increases in direct costs
                                                            incurred by consumers and the healthcare
                                                            system. With its high prevalence across the
                                                            U.S., pediatric AOM accounts for
                                                            approximately $2.88 billion in added
                                                            healthcare expenses annually and is a
                                                            signiHcant healthcare utilization concern.

                                                            The research is published in the current edition
                                                            of the journal The Laryngoscope.

                                                            "Although the annual incidence of ear infection
                                                            may be declining in the U.S., the number of
                                                            kids affected remains high, and the public
                                                            health implications of AOM are substantial,"
                                                            says study co-author Dr. Nina Shapiro, director
                                                            of pediatric otolaryngology at Mattel Children's
                                                            Hospital UCLA and a professor of head and
                                                            neck surgery at the David Geffen School of
                                                            Medicine at UCLA. "As our healthcare system
                                                            continues to be vigorously discussed around
                                                            the nation, efforts to control costs and allocate
                                                            resources appropriately are of prime
                                                            importance."

                                                            For the study, the researchers examined
                                                            records of pediatric patients under the age of
                                                            18 culled from the 2009 Medical Expenditure
                                                            Panel Survey, a national survey conducted by
                                                            the Agency for Health Research and Quality
                                                            which serves a benchmark data-set
                                                            speciHcally designed for the assessment of
                                                            healthcare costs.

                                                            Of the 81.5 million children the researchers
                                                            sampled, 8.7 million had received care for ear
                                                            infections. The rates of visits to the doctor's
                                                            o]ce, reHlls of prescription medications and
                                                            healthcare costs associated with doctor visits
                                                            were then compared between those with
                                                            diagnosed ear infections and those without.
                                                            The rates were adjusted for age, sex, region,
                                                            race, ethnicity, insurance status and co-
                                                            morbidities.

                                                            The researchers found that children with ear
                                                            infections had an average of two additional
                                                            outpatient visits, 0.2 emergency visits and 1.6




https://www.infectioncontroltoday.com/view/kids-ear-infections-cost-healthcare-system-nearly-3-billion-annually            Page 2 of 3


                                                                                2                                 Exhibit 218
Kids' Ear Infections Cost Healthcare System Nearly $3 Billion Annually | Infection Control Today                        7/1/20, 6:18 PM
                     Case 2:20-cv-02470-WBS-JDP Document 8 Filed 12/29/20 Page 287 of 341
                                                            prescriptions Hlled, compared with those
                                                            without ear infections.

                                                            Ear infections were associated with an
                                                            incremental increase of $314 per child
                                                            annually for outpatient healthcare and an
                                                            average of $17 in additional costs for
                                                            medications. This resulted in an overall $2.88
                                                            billion annual cost for ear infections.

                                                            "Although certain immunizations that target
                                                            infection-causing bacteria may play a role in
                                                            slightly reducing the overall rate of ear
                                                            infections, millions of young kids will still have
                                                            them," Shapiro says. "The take-home message
                                                            is that the common ear infection is an
                                                            extremely costly entity with signiHcant
                                                            Hnancial burdens on the healthcare system."

                                                            Future studies on the healthcare cost
                                                            associated with AOM may include analyzing
                                                            the indirect costs, such as work and school
                                                            days missed, gasoline costs and parking
                                                            charges for outpatient visits, the researchers
                                                            say.

                                                            Study co-authors included Dr. Sameer Ahmed
                                                            of UCLA and Dr. Neil Bhattacharyya of Harvard
                                                            Medical School.




https://www.infectioncontroltoday.com/view/kids-ear-infections-cost-healthcare-system-nearly-3-billion-annually            Page 3 of 3


                                                                                3                                 Exhibit 218
Case 2:20-cv-02470-WBS-JDP Document 8 Filed 12/29/20 Page 288 of 341




   EXHIBIT 219
JID: YJINF
                                                             ARTICLE IN PRESS                                                              [m5G;April 11, 2020;21:5]
                 Case 2:20-cv-02470-WBS-JDP
                                          JournalDocument          8 Filed
                                                 of Infection xxx (xxxx) xxx 12/29/20 Page 289 of 341

                                                                Contents lists available at ScienceDirect


                                                                    Journal of Infection
                                                           journal homepage: www.elsevier.com/locate/jinf




Immunologic dysfunction contributes to the otitis prone condition
Michael E. Pichichero
Center for Infectious Diseases and Immunology, Rochester General Hospital Research Institute, Rochester, NY




a r t i c l e         i n f o                           s u m m a r y

Article history:                                        Acute Otitis Media (AOM) is a multifactorial disease occurring mostly in young children who are immuno-
Accepted 15 March 2020                                  logically naïve to AOM pathogens. This review focuses on work from Rochester NY, USA over the past 12
Available online xxx
                                                        years among young children who had AOM infections microbiologically-conﬁrmed by tympanocentesis, so
Keywords:                                               called “stringently-deﬁned”. Among stringently-deﬁned otitis prone children deﬁciencies in fundamental
Acute otitis media                                      immune defense mechanisms have been identiﬁed that contribute to the propensity of young children
Otitis prone                                            to experience recurrent AOM. Dysfunction in innate immune responses that cause an immunopathologi-
Innate immunity                                         cal impact in the nasopharynx have been discovered including inadequate proinﬂammatory cytokine re-
Adaptive immunity                                       sponse and poor epithelial cell repair. Adaptive immunity defects in B cell function and immunologic
Streptococcus pneumoniae                                memory resulting in low levels of antibody to otopathogen-speciﬁc antigens allows repeated infections.
Haemophilus inﬂuenzae                                   CD4+ and CD8+ T cell function and memory defects signiﬁcantly contribute. The immune proﬁle of an
Moraxella catarrhalis
                                                        otitis prone child resembles that of a neonate through the ﬁrst year of life. Immunologic deﬁcits in otitis
Antibody
CD4+ T cells
                                                        prone children cause them to be unusually vulnerable to viral upper respiratory infections and respond
B cells                                                 inadequately to routine pediatric vaccines.
Antigen presenting cells                                                   © 2020 The British Infection Association. Published by Elsevier Ltd. All rights reserved.




    Acute otitis media (AOM) is extremely common, drives antibi-                             reported in children below age three years old.9 , 10 Evidence sup-
otic use, emergence of antibiotic resistant bacteria and is costly.                          porting the role of Eustachian tube dysfunction derives mostly
Temporary hearing loss is the most common complication; rarely                               from studies in older children and adults11 although persistent
there are intracranial complications.1 The World Health Organiza-                            dysfunction occurs after children have outgrown their propensity
tion estimates that 51,0 0 0 deaths/year are attributable to AOM in                          for recurrent AOM12 which argues against a causative link. OM has
children younger than 5 years old and that chronic otitis media                              been described to be a heritable condition based on a twin study13
(occurring in 65–330 million people) is the major cause of hear-                             and single nucleotide polymorphisms involving immune mediating
ing loss in developing countries.2 , 3 Each episode of AOM is typi-                          cytokines have been described in OP children.14-17 However, a clin-
cally followed by 4–12 weeks of otitis media with effusion (OME)                             ical condition occurring as frequently as OP likely has other under-
during which time the child has diminished hearing and this of-                              lying causes.
ten leads to temporary delayed speech and language development                                   Our work over the past decade brings forward an immuno-
and can be associated with permanent hearing loss.4–6 In the US                              logic explanation for OP susceptibility and our work in Rochester,
alone, the economic burden of otitis media exceeds $6 billion/year                           NY USA is the focus of this review. In our studies, clinically di-
in medical treatment, surgical management, and loss of income for                            agnosed children with AOM and conﬁrmed by tympanocentesis
working parents.7                                                                            were deﬁned as stringently OP (sOP) if they experienced 3 separate
    For several decades the underlying pathogenesis of AOM in chil-                          AOM infections within a 6 month or 4 AOM infections within a
dren has been attributed to Eustachian tube dysfunction as most                              12 month time span. Children experiencing fewer AOM infections,
important.8 Children demonstrate a diminished propensity to de-                              conﬁrmed by tympanocentesis, were deﬁned as non-otitis prone
velop AOM over time and this change has long been thought due                                (NOP). Other groups studying immunological characteristics of OP
to the Eustachian tube anatomy of children transitioning to more                             chldren have most often found deﬁciencies 8-21 but those studies
“adult-like” by age three to ﬁve years old to account for the fre-                           did not restrict the deﬁnition of OP to cases where microbiologic
quency of AOM infections being outgrown. Direct evidence for                                 conﬁrmation occurred.1 It is probable that a requirement for mi-
this explanation of otitis proneness (OP) is lacking in very young                           crobiologic proof of AOM reﬁnes the study population to allow
children since Eustachian tube functional testing has not been                               clearer outcome differences during immunologic studies. Indeed,
                                                                                             with a strict deﬁnition, we have identiﬁed multiple deﬁciencies in
                                                                                             innate and adaptive immunity among young children who are sOP
    E-mail address: Michael.pichichero@rochesterregional.org                                 and introduced the term “prolonged neonatal-like immune proﬁle

https://doi.org/10.1016/j.jinf.2020.03.017
0163-4453/© 2020 The British Infection Association. Published by Elsevier Ltd. All rights reserved.



 Please cite this article as: M.E. Pichichero, Immunologic dysfunction contributes to the otitis prone condition, Journal of Infection, https:
 //doi.org/10.1016/j.jinf.2020.03.017                                                    1                                                Exhibit 219
JID: YJINF
                                               ARTICLE IN PRESS                                                         [m5G;April 11, 2020;21:5]

2                  Case 2:20-cv-02470-WBS-JDP             Document
                                       M.E. Pichichero / Journal               8 (xxxx)
                                                                 of Infection xxx   Filed
                                                                                        xxx 12/29/20 Page 290 of 341

(PNIP) because of striking similarities in immune responses seen in      children. We also found signiﬁcantly lower proinﬂammatory neu-
sOP children that resemble neonatal immunity.22 , 23 Speciﬁcally, we     trophil chemoattractants such as MIP-1β , IL-8 and CXCL5 (ENA-78
observed that peripheral blood mononuclear cells (PBMCs) from            in the NP of sOP children at onset of AOM. These ﬁndings of lower
sOP children between the ages of 6 and 12 months display a gen-          epitheliall repair and impaired proinﬂammatory response provide
eral skewing away from Th1 and Th17 immunity and toward Th2              other mechanisms as to why sOP children succumb to repeated
and Treg dominance and a lack of enhanced inﬂammatory cytokine           AOM events.
production by antigen presenting cells (APCs).24 , 25 We found that          In a separate study, we investigated whether compartmental
the immune problems of sOP children were largely outgrown by             responses differed by comparing the cytokine levels in NP, MEF
age three years old coinciding with the epidemiologic observation        and peripheral blood of sOP and NOP children during an AOM
of diminishing AOM in that age time frame. In previous studies,          event caused by Spn.31 Nasal washes from sOP children contained
sOP children were not diagnosed by otolaryngologists. The clini-         signiﬁcantly higher levels of proinﬂammatory cytokine IL-2 but
cal diagnoses were made by referring primary care physicians. Un-        lower levels of IL-7 and insulin-like growth factor-4 (IGFBP-4),
fortunately, if 50% of the children entering those prior studies did     both involved in proliferation and T-cell homeostasis, but sim-
not have recurrent AOM and were not authentic OP children then           ilar expression levels of IFN-γ and IL-17a, both of which are
those previous studies may have missed the immune deﬁciencies            normally protective responses to an infection from innate and
we identiﬁed because their study populations were signiﬁcantly           adaptive cells. We compared the RNA expression of IFN-γ , IL-
contaminated by non-otitis prone (NOP) children. The innovation          2 and IL-17a from the MEF. We found signiﬁcantly heightened
of our work has been to apply stringent diagnostic criteria and mi-      transcription of IL-2 in sOP children and no signiﬁcant differ-
crobiologic veriﬁcation prospectively in a longitudinal study design     ence in IFN-γ or IL-17a transcript levels. However, plasma IFN-
that eliminates children who are misdiagnosed.                           γ and IL-2 levels were signiﬁcantly lower in sOP children while
    The signiﬁcance of our investigations extends beyond applica-        IL-17a was too low to measure in both cohorts. These results
tion to OP children. We have shown that sOP children are prone to        show that the middle ear cytokine response mirrored those of the
more frequent clinically-diagnosed, (a subset conﬁrmed by virus-         nasal mucosa versus the peripheral blood, suggesting that prox-
speciﬁc detection) viral upper respiratory infections26 and 23% of       imal mucosal sites may better predict the quality of the mid-
sOP children respond with sub-protective antibody levels after rou-      dle ear response than peripheral blood. Our results also high-
tine pediatric vaccinations.22 , 27                                      light the differences between local and systemic immune re-
    In this review we describe the accumulated results from 2006–        sponses that could co-ordinate anti-bacterial immune responses
2018, of studies involving 796 children, from whom we have               in young children. In addition, this data further highlights that
prospectively collected about 20,0 0 0 samples that included blood,      the sOP child has immune deﬁcits that fail to increase recall re-
peripheral blood mononuclear cells (PBMCs), nasal swabs, nasal           sponses after additional exposure to otopathogens upon additional
washes and/or oropharyngeal swabs during 3837 healthy planned            infections.
visits at ages 6, 9, 12, 15, 18, 24, and 30–36 months of age and             In another study NOP children had signiﬁcantly higher levels
1276 AOM visits, all before child age 36 months. 75 (∼10%) chil-         of IL-6, IL-10, INF-γ , TNF-α , IL-1β , MCP-1, RANTES, IL-2 and IL-17
dren met the sOP deﬁnition. Children that did not meet the sOP           during viral URIs versus AOMs following the URIs, when compared
criteria we classify as NOP. There are many factors that may con-        to sOP children.26 In that same study, we analyzed the relation-
tribute to children with recurrent AOM28 but our work suggests           ship between the NP cytokine/chemokine level and sOP rate using
that primary among those factors are immunologic deﬁciencies de-         a logistic regression analysis, generalized additive model, we found
scribed here (Table 1 summarizes the ﬁndings).                           that sOP children had signiﬁcantly lower nasal pro-inﬂammatory
                                                                         levels of IL-6, IL-10, TNF-α and RANTES than NOP children during
Mucosal nasopharyngeal compartment (Fig. 1)                              viral URIs.
                                                                             Taken together, sOP children have more frequent viral URIs
Innate responses                                                         than NOP children, due to deﬁcient antiviral nasopharyngeal pro-
                                                                         inﬂammatory cytokine and chemokine responses, and this facil-
Neutrophils                                                              itates the development of AOMs. Our ﬁndings of lower epider-
   Neutrophil activation and bacterial ingestion represent part of       mal repair processes and lower inﬂammatory response in the
the innate immune response. In a study of NP samples, we found           nasal mucosa of sOP versus NOP children provide another possi-
that the neutrophil count increased roughly 600-fold during AOM          ble mechanism which might contribute to the predisposition of the
in sOP and NOP children.29 We further conducted studies of neu-          sOP child to repeated AOM events.
trophil recruitment and inﬂammation in the NP in children dur-               We studied mucosal antibodies levels in the NP to Spn. Specif-
ing health, viral URI and AOM in the presence or absence of              ically, we investigated mucosal IgG and IgA levels in the NP and
NP colonization by Streptococcus pneumoniae (Spn).29 We found            MEF from children to three Spn antigens (PhtD, PcpA and Ply).32
no evidence of dysfunctional neutrophil recruitment or bacterici-        We showed that higher naturally acquired mucosal antibody lev-
dal ROS production by neutrophils.30 We compared difference of           els to these antigens was associated with reduced AOM caused
gene expression of inﬂammatory effectors from neutrophils of sOP         by Spn. We then sought to correlate the mucosal antibody lev-
and NOP children during AOM (Fig. 1). Real-Time PCR (RT-PCR)             els in sOP children to those same pneumococcal proteins with
was used to assess gene expression of inﬂammatory effectors. We          Spn NP colonization and the occurrence of AOM.33 We found that
found that sOP children had decreased mRNA expression of cy-             sOP children had signiﬁcantly higher colonization frequency by Spn
tokine IL-1β from neutrophils.29                                         (p< 0.0 0 01) and signiﬁcantly lower IgG and IgA levels to all 3
                                                                         Spn proteins compared with NOP children except IgG to Ply D1.
Epithelial and cytokines                                                 Spn colonization in NOP children led to 2-fold to 5-fold increase
   We studied the role of epithelial and innate mucosal responses        in mucosal IgG and IgA levels to all 3 proteins, whereas Spn col-
to NP colonization in our sOP child population during a viral URI        onization in sOP children generally failed to elicit antibody re-
that proceeded to cause AOM due to Spn.30 We found signiﬁcantly          sponses. Taken together, these data on mucosal antibody supports
lower epidermal growth factor, epidermal growth factor receptor          our hypothesis that sOP children have an immunological defect
and angiogenin concentrations in the NP of sOP compared with             in responding to natural immunization by NP colonization and
NOP children suggesting lower capacity for epithelial repair in sOP      AOM.

Please cite this article as: M.E. Pichichero, Immunologic dysfunction contributes to the otitis prone condition, Journal of Infection, https:
//doi.org/10.1016/j.jinf.2020.03.017                                    2                                                 Exhibit 219
JID: YJINF
                                                     ARTICLE IN PRESS                                                                      [m5G;April 11, 2020;21:5]
             Case 2:20-cv-02470-WBS-JDP          Document
                                   M.E. Pichichero                      8 xxxFiled
                                                   / Journal of Infection    (xxxx) xxx12/29/20 Page 291 of 341                                                   3




                         Table 1
                         Immune Measures in sOP vs NOP Children.

                           MUCOSAL (NP & MEF)
                                                                         sOP:NOP             Visit Type(s)                  Ref

                           Innate Responses
                           Immune modulators-NP
                           MIP-1β                                        ↓                   AOM                            30

                           CXCL5                                         ↓                   AOM                            30

                           IL-8                                          ↓, NSD              AOM                            26 , 30

                           IL-6                                          ↓                   AOM, URI@Healthy               24 , 26 , 30

                           EGF                                           ↓                   AOM                            30

                           EGFR                                          ↓                   AOM                            30

                           Angiogenin                                    ↓                   AOM                            30

                           ICAM-1                                        ↓                   AOM                            30

                           IL-7                                          ↓                   AOM                            31

                           IGFBP-4                                       ↓                   AOM                            31

                           IL-23                                         ↓                   Healthy                        24

                           TNFα , IL-6, IL-10, RANTES                    ↓                   URI@Healthy                    26
                                                                                                                            26 , 30
                           MCP-1                                         NSD                 AOM
                           IL-2                                          ↑                   AOM                            26 , 31
                                                                                                                            26
                           IL-2                                          NSD                 URI@Healthy
                                                                                                                            26 , 31
                           IL-17a                                        NSD                 AOM, URI@Healthy
                           IFN-γ                                         NSD                 AOM, URI@Healthy               26 , 31

                           IL-1β , IL-8, MIP-1α                          NSD                 URI@Healthy                    26

                           TLR2/4 (RNA)                                  ↑                   AOM                            30

                           TLR2 (RNA) (Epithelials & Neutropils)         ↑                   AOM                            30

                           ICAM-1                                        ↓                   AOM                            30

                           Immune modulators-MEF
                           IL-2 (RNA)                                    ↑                   AOM                            31

                           IL-8 (RNA)                                    ↑                   AOM                            67

                           SLPI (RNA)                                    ↑                   AOM                            67

                           MIP-1α (RNA)                                  ↑                   AOM                            67

                           RANTES (RNA)                                  ↓                   AOM                            67

                           IFNα 1 (RNA)                                  ↓                   AOM                            67

                           IRF7 (RNA)                                    ↓                   AOM                            67

                           MAPK8 (RNA)                                   ↓                   AOM                            67

                           TICAM2 (RNA)                                  ↓                   AOM                            67

                           ZBP1 (RNA)                                    ↓                   AOM                            67



                           Adaptive Responses
                           Antibodies
                           IgG to Spn & Mcat Ags                         ↓                   Healthy                        33 , 68

                           IgA to Spn & Mcat Ags                         ↓                   Healthy                        33 , 68



                           Colonization
                           Spn, NTHi, Mcat                               ↑                   Healthy, URI@Healthy, AOM      26 , 33 , 68



                           Viral Infection
                           RSV                                           ↑                   AOM                            48

                           URIs                                          ↑                   Healthy                        26




                           BLOOD
                                                                                   sOP:NOP   Visit Type(s)                  Ref
                           Baseline Responses
                           PBMC (unstimulated)
                           IL-2                                                    ↓         AOM                            31

                           IFN γ                                                   ↓         AOM                            31
                                                                                                                            42
                           BAFF, APRIL                                             NSD       Healthy

                           APCs (unstimulated)
                           Total Monocytes & cDCs                                  ↑         Healthy                        25

                           MHC II                                                  ↓         Healthy & AOM                  69



                           PBMC (R848 stimulated)
                           IL-1β , IL-6, IL-8, IL-10, IL-12, IFN-α , TNF-α ,       NSD       Healthy                        25

                           IFN-γ , CCL2, CCL4, CCL5, CXCL10
                           APCs (R484 stimulated)
                           Intracellular IL-12, TNF-α , IFN-α                      NSD       Healthy                        25



                           Innate & Adaptive Responses
                           PBMC (HK-Spn stimulated)
                                                                                                                            24
                           IL-2, IL-4, IL-6, IL-10, IL-13                          NSD       Healthy
                           IFN-γ                                                   ↓         Healthy                        24


                                                                                                             (continued on next page)




Please cite this article as: M.E. Pichichero, Immunologic dysfunction contributes to the otitis prone condition, Journal of Infection, https:
//doi.org/10.1016/j.jinf.2020.03.017                                               3                                                       Exhibit 219
JID: YJINF
                                                   ARTICLE IN PRESS                                                                      [m5G;April 11, 2020;21:5]

4              Case 2:20-cv-02470-WBS-JDP             Document
                                   M.E. Pichichero / Journal               8 (xxxx)
                                                             of Infection xxx   Filed
                                                                                    xxx 12/29/20 Page 292 of 341

                         Table 1 (continued)

                           MUCOSAL (NP & MEF)
                             sOP:NOP                                                               Visit Type(s)       Ref

                           IL-17A                                                            ↓     Healthy             24

                           IL-21                                                             ↓     Healthy             24

                           IL-23                                                             ↓     Healthy             24

                           IL-2 (RNA)                                                        ↓     Healthy             24

                           IL-13 (RNA)                                                       ↓     Healthy             24

                           IL-17A (RNA)                                                      ↓     Healthy             24

                           IL-23 (RNA)                                                       ↓     Healthy             24

                           TGF-β (RNA)                                                       ↓     Healthy             24

                           IFN-γ (RNA)                                                       ↓     Healthy             24

                           TBX21 (RNA)                                                       ↓     Healthy             24

                           RORC (RNA)                                                        ↓     Healthy             24

                           FOXP3 (RNA)                                                       ↑     Healthy             24



                           Adaptive Responses
                           Antibodies
                           IgG to Spn, NTHi, Mcat Ags                                        ↓     Healthy & AOM       34-36 , 40 , 43

                           Antibodies to pediatric vaccine Ags (DTaP, Hib, Polio, Spn PSs)   ↓     Healthy             22 , 41 , 42

                           IgG to RSV                                                        ↓     Healthy             48



                           B cells
                                                                                                                       41
                           Total B cells                                                     NSD   Healthy
                           BAFFR, TACI                                                       ↓     Healthy             42
                                                                                                                       42
                           BCMA                                                              NSD   Healthy
                           BAFFR, TACI, B7-1, B7-2 (RNAs)                                    ↓     Healthy             42
                                                                                                                       42
                           BCMA, CD40L (RNAs)                                                NSD   Healthy
                           %Memory B cells                                                   ↓     Healthy             41 , 42

                           %Memory B cells response to DTaP                                  ↓     Healthy             40 , 41

                           %Switched memory                                                  ↓     Healthy             41

                           %Plasma cells                                                     ↓     Healthy             42

                           Spn Ag-speciﬁc ASCs                                               ↓     Healthy             42



                           CD4+ T cells
                           Total CD4+ T-cells                                                NSD   Healthy             43

                           Naïve CD4+ T-cells                                                NSD   Healthy             43

                           Memory CD4+ T-cells                                               NSD   Healthy             43



                           CD4+ T-cells (HK-Spn stimulated)
                           pSTAT3                                                            ↓     Healthy             24

                           pSTAT3 (+Th17 cytokines)                                          NSD   Healthy             24



                           % CD4+ T-cells (HK-Spn stimulated)
                           IFN γ                                                             NSD   Healthy             24

                           IL-2                                                              ↓     Healthy             24

                           IL-17A                                                            ↓     Healthy             24

                           TNF-α                                                             ↓     Healthy             24



                           %Naive CD4+ T-cells (HK-Spn stimulated)
                           IL-2                                                              ↓     Healthy             24

                           TNF-α                                                             ↓     Healthy             24



                           %Memory CD4+ T-cells (HK-Spn stimulated)
                           IFN γ                                                             ↓     Healthy             24

                           IL-2                                                              ↓     Healthy             24

                           IL-17A                                                            ↓     Healthy             24

                           TNF-α                                                             ↓     Healthy             24



                           %Memory CD4+ T-cells (Spn or NTHi antigen stimulated)
                           IFN γ                                                             ↓     Healthy             43

                           IL-2                                                              ↓     Healthy             43

                           IL-4                                                              ↓     Healthy             43

                           IL-17A                                                            ↓     Healthy             43



                           %Memory CD4+ T-cells (SEB stimulated)
                           IFN γ , IL-2, IL-4, IL-17a                                        NSD   Healthy             43


                         NSD: No statistical difference detected.
                         AOM: Child with acute otitis media (AOM).
                         Healthy: Child at a normal healthy visit checkup.
                         URI@Healthy: Child came in during a normal healthy visit checkup but was diagnosed with an upper respi-
                         ratory infection (URI).
                         NP: Nasopharyngeal.
                         MEF: Middle ear ﬂuid.
                         PBMC: Peripheral blood mononuclear cells.
                         Spn: S. pneumoniae; HK-Spn: heat killed Spn; NTHi: nontypeable H. inﬂuenzae; Mcat: Moraxella catarrhalis.
                         ↑↓: relative increase or decrease response in sOP versus NOP children.


Please cite this article as: M.E. Pichichero, Immunologic dysfunction contributes to the otitis prone condition, Journal of Infection, https:
//doi.org/10.1016/j.jinf.2020.03.017                                             4                                                         Exhibit 219
JID: YJINF
                                                         ARTICLE IN PRESS                                                                     [m5G;April 11, 2020;21:5]
                Case 2:20-cv-02470-WBS-JDP          Document
                                      M.E. Pichichero                      8 xxxFiled
                                                      / Journal of Infection    (xxxx) xxx12/29/20 Page 293 of 341                                                    5




Fig. 1. Nasopharynx and middle ear responses in sOP versus NOP children. Relative levels that show a statistical difference between sOP versus NOP children are depicted
with up or down arrows. Modulator measurements are of proteins except those in brackets are of mRNA.


Systemic blood compartment (Fig. 2)                                                    Adaptive responses

Professional antigen presenting cells (APCs)                                           Antibody
                                                                                           The three major otopathogens causing recurrent OM in our
    APCs bridge the innate immune system to the adaptive immune                        study children have been Spn, nontypeable H. inﬂuenzae (NTHi) and
system by facilitating presentation of antigens to B cells and T                       Moraxella catarrhalis (Mcat). We have shown that nasopharyngeal
cells. Therefore we sought to determine whether there might be                         (NP) colonization is not only a necessary ﬁrst step toward infec-
defects in numbers, phenotype and/or function of APCs in the pe-                       tion, it also is a natural immunizing event. 34 , 35 We had hypothe-
ripheral blood of sOP infants.25 APC phenotypic counts, MHC II ex-                     sized that sOP children would have reduced levels of antibodies to
pression and intracellular cytokine levels were determined in re-                      the principal otopathogens resulting in there being less adaptive
sponse to TLR 7/8 stimulation using R848. Innate immune mRNA                           immunity to control the growth and eventual spread of the bac-
expression was measured using RT-PCR and cytokines were mea-                           terium from the NP to the middle ear (ME). To test that hypothesis,
sured using Luminex technology. We found signiﬁcantly higher                           we determined serum IgG titers against Spn proteins PhtD, PhtE,
numbers of monocytes and conventional DCs but not plasmacy-                            LytB, PcpA, PlyD1 rather than serotype-speciﬁc capsule polysaccha-
toid DCs in sOP children even when healthy compared to NOP                             rides.34 We found that sOP children had signiﬁcantly lower IgG
age-matched infants. The presence of increased numbers of mono-                        titers to PhtD, PhtE, LytB, PlyD1 than NOP children at healthy visits
cytes and cDCs in the blood we hypothesized was consistent with                        with asymptomatic NP colonization and at onset of AOM, support-
the existence of a heightened pro-inﬂammatory state in sOP chil-                       ing our hypothesis.
dren between recurrent AOMs. However, we found that sOP and                                In a similar study, we investigated antibody levels to NTHi pro-
NOP infants produce similar levels of innate associated cytokines                      tein antigens (P6, D, OMP26). Antibody levels to the three antigens
upon PBMC stimulation with a TLR agonist (TLR7/8). Baseline cy-                        measured longitudinally during NP colonization between age 6 and
tokine/chemokine levels, as well as expression levels of TLRs and                      24 months showed <2-fold increases over time in sOP children
intracellular signaling molecules from PBMCs in response to TLR                        compared to >4-fold increases in NOP children.35 Similar to our
stimulation were similar among sOP and NOP children, suggesting                        ﬁndings for protein vaccine candidates of Spn and NTHi, sOP chil-
that sOP APC function might not be a major contributor to sOP im-                      dren displayed a later and a signiﬁcantly lower peak of serum IgG
mune hyporesponsiveness (Fig. 2).                                                      antibody rise than NOP children for Mcat protein antigens (OppA,

 Please cite this article as: M.E. Pichichero, Immunologic dysfunction contributes to the otitis prone condition, Journal of Infection, https:
 //doi.org/10.1016/j.jinf.2020.03.017                                              5                                                         Exhibit 219
JID: YJINF
                                                       ARTICLE IN PRESS                                                                  [m5G;April 11, 2020;21:5]

6                  Case 2:20-cv-02470-WBS-JDP             Document
                                       M.E. Pichichero / Journal               8 (xxxx)
                                                                 of Infection xxx   Filed
                                                                                        xxx 12/29/20 Page 294 of 341




Fig. 2. PBMC and serum immune responses in sOP versus NOP children. Relative levels that show a statistical difference between sOP versus NOP children are depicted
with up or down arrows. Modulator measurements are of proteins except those in brackets are of mRNA.


OMP CD, Hag5-9) during NP colonization of Mcat.36 However, at                       of higher rates of vaccine-preventable infections. However, we
time of AOM caused by Mcat, only serum IgG antibodies to OppA                       speculated that they are protected by herd immunity and in the
or Hag5-9 were signiﬁcantly higher for NOP compared to sOP                          United States and other countries where parent refusal of vaccines
children.                                                                           has increased or immunizations are limited, herd immunity may
    Although these studies do not inform regarding protective lev-                  become threatened.
els of antibody, the fact that sOP children have signiﬁcantly lower
adaptive antibody levels to Spn, NTHi and Mcat antigens from in-                    Memory B cells
fections by these otopathogens support the ﬁnding as to why they                       Knowing that a high percentage of sOP children develop lower
also have signiﬁcantly higher colonization frequency by Spn, NTHi                   levels of antibody to otopathogenproteins during natural exposure
and Mcat than NOP children.33                                                       via the mucosal route, we sought to determine the percentages
    To    extend    the    ﬁndings   regarding    antibody    hypo-                 of memory B cells to Spn antigens compared to NOP children.40
responsiveness37–39 we sought to determine whether sOP children                     We found that sOP children had signiﬁcantly lower frequencies
would also have lower antibody responses to pediatric vaccine                       of antigen-speciﬁc memory B cells against 3 Spn protein antigens
immunizations. We analyzed sera collected from sOP and age-                         (PhtD, PhtE, and Ply). Additionally, these frequencies correlated
matched NOP children age 6–24 months for IgG concentrations                         positively with serum IgG levels to the same antigens. Since sOP
to the DTaP antigens (diphtheria toxoid (DT), tetanus toxoid                        children failed to develop protective antibody levels to standard
(TT), pertussis toxoid (PT), ﬁlamentous hemagglutinin (FHA), and                    pediatric vaccines when given parenterally, we examined memory
pertactin (PRN)), polio, hepatitis B, H. inﬂuenzae type b capsule                   B cell responses to the DTaP vaccine antigens (DT, TT, and PT) in
polyribosyl-ribitol-phosphate (PRP) and Spn capsular polysac-                       healthy sOP and NOP children.41 We found the frequency of total
charide conjugate vaccine. sOP children were signiﬁcantly more                      memory CD19+ CD27+ B cells was signiﬁcantly lower in sOP chil-
likely to have non-protective responses against DT, TT, hepatitis                   dren. Further, sOP children had signiﬁcantly fewer memory B cells
B, polio 3, and Spn 23F, but not polio 1 and 2, PRP, or Spn 6B                      speciﬁc for DT, TT, and PT, and antigen-speciﬁc B cell frequencies
and 14.22 Lower putative protective responses to PT, FHA, PRN                       correlated with serum IgG titers as in the earlier study.
pertussis antigens were also observed. A high percentage of these                      We further analyzed speciﬁc aspects of the B-cells in sOP chil-
sOP children had non-protective antibody titers to the pediatric                    dren. We found fewer switched memory B-cells as measured by
vaccines tested and sub-protective levels persisted until 24 months                 CD19, CD27, IgG and IgM surface markers.42 The B-cells of sOP chil-
of age in many sOP children despite routine vaccination boosters.                   dren also showed reduced levels of expression of co-stimulatory
Currently these vulnerable sOP children do not show evidence                        molecules and TNF family receptors: transmembrane activator and

 Please cite this article as: M.E. Pichichero, Immunologic dysfunction contributes to the otitis prone condition, Journal of Infection, https:
 //doi.org/10.1016/j.jinf.2020.03.017                                              6                                                        Exhibit 219
JID: YJINF
                                                ARTICLE IN PRESS                                                            [m5G;April 11, 2020;21:5]
             Case 2:20-cv-02470-WBS-JDP          Document
                                   M.E. Pichichero                      8 xxxFiled
                                                   / Journal of Infection    (xxxx) xxx12/29/20 Page 295 of 341                                    7


calcium modulating cyclophilin-ligand interactor (TACI), together           our studies, at onset of AOM, 93% of the children had clinical signs
with B cell maturation antigen (BCMA) and B cell activating fac-            of a viral URI.47 We examined the differential impact of respira-
tor receptor (BAFFR).                                                       tory syncytial virus (RSV) and parainﬂuenza virus (PIV) URIs on
   Overall, our data indicate that sOP children have reduced                the frequency of AOM caused by Spn and NTHi in sOP and NOP
memory B-cells to otopathogen antigens (and vaccines), reduced              children as a potential mechanism to explain increased suscepti-
switched memory B-cells with IgM and IgG receptors and poor ex-             bility to AOM.48 RSV was substantially more likely to contribute to
pression of TNF family receptors compared to NOP children which             AOM in sOP than in NOP children, and additionally sOP children
may lead to failure in generating Spn and NTHi speciﬁc or vaccine           were signiﬁcantly more likely to be infected by RSV. This corre-
antigen speciﬁc antibody generation.                                        sponded with signiﬁcantly lower serum antibody titers against RSV
                                                                            in sOP children. PIV infections did not differentially affect AOM
CD4 T cells                                                                 events in sOP and NOP children. To investigate the interface of a
    We hypothesized that alterations in CD4 T-cell subsets in sOP           diminished neutralizing antibody response to virus and the cor-
children might also contribute to immune hyporesponsiveness, as             relative heightened viral replication we detected with neutrophil
compared to NOP children. Using 6 Spn and 3 NTHi protein anti-              phagocytic function during AOM, an ex vivo phagocytic assay was
gens, we enumerated Spn- and NTHi- speciﬁc functional CD4 T-                developed. RSV impaired the phagocytic activity of neutrophils iso-
helper memory cell subsets in the peripheral blood of cohorts of            lated from infected children signiﬁcantly more than PIV. These data
sOP and NOP children with AOM or NP colonized with either Spn               suggested that a failure to neutralize RSV could disrupt the capac-
or NTHi.43 We found signiﬁcantly reduced percentages of func-               ity of neutrophils to engulf the bacterial otopathogen, facilitating
tional CD45RALow memory CD4 T cells producing cytokines (IFN-               the development of AOM. Taken together, the data show that lower
γ , IL-2, IL-4 and IL-17A) in sOP children following AOM and NP             innate and adaptive immune responses to RSV in sOP children al-
colonization with either Spn or NTHi. Thus we showed that sOP               lowed for viral interference with innate antibacterial immune re-
children also have a diminished ability to generate memory T cell           sponses, thus contributing to increased frequency of AOMs.
responses after NP colonization and AOM. These data had partic-
ular importance with regard to IL-17A since data from mouse NP              Correlation between sOP and neonatal immunity
colonization models suggest that protection against Spn carriage is
dependent on IL-17 expressing CD4 T cells by a mechanism involv-                The immune system of sOP children clearly differs in many
ing IL-17A increasing Spn killing by neutrophils.44 , 45 However, the       ways from that of NOP children. A terminology of “prolonged
percentage of functional memory CD4 T-cells was similar for sOP             neonatal-like immune proﬁle” was proposed to provide context
and NOP when stimulated with SEB ruling out an intrinsic defect             to the overarching theme of the immune differences in sOP vs.
in CD4 T-cells of sOP children.43                                           NOP children.22 , 23 , 27 , 42 The neonatal immune system is required
                                                                            to handle the abrupt transition to multiple, simultaneous antigenic
Peripheral blood mononuclear cell (PBMC) cytokine production and T          stimulations from microbial colonization, exposure to food anti-
cell skewing                                                                gens, etc., so the responses must be muted through mechanisms
    Proinﬂammatory cytokines are known to be critical for protec-           of immune suppression. Thus the neonatal immune response tends
tive immunity against Spn infection. Therefore, we compared ex-             to be anti-inﬂammatory rather than pro-inﬂammatory, resulting in
tracellular cytokine levels from PBMCs of sOP and NOP children              predominance of anti-inﬂammatory innate cytokines. In neonates
in response to Spn stimulation.24 sOP children produced signiﬁ-             responses to TLR signals are dampened.49 Newborn APCs are rel-
cantly lower levels of IFN-γ , IL-17A, IL-21 and IL-23 than NOP             atively lower in number with low basal levels of MHC-II surface
children. RNA analysis of Spn stimulated PBMCs also showed sig-             expression and a decreased ability to produce cytokines.39 , 50 , 51
niﬁcant lower expression levels of IFN-γ , IL-2, IL-13, IL-17A, IL-23       Neonatal CD4+ T cells show preferential differentiation of Th2
and TGF-β . Furthermore, Th1 and Th17 fate-determining transcrip-           cells over Th1 cells and higher numbers of T reg cells.39 , 52 , 53 De-
tion factors T-box transcription factor 21 (TBX21) and RAR-related          fects in plasma cell differentiation occur due to limited T cell
orphan receptor C (RORC) showed signiﬁcantly lower expression               help.54 Neonates produce lower levels of antibody following anti-
levelsin samples from sOP children compared with NOP children               genic stimulation.39 The ability of B cells to proliferate and differ-
while Foxp3 (Treg cell) expression was signiﬁcantly higher from             entiate into plasma cells and memory cells inﬂuences the levels of
sOP children.                                                               antibody and recall responses on antigen re-exposure, respectively.
    In a subsequent study, we heat killed Spn stimulation for in            Neonatal B cells have decreased TNF family receptors.55 TNF su-
vitro stimulation of T cells.24 We found signiﬁcantly diminished            per family members expressed by B cells include BAFF and APRIL
memory CD4 (CD69+ CD45RA− ) T-cells producing IL-2, TNF-α and               and 3 receptors: BAFFR, BCMA and TACi. Preterm newborn neona-
IL-17 in sOP children. Addition of exogenous Th17-promoting cy-             tal B cells show reduced proliferation in response to BAFF and anti-
tokines (IL- 6, −1β , −23 and TGF-β ) restored CD4+ Th17 cell               IgM and express less TACI, BCMA and BAFFR than adult B cells.55 , 56
function in cells from sOP children to levels measured in NOP               Taken together, these multiple features of neonatal immunity that
children. We also observed that both CD4 naïve (CD69+ CD45RA+ )             have been identiﬁed in the sOP child provide the foundation for
and memory populations were signiﬁcantly less activated in sOP              the proposed prolonged neonatal-like immune proﬁle moniker.
children. In additional unpublished experiments we stimulated T-                Another conceptualization of the sOP child immune sys-
cells with TCR stimulating reagents mimicking DC activation (anti-          tem might focus on immunosuppression and a chronic hyper-
CD3/CD28 Dynabeads), and found sOP children (age 6–9 months)                inﬂammatory state in the nasopharynx due to recurrent viral URI
had signiﬁcantly impaired responses as measured by CD69 expres-             and otopathogens colonization. Early in life, the NP of children
sion. Taken together our results indicate that sOP children generate        is colonized with multiple bacterial species, including potential
fewer memory T cells and their T cells have deﬁciencies in their T          otopathogens that occupy the nasal epithelial surface. NP coloniza-
cell receptors or T cell signaling after antigen priming.                   tion is the initial, necessary step in the pathogenesis of AOM. Dur-
                                                                            ing viral URI, the major bacterial otopathogens can disseminate to
Viral URI co-pathogenesis with otopathogens                                 the middle ear. Despite similar clinical care and demographic fac-
                                                                            tors, we have shown that sOP children are more susceptible to bac-
   A risk factor known to be associated with AOM is a preced-               terial AOM during viral URI than NOP children.26 This might be
ing or concurrent viral upper respiratory tract infection (URI).46 In       viewed as a failure of commensal-immune equilibrium. Both hu-

Please cite this article as: M.E. Pichichero, Immunologic dysfunction contributes to the otitis prone condition, Journal of Infection, https:
//doi.org/10.1016/j.jinf.2020.03.017                                    7                                                  Exhibit 219
JID: YJINF
                                                 ARTICLE IN PRESS                                                                  [m5G;April 11, 2020;21:5]

8               Case 2:20-cv-02470-WBS-JDP             Document
                                    M.E. Pichichero / Journal               8 (xxxx)
                                                              of Infection xxx   Filed
                                                                                     xxx 12/29/20 Page 296 of 341

man and mouse studies have demonstrated that colonization is an          mencing shortly after birth is currently under investigation by our
immunizing event, generating both B and T cell memory to the             group.
colonizing bacteria. Accumulating data suggests adaptive immunity
to NP colonizers requires boosting from successive encounters to         Funding
reach a threshold of protection.57 This may indeed be the reason
for reduced colonization rates in healthy adults compared to chil-           Study was supported by NIH NIDCD R01 08671.
dren. Th1 and Th17 memory cells that promote neutrophilia are
protective against otopathogens, with an additional role played by       Declaration of Competing Interest
antibodies raised against capsular and protein antigens.58-62 When
high levels of anti-capsular antibodies are generated via vaccina-           None.
tion (as is the case with pneumococcal conjugate vaccine), the
B cell response alone is suﬃcient to prevent future colonization         Acknowledgements
with the immunizing serotypes.63 Cross-serotype protection is the
ideal immune response and has mostly been associated with T                 Scientists who contributed to experiments cited in this re-
cell memory.59 , 61 Overall, these data suggest both B and T cell        view include: Anthony Almudevar, Saleem Basha, Anthony Cam-
responses are important for protection, and development of im-           pagnari, Janet Casey, Linlin Chen, Laura Filkins, Ravinder Kaur, M.
mune memory over successive childhood infections plays an im-            Nadeem Khan, Eric Lafontaine, Kyl Liu, Alexandra Livingstone, Nic-
portant role in future protection from both colonization and sub-        hole Luke-Marshall, Matthew Morris, Tim Mosmann, Tim Mur-
sequent AOM infections. In addition, the epithelial surface is the       phy, Monica Nesselbush, Emily Newman, Ted Nicolosi, Dabin Ren,
physical surface which bacteria utilize to colonize the NP, often        Sharad Sharma, Naveen Surendran, David Verhoeven, and Qingfu
forming bioﬁlms to occupy a niche in this space. Epithelial cells        Xu. Dr. Robert Zagursky assisted in manuscript preparation.
provide the physical barrier, via tight and adherens junctions, that
                                                                         References
prevents otopathogens colonization. In addition, epithelial-derived
cytokines and chemokines are central initiators and modulators            1. Vergison A, Dagan R, Arguedas A, et al. Otitis media and its consequences: be-
of the local innate immune response.64 Therefore, in addition to             yond the earache. Lancet Infect Dis 2010;10(3):195–203.
                                                                          2. Acuin J. Chronic suppurative otitis media. Clin Evid 2003(9):546–64.
pathogen-speciﬁc memory T and B cells, epithelial barrier and im-
                                                                          3. Berman S. Otitis media in developing countries. Pediatrics 1995;96(1 Pt
mune function are likely a critical factor in determining the es-            1):126–31.
tablishment and density of NP bacterial colonization, a necessary         4. Pichichero ME. Otitis media. Pediatr Clin North Am 2013;60(2):391–407.
step in AOM pathogenesis. Taken together, observations from sOP           5. Mittal R, Parrish JM, Soni M, Mittal J, Mathee K. Microbial otitis media: recent
                                                                             advancements in treatment, current challenges and opportunities. J Med Micro-
children demonstrate an immunosuppressed state with its down-                biol 2018;67(10):1417–25.
stream effects on adaptive immune responses/immune memory                 6. Schilder AG, Chonmaitree T, Cripps AW, et al. Otitis media. Nat Rev Dis Primers
and inadequate innate immune responses in the NP along with                  2016;2:16063.
                                                                          7. Kaplan B, Wandstrat TL, Cunningham JR. Overall cost in the treatment of otitis
poor NP epithelial cell repair.                                              media. Pediatr Infect Dis J 1997;16(2 Suppl):S9–11.
                                                                          8. Bluestone CD. Pathogenesis of otitis media: role of eustachian tube. Pediatr In-
                                                                             fect Dis J 1996;15(4):281–91.
                                                                          9. Casselbrant ML, Mandel EM, Seroky JT, Swarts JD, Doyle WJ. A pilot study of the
Conclusions                                                                  ability of the forced response test to discriminate between 3-year-old children
                                                                             with chronic otitis media with effusion or with recurrent acute otitis media.
    All infants are born immunologically naïve to respiratory                Acta Otolaryngol 2011;131(11):1150–4.
                                                                         10. Swarts JD, Casselbrant ML, Teixeira MS, et al. Eustachian tube function in young
viruses and potential bacterial otopathogens. All have Eustachian            children without a history of otitis media evaluated using a pressure chamber
tube anatomy that favors reﬂux of nasopharyngeal secretions con-             protocol. Acta Otolaryngol 2014;134(6):579–87.
taining viruses and bacteria into the middle ear to cause AOM. En-       11. Swarts JD, Bluestone CD. Eustachian tube function in older children and adults
                                                                             with persistent otitis media. Int J Pediatr Otorhinolaryngol 2003;67(8):853–9.
vironmental risk to experience viral URI and NP colonization by          12. Mandel EM, Casselbrant ML, Richert BC, Teixeira MS, Swarts JD, Doyle WJ. Eu-
potential bacterial otopathogens can be delayed by avoidance of              stachian Tube Function in 6-Year-Old Children with and without a History of
exposure to others who harbor and can transmit the organisms.                Middle Ear Disease. Otolaryngol Head and Neck Surg Off J Am Acad Otolaryngol
                                                                             Head Neck Surg 2016;154(3):502–7.
However, infants and young children cannot avoid their parents or
                                                                         13. Casselbrant ML, Mandel EM, Fall PA, et al. The heritability of otitis media: a
siblings and interactions with the wider family group and others             twin and triplet study. JAMA 1999;282(22):2125–30.
in society eventually occurs. AOM infection risk may be mitigated        14. Casselbrant ML, Mandel EM, Jung J, et al. Otitis media: a genome-wide linkage
somewhat by avoidance of day care and paciﬁer use and provid-                scan with evidence of susceptibility loci within the 17q12 and 10q22.3 regions.
                                                                             BMC Med Genet 2009;10:85.
ing breast feeding.65 Nevertheless, when children are exposed to         15. Esposito S, Marchisio P, Orenti A, et al. Genetic Polymorphisms of Functional
respiratory viruses leading to occasional or recurrent viral URI, a          Candidate Genes and Recurrent Acute Otitis Media With or Without Tympanic
subset consequently experience AOM and about 10% of children                 Membrane Perforation. Medicine (Baltimore) 2015;94(42):e1860.
                                                                         16. Hafren L, Einarsdottir E, Kentala E, et al. Predisposition to Childhood Otitis Me-
experience recurrent AOM if stringently diagnosed. These children            dia and Genetic Polymorphisms within the Toll-Like Receptor 4 (TLR4) Locus.
account for approximately half of all AOM cases observed, sug-               PLoS One 2015;10(7):e0132551.
gesting a high impact for improved understanding of the immune           17. Ilia S, Goulielmos GN, Samonis G, Galanakis E. Polymorphisms in IL-6, IL-10,
                                                                             TNF-alpha, IFN-gamma and TGF-beta1 Genes and Susceptibility to Acute Otitis
mechanisms contributing to cause susceptibility in this population           Media in Early Infancy. Pediatr Infect Dis J 2014;33(5):518–21.
of children. Infection history of a child early in life is known to      18. Seppanen E, Tan D, Corscadden KJ, et al. Evidence of functional cell-mediated
have profound inﬂuences on later immune development.66 We re-                immune responses to nontypeable Haemophilus inﬂuenzae in otitis-prone chil-
                                                                             dren. PLoS One 2018;13(4):e0193962 e.
cently found that.sOP children experience NP colonization by Spn,
                                                                         19. Kirkham LS, Wiertsema SP, Corscadden KJ, et al. Otitis-Prone Children Produce
NTHi, and Mcat at a substantially greater rate and at earlier ages           Functional Antibodies to Pneumolysin and Pneumococcal Polysaccharides. Clin
than NOP children (unpublished). However, the immune responses               Vaccine Immunol 2017;24(3).
                                                                         20. Thornton RB, Kirkham L-AS, Corscadden KJ, et al. Australian Aboriginal Chil-
against these pathogens is reduced at 6 months of age before onset
                                                                             dren with Otitis Media Have Reduced Antibody Titers to Speciﬁc Non-
of AOM, with lower bacterial otopathogens-speciﬁc antibody titers            typeable Haemophilus inﬂuenzae Vaccine Antigens. Clin Vaccine Immunol
and weaker responses by T and B cells upon stimulation with bac-             2017;24(4):e00556 16.
terial antigens in vitro, Thus, the events that predispose children to   21. de Gier C, Granland CM, Pickering JL, et al. PCV7- and PCV10-Vaccinated
                                                                             Otitis-Prone Children in New Zealand Have Similar Pneumococcal and
experience recurrent AOM may occur earlier than we have stud-                Haemophilus inﬂuenzae Densities in Their Nasopharynx and Middle Ear. Vac-
ied them. Microbiome modulation of the immune response com-                  cines (Basel) 2019;7(1):14.

Please cite this article as: M.E. Pichichero, Immunologic dysfunction contributes to the otitis prone condition, Journal of Infection, https:
//doi.org/10.1016/j.jinf.2020.03.017                                     8                                                            Exhibit 219
JID: YJINF
                                                           ARTICLE IN PRESS                                                                           [m5G;April 11, 2020;21:5]
                 Case 2:20-cv-02470-WBS-JDP          Document
                                       M.E. Pichichero                      8 xxxFiled
                                                       / Journal of Infection    (xxxx) xxx12/29/20 Page 297 of 341                                                             9


22. Pichichero ME, Casey JR, Almudevar A. Nonprotective responses to pedi-                  45. Moﬃtt KL, Gierahn TM, Lu YJ, et al. T(H)17-based vaccine design for prevention
    atric vaccines occur in children who are otitis prone. Pediatr Infect Dis J                 of Streptococcus pneumoniae colonization. Cell Host Microbe 2011;9(2):158–65.
    2013;32(11):1163–8.                                                                     46. Bakaletz LO. Immunopathogenesis of polymicrobial otitis media. J Leukoc Biol
23. Pichichero ME. Ten-Year Study of the Stringently Deﬁned Otitis-prone Child in               2010;87(2):213–22.
    Rochester, NY. Pediatr Infect Dis J 2016;35(9):1033–9.                                  47. Xu Q, Almudervar A, Casey JR, Pichichero ME. Nasopharyngeal bacterial interac-
24. Basha S, Kaur R, Mosmann TR, Pichichero ME. Reduced T-Helper 17 Responses                   tions in children. Emerg Infect Dis 2012;18(11):1738–45.
    to Streptococcus pneumoniae in Infection-Prone Children Can Be Rescued by               48. Verhoeven D, Xu Q, Pichichero ME. Differential Impact of Respiratory Syncytial
    Addition of Innate Cytokines. J Infect Dis 2017;215(8):1321–30.                             Virus and Parainﬂuenza Virus on the Frequency of Acute Otitis Media Is Ex-
25. Surendran N, Nicolosi T, Kaur R, Pichichero ME. Peripheral blood antigen pre-               plained by Lower Adaptive and Innate Immune Responses in Otitis-Prone Chil-
    senting cell responses in otitis-prone and non-otitis-prone infants. Innate Im-             dren. Clin Infect Dis: Off Publ Infect Dis Soc Am 2014;59(3):376–83.
    mun 2016;22(1):63–71.                                                                   49. Kollmann TR, Levy O, Montgomery RR, Goriely S. Innate immune function by
26. Ren D, Xu Q, Almudevar AL, Pichichero ME. Impaired proinﬂammatory response                  Toll-like receptors: distinct responses in newborns and the elderly. Immunity
    in stringently deﬁned otitis-prone children during viral upper respiratory infec-           2012;37(5):771–83.
    tions. Clin Infect Dis: Off Publ Infect Dis Soc Am 2019;68(9):1566–74.                  50. Krumbiegel D, Zepp F, Meyer CU. Combined Toll-like receptor agonists synergis-
27. Pichichero ME, Casey JR, Almudevar A, et al. Functional Immune Cell Dif-                    tically increase production of inﬂammatory cytokines in human neonatal den-
    ferences Associated With Low Vaccine Responses in Infants. J Infect Dis                     dritic cells. Hum Immunol 2007;68(10):813–22.
    2016;213(12):2014–19.                                                                   51. Moingeon P. Adjuvants for allergy vaccines. Hum Vaccin Immunother
28. Kyd JM, Hotomi M, Kono M, et al. Panel 5: Immunology. Otolaryngol Head Neck                 2012;8(10):1492–8.
    Surg Off J Am Acad Otolaryngol Head Neck Surg 2017;156(4_suppl):S63–75.                 52. Burt TD. Fetal regulatory T cells and peripheral immune tolerance in
29. Morris MC, Pichichero ME. Streptococcus pneumoniae burden and na-                           utero: implications for development and disease. Am J Reprod Immunol
    sopharyngeal inﬂammation during acute otitis media. Innate Immunity                         2013;69(4):346–58.
    2017;23(8):667–77.                                                                      53. Michaelsson J, Mold JE, McCune JM, Nixon DF. Regulation of T cell responses in
30. Verhoeven D, Nesselbush M, Pichichero ME. Lower nasopharyngeal epithelial                   the developing human fetus. J Immunol 2006;176(10):5741–8.
    cell repair and diminished innate inﬂammation responses contribute to the on-           54. Wood N, Siegrist CA. Neonatal immunization: where do we stand. Curr Opin
    set of acute otitis media in otitis-prone children. Med Microbiol Immunol (Berl)            Infect Dis 2011;24(3):190–5.
    2013;202(4):295–302.                                                                    55. Kaur K, Chowdhury S, Greenspan NS, Schreiber JR. Decreased expression of tu-
31. Verhoeven D, Pichichero ME. Divergent mucosal and systemic responses in chil-               mor necrosis factor family receptors involved in humoral immune responses in
    dren in response to acute otitis media. Clin Exp Immunol 2014;178(1):94–101.                preterm neonates. Blood 2007;110(8):2948–54.
32. Xu Q, Casey JR, Pichichero ME. Higher levels of mucosal antibody to pneumo-             56. Lucena JM, Burillo Sanz S, Nunez-Roldan A, Sanchez B. Incidence of the C104R
    coccal vaccine candidate proteins are associated with reduced acute otitis me-              TACI Mutation in Patients With Primary Antibody Deﬁciency. J Investig Allergol
    dia caused by Streptococcus pneumoniae in young children. Mucosal Immunol-                  Clin Immunol 2015;25(5):378–9.
    ogy 2015;8(5):1110–17.                                                                  57. Ramos-Sevillano E, Ercoli G, Brown JS. Mechanisms of Naturally Acquired Im-
33. Xu Q, Casey JR, Newman E, Pichichero ME. Otitis-prone children have im-                     munity to Streptococcus pneumoniae. Front Immunol 2019;10:358.
    munologic deﬁciencies in naturally acquired nasopharyngeal mucosal anti-                58. Schmid P, Selak S, Keller M, et al. Th17/Th1 biased immunity to the pneu-
    body response after streptococcus pneumoniae colonization. Pediatr Infect Dis               mococcal proteins PcsB, StkP and PsaA in adults of different age. Vaccine
    J 2016;35(1):54–60.                                                                         2011;29(23):3982–9.
34. Kaur R, Casey JR, Pichichero ME. Serum antibody response to ﬁve Streptococ-             59. Li W, Zhang X, Yang Y, et al. Recognition of conserved antigens by Th17 cells
    cus pneumoniae proteins during acute otitis media in otitis-prone and non-oti-              provides broad protection against pulmonary Haemophilus inﬂuenzae infection.
    tis-prone children. Pediatr Infect Dis J 2011;30(8):645–50.                                 PNAS 2018;115(30):E7149–E7E57.
35. Kaur R, Casey JR, Pichichero ME. Serum antibody response to three non-ty-               60. Zhang Q, Bernatoniene J, Bagrade L, et al. Regulation of production of mucosal
    peable Haemophilus inﬂuenzae outer membrane proteins during acute otitis                    antibody to pneumococcal protein antigens by T-cell-derived gamma interferon
    media and nasopharyngeal colonization in otitis prone and non-otitis prone                  and interleukin-10 in children. Infect Immun 2006;74(8):4735–43.
    children. Vaccine 2011;29(5):1023–8.                                                    61. Kuipers K, Jong WSP, van der Gaast-de Jongh CE, et al. Th17-mediated cross
36. Ren D, Almudevar AL, Murphy TF, et al. Serum antibody response to Moraxella                 protection against pneumococcal carriage by vaccination with a variable anti-
    catarrhalis proteins in stringently deﬁned otitis prone children. Vaccine 2017.             gen. Infect Immun 2017;85(10):e00281 17.
37. PrabhuDas M, Adkins B, Gans H, et al. Challenges in infant immunity: implica-           62. Weinberger DM, Dagan R, Givon-Lavi N, Regev-Yochay G, Malley R, Lipsitch M.
    tions for responses to infection and vaccines. Nat Immunol 2011;12(3):189–94.               Epidemiologic evidence for serotype-speciﬁc acquired immunity to pneumococ-
38. Cuenca AG, Wynn JL, Moldawer LL, Levy O. Role of innate immunity in neonatal                cal carriage. J Infect Dis 2008;197(11):1511–18.
    infection. Am J Perinatol 2013;30(2):105–12.                                            63. Kaur R, Casey JR, Pichichero ME. Emerging Streptococcus pneumoniae Strains
39. Basha S, Surendran N, Pichichero M. Immune responses in neonates. Expert Rev                Colonizing the Nasopharynx in Children After 13-valent Pneumococcal Conju-
    Clin Immunol 2014;10(9):1171–84.                                                            gate Vaccination in Comparison to the 7-valent Era, 2006-2015. Pediatr Infect
40. Sharma SK, Casey JR, Pichichero ME. Reduced serum IgG responses to pneu-                    Dis J 2016;35(8):901–6.
    mococcal antigens in otitis-prone children may be due to poor memory B-cell             64. Swamy M, Jamora C, Havran W, Hayday A. Epithelial decision makers: in search
    generation. J Infect Dis 2012;205(8):1225–9.                                                of the ’epimmunome’. Nat Immunol 2010;11(8):656–65.
41. Basha S, Pichichero ME. Poor memory B cell generation contributes to non-pro-           65. Rovers MM. The burden of otitis media. Vaccine 2008;26(Suppl 7):G2–4.
    tective responses to DTaP vaccine antigens in otitis-prone children. Clin Exp Im-       66. Restori KH, Srinivasa BT, Ward BJ, Fixman ED. Neonatal Immunity, Respiratory
    munol 2015;182(3):314–22.                                                                   Virus Infections, and the Development of Asthma. Front Immunol 2018;9:1249.
42. Basha S, Pichichero ME. Decreased TNF family receptor expression on B-cells is          67. Kaur R, Casey J, Pichichero M. Differences in innate immune response gene reg-
    associated with reduced humoral responses to Streptococcus pneumoniae in-                   ulation in the middle ear of children who are otitis prone and in those not otitis
    fections in young children. Cell Immunol 2017;320:11–19.                                    prone. Am J Rhinol Allergy 2016;30(6):218–23.
43. Sharma SK, Casey JR, Pichichero ME. Reduced memory CD4+ T-cell generation               68. Ren D, Murphy TF, Lafontaine ER, Pichichero ME. Stringently Deﬁned Otitis
    in the circulation of young children may contribute to the otitis-prone condi-              Prone Children Demonstrate Deﬁcient Naturally Induced Mucosal Antibody Re-
    tion. J Infect Dis 2011;204(4):645–53.                                                      sponse to Moraxella catarrhalis Proteins. Front Immunol 2017;8:953.
44. Zhang Z, Clarke TB, Weiser JN. Cellular effectors mediating Th17-dependent              69. Sharma SK, Pichichero ME. Cellular immune response in young chil-
    clearance of pneumococcal colonization in mice. J Clin Invest                               dren accounts for recurrent acute otitis media. Curr Allergy Asthma Rep
    2009;119(7):1899–909.                                                                       2013;13(5):495–500.




 Please cite this article as: M.E. Pichichero, Immunologic dysfunction contributes to the otitis prone condition, Journal of Infection, https:
 //doi.org/10.1016/j.jinf.2020.03.017                                                   9                                                            Exhibit 219
Case 2:20-cv-02470-WBS-JDP Document 8 Filed 12/29/20 Page 298 of 341




   EXHIBIT 220
Case 2:20-cv-02470-WBS-JDP Document 8 Filed 12/29/20 Page 299 of 341




                                 1                            Exhibit 220
Case 2:20-cv-02470-WBS-JDP Document 8 Filed 12/29/20 Page 300 of 341




                                 2                            Exhibit 220
Case 2:20-cv-02470-WBS-JDP Document 8 Filed 12/29/20 Page 301 of 341




   EXHIBIT 221
Case 2:20-cv-02470-WBS-JDP Document 8 Filed 12/29/20 Page 302 of 341




                                 1                            Exhibit 221
Case 2:20-cv-02470-WBS-JDP Document 8 Filed 12/29/20 Page 303 of 341




   EXHIBIT 222
                     Please note: An erratum has been published for this issue. To view the erratum, please click here.
                    Case 2:20-cv-02470-WBS-JDP     Document 8 Filed 12/29/20 Page 304 of 341
                                          Morbidity and Mortality Weekly Report



      Vaccination Coverage for Selected Vaccines and Exemption Rates Among
          Children in Kindergarten — United States, 2017–18 School Year
  Jenelle L. Mellerson, MPH1,2; Choppell B. Maxwell, DrPH1,2; Cynthia L. Knighton2; Jennifer L. Kriss, PhD2; Ranee Seither, MPH2; Carla L. Black, PhD2



  State and local school vaccination requirements exist to                                       accordance with state and local school entry requirements,
ensure that students are protected from vaccine-preventable                                      parents and guardians submit children’s vaccination records
diseases (1). This report summarizes vaccination coverage and                                    or exemption forms to schools, or schools obtain records
exemption estimates collected by state and local immunization                                    from state immunization information systems. During the
programs* for children in kindergarten (kindergartners) in 49                                    2017–18 school year, 49 states and DC reported coverage for
states and the District of Columbia (DC) and kindergartners                                      all state-required vaccines and exemption data among public
provisionally enrolled (attending school without complete                                        school kindergartners; 48 states and DC reported on private
vaccination or exemption while completing a catch-up vac-                                        school kindergartners.** Median vaccination coverage for the
cination schedule) or in a grace period (a set interval during                                   state-required number of doses of DTaP, 2 doses of MMR,
which a student may be enrolled and attend school without                                        and 2 doses of varicella vaccine are reported. Coverage with
proof of complete vaccination or exemption) for 28 states.                                       hepatitis B and poliovirus vaccines, which are required in
Median vaccination coverage† was 95.1% for the state-required                                    most states but not included in this report, are presented on
number of doses of diphtheria and tetanus toxoids, and acel-                                     SchoolVaxView (2). Twenty-eight states reported data on kin-
lular pertussis vaccine (DTaP); 94.3% for 2 doses of measles,                                    dergartners who, at the time of assessment, attended school
mumps, and rubella vaccine (MMR); and 93.8% for 2 doses                                          under a grace period or provisional enrollment. Immunization
of varicella vaccine. The median percentage of kindergartners                                    programs in U.S. territories also receive public funding for
with an exemption from at least one vaccine§ was 2.2%, and the                                   immunization and report vaccination coverage and exemptions
median percentage provisionally enrolled or attending school                                     to CDC; however, national medians and summary measures
during a grace period was 1.8%. Vaccination coverage among                                       reported here include only the U.S. states and DC.
kindergartners remained high; however, schools can improve                                          Vaccination coverage and exemption estimates were adjusted
coverage by following up with students who are provisionally                                     according to survey type and response rates.†† During the
enrolled, in a grace period, or lacking complete documentation                                   2017–18 school year, vaccination coverage data were reported
of required vaccinations.                                                                        for approximately 3,988,127 kindergartners, exemption data
  Federally funded immunization programs collaborate with                                        for approximately 3,634,631, and grace period and provisional
departments of education, school nurses, and other school
personnel to assess vaccination coverage and exemption status                                    ** Six states reported coverage and exemption data for at least some homeschooled
of children enrolled in public and private kindergartens.¶ In                                       kindergartners. California included data for 18 independent study schools and
                                                                                                    eight virtual schools in public school data and data for homeschools with six or
* Federally funded immunization programs are located in the 50 states and DC, five                  more students in private school data. North Dakota reported some homeschool
  cities, and eight U.S territories and freely associated states (territories). Two cities          data separately. Oregon reported some homeschool data separately; children
  reported data to CDC, which were included in their state data to calculate medians.               enrolled in public online homeschools were included in the public school data.
  Immunization programs in U.S. territories reported vaccination coverage and                       Pennsylvania included all homeschooled students in their public school data.
  exemptions to CDC; however, these data were not included in median calculations.                  Utah included some homeschooled students in public and private school data.
† Median vaccination coverage was determined using estimates for 49 states and                      Vermont included homeschooled students in their public and private school
  DC; Wyoming did not report data because of problems with the quality of                           data if the students were enrolled in one or more classes at a school; homeschooled
  data reported by schools. Data from cities were included with their state data.                   children who were exclusively homeschooled were not subject to vaccination
  Data from territories were not included in median calculation.                                    requirements and were not included in these estimates.
§ Median exemption rate was determined using estimates for 45 states and DC;                     †† Most immunization programs that used census or voluntary response provided

  Wyoming did not report data because of problems with the quality of data                          CDC with data aggregated at the state or local (city or territory) level. Coverage
  reported by schools; Colorado, Illinois, Minnesota, and Missouri were included                    and exemption data based on a census or voluntary response were adjusted
  in the tables and figure but excluded from the median exemption rate because                      for nonresponse using the inverse of the response rate, stratified by school
  they did not collect information on the number of kindergartners with an                          type (public, private, and homeschool, where available). Programs that used
  exemption. Data from cities were included with their state data. Data from                        complex sample surveys provided CDC with deidentified data aggregated at
  territories were not included in median calculation.                                              the school or county level for weighted analysis. Weights were calculated to
¶ Assessment date varied by state and area. Seven states assess on the first day of                 account for sample design and adjusted for nonresponse for data collected
  school; 18 states assess by December 31; 12 states assess by some other date, ranging             through complex sample design wherever possible.
  from 30 days after admission to March 5; 12 states and DC assess on a rolling basis.




US Department of Health and Human Services/Centers for Disease Control and Prevention                         MMWR / October 12, 2018 / Vol. 67 / No. 40                         1115

                                                                                             1                                                         Exhibit 222
                   Case 2:20-cv-02470-WBS-JDP     Document 8 Filed 12/29/20 Page 305 of 341
                                         Morbidity and Mortality Weekly Report



enrollment data for approximately 2,825,691.§§ Potentially                                     three states and DC reported coverage <90%. Among the 41
achievable coverage for MMR was calculated for each state as                                   states and DC that required and reported 2 doses of varicella
the percentage of students vaccinated with 2 doses of MMR                                      vaccine, median coverage was 93.8% (range = 80.5% [DC]
plus the percentage without 2 doses of MMR and no docu-                                        to ≥99.4% [Mississippi]), 17 states reported coverage ≥95%,
mented vaccination exemption. Nonexempt students included                                      and four states and DC reported coverage <90%.
those provisionally enrolled, in a grace period, or otherwise                                    The median percentage of kindergartners with an exemp-
without documentation of vaccination.                                                          tion from one or more required vaccines (not limited to
  During the 2017–18 school year, vaccination assessments varied                               MMR, DTaP, and varicella vaccines) was 2.2% (range = 0.1%
by immunization program because of differences in states’ required                             [Mississippi] to 7.6% [Oregon]), compared with 2.0% during
vaccines and doses, vaccines assessed, assessment methods, and                                 the 2016–17 school year (Table 2). The median percentage
data reported. Among the 49 states and DC reporting kindergar-                                 of medical exemptions was 0.2% (range = <0.1% [Hawaii]
ten vaccination data, 36 used a census; nine used a sample; three                              to 0.8% [Alaska]); the median percentage of nonmedical
used a voluntary school response; and two used a mix of sampling                               exemptions was 2.0% (range = <0.1% [California] to 7.5%
methods.¶¶ All states used the same methods to collect both                                    [Oregon]). Among the 29 states and DC with an increase in
vaccination coverage and exemption data except Alaska, Kansas,                                 exemptions in 2017–18, vaccination coverage was ≥95% in 15
Virginia, and Wisconsin, where a sample was used for vaccination                               states for MMR, 16 states for DTaP, and 11 states for 2 doses
coverage data and a census for exemption data. Kindergartners                                  of varicella.
were considered up to date and included in the coverage estimate                                 The median reported percentage of kindergartners attend-
for a given vaccine if they received all doses required for school                             ing school during a grace period or provisionally enrolled was
entry,*** except in seven states††† that considered kindergartners                             1.8% (range = 0.2% [Georgia and Hawaii] to 8.5% [Arkansas])
up to date only if they received all doses of all vaccines required                            (Table 2). In 11 of 28 states reporting for the 2017–18 school
for school entry. Reporting of varicella vaccination status among                              year, the percentage of children provisionally enrolled or
kindergartners with a history of varicella disease varied within and                           within a grace period at the time of the assessment exceeded
among states; some were reported as vaccinated against varicella                               the percentage of children with exemptions from ≥1 vaccines.
and others as medically exempt.                                                                Among the 26 states and DC with MMR coverage <95%,
  Among the 49 states and DC included in this analysis, median                                 20 could potentially achieve ≥95% coverage if all nonexempt
2-dose MMR coverage was 94.3% (range = 81.3% [DC] to                                           students who were provisionally enrolled, in a grace period,
≥99.4% [Mississippi]), 23 states reported coverage ≥95%,                                       or otherwise without evidence of complete vaccination were
and three states and DC reported coverage <90% (Table 1).                                      vaccinated (Figure).
Median DTaP coverage was 95.1% (range = 79.7% [DC] to
                                                                                                                           Discussion
≥99.4% [Mississippi]), 25 states reported coverage ≥95%, and
                                                                                                  During the 2017–18 school year, median kindergarten
 §§
                                                                                               vaccination coverage was close to 95% for MMR, DTaP, and
    The kindergarten population is an approximation provided by each
    immunization program. The totals reported here are the summations of the                   varicella vaccine. The number of states with coverage ≥95%
    kindergarten population among programs reporting data for coverage,                        increased from 20 to 23 (MMR), 23 to 25 (DTaP), and 15 to
    exemptions, and grace periods or provisional enrollment. Data from cities
    and territories were not included in these totals.
                                                                                               17 (2 varicella vaccine doses) since the 2016–17 school year
 ¶¶ States using a census attempted to collect data from all kindergartners at all             (2,3). Coverage increases in selected states might result from
    schools and succeeded in collecting data for ≥90% of kindergartners. The type              modifications to state programs. For example, Pennsylvania
    of sample employed by the nine states using a sample to collect coverage data
    varied and included a stratified two-stage cluster sample (eight states) and a             reduced its provisional enrollment period from 240 days to
    stratified one-stage cluster sample (one state). A voluntary response of schools           5 days with a medical certificate indicating the scheduling of
    was defined as a census survey with a response rate <90% of the known population           missing vaccine doses. The Indiana State Department of Health
    of kindergartners. A mix of methods included two or more described sampling
    methods (a census for one school type and voluntary response for the other).               initiated report cards for schools displaying kindergarten
*** All 49 reporting states and DC required 2 doses of a measles-containing vaccine.           vaccination coverage rates and built a bidirectional interface
    Local DTaP requirements varied. Nebraska required 3 doses, four states (Illinois,          that increased the amount of data in their immunization
    Maryland, Virginia, and Wisconsin) required 4 doses, and all other states required
    5 doses, unless the fourth dose was administered on or after the fourth birthday.          information system. Kentucky removed the provider signature
    The reported coverage estimates represent the percentage of kindergartners with            requirement when printing a certificate of immunization status,
    the state-required number of DTaP doses, except for Kentucky, which required
    5 doses of DTaP by age 5 years, but reported 4-dose coverage for kindergartners.
                                                                                               allowing school nurses to use the immunization information
    Nine states required 1 dose of varicella vaccine; 41 states and DC required 2 doses.       system certificate to document vaccination history. In Virginia,
††† Alabama, Florida, Georgia, Iowa, Mississippi, New Hampshire, and New
                                                                                               the number of local health departments participating in back-
    Jersey considered kindergartners up to date only if they had received all doses
    of all vaccines required for school entry.                                                 to-school immunization clinics for children entering school


1116                MMWR / October 12, 2018 / Vol. 67 / No. 40                    US Department of Health and Human Services/Centers for Disease Control and Prevention

                                                                                           2                                               Exhibit 222
                    Case 2:20-cv-02470-WBS-JDP     Document 8 Filed 12/29/20 Page 306 of 341
                                          Morbidity and Mortality Weekly Report



TABLE 1. Estimated vaccination coverage* for MMR, DTaP, and varicella vaccines among children enrolled in kindergarten, by vaccine and
immunization program — United States and territories, 2017–18 school year
                                                                                                               MMR**      DTaP††         Varicella
Immunization                 Kindergarten                              Type of survey         Local data       2 doses     4 or 5    1 dose    2 doses
program                      population†         No. (%) surveyed       conducted§         available online¶     (%)     doses (%)     (%)       (%)
Median§§                                                                                                        94.3       95.1       96.2       93.8
Alabama¶¶                           57,245        57,245 (100.0)     Census                      Yes           ≥92.7      ≥92.7      ≥92.7      NReq
Alaska***,†††                        9,692             707 (7.3)     Stratified 2-stage          No             91.6       91.1        NA        91.3
                                                                      cluster sample
Arizona¶¶                           81,710        81,710 (100.0)     Census                      Yes             93.4       93.5      96.2      NReq
Arkansas§§§                         39,630         38,242 (96.5)     Census (public),            No              91.9       91.3       NA        91.6
                                                                      voluntary response
                                                                      (private)
California§§§                      574,702        564,121 (98.2)     Census                      Yes             96.9       96.4      98.2      NReq
Colorado¶¶                          65,718        65,718 (100.0)     Census                      Yes             88.7       88.6       NA        87.7
Connecticut¶¶                       39,174        39,174 (100.0)     Census                      No              96.5       96.5       NA        96.3
Delaware                            10,988            1,053 (9.6)    Stratified 2-stage          No              96.7       96.9       NA        96.7
                                                                      cluster sample
District of Columbia¶¶               8,205         8,205 (100.0)     Census                      No             81.3       79.7        NA        80.5
Florida¶¶,***                      222,397       222,397 (100.0)     Census                      Yes           ≥93.7      ≥93.7        NA       ≥93.7
Georgia¶¶                          131,459       131,459 (100.0)     Census                      No            ≥93.4      ≥93.4        NA       ≥93.4
Hawaii                              16,325            1,040 (6.4)    Stratified 2-stage          No             95.6       95.4       96.2      NReq
                                                                      cluster sample
Idaho                               22,553         22,458 (99.6)     Census                      Yes            89.5       89.3        NA        88.6
Illinois¶¶                         144,858       144,858 (100.0)     Census                      Yes            95.2       95.3        NA        94.8
Indiana                             84,296         70,857 (84.1)     Voluntary response          Yes            90.4       94.3        NA        90.2
Iowa¶¶                              39,632        39,632 (100.0)     Census                      Yes           ≥93.0      ≥93.0        NA       ≥93.0
Kansas***,†††,§§§                   38,484          8,728 (22.7)     Stratified 2-stage          Yes            89.1       89.5        NA        88.3
                                                                      cluster sample
Kentucky***,§§§                     55,152         50,538 (91.6)     Census                      Yes            92.6       93.7        NA        91.7
Louisiana¶¶                         58,277        58,277 (100.0)     Census                      Yes            96.1       97.7        NA        95.6
Maine                               13,255         12,527 (94.5)     Census                      Yes            94.3       95.3       96.5      NReq
Maryland§§§                         68,528         67,747 (98.9)     Census                      No             98.6       99.0        NA        98.6
Massachusetts¶¶,§§§                 63,377        63,377 (100.0)     Census                      Yes            96.3       96.4        NA        96.0
Michigan¶¶                         119,028       119,028 (100.0)     Census                      Yes            95.0       95.3        NA        94.7
Minnesota***                        69,807         67,372 (96.5)     Census                      Yes            92.5       92.8        NA        92.2
Mississippi¶¶                       39,284        39,284 (100.0)     Census                      Yes           ≥99.4      ≥99.4        NA       ≥99.4
Missouri¶¶                          73,113        73,113 (100.0)     Census                      No             95.2       95.3        NA        95.0
Montana¶¶                           12,188        12,188 (100.0)     Census                      No             93.2       92.6        NA        91.6
Nebraska§§§                         26,313         25,796 (98.0)     Census                      No             96.2       96.7        NA        95.5
Nevada                              37,178            1,769 (4.8)    Stratified 2-stage          No             93.0       92.6        NA        92.6
                                                                      cluster sample
New Hampshire                       12,165         11,939 (98.1)     Census                      No            ≥92.4      ≥92.4        NA       ≥92.4
New Jersey¶¶                       107,630       107,630 (100.0)     Census                      Yes           ≥96.1      ≥96.1      ≥96.1      NReq
New Mexico                          26,896            1,256 (4.7)    Stratified 2-stage          No             94.8       94.9        NA        94.5
                                                                      cluster sample
New York (including New            226,456       226,456 (100.0)     Census                      Yes             97.2       96.9       NA        96.9
 York City)¶¶
New York City¶¶                    100,466       100,466 (100.0)     Census                      No              97.8       97.3       NA        97.4
North Carolina***,§§§              127,197        120,827 (95.0)     Census                      No              97.0       96.8       NA        96.8
North Dakota                        10,365         10,293 (99.3)     Census                      Yes             94.2       94.1       NA        93.9
Ohio                               138,753        132,763 (95.7)     Census                      No              92.1       92.1       NA        91.5
Oklahoma***                         53,898         48,481 (89.9)     Census (public),            No              92.6       93.9      96.8      NReq
                                                                      voluntary response
                                                                      (private)
Oregon¶¶,§§§                        45,818        45,818 (100.0)     Census                      Yes             93.2       92.4      94.4      NReq
Pennsylvania                       141,571        123,377 (87.1)     Voluntary response          Yes             96.7       97.0       NA        97.0
Rhode Island¶¶,***,§§§              11,025        11,025 (100.0)     Census                      Yes             96.4       96.2       NA        96.0
South Carolina                      58,458         16,174 (27.7)     Stratified 1-stage          No              96.3       96.6       NA        96.1
                                                                      cluster sample
South Dakota                        12,125         12,112 (99.9)     Census                      Yes             96.6       95.9       NA        95.8
Tennessee¶¶,***                     78,743        78,743 (100.0)     Census                      Yes             96.9       96.7       NA        96.8
Texas (including                   387,981        378,008 (97.4)     Census                      Yes             96.9       96.8       NA        96.4
 Houston)***,§§§
Houston***,§§§                      43,340         38,343 (88.5)     Voluntary response           No             95.1       95.2       NA        94.7
                                                                      (public), Census
                                                                      (private)
See table footnotes on next page


US Department of Health and Human Services/Centers for Disease Control and Prevention       MMWR / October 12, 2018 / Vol. 67 / No. 40               1117

                                                                           3                                                  Exhibit 222
                  Case 2:20-cv-02470-WBS-JDP     Document 8 Filed 12/29/20 Page 307 of 341
                                        Morbidity and Mortality Weekly Report



TABLE 1. (Continued) Estimated vaccination coverage* for MMR, DTaP, and varicella vaccines among children enrolled in kindergarten, by
vaccine and immunization program — United States and territories, 2017–18 school year
                                                                                                                        MMR**        DTaP††           Varicella
Immunization                   Kindergarten                                 Type of survey           Local data         2 doses      4 or 5      1 dose     2 doses
program                        population†          No. (%) surveyed         conducted§           available online¶       (%)      doses (%)       (%)        (%)
Utah¶¶                               48,827           48,827 (100.0)      Census                         Yes               93.4        93.2         NA         93.7
Vermont¶¶                             6,255            6,255 (100.0)      Census                         Yes               94.1        94.0         NA         93.2
Virginia†††                         100,581               4,224 (4.2)     Stratified 2-stage             Yes               95.5        98.2         NA         93.3
                                                                           cluster sample
Washington***                        85,118            79,977 (94.0)      Census                         Yes               90.6        90.7         NA         89.4
West Virginia****                    19,519            15,120 (77.5)      Voluntary response             Yes               98.4        98.0         NA         98.1
Wisconsin***,†††,§§§                 66,178              1,223 (1.8)      Stratified 2-stage             No                91.8        96.5         NA         91.2
                                                                           cluster sample
Wyoming                                 NA                       NA       Not conducted                  No                 NA          NA          NA            NA
Territories and associated states
American Samoa¶¶,****                   758              758 (100.0)      Census                         No                90.9        81.8      NReq        NReq
Federated States of                   1,886            1,886 (100.0)      Census                         No                94.0        75.8      NReq        NReq
 Micronesia¶¶
Guam                                  2,625               700 (26.7)      Stratified 2-stage             No                85.0        92.0      NReq        NReq
                                                                           cluster sample
Marshall Islands¶¶                    1,086            1,086 (100.0)      Census                         No                96.6        67.7      NReq        NReq
Northern Mariana                        876              876 (100.0)      Census                         No                92.8        75.6        NA         92.6
 Islands¶¶
Palau¶¶,¶¶¶                            313               313 (100.0)      Census                         No              100.0       100.0       NReq        NReq
Puerto Rico††††                         NA                      NA        Not conducted                  No                NA          NA          NA          NA
U.S. Virgin Islands††††                 NA                      NA        Not conducted                  No                NA          NA          NA          NA
Abbreviations: DTaP/DT = diphtheria and tetanus toxoids (DT) and acellular pertussis vaccine; MMR = measles, mumps, and rubella vaccine; NA = not available;
NReq = not required for school entry.
   * Estimates are adjusted for nonresponse and weighted for sampling where appropriate. Estimates based on a completed vaccine series (i.e., not vaccine-specific)
     use the “≥” symbol. Coverage might include history of disease or laboratory evidence of immunity.
   † The kindergarten population is an approximation provided by each program.
   § Sample designs varied by state or area: census = program attempted to include all schools (public and private) and all children within schools in the assessment
     and had a student response rate of ≥90%; 1-stage or 2-stage cluster sample = schools were randomly selected, and all children in the selected schools were
     assessed (1-stage), or a random sample of children within the schools was selected (2-stage); voluntary response = a census with a student response rate of <90%
     (does not imply that participation was optional).
   ¶ Some programs publish kindergarten vaccination data online that are more detailed than the state-level estimates in this table. Examples of more detailed data
     include county, parish, school district, and school-level estimates.
  ** Most states require 2 doses of MMR; Alaska, New Jersey, and Oregon require 2 doses of measles, 1 dose of mumps, and 1 dose of rubella vaccines. Georgia, New
     York, New York City, North Carolina, and Virginia require 2 doses of measles and mumps and 1 dose of rubella vaccines. Iowa requires 2 doses of measles and
     2 doses of rubella vaccines.
  †† Pertussis vaccination coverage might include some diphtheria, tetanus toxoids, and pertussis vaccine (DTP) vaccinations if administered in another country or
     by a vaccination provider who continued to use DTP after 2000. Most states require 5 doses of DTaP for school entry, or 4 doses if the fourth dose was received
     on or after the fourth birthday; Illinois, Maryland, Virginia, and Wisconsin require 4 doses; Nebraska requires 3 doses. The reported coverage estimates represent
     the percentage of kindergartners with the state-required number of DTaP doses, except for Kentucky, which requires ≥5 but reports ≥4 doses of DTaP.
  §§ Medians calculated from data from 49 states and the District of Columbia (i.e., does not include Wyoming, Houston, New York City, American Samoa, Federated
     States of Micronesia, Guam, Marshall Islands, Northern Mariana Islands, Palau, Puerto Rico, or U.S. Virgin Islands). Coverage data were reported for 3,988,127
     kindergartners.
  ¶¶ The percentage surveyed likely was <100%, but is reported as 100% based on incomplete information about the actual current enrollment.
 *** Did not include some types of schools, such as online schools or those located on military bases or in correctional facilities.
 ††† Kindergarten vaccination coverage data were collected from a sample, and exemption data were collected from a census of kindergartners.
 §§§ Counted some or all vaccine doses received regardless of Advisory Committee on Immunization Practices recommended age and time interval; vaccination
     coverage rates reported might be higher than those for valid doses.
 ¶¶¶ For Palau, estimates represent coverage among children in first grade.
**** Reported public school data only.
†††† Puerto Rico and U.S. Virgin Islands did not report data for the 2017–18 school year because of widespread logistical issues caused by Hurricane Maria.


increased, with most local health departments following up                             (4) or parental vaccine hesitancy (5). Reported exemptions
with parents about missing vaccinations before the clinics                             do not distinguish between exemptions for one vaccine versus
(J Mellerson, CDC, unpublished data, 2018).                                            all vaccines. Previous studies indicate that most children with
   Although the overall percentage of children with an exemp-                          exemptions have received at least some vaccines (6–8).
tion was low, this was the third consecutive school year that a                           Recent data from the National Immunization Survey indicate
slight increase was observed (2). Reasons for the increase can-                        the percentage of children reaching age 2 years without having
not be determined from the data reported to CDC but could                              received any vaccinations has increased gradually, from 0.9%
include the ease of the procedure for obtaining exemptions                             for children born in 2011 to 1.3% for children born in 2015



1118               MMWR / October 12, 2018 / Vol. 67 / No. 40             US Department of Health and Human Services/Centers for Disease Control and Prevention

                                                                                   4                                                     Exhibit 222
                Case 2:20-cv-02470-WBS-JDP     Document 8 Filed 12/29/20 Page 308 of 341
                                      Morbidity and Mortality Weekly Report



TABLE 2. Estimated number and percentage* of children enrolled in kindergarten with reported type of exemption from vaccination, and
grace period/provisional enrollment, by immunization program† — United States and territories, 2017–18 school year
                                             Nonmedical exemptions                                     Any exemption
                                                                                                                              Percentage
                                                                                                                                  point     Grace period
                       Medical                                                                                                 difference   or provisional
Immunization         exemptions,     Religious    Philosophical       Total         2017–18,       2017–18       2016–17      (2016–17 to    enrollment§
program                no. (%)          no.            no.           no. (%)          no.             %             %          2017–18)         no. (%)
Median¶                      (0.2)        —              —              (2.0)           —             2.2           2.0            0.2              (1.8)
Alabama                   59 (0.1)       460             —**        460 (0.8)          519            0.9           0.7            0.2            None
Alaska                    75 (0.8)       549             —**        549 (6.1)          624            7.0           6.8            0.2               NR
Arizona                  400 (0.5)        —††         4,336       4,336 (5.3)        4,736            5.8           5.1            0.7               NR
Arkansas                  14 (0.1)       213            428         641 (1.6)          655            1.7           1.4            0.3        3,379 (8.5)
California             4,190 (0.7)        —§§            —§§         5 (<0.1)        4,195            0.7           1.1           -0.4       10,568 (1.8)
Colorado                       —¶¶        —¶¶            —¶¶             —¶¶            —¶¶            —¶¶           —¶¶            —¶¶              NR
Connecticut              126 (0.3)       764             —**        764 (2.0)          890            2.3           2.1            0.2            None
Delaware                   3 (0.1)       148             —**        148 (1.3)          151            1.4           1.2            0.2               NR
District of Columbia      58 (0.7)       352             —**        352 (4.3)          410            5.0           1.1            3.9               NR
Florida                1,051 (0.5)     5,394             —**      5,394 (2.4)        6,445            2.9           2.5            0.4        7,349 (3.3)
Georgia                  102 (0.1)     3,480             —**      3,480 (2.6)        3,582            2.7           2.8           -0.1          287 (0.2)
Hawaii                    4 (<0.1)       514             —**        514 (3.1)          518            3.1           2.8            0.3           37 (0.2)
Idaho                     93 (0.4)        —§§            —§§      1,504 (6.7)        1,597            7.1           6.5            0.6          408 (1.8)
Illinois                       —¶¶        —¶¶            —¶¶             —¶¶            —¶¶            —¶¶           —¶¶            —¶¶              NR
Indiana                  156 (0.2)       579             —**        579 (0.7)          735            0.9           1.0           -0.1               NR
Iowa                      93 (0.2)       694             —**        694 (1.8)          787            2.0           1.8            0.2        1,356 (3.4)
Kansas                   125 (0.3)       544             —**        544 (1.4)          669            1.7           1.8           -0.1               NR
Kentucky                 174 (0.3)       623             —**        623 (1.1)          797            1.4           1.1            0.3               NR
Louisiana                 61 (0.1)        49            552         601 (1.0)          662            1.1           0.8            0.3               NA
Maine                     34 (0.3)        58            608         666 (5.0)          700            5.3           5.0            0.3          186 (1.4)
Maryland                 390 (0.6)       614             —**        614 (0.9)        1,005            1.5           1.4            0.1               NR
Massachusetts            166 (0.3)       687             —**        687 (1.1)          853            1.3           1.3            0.0            None
Michigan                 251 (0.2)     1,095          3,658       4,753 (4.0)        5,004            4.2           3.7            0.5          719 (0.6)
Minnesota                      —¶¶        —¶¶            —¶¶             —¶¶            —¶¶            —¶¶           —¶¶            —¶¶              NR
Mississippi               38 (0.1)        —††               **           —**,††         38            0.1           0.1            0.0          165 (0.4)
Missouri                       —¶¶        —¶¶            —¶¶             —¶¶            —¶¶            —¶¶           —¶¶            —¶¶              NR
Montana                   48 (0.4)       478             —**        478 (3.9)          526            4.3           3.7            0.6          211 (1.7)
Nebraska                 192 (0.7)       394             —**        394 (1.5)          586            2.2           2.0            0.2          463 (1.8)
Nevada                    26 (0.1)     1,170             —**      1,170 (3.1)        1,196            3.2           4.4           -1.2          600 (1.6)
New Hampshire             22 (0.2)       334             —**        334 (2.7)          357            2.9           3.2           -0.3          573 (4.7)
New Jersey               171 (0.2)     2,148             —**      2,148 (2.0)        2,319            2.2           1.9            0.3          991 (0.9)
New Mexico                51 (0.2)       394             —**        394 (1.5)          445            1.7           2.3           -0.6          679 (2.5)
New York (incl. New      349 (0.2)     2,199             —**      2,199 (1.0)        2,548            1.1           1.0            0.1        4,170 (1.8)
York City)
New York City             85 (0.1)       581             —**        581 (0.6)          666            0.7           0.6            0.1        1,173 (1.2)
North Carolina           284 (0.2)     2,323             —**      2,323 (1.8)        2,607            2.0           1.8            0.2        2,248 (1.8)
North Dakota              31 (0.3)        74            244         318 (3.1)          350            3.4           3.4            0.0               NR
Ohio                     336 (0.2)        —§§            —§§      3,207 (2.3)        3,543            2.6           2.4            0.2        7,367 (5.3)
Oklahoma                  91 (0.2)       333            657         991 (1.8)        1,182            2.2           1.9            0.3               NR
Oregon                    62 (0.1)        —§§            —§§      3,427 (7.5)        3,489            7.6           6.7            0.9               NR
Pennsylvania             638 (0.5)     1,600          1,779       3,379 (2.4)        4,017            2.8           2.3            0.5        3,124 (2.2)
Rhode Island              10 (0.1)       110             —**        110 (1.0)          120            1.1           1.2           -0.1               NR
South Carolina           119 (0.2)     1,028             —**      1,028 (1.8)        1,147            2.0           2.0            0.0          328 (0.6)
South Dakota              23 (0.2)       238             —**        238 (2.0)          261            2.2           2.0            0.2               NR
Tennessee                114 (0.1)     1,085             —**      1,085 (1.4)        1,199            1.5           1.3            0.2        1,124 (1.4)
Texas (incl.             780 (0.2)        —§§            —§§      7,044 (1.8)        7,825            2.0           1.8            0.2        6,811 (1.8)
Houston)
Houston                   66 (0.2)         —§§           —§§        459 (1.1)          525            1.2           1.0            0.2               NR
Utah                      80 (0.2)        19          2,507       2,526 (5.2)        2,606            5.3           5.1            0.2        1,039 (2.1)
Vermont                   13 (0.2)       227             —**        227 (3.6)          240            3.8           3.9           -0.1          321 (5.1)
Virginia                 384 (0.4)     1,125             —**      1,125 (1.1)        1,508            1.5           1.2            0.3               NR
Washington               621 (0.7)       202          3,142       3,344 (3.9)        3,966            4.7           4.8           -0.1        1,396 (1.6)
West Virginia***          32 (0.2)         —††           —**              —**,††        32            0.2           0.3           -0.1          809 (4.1)
Wisconsin                164 (0.2)       291          3,122       3,413 (5.2)        3,577            5.4           5.5           -0.1        1,907 (2.9)
Wyoming                       NA          NA             NA              NA             NA            NA            NA            NA                 NA
See table footnotes on next page




US Department of Health and Human Services/Centers for Disease Control and Prevention          MMWR / October 12, 2018 / Vol. 67 / No. 40             1119

                                                                                5                                              Exhibit 222
                  Case 2:20-cv-02470-WBS-JDP     Document 8 Filed 12/29/20 Page 309 of 341
                                        Morbidity and Mortality Weekly Report



TABLE 2. (Continued) Estimated number and percentage* of children enrolled in kindergarten with reported type of exemption from vaccination,
and grace period/provisional enrollment, by immunization program† — United States and territories, 2017–18 school year
                                                  Nonmedical exemptions                                      Any exemption
                                                                                                                                       Percentage
                                                                                                                                           point      Grace period
                        Medical                                                                                                         difference    or provisional
Immunization          exemptions,       Religious     Philosophical       Total          2017–18,       2017–18         2016–17        (2016–17 to     enrollment§
program                 no. (%)            no.             no.           no. (%)           no.             %               %            2017–18)          no. (%)
Territories and associated states
American Samoa              0 (0.0)           0              —**          0 (0.0)             0              0                0               0              None
Federated States of         0 (0.0)           0              0            0 (0.0)             0              0                0             0.0                NR
 Micronesia
Guam                      0 (<0.1)          10               —**         10 (0.4)            10             0.4             0.2             0.2                NR
Marshall Islands            0 (0.0)         —††              —**          0 (0.0)             0               0               0             0.0                NR
Northern Mariana            0 (0.0)          0               0            0 (0.0)             0               0               0             0.0                NR
 Islands
Palau†††                    0 (0.0)          —§§            —§§           0 (0.0)            0              0                0              0.0                NR
Puerto Rico§§§                 NA           NA              NA               NA             NA             NA               NA              NA                 NA
U.S. Virgin Islands§§§         NA           NA              NA               NA             NA             NA               NA              NA                 NA
Abbreviations: NA = not available (i.e., not collected); None = state does not allow grace period or provisional enrollment; NR = not reported to CDC.
  * Estimates are adjusted for nonresponse and weighted for sampling where appropriate.
  † Medical exemptions, nonmedical exemptions, and grace period or provisional enrollment status might not be mutually exclusive. Some children might have both
    medical and nonmedical exemptions, and some enrolled under a grace period or provisional enrollment might be exempt from one or more vaccinations.
  § A grace period is a set number of days during which a student can be enrolled and attend school without proof of complete vaccination or exemption. Provisional
    enrollment allows a student without complete vaccination or exemption to attend school while completing a catch-up vaccination schedule. In states with one
    or both of these policies, the estimates represent the number of kindergartners within a grace period, provisionally enrolled, or some combination of these
    categories.
  ¶ Medians calculated from data from 45 states and District of Columbia; states excluded were Colorado, Illinois, Minnesota, Missouri, and Wyoming. Houston, New
    York City, American Samoa, Federated States of Micronesia, Guam, Marshall Islands, Northern Mariana Islands, Palau, Puerto Rico, and U.S. Virgin Islands also were
    excluded. Exemption data were reported for 3,634,631 kindergartners. Grace period or provisional enrollment median was calculated from data from 28 states;
    data were reported for 2,825,691 kindergartners.
 ** Philosophical exemptions were not allowed.
 †† Religious exemptions were not allowed.
 §§ Religious and philosophical exemptions were not reported separately.
 ¶¶ Program did not report the number of children with exemptions, but instead reported the number of exemptions for each vaccine, which could count some
    children more than once. Lower bounds of the percentage of children with any exemptions estimated using the individual vaccines with the highest number of
    exemptions are for Colorado, 0.2% with medical exemptions, 0.3% with religious exemptions, 4.2% with philosophical exemptions, and 4.7% with any exemptions;
    for Illinois, 0.2% with medical exemptions, 1.4% with religious exemptions, and 1.6% with any exemptions; for Minnesota, 0.2% with medical exemptions, 3.4%
    with nonmedical exemptions, and 3.5% with any exemptions; and for Missouri, 0.2% with medical exemptions, 2.1% with religious exemptions, and 2.3% with
    any exemptions.
*** Reported public school data only.
††† For Palau, estimates represent exemptions among children in first grade.
§§§ Puerto Rico and U.S. Virgin Islands did not report data for the 2017–18 school year because of widespread logistical issues caused by Hurricane Maria.


(9). Two of the 10 states with <90% coverage for ≥1 dose                                these data to identify populations of undervaccinated students.
of MMR among children aged 19–35 months in the 2014                                     Almost all states could achieve ≥95% vaccination coverage
National Immunization Survey (10) (the approximate cohort                               if undervaccinated nonexempt children were vaccinated in
of children entering kindergarten in the 2017–18 school year)                           accordance with local and state vaccination policies.
also had <90% coverage for ≥2 doses of MMR among kinder-                                   The findings in this report are subject to at least five limita-
gartners in 2017–18; in eight states, coverage with ≥2 doses                            tions. First, comparability is limited because of variation in
of MMR was <95%, indicating that some children who were                                 states’ requirements, data collection methods, and definitions
undervaccinated in early childhood do not catch up before                               of grace period and provisional enrollment. Second, representa-
kindergarten entry. This highlights the importance of school                            tiveness might be negatively affected because of data collection
entry vaccination requirements to ensure catch-up vaccination                           methodologies that miss some schools or students or assess
of unvaccinated and undervaccinated children.                                           vaccination status at different times. Third, actual vaccination
   In 11 of the 28 states reporting 2017–18 grace period or                             coverage, exemption rates, or both might be underestimated
provisional enrollment data, the percentage of kindergartners in                        or overestimated because of inaccurate or absent documenta-
these groups at the time of assessment exceeded the percentage                          tion. Fourth, median coverage estimates include only 49 of
with an exemption from one or more vaccines, representing a                             50 states and DC, median exemption estimates include only
group of children who could be fully vaccinated with appropri-                          45 states and DC, and the median grace period or provisional
ate follow-up. CDC encourages programs to collect and use                               enrollment estimate includes only 28 states for the 2017–18


1120              MMWR / October 12, 2018 / Vol. 67 / No. 40              US Department of Health and Human Services/Centers for Disease Control and Prevention

                                                                                    6                                                   Exhibit 222
                      Please note: An erratum has been published for this issue. To view the erratum, please click here.
                      Case 2:20-cv-02470-WBS-JDP     Document 8 Filed 12/29/20 Page 310 of 341
                                            Morbidity and Mortality Weekly Report



FIGURE. Estimated percentage of kindergartners with documented
up-to-date vaccination for measles, mumps, and rubella vaccine                          Summary
(MMR)*; exempt from one or more vaccines†,§; and not up-to-date                         What is already known about this topic?
with MMR and not exempt,¶ — selected states and District of
Columbia,** 2017–18 school year                                                         Immunization programs conduct annual kindergarten vaccina-
                                                                                        tion assessments to monitor school-entry vaccination coverage
          Oregon                                                                        for all state-required vaccines.

            Maine                                                                       What is added by this report?
                                                                                        Median vaccination coverage was 94.3% for 2 doses of measles,
          Arizona
                                                                                        mumps, and rubella vaccine; 95.1% for the state-required
             Utah                                                                       number of doses of diphtheria and tetanus toxoids and acellular
           Alaska                                                                       pertussis vaccine; and 93.8% for 2 doses of varicella vaccine.
                                                                                        Although the median exemption rate gradually increased for
         Vermont
                                                                                        the third year in a row to 2.2%, most undervaccinated children
           North
          Dakota                                                                        did not have exemptions.
         Montana                                                                        What are the implications for public health practice?
        Wisconsin                                                                       School assessment allows immunization programs to target
           Florida                                                                      interventions to schools with undervaccinated kindergartners to
                                                                                        increase compliance with state and local vaccination requirements.
           Idaho
            New
          Mexico                                                                      school year. Finally, because most states do not report vaccine-
          Nevada
                                                                                      specific exemptions, estimates of potentially achievable MMR
State




         Georgia                                                                      coverage are approximations. However, if reported exemptions
    Minnesota                                                                         were for a vaccine or vaccines other than MMR, estimates of
         New                                                                          potentially achievable MMR coverage would be higher than
    Hampshire
   Washington                                                                         those presented.
             Iowa
                                                                                         Kindergarten vaccination requirements help ensure that stu-
                                                                                      dents are fully vaccinated with age-appropriate vaccines upon
        Oklahoma
                                                                                      school entry. Although overall vaccination coverage is high,
             Ohio                                                                     coverage could be improved in many states. CDC works with
        Kentucky                                                                      immunization programs to collect and report data on school
         Alabama                                                                      vaccination coverage, exemption rates, and grace period and
         Arkansas                                                                     provisional enrollment each year. Immunization programs can
        Colorado
                                                                                      use these data to understand and address undervaccination
                                                                                      among kindergartners and to identify schools and communi-
          Indiana
                                                                                      ties where focused interventions could improve coverage with
           Kansas
                                                                                      required vaccines.
        District of
        Columbia                                                                       Corresponding author: Jenelle Mellerson, evx9@cdc.gov, 404-639-8308.
                      0    10   20   30    40   50   60   70   80    90   100          1Certified Technical Experts Inc., Montgomery, Alabama; 2National Center for
                                           Percentage                                  Immunization and Respiratory Disease, Immunization Services Division, CDC.
                          MMR up to date        MMR not up to date and
                                                no vaccine exemption                    All authors have completed and submitted the ICMJE form for
                          Exempt from ≥1        Target MMR coverage = 95%             disclosure of potential conflicts of interest. No potential conflicts of
                          vaccinations
                                                                                      interest were disclosed.
 * Estimates are based on completed vaccine series and are not MMR-specific
   for Alabama, Florida, Georgia, Iowa, and New Hampshire. Up-to-date coverage
   reported here is the lower bound of possible MMR coverage.
                                                                                                                     References
 † Most states report the number of kindergartners with an exemption from
                                                                                       1. Omer SB, Salmon DA, Orenstein WA, deHart MP, Halsey N. Vaccine
   one or more vaccines. Estimates reported here might include exemptions                 refusal, mandatory immunization, and the risks of vaccine-preventable
   from vaccines other than MMR, except in Colorado and Minnesota where                   diseases. N Engl J Med 2009;360:1981–8. https://doi.org/10.1056/
   MMR-specific exemptions are reported.
 § Coverage estimates are based on a sample of kindergartners, and exemption              NEJMsa0806477
   estimates are based on a census for Alaska, Kansas, and Wisconsin.                  2. CDC, National Center for Immunization and Respiratory Disease.
 ¶ Includes nonexempt students provisionally enrolled, in a grace period, or              SchoolVaxView. Atlanta, GA: US Department of Health and Human
   otherwise without documentation of complete MMR vaccination.                           Services, CDC, National Center for Immunization and Respiratory
** Figure includes all states with reported MMR coverage for the 2017–18 school           Disease; 2017. https://www.cdc.gov/vaccines/imz-managers/coverage/
   year of <95%, the Healthy People 2020 target for MMR vaccination coverage              schoolvaxview/data-reports/index.html
   among kindergartners. http://www.healthypeople.gov.


US Department of Health and Human Services/Centers for Disease Control and Prevention             MMWR / October 12, 2018 / Vol. 67 / No. 40                  1121

                                                                                  7                                                   Exhibit 222
                Case 2:20-cv-02470-WBS-JDP     Document 8 Filed 12/29/20 Page 311 of 341
                                      Morbidity and Mortality Weekly Report


 3. Seither R, Calhoun K, Street EJ, et al. Vaccination coverage for selected        7. Salmon DA, Moulton LH, Omer SB, DeHart MP, Stokley S, Halsey
    vaccines, exemption rates, and provisional enrollment among children                NA. Factors associated with refusal of childhood vaccines among parents
    in kindergarten—United States, 2016–17 school year. MMWR Morb                       of school-aged children: a case-control study. Arch Pediatr Adolesc Med
    Mortal Wkly Rep 2017;66:1073–80. https://doi.org/10.15585/mmwr.                     2005;159:470–6. https://doi.org/10.1001/archpedi.159.5.470
    mm6640a3                                                                         8. Smith PJ, Shaw J, Seither R, et al. Vaccine exemptions and the
 4. Blank NR, Caplan AL, Constable C. Exempting schoolchildren from                     kindergarten vaccination coverage gap. Vaccine 2017;35:5346–51.
    immunizations: states with few barriers had highest rates of nonmedical             https://doi.org/10.1016/j.vaccine.2017.08.036
    exemptions. Health Aff (Millwood) 2013;32:1282–90. https://doi.                  9. Hill HA, Elam-Evans LD, Yankey D, Singleton JA, Kang Y. Vaccination
    org/10.1377/hlthaff.2013.0239                                                       coverage among children aged 19–35 months—United States, 2017.
 5. Siddiqui M, Salmon DA, Omer SB. Epidemiology of vaccine hesitancy                   MMWR Morb Mortal Wkly Rep 2018;67:1123–8.
    in the United States. Hum Vaccin Immunother 2013;9:2643–8                       10. Hill HA, Elam-Evans LD, Yankey D, Singleton JA, Kolasa M. National,
 6. Salmon DA, Sotir MJ, Pan WK, et al. Parental vaccine refusal in                     state, and local vaccination coverage among children aged 19–35 months—
    Wisconsin: a case-control study. WMJ 2009;108:17–23.                                United States, 2015. MMWR Morb Mortal Wkly Rep 2015;64:889–96.
                                                                                        https://doi.org/10.15585/mmwr.mm6433a1




1122             MMWR / October 12, 2018 / Vol. 67 / No. 40             US Department of Health and Human Services/Centers for Disease Control and Prevention

                                                                                8                                                  Exhibit 222
Case 2:20-cv-02470-WBS-JDP Document 8 Filed 12/29/20 Page 312 of 341




   EXHIBIT 223
          Case 2:20-cv-02470-WBS-JDP Document 8 Filed 12/29/20 Page 313 of 341


               Children Who Have Received No Vaccines: Who Are They
                             and Where Do They Live?

                Philip J. Smith, PhD, MS; Susan Y. Chu, PhD, MSPH; and Lawrence E. Barker, PhD

ABSTRACT. Context. Each year 2.1 million children                         dervaccinated children. Pediatrics 2004;114:187–195; ex-
19 to 35 months of age are undervaccinated. Among these                   emptor, undervaccinated, unvaccinated.
are children who have received no vaccinations. Unvac-
cinated children are at increased risk of acquiring and
transmitting vaccine-preventable diseases.                                ABBREVIATIONS. CI, confidence interval; NIS, National Immu-
   Objectives. To assess whether the characteristics of                   nization Survey; PKAM, Parental Knowledge and Attitudes topi-
                                                                          cal module; RDD, random-digit dialing; UTD, up-to-date; NUTD,
children with no vaccinations differ from those of under-
                                                                          not up-to-date; VPD, vaccine-preventable disease; MSA, metro-
vaccinated children, to monitor trends in the numbers of                  politan statistical area.
unvaccinated children, and to identify states with high
rates and counties with large numbers of unvaccinated


                                                                          C
children.                                                                         hildren who have received no vaccinations
   Design. A nationally representative probability sam-                           have not been well studied in the United
ple of children 19 to 35 months of age was collected                              States. Many studies have assumed that chil-
annually between 1995 and 2001. Vaccination histories
were ascertained from children’s medical providers. Un-
                                                                          dren with no vaccinations are similar to undervacci-
dervaccinated children had received >1 dose of diphthe-                   nated children and thus have included children with
ria-tetanus-pertussis, polio, measles, Haemophilus influ-                 no vaccinations among the undervaccinated, to in-
enzae type b, hepatitis B, or varicella vaccine but were not              vestigate factors associated with being undervacci-
fully vaccinated. Unvaccinated children were children                     nated. Those studies have shown that being under-
who were reported as having no medical providers and                      vaccinated is significantly associated with belonging
having received no vaccinations or children whose med-                    to a racial/ethnic minority,1,2 having a mother with
ical providers reported administering no vaccinations.                    low educational status,3 and belonging to a house-
   Participants. A total of 151 720 children sampled be-
                                                                          hold that is living in poverty.4 A few studies5,6 con-
tween 1995 and 2001, 795 of whom were unvaccinated.
   Results. Undervaccinated children tended to be                         ducted in inner-city locations have found high rates
black, to have a younger mother who was not married                       of unvaccinated children among racial/ethnic mi-
and did not have a college degree, to live in a household                 norities living in those neighborhoods, reinforcing
near the poverty level, and to live in a central city. Un-                the assumption that children with no vaccinations
vaccinated children tended to be white, to have a mother                  have characteristics that are similar to those of un-
who was married and had a college degree, to live in a                    dervaccinated children.
household with an annual income exceeding $75 000, and                       In 2003, reports from state and local health depart-
to have parents who expressed concerns regarding the                      ments again illustrated the role that children with no
safety of vaccines and indicated that medical doctors
have little influence over vaccination decisions for their
                                                                          vaccinations can play in vaccine-preventable disease
children. Unvaccinated children were more likely to be                    (VPD) outbreaks. In Westchester County, New York,
male than female. Annually, !17 000 children were un-                     the county health commissioner said that an out-
vaccinated. The largest numbers of unvaccinated chil-                     break of pertussis started with children who were
dren lived in counties in California, Illinois, New York,                 not vaccinated because their parents had decided
Washington, Pennsylvania, Texas, Oklahoma, Colorado,                      against it.7,8 That outbreak subsequently spread into
Utah, and Michigan. States that allowed philosophical                     adjoining Putnam County, where 8 cases were con-
exemptions to laws mandating vaccinations for children                    firmed, 6 involving children who were not vaccinat-
as they entered school had significantly higher estimated
                                                                          ed.9 By the end of October 2003, 25 cases of pertussis
rates of unvaccinated children.
   Conclusions. Unvaccinated children have characteris-                   were confirmed in Putnam County.10
tics that are distinctly different from those of undervac-                   One purpose of this article is to determine the
cinated children. Unvaccinated children are clustered                     characteristics that distinguish unvaccinated chil-
geographically, increasing the risk of transmitting vac-                  dren from undervaccinated children. This informa-
cine-preventable diseases to both unvaccinated and un-                    tion is important in designing interventions that are
                                                                          tailored for differences between these groups. Spe-
From the Centers for Disease Control and Prevention, National Immuniza-
                                                                          cifically, we identify demographic and socioeco-
tion Program, Atlanta, Georgia.                                           nomic differences between these groups, as well as
Received for publication Dec 2, 2003; accepted Mar 2, 2004.               differences regarding safety concerns and people
Address correspondence to Philip J. Smith, PhD, MS, Centers for Disease   who are important in influencing parents’ decision
Control and Prevention, National Immunization Program, MS E-32, 1600
Clifton Road, NE, Atlanta, GA 30333. E-mail: psmith3@cdc.gov
                                                                          on whether to vaccinate their children. Also, we de-
PEDIATRICS (ISSN 0031 4005). Copyright © 2004 by the American Acad-       scribe trends in the numbers of unvaccinated chil-
emy of Pediatrics.                                                        dren between 1995 and 2001 and provide state esti-

                                                                                       PEDIATRICS Vol. 114 No. 1 July 2004
                                    Downloaded from www.aappublications.org/news by guest on June 18, 2020
                                                                                                                                   187

                                                                          1                                           Exhibit 223
mates of the numbers of unvaccinated children per     nated children according to their degree of undervaccination, ie,
        Case 2:20-cv-02470-WBS-JDP Document
100 000 children. Finally, because it is sensible to  NUTD 8 onFiled    12/29/20
                                                                 1 vaccine  only, NUTD Page
                                                                                          on 2 to 5314   of 341
                                                                                                    vaccines, or NUTD on
                                                      all 6 vaccines but vaccinated with !1 dose of any 1 of the 6
target interventions in geographic areas where the    vaccines. This allowed us to account more fully for the heteroge-
largest numbers of unvaccinated children live, we     neity of characteristics among undervaccinated children and thus
present estimates of the numbers of children with no  to pinpoint statistically significant differences between unvacci-
vaccinations in 50 counties in the United States with nated and undervaccinated children, which depended on the de-
the largest communities of unvaccinated children.     gree to which the children were undervaccinated. A separate
                                                                        logistic regression was used to compare unvaccinated children
                                                                        with children at each of the 3 different levels of undervaccination.
                           METHODS                                      In all analyses, totals, percentages, SEs, and relative risks were
    In our analyses, we use data from the National Immunization         estimated, accounting for the survey weights and complex sam-
Survey (NIS), a survey of children 19 to 35 months of age. Each         pling design of the NIS.17
year, the NIS obtains an independent representative sample in 78           To evaluate the relationship between being unvaccinated and
Immunization Action Plan areas. These areas include the 50 states,      parents’ concerns about vaccine safety and the people that influ-
the District of Columbia, and 27 other large metropolitan statisti-     ence parents’ decision to vaccinate their children, we used data
cal areas (MSAs).                                                       from the NIS Parental Knowledge and Attitudes topical module
    The NIS includes 2 phases of data collection. In the first phase,   (PKAM). Data from this module were obtained by randomly
households with !1 age-eligible children are identified by using        selecting 21 163 of the 28 250 households that completed the NIS
list-assisted, random-digit dialing (RDD). Cellular telephone num-      RDD interview between the third quarter of 2001 and the second
bers are excluded from the sampling frame. When a household             quarter of 2002. Data collected in the PKAM included information
with an age-eligible child is identified, the RDD interview is          on parents’ perceptions of vaccine safety and efficacy, awareness
conducted to collect demographic information about each age-            of the recommended vaccination schedule, and perceptions of the
eligible child in the household, demographic and socioeconomic          need for vaccines. Descriptions of the design and methods of the
information about the age-eligible child’s mother, and sociodemo-       NIS PKAM have been presented elsewhere.18
graphic information about the household. Also, information is              To identify geographic areas where unvaccinated children were
obtained from the RDD respondent regarding the child’s vaccina-         most prevalent, the county in which the child lived was identified
tion history. At the end of the NIS RDD interview, consent is asked     for each child sampled between 1995 and 2001. Sampling weights
to contact the age-eligible children’s medical care providers. If       for the pooled 1995-2001 data were obtained by averaging the
consent is given, then the second data collection phase of the NIS      annual NIS sampling weights, using standard statistical meth-
is conducted. In the second phase, all of the providers named by        ods.19 To estimate the numbers of unvaccinated children 19 to 35
the NIS RDD respondent are contacted by mail, to obtain the             months of age for a specific year between 1995 and 2001, the
household’s age-eligible children’s provider-reported vaccination       annual NIS sampling weights of all unvaccinated sampled chil-
histories. Data from the provider-reported vaccination histories        dren observed in that year were added.
are used to evaluate sampled children’s vaccination status, ie,
whether they had received all doses of recommended vaccines,11
and to estimate vaccination coverage rates. Zell et al12 and Smith                                 RESULTS
et al13,14 provide a more detailed overview of the design and
methods used in the NIS, and Frankel et al15 and Smith et al16          Rates of Vaccination
describe the statistical adjustment to the NIS sampling weights           In 2001, an estimated 62.8% of all children 19 to 35
that account for households that do not have telephones.
    Table 1 lists the 6 vaccines and the number of doses for each
                                                                        months of age in the United States were fully vacci-
vaccine that were recommended11 for birth cohorts sampled by            nated with !4 doses of diphtheria, tetanus, and acel-
the 2001 NIS. For each of these vaccines, children were considered      lular pertussis vaccine, !3 doses of polio vaccine, !1
to be up-to-date (UTD) on a vaccine if their vaccination providers      dose of measles, mumps, and rubella vaccine, !3
reported administering at least the recommended number for the          doses of Haemophilus influenzae type b vaccine, !3
vaccine; they were otherwise considered not up-to-date (NUTD).
In our analyses, the vaccination status of a child was designated       doses of hepatitis B vaccine, and !1 dose of varicella
“fully vaccinated” if the vaccination providers reported adminis-       vaccine (Table 2). Among all children 19 to 35
tering at least the recommended number for all 6 vaccines, “un-         months of age, an estimated 36.9% were undervacci-
dervaccinated” if the child was NUTD on !1 vaccine but had              nated. In the undervaccinated group, children were
received !1 dose of any of the 6 recommended vaccines, or
“unvaccinated” if the NIS RDD respondent reported that the child        most frequently NUTD on varicella vaccine (23.5%),
had received no vaccinations and the child had no vaccination           diphtheria, tetanus, and acellular pertussis vaccine
providers or all providers identified by the household reported         (18.2%), hepatitis B vaccine (11.2%), and polio vac-
administering no vaccinations to the child.                             cine (11.0%). An estimated 0.3% of all children 19 to
    To evaluate the associations of vaccination status with child,
maternal, and household sociodemographic characteristics, we
                                                                        35 months of age were unvaccinated.
compared the distribution of each characteristic across vaccination
status levels, using data from the 2001 NIS. To evaluate how the
distributions of fully vaccinated children differed from those of       Factors That Distinguish Fully Vaccinated Children
undervaccinated children, we used logistic regression. To evaluate      From Undervaccinated Children (2001 NIS)
how the distributions for unvaccinated children differed from             Table 3 gives the results of the logistic regression
those for undervaccinated children, we subdivided undervacci-
                                                                        model analysis for evaluating factors associated with
                                                                        being undervaccinated, compared with fully vacci-
TABLE 1.      Recommended Vaccines for the Birth Cohorts Sam-           nated. These analyses indicated that, compared with
pled by the 2001 NIS                                                    fully vaccinated children, undervaccinated children
                 Vaccine                         No. of                 were significantly more likely to be black than His-
                                            Recommended Doses           panic or non-Hispanic white; younger; or foreign-
                                                                        born than born in the United States. Undervacci-
 Diphtheria-tetanus-acellular pertussis                4
 Polio                                                 3                nated children were significantly more likely to have
 Measles-mumps-rubella                                 1                a mother who was young; widowed, divorced, or
 Haemophilus influenzae type b                         3                separated than married; had educational attainment
 Hepatitis b                                           3                that was high school or less than a college degree;
 Varicella                                             1
                                                                        and whose preferred language was English than

188      CHILDREN WHO HAVE RECEIVED NO VACCINES
                       Downloaded from www.aappublications.org/news by guest on June 18, 2020
                                                                        2                                                Exhibit 223
               TABLE 2.      Percentages of Fully Vaccinated, Undervaccinated, and Unvaccinated Children (2001
        Case NIS)
             2:20-cv-02470-WBS-JDP Document 8 Filed 12/29/20 Page 315 of 341
                             Vaccination Status Level                    Unweighted           Weighted Percent
                                                                         Sample Size*            (95% CI)†
                  Fully vaccinated                                           14 742               62.8 (#1.0)
                  Undervaccinated                                             8779                36.9 (#1.0)
                    NUTD, 1 vaccine only                                      5142                20.4 (#0.8)
                    NUTD, 2–5 vaccines                                        3115                14.0 (#0.8)
                    NUTD, 6 vaccines                                           532                 2.5 (#0.4)
                    NUTD, diphtheria-tetanus-acellular pertussis              3947                18.2 (#0.9)
                    NUTD, polio                                               2319                11.0 (#0.7)
                    NUTD, measles-mumps-rubella                               1885                 8.7 (#0.6)
                    NUTD, Haemophilus influenzae type b                       1488                 7.3 (#0.6)
                    NUTD, hepatitis B                                         2582                11.2 (#0.7)
                    NUTD, varicella                                           5612                23.5 (#0.9)
                  Unvaccinated                                                 111                 0.3 (#0.1)
               * The unweighted sample sizes are the raw counts observed in the 2001 NIS sample of 23 632 children
               who were either unvaccinated or had sufficient data reported by their vaccination providers to
               determine their vaccination status.
               † The weighted percent is the percent of children in the 2001 NIS, each weighted by their sampling
               weight.



Spanish. Finally, undervaccinated children were sig-               fully vaccinated children. These analyses indicated
nificantly more likely to live in a household with an              that, compared with fully vaccinated children, un-
annual income below the poverty level than in a                    vaccinated children were significantly more likely to
household with an annual income greater than                       be non-Hispanic white than Hispanic and more
$75 000; in a household with !4 children than in a                 likely to live in a household with !4 children than in
household in which he/she was the only child; in a                 a household in which he/she was the only child.
household that had moved across state lines since the              Unvaccinated children did not differ significantly
child’s birth than in a household that did not move                from children who were fully vaccinated with re-
across state lines; or to live in a non-MSA (nonur-                spect to any other child, maternal, or household char-
ban/nonsuburban) than in the central city of a MSA.                acteristics. Among unvaccinated children, the pro-
                                                                   portion of boys was 57.3% and significantly exceeded
Factors That Distinguish Unvaccinated Children From                that of girls by 14.6% (P " .05).
Undervaccinated Children (2001 NIS)
   Table 4 presents the results of the 3 separate logis-           Safety Concerns and Doctors’ Influence on Parents’
tic regressions used to compare unvaccinated chil-                 Decisions to Vaccinate Children (2001–2002 NIS PKAM
dren with children at the 3 different levels of under-             Module)
vaccination. These analyses indicated that, compared                  Among parents of unvaccinated children, 47.5%
with undervaccinated children who were NUTD on                     expressed concerns regarding safety, compared with
!2 vaccines, unvaccinated children were signifi-                   5.1% of parents with undervaccinated children (rel-
cantly more likely to be non-Hispanic white than                   ative risk: 17.0; 95% confidence interval [CI]: 5.2–
Hispanic, black, or non-Hispanic Asian. Compared                   55.7). Among parents of unvaccinated children,
with undervaccinated children who were NUTD on                     70.9% said that a doctor was not influential in shap-
all 6 vaccines but had received !1 vaccine dose,                   ing their vaccination decisions for their children,
unvaccinated children were significantly more likely               compared with 22.9% among undervaccinated chil-
to have a mother who had a college degree than "12                 dren (relative risk: 8.2; 95% CI: 2.6 –25.8).
years of education. Compared with all undervacci-
nated children, unvaccinated children were signifi-                Trends in the Numbers of Unvaccinated Children
cantly more likely to have a mother !30 years of age               (1995–2001 NIS)
than 20 to 29 years of age. Finally, compared with                   Figure 1 shows trends in the estimated numbers of
undervaccinated children who were NUTD on all 6                    unvaccinated 19- to 35-month-old children each year
vaccines but had received !1 vaccine dose, unvacci-                between 1995 and 2001. Between 1995 and 2000, the
nated children were significantly more likely to live              estimated numbers increased significantly, from
in a household with an annual income at or exceed-                 14 719 in 1995 to 24 073 in 2000 (P " .05).
ing $75 000 than in a household with a lower annual
income, and unvaccinated children were signifi-                    Rates and Numbers of Unvaccinated Children
cantly more likely to live in a household with !4                  According to State
children than in a household in which he/she was                      Using data collected between 1995 and 2001, Fig 2
the only child.                                                    presents estimated rates of unvaccinated children per
                                                                   100 000 children 19 to 35 months of age according to
Factors That Distinguish Unvaccinated Children From                state, as well as the District of Columbia. Estimated
Fully Vaccinated Children (2001 NIS)                               rates ranged from a low of 60 per 100 000 (Rhode
   Table 4 presents the results of the logistic regres-            Island) to 1125 per 100 000 (Utah). Among the 10 states
sion used to compare unvaccinated children with                    with the highest estimated rates per 100 000 children 19


                              Downloaded from www.aappublications.org/news by guest on June 18, 2020
                                                                                                                 ARTICLES   189

                                                                 3                                                   Exhibit 223
TABLE 3.       Percentages of Children at Levels of Child, Maternal, and Household Characteristics According to UTD Status: Results of
          Case
the Logistic      2:20-cv-02470-WBS-JDP
             Regression Analysis (2001 NIS)                Document 8 Filed 12/29/20 Page 316 of 341
                                                                         Percent (95% CI)                                 Odds Ratio,
                                                                                                                        Undervaccinated
                                               Unvaccinated          Undervaccinated Children               Fully        Versus Fully
                                                 Children                                                 Vaccinated      Vaccinated
                                                               NUTD on        !NUTD         NUTD on        Children
                                                                  All 6        on 2–5       1 Vaccine                      (95% CI)
                                                                Vaccines,     Vaccines        Only
                                                               but 1 Dose
 Child characteristics
   Race/ethnicity
     Hispanic                                    6.8 (#5.9)    21.3 (#6.6)   20.9 (#2.5)    21.8 (#2.0)   24.4 (#1.2)     0.9 (0.8–1.0)
     White, non-Hispanic*                       82.0 (#10.3)   52.0 (#7.5)   54.0 (#3.1)    59.0 (#2.2)   56.8 (#1.3)     1.0 (1.0–1.0)
     Black, non-Hispanic                         9.3 (#8.8)    23.6 (#6.8)   19.4 (#2.6)    15.0 (#1.8)   13.5 (#1.0)     1.3 (1.2–1.5)
     Asian, non-Hispanic                         2.0 (#2.3)     2.5 (#1.7)    4.4 (#1.2)     3.1 (#0.6)    4.3 (#0.6)     0.9 (0.7–1.1)
  Gender
     Male*                                      57.3 (#13.1)   47.5 (#7.4)   52.9 (#3.0)    50.4 (#2.2)   51.1 (#1.3)     1.0 (1.0–1.0)
     Female                                     42.7 (#13.1)   52.5 (#7.4)   47.1 (#3.0)    49.6 (#2.2)   48.9 (#1.3)     1.0 (0.9–1.1)
  Age of child
     19–24 mo                                   36.7 (#13.0)   50.7 (#7.5)   45.6 (#3.0)    36.6 (#2.1)   33.6 (#1.3)     1.5 (1.3–1.6)
     25–29 mo                                   28.2 (#12.1)   21.1 (#5.6)   26.4 (#2.5)    28.8 (#2.0)   29.6 (#1.2)     1.1 (1.0–1.2)
     30–35 mo*                                  35.2 (#13.5)   28.1 (#6.5)   28.0 (#2.8)    34.6 (#2.1)   36.7 (#1.3)     1.0 (1.0–1.0)
  Foreign born
     Yes                                         1.7 (#3.0)     0.5 (#0.7)    2.7 (#0.9)     1.1 (#0.4)    1.0 (#0.3)     1.8 (1.3–2.7)
     No*                                        98.3 (#3.0)    99.5 (#0.7)   97.3 (#0.9)    98.9 (#0.4)   99.0 (#0.3)     1.0 (1.0–1.0)
 Maternal characteristics
  Marital status
     Widowed/divorced/separated                  6.4 (#9.1)    12.8 (#5.4)   10.1 (#1.9)     9.8 (#1.4)    8.0 (#0.8)     1.4 (1.2–1.6)
     Never married                              16.9 (#10.3)   27.0 (#6.7)   25.1 (#3.0)    20.7 (#2.0)   19.6 (#1.2)     1.3 (1.1–1.5)
     Married*                                   76.8 (#12.6)   60.2 (#7.4)   64.8 (#3.1)    69.5 (#2.2)   72.3 (#1.3)     1.0 (1.0–1.0)
  Educational attainment
     $12 y                                      16.0 (#10.9)   18.8 (#5.2)   20.6 (#2.8)    15.3 (#1.7)   16.2 (#1.1)     1.4 (1.3–1.7)
     12 y                                       32.1 (#12.8)   49.8 (#7.5)   39.6 (#3.1)    38.7 (#2.2)   34.8 (#1.4)     1.5 (1.3–1.6)
     %12 y, non-college graduate                15.1 (#12.3)   13.7 (#5.5)   14.9 (#1.9)    15.0 (#1.5)   14.1 (#0.9)     1.3 (1.2–1.5)
     College graduate*                          36.8 (#12.2)   17.7 (#4.4)   24.8 (#2.3)    31.0 (#1.9)   34.8 (#1.2)     1.0 (1.0–1.0)
  Preferred language
     English                                    92.5 (#6.5)    89.6 (#4.1)   87.4 (#2.2)    88.1 (#1.5)   85.5 (#1.1)     1.2 (1.1–1.4)
     Spanish*                                    5.0 (#5.5)     9.6 (#4.0)   10.1 (#1.9)    10.8 (#1.4)   12.8 (#1.0)     1.0 (1.0–1.0)
     Other                                       2.6 (#3.6)     0.9 (#0.8)    2.5 (#1.2)     1.1 (#0.4)    1.7 (#0.4)     1.3 (0.8–2.0)
  Age
     "19 y                                       5.7 (#8.6)     4.9 (#3.3)    4.8 (#1.8)     3.1 (#0.8)    4.1 (#0.6)     1.1 (0.8–1.5)
     20–29 y                                    33.1 (#13.1)   59.8 (#7.1)   49.8 (#3.1)    47.4 (#2.2)   43.3 (#1.3)     1.3 (1.2–1.4)
     !30 y*                                     61.2 (#13.8)   35.3 (#6.8)   45.4 (#3.0)    49.6 (#2.2)   52.6 (#1.3)     1.0 (1.0–1.0)
 Household characteristics
  Annual family income
     Above, %$75 000*                           21.8 (#12.0)    5.8 (#2.4)   11.4 (#1.6)    14.4 (#1.4)   17.3 (#0.9)     1.0 (1.0–1.0)
     Above, $$75 000                            39.5 (#12.9)   49.3 (#7.5)   47.9 (#3.0)    50.2 (#2.2)   48.7 (#1.3)     1.4 (1.3–1.6)
     Below                                      19.0 (#11.0)   29.2 (#6.6)   25.8 (#2.9)    21.9 (#2.0)   19.6 (#1.2)     1.7 (1.5–2.0)
     Unknown                                    19.7 (#11.8)   15.7 (#7.0)   14.9 (#2.8)    13.4 (#1.7)   14.4 (#1.1)     1.4 (1.2–1.7)
  No. of children "18 y in the
       household
     1 child*                                    9.5 (#6.3)    22.2 (#6.2)   21.1 (#2.5)    25.4 (#1.9)   29.0 (#1.2)     1.0 (1.0–1.0)
     2 or 3 children                            43.3 (#13.4)   53.7 (#7.5)   60.8 (#3.0)    62.0 (#2.2)   59.5 (#1.3)     1.3 (1.1–1.4)
     !4 children                                47.2 (#13.9)   24.1 (#6.7)   18.1 (#2.6)    12.6 (#1.5)   11.5 (#1.0)     1.8 (1.5–2.1)
  Moved from different state since
       child’s birth
     Moved from different state                 15.4 (#10.0)   12.4 (#4.8)   12.8 (#1.9)     8.3 (#1.2)    8.8 (#0.9)     1.3 (1.1–1.5)
     Did not move from different state*         84.6 (#10.0)   87.6 (#4.8)   87.2 (#1.9)    91.7 (#1.2)   91.2 (#0.9)     1.0 (1.0–1.0)
  Living in a MSA
     MSA, central city                          32.4 (#12.9)   44.5 (#7.2)   36.6 (#2.8)    34.8 (#2.1)   36.4 (#1.3)     1.1 (1.0–1.2)
     MSA, non-central city*                     41.2 (#13.3)   35.3 (#7.7)   45.4 (#3.1)    42.8 (#2.2)   46.5 (#1.3)     1.0 (1.0–1.0)
     Non-MSA                                    26.4 (#12.6)   20.2 (#5.8)   18.0 (#2.1)    22.5 (#1.7)   17.1 (#0.9)     1.2 (1.1–1.4)
* Reference level for the logistic regression analysis.



to 35 months of age, 7 were western states (Utah, Mon-                  presents the estimated numbers of unvaccinated chil-
tana, Oregon, Colorado, Washington, Alaska, and                         dren 19 to 35 months of age according to county for
Idaho). Figure 3 shows that states that allowed philo-                  the 50 counties in the United States with the greatest
sophical exemptions to laws mandating vaccinations                      estimated numbers of unvaccinated children. Figure
for children as they entered school had significantly                   4 shows that, among the 20 counties with the greatest
higher estimated rates of unvaccinated children 19 to                   estimated numbers of unvaccinated children, 7 coun-
35 months of age (P $ .05).                                             ties were in California and 5 were in other western
   Using data collected between 1995 and 2001, Fig 4                    states. The counties with the largest numbers of un-

190      CHILDREN WHO HAVE RECEIVED NO VACCINES
                       Downloaded from www.aappublications.org/news by guest on June 18, 2020
                                                                     4                                                   Exhibit 223
TABLE 4.       Results from the Logistic Regression Analysis: Estimated OR of Being Unvaccinated, Compared with Specified Vaccination
         Case
Status Levels (20012:20-cv-02470-WBS-JDP
                    NIS)                                   Document 8 Filed 12/29/20 Page 317 of 341
                  Characteristic                                                    Odds Ratio (95% CI)*
                                                       Unvaccinated          Unvaccinated          Unvaccinated          Unvaccinated
                                                           Versus               Versus                Versus             Versus Fully
                                                         NUTD on              NUTD on               NUTD on 1             Vaccinated
                                                       All 6 Vaccines        2–5 Vaccines          Vaccine Only            Children
   Child characteristics
     Race/ethnicity
       Hispanic                                         5.0 (1.8–13.7)        4.7 (1.8–12.1)        4.5 (1.7–11.5)        5.2 (2.0–13.3)
       White, non-Hispanic†                             1.0 (1.0–1.0)         1.0 (1.0–1.0)         1.0 (1.0–1.0)         1.0 (1.0–1.0)
       Black, non-Hispanic                              4.0 (1.3–12.3)        3.2 (1.1–9.2)         2.2 (0.8–6.5)         2.1 (0.7–6.1)
       Asian, non-Hispanic                              2.0 (0.5–8.2)         3.4 (1.0–11.9)        2.2 (0.6–7.5)         3.1 (0.9–10.7)
     Gender
       Male†                                            1.0 (1.0–1.0)         1.0 (1.0–1.0)         1.0 (1.0–1.0)         1.0 (1.0–1.0)
       Female                                           1.5 (0.8–2.7)         1.2 (0.7–2.1)         1.3 (0.8–2.3)         1.3 (0.7–2.2)
     Age of child
       19–24 mo                                         1.7 (0.8–3.6)         1.6 (0.8–3.1)         1.0 (0.5–2.0)         0.9 (0.5–1.7)
       25–29 mo                                         0.9 (0.4–2.1)         1.2 (0.6–2.4)         1.0 (0.5–2.1)         1.0 (0.5–2.0)
       30–35 mo†                                        1.0 (1.0–1.0)         1.0 (1.0–1.0)         1.0 (1.0–1.0)         1.0 (1.0–1.0)
     Foreign born
       Yes†                                             1.0 (1.0–1.0)         1.0 (1.0–1.0)         1.0 (1.0–1.0)         1.0 (1.0–1.0)
       No                                               3.1 (0.3–29.4)        0.6 (0.1–4.0)         1.5 (0.2–9.4)         1.7 (0.3–10.8)
   Maternal characteristics
     Marital status
       Widowed/divorced/separated                       2.6 (0.5–12.8)        1.9 (0.4–8.8)         1.7 (0.4–7.9)         1.3 (0.3–6.2)
       Never married                                    2.0 (0.9–4.6)         1.8 (0.8–3.8)         1.4 (0.6–2.9)         1.2 (0.6–2.6)
       Married†                                         1.0 (1.0–1.0)         1.0 (1.0–1.0)         1.0 (1.0–1.0)         1.0 (1.0–1.0)
     Educational attainment
       $12 y                                            2.4 (1.0–6.1)         1.9 (0.8–4.5)         1.1 (0.5–2.7)         1.1 (0.5–2.5)
       12 y                                             3.2 (1.6–6.5)         1.8 (1.0–3.4)         1.4 (0.8–2.6)         1.1 (0.6–2.1)
       %12 y, non-college graduate                      1.9 (0.6–5.7)         1.5 (0.5–4.0)         1.2 (0.4–3.2)         1.0 (0.4–2.7)
       College graduate†                                1.0 (1.0–1.0)         1.0 (1.0–1.0)         1.0 (1.0–1.0)         1.0 (1.0–1.0)
     Preferred language
       English†                                         1.0 (1.0–1.0)         1.0 (1.0–1.0)         1.0 (1.0–1.0)         1.0 (1.0–1.0)
       Spanish                                          2.0 (0.6–7.0)         2.2 (0.7–7.1)         2.3 (0.7–7.4)         2.8 (0.9–9.0)
       Other                                            0.3 (0.1–1.9)         1.0 (0.2–4.7)         0.5 (0.1–2.0)         0.7 (0.2–3.1)
     Age
       "19 y                                            1.5 (0.2–8.8)         1.1 (0.2–6.0)         0.7 (0.1–3.4)         0.8 (0.2–4.2)
       20–29 y                                          3.1 (1.6–6.1)         2.0 (1.1–3.7)         1.8 (1.0–3.2)         1.5 (0.8–2.8)
       !30 y†                                           1.0 (1.0–1.0)         1.0 (1.0–1.0)         1.0 (1.0–1.0)         1.0 (1.0–1.0)
   Household characteristics
     Annual family income
       Above, %$75 000†                                 1.0 (1.0–1.0)         1.0 (1.0–1.0)         1.0 (1.0–1.0)         1.0 (1.0–1.0)
       Above, $$75 000                                  4.7 (2.0–11.3)        2.3 (1.1–5.0)         1.9 (0.9–4.1)         1.6 (0.7–3.3)
       Below                                            5.8 (2.1–16.3)        2.6 (1.0–6.6)         1.7 (0.7–4.4)         1.3 (0.5–3.2)
       Unknown                                          3.0 (1.0–9.4)         1.4 (0.5–3.8)         1.0 (0.4–2.7)         0.9 (0.4–2.4)
     No. of children "18 y in the household
       1 child                                          4.6 (1.8–11.4)        5.8 (2.5–13.2)        9.9 (4.4–22.4)      12.5 (5.6–28.0)
       2 or 3 children                                  2.4 (1.2–4.9)         3.7 (2.0–6.8)         5.4 (2.9–9.8)        5.7 (3.1–10.3)
       !4 children†                                     1.0 (1.0–1.0)         1.0 (1.0–1.0)         1.0 (1.0–1.0)        1.0 (1.0–1.0)
     Moved from different state since child’s birth
       Moved from different state†                      1.0 (1.0–1.0)         1.0 (1.0–1.0)         1.0 (1.0–1.0)         1.0 (1.0–1.0)
       Did not move from different state                1.3 (0.5–3.1)         1.2 (0.6–2.7)         2.0 (0.9–4.4)         1.9 (0.9–4.1)
     Living in a MSA
       MSA, central city                                1.6 (0.8–3.3)         1.0 (0.5–2.0)         1.0 (0.5–2.0)         1.0 (0.5–1.9)
       MSA, non-central city†                           1.0 (1.0–1.0)         1.0 (1.0–1.0)         1.0 (1.0–1.0)         1.0 (1.0–1.0)
       Non-MSA                                          0.9 (0.4–2.0)         0.6 (0.3–1.3)         0.8 (0.4–1.7)         0.6 (0.3–1.2)
* For a specific characteristic level, the tabulated value is the ratio of the odds of being unvaccinated for the reference.
† Reference level for the logistic regression analysis. The tabulated value for a characteristic level is the ratio of the odds of being
unvaccinated for the reference level of the characteristic, compared with the odds of being unvaccinated for the characteristic level (2001
NIS).



vaccinated children were Los Angeles, CA, and De-                        areas with the greatest estimated numbers of chil-
troit, MI (including Wayne, Oakland, and Macomb                          dren with no vaccine doses.
Counties). The remaining counties among the 20
with the greatest numbers of unvaccinated children                                               DISCUSSION
included the cities of Chicago, IL, Pittsburgh, PA,                        Despite the efforts of state and federal agencies to
Dallas, TX, Houston, TX, Oklahoma City, OK, and                          increase vaccination coverage rates, 2.1 million chil-
Grand Rapids, MI. Also included among those coun-                        dren (36.9%) in the population of children 19 to 35
ties were Westchester County, NY, and Lancaster                          months of age were undervaccinated in 2001, and
County, PA. New York City was not among the 50                           17 000 children (0.3%) had not received any vaccina-


                                   Downloaded from www.aappublications.org/news by guest on June 18, 2020
                                                                                                                     ARTICLES              191

                                                                         5                                               Exhibit 223
                                          states and the District of Columbia. In Colorado,              23
         Case 2:20-cv-02470-WBS-JDP Document  8 Filed 12/29/20 Page 318 of 341
                                          the percentage of school-entry-aged children who
                                                                 were exempted from compulsory vaccinations in-
                                                                 creased from 1.37% in 1987 to 2.08% in 1998. In
                                                                 Washington state in 2000, among schools in which
                                                                 !5% of all children had been exempted, 38.8% had
                                                                 no records on file at the school of their having been
                                                                 administered any vaccinations.24 There is evidence
                                                                 that families with similar attitudes and beliefs re-
                                                                 garding vaccinations cluster geographically. For ex-
                                                                 ample, 12.3% of all children attending public schools
                                                                 and 18.8% of children attending day care in Ashland,
                                                                 Oregon, in 2002 claimed exemptions from manda-
                                                                 tory vaccination laws, compared with 2.4% for the
                                                                 entire state that year.25,26 Other research27 has shown
                                                                 that, once parents have established a decision not to
                                                                 vaccinate, they are unlikely to be persuaded to
                                                                 change their decision, regardless of the risks of
                                                                 VPDs. Our data show that parents who have chil-
                                                                 dren with no vaccinations are significantly more
                                                                 likely to report that doctors have little or no influence
                                                                 on their decision to vaccinate their children. There-
Fig 1. Estimates and 95% CIs of annual numbers of unvaccinated   fore, children who are not vaccinated by 19 to 35
children in the US population.                                   months of age may remain unvaccinated up to and
                                                                 beyond school entry. As a result of parents claiming
                                                                 a medical, religious, or philosophical exemption to
tions. Although the NIS sampling weights are ad-                 laws mandating compulsory vaccinations for their
justed to account for households that do not have                children, unvaccinated and undervaccinated chil-
telephones,15,16 it is known that this adjustment does           dren may accumulate with time and increase in
not account fully for these households. Therefore,               numbers in the communities in which they live. Our
our estimate of the number of children who have not              study has shown that unvaccinated children are clus-
received any vaccinations is probably somewhat low.              tered in counties in MSAs in western states, although
   Results from our study suggest that unvaccinated              there are also large numbers of unvaccinated chil-
children are distinctly different from undervacci-               dren in southern, eastern, and midwestern MSAs.
nated children. Compared with fully vaccinated chil-                The consequences of being an “exemptor” were
dren, undervaccinated children tended to be black, to            illustrated by a population-based, retrospective, co-
have a younger mother who was not married and                    hort study of all reported measles and pertussis cases
did not have a college degree, to be in a household              among children 3 to 18 years of age in Colorado in
near the poverty level with !4 children, and to live             1987–1998.28 Results from that study showed that
in a central city. Gender was not significant in pre-            exemptors were 22 times more likely to contract mea-
dicting whether a child was undervaccinated. In con-             sles and 6 times more likely to contract pertussis than
trast, compared with undervaccinated children, un-               were vaccinated persons. Also, the majority of recent
vaccinated children tended to be disproportionately              tetanus cases have occurred been among unvacci-
white children whose mother was married, had a                   nated children.29 In a measles outbreak among the
college degree, and lived in a household with an                 Amish in 1987, the attack rate was 1.7% among vac-
annual income exceeding $75 000, were more likely                cinated individuals and 73.8% among unvaccinated
to be male than female, and were even more likely                individuals.30 In the Netherlands, polio outbreaks
than undervaccinated children to live in a household             among communities of religious people who fre-
with !4 children.                                                quently refuse vaccination have been reported, de-
   As unvaccinated 19- to 35-month-old children be-              spite a national vaccination coverage rate of 97%.31,32
come older, they may never become vaccinated. Al-                The risk of acquiring a VPD is also evident in the
though state laws mandate compulsory vaccinations                community in which exemptors live; in 1979, a polio
for day care, Head Start, school, and college en-                outbreak paralyzed 14 Amish people in the United
trance, an estimated 850 000 children 5 to 17 years of           States and the outbreak spread to unvaccinated non-
age were home-schooled in 1999.20 Some states do                 Amish neighbors.33 In states with loosely enforced
not enforce mandates for such children. Further-                 state immunization laws, higher measles incidences
more, in 2000 –2001, all states allowed exemptions for           have been observed.34–37 A mathematical model con-
medical reasons, 48 for religious reasons, and 17 for            structed using recent data from California indicated
philosophical reasons.21 In many states, it is easier to         that the incidence of acquiring measles increased
claim a religious or philosophical exemption than to             from 5.5% to 30.8% as the probability of contact
adhere to mandated immunization requirements.22                  between nonexemptors and exemptors increased
During the 1994 –1995 school year, the total number              from 20% to 60%.38 Because of the potential for un-
of children with medical, religious, or philosophical            vaccinated exemptors to accumulate with time in the
exemptions constituted !1% of new entrants in 42                 communities in which they live, there may be greater

192     CHILDREN WHO HAVE RECEIVED NO VACCINES
                      Downloaded from www.aappublications.org/news by guest on June 18, 2020
                                                                 6                                        Exhibit 223
         Case 2:20-cv-02470-WBS-JDP Document 8 Filed 12/29/20 Page 319 of 341




Fig 2. Estimated rates of unvaccinated
children per 100 000 children 19 to 35
months of age, according to state
(1995-2001 NIS).




                                                                      that mandate vaccinations for children as they enter
                                                                      school.
                                                                         Why do some parents avoid vaccinating their chil-
                                                                      dren? Our results indicate that parents of unvacci-
                                                                      nated children are much more concerned about vac-
                                                                      cine safety than are parents whose children receive
                                                                      !1 vaccine dose. In a survey of parent’s beliefs and
                                                                      practices regarding vaccinations and autism, siblings
                                                                      in families in which there was an autistic child were
                                                                      3 times more likely to be unvaccinated, compared
                                                                      with siblings in families in which there was a child
                                                                      with attention-deficit/hyperactivity disorder.39 In re-
                                                                      sponse to concerns about the perceived risk of au-
                                                                      tism resulting from vaccinations, parents might have
                                                                      avoided having their sons vaccinated at a higher rate
                                                                      than their daughters, as a result of knowing that they
                                                                      have risk factors for autism and knowing that the
                                                                      rate of autism is 4 times greater for boys than for
Fig 3. Estimated state rates of unvaccinated children per 100 000     girls. Although this explanation is conjectural, it may
children in 2001-2002, according to whether philosophical exemp-
tions were allowed. States that allowed philosophical exemptions
                                                                      explain why our results show that boys are signifi-
were Alaska, California, Colorado, Idaho, Maine, Maryland, Mich-      cantly more likely to be unvaccinated than girls.
igan, Minnesota, Missouri, Nebraska, New Mexico, North Dakota,           Safety concerns regarding alleged links between
Ohio, Oklahoma, Utah, Vermont, Washington, and Wisconsin.             hepatitis B vaccine and multiple sclerosis40 or be-
                                                                      tween diphtheria-tetanus-pertussis vaccine and sud-
                                                                      den infant death syndrome41 may be among parent’s
probabilities of contact between nonexemptors and                     concerns that influence their decision not to vacci-
exemptors and increases in the rates of VPDs in both                  nate their children. Concerns regarding these issues
groups. Our results show that the proportions of                      continue to circulate,42 although current scientific
unvaccinated children are significantly greater in                    evidence does not support an association between
states that allow philosophical exemptions to laws                    vaccines and these conditions.43 In addition, parents


                                 Downloaded from www.aappublications.org/news by guest on June 18, 2020
                                                                                                           ARTICLES      193

                                                                    7                                         Exhibit 223
         Case 2:20-cv-02470-WBS-JDP Document 8 Filed 12/29/20 Page 320 of 341




Fig 4. Estimated numbers of unvaccinated children according to county for 30 counties with the greatest numbers of unvaccinated
children (1995-2001 NIS).



may choose not to vaccinate their children because of            tions of children with no vaccinations are large. In
religious beliefs44 or because of misconceptions                 our analyses, we noted several sparsely populated
about immunizations.45                                           counties inhabited primarily by racial/ethnic minor-
   The strengths of this study include a nationally              ities where the proportions of unvaccinated children
representative sample obtained by the NIS, the large             were large. However, these estimated values were
size of the sample, and the ongoing nature of the                based on very small sample sizes, which precludes
survey, which allows trends in vaccination coverage              publication because of confidentiality concerns.
to be monitored. The limitations of this study include              Our study suggests that the characteristics of chil-
the possibility of errors in ascertaining whether chil-          dren who are unvaccinated are different from those
dren were unvaccinated. For example, parent’s re-                of children who are undervaccinated. Other research
ports that their children did not have a vaccination             has shown that unvaccinated children are at greater
provider and had received no vaccinations may be                 risk of both acquiring and transmitting VPDs. Be-
unreliable. In that case, the estimates of the numbers           cause of these differences, interventions need to be
of unvaccinated children that we report would over-              specifically designed and targeted toward parents
estimate the true values. Also, households that                  who choose for their children not to receive any
choose not to respond to the NIS may be more likely              vaccinations.
to have unvaccinated children. In that case, the esti-
mates of the numbers of unvaccinated children that
we report would underestimate the true values, par-                                   ACKNOWLEDGMENTS
ticularly in geographic areas in which the NIS non-                We are grateful for many collegial discussions with Charles
response rates are high because of negative attitudes            LeBaron, Frank DeStefano, Lance Rodewald, Pat Cummings, Beth
                                                                 Hibbs, Deborah Gust, Jeanne Santoli, and Emmanuel Maurice.
toward vaccinations and negative attitudes toward
vaccination surveys.
   Finally, although we report on the 50 counties with                                       REFERENCES
the largest estimated numbers of children who re-                  1. Daniels D, Jiles RB, Klevens RM, Herrera GA. Undervaccinated African-
ceived no vaccinations, it is possible that there are                 American preschoolers: a case of missed opportunities. Am J Prev Med.
other counties in the United States where the propor-                 2001;20(suppl):61– 68



194     CHILDREN WHO HAVE RECEIVED NO VACCINES
                      Downloaded from www.aappublications.org/news by guest on June 18, 2020
                                                               8                                                       Exhibit 223
 2. Herrera GA, Zhao Z, Klevens RM. Variation in vaccination coverage            25. Jackson County Online. What Ashland parents told us about vaccines
           Case 2:20-cv-02470-WBS-JDP Documentand
                                               8 religious
                                                   Filedexemptions:
                                                           12/29/20
    among children of Hispanic ancestry. Am J Prev Med. 2001;20(suppl):     Page by321
                                                                    report complied      of County
                                                                                    Jackson 341 Depart-
    69 –74                                                                             ment of Health and Human Services and the Immunization Program
 3. Luman E, McCauley M, Shefer A, Chu S. Maternal characteristics asso-               of the Oregon Department of Human Services. 2003. Available at:
    ciated with vaccination of young children. Pediatrics. 2003;111:                   www.co.jackson.or.us/files/ashland%20cvs%20final%20report.pdf
    1215–1218                                                                    26.   Jackson County Online. School exemptions and disease risk in Ashland,
 4. Klevens RM, Luman ET. U.S. children living in and near poverty: risk of            Oregon: report complied by Jackson County Department of Health and
    vaccine-preventable diseases. Am J Prev Med. 2001;20(suppl):41– 46                 Human Services and the Immunization Program of the Oregon Depart-
 5. Kenyon TA, Matuck MA, Stroh G. Persistent low immunization cover-                  ment of Human Services. 2003. Available at: www.co.jackson.or.us/
    age among inner-city preschool children despite access to free vaccine.
                                                                                       files/school%20exemptions%20and%20disease%20risk%20-%20final.
    Pediatrics. 1998;101:612– 616
                                                                                       pdf
 6. LeBaron CW, Starnes DM, Rask KJ. The impact of reminder-recall
                                                                                 27.   Meszaros JR, Asch DA, Baron J, Hershey JC, Kunreuther H, Schwartz-
    interventions on low vaccination coverage in an inner-city population.
                                                                                       Buzaglo J. Cognitive processes and the decisions of some parents to
    Arch Pediatr Adolesc Med. 2004;158:255–261
 7. Pérez-Peña R. Refusal of vaccination cited in whooping cough outbreak.           forego pertussis vaccination for their children. J Clin Epidemiol. 1996;49:
    New York Times. 2003;Oct 7:A28                                                     697–703
 8. Grand D. The Westchester County Department of Health is advising             28.   Feikin DR, Lezott DC, Hamman RF, Soloman DA, Chen RT, Hoffman
    parents to take the proper precautions to stem the outbreak of whoop-              RE. Individual and community risks of measles and pertussis associated
    ing cough. Journal News. 2003;Oct 4:1A. Available at: www.                         with personal exemptions to immunization. JAMA. 2000;284:3145–3150
    thejournalnews.com/newsroom/100403/a0104cough.html                           29.   Fair E, Murphy TV, Golaz A, Wharton M. Philosophic objection to
 9. Matthew C. Whooping cough hits Putnam. Journal News. 2003;Oct 10.                  vaccination as a risk for tetanus among children younger than 15 years.
    Available at: www.thejournalnews.com/newsroom/101003/                              Pediatrics. 2002;109(1). Available at: www.pediatrics.org/cgi/content/
    a0110putwhoop.html                                                                 full/109/1/e2
10. Klein M. Whooping cough outbreak. Journal News. 2003;Oct 29. Available at:   30.   Sutter RW, Markowitz LE, Bennetch JM, Moris W, Zell ER, Preblud SR.
    www.thejournalnews.com/newsroom/102903/a0129immunization.html                      Measles among the Amish. J Infect Dis. 1991;163:12–16
11. Centers for Disease Control and Prevention. Recommended immunization         31.   Oostvogel PM, van Wijngaarden JK, van der Avoort HG, et al. Polio-
    schedule: United States, 2001. MMWR Morb Mortal Wkly Rep. 2001;50:7–10.            myelitis outbreak in an unvaccinated community in the Netherlands,
    Available at: www.cdc.gov/mmwr/preview/mmwrhtml/mm5001a3. htm                      1992–1993. Lancet. 1994;344:665– 670
12. Zell ER, Ezzati-Rice TM, Battaglia MP, Wright RA. National Immuni-           32.   Conyn-van Spaendonck MAE, de Melker HE, Abbink F, Elzinga-
    zation Survey: the methodology of a vaccination surveillance system.               Gholizadea N, Kimman TG, van Loon T. Immunity to poliomyelitis in
    Public Health Rep. 2000;115:65–77                                                  the Netherlands. Am J Epidemiol. 2001;153:207–214
13. Smith PJ, Battaglia MP, Huggins VJ, et al. Overview of the sampling
                                                                                 33.   Centers for Disease Control and Prevention. Follow-up on poliomyeli-
    design and statistical methods used in the National Immunization
                                                                                       tis—United States, Canada, Netherlands. MMWR Morb Mortal Wkly Rep.
    Survey. Am J Prev Med. 2001;20(suppl):17–24
                                                                                       1979;28:345–346
14. Smith PJ, Rao JNK, Battaglia MP, Ezzati-Rice TM, Daniels D, Khare M.
                                                                                 34.   Orenstein WA, Hinman AR. The immunization system in the United
    Compensating for Nonresponse Bias in the National Immunization Survey
                                                                                       States: the role of school immunization laws. Vaccine. 1999;17(suppl
    Using Response Propensities. Hyattsville, MD: National Center for Health
    Statistics; 2001. National Center for Health Statistics Series 2 report.           3):S19 –S24
    DHHS publication 2001-1333                                                   35.   Middaugh P, Zyla LD. Enforcement of school immunization law in
15. Frankel MR, Srinath KP, Hoaglin DC, et al. Adjustments for non-                    Alaska. JAMA. 1978;239:2128 –2130
    telephone bias in random-digit-dialling surveys. Stat Med. 2003;22:          36.   Baughman AL, Williams WW, Atkinson WL, Cook LG, Collins M. The
    1611–1626                                                                          impact of college prematriculation immunization requirements on risk
16. Smith PJ, Hoaglin DC, Battaglia MP, Barker LE, Khare M. Statistical                for measles outbreaks. JAMA. 1994;272:1127–1132
    methodology of the National Immunization Survey: 1994 –2002: Na-             37.   Robbins KB, Brandling-Bennett AD, Hinman AR. Low measles
    tional Center for Health Statistics. Vital Health Stat. 2004;in press              incidence: association with enforcement of school immunization laws.
17. Research Triangle Institute. SUDAAN User’s Manual, Release 8.0. Re-                Am J Public Health. 1981;71:270 –274
    search Triangle Park, NC: Research Triangle Institute, 2002                  38.   Salmon DA, Haber M, Gangarosa E, Phillips L, Smith NJ, Chen RT.
18. Smith PJ, Simpson D, Battaglia MP, et al. Split sampling design for                Health consequences of religious and philosophical exemptions from
    topical modules in the National Immunization Survey. In: 2000 Proceed-             immunization laws. JAMA. 1999;282:47–53
    ings of the Section on Survey Research Methods. Alexandria, VA: American     39.   Hyman SL, Dimagiba L, Liptak G. Immunizations and autism: a survey
    Statistical Association; 2001:653– 658                                             of beliefs and practices. Presented at the International Meeting for
19. Korn E, Graubard BI. Analysis of Health Surveys. New York, NY: Wiley-              Autism Research, San Diego, CA, November 9 –10, 2001
    Interscience; 1999                                                           40.   Gout O, Theodorou I, Liblau R, Lyon-Caen O. Central nervous system
20. Bielick S, Chandler K, Broughnam SP. Homeschooling in the United States:
                                                                                       demyelination after recombinant hepatitis B vaccination: report of 25
    1999. Washington, DC: National Center for Educational Statistics; 2001.
                                                                                       cases. Neurology. 1997;48:A424
    National Center for Educational Statistics publication 2001– 003
                                                                                 41.   Baraff LJ, Ablon WJ, Weiss RC. Possible temporal association between
21. Centers for Disease Control and Prevention. 2001–2002 State Immuniza-
                                                                                       diphtheria-tetanus toxoid-pertussis vaccination and sudden infant
    tion Requirements. Atlanta, GA: Centers for Disease Control and
                                                                                       death syndrome. Pediatr Infect Dis. 1983;2:7–11
    Prevention; 2002
22. Rota JS, Salomon DA, Rodewald LE, Chen RT, Hibbs BF, Gangarosa EJ.           42.   Chen RT. Vaccine risks: real, perceived and unknown. Vaccine. 1999;
    Processes for obtaining nonmedical exemptions to state immunization                17(suppl 3):S41–S46
    laws. Am J Public Health. 2001;91:645– 648                                   43.   Taylor B, Miller E, Farrington CP, et al. Autism and measles, mumps,
23. National Vaccine Advisory Committee. Report of the NVAC Working                    and rubella vaccine: no epidemiological evidence for a causal associa-
    Group on Philosophical Exemptions. Atlanta, GA: Centers for Disease                tion. Lancet. 1999;353:2026 –2029
    Control and Prevention, National Vaccine Program Office; 1998                44.   Velimirovic B. Social, economic and psychological impacts of childhood
24. deHart PM, Aarthun R, McDougal R, Holliday N. Immunization ex-                     disease subject to immunization. Infection. 1991;19:237–241
    emptions among elementary school children in Washington state. Pre-          45.   Gellin BG, Maiback EW, Marcuse EK. Do parents understand immuni-
    sented at the Washington State Department of Health, January 29, 2001              zations? A national telephone survey. Pediatrics. 2000;106:1097–1102




                                       Downloaded from www.aappublications.org/news by guest on June 18, 2020
                                                                                                                                        ARTICLES             195

                                                                                 9                                                          Exhibit 223
Case 2:20-cv-02470-WBS-JDP Document 8 Filed 12/29/20 Page 322 of 341



Children Who Have Received No Vaccines: Who Are They and Where Do They
                                    Live?
            Philip J. Smith, Susan Y. Chu and Lawrence E. Barker
                           Pediatrics 2004;114;187
                        DOI: 10.1542/peds.114.1.187


Updated Information &          including high resolution figures, can be found at:
Services                       http://pediatrics.aappublications.org/content/114/1/187
References                     This article cites 28 articles, 2 of which you can access for free at:
                               http://pediatrics.aappublications.org/content/114/1/187#BIBL
Subspecialty Collections       This article, along with others on similar topics, appears in the
                               following collection(s):
                               Infectious Disease
                               http://www.aappublications.org/cgi/collection/infectious_diseases_su
                               b
                               Vaccine/Immunization
                               http://www.aappublications.org/cgi/collection/vaccine:immunization
                               _sub
Permissions & Licensing        Information about reproducing this article in parts (figures, tables) or
                               in its entirety can be found online at:
                               http://www.aappublications.org/site/misc/Permissions.xhtml
Reprints                       Information about ordering reprints can be found online:
                               http://www.aappublications.org/site/misc/reprints.xhtml




                  Downloaded from www.aappublications.org/news by guest on June 18, 2020

                                                 10                                             Exhibit 223
Case 2:20-cv-02470-WBS-JDP Document 8 Filed 12/29/20 Page 323 of 341




Children Who Have Received No Vaccines: Who Are They and Where Do They
                                    Live?
            Philip J. Smith, Susan Y. Chu and Lawrence E. Barker
                           Pediatrics 2004;114;187
                        DOI: 10.1542/peds.114.1.187



  The online version of this article, along with updated information and services, is
                         located on the World Wide Web at:
              http://pediatrics.aappublications.org/content/114/1/187




 Pediatrics is the official journal of the American Academy of Pediatrics. A monthly publication, it
 has been published continuously since 1948. Pediatrics is owned, published, and trademarked by
 the American Academy of Pediatrics, 141 Northwest Point Boulevard, Elk Grove Village, Illinois,
 60007. Copyright © 2004 by the American Academy of Pediatrics. All rights reserved. Print ISSN:
 1073-0397.




                   Downloaded from www.aappublications.org/news by guest on June 18, 2020

                                                  11                                         Exhibit 223
Case 2:20-cv-02470-WBS-JDP Document 8 Filed 12/29/20 Page 324 of 341




   EXHIBIT 224
Case 2:20-cv-02470-WBS-JDP Document 8 Filed 12/29/20 Page 325 of 341




                                 1                            Exhibit 224
Case 2:20-cv-02470-WBS-JDP Document 8 Filed 12/29/20 Page 326 of 341




                                 2                            Exhibit 224
Case 2:20-cv-02470-WBS-JDP Document 8 Filed 12/29/20 Page 327 of 341




   EXHIBIT 225
Case 2:20-cv-02470-WBS-JDP Document 8 Filed 12/29/20 Page 328 of 341




                                 1                            Exhibit 225
Case 2:20-cv-02470-WBS-JDP Document 8 Filed 12/29/20 Page 329 of 341




   EXHIBIT 226
Case 2:20-cv-02470-WBS-JDP Document 8 Filed 12/29/20 Page 330 of 341




                                 1                            Exhibit 226
Case 2:20-cv-02470-WBS-JDP Document 8 Filed 12/29/20 Page 331 of 341




   EXHIBIT 227
Case 2:20-cv-02470-WBS-JDP Document 8 Filed 12/29/20 Page 332 of 341




                                 1                            Exhibit 227
Case 2:20-cv-02470-WBS-JDP Document 8 Filed 12/29/20 Page 333 of 341




   EXHIBIT 228
Case 2:20-cv-02470-WBS-JDP Document 8 Filed 12/29/20 Page 334 of 341




                                 1                            Exhibit 228
Case 2:20-cv-02470-WBS-JDP Document 8 Filed 12/29/20 Page 335 of 341




   EXHIBIT 229
                                                             Case 2:20-cv-02470-WBS-JDP Document 8 Filed 12/29/20 Page 336 EDITORIAL
                                                                                                                           of 341




                                                                            Defining the scientific method
                                                                            The rise of ‘omics’ methods and data-driven research presents new possibilities for discovery
                                                                            but also stimulates disagreement over how science should be conducted and even how it
                                                                            should be defined.
                                                                                                                                              how Google Translate relies on only correlative analyses of
                                                   “Hypotheses              Modern biological research methods are powerful tools in
                                                                                                                                              documents on the internet.
                                                                            biologists’ arsenal for investigating biology. But is the abil-
                                                   aren’t simply            ity of these methods to amass extraordinary amounts of               This generated quite a response from the scientific com-
                                                                            data altering the nature of scientific inquiry?                   munity with California Institute of Technology physicist
                                                   useful tools in             As schoolchildren we are taught that the scientific            Sean Carroll arguing in Edge that “hypotheses aren’t simply
© 2009 Nature America, Inc. All rights reserved.




                                                   some potentially         method involves a question and suggested explanation              useful tools in some potentially outmoded vision of sci-
                                                                            (hypothesis) based on observation, followed by the care-          ence; they are the whole point. Theory is understanding,
                                                   outmoded vision          ful design and execution of controlled experiments, and           and understanding our world is what science is all about.”
                                                                            finally validation, refinement or rejection of this hypoth-          Is the generation of parts lists and correlations in the
                                                   of science; they         esis. Developed by thinkers including Bacon, Descartes and        absence of functional models science? Based on the often
                                                   are the whole            Pierce, this methodology has been credited with much of           accepted definition of the scientific method, the answer
                                                                            science’s success. Modern philosophers such as Feyerabend         would be a qualified no. But not everyone would agree.
                                                   point.”                  have argued that this is not how most science is conducted,       Carroll’s colleague, David Goodstein, previously stated in
                                                                            but up to now most modern scientists have subscribed to           a Thesis article in Nature Physics that “science, it turns out,
                                                             Sean Carroll
                                                                            the hypothesis-centric scientific method.                         is whatever scientists do.” A philosopher would find this
                                                                               Scientists’ defense of this methodology has often been         to be a circular and unfulfilling argument, but it is likely
                                                                            vigorous, likely owing to the historic success of predictive      that many biologists who are more interested in the prac-
                                                   “Science, it             hypothesis-driven mechanistic theories in physics, the            tical outcomes of their methods than their philosophical
                                                                                                                                              underpinnings would agree with this sentiment.
                                                   turns out,               dangers inherent in ‘fishing expeditions’ and the likeli-
                                                                                                                                                 But the rise of methodologies that generate massive
                                                                            hood of false correlations based on data from improperly
                                                   is whatever              designed experiments. For example, The Human Genome               amounts of data does not dictate that biology should be data-
                                                                            Project was considered by many at the time to be a serious        driven. In a return to hypothesis-driven research, systems
                                                   scientists do.”          break with the notion that proper biological research must        biologists are attempting to use the same ‘omics’ methods
                                                                            be hypothesis-driven. But the project proceeded because           to generate data for use in quantitative biological mod-
                                                         David Goodstein
                                                                            others successfully argued that it would yield information        els. Hypotheses are needed before data collection because
                                                                            vital for understanding human biology.                            model-driven quantitative analyses require rich dynamic
                                                                               Methodological developments are now making it pos-             data collected under defined conditions and stimuli.
                                                                            sible to obtain massive amounts of ‘omics’ data on a variety         So where does this leave us? It is likely that the high com-
                                                                            of biological constituents. These immense datasets allow          plexity of biology will actually make full biological under-
                                                                            biologists to generate useful predictions (for example,           standing by purely correlative analysis impossible. This
                                                                            gene-finding and function or protein structure and func-          method works for Google because language has simple
                                                                            tion) using machine learning and statistics that do not           rules and low complexity. Biology has neither constraint.
                                                                            take into account the underlying mechanisms that dictate          Correlations in large datasets may be able to provide some
                                                                            design and function}considerations that would form the            useful answers, but not all of them.
                                                                            basis of a traditional hypothesis.                                   But ‘omics’ data can provide information on the size
                                                                               Now that the bias against data-driven investigation has        and composition of biological entities and thus deter-
                                                                            weakened, the desire to simplify ‘omics’ data reuse has led       mine the boundaries of the problem at hand. Biologists
                                                                            to the establishment of minimal information requirements          can then proceed to investigate function using classical
                                                                            for different types of primary data. The hope is that this        hypothesis-driven experiments. It is still unclear whether
                                                                            will allow new analyses and predictions using aggregated          even this marriage of the two methods will deliver a com-
                                                                            data from disparate experiments.                                  plete understanding of biology, but it arguably has a better
                                                                               Last summer, the editor-in-chief of Wired, Chris               chance than either method on its own.
                                                                            Anderson, went so far as to argue that biology is too com-           Philosophers are free to argue whether one method is
                                                                            plex for hypotheses and models, and that the classical sci-       science and the other is not. Ultimately the public who
                                                                            entific method is dead. Instead, he called for these methods      funds the work and the biologists who conduct it want
                                                                            to be replaced by powerful correlative analyses of massive        results that will materially impact the quality of life regard-
                                                                            amounts of data gathered by new technologies similar to           less of what the method is called.

                                                                                                                                                      NATURE METHODS | VOL.6 NO.4 | APRIL 2009 | 237
                                                                                                                           1                                                        Exhibit 229
Case 2:20-cv-02470-WBS-JDP Document 8 Filed 12/29/20 Page 337 of 341




   EXHIBIT 230
Case 2:20-cv-02470-WBS-JDP Document 8 Filed 12/29/20 Page 338 of 341




                                 1                            Exhibit 230
Case 2:20-cv-02470-WBS-JDP Document 8 Filed 12/29/20 Page 339 of 341




   EXHIBIT 231
Control group -- Britannica Online Encyclopedia                                                                  6/18/20, 6:14 PM
                     Case 2:20-cv-02470-WBS-JDP Document 8 Filed 12/29/20 Page 340 of 341



      Control group
      Control group, the standard to which comparisons are made in an experiment. Many experiments are
      designed to include a control group and one or more experimental groups; in fact, some scholars reserve the
      term experiment for study designs that include a control group. Ideally, the control group and the experimental
      groups are identical in every way except that the experimental groups are subjected to treatments or
      interventions believed to have an effect on the outcome of interest while the control group is not. Inclusion of
      a control group greatly strengthens researchers’ ability to draw conclusions from a study. Indeed, only in the
      presence of a control group can a researcher determine whether a treatment under investigation truly has a
      significant effect on an experimental group, and the possibility of making an erroneous conclusion is reduced.
      See also scientific method.


      A typical use of a control group is in an experiment in which the effect of a treatment is unknown and
      comparisons between the control group and the experimental group are used to measure the effect of the
      treatment. For instance, in a pharmaceutical study to determine the effectiveness of a new drug on the
      treatment of migraines, the experimental group will be administered the new drug and the control group will
      be administered a placebo (a drug that is inert, or assumed to have no effect). Each group is then given the
      same questionnaire and asked to rate the effectiveness of the drug in relieving symptoms. If the new drug is
      effective, the experimental group is expected to have a significantly better response to it than the control
      group. Another possible design is to include several experimental groups, each of which is given a different
      dosage of the new drug, plus one control group. In this design, the analyst will compare results from each of
      the experimental groups to the control group. This type of experiment allows the researcher to determine not
      only if the drug is effective but also the effectiveness of different dosages. In the absence of a control group,
      the researcher’s ability to draw conclusions about the new drug is greatly weakened, due to the placebo effect
      and other threats to validity. Comparisons between the experimental groups with different dosages can be
      made without including a control group, but there is no way to know if any of the dosages of the new drug are
      more or less effective than the placebo.


      It is important that every aspect of the experimental environment be as alike as possible for all subjects in the
      experiment. If conditions are different for the experimental and control groups, it is impossible to know
      whether differences between groups are actually due to the difference in treatments or to the difference in
      environment. For example, in the new migraine drug study, it would be a poor study design to administer the


https://www.britannica.com/print/article/2073722                                                                      Page 1 of 2


                                                              1                                      Exhibit 231
Control group -- Britannica Online Encyclopedia                                                                 6/18/20, 6:14 PM
                     Case 2:20-cv-02470-WBS-JDP Document 8 Filed 12/29/20 Page 341 of 341
      questionnaire to the experimental group in a hospital setting while asking the control group to complete it at
      home. Such a study could lead to a misleading conclusion, because differences in responses between the
      experimental and control groups could have been due to the effect of the drug or could have been due to the
      conditions under which the data were collected. For instance, perhaps the experimental group received better
      instructions or was more motivated by being in the hospital setting to give accurate responses than the control
      group.


      In non-laboratory and nonclinical experiments, such as field experiments in ecology or economics, even well-
      designed experiments are subject to numerous and complex variables that cannot always be managed across
      the control group and experimental groups. Randomization, in which individuals or groups of individuals are
      randomly assigned to the treatment and control groups, is an important tool to eliminate selection bias and can
      aid in disentangling the effects of the experimental treatment from other confounding factors. Appropriate
      sample sizes are also important.


      A control group study can be managed in two different ways. In a single-blind study, the researcher will know
      whether a particular subject is in the control group, but the subject will not know. In a double-blind study,
      neither the subject nor the researcher will know which treatment the subject is receiving. In many cases, a
      double-blind study is preferable to a single-blind study, since the researcher cannot inadvertently affect the
      results or their interpretation by treating a control subject differently from an experimental subject.


      Mary Earick Godby


        Citation Information
        Article Title: Control group
        Website Name: Encyclopaedia Britannica
        Publisher: Encyclopaedia Britannica, Inc.
        Date Published: 14 May 2020
        URL: https://www.britannica.com/science/control-group
        Access Date: June 18, 2020




https://www.britannica.com/print/article/2073722                                                                       Page 2 of 2


                                                              2                                      Exhibit 231
